     Case 09-44943                 Doc 1254            Filed 10/05/18 Entered 10/05/18 11:13:55                                      Desc Main
                                                       Document     Page 1 of 541



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 09-44943-DLT
                                                                       §
CANOPY FINANCIAL, INC.                                                 §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 11 of the United States Bankruptcy Code was filed on 11/25/2009.
        The case was converted to one under Chapter 7 on 12/30/2009. The undersigned trustee was
        appointed on 12/30/2009.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                     $98,922,277.15

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                       $60,715,042.91
                          Administrative expenses                                                                           $23,940,594.35
                          Bank service fees                                                                                          $0.00
                          Other Payments to creditors                                                                          $171,785.91
                          Non-estate funds paid to 3rd Parties                                                              $12,336,035.64
                          Exemptions paid to the debtor                                                                              $0.00
                          Other payments to the debtor                                                                               $0.00

                          Leaving a balance on hand of1                                                                       $1,758,818.34

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

1
  The balance on funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed
pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth
under 11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
     Case 09-44943                 Doc 1254            Filed 10/05/18 Entered 10/05/18 11:13:55                                      Desc Main
                                                       Document     Page 2 of 541


     6. The deadline for filing non-governmental claims in this case was 05/14/2010 and the deadline
        for filing government claims was 05/14/2010. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $2,620,837.25. To the extent that additional interest is earned before case closing, the
        maximum compensation may increase.

       The trustee has received $2,388,210.92 as interim compensation and now requests the sum of
$232,626.33, for a total compensation of $2,620,837.252. In addition, the trustee received
reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
reimbursement for expenses of $0.00, for total expenses of $0.00.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 10/05/2018                                                         By:       /s/ Gus A. Paloian
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                         Case 09-44943                 Doc 1254    Filed 10/05/18
                                                                                             FORM 1 Entered 10/05/18 11:13:55                                         Desc Main
                                                                                   Document      Page
                                                                         INDIVIDUAL ESTATE PROPERTY   3 of 541
                                                                                                    RECORD AND REPORT                                                                Page No:    1               Exhibit A
                                                                                                     ASSET CASES

Case No.:                   09-44943-DLT                                                                                                                  Trustee Name:                                Gus A. Paloian
Case Name:                  CANOPY FINANCIAL, INC.                                                                                                        Date Filed (f) or Converted (c):             12/30/2009 (c)
For the Period Ending:      10/5/2018                                                                                                                     §341(a) Meeting Date:                        01/27/2010
                                                                                                                                                          Claims Bar Date:                             05/14/2010

                                1                                               2                             3                                   4                         5                                           6

                        Asset Description                                    Petition/                 Estimated Net Value                   Property                  Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                (Value Determined by                   Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                          Trustee,                  OA =§ 554(a) abandon.            the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

 Ref. #
1       BANK ACCOUNTS                                            (u)                  $0.00                         $1,752,441.83                                       $1,752,441.83                                             FA
Asset Notes:     Checking Account - Amcore Bank Account consisting of health savings funds which were turned over to the Trustee to be held separately from Estate funds (B of A Health Savings Custodial
                 Account # 3758784361).
2       VOID                                                                      $0.00                                  $0.00                                                $0.00                                               FA
Asset Notes:     Checking Account - Fifth Third Bank
3       VOID                                                                          $0.00                                    $0.00                                             $0.00                                            FA
Asset Notes:     Checking Account - Northern Trust Co.
4       BANK ACCOUNTS                                            (u)                  $0.00                            $15,418.52                                          $15,418.52                                             FA
Asset Notes:  Checking Account - Ridgestone Bank Account consisting of health savings funds which were turned over to the Trustee to be held separately from Estate funds (B of A Health Savings
              Custodial Account # 3758784361).
5       BANK ACCOUNTS                                     (u)          $2,127,100.00                                   $0.00                                       $1,011,464.29                                                  FA
Asset Notes:  TURNOVER OF BUSINESS FUNDS FROM SILICON BANK TO BANK OF AMERICA ESTATE ACCOUNT Checking Accounts - Silicon Bank Account****5059 $1,457,100
              Account****0352 $ 670,000
6       BANK ACCOUNTS                           (u)            $0.00                     $0.00                                  $418,683.70                                                                                       FA
Asset Notes:     United Western Bank - MSCS Settlement - HIA Frozen Accounts - held separately from Estate funds (B of A HIA Frozen Funds Account #3758784345).
7       BANK ACCOUNTS                                            (u)           $543,800.00                            $504,755.12                                         $504,755.12                                             FA
Asset Notes:     Checking Accounts - UMB Bank Account****1915 $104,900 Interchange Fee Income Account Account****9954 $438,900 Operating Account
8       VOID                                                                          $0.00                                    $0.00                                             $0.00                                            FA
Asset Notes:     San Francisco Office Lease - CREA Spear Street Terrace, LLC - The security deposit was returned to the company (Canopy) in December 2009.
9       VOID                                                                          $0.00                                    $0.00                                             $0.00                                            FA
Asset Notes:     Chicago Office Sublease - TRC Environmental Group
10      VOID                                                                          $0.00                                    $0.00                                             $0.00                                            FA
Asset Notes:     D&O's Liability Policy ($3,000,000)
11      VOID                                                                          $0.00                                    $0.00                                             $0.00                                            FA
Asset Notes:     Crime/Fiduciary Insurance Policies Crime $5,000,000/Fiduciary $1,000,000
12      ACCOUNTS RECEIVABLE - Trade Accounts                     (u)           $911,593.34                               $2,062.25                                          $2,062.25                                             FA
        Receivable
Asset Notes:     Trade Accounts Receivable - Estimated Value of $911,593.34. Recovered accounts receivables of $245,968 in December 2009 (Ch. 11). Recovered additional accounts receivables prior to
                 cessation of business operations in the amount of $1,294,715 during 2010 (Ch. 7). Accounts receivable funds were then transferred to Estate Account, net of ongoing business expenses - refer
                 to Asset 7, which includes turnover of accounts receivables. Receivable of $2,062.25 is post bankruptcy.
13      VOID                                                                          $0.00                                 $0.00                                                $0.00                                            FA
                                          Case 09-44943                  Doc 1254    Filed 10/05/18
                                                                                               FORM 1 Entered 10/05/18 11:13:55                                         Desc Main
                                                                                     Document      Page
                                                                           INDIVIDUAL ESTATE PROPERTY   4 of 541
                                                                                                      RECORD AND REPORT                                                                Page No:    2              Exhibit A
                                                                                                       ASSET CASES

Case No.:                   09-44943-DLT                                                                                                                    Trustee Name:                                Gus A. Paloian
Case Name:                  CANOPY FINANCIAL, INC.                                                                                                          Date Filed (f) or Converted (c):             12/30/2009 (c)
For the Period Ending:      10/5/2018                                                                                                                       §341(a) Meeting Date:                        01/27/2010
                                                                                                                                                            Claims Bar Date:                             05/14/2010

                                1                                                 2                                3                                4                         5                                           6

                        Asset Description                                      Petition/                Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                      Unscheduled               (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                   Value                         Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                      Less Liens, Exemptions,
                                                                                                         and Other Costs)

Asset Notes:     Intellectual Property including the CareGain and HealthDirect software platforms (value is based on section 363 sale term sheet). Included in sale of Canopy assets - refer to Asset No. 16.
 Ref. #
14      OFFICE EQUIPMENT, FURNISHINGS, AND                                      $1,626,222.00                                   $0.00                                               $0.00                                           FA
Asset Notes:     Furniture and Fixtures (Book Value). Included in sale of Canopy assets - refer to Asset No. 16.
15     MACHINERY, FIXTURES, AND BUSINESS                                $7,518,153.00                                           $0.00                                               $0.00                                           FA
       E
Asset Notes: Equipment (Book Value). Included in sale of Canopy assets - refer to Asset No. 16.
16      SALE OF COMPANY ASSETS                                     (u)                   $0.00                                  $0.00                                      $3,000,000.00                                            FA
Asset Notes:     Sale of business assets (Sale includes liquidation of Asset Nos. 13, 14, 15 )
17      BANK ACCCOUNTS                                             (u)                   $0.00                           $62,749.00                                           $62,688.38                                            FA
Asset Notes:  Operating Custodial Account xxxx5049- Amcore Bank Account consisting of health savings funds which were turned over to the Trustee to be held separately from Estate funds (B of A
              Health Savings Custodial Account # 3758784361).
18      BANK ACCOUNTS                                      (u)               $0.00                             $15,814.00                                           $15,869.40                                                      FA
Asset Notes:  Investment Custodial Account xxxx8297- Amcore Bank Account consisting of health savings funds which were turned over to the Trustee to be held separately from Estate funds (B of A
              Health Savings Custodial Account # 3758784361).
19      BANK ACCOUNTS                                      (u)              $0.00                               $8,663.00                                            $8,531.60                                                      FA
Asset Notes:  Operating Custodial Account xxxx5027- Amcore Bank Account consisting of health savings funds which were turned over to the Trustee to be held separately from Estate funds (B of A
              Health Savings Custodial Account # 3758784361).
20      BANK ACCOUNTS                                      (u)               $0.00                              $7,920.00                                            $7,847.81                                                      FA
Asset Notes:   Fee Income Custodial Account xxxx5016- Amcore Bank Account consisting of health savings funds which were turned over to the Trustee to be held separately from Estate funds (B of A
               Health Savings Custodial Account # 3758784361).
21      FUNDS ON ACCOUNT TO SUPPORT                         (u)              $0.00                              $1,178.45                                            $1,178.45                                                      FA
        TRADES
Asset Notes:     RECEIVED FROM MATRIX SETTLEMENT & CLEARANCE (ADMINISTRATIVE SERVICING FEE OFFSET)
22      ACCOUNT RECONCILIATION                                     (u)                   $0.00                            $4,698.85                                            $5,257.56                                            FA
Asset Notes:     REIMBURSEMENT FROM TURNAROUND COMPANY SARCOM FOR MOVING AND COMPUTER REMOVAL SERVICES
23      VOID                                                       (u)                Unknown                                   $0.00                                               $0.00                                           FA
24      ACCOUNT RECONCILIATION                                     (u)                   $0.00                              $483.33                                               $483.33                                           FA
Asset Notes:     UMB REFUND
25      VOID                                                       (u)                Unknown                                   $0.00                                               $0.00                                           FA
                                       Case 09-44943      Doc 1254   Filed 10/05/18
                                                                               FORM 1 Entered 10/05/18 11:13:55                              Desc Main
                                                                     Document      Page
                                                           INDIVIDUAL ESTATE PROPERTY   5 of 541
                                                                                      RECORD AND REPORT                                                     Page No:    3              Exhibit A
                                                                               ASSET CASES

Case No.:                  09-44943-DLT                                                                                           Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                                 Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                              §341(a) Meeting Date:                       01/27/2010
                                                                                                                                  Claims Bar Date:                            05/14/2010

                              1                                 2                       3                                 4                        5                                           6

                       Asset Description                      Petition/          Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                      Unscheduled         (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                   Value                   Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

26     TURNOVER OF BANK FUNDS - FUNDS           (u)            $0.00                             $10,255.56                                       $10,255.56                                             FA
       RECEIVED FROM UMB - WITHDRAWAL
       OF UTILITY DEPOSIT
Asset Notes:   FUNDS RECEIVED FROM UMB - WITHDRAWAL OF UTILITY DEPOSIT
27     SETTLEMENT FUNDS - RECEIVED FROM           (u)           $0.00                            $24,000.00                                       $23,684.33                                             FA
       ISLE OF CAPRI RE COVENTRY ACH
       SETTLEMENT
Asset Notes:   RECEIVED FROM ISLE OF CAPRI RE COVENTRY ACH SETTLEMENT
28      VOID                                        (u)             Unknown                              $0.00                                          $0.00                                            FA
29     SETTLEMENT FUNDS - SETTLEMENT OF             (u)                $0.00                     $82,265.22                                       $82,265.20                                             FA
       ADV. PROC. NO. 10-01345 (3
       INSTALLMENT PAYMENTS) AGAINST
       KRAMER
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01345 (3 INSTALLMENT PAYMENTS) AGAINST KRAMER
30     SETTLEMENT FUNDS - RECEIVED FROM        (u)           $0.00                   $29,506.38                                                   $29,506.38                                             FA
       JONATHAN LEWIN PURSUANT TO
       SETTLEMENT AGREEMENT, IN LIEU OF
       LITIGATION
Asset Notes:  RECEIVED FROM JONATHAN LEWIN PURSUANT TO SETTLEMENT AGREEMENT, IN LIEU OF LITIGATION
31     SETTLEMENT FUNDS - RECEIVED FROM        (u)           $0.00                  $175,000.00                          $175,000.00                                                                     FA
       JONATHAN LEWIN PURSUANT TO
       SETTLEMENT AGREEMENT, IN LIEU OF
       LITIGATION
Asset Notes:  RECEIVED FROM MARTIN, BROWN SULLIVAN, ROADMAN & HARTNETT, LTD. PURSUANT TO SETTLEMENT AGREEMENT, IN LIEU OF LITIGATION
32      LITIGATION/ADVERSARY PROCEEDING -           (u)                $0.00                 $93,125,924.46                                      $367,726.05                                             FA
        PALOIAN V. BLACKBURN AND BANAS;
        CASE NO. 10-00413 - BREACH OF
        FIDUCIARY DUTIES, FRAUDULENT
        TRANSFERS (RECOVERY OF BLACKBURN
        ASSETS SUBJECT TO SEC FREEZE ORDER)
Asset Notes:     PALOIAN V. BLACKBURN AND BANAS; CASE NO. 10-00413 - BREACH OF FIDUCIARY DUTIES, FRAUDULENT TRANSFERS (RECOVERY OF BLACKBURN ASSETS
                 SUBJECT TO SEC FREEZE ORDER)
                                       Case 09-44943      Doc 1254   Filed 10/05/18
                                                                               FORM 1 Entered 10/05/18 11:13:55                              Desc Main
                                                                     Document      Page
                                                           INDIVIDUAL ESTATE PROPERTY   6 of 541
                                                                                      RECORD AND REPORT                                                     Page No:    4              Exhibit A
                                                                               ASSET CASES

Case No.:                  09-44943-DLT                                                                                           Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                                 Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                              §341(a) Meeting Date:                       01/27/2010
                                                                                                                                  Claims Bar Date:                            05/14/2010

                              1                                 2                       3                                 4                        5                                           6

                       Asset Description                      Petition/          Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                      Unscheduled         (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                   Value                   Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

33      VOID                                        (u)             Unknown                              $0.00                                          $0.00                                            FA
34      VOID                                        (u)             Unknown                              $0.00                                          $0.00                                            FA
35     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                         $24,644.76                                       $24,644.76                                             FA
       ADV. PROC. NO. 10-1584 (ON THE SIDE
       INVESTMENTS)
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-1584 (ON THE SIDE INVESTMENTS)
36     SETTLEMENT FUNDS - SETTLEMENT                (u)                $0.00                    $150,000.00                                      $150,000.00                                             FA
       WITH ANDREW HOAG
Asset Notes:  SETTLEMENT WITH ANDREW HOAG
37     SETTLEMENT FUNDS - RECEIVED FROM         (u)              $0.00                        $1,910,787.20                                    $1,910,787.21                                             FA
       FRANKEL PURSUANT TO ADV. PROC.
       NO. 10-1586
Asset Notes:    RECEIVED FROM FRANKEL PURSUANT TO ADV. PROC. NO. 10-1586
38     SETTLEMENT FUNDS - RECEIVED FROM         (u)             $0.00                           $212,319.69                                      $212,309.69                                             FA
       FRANKEL PURSUANT TO ADV. PROC.
       NO. 10-1586
Asset Notes:    RECEIVED FROM PURESSENCE PURSUANT TO ADV. PROC. NO. 10-1585
39     RETURN OF ATTORNEY FEES -               (u)            $0.00                   $22,072.52                            $22,072.50                                                                   FA
       REIMBURSMENT OF LEGAL FEES FROM
       STATE FARM INSURANCE RE JENNER'S
       LEGAL DEFENSE FEES IN THE SEC V.
       CANOPY MATTER
Asset Notes:  REIMBURSMENT OF LEGAL FEES FROM STATE FARM INSURANCE RE JENNER'S LEGAL DEFENSE FEES IN THE SEC V. CANOPY MATTER
40     SETTLEMENT FUNDS - RECEIVED FROM       (u)            $0.00                            $4,200,000.00                                    $2,861,573.67                                             FA
       VIKRAM KASHYAP PURSUANT TO ADV.
       PROC. NO. 10-1758
Asset Notes:  RECEIVED FROM VIKRAM KASHYAP PURSUANT TO ADV. PROC. NO. 10-1758
41     SETTLEMENT FUNDS - SETTLEMENT          (u)         $0.00                                   $5,000.00                                        $5,000.00                                             FA
       FUNDS RECEIVED FROM MOHAMMED
       YUNUS, ADV. PROC. NO. 10-1344
Asset Notes:  SETTLEMENT FUNDS RECEIVED FROM MOHAMMED YUNUS, ADV. PROC. NO. 10-1344
                                       Case 09-44943      Doc 1254   Filed 10/05/18
                                                                               FORM 1 Entered 10/05/18 11:13:55                            Desc Main
                                                                     Document      Page
                                                           INDIVIDUAL ESTATE PROPERTY   7 of 541
                                                                                      RECORD AND REPORT                                                   Page No:    5              Exhibit A
                                                                                 ASSET CASES

Case No.:                  09-44943-DLT                                                                                         Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                               Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                            §341(a) Meeting Date:                       01/27/2010
                                                                                                                                Claims Bar Date:                            05/14/2010

                              1                                 2                        3                              4                        5                                           6

                       Asset Description                      Petition/           Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                      Unscheduled          (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                   Value                    Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

42     AUTOMOBILES AND OTHER VEHICLES -           (u)             $0.00                      $46,800.00                                         $44,294.00                                             FA
       2009 CADILLAC ESCALADE HYBRID
Asset Notes:   2009 CADILLAC ESCALADE HYBRID - TRUSTEE VALUE $46,800.00 - SALE EXPENSES = $2,506.00
43     AUTOMOBILES AND OTHER VEHICLES -             (u)            $0.00                     $40,000.00                                         $38,740.00                                             FA
       2010 FORD F250 LARIAT CREW CAB 4X4
Asset Notes:   2010 FORD F250 LARIAT CREW CAB 4X4 - TRUSTEE VALUE $40,000 LESS SALE EXPENSES OF $1,260.00
44     AUTOMOBILES AND OTHER VEHICLE -           (u)            $0.00                     $86,500.00                                            $83,401.00                                             FA
       2010 RANGE ROVER SUPERCHARGED
Asset Notes:   2010 RANGE ROVER SUPERCHARGED - TRUSTEE VALUE $86,500.00 LESS SALE EXPENSES OF $3,199.00
45     AUTOMOBILES AND OTHER VEHICLES -             (u)             $0.00                         $33,000.00                                    $31,515.00                                             FA
       2010 CADILLAC SRX 4
Asset Notes:   2010 CADILLAC SRX 4 - TRUSTEE VALUE $33,000 LESS SALE EXPENSES OF $1,485.00
46      SETTLEMENT FUNDS - SETTLEMENT OF            (u)              $0.00                       $190,216.86                                   $190,216.86                                             FA
        McCLURE ADV. PROC. NO. 10-1404
Asset Notes:   SETTLEMENT OF McCLURE ADV. PROC. NO. 10-1404. TOTAL PAYMENT OF $190,216.86 (INITIAL PAYMENT OF $63,405.60 DUE 1/12/11 THEN MONTHLY
               INSTALLMENT PAYMENTS OF $7,045.07 FROM 2/1/11 THRU 7/1/12)
47      SETTLEMENT FUNDS - SETTLEMENT OF           (u)             $0.00                     $50,000.00                                $50,000.00                                                      FA
        ADV. PROC. NO. 10-1762, PALOIAN V.
        CHALAYAN
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-1762, PALOIAN V. CHALAYAN. TOTAL PAYMENT OF $50,000 (INITIAL PAYMENT OF $10,000 DUE 1/28/11 THEN MONTHLY
              INSTALLMENT PAYMENTS OF $10,000 DUE ON THE 24TH OF EACH MONTH THROUGH MAY 24, 2011
48      AUTOMOBILES AND OTHER VEHICLES -           (u)            $0.00                  $20,422.00                                $20,422.00                                                          FA
       2010 TOYOTA RAV 4 LMT (SOLD BY
       LOMBARD AUTO)
Asset Notes:   2010 TOYOTA RAV 4 LMT (SOLD BY LOMBARD AUTO)
49     JEWELRY - RECOVERY OF 3 WATCHES (1        (u)           $0.00                               $8,500.00                                     $8,500.00                                             FA
       CHANEL, 2 JACOBS) AND SOLD BY FRUM
       JEWELERS
Asset Notes: RECOVERY OF 3 WATCHES (1 CHANEL, 2 JACOBS) AND SOLD BY FRUM JEWELERS
50      SETTLEMENT FUNDS - SETTLEMENT OF            (u)              $0.00                       $584,820.00                                   $584,820.00                                             FA
        ADV. PROC. NO. 10- 01745, PALOIAN V.
        BEDROS ORUNCAKCIEL FAMILY TRUST
                                       Case 09-44943      Doc 1254   Filed 10/05/18
                                                                               FORM 1 Entered 10/05/18 11:13:55                           Desc Main
                                                                     Document      Page
                                                           INDIVIDUAL ESTATE PROPERTY   8 of 541
                                                                                      RECORD AND REPORT                                                  Page No:    6              Exhibit A
                                                                               ASSET CASES

Case No.:                  09-44943-DLT                                                                                        Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                              Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                           §341(a) Meeting Date:                       01/27/2010
                                                                                                                               Claims Bar Date:                            05/14/2010

                              1                                 2                       3                              4                        5                                           6

                       Asset Description                      Petition/          Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                      Unscheduled         (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                   Value                   Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

Asset Notes:     SETTLEMENT OF ADV. PROC. NO. 10- 01745, PALOIAN V. BEDROS ORUNCAKCIEL FAMILY TRUST
 Ref. #
51      SETTLEMENT FUNDS - SETTLEMENT OF             (u)             $0.00                 $441,750.00                                        $441,750.00                                             FA
        ADV. PROC. NO. 10- 01747, PALOIAN V.
        PACIFIC HOME DEVELOPERS
 Asset Notes:   SETTLEMENT OF ADV. PROC. NO. 10- 01747, PALOIAN V. PACIFIC HOME DEVELOPERS
52     MISCELLANEOUS RECEIPTS - COURT          (u)           $0.00                                  $500.00                                         $500.00                                           FA
       ORDERED SANCTION FEE RECEIVED
       FROM WEIDEMAN; ADV. PROC. 10-1312
Asset Notes:  COURT ORDERED SANCTION FEE RECEIVED FROM WEIDEMAN; ADV. PROC. 10-1312
53     MISCELLANEOUS RECEIPTS - COURT          (u)           $0.00                       $500.00                                                    $500.00                                           FA
       ORDERED SANCTION FEE RECEIVED
       FROM WILLIAM H. BROWNSTEIN
       (HARRIS); ADV. PROC. 10-1749
Asset Notes:  COURT ORDERED SANCTION FEE RECEIVED FROM WILLIAM H. BROWNSTEIN (HARRIS); ADV. PROC. 10-1749
54     JEWELRY - RECOVERY OF                    (u)                  $0.00                       $42,000.00                                    $42,000.00                                             FA
       UNSCHEDULED 8.67 CT. DIAMOND RING
Asset Notes: RECOVERY OF UNSCHEDULED 8.67 CT. DIAMOND RING
55     SETTLEMENT FUNDS - PURSUANT TO        (u)           $0.00                   $342,439.00                                                $342,439.00                                             FA
       SETTLEMENT AGREEMENT BETWEEN
       TRUSTEE AND JOHN POWERS (RE:
       STOCK REDEMPTION)
Asset Notes:  PURSUANT TO SETTLEMENT AGREEMENT BETWEEN TRUSTEE AND JOHN POWERS (RE: STOCK REDEMPTION)
56      MISCELLANEOUS RECEIPTS - COURT              (u)              $0.00                        $1,500.00                                     $1,500.00                                             FA
        ORDERED SANCTION FEE RECEIVED
       FROM COLETTE LUCHETTA-STENDEL
       (KAUFFMAN); ADV. PROC. 10-1312
Asset Notes:  COURT ORDERED SANCTION FEE RECEIVED FROM COLETTE LUCHETTA-STENDEL (KAUFFMAN); ADV. PROC. 10-1312
57     AUTOMOBILES AND OTHER VEHICLES -            (u)            $0.00                          $21,385.00                                    $21,385.00                                             FA
       2007 LEXUS GS 350 (SOLD BY LOMBARD
       AUTO) (KARI WOLFE AUTO)
Asset Notes:   2007 LEXUS GS 350 (SOLD BY LOMBARD AUTO) (KARI WOLFE AUTO)
                                       Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                    FORM 1 Entered 10/05/18 11:13:55                                 Desc Main
                                                                          Document      Page
                                                                INDIVIDUAL ESTATE PROPERTY   9 of 541
                                                                                           RECORD AND REPORT                                                        Page No:    7              Exhibit A
                                                                                       ASSET CASES

Case No.:                  09-44943-DLT                                                                                                   Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                                         Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                                      §341(a) Meeting Date:                       01/27/2010
                                                                                                                                          Claims Bar Date:                            05/14/2010

                              1                                      2                          3                                 4                        5                                           6

                       Asset Description                           Petition/             Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                           Unscheduled            (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                        Value                      Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                       Less Liens, Exemptions,
                                                                                          and Other Costs)

58      SETTLEMENT FUNDS - PURSUANT TO                   (u)                $0.00                     $1,050,000.00                                    $1,075,000.00                                             FA
        SETTLEMENT AGREEMENT WITH JUST
        GREAT SEATS
Asset Notes:  PURSUANT TO SETTLEMENT AGREEMENT WITH JUST GREAT SEATS, $1,050,000 TO BE PAID IN 7 INSTALLMENT PAYMENTS: 1ST PMT = $425,000, 2ND PMT =
              $75,000 BY 8/1/11, 3RD PMT = $100,000 BY 11/1/11, 4TH PMT = $100,000 BY 2/1/12, 5TH PMT = $100,000 BY 7/2/12, 6TH PMT = $100,000 BY 10/1/12, 7TH AND FINAL PMT
              = $150,000 BY 1/15/13. FINAL PAYMENT WAS NOT MADE - TRUSTEE IS ALLOWING 4 PAYMENTS TO MAKE UP FINAL PAYMENT. 7/23/13 = $5,000; 8/1/13 = $20,000;
              8/15/13 = $50,000; 8/30/13 = $50,000.
59      AUTOMOBILES AND OTHER VEHICLES -                (u)               $0.00                          $6,250.00                                    $6,250.00                                                  FA
       2009 Honda Motorcycle
Asset Notes:   2009 Honda Motorcycle
60     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                                 $34,168.23                                       $34,168.23                                             FA
       ADV. PROC. NO. 10-01448; PALOIAN V.
       RMT HOLDINGS, LLC
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01448; PALOIAN V. RMT HOLDINGS, LLC
61     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                                 $13,666.11                                       $13,666.11                                             FA
       ADV. PROC. NO. 10-01403; PALOIAN V.
       WITHERS
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01403; PALOIAN V. WITHERS
62     SETTLEMENT FUNDS - SETTLMENT OF              (u)            $0.00                   $175,000.00                                                   $175,000.00                                             FA
       ADV. PROC. NO. 10-01807; PALOIAN V.
       PUTNAM LEASING, INC. AND MILLER
       MOTORCARS, INC.
Asset Notes:  SETTLMENT OF ADV. PROC. NO. 10-01807; PALOIAN V. PUTNAM LEASING, INC. AND MILLER MOTORCARS, INC.
63     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                                 $27,332.23                                       $27,332.23                                             FA
       ADV. PROC. NO. 10-01449; PALOIAN V.
       SETH BAIR
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01449; PALOIAN V. SETH BAIR
64      VOID                                             (u)             Unknown                                 $0.00                                          $0.00                                            FA
65     SETTLEMENT FUNDS - SETTLEMENT OF            (u)              $0.00                                $27,332.23                                       $27,332.23                                             FA
       ADV. PROC. NO. 10-01341; PALOIAN V.
       JEFFREY CLAY THOMAS
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01341; PALOIAN V. JEFFREY CLAY THOMAS
                                       Case 09-44943   Doc 1254    Filed 10/05/18
                                                                             FORM 1 Entered 10/05/18 11:13:55                              Desc Main
                                                                  Document      Page
                                                         INDIVIDUAL ESTATE PROPERTY   10 of AND
                                                                                    RECORD  541REPORT                                                     Page No:    8              Exhibit A
                                                                                ASSET CASES

Case No.:                  09-44943-DLT                                                                                         Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                               Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                            §341(a) Meeting Date:                       01/27/2010
                                                                                                                                Claims Bar Date:                            05/14/2010

                              1                               2                          3                              4                        5                                           6

                       Asset Description                    Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                    Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                 Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

66     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                         $136,672.90                                   $136,672.90                                             FA
       ADV. PROC. NO. 10-01518; PALOIAN V.
       ROBERT DRAUGHON
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01518; PALOIAN V. ROBERT DRAUGHON
67     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                          $34,168.23                                    $34,168.23                                             FA
       ADV. PROC. NO. 10-01580; PALOIAN V.
       PETER MASUCCI
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01580; PALOIAN V. PETER MASUCCI
68     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                         $136,672.90                                   $136,672.90                                             FA
       ADV. PROC. NO. 10-01451; PALOIAN V.
       STEPHENS FAMILY TRUST
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01451; PALOIAN V. STEPHENS FAMILY TRUST
69     SETTLEMENT FUNDS -SETTLEMENT OF             (u)             $0.00                         $115,900.02                                   $115,900.02                                             FA
       ADV. PROC. NO. 10-01748; PALOIAN V.
       SUBBA RAO NAGUBADI
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01748; PALOIAN V. SUBBA RAO NAGUBADI
70     SETTLEMENT FUNDS - SETTLEMENT OF            (u)            $0.00                          $134,046.11                                   $134,046.11                                             FA
       ADV. PROC. NO. 10-01343; PALOIAN V.
       MANEESHA PRAKASH
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01343; PALOIAN V. MANEESHA PRAKASH
71     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                          $54,664.46                                    $54,664.46                                             FA
       ADV. PROC. NO. 10-01450; PALOIAN V.
       SCOTT STEPHENS
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01450; PALOIAN V. SCOTT STEPHENS
72     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                  $914,089.87                                          $914,089.87                                             FA
       ADV. PROC. NO. 10-01517; PALOIAN V.
       THE MOTI KASHYAP FAMILY TRUST
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01517; PALOIAN V. THE MOTI KASHYAP FAMILY TRUST
73     SETTLEMENT FUNDS - SETTLEMENT OF            (u)            $0.00                           $40,194.82                                    $40,194.82                                             FA
       ADV. PROC. NO. 10-01576; PALOIAN V.
       MATTHEW CAPELL
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01576; PALOIAN V. MATTHEW CAPELL
                                       Case 09-44943      Doc 1254   Filed 10/05/18
                                                                               FORM 1 Entered 10/05/18 11:13:55                              Desc Main
                                                                    Document      Page
                                                           INDIVIDUAL ESTATE PROPERTY   11 of AND
                                                                                      RECORD  541REPORT                                                     Page No:    9              Exhibit A
                                                                               ASSET CASES

Case No.:                  09-44943-DLT                                                                                           Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                                 Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                              §341(a) Meeting Date:                       01/27/2010
                                                                                                                                  Claims Bar Date:                            05/14/2010

                              1                                 2                       3                                 4                        5                                           6

                       Asset Description                      Petition/          Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                      Unscheduled         (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                   Value                   Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

74     SETTLEMENT FUNDS - SETTLEMENT OF            (u)              $0.00                       $273,345.78                                      $273,345.78                                             FA
       ADV. PROC. NO. 10-01407; PALOIAN V. S.
       TAYLOR GLOVER
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01407; PALOIAN V. S. TAYLOR GLOVER
75     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                        $136,672.90                                      $136,672.90                                             FA
       ADV. PROC. NO. 10-01520; PALOIAN V.
       DAVID EVANS
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01520; PALOIAN V. DAVID EVANS
76     SETTLEMENT FUNDS - SETTLEMENT OF            (u)             $0.00                         $27,332.23                                       $27,332.23                                             FA
       ADV. PROC. NO. 10-01519; PALOIAN V.
       DOUGLAS GHERTNER
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01519; PALOIAN V. DOUGLAS GHERTNER
77     SETTLEMENT FUNDS - SETTLEMENT OF            (u)            $0.00                          $27,332.23                                       $27,332.23                                             FA
       ADV. PROC. NO. 10-01577; PALOIAN V.
       OWEN LEARY
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01577; PALOIAN V. OWEN LEARY
78     SETTLEMENT FUNDS - SETTLEMENT OF            (u)            $0.00                          $27,332.23                                       $27,332.23                                             FA
       ADV. PROC. NO. 10-01578; PALOIAN V.
       MAX VON ZUBEN
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01578; PALOIAN V. MAX VON ZUBEN
79      VOID                                        (u)             Unknown                              $0.00                                           $0.00                                           FA
80     TURNOVER OF BANK FUNDS - RECEIVED            (u)         $0.00                             $1,053.11                                        $1,053.11                                             FA
       FROM UMB BANK, N.A. RE CREDIT
       CARD ACCT. NO. 9071851907
Asset Notes:  RECEIVED FROM UMB BANK, N.A. RE CREDIT CARD ACCT. NO. 9071851907
81     SETTLEMENT FUNDS - SETTLEMENT OF            (u)            $0.00                          $80,000.00                                       $80,000.00                                             FA
       ADV. PROC. NO. 10-01749 PALOIAN V.
       LEONARD GREG HARRIS
Asset Notes:  SETTLEMENT OF ADV. PROC. NO. 10-01749 PALOIAN V. LEONARD GREG HARRIS
82      TURNOVER OF BANK FUNDS -                    (u)                $0.00                             $0.00                                         $345.53                                           FA
        TURNOVER OF HSA FUNDS FROM
        WACHOVIA BANK
                                       Case 09-44943      Doc 1254   Filed 10/05/18
                                                                               FORM 1 Entered 10/05/18 11:13:55                          Desc Main
                                                                    Document      Page
                                                           INDIVIDUAL ESTATE PROPERTY   12 of AND
                                                                                      RECORD  541REPORT                                                 Page No:    10             Exhibit A
                                                                               ASSET CASES

Case No.:                  09-44943-DLT                                                                                       Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                             Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                          §341(a) Meeting Date:                       01/27/2010
                                                                                                                              Claims Bar Date:                            05/14/2010

                              1                                 2                      3                              4                        5                                           6

                       Asset Description                      Petition/         Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                      Unscheduled        (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                   Value                  Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                              Less Liens, Exemptions,
                                                                                 and Other Costs)

Asset Notes:     TURNOVER OF HSA FUNDS FROM WACHOVIA BANK
 Ref. #
83      SETTLEMENT FUNDS - RECEIVED FROM        (u)               $0.00                      $4,250,000.00                                 $4,250,000.00                                             FA
        NETJETS INTERNATIONAL, INC.; ADV.
        PROC. NO. 10-01807
 Asset Notes:  RECEIVED FROM NETJETS INTERNATIONAL, INC.; ADV. PROC. NO. 10-01807
84     SETTLEMENT FUNDS - RECEIVED FROM        (u)           $0.00                  $80,000.00                                                $80,000.00                                             FA
       K&L GATES LLP PURSUANT TO
       SETTLEMENT AGREEMENT (ORDER
       DATED JUNE 7, 2011
Asset Notes:  RECEIVED FROM K&L GATES LLP PURSUANT TO SETTLEMENT AGREEMENT (ORDER DATED JUNE 7, 2011
85      SETTLEMENT FUNDS - PALOIAN V.               (u)              $0.00                     $895,186.00                                   $895,186.00                                             FA
        O'GARA COACH COMPANY; ADV. PROC.
        NO. 10-1767
Asset Notes:   PALOIAN V. O'GARA COACH COMPANY; ADV. PROC. NO. 10-1767 FIRST PAYMENT OF $200,000 DUE 7/5, MONTHLY PAYMENTS OF $50,000 DUE 5TH OF EVERY
               MONTH THROUGH 8/5/12, FINAL PAYMENT OF $45,186 DUE 9/5/12
86      SETTLEMENT FUNDS - PALOIAN V. ALL        (u)               $0.00                  $297,785.85                            $297,785.85                                                         FA
        POINTS/FINANCE 2000; ADV. PROC. NO.
        10-1760
Asset Notes:  PALOIAN V. ALL POINTS/FINANCE 2000; ADV. PROC. NO. 10-1760 FIRST PAYMENT OF $100,000 DUE 7/5, MONTHLY PAYMENTS OF $10,000 DUE 5TH OF EVERY
              MONTH THROUGH 2/5/13, FINAL PAYMENT OF $7,785.85 DUE 3/5/13
87      AUTOMOBILES AND OTHER VEHICLES -           (u)              $0.00                    $74,945.00                              $74,945.00                                                      FA
       RECEIVED FROM LOMBARD AUTO
       EXCHANGE FOR 2010 RANGE ROVER
Asset Notes:  RECEIVED FROM LOMBARD AUTO EXCHANGE (2010 RANGE ROVER SOLD ON JUNE 30, 2011). COMPENSATION AND EXPENSES KEPT BY LAE WAS $3,305.00.
88     SETTLEMENT FUNDS - RECEIVED FROM        (u)                   $0.00                  $27,410,901.74                                $27,410,901.74                                             FA
       GRANITE GLOBAL VENTURES
Asset Notes:  RECEIVED FROM GRANITE GLOBAL VENTURES
89      ACCOUNT RECONCILIATION                      (u)              $0.00                       $2,633.52                                     $2,633.52                                             FA
Asset Notes:     REFUND - RECEIVED FROM SUNGARD FINANCIAL SYSTEMS, LLC
                                       Case 09-44943      Doc 1254   Filed 10/05/18
                                                                               FORM 1 Entered 10/05/18 11:13:55                              Desc Main
                                                                    Document      Page
                                                           INDIVIDUAL ESTATE PROPERTY   13 of AND
                                                                                      RECORD  541REPORT                                                     Page No:    11             Exhibit A
                                                                               ASSET CASES

Case No.:                  09-44943-DLT                                                                                           Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                                 Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                              §341(a) Meeting Date:                       01/27/2010
                                                                                                                                  Claims Bar Date:                            05/14/2010

                              1                                 2                       3                                 4                        5                                           6

                       Asset Description                      Petition/          Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                      Unscheduled         (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                   Value                   Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                               Less Liens, Exemptions,
                                                                                  and Other Costs)

90     SETTLEMENT FUNDS - RECEIVED FROM          (u)            $0.00                            $93,576.23                                       $93,576.23                                             FA
       DALI RE JUDGMENT IN PALOIAN V.
       SAMMI DALI; CASE NO. 10-1763
Asset Notes:   RECEIVED FROM DALI RE JUDGMENT IN PALOIAN V. SAMMI DALI; CASE NO. 10-1763
91     SETTLEMENT FUNDS - PALOIAN V. RIAD        (u)           $0.00                       $246,287.50                                           $246,287.50                                             FA
       SALEM SETTLEMENT
Asset Notes:  PALOIAN V. RIAD SALEM SETTLEMENT = 2 INSTALLMENTS, 1ST DUE 9/21/11, 2ND DUE 10/21/11
92     SETTLEMENT FUNDS - PURSUANT TO         (u)          $0.00                    $92,200.00                                                    $92,312.76                                             FA
       JUDGMENT AGAINST EMMANUEL
       "MANNY" RIGATOS - RECEIVED TOTAL
       AMOUNT OF JUDGMENT
Asset Notes:  PURSUANT TO JUDGMENT AGAINST EMMANUEL "MANNY" RIGATOS - RECEIVED TOTAL AMOUNT OF JUDGMENT
93     SETTLEMENT FUNDS - RECEIVED FROM          (u)         $0.00                            $1,750,000.00                                    $1,750,000.00                                             FA
       TWIN CITY FIRE INSURANCE COMPANY
Asset Notes:  RECEIVED FROM TWIN CITY FIRE INSURANCE COMPANY
94     SETTLEMENT FUNDS - PALOIAN V.             (u)                 $0.00                    $2,700,000.00                                    $2,700,000.00                                             FA
       AMERICAN EXRESS; ADV. PROC. NO.
       10-581
Asset Notes:  PALOIAN V. AMERICAN EXRESS; ADV. PROC. NO. 10-581
95      SALE OF PERSONAL PROPERTY                   (u)              $0.00                       $35,747.06                                       $35,747.06                                             FA
Asset Notes:     CHICAGO LIQUIDATORS - SALE OF 4 LOUIS VUITTON HANDBAGS, 2 HERMES HANDBAGS AND 1 CHLOE HANDBAG
96     SETTLEMENT FUNDS - PALOIAN V.           (u)             $0.00                             $29,299.90                                       $29,299.90                                             FA
       PENDRAGON NORTH AMERICA; ADV.
       PROC. NO. 11-02037
Asset Notes:  PALOIAN V. PENDRAGON NORTH AMERICA; ADV. PROC. NO. 11-02037
97     SETTLEMENT FUNDS - PALOIAN V. FT           (u)                $0.00                    $5,011,643.49                                    $5,011,643.49                                             FA
       PARTNERS; ADV. PROC. NO. 11-02468
Asset Notes:  PALOIAN V. FT PARTNERS; ADV. PROC. NO. 11-02468
9999    VOID                                                         $0.00                               $0.00                                          $0.00                                            FA
                                        Case 09-44943         Doc 1254     Filed 10/05/18
                                                                                     FORM 1 Entered 10/05/18 11:13:55                           Desc Main
                                                                          Document      Page
                                                                 INDIVIDUAL ESTATE PROPERTY   14 of AND
                                                                                            RECORD  541REPORT                                                  Page No:    12             Exhibit A
                                                                                  ASSET CASES

Case No.:                   09-44943-DLT                                                                                             Trustee Name:                               Gus A. Paloian
Case Name:                  CANOPY FINANCIAL, INC.                                                                                   Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:      10/5/2018                                                                                                §341(a) Meeting Date:                       01/27/2010
                                                                                                                                     Claims Bar Date:                            05/14/2010

                               1                                     2                     3                                 4                        5                                           6

                        Asset Description                          Petition/        Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                          Unscheduled       (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                       Value                 Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                  Less Liens, Exemptions,
                                                                                     and Other Costs)

10000   PALOIAN V. G-A RESTAURANT -                     (u)               $0.00                     $55,000.00                                       $55,000.00                                             FA
        SETTLEMENT - PALOIAN V. G-A
        RESTAURANT, LLC; ADV. PROC. NO.
        11-02053
Asset Notes:       PALOIAN V. G-A RESTAURANT, LLC; ADV. PROC. NO. 11-02053
10001   PALOIAN V. LEJENUE - SETTLEMENT                 (u)               $0.00                    $140,855.31                                      $140,855.31                                             FA
Asset Notes:      PALOIAN V. LEJEUNE (MAPLEWOOD); ADV. PROC. NO. 11-02038
                  INSTALLMENT PAYMENTS THROUGH 1/20/14
10002   Other Litigation/Settlements (u) - John Powers (u)            $0.00                      $1,000,000.00                                    $1,029,520.00                                             FA
Asset Notes:       SETTLEMENT WITH JOHN POWERS
10003   PALOIAN V. BEZABEH; CASE NO. 11-02074           (u)               $0.00                      $2,000.00                                        $2,000.00                                             FA
10004   VOID                                                              $0.00                             $0.00                                          $0.00                                            FA
Asset Notes:   PALOIAN V. LEJEUNE (MAPLEWOOD); ADV. PROC. NO. 11-02038
               INSTALLMENT PAYMENTS THROUGH 1/20/14
10005   PALOIAN V. JOHN D. BENTLEY, ET AL.;      (u)               $0.00                           $152,000.00                                      $152,000.00                                             FA
       ADV. PROC. NO. 11-02260
Asset Notes:  PALOIAN V. JOHN D. BENTLEY, ET AL.; ADV. PROC. NO. 11-02260
10006   VOID                                                              $0.00                             $0.00                                          $0.00                                            FA
Asset Notes:       PALOIAN V. G-A RESTAURANT, LLC; ADV. PROC. NO. 11-02053
10007   VOID                                                              $0.00                             $0.00                                          $0.00                                            FA
Asset Notes:       PALOIAN V. JOHN POWERS
10008   VOID                                                              $0.00                             $0.00                                          $0.00                                            FA
Asset Notes:       PALOIAN V. BEZABEH; ADV. PROC. NO. 11-02074
10009  PALOIAN V. PRESTIGE FARMS, CEDAR          (u)            $0.00                     $28,500.00                                                 $28,500.00                                             FA
       RIDGE AND IRWIN SCHIMMEL; ADV.
       PROC. NO. 11-02259
Asset Notes:  PALOIAN V. PRESTIGE FARMS, CEDAR RIDGE AND IRWIN SCHIMMEL; ADV. PROC. NO. 11-02259
10010  Other Litigation/Settlements (u) - PALOIAN V. (u)                  $0.00                     $21,000.00                                       $21,000.00                                             FA
       ROOM & BOARD; ADV. PROC. NO. 11-2360
Asset Notes:     PALOIAN V. ROOM & BOARD; ADV. PROC. NO. 11-2360
                                       Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                  FORM 1 Entered 10/05/18 11:13:55                         Desc Main
                                                                       Document      Page
                                                              INDIVIDUAL ESTATE PROPERTY   15 of AND
                                                                                         RECORD  541REPORT                                                Page No:    13             Exhibit A
                                                                                ASSET CASES

Case No.:                  09-44943-DLT                                                                                         Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                               Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                            §341(a) Meeting Date:                       01/27/2010
                                                                                                                                Claims Bar Date:                            05/14/2010

                              1                                    2                     3                              4                        5                                           6

                       Asset Description                         Petition/        Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                         Unscheduled       (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                      Value                 Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                Less Liens, Exemptions,
                                                                                   and Other Costs)

10011  Other Litigation/Settlements (u) - PALOIAN V. (u)                $0.00                     $39,520.00                                    $10,000.00                                             FA
       HARRY PARKER; ADV. PROC. NO.
       11-02136
Asset Notes:     PALOIAN V. HARRY PARKER; ADV. PROC. NO. 11-02136
10012  Other Litigation/Settlements (u) - PALOIAN V. (u)                $0.00                     $12,000.00                                    $12,000.00                                             FA
       MP & ASSOCIATES; ADV. PROC. NO.
       11-02360
Asset Notes:     PALOIAN V. MP & ASSOCIATES; ADV. PROC. NO. 11-02360
10013  Other Litigation/Settlements (u) - PALOIAN V.   (u)              $0.00                     $24,700.00                                    $24,700.00                                             FA
       PRPA; ADV. PROC. NO. 11-02137
Asset Notes:     PALOIAN V. PRPA; ADV. PROC. NO. 11-02137
10014  Other Litigation/Settlements (u) - PALOIAN V. (u)                $0.00                     $75,696.00                                    $75,696.00                                             FA
       HOWARD ORLOFF; ADV. PROC. 11-02039
Asset Notes:     PALOIAN V. HOWARD ORLOFF; ADV. PROC. 11-02039
10015  Liquidation of other personal property (u) - (u)                 $0.00                     $11,800.00                                    $11,800.00                                             FA
       SALE OF JEWELERY BY EDWARD
       SIMONIAN, INC.
Asset Notes:     SALE OF JEWELERY BY EDWARD SIMONIAN, INC.
10016   PALOIAN V. BUDDHA ENTERPRISES;                 (u)              $0.00                     $81,500.00                                    $81,400.09                                             FA
        ADV. PROC. NO. 11-2144
10017  Other Litigation/Settlements (u) - PALOIAN V.  (u)               $0.00                     $28,175.00                                    $28,175.00                                             FA
       EDDIE AT THE GATE - FULL
       SETTLEMENT
Asset Notes:     PALOIAN V. EDDIE AT THE GATE - FULL SETTLEMENT
10018  PALOIAN V. KARA MANN LLC; ADV. NO.       (u)                     $0.00                     $31,000.00                                    $31,000.00                                             FA
       11-02484
Asset Notes:    SETTLEMENT INSTALLMENT PAYMENTS
10019  Other Litigation/Settlements (u) - PALOIAN V. (u)            $0.00                         $22,500.00                                    $22,500.00                                             FA
       WILD RIVER AND RASMUSSEN; ADV. NO.
       11-02490
Asset Notes:     PALOIAN V. WILD RIVER AND RASMUSSEN; ADV. NO. 11-02490
                                       Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                   FORM 1 Entered 10/05/18 11:13:55                            Desc Main
                                                                        Document      Page
                                                               INDIVIDUAL ESTATE PROPERTY   16 of AND
                                                                                          RECORD  541REPORT                                                   Page No:    14             Exhibit A
                                                                                 ASSET CASES

Case No.:                  09-44943-DLT                                                                                             Trustee Name:                               Gus A. Paloian
Case Name:                 CANOPY FINANCIAL, INC.                                                                                   Date Filed (f) or Converted (c):            12/30/2009 (c)
For the Period Ending:     10/5/2018                                                                                                §341(a) Meeting Date:                       01/27/2010
                                                                                                                                    Claims Bar Date:                            05/14/2010

                              1                                     2                     3                                 4                        5                                           6

                       Asset Description                          Petition/        Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                          Unscheduled       (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                       Value                 Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                 Less Liens, Exemptions,
                                                                                    and Other Costs)

10020  Other Litigation/Settlements (u) - PALOIAN V. (u)                 $0.00                    $152,625.00                                      $152,625.00                                             FA
       WYNN LAS VEGAS, LLC; ADV. NO.
       11-02145
Asset Notes:     PALOIAN V. WYNN LAS VEGAS, LLC; ADV. NO. 11-02145
10021   SETTLEMENT OF WEST COAST ESCROW                 (u)              $0.00                    $135,000.00                                      $135,000.00                                             FA
        ADVERSARY PROCEEDING NO. 11-2493
10022   SETTLEMENT OF WEST COAST ESCROW                 (u)              $0.00                    $228,750.00                                      $228,750.00                                             FA
        ADVERSARY PROCEEDING NO. 11-02485
10023   SETTLEMENT WITH KPMG                            (u)              $0.00                    $499,500.00                                      $499,500.00                                             FA
Asset Notes:     SETTLEMENT AGREEMENT - PURSUANT TO COURT ORDER
10024   SETTLEMENT WITH LESTER LAMPERT                  (u)              $0.00                    $100,000.00                                      $100,000.00                                             FA
Asset Notes:     SETTELMENT OF ADVERSARY PROCEEDING NO. 11-02072
10025   SETTLEMENT WITH GENEVA SEAL                     (u)              $0.00                    $232,175.00                                      $229,175.00                                             FA
Asset Notes:     SETTELMENT OF ADVERSARY PROCEEDING NO. 11-02073
10026   SETTLEMENT OF ADV. CASE NO. 11-02483            (u)              $0.00                     $28,900.00                                       $28,900.00                                             FA
Asset Notes:     SETTLEMENT OF ADV. CASE NO. 11-02483
10027  SETTLEMENT FUNDS; PALOIAN V.             (u)              $0.00                  $451,153.14                                                 $33,364.68                                             FA
       JENNIFER M. BLACKBURN; ADV. CASE
       NO. 10-01187
Asset Notes:    FUNDS RECEIVED FROM BRENDA PORTER HELMS, CH. 7 TRUSTEE OF JENNIFER BLACKBURN BANKRUPTCY ESTATE
10028   1113 W. RANDOLPH ADV. PROC. NO.                 (u)              $0.00                    $111,685.13                                      $116,685.13                                             FA
        11-02052
10029   REFUND OF FUNDS ISSUED TO SPECIAL               (u)              $0.00                             $0.00                                           $0.00                                           FA
        COUNSEL FOR PAYMENT OF
        UNEXPECTED COSTS RE COLLECTION
        SERVICES
10030   CHANEL CLUTCH PURSE                             (u)              $0.00                        $787.50                                            $787.50                                           FA
Asset Notes:     SALE OF CHANEL QUILTED LEATHER WALLET ON CHAIN - CLUTCH
10031  SETTLEMENT WITH GGV/SOLOMON;           (u)               $0.00                           $7,650,000.00                                    $7,650,000.00                                             FA
       ADV. CASE NO. 12-608
Asset Notes:  SETTLEMENT WITH GGV/SOLOMON; ADV. CASE NO. 12-608
10032   SETTLEMENT WITH WILSON SONSINI                  (u)              $0.00                  $6,750,000.00                                    $6,750,000.00                                             FA
                                             Case 09-44943               Doc 1254     Filed 10/05/18
                                                                                                FORM 1 Entered 10/05/18 11:13:55                                        Desc Main
                                                                                     Document      Page
                                                                            INDIVIDUAL ESTATE PROPERTY   17 of AND
                                                                                                       RECORD  541REPORT                                                               Page No:    15              Exhibit A
                                                                                                         ASSET CASES

Case No.:                       09-44943-DLT                                                                                                                 Trustee Name:                                Gus A. Paloian
Case Name:                      CANOPY FINANCIAL, INC.                                                                                                       Date Filed (f) or Converted (c):             12/30/2009 (c)
For the Period Ending:          10/5/2018                                                                                                                    §341(a) Meeting Date:                        01/27/2010
                                                                                                                                                             Claims Bar Date:                             05/14/2010

                                    1                                             2                               3                                 4                         5                                            6

                           Asset Description                                   Petition/                   Estimated Net Value                  Property                 Sales/Funds               Asset Fully Administered (FA)/
                            (Scheduled and                                   Unscheduled                  (Value Determined by                  Abandoned                Received by              Gross Value of Remaining Assets
                       Unscheduled (u) Property)                                Value                            Trustee,                 OA =§ 554(a) abandon.           the Estate
                                                                                                         Less Liens, Exemptions,
                                                                                                            and Other Costs)

Asset Notes:         SETTLEMENT WITH WILSON SONSINI
 Ref. #
10033 PERSIAN RUGS                                                 (u)                   $0.00                              $1,200.00                                         $1,200.00                                             FA
Asset Notes:         RUGS RECOVERED FROM CANOPY'S SAN FRANCISCO OFFICE
10034     Artwork recovered from San Francisco Office              (u)                   $0.00                                $175.00              OA                             $175.00                                           FA
10035     PALOIAN V. RIDGESTONE BANK, BRUCE                        (u)                   $0.00                          $4,750,000.00                                     $4,750,000.00                                             FA
          LAMMERS AND AETNA HEALTH
          HOLDINGS; ADV. PROC. NO. 11-01701
10036     PALOIAN V. FIFTH THIRD BANK, FIFTH                       (u)                   $0.00                          $2,800,000.00                                     $2,800,000.00                                             FA
          THIRD INVESTMENT COMPANY AND
          CHARLES DRUCKER; ADV. PROC.
          11-02472; CIV. NO. 12-04646
10037     BANKRUPTY ESTATE OF LAKESHORE                            (u)                   $0.00                          $1,682,074.00                                       $175,865.75                                             FA
          MOTORCARS, INC. CLAIM OF GUS A.
          PALOIAN, AS TRUSTEE CANOPY
          FINANCIAL
10038     OAK POINT REMNANT ASSET SALES                            (u)                   $0.00                             $16,000.00                                        $16,000.00                                             FA
          AGREEMENT
10039     Non Estate Receipts (u) - Associated Bank                (u)                   $0.00                         $12,336,035.64                                    $12,336,035.64                                             FA
          transfer of non-estate funds into the Estate
INT       Interest Asset                                                              Unknown                               Unknown                                         $139,685.43                                        Unknown


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                               $12,726,868.34                         $190,354,032.60                                    $98,922,277.15                                         $0.00




      Major Activities affecting case closing:
        06/15/2018     The Trustee submitted a final report to the UST on April 9, 2018. The Trustee has responded to subsequent inquiries by the UST.


Initial Projected Date Of Final Report (TFR):            12/31/2010                              Current Projected Date Of Final Report (TFR):           03/31/2018               /s/ GUS A. PALOIAN
                                                                                                                                                                                  GUS A. PALOIAN
                                           Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55           Desc Main
                                                                                                                                              Page No: 1                     Exhibit B
                                                                                Document      Page  18 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                      Trustee Name:                       Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                            Bank Name:                          **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:             **-***3972                                                                        Checking Acct #:                   ******1674
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                     Associated Bank Checking Account
For Period Beginning:              11/25/2009                                                                        Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                 10/5/2018                                                                         Separate bond (if applicable):

       1                2                                  3                                              4                                 5               6                       7

   Transaction       Check /                             Paid to/                 Description of Transaction          Uniform            Deposit       Disbursement               Balance
      Date            Ref. #                          Received From                                                  Tran Code             $                $


11/30/2011            (86)     Reverses Wire In # 0                       SETTLEMENT FUNDS                            1249-000          ($10,000.00)                                ($10,000.00)
11/30/2011                     BANK OF AMERICA, N.A.                      Transfer funds from BofA Acct *4329         9999-000     $42,896,329.66                                $42,886,329.66
11/30/2011            (86)     FINANCE 2000                               SETTLEMENT FUNDS                            1249-000           $10,000.00                              $42,896,329.66
11/30/2011                     ASSOCIATED BANK                            Wire in fee                                 2990-000                                     $15.00        $42,896,314.66
12/02/2011            (86)     FINANCE 2000                               SETTLEMENT FUNDS                            1249-000           $10,000.00                              $42,906,314.66
12/02/2011                     ASSOCIATED BANK                            Reverse - wire in fee                       2990-000                                    ($15.00)       $42,906,329.66
12/02/2011                     ASSOCIATED BANK                            Wire in fee                                 2990-000                                     $15.00        $42,906,314.66
12/05/2011            (46)     Reverses Deposit # 2                       SETTLEMENT FUNDS                            1249-000           ($5,000.00)                             $42,901,314.66
12/05/2011            (46)     DAVID MCLURE                               SETTLEMENT FUNDS                            1249-000            $5,000.00                              $42,906,314.66
12/05/2011            (46)     DAVID MCLURE                               SETTLEMENT FUNDS                            1249-000            $5,000.00                              $42,911,314.66
12/05/2011                     ASSOCIATED BANK                            Reverse - wire in fee                       2990-000                                     $15.00        $42,911,299.66
12/06/2011            (46)     DAVID MCLURE                               SETTLEMENT FUNDS                            1249-000            $2,020.00                              $42,913,319.66
12/06/2011                     ASSOCIATED BANK                            Reverse - wire in fee                       2990-000                                     $15.00        $42,913,304.66
12/14/2011                     ASSOCIATED BANK                            Reverse - wire in fee                       2990-000                                    ($15.00)       $42,913,319.66
12/14/2011                     PAYCHEX                                    PAYROLL FEES - EFT                          2690-000                                     $40.15        $42,913,279.51
12/19/2011            1001     NUIX, NA                                   MISCELLANEOUS EXPENSE OF THE ESTATE -       2990-000                                  $6,166.00        $42,907,113.51
                                                                          INVOICE
12/19/2011            1002     INFO STEWARDS                              MISCELLANEOUS EXPENSE OF THE ESTATE         2990-000                                   $200.00         $42,906,913.51
12/19/2011            1003     INVENTUS                                   MISCELLANEOUS EXPENSE OF THE ESTATE         2990-000                                  $1,776.55        $42,905,136.96
12/19/2011            1004     OHIO BUSINESS GETAWAY                      Payroll tax - EFT                           2690-000                                   $171.83         $42,904,965.13
12/23/2011           (10026)   MGM RESORTS INTERNATIONAL                  SETTLEMENT FUNDS RE: ADV. PROC. 11-02483    1249-000           $28,900.00                              $42,933,865.13
12/23/2011                     ASSOCIATED BANK                            Wire in fee                                 2990-000                                     $15.00        $42,933,850.13
12/27/2011                     INVENTUS                                   Redeposit - Inventus check 12/19/11         2990-000                               ($1,776.55)         $42,935,626.68
12/28/2011                     BANK OF AMERICA, N.A.                      Transfer of Funds from BofA                 9999-000           $49,157.61                              $42,984,784.29
12/28/2011                     ASSOCIATED BANK                            Wire in fee                                 2990-000                                     $15.00        $42,984,769.29




                                                                                                                     SUBTOTALS        $42,991,407.27            $6,637.98
                                           Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55                     Desc Main
                                                                                                                                                        Page No: 2                     Exhibit B
                                                                                Document      Page  19 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                                 Trustee Name:                       Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                       Bank Name:                          **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:             **-***3972                                                                                   Checking Acct #:                   ******1674
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                     Associated Bank Checking Account
For Period Beginning:              11/25/2009                                                                                   Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                 10/5/2018                                                                                    Separate bond (if applicable):

       1                2                                  3                                             4                                             5               6                      7

   Transaction       Check /                             Paid to/                Description of Transaction                      Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                             Tran Code             $                $


12/28/2011           1005      JENNER & BLOCK                             FIFTH INTERIM ATTORNEY FEES & EXPENSES                    *                                 $242,795.44          $42,741,973.85
                                                                          PURSUANT TO COURT ORDER ENTERED 12/28/11
                                                                          JENNER & BLOCK LLP                  $(238,090.10)      3210-000                                                  $42,741,973.85
                                                                          JENNER & BLOCK LLP                      $(4,705.34)    3220-000                                                  $42,741,973.85
12/30/2011                     PAYCHEX                                    PAYROLL FEES - EFT                                     2690-000                                    $40.15        $42,741,933.70
01/04/2012            (85)     O'GARA COACH                               SETTLEMENT FUNDS                                       1249-000          $50,000.00                              $42,791,933.70
01/04/2012                     ASSOCIATED BANK                            Wire in fee                                            2990-000                                    $15.00        $42,791,918.70
01/04/2012                     OHIO BUSINESS GETAWAY                      PAYROLL TAX - EFT                                      2690-000                                    $36.48        $42,791,882.22
01/05/2012                     ROBERT ANGART                              WAGES - EFT NO. 1                                      2690-000                                  $3,401.19       $42,788,481.03
01/05/2012                     FEDERAL RESERVE                            WITHHOLDING TAX - EFT                                  2690-000                                   $230.83        $42,788,250.20
01/05/2012           1006      FEDERAL RESERVE                            WITHHOLDING TAX - EFT                                  2690-000                                   $230.83        $42,788,019.37
01/05/2012           1006      Reverses Check # 1006                      WITHHOLDING TAX - EFT                                  2690-000                                  ($230.83)       $42,788,250.20
01/06/2012           1007      INFO STEWARDS                              MISCELLANEOUS EXPENSE OF THE ESTATE                    2990-000                                   $200.00        $42,788,050.20
01/06/2012           1008      NUIX, NA                                   DECEMBER, 2011 INVOICE NO. 31112004                    2990-000                                  $6,166.00       $42,781,884.20
01/09/2012            (86)     Reverses Deposit # 3                       SETTLEMENT FUNDS                                       1249-000          ($10,000.00)                            $42,771,884.20
01/09/2012            (46)     DAVID MCLURE                               SETTLEMENT FUNDS                                       1249-000            $7,100.00                             $42,778,984.20
01/09/2012            (86)     FINANCE 2000                               SETTLEMENT FUNDS                                       1249-000          $10,000.00                              $42,788,984.20
01/09/2012            (86)     FINANCE 2000                               SETTLEMENT FUNDS                                       1249-000          $10,000.00                              $42,798,984.20
01/09/2012                     ASSOCIATED BANK                            WIRE IN FEE                                            2990-000                                    $15.00        $42,798,969.20
01/09/2012                     ASSOCIATED BANK                            WIRE IN FEE                                            2990-000                                    $15.00        $42,798,954.20
01/12/2012                     ROBERT ANGART                              WAGES - EFT NO. 2                                      2690-000                                  $1,333.99       $42,797,620.21
01/13/2012                     PAYCHEX                                    PAYROLL FEES - EFT                                     2690-000                                   $121.90        $42,797,498.31
01/13/2012           1009      PAYCHEX                                    PAYROLL FEES - EFT                                     2690-000                                   $121.90        $42,797,376.41
01/13/2012           1009      Reverses Check # 1009                      PAYROLL FEES - EFT                                     2690-000                                  ($121.90)       $42,797,498.31
01/18/2012                     OHIO BUSINESS GETAWAY                      PAYROLL TAXES - EFT                                    2690-000                                    $57.08        $42,797,441.23
01/23/2012                     ASSOCIATED BANK                            REVERSE - WIRE IN FEE                                  2990-000                                   ($60.00)       $42,797,501.23
01/24/2012                     FEDERAL RESERVE                            WITHHOLDING TAX - EFT                                  2690-000                                   $347.90        $42,797,153.33
01/25/2012                     ASSOCIATED BANK                            REVERSE WIRE IN FEE                                    2990-000                                   ($60.00)       $42,797,213.33

                                                                                                                                SUBTOTALS           $67,100.00        $254,655.96
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55                       Desc Main
                                                                                                                                                   Page No: 3                   Exhibit B
                                                                         Document      Page  20 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                  Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                              Checking Acct #:                  ******1674
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    Associated Bank Checking Account
For Period Beginning:             11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                               Separate bond (if applicable):

       1                2                           3                                             4                                             5               6                      7

   Transaction       Check /                      Paid to/                Description of Transaction                       Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                   Received From                                                              Tran Code             $               $


01/25/2012                     ASSOCIATED BANK                     OCC WIRE FEE                                            2990-000                                   $28.00        $42,797,185.33
01/25/2012                     ASSOCIATED BANK                     OCC WIRE FEE                                            2990-000                                   $28.00        $42,797,157.33
01/25/2012                     FEDERAL RESERVE                     WITHHOLDING TAX - EFT                                   2690-000                                 $1,061.31       $42,796,096.02
01/25/2012                     ASSOCIATED BANK                     OCC WIRE FEE                                            2990-000                                   $28.00        $42,796,068.02
01/25/2012           1010      ROBERT ANGART                       WAGES - EFT NO. 3 (This is not a check - should have    2690-000                                 $1,723.80       $42,794,344.22
                                                                   been entered as a bank debit).
01/25/2012           1011      DEPT. OF TREASURY                   940 FUTA - EFT                                          2690-000                                   $77.00        $42,794,267.22
01/25/2012           1012      NUIX                                JANUARY, 2012 INVOICE NO. 31201010                      2990-000                                 $6,166.00       $42,788,101.22
01/26/2012           1013      ROBERT ANGART                       WAGES - EFT NO. 4 (This is not a check - should have    2690-000                                  $955.00        $42,787,146.22
                                                                   been entered as a bank debit).
                                                                   1/25/12 PAYROLL
01/26/2012           1014      ROBERT ANGART                       WAGES - EFT NO. 4 (This is not a check - should have    2690-000                                  $955.10        $42,786,191.12
                                                                   been entered as a bank debit).
                                                                   1/25/12 PAYROLL
01/27/2012                     PAYCHEX                             PAYROLL FEES - EFT                                      2690-000                                   $65.15        $42,786,125.97
01/30/2012            (46)     DAVID MCLURE                        SETTLEMENT FUNDS                                        1249-000           $7,100.00                             $42,793,225.97
01/30/2012                     ASSOCIATED BANK                     WIRE IN FEE                                             2990-000                                   $15.00        $42,793,210.97
02/01/2012            (86)     FINANCE 2000 LLC                    SETTLEMENT                                              1249-000          $10,000.00                             $42,803,210.97
02/01/2012                     ASSOCIATED BANK                     WIRE IN FEE                                             2990-000                                   $15.00        $42,803,195.97
02/02/2012                     OHIO BUSINESS GETAWAY               PAYROLL TAXES                                           2690-000                                   $76.14        $42,803,119.83
                                                                   1/25/12 PAYROLL
02/03/2012            (85)     O'GARA COACH COMPANY, LLC           SETTLEMENT                                              1249-000          $50,000.00                             $42,853,119.83
02/03/2012            (85)     O'GARA COACH COMPANY LLC            SETTLEMENT                                              1249-000          $50,000.00                             $42,903,119.83
02/03/2012                     ASSOCIATED BANK                     WIRE IN FEE                                             2990-000                                   $15.00        $42,903,104.83
02/03/2012                     FEDERAL RESERVE                     WITHHOLDING TAX                                         2690-000                                  $485.23        $42,902,619.60
                                                                   1/25/2012 PAYROLL
02/06/2012            (97)     FTP SECURITIES LLC                  SETTLEMENT                                              1249-000        $5,011,643.49                            $47,914,263.09
02/06/2012                     ASSOCIATED BANK                     WIRE IN FEE                                             2990-000                                   $15.00        $47,914,248.09
02/06/2012                     ASSOCIATED BANK                     OCC WIRE IN FEE                                         2990-000                                   $28.00        $47,914,220.09

                                                                                                                          SUBTOTALS        $5,128,743.49        $11,736.73
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55                          Desc Main
                                                                                                                                                       Page No: 4                    Exhibit B
                                                                          Document      Page  21 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                Trustee Name:                       Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                      Bank Name:                          **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                  Checking Acct #:                   ******1674
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                     Associated Bank Checking Account
For Period Beginning:             11/25/2009                                                                                  Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                10/5/2018                                                                                   Separate bond (if applicable):

       1                2                            3                                             4                                                 5               6                      7

   Transaction       Check /                       Paid to/                Description of Transaction                          Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                                 Tran Code             $                $


02/09/2012            (96)     PENEGON WEST INC. DBA                SETTLEMENT                                                 1249-000           $29,999.90                             $47,944,219.99
                               HORNBURG
02/09/2012            (96)     INC. DBA HORNBURG                    SETTLEMENT                                                 1249-000           $29,299.90                             $47,973,519.89
02/09/2012                     ASSOCIATED BANK                      WIRE IN FEE                                                2990-000                                    $15.00        $47,973,504.89
02/10/2012            (58)     MARC HAMID                           SETTLEMENT                                                 1249-000           $30,000.00                             $48,003,504.89
02/10/2012                     ASSOCIATED BANK                      WIRE IN FEE                                                2990-000                                    $15.00        $48,003,489.89
02/10/2012                     ASSOCIATED BANK                      WIRE OUT FEE                                               2990-000                                  $202.00         $48,003,287.89
02/10/2012                     ASSOCIATED BANK                      REVERSE- POSTED IN ERROR W/O FEE                           2990-000                                  ($202.00)       $48,003,489.89
02/15/2012            (85)     O'GARA COACH COMPANY, LLC            SETTLEMENT                                                 1249-000          ($50,000.00)                            $47,953,489.89
02/17/2012            (58)     MARC HAMID                           SETTLEMENT                                                 1249-000           $25,000.00                             $47,978,489.89
02/17/2012                     ASSOCIATED BANK                      WIRE IN FEE                                                2990-000                                  ($202.00)       $47,978,691.89
02/17/2012                     ASSOCIATED BANK                      WIRE IN FEE                                                2990-000                                    $15.00        $47,978,676.89
02/21/2012            (58)     MARC HAMID                           SETTLEMENT                                                 1249-000           $20,000.00                             $47,998,676.89
02/21/2012                     ASSOCIATED BANK                      REVERSE WIRE IN FEE                                        2990-000                                   ($15.00)       $47,998,691.89
02/21/2012                     ASSOCIATED BANK                      WIRE IN FEE                                                2990-000                                    $15.00        $47,998,676.89
02/21/2012            1013     VOID: ROBERT ANGART                  WAGES - (This is not a check - should have been entered    2690-000                                  ($955.00)       $47,999,631.89
                                                                    as a bank debit).
                                                                    CORRECT AMOUNT TO 955.10
02/22/2012            (96)     DEP REVERSE: PENEGON WEST INC.       SETTLEMENT                                                 1249-000          ($29,999.90)                            $47,969,631.99
                               DBA HORNBURG                         WRONG WIRE AMOUNT
02/22/2012                     ASSOCIATED BANK                      REVERSE WIRE IN FEE                                        9999-000                                   ($15.00)       $47,969,646.99
02/22/2012                     East West Bank                       Transfer Funds - Closing account at Associated Bank and    9999-000                           $47,969,646.99                    $0.00
                                                                    transferring to new account at EastWest Bank.
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Sysix Technologies, LLC in EWB          1280-002        $6,569,605.70                              $6,569,605.70
                                                                    Acct. No. ending 0064
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Goss Graphics, Inc. in EWB Acct.        1280-002        $4,283,874.80                             $10,853,480.50
                                                                    No. ending 0001
05/18/2018                     WEB TO DDA                           Deposit/Transfer - Canopy Financial, Inc. in EWB           9999-000        $1,864,051.85                             $12,717,532.35
                                                                    Custodial HSA Acct. No. ending 0085

                                                                                                                              SUBTOTALS        $12,771,832.25    $47,968,519.99
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55                           Desc Main
                                                                                                                                                        Page No: 5                   Exhibit B
                                                                          Document      Page  22 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                    Checking Acct #:                  ******1674
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                    Associated Bank Checking Account
For Period Beginning:             11/25/2009                                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                     Separate bond (if applicable):

       1                2                            3                                              4                                                 5               6                     7

   Transaction       Check /                       Paid to/                Description of Transaction                            Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                    Received From                                                                   Tran Code            $                $


05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Doctors Hospital of Hyde Park, Inc.       1280-002         $538,922.36                            $13,256,454.71
                                                                    in EWB Acct. No. ending 0120
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - 7035 Properties, Inc. (Trans Read) in     1280-002         $442,543.39                            $13,698,998.10
                                                                    EWB Acct. No. ending 0113
05/18/2018                     WEB TO DDA                           Deposit/Transfer - Canopy Financial, Inc. in EWB HIA         9999-000         $418,964.83                            $14,117,962.93
                                                                    Frozen Funds Acct. No. ending 0078
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Starnet, Inc. in EWB Acct. No.            1280-002         $209,010.30                            $14,326,973.23
                                                                    ending 0015
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Goss Holdings, Inc. in EWB Acct.          1280-002         $133,269.88                            $14,460,243.11
                                                                    No. ending 0008
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Sanfratello’s Pizza, Inc. in EWB Acct.    1280-002          $54,894.46                            $14,515,137.57
                                                                    No. ending 0092
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - James G. Landa Enterprises, LLC in        1280-002          $22,455.81                            $14,537,593.38
                                                                    EWB Acct. No. ending 0036
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Nicholas and Anastasia Boodris in         1280-002          $21,753.17                            $14,559,346.55
                                                                    EWB Acct. No. ending 0050
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Cardiology Consultants of Northwest       1280-002          $16,899.71                            $14,576,246.26
                                                                    in EWB Acct. No. ending 0043
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - William Kanatas in EWB Acct. No.          1280-002          $13,673.36                            $14,589,919.62
                                                                    ending 0057
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Eleven South LaSalle Associates in        1280-002          $11,906.75                            $14,601,826.37
                                                                    EWB Acct. No. ending 0022
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Hipolit Wilczewski in EWB Acct. No.       1280-002          $10,000.00                            $14,611,826.37
                                                                    ending 0099
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Active Endeavors LLC in EWB Acct.         1280-002           $6,294.52                            $14,618,120.89
                                                                    No. ending 0029
05/18/2018           (10039)   WEB TO DDA                           Deposit/Transfer - Trans Read Warehouse, Inc. in EWB         1280-002            $931.43                             $14,619,052.32
                                                                    Acct. No. ending 0106
05/18/2018                     East West Bank                       Reversing wire out entry made on 2/22/2012, incorrect        9999-000                         ($47,969,646.99)       $62,588,699.31
                                                                    amt, does not reflect on bank stmt.

                                                                                                                                SUBTOTALS        $1,901,519.97   ($47,969,646.99)
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55                                  Desc Main
                                                                                                                                                               Page No: 6                   Exhibit B
                                                                          Document      Page  23 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                               Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                           Checking Acct #:                  ******1674
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                    Associated Bank Checking Account
For Period Beginning:             11/25/2009                                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                            Separate bond (if applicable):

       1                2                            3                                                4                                                      5               6                     7

   Transaction       Check /                       Paid to/                Description of Transaction                                   Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                    Received From                                                                          Tran Code            $                $


05/18/2018                     ASSOCIATED BANK                      Reversing bank debit entry made on 2/22/2012 (for                   9999-000                                 $15.00         $62,588,684.31
                                                                    reversing wire in fee), entered in error.
05/18/2018                     EAST WEST BANK                       TRANSFER OF FUNDS FROM ASSOCIATED                                      *                              $62,588,684.31                   $0.00
                                                                    BANK ACCOUNTS TO NEW EAST WEST BANK
                                                                    ACCOUNTS
                                                                    East West Bank Transfer to Acct 0071 $(47,969,631.99)               9999-000                                                           $0.00
                                                                    (Canopy)
                                                                    Transfer to Acct 0064 (Sysix)                  $(6,569,605.70)      8500-002                                                           $0.00
                                                                    Transfer to Acct 0001 (Goss Graphics)          $(4,283,874.80)      8500-002                                                           $0.00
                                                                    East West Bank Transfer to Acct 0085           $(1,864,051.85)      9999-000                                                           $0.00
                                                                    (Canopy)
                                                                    Transfer to Acct 0120 (Doctors Hospital)        $(538,922.36)       8500-002                                                           $0.00
                                                                    Transfer to Acct 0113 (Trans Read/7035)         $(442,543.39)       8500-002                                                           $0.00
                                                                    East West Bank Transfer to Acct 0078            $(418,964.83)       9999-000                                                           $0.00
                                                                    (Canopy)
                                                                    Transfer to Acct 0015 (Starnet)                 $(209,010.30)       8500-002                                                           $0.00
                                                                    Transfer to Acct 0008 (Goss Holdings)           $(133,269.88)       8500-002                                                           $0.00
                                                                    Transfer to Acct 0092 (Sanfratello's)               $(54,894.46)    8500-002                                                           $0.00
                                                                    Transfer to Acct 0036 (Landa)                       $(22,455.81)    8500-002                                                           $0.00
                                                                    Transfer to Acct 0050 (Boodris)                     $(21,753.17)    8500-002                                                           $0.00
                                                                    Transfer to Acct 0043 (Cardiology                   $(16,899.71)    8500-002                                                           $0.00
                                                                    Consultants)
                                                                    Transfer to Acct 0057 (Kanatas)                     $(13,673.36)    8500-002                                                           $0.00
                                                                    Transfer to Acct 0022 (Eleven South                 $(11,906.75)    8500-002                                                           $0.00
                                                                    LaSalle)
                                                                    Transfer to Acct 0099 (Wilczewski)                  $(10,000.00)    8500-002                                                           $0.00
                                                                    Transfer to Acct 0029 (Active Endeavors)             $(6,294.52)    8500-002                                                           $0.00
                                                                    Transfer to Acct 0106 (Trans Read)                    $(931.43)     8500-002                                                           $0.00
05/18/2018                     ASSOCIATED BANK                      Occ Wire Fee                                                        2990-000                                 $28.00                 ($28.00)
05/18/2018                     ASSOCIATED BANK                      Wire Transfer - Out Fee Refund                                      2990-000                                 ($28.00)                  $0.00
05/21/2018            (86)     FINANCE 2000 LLC                     SETTLEMENT PAYMENT                                                  1249-000          $10,000.00                               $10,000.00


                                                                                                                                       SUBTOTALS          $10,000.00     $62,588,699.31
                                          Case 09-44943           Doc 1254    Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                                Desc Main
                                                                                                                                                                Page No: 7                      Exhibit B
                                                                             Document      Page  24 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                         Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                               Bank Name:                            **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                           Checking Acct #:                      ******1674
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                        Associated Bank Checking Account
For Period Beginning:             11/25/2009                                                                                           Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                            Separate bond (if applicable):

       1                2                                3                                              4                                                     5                  6                     7

   Transaction       Check /                         Paid to/                  Description of Transaction                               Uniform            Deposit         Disbursement              Balance
      Date            Ref. #                      Received From                                                                        Tran Code             $                  $


05/21/2018            (85)     O'GARA COACH COMPANY, LLC                SETTLEMENT FUNDS                                                1249-000           $50,000.00                                  $60,000.00
05/21/2018                     Associated Bank                          Wire In Fee                                                     2990-000                                     $15.00            $59,985.00
05/21/2018                     Associated Bank                          Wire In Fee                                                     2990-000                                     $15.00            $59,970.00
05/21/2018                     Associated Bank                          Wire Transfer - In Fee Refund                                   2990-000                                     ($15.00)          $59,985.00
05/21/2018                     Associated Bank                          Wire Transfer - In Fee Refund                                   2990-000                                     ($15.00)          $60,000.00
05/21/2018                     PAYCHEX EIB                              PAYROLL FEES                                                    2690-000                                     $44.00            $59,956.00
05/21/2018                     Associated Bank                          SRVC FEE                                                        2990-000                                       $0.01           $59,955.99
05/21/2018                     CUSTOMER DEPOSIT                         Associated Bank Service Fee                                     2990-000                                      ($0.01)          $59,956.00
05/21/2018                     Associated Bank                          MISCELLANEOUS DEBIT - CORRECTIVE ENTRY                          9999-000                                 $59,956.00                    $0.00

                                                                                          TOTALS:                                                       $62,920,602.98       $62,920,602.98                    $0.00
                                                                                              Less: Bank transfers/CDs                                  $45,228,503.95           $59,956.00
                                                                                          Subtotal                                                      $17,692,099.03       $62,860,646.98
                                                                                              Less: Payments to debtors                                          $0.00                $0.00
                                                                                          Net                                                           $17,692,099.03       $62,860,646.98



                     For the period of 11/25/2009 to 10/5/2018                                                      For the entire history of the account between 01/01/1900 to 10/5/2018

                     Total Compensable Receipts:                      $5,356,063.39                                 Total Compensable Receipts:                             $5,356,063.39
                     Total Non-Compensable Receipts:                 $12,336,035.64                                 Total Non-Compensable Receipts:                        $12,336,035.64
                     Total Comp/Non Comp Receipts:                   $17,692,099.03                                 Total Comp/Non Comp Receipts:                          $17,692,099.03
                     Total Internal/Transfer Receipts:               $45,228,503.95                                 Total Internal/Transfer Receipts:                      $45,228,503.95


                     Total Compensable Disbursements:                   $271,962.67                                 Total Compensable Disbursements:                          $271,962.67
                     Total Non-Compensable Disbursements:            $12,336,035.64                                 Total Non-Compensable Disbursements:                   $12,336,035.64
                     Total Comp/Non Comp Disbursements:              $12,607,998.31                                 Total Comp/Non Comp Disbursements:                     $12,607,998.31
                     Total Internal/Transfer Disbursements:          $50,312,604.67                                 Total Internal/Transfer Disbursements:                 $50,312,604.67
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                               Desc Main
                                                                                                                                                              Page No: 8                       Exhibit B
                                                                            Document      Page  25 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                        Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                              Bank Name:                            **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                          Checking Acct #:                      ******1682
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        Assoc Bank HIA Frozen Accts
For Period Beginning:             11/25/2009                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                           Separate bond (if applicable):

       1                2                                3                                            4                                                     5                   6                     7

   Transaction       Check /                         Paid to/                 Description of Transaction                               Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                      Received From                                                                       Tran Code            $                   $


11/30/2011                     WIRE TRANSFER BOFA HIA FROZEN          transfer funds BofA HIA Frozen Acct                              9999-000        $418,964.83                                   $418,964.83
                               ACCTS
11/30/2011                     ASSOCIATED BANK                        Wire in fee                                                      2990-000                                     $15.00           $418,949.83
12/02/2011                     ASSOCIATED BANK                        Reverse - wire in fee                                            2990-000                                     ($15.00)         $418,964.83
02/22/2012                     East West Bank                         Transfer Funds                                                   9999-000                                $418,964.83                    $0.00

                                                                                         TOTALS:                                                         $418,964.83           $418,964.83                    $0.00
                                                                                             Less: Bank transfers/CDs                                    $418,964.83           $418,964.83
                                                                                         Subtotal                                                              $0.00                 $0.00
                                                                                             Less: Payments to debtors                                         $0.00                 $0.00
                                                                                         Net                                                                   $0.00                 $0.00



                     For the period of 11/25/2009 to 10/5/2018                                                     For the entire history of the account between 01/18/2012 to 10/5/2018

                     Total Compensable Receipts:                            $0.00                                  Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                        $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                          $0.00                                  Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:                $418,964.83                                  Total Internal/Transfer Receipts:                         $418,964.83


                     Total Compensable Disbursements:                       $0.00                                  Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                   $0.00                                  Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                     $0.00                                  Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:           $418,964.83                                  Total Internal/Transfer Disbursements:                    $418,964.83
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                                Desc Main
                                                                                                                                                               Page No: 9                      Exhibit B
                                                                            Document      Page  26 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                        Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                              Bank Name:                            **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                          Checking Acct #:                      ******1690
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        Associ Bank Custodial HSA
For Period Beginning:             11/25/2009                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                           Separate bond (if applicable):

       1                2                                3                                            4                                                     5                   6                     7

   Transaction       Check /                         Paid to/                 Description of Transaction                               Uniform            Deposit         Disbursement              Balance
      Date            Ref. #                      Received From                                                                       Tran Code             $                  $


11/30/2011                     WIRE TRANS BOFA CUSTODIAL HSA          Transfer funds BofA Custodial HSA                                9999-000        $1,864,051.85                                $1,864,051.85
11/30/2011                     ASSOCIATED BANK                        Wire in fee                                                      2990-000                                     $15.00          $1,864,036.85
12/02/2011                     ASSOCIATED BANK                        Reverse - wire in fee                                            2990-000                                     ($15.00)        $1,864,051.85
02/22/2012                     East West Bank                         Transfer Funds                                                   9999-000                              $1,864,051.85                    $0.00

                                                                                         TOTALS:                                                       $1,864,051.85         $1,864,051.85                    $0.00
                                                                                             Less: Bank transfers/CDs                                  $1,864,051.85         $1,864,051.85
                                                                                         Subtotal                                                              $0.00                 $0.00
                                                                                             Less: Payments to debtors                                         $0.00                 $0.00
                                                                                         Net                                                                   $0.00                 $0.00



                     For the period of 11/25/2009 to 10/5/2018                                                     For the entire history of the account between 01/18/2012 to 10/5/2018

                     Total Compensable Receipts:                             $0.00                                 Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                         $0.00                                 Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                           $0.00                                 Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:               $1,864,051.85                                 Total Internal/Transfer Receipts:                       $1,864,051.85


                     Total Compensable Disbursements:                        $0.00                                 Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                    $0.00                                 Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                      $0.00                                 Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:          $1,864,051.85                                 Total Internal/Transfer Disbursements:                  $1,864,051.85
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55          Desc Main
                                                                                                                                         Page No: 10                  Exhibit B
                                                                            Document      Page  27 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                     Money Market Account (Interest
                                                                                                                                                   Earn
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                3                                           4                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction         Uniform             Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                Tran Code              $               $


02/19/2010            (5)      SILICONE VALLEY BANK                   SALE OF PERSONAL PROPERTY                 1129-000         $1,011,464.29                             $1,011,464.29
02/19/2010            (16)     COLE TAYLOR BANK                       SALE OF PERSONAL PROPERTY                 1129-000          $501,000.25                              $1,512,464.54
02/19/2010            (16)     COLE TAYLOR BANK                       SALE OF PERSONAL PROPERTY                 1129-000         $2,498,999.75                             $4,011,464.29
02/22/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $1,200.00        $4,010,264.29
02/25/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                   $500.00         $4,009,764.29
02/26/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000               $98.88                              $4,009,863.17
03/11/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                               $60,000.00          $3,949,863.17
03/31/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000              $303.40                              $3,950,166.57
04/12/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                             $329,099.20           $3,621,067.37
04/19/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                   $225.00         $3,620,842.37
04/26/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                               $10,000.00          $3,610,842.37
04/30/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000              $276.66                              $3,611,119.03
05/11/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                             $590,000.00           $3,021,119.03
05/19/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $8,604.58        $3,012,514.45
05/20/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $7,000.00        $3,005,514.45
05/25/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                               $39,500.00          $2,966,014.45
05/28/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000              $249.14                              $2,966,263.59
05/28/2010            (7)      UMB                                    TURNOVER OF BANK FUNDS                    1129-000          $490,000.00                              $3,456,263.59
06/03/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                               $15,531.04          $3,440,732.55
06/04/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $4,000.00        $3,436,732.55
06/07/2010            (7)      UMB                                    TURNOVER OF BANK FUNDS                    1129-000           $14,755.12                              $3,451,487.67
06/17/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                               $16,391.52          $3,435,096.15
06/30/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000              $254.64                              $3,435,350.79
07/02/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                               $26,000.00          $3,409,350.79
07/15/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $5,000.00        $3,404,350.79
07/20/2010            (26)     UMB BANK, N.A.                         TURNOVER OF BANK FUNDS                    1229-000           $10,255.56                              $3,414,606.35
07/28/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                               $75,000.00          $3,339,606.35

                                                                                                               SUBTOTALS         $4,527,657.69     $1,188,051.34
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 11                   Exhibit B
                                                                            Document      Page  28 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                     Money Market Account (Interest
                                                                                                                                                   Earn
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                3                                           4                               5                6                      7

   Transaction       Check /                         Paid to/                Description of Transaction         Uniform           Deposit        Disbursement              Balance
      Date            Ref. #                      Received From                                                Tran Code            $                 $


07/30/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000             $259.92                               $3,339,866.27
07/30/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $3,886.30        $3,335,979.97
08/05/2010            (27)     ISLE OF CAPRI                          SETTLEMENT WITH WACHOVIA                  1290-000          $23,684.33                               $3,359,664.30
08/10/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                             $650,000.00           $2,709,664.30
08/13/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $3,300.00        $2,706,364.30
08/27/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $3,100.00        $2,703,264.30
08/31/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000             $221.13                               $2,703,485.43
09/13/2010            (29)     MATTHEW L. KRAMER                      SETTLEMENT                                1249-000          $27,421.74                               $2,730,907.17
09/14/2010            (30)     JONATHAN LEWIN                         SETTLEMENT                                1249-000          $29,506.38                               $2,760,413.55
09/14/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                             $672,000.00           $2,088,413.55
09/14/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                              $10,000.00           $2,078,413.55
09/21/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $5,000.00        $2,073,413.55
09/23/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                             $230,000.00           $1,843,413.55
09/28/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $6,700.00        $1,836,713.55
09/30/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000             $169.27                               $1,836,882.82
10/08/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $3,200.00        $1,833,682.82
10/11/2010            (31)     MARTIN, BROWN, SULLIVAN,               SETTLEMENT                                1249-000         $175,000.00                               $2,008,682.82
10/12/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                              $25,000.00           $1,983,682.82
10/20/2010            (32)     JP MORGAN CHASE BANK, N.A.             TURNOVER OF BANK FUNDS                    1249-000         $333,039.45                               $2,316,722.27
10/20/2010            (32)     WELLS FARGO BANK, N.A.                 TURNOVER OF BANK FUNDS                    1249-000          $10,998.28                               $2,327,720.55
10/20/2010            (32)     BANK OF AMERICA                        TURNOVER OF BANK FUNDS                    1249-000          $17,282.61                               $2,345,003.16
10/25/2010                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                              $16,172.00           $2,328,831.16
10/27/2010            (32)     TD AMERITRADE CLEARING                 TURNOVER OF BANK FUNDS                    1249-000             $583.43                               $2,329,414.59
10/27/2010            (32)     E*TRADE FINANCIAL                      SETTLEMENT (BLACKBURN) - TURNOVER O       1249-000           $5,822.28                               $2,335,236.87
10/29/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                       1270-000             $152.81                               $2,335,389.68
11/08/2010            (36)     ANDREW J. HOAG                         SETTLEMENT                                1249-000         $140,000.00                               $2,475,389.68
11/23/2010            (38)     PURESSENCE                             SETTLEMENT                                1249-000         $212,309.69                               $2,687,699.37

                                                                                                               SUBTOTALS         $976,451.32       $1,628,358.30
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55            Desc Main
                                                                                                                                           Page No: 12                  Exhibit B
                                                                            Document      Page  29 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                          Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                      Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                     Money Market Account (Interest
                                                                                                                                                     Earn
For Period Beginning:             11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                       Separate bond (if applicable):

       1                2                                3                                           4                                  5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction            Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                   Tran Code             $               $


11/24/2010            (37)     FRANKEL                                SETTLEMENT                                   1249-000        $1,910,787.21                             $4,598,486.58
11/30/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.090                          1270-000             $216.43                              $4,598,703.01
12/01/2010            (39)     JENNER & BLOCK                         STATE FARM INSURANCE REIMBURSMENT OF         1290-000          $22,072.50                              $4,620,775.51
                                                                      LEGAL FEES RE JENNER'S LEGAL DEFENSE FEES
                                                                      IN THE SEC V. CANOPY MATTER
12/01/2010            (40)     VIKRAM KASHYAP                         SETTLEMENT                                   1249-000        $2,100,000.00                             $6,720,775.51
12/02/2010            (41)     RIECK AND CROTTY, P.C.                 SETTLEMENT                                   1249-000           $5,000.00                              $6,725,775.51
12/02/2010                     Transfer to Acct #******4332           Bank Funds Transfer                          9999-000                            $470,000.00           $6,255,775.51
12/07/2010            (42)     LOMBARD AUTO EXCHANGE                  SALE OF PERSONAL PROPERTY                    1229-000          $44,294.00                              $6,300,069.51
12/07/2010            (43)     LOMBARD AUTO EXCHANGE                  SALE OF PERSONAL PROPERTY                    1229-000          $38,740.00                              $6,338,809.51
12/07/2010            (44)     LOMBARD AUTO EXCHANGE                  SALE OF PERSONAL PROPERTY                    1229-000          $83,401.00                              $6,422,210.51
12/07/2010            (45)     LOMBARD AUTO EXCHANGE                  SALE OF PERSONAL PROPERTY                    1229-000          $31,515.00                              $6,453,725.51
12/08/2010                     Transfer to Acct #******4332           Bank Funds Transfer                          9999-000                            $665,000.00           $5,788,725.51
12/09/2010            (29)     MATTHEW L. KRAMER                      SETTLEMENT                                   1249-000          $27,421.73                              $5,816,147.24
12/09/2010            (40)     VIKRAM KASHYAP                         SETTLEMENT                                   1249-000         $299,540.11                              $6,115,687.35
12/27/2010                     Transfer to Acct #******4332           Bank Funds Transfer                          9999-000                                 $3,000.00        $6,112,687.35
12/31/2010           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.120                          1270-000             $624.85                              $6,113,312.20
01/03/2011                     Transfer to Acct #******4332                                                        9999-000                                 $3,000.00        $6,110,312.20
01/10/2011            (36)     ANDREW HOAG                            SETTLEMENT                                   1249-000          $10,000.00                              $6,120,312.20
01/10/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                   1249-000          $31,702.81                              $6,152,015.01
01/11/2011                     Transfer to Acct #******4332           Bank Funds Transfer                          9999-000                              $20,000.00          $6,132,015.01
01/14/2011            (46)     DAVID MCCLURE                          SETTLEMENT                                   1249-000          $31,702.79                              $6,163,717.80
01/17/2011                     Transfer to Acct #******4332           Bank Funds Transfer                          9999-000                                 $3,500.00        $6,160,217.80
01/27/2011                     Transfer to Acct #******4332           Bank Funds Transfer                          9999-000                                 $8,000.00        $6,152,217.80
01/28/2011            (47)     ELGIN CHALAYAN                         SETTLEMENT                                   1249-000          $10,000.00                              $6,162,217.80
01/31/2011           (INT)     BANK OF AMERICA, N.A.                  Interest Rate 0.120                          1270-000             $625.85                              $6,162,843.65
02/01/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                   1249-000           $7,045.07                              $6,169,888.72

                                                                                                                  SUBTOTALS        $4,654,689.35     $1,172,500.00
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 13                   Exhibit B
                                                                            Document      Page  30 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                     Money Market Account (Interest
                                                                                                                                                   Earn
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                3                                           4                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                Tran Code             $                $


02/01/2011            (48)     LOMBARD AUTO EXCHANGE, INC.            SALE OF PERSONAL PROPERTY                 1229-000           $20,422.00                              $6,190,310.72
02/03/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                              $20,000.00           $6,170,310.72
02/10/2011            (49)     TAL JEWELERS                           SALE OF PERSONAL PROPERTY - WATCHES       1229-000            $8,500.00                              $6,178,810.72
02/15/2011            (50)     BEDROS ORUNCAKCIEL FAMILY              SETTLEMENT                                1249-000          $584,820.00                              $6,763,630.72
                               TRUST
02/15/2011            (51)     PACIFIC HOME DEVELOPERS LLC            SETTLEMENT                                1249-000          $441,750.00                              $7,205,380.72
02/22/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                              $15,000.00           $7,190,380.72
02/24/2011            201      INTERNATIONAL SURETIES, LTD.           TRUSTEE BOND                              2300-000                                  $2,114.11        $7,188,266.61
02/24/2011            201      Reverses Check # 201                   TRUSTEE BOND                              2300-000                               ($2,114.11)         $7,190,380.72
03/04/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                1249-000            $7,045.07                              $7,197,425.79
03/07/2011            (47)     MASTER ARTS, INC.                      SETTLEMENT                                1249-000           $10,000.00                              $7,207,425.79
03/07/2011            (52)     MATTHEW M. LITVAK                      OTHER RECEIPTS                            1290-000             $500.00                               $7,207,925.79
03/07/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                              $30,000.00           $7,177,925.79
03/08/2011            (29)     MATTHEW KRAMER                         SETTLEMENT                                1249-000           $27,421.73                              $7,205,347.52
03/09/2011            (53)     WILLIAM H. BROWNSTEIN &                OTHER RECEIPTS                            1290-000             $500.00                               $7,205,847.52
                               ASSOCIATES,
03/14/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                              $10,000.00           $7,195,847.52
03/16/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                            $1,155,300.00          $6,040,547.52
03/17/2011            (55)     JOHN POWERS                            SETTLEMENT                                1249-000          $342,439.00                              $6,382,986.52
03/21/2011            (54)     WELDIAM DIAMONDS, INC.                 LIQUIDATION OF JEWELRY                    1229-000           $42,000.00                              $6,424,986.52
03/28/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $1,600.00        $6,423,386.52
03/29/2011            (47)     MASTER ARTS, INC.                      SETTLEMENT                                1249-000           $10,000.00                              $6,433,386.52
03/29/2011            (56)     COLETTE LUCHETTA-STENDEL               OTHER RECEIPTS                            1290-000            $1,500.00                              $6,434,886.52
03/29/2011            (57)     LOMBARD AUTO EXCHANGE, INC.            SALE OF PERSONAL PROPERTY                 1229-000           $21,385.00                              $6,456,271.52
04/05/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                1249-000            $7,045.07                              $6,463,316.59
04/08/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                             $628,000.00           $5,835,316.59
04/08/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $7,000.00        $5,828,316.59

                                                                                                               SUBTOTALS         $1,525,327.87     $1,866,900.00
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 14                   Exhibit B
                                                                            Document      Page  31 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                     Money Market Account (Interest
                                                                                                                                                   Earn
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                3                                           4                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                Tran Code             $                $


04/19/2011            (40)     VIK KASHYAP                            SETTLEMENT                                1249-000             $897.67                               $5,829,214.26
04/21/2011            (61)     DAVID WEATHERS                         SETTLEMENT                                1249-000           $13,666.11                              $5,842,880.37
04/21/2011            (62)     MILLER MOTORS, INC.                    SETTLEMENT                                1249-000          $175,000.00                              $6,017,880.37
04/21/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $4,500.00        $6,013,380.37
04/25/2011            (58)     JUST GREAT SEATS                       SETTLEMENT                                1249-000          $425,000.00                              $6,438,380.37
04/25/2011            (63)     SETH BAIR                              SETTLEMENT                                1249-000           $27,332.23                              $6,465,712.60
04/27/2011            (59)     CHAMPION MOTORCYCLES INC               SALE OF PERSONAL PROPERTY                 1229-000            $6,250.00                              $6,471,962.60
04/27/2011            (65)     JEFFREY THOMAS                         SETTLEMENT                                1249-000           $27,332.23                              $6,499,294.83
04/27/2011            (66)     ROBERT DRAUGHON                        SETTLEMENT                                1249-000          $136,672.90                              $6,635,967.73
04/28/2011            (67)     PETER MASUCCI                          SETTLEMENT                                1249-000           $34,168.23                              $6,670,135.96
04/28/2011            (68)     STEPHENS FAMILY TRUST                  SETTLEMENT                                1249-000          $136,672.90                              $6,806,808.86
04/29/2011            (69)     SUBBA RAO NAGUBADI                     SETTLEMENT                                1249-000           $19,316.67                              $6,826,125.53
04/29/2011            (70)     MANEESHA PRAKASH                       SETTLEMENT                                1249-000           $50,000.00                              $6,876,125.53
04/29/2011            (75)     DAVID EVANS                            SETTLEMENT                                1249-000          $136,672.90                              $7,012,798.43
04/29/2011            (76)     DOUGLAS GHERTNER                       SETTLEMENT                                1249-000           $27,332.23                              $7,040,130.66
05/02/2011            (47)     MASTER ARTS, INC.                      SETTLEMENT                                1249-000           $10,000.00                              $7,050,130.66
05/02/2011            (60)     RMT HOLDINGS, LLC                      SETTLEMENT                                1249-000           $34,168.23                              $7,084,298.89
05/02/2011            (71)     SCOTT STEPHENS                         SETTLEMENT                                1249-000            $4,664.46                              $7,088,963.35
05/02/2011            (71)     CHARLES P. STEPHENS, TEE               SETTLEMENT                                1249-000           $50,000.00                              $7,138,963.35
05/02/2011            (72)     MOTI KASHYAP FAMILY TRUST              SETTLEMENT                                1249-000           $50,000.00                              $7,188,963.35
05/02/2011            (73)     MATTHEW CAPELL                         SETTLEMENT                                1249-000           $40,194.82                              $7,229,158.17
05/02/2011            (74)     S. TAYLOR GLOVER                       SETTLEMENT                                1249-000          $273,345.78                              $7,502,503.95
05/02/2011            (77)     OWEN LEARY                             SETTLEMENT                                1249-000           $27,332.23                              $7,529,836.18
05/02/2011            (78)     MAX VON ZUBEN                          SETTLEMENT                                1249-000           $27,332.23                              $7,557,168.41
05/02/2011                     Transfer to Acct #******4332           TRANSFER TO WRITE CHECKS                  9999-000                              $10,000.00           $7,547,168.41
05/09/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                1249-000            $7,045.07                              $7,554,213.48
05/09/2011            (80)     UMB BANK, N.A.                         TURNOVER OF BANK FUNDS                    1290-000            $1,053.11                              $7,555,266.59

                                                                                                               SUBTOTALS         $1,741,450.00        $14,500.00
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55          Desc Main
                                                                                                                                         Page No: 15                  Exhibit B
                                                                            Document      Page  32 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                     Money Market Account (Interest
                                                                                                                                                   Earn
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                3                                           4                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction         Uniform             Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                Tran Code              $               $


05/09/2011            (81)     LEONARD GREG HARRIS                    SETTLEMENT                                1249-000           $80,000.00                              $7,635,266.59
05/10/2011            (40)     VIKRAM KASHYAP                         SETTLEMENT                                1249-000           $10,501.77                              $7,645,768.36
05/12/2011            (83)     NETJETS INTERNATIONAL, INC. AND        SETTLEMENT                                1249-000         $4,250,000.00                            $11,895,768.36
05/18/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                             $100,000.00          $11,795,768.36
05/24/2011            (40)     VIK KASHYAP                            SETTLEMENT                                1249-000          $445,484.05                             $12,241,252.41
05/24/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $6,000.00       $12,235,252.41
06/01/2011            (69)     SUBBA RAO NAGUBADI                     SETTLEMENT                                1249-000           $19,316.67                             $12,254,569.08
06/03/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                1249-000            $7,045.07                             $12,261,614.15
06/03/2011            (47)     MASTER ARTS, INC.                      SETTLEMENT                                1249-000           $10,000.00                             $12,271,614.15
06/09/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $6,000.00       $12,265,614.15
06/14/2011            (70)     MANEESHA PRAKASH                       SETTLEMENT                                1249-000           $50,000.00                             $12,315,614.15
06/14/2011            (70)     MANEESHA PRAKASH                       SETTLEMENT                                1249-000           $20,000.00                             $12,335,614.15
06/14/2011            (72)     MOTI KASHYAP                           SETTLEMENT                                1249-000          $864,089.87                             $13,199,704.02
06/27/2011            (70)     MANEESHA PRAKASH                       SETTLEMENT                                1249-000           $14,046.11                             $13,213,750.13
06/30/2011            (84)     K&L GATES LLP                          SETTLEMENT                                1249-000           $80,000.00                             $13,293,750.13
06/30/2011            (85)     O'GARA COACH COMPANY                   SETTLEMENT                                1249-000          $200,000.00                             $13,493,750.13
07/05/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                1249-000            $7,045.07                             $13,500,795.20
07/05/2011            (69)     SUBBA RAO NAGUBADI                     SETTLEMENT                                1249-000           $19,316.67                             $13,520,111.87
07/05/2011            (86)     ALL POINTS/FINANCE 2000                SETTLEMENT                                1249-000          $100,000.00                             $13,620,111.87
07/18/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $2,500.00       $13,617,611.87
07/18/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $6,200.00       $13,611,411.87
07/25/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                1249-000            $7,045.07                             $13,618,456.94
07/26/2011            (87)     LOMBARD AUTO EXCHANGE, INC.            SALE OF PERSONAL PROPERTY                 1229-000           $74,945.00                             $13,693,401.94
07/29/2011            (69)     SUBBA RAO NAGUBADI                     SETTLEMENT                                1249-000           $19,316.67                             $13,712,718.61
07/29/2011                     Transfer to Acct #******4332           TRANSFER TO WRITE CHECKS                  9999-000                                   $371.91        $13,712,346.70
07/29/2011                     Transfer to Acct #******4332           Bank Funds Transfer                       9999-000                                  $1,000.00       $13,711,346.70
08/03/2011            (85)     O'GARA COACH                           SETTLEMENT                                1249-000           $50,000.00                             $13,761,346.70

                                                                                                               SUBTOTALS         $6,328,152.02       $122,071.91
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                  Page No: 16                   Exhibit B
                                                                            Document      Page  33 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                           Trustee Name:                       Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                 Bank Name:                          **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                             Money Market Acct #:               ******4329
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                      Money Market Account (Interest
                                                                                                                                                             Earn
For Period Beginning:             11/25/2009                                                                             Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                10/5/2018                                                                              Separate bond (if applicable):

       1                2                                3                                           4                                          5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                   Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                          Tran Code             $                $


08/04/2011            (86)     ALL POINTS                             SETTLEMENT                                          1249-000           $10,000.00                             $13,771,346.70
08/08/2011            (58)     JUST GREAT SEATS                       SETTLEMENT                                          1249-000           $75,000.00                             $13,846,346.70
08/08/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                                  $1,000.00       $13,845,346.70
08/10/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                            $1,700,000.00         $12,145,346.70
08/12/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                              $75,000.00          $12,070,346.70
08/15/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                                  $2,400.00       $12,067,946.70
08/16/2011            (88)     GRANITE GLOBAL VENTURES                SETTLEMENT                                          1249-000     $26,966,840.63                               $39,034,787.33
08/16/2011            (88)     GRANITE GLOBAL VENTURES                SETTLEMENT                                          1249-000          $444,061.11                             $39,478,848.44
08/19/2011                     Transfer to Acct #******4332           TRANSFER TO WRITE CHECKS                            9999-000                                  $4,000.00       $39,474,848.44
08/23/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                             $660,000.00          $38,814,848.44
08/29/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                          1249-000            $7,045.07                             $38,821,893.51
08/31/2011            (69)     SUBBA RAO NAGUBADI                     SETTLEMENT                                          1249-000           $19,316.67                             $38,841,210.18
09/06/2011            (85)     O'GARA COACH                           SETTLEMENT                                          1249-000           $50,000.00                             $38,891,210.18
09/06/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                                   $200.00        $38,891,010.18
09/08/2011            (86)     ALL POINTS                             SETTLEMENT                                          1249-000           $10,000.00                             $38,901,010.18
09/12/2011            (90)     SAMMI DALI                             SETTLEMENT                                          1249-000           $93,576.23                             $38,994,586.41
09/12/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                                   $800.00        $38,993,786.41
09/19/2011            (91)     RIAD SALEM                             SETTLEMENT                                          1249-000          $123,143.75                             $39,116,930.16
09/19/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                              $10,000.00          $39,106,930.16
09/26/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                 9999-000                                  $2,550.00       $39,104,380.16
09/29/2011            (69)     SUBBA RAO NAGUBADI                     SETTLEMENT                                          1249-000           $19,316.67                             $39,123,696.83
09/29/2011            202      POLSINELLI SHUGHART PC                 ATTORNEY FEES & EXPENSES                               *                                  $85,026.06          $39,038,670.77
                                                                      POLSINELLI SHUGHART PC              $(83,518.48)    3210-000                                                  $39,038,670.77
                                                                      POLSINELLI SHUGHART PC               $(1,507.58)    3220-000                                                  $39,038,670.77
10/04/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                          1249-000            $7,045.07                             $39,045,715.84
10/04/2011            (85)     O'GARA COACH COMPANY                   SETTLEMENT                                          1249-000           $50,000.00                             $39,095,715.84
10/05/2011            (86)     FINANCE 2000, LLC                      SETTLEMENT                                          1249-000           $10,000.00                             $39,105,715.84

                                                                                                                         SUBTOTALS        $27,885,345.20     $2,540,976.06
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                        Desc Main
                                                                                                                                                       Page No: 17                  Exhibit B
                                                                            Document      Page  34 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                      Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                  Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                     Money Market Account (Interest
                                                                                                                                                                 Earn
For Period Beginning:             11/25/2009                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                   Separate bond (if applicable):

       1                2                                3                                           4                                              5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                        Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                               Tran Code             $               $


10/07/2011                     Transfer to Acct #******4332           Bank Funds Transfer                                      9999-000                              $15,000.00         $39,090,715.84
10/10/2011            203      POLSINELLI SHUGHART PC                 ATTORNEY FEES & EXPENSES                                    *                                  $85,026.06         $39,005,689.78
                                                                      FOURTH INTERIM FEES ALLOWED PURSUANT
                                                                      TO COURT ORDER DATED 9/28/11
                                                                      STOPPED PAYMENT ON ORIGINAL CHECK AND
                                                                      RE-ISSUED THIS CHECK. (LOST IN THE MAIL).
                                                                      POLSINELLI SHUGHART PC                  $(1,507.58)      3220-000                                                 $39,005,689.78
                                                                      POLSINELLI SHUGHART PC                   $(83,518.48)    3210-000                                                 $39,005,689.78
10/11/2011            202      Reverses Check # 202                   POLSINELLI SHUGHART PC - Stop Payment Reversal              *                                 ($85,026.06)        $39,090,715.84
                                                                      POLSINELLI SHUGHART PC                    $83,518.48     3210-000                                                 $39,090,715.84
                                                                      POLSINELLI SHUGHART PC                     $1,507.58     3220-000                                                 $39,090,715.84
10/20/2011            (91)     RIAD SALEM                             SETTLEMENT                                               1249-000         $123,143.75                             $39,213,859.59
10/20/2011                     BANK OF AMERICA, N.A.                  BANK SERVICE FEE                                         2600-000                                   $10.00        $39,213,849.59
10/20/2011                     BANK OF AMERICA, N.A.                  Reverse - Bank Servcie Fee                               2600-000                                  ($10.00)       $39,213,859.59
10/21/2011            (40)     VIKRAM KASHYAP                         SETTLEMENT                                               1249-000           $1,593.75                             $39,215,453.34
10/25/2011                     FEDERAL RESERVE                        FEDERAL TAX DEPOSIT                                      5300-000                                  $313.67        $39,215,139.67
10/27/2011            204      VOID--VOID--VOID                                                                                9999-000                                                 $39,215,139.67
10/28/2011                     Transfer from Acct #******4332         Bank Funds Transfer                                      9999-000          $14,001.78                             $39,229,141.45
10/31/2011            (46)     DAVID P. MCCLURE                       SETTLEMENT                                               1249-000           $7,045.07                             $39,236,186.52
11/02/2011            (92)     EMMANUEL RIGATOS                       SETTLEMENT                                               1249-000          $92,312.76                             $39,328,499.28
11/02/2011            (94)     AMERICAN EXPRESS                       SETTLEMENT                                               1249-000        $2,700,000.00                            $42,028,499.28
11/04/2011            (85)     O'GARA COACH COMPANY                   SETTLEMENT                                               1249-000          $50,000.00                             $42,078,499.28
11/06/2011            205      NUIX NORTH AMERICA, INC.               MISCELLANEOUS EXPENSE OF THE ESTATE                      2990-000                                 $6,166.00       $42,072,333.28
11/06/2011            206      INFOSTEWARDS, INC.                     MISCELLANEOUS EXPENSE OF THE ESTATE                      2990-000                                  $200.00        $42,072,133.28
11/07/2011            (58)     MARC HAMID - JUST GREAT SEATS                                                                   1249-000          $70,000.00                             $42,142,133.28
11/07/2011            (86)     FINANCE 2000, LLC                      SETTLEMENT                                               1249-000          $10,000.00                             $42,152,133.28
11/11/2011            (93)     TWIN CITY FIRE INSURANCE               SETTLEMENT                                               1249-000        $1,750,000.00                            $43,902,133.28
                               COMPANY

                                                                                                                              SUBTOTALS        $4,818,097.11        $21,679.67
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                    Desc Main
                                                                                                                                                   Page No: 18                    Exhibit B
                                                                            Document      Page  35 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                               Money Market Acct #:              ******4329
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                     Money Market Account (Interest
                                                                                                                                                              Earn
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                              3                                             4                                          5                6                       7

   Transaction       Check /                         Paid to/                Description of Transaction                     Uniform          Deposit        Disbursement               Balance
      Date            Ref. #                      Received From                                                            Tran Code           $                 $


11/15/2011            (58)     MARC HAMID - JUST GREAT SEATS                                                                1249-000         $30,000.00                               $43,932,133.28
11/17/2011            (95)     CHICAGO LIQUIDATORS SVCS INC.          SALE OF PERSONAL PROPERTY                             1229-000         $35,747.06                               $43,967,880.34
11/18/2011                     PAYCHEX PROCESSING                     PAYROLL FEES                                          2690-000                                   $40.15         $43,967,840.19
11/22/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                         2690-730                                    $8.35         $43,967,831.84
11/22/2011            207      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                 *                                $955,172.65           $43,012,659.19
                                                                                                          $(922,927.60)     3110-000                                                  $43,012,659.19
                                                                                                            $(32,245.05)    3120-000                                                  $43,012,659.19
11/22/2011            208      NUIX NORTH AMERICA, INC.               MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                 $6,166.00        $43,006,493.19
11/22/2011            213      OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                         2690-000                                    $8.35         $43,006,484.84
11/22/2011            213      Reverses Check # 213                   PAYROLL TAXES                                         2690-003                                    ($8.35)       $43,006,493.19
11/23/2011            209      LEGALPEOPLE, LLC                       ATTORNEY FEES & EXPENSES                              3210-000                             $50,895.00           $42,955,598.19
11/23/2011            210      STONETURN GROUP, LLP                   THIRD INTERIM PROFESSIONAL FEES &                        *                                     $5,518.18        $42,950,080.01
                                                                      EXPENSES PURSUANT TO COURT ORDER
                                                                      DATED 11/22/11
                                                                      STONETURN GROUP, LLP                   $(5,485.00)    3991-000                                                  $42,950,080.01
                                                                      STONETURN GROUP, LLP                      $(33.18)    3992-000                                                  $42,950,080.01
11/23/2011            211      ALVAREZ & MARSAL                       THIRD INTERIM PROFESSIONAL FEES &                        *                                 $52,126.78           $42,897,953.23
                                                                      EXPENSES PURSUANT TO COURT ORDER
                                                                      DATED 11/22/11
                                                                      ALVAREZ & MARSAL                      $(52,093.75)    3991-000                                                  $42,897,953.23
                                                                      ALVAREZ & MARSAL                          $(33.03)    3992-000                                                  $42,897,953.23
11/28/2011            212      ROBERT ANGART                          PAYROLL CHECK                                         5300-000                                 $1,613.57        $42,896,339.66
11/30/2011                     WIRE TRANSFER TO ASSOCIATED            Transfer funds to Associated Bank                     9999-000                          $42,896,329.66                  $10.00
                               BANK
12/02/2011            (85)     O'GARA COACH COMPANY                   SETTLEMENT                                            1249-000         $50,000.00                                  $50,010.00
12/02/2011                     PAYCHEX PROCESSING                     PAYROLL FEES                                          2690-000                                   $38.35            $49,971.65
12/12/2011                     ROBERT ANGART                          PAYROLL FEES                                          2690-000                                  $668.62            $49,303.03
12/12/2011                     PAYCHEX FEE                            PAYROLL FEES                                          2690-000                                   $50.00            $49,253.03


                                                                                                                           SUBTOTALS        $115,747.06      $43,968,627.31
                                          Case 09-44943           Doc 1254    Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                                  Desc Main
                                                                                                                                                                  Page No: 19                     Exhibit B
                                                                             Document      Page  36 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                           Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                                 Bank Name:                            **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                             Money Market Acct #:                  ******4329
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:                        Money Market Account (Interest
                                                                                                                                                                               Earn
For Period Beginning:             11/25/2009                                                                                             Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                              Separate bond (if applicable):

       1                2                                3                                              4                                                       5                  6                     7

   Transaction       Check /                         Paid to/                  Description of Transaction                                 Uniform            Deposit         Disbursement              Balance
      Date            Ref. #                      Received From                                                                          Tran Code             $                  $


12/28/2011                     FEDERAL RESERVE                          FEDERAL TAX DEPOSIT                                               5300-000                                     $95.42            $49,157.61
12/28/2011            214      ASSOCIATED BANK                          TRANSFER FUNDS TO ASSOCIATED BANK                                 9999-000                                 $49,157.61                    $0.00
06/25/2018                     BANK OF AMERICA                          Wire Fee debited from account on 10/05/2011                       2600-000                                     $10.00                 ($10.00)
06/25/2018                     BANK OF AMERICA                          Wire Debit debited on 10/04/2011                                  2600-000                                     $10.00                 ($20.00)
06/25/2018                     BANK OF AMERICA                          Wire Debit on 10/05/2011                                          2600-000                                     $10.00                 ($30.00)
06/25/2018                     BANK OF AMERICA                          Wire Fee Debited on 10/06/2011                                    2600-000                                     $10.00                 ($40.00)
06/25/2018                     BANK OF AMIERCA                          Wire Debit Fee on 10/06/2011                                      2600-000                                     $10.00                 ($50.00)
06/25/2018                     BANK OF AMERICA                          Wire Fee Credit on 10/05/2011                                     2600-000                                     ($10.00)               ($40.00)
06/25/2018                     BANK OF AMIERCA                          Wire Fee Credit on 10/05/2011                                     2600-000                                     ($10.00)               ($30.00)
06/25/2018                     BANK OF AMERICA                          Wire Fee Credit on 10/05/2011                                     2600-000                                     ($10.00)               ($20.00)
06/25/2018                     BANK OF AMERICA                          Wire Fee Credit on 10/05/2011                                     2600-000                                     ($10.00)               ($10.00)
06/25/2018                     BANK OF AMERICA                          Wire Fee Credit on 10/05/2011                                     2600-000                                     ($10.00)                  $0.00

                                                                                         TOTALS:                                                          $52,572,917.62       $52,572,917.62                    $0.00
                                                                                             Less: Bank transfers/CDs                                         $14,001.78       $51,408,818.82
                                                                                         Subtotal                                                         $52,558,915.84        $1,164,098.80
                                                                                             Less: Payments to debtors                                             $0.00                $0.00
                                                                                         Net                                                              $52,558,915.84        $1,164,098.80



                     For the period of 11/25/2009 to 10/5/2018                                                        For the entire history of the account between 01/25/2010 to 10/5/2018

                     Total Compensable Receipts:                     $52,558,915.84                                   Total Compensable Receipts:                            $52,558,915.84
                     Total Non-Compensable Receipts:                          $0.00                                   Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $52,558,915.84                                   Total Comp/Non Comp Receipts:                          $52,558,915.84
                     Total Internal/Transfer Receipts:                   $14,001.78                                   Total Internal/Transfer Receipts:                          $14,001.78


                     Total Compensable Disbursements:                 $1,164,098.80                                   Total Compensable Disbursements:                        $1,164,098.80
                     Total Non-Compensable Disbursements:                     $0.00                                   Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $1,164,098.80                                   Total Comp/Non Comp Disbursements:                      $1,164,098.80
                     Total Internal/Transfer Disbursements:          $51,408,818.82                                   Total Internal/Transfer Disbursements:                 $51,408,818.82
                                           Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                            Desc Main
                                                                                                                                                           Page No: 20                   Exhibit B
                                                                            Document      Page  37 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                           Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                       Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                        Separate bond (if applicable):

       1                2                               3                                            4                                                   5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                             Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                    Tran Code            $                $


02/22/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                           9999-000           $1,200.00                                    $1,200.00
02/22/2010           2001      VERITEXT CHICAGO REPORTING             COURT REPORTER FEES                                           2990-000                                  $921.12                $278.88
                               COMPANY
02/22/2010           2002      IN DEMAND DOCUMENT SERVICES,           MISCELLANEOUS EXPENSE OF THE ESTATE                           2990-000                                  $200.00                 $78.88
                               LLC
02/22/2010           2003      J. DEFINI                              MISCELLANEOUS EXPENSE OF THE ESTATE                           2990-000                                   $34.00                 $44.88
02/22/2010           2004      J. DEFINI                              MISCELLANEOUS EXPENSE OF THE ESTATE                           2990-000                                   $42.50                   $2.38
02/25/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                           9999-000             $500.00                                     $502.38
02/25/2010           2005      UNITED STATES TREASURY                 MISCELLANEOUS EXPENSE OF THE ESTATE                           2990-000                                  $456.00                 $46.38
                                                                      FORM 4506 request, FEIN XX-XXXXXXX
                                                                      Payment for copies of tax returns.
03/11/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                           9999-000          $60,000.00                                $60,046.38
03/11/2010           2006      GUIDANCE SOFTWARE                      MISCELLANEOUS EXPENSE OF THE ESTATE                           2990-000                             $60,000.00                   $46.38
04/12/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                           9999-000        $329,099.20                                $329,145.58
04/12/2010           2007      JENNER & BLOCK LLP                     CHAPTER 11 ATTORNEY FEES & EXPENSES PER                          *                                $329,099.20                   $46.38
                                                                      COURT ORDER DATED 4/6/10
                                                                      JENNER & BLOCK LLP                  $(320,303.00)             6210-000                                                          $46.38
                                                                      JENNER & BLOCK LLP                             $(8,796.20)    6220-000                                                          $46.38
04/19/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                           9999-000             $225.00                                     $271.38
04/19/2010           2008      SIGN A RAMA                            MISCELLANEOUS EXPENSE OF THE ESTATE                           2990-000                                  $225.00                 $46.38
04/21/2010           2007      Reverses Check # 2007                  Stop Payment Reversal for Jenner & Block LLP                  6210-000                           ($329,099.20)           $329,145.58
04/23/2010           2009      DELL MARKETING L.P.                    MISCELLANEOUS EXPENSE OF THE ESTATE                           2990-000                                 $6,528.59         $322,616.99
04/26/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                           9999-000          $10,000.00                               $332,616.99
04/26/2010           2010      JENNER & BLOCK LLP                     CHAPTER 11 ATTORNEY FEES PER COURT                            6210-000                            $329,099.20               $3,517.79
                                                                      ORDER DATED 4/6/10
05/11/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                           9999-000        $590,000.00                                $593,517.79




                                                                                                                                   SUBTOTALS          $991,024.20       $397,506.41
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                  Page No: 21                   Exhibit B
                                                                            Document      Page  38 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                  Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                              Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                               Separate bond (if applicable):

       1                2                               3                                            4                                          5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                           Tran Code            $                $


05/11/2010           2011      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                *                                $468,070.66            $125,447.13
                                                                      ATTORNEY FEES PURSUANT TO           $(462,037.80)    3110-000                                                   $125,447.13
                                                                      COURT ORDER DATED 5/11/10
                                                                      ATTORNEY EXPENSES PURSUANT            $(6,032.86)    3120-000                                                   $125,447.13
                                                                      TO COURT ORDER 5/11/10
05/11/2010           2012      GUS A. PALOIAN                         TRUSTEE COMPENSATION - FIRST INTERIM FEE             2100-000                            $118,222.50               $7,224.63
                                                                      APPLICATION
05/11/2010           2013      CDW DIRECT, LLC                        MISCELLANEOUS EXPENSE OF THE ESTATE                  2990-000                                  $403.74             $6,820.89
05/19/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000           $8,604.58                                $15,425.47
05/20/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000           $7,000.00                                $22,425.47
05/20/2010           2014      DELL MARKETING L.P.                    MISCELLANEOUS EXPENSE OF THE ESTATE                  2990-000                                 $9,717.28          $12,708.19
05/20/2010           2015      DELL MARKETING L.P.                    MISCELLANEOUS EXPENSE OF THE ESTATE                  2990-000                                  $216.21           $12,491.98
05/25/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000          $39,500.00                                $51,991.98
05/25/2010                     PAYCHEX SERVICE CHARGES                PAYROLL FEES                                         2690-000                                  $323.78           $51,668.20
05/25/2010           2016      CT CORPORATION                         MISCELLANEOUS EXPENSE OF THE ESTATE                  2990-000                                 $1,832.83          $49,835.37
05/25/2010           2017      POLSINELLI SHUGHART PC                 ATTORNEY FEES & EXPENSES                             3210-000                             $31,452.00             $18,383.37
05/25/2010           2018      POLSINELLI SHUGHART PC                 ATTORNEY FEES & EXPENSES                                *                                     $5,516.56          $12,866.81
                                                                                                              $(108.56)    6220-000                                                    $12,866.81
                                                                                                            $(5,408.00)    6210-000                                                    $12,866.81
05/25/2010           2019      ANNEY YOON                             MISCELLANEOUS EXPENSE OF THE ESTATE                  2990-000                                  $500.00           $12,366.81
05/27/2010                     PAYCHEX                                PAYROLL                                              2690-000                                 $8,128.14            $4,238.67
05/28/2010            (21)     MATRIX SETTLEMENT & CLEARANCE          SETTLEMENT                                           1290-000           $1,178.45                                  $5,417.12
                               LLC
05/28/2010            (22)     SARCOM                                 ACCOUNT RECONCILATION                                1290-000           $4,698.85                                $10,115.97
06/02/2010           2020      GUIDANCE SOFTWARE, INC.                MISCELLANEOUS EXPENSE OF THE ESTATE                  2990-000                                 $7,125.00            $2,990.97
06/02/2010           2021      OHIO DEPT. OF JOB AND FAMILY           MISCELLANEOUS EXPENSE OF THE ESTATE                  2690-000                                  $486.00             $2,504.97
                               SERVIC
06/03/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000          $15,531.04                                $18,036.01
06/03/2010                     PAYCHEX SERVICE CHARGES                PAYROLL                                              2690-000                                  $323.78           $17,712.23

                                                                                                                          SUBTOTALS          $76,512.92        $652,318.48
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 22                   Exhibit B
                                                                            Document      Page  39 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                               3                                            4                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction          Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                 Tran Code            $                $


06/04/2010                     Transfer from Acct #******4329         Bank Funds Transfer                        9999-000           $4,000.00                                $21,712.23
06/04/2010                     JOHN INGRAM                            PAYROLL                                    5300-000                                  $152.66           $21,559.57
06/07/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                        5300-000                                 $3,359.54          $18,200.03
06/07/2010                     ILLINOIS DEPARTMENT OF REVENUE         STATE WITHHOLDING                          5300-000                                   $11.41           $18,188.62
06/08/2010                     ROBERT ANGART                          PAYROLL                                    5300-000                             $10,456.97               $7,731.65
06/09/2010                     DAVE MAJCA                             PAYROLL                                    5300-000                                  $396.69             $7,334.96
06/09/2010                     DANIEL STEPHENSON                      PAYROLL FEES                               5300-000                                   $97.04             $7,237.92
06/09/2010           2022      ADVANCED COLOCATION                    MISCELLANEOUS EXPENSE OF THE ESTATE        2990-000                                  $235.00             $7,002.92
                               SOLUTIONS INC.
06/09/2010           2023      STATE FARM INSURANCE                   MISCELLANEOUS EXPENSE OF THE ESTATE        2990-000                                 $2,998.00            $4,004.92
                               COMPANIES
06/15/2010            (24)     UMB BANK N.A.                          ACCOUNT RECONCILIATION                     1290-000            $483.33                                   $4,488.25
06/17/2010                     Transfer from Acct #******4329         Bank Funds Transfer                        9999-000          $16,391.52                                $20,879.77
06/17/2010           2026      PAYCHEX SERVICE CHARGES                PAYROLL                                    2690-000                                  $323.78           $20,555.99
                                                                      6/17/10 PAYROLL CHARGES
                                                                      THIS WAS NOT REALLY A CHECK, NEVER
                                                                      PRINTED OR MAILED - IT WAS AN ACH DEBIT
06/18/2010                     PAYROLL                                PAYROLL                                    5300-000                             $10,961.02               $9,594.97
06/21/2010                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                              5300-000                                 $1,664.28            $7,930.69
06/21/2010                     PAYCHEX SERVICE CHARGES                PAYROLL                                    2690-000                                  $304.20             $7,626.49
                                                                      6/17/10 PAYROLL FEE
                                                                      DEDUCTED VIA ACH IN ERROR
06/21/2010           2024      ADVANCED COLOCATI0N SOLUTIONS          MISCELLANEOUS EXPENSE OF THE ESTATE        2990-000                                  $270.00             $7,356.49
                               INC.
06/22/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                        5300-000                                 $3,442.44            $3,914.05
07/02/2010                     Transfer from Acct #******4329         Bank Funds Transfer                        9999-000          $26,000.00                                $29,914.05
07/02/2010                     PAYCHEX SERVICE CHARGES                PAYROLL                                    2690-000                                  $323.78           $29,590.27
07/02/2010           2025      FIFTH THIRD BANK                       MISCELLANEOUS EXPENSE OF THE ESTATE        6950-000                                 $9,240.93          $20,349.34
07/06/2010                     ILLINOIS DEPARTMENT OF REVENUE         STATE WITHHOLDING                          5300-000                                   $65.19           $20,284.15

                                                                                                                SUBTOTALS          $46,874.85         $44,302.93
                                          Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                      Desc Main
                                                                                                                                                      Page No: 23                   Exhibit B
                                                                             Document      Page  40 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                      Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                  Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                   Separate bond (if applicable):

       1                2                               3                                             4                                             5               6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                       Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                              Tran Code            $                $


07/06/2010                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                     5300-000                                 $3,731.38          $16,552.77
07/06/2010                     ROBERT ANGART                           PAYROLL                                                 5300-000                             $10,099.89               $6,452.88
07/07/2010                     DAVE MAJCA                              PAYROLL                                                 5300-000                                 $1,667.25            $4,785.63
07/15/2010                     Transfer from Acct #******4329          Bank Funds Transfer                                     9999-000           $5,000.00                                  $9,785.63
07/16/2010                     PAYCHEX SERVICE CHARGES                 PAYROLL                                                 2690-000                                  $304.20             $9,481.43
07/19/2010                     ROBERT ANGART                           PAYROLL                                                 5300-000                                 $2,665.70            $6,815.73
07/19/2010                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                     5300-000                                  $318.70             $6,497.03
07/19/2010                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                           5300-000                                  $744.51             $5,752.52
07/22/2010                     PAYCHEX SERVICE CHARGES                 PAYROLL                                                 2690-000                                   $89.79             $5,662.73
07/27/2010                     PAYCHEX                                 REFUND                                                  1180-000             $304.20                                  $5,966.93
07/28/2010                     Transfer from Acct #******4329          Bank Funds Transfer                                     9999-000          $75,000.00                                $80,966.93
07/28/2010           2027      NUIX NORTH AMERICA INC.                 MISCELLANEOUS EXPENSE OF THE ESTATE                     2990-000                             $74,000.00               $6,966.93
07/30/2010                     Transfer from Acct #******4329          Bank Funds Transfer                                     9999-000           $3,886.30                                $10,853.23
08/02/2010                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                     5300-000                                  $440.88           $10,412.35
08/03/2010                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                           5300-000                                  $243.17           $10,169.18
08/04/2010                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                           5300-000                                  $243.17             $9,926.01
08/04/2010                     Reverses Wire Out # 0                   PAYROLL TAXES                                           5300-003                                 ($243.17)          $10,169.18
08/05/2010                     ROBERT ANGART                           PAYROLL                                                 5300-000                                 $3,202.25            $6,966.93
08/10/2010                     Transfer from Acct #******4329          Bank Funds Transfer                                     9999-000        $650,000.00                                $656,966.93
08/10/2010                     PAYCHEX SERVICE CHARGES                 PAYROLL                                                 2690-000                                   $77.96          $656,888.97
08/10/2010           2028      JENNER & BLOCK LLP                      FIRST INTERIM FEES & EXPENSES PER COURT                    *                                $381,632.02            $275,256.95
                                                                       ORDER DATED 8/3/10
                                                                       JENNER & BLOCK LLP                   $(376,470.00)      3210-000                                                   $275,256.95
                                                                       JENNER & BLOCK LLP                       $(5,162.02)    3220-000                                                   $275,256.95
08/10/2010           2029      JENNER & BLOCK LLP                      CHAPTER 11 FEES - PURSUANT TO COURT                     6210-000                             $26,014.00            $249,242.95
                                                                       ORDER DATED 8/3/10
08/10/2010           2030      ALVAREZ & MARSAL                        CHAPTER 11 FINAL PROFESSIONAL FEES                      6700-000                            $241,402.10               $7,840.85
                                                                       PURSUANT TO COURT ORDER DATED 7/22/10


                                                                                                                              SUBTOTALS          $734,190.50       $746,633.80
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                  Page No: 24                   Exhibit B
                                                                            Document      Page  41 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                  Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                              Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                               Separate bond (if applicable):

       1                2                               3                                            4                                          5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                           Tran Code            $                $


08/13/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000           $3,300.00                                $11,140.85
08/17/2010                     ROBERT ANGART                          PAYROLL                                              5300-000                                 $2,913.96            $8,226.89
08/17/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                  5300-000                                  $375.09             $7,851.80
08/27/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000           $3,100.00                                $10,951.80
08/31/2010                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                        5300-000                                  $219.73           $10,732.07
09/07/2010                     ROBERT ANGART                          PAYROLL                                              5300-000                                 $2,586.66            $8,145.41
09/10/2010                     PAYCHEX SERVICE CHARGES                PAYROLL                                              2690-000                                   $77.96             $8,067.45
09/13/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                  5300-000                                  $299.91             $7,767.54
09/14/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000        $672,000.00                                $679,767.54
09/14/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000          $10,000.00                               $689,767.54
09/14/2010           2031      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                *                                 $16,862.15            $672,905.39
                                                                                                           $(16,782.00)    3110-000                                                   $672,905.39
                                                                                                               $(80.15)    3120-000                                                   $672,905.39
09/14/2010           2032      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                *                                $561,622.80            $111,282.59
                                                                                                          $(550,548.69)    3110-000                                                   $111,282.59
                                                                                                           $(11,074.11)    3120-000                                                   $111,282.59
09/14/2010           2033      GUS A. PALOIAN                         TRUSTEE COMPENSATION - SUPPLEMENT TO                 2100-000                                 $5,812.50         $105,470.09
                                                                      FIRST INTERIM FEE APPLICATION
09/14/2010           2034      GUS A. PALOIAN, TRUSTEE                TRUSTEE COMPENSATION - SECOND INTERIM                2100-000                            $104,414.58               $1,055.51
                                                                      FEE APPLICATION
09/15/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                  5300-000                                  $920.50                $135.01
09/20/2010                     ROBERT ANGART                          PAYROLL                                              5300-000                                 $4,498.46           ($4,363.45)
09/21/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000           $5,000.00                                     $636.55
09/23/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                  9999-000        $230,000.00                                $230,636.55
09/23/2010            (12)     ALLIED NATIONAL                        ACCOUNTS RECEIVABLE                                  1121-000           $2,062.25                               $232,698.80
09/23/2010           2035      LEGALPEOPLE, LLC                       ATTORNEY FEES & EXPENSES                             3210-000                             $61,066.45            $171,632.35




                                                                                                                          SUBTOTALS          $925,462.25       $761,670.75
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                      Desc Main
                                                                                                                                                     Page No: 25                   Exhibit B
                                                                            Document      Page  42 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                     Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                 Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                  Separate bond (if applicable):

       1                2                               3                                            4                                             5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                       Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                              Tran Code            $                $


09/23/2010           2036      ALVAREZ & MARSAL                       FIRST INTERIM CHAPTER 7 PROFESSIONAL FEES                  *                                $169,586.68               $2,045.67
                                                                      & EXPENSES PURSUANT TO COURT ORDER
                                                                      DATED 9/22/10
                                                                      ALVAREZ & MARSAL                     $(162,692.50)      3991-000                                                      $2,045.67
                                                                      ALVAREZ & MARSAL                         $(6,894.18)    3992-000                                                      $2,045.67
09/28/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                     9999-000           $6,700.00                                    $8,745.67
09/28/2010                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                           5300-000                                  $525.62             $8,220.05
09/29/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                     5300-000                                 $1,115.38            $7,104.67
10/04/2010                     ROBERT ANGART                          PAYROLL                                                 5300-000                                 $5,029.59            $2,075.08
10/05/2010           2037      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE                     2990-000                                  $255.00             $1,820.08
10/08/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                     9999-000           $3,200.00                                  $5,020.08
10/08/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                     5300-000                                  $356.30             $4,663.78
10/12/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                     9999-000          $25,000.00                                $29,663.78
10/12/2010                     PAYCHEX SERVICE CHARGES                PAYROLL                                                 2690-000                                   $77.96           $29,585.82
10/12/2010           2038      POLSINELLI SHUGHART PC                 ATTORNEY FEES & EXPENSES                                   *                                 $24,949.55               $4,636.27
                                                                                                                $(320.05)     3220-000                                                      $4,636.27
                                                                                                              $(24,629.50)    3210-000                                                      $4,636.27
10/20/2010                     ROBERT ANGART                          PAYROLL                                                 5300-000                                 $2,831.59            $1,804.68
10/25/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                     9999-000          $16,172.00                                $17,976.68
10/26/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                     5300-000                                 $4,434.75          $13,541.93
10/26/2010                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                           5300-000                                 $1,017.34          $12,524.59
10/27/2010           2039      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE                     2990-000                                  $180.00           $12,344.59
10/27/2010           2040      HARRIS BANK                            STORAGE FEES                                            2990-000                                  $500.00           $11,844.59
10/29/2010                     ROBERT ANGART                          PAYROLL                                                 5300-000                             $10,719.74               $1,124.85
11/03/2010            (35)     AMAR GOEL                              SETTLEMENT                                              1249-000          $24,644.76                                $25,769.61
11/08/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                     5300-000                                  $343.76           $25,425.85
11/10/2010                     PAYCHEX SERVICE CHARGES                PAYROLL                                                 2690-000                                  $250.96           $25,174.89
11/23/2010            (82)     WACHOVIA BANK                          TURNOVER OF BANK FUNDS                                  1280-000            $345.53                                 $25,520.42


                                                                                                                             SUBTOTALS          $76,062.29        $222,174.22
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                     Desc Main
                                                                                                                                                    Page No: 26                   Exhibit B
                                                                            Document      Page  43 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                    Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                 Separate bond (if applicable):

       1                2                               3                                            4                                            5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                      Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                             Tran Code            $                $


11/23/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                    5300-000                                  $805.37           $24,715.05
11/23/2010                     ROBERT ANGART                          PAYROLL                                                5300-000                                 $4,055.71          $20,659.34
11/23/2010                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                          5300-000                                  $327.49           $20,331.85
11/23/2010                     ROBERT ANGART                          PAYROLL                                                5300-000                                 $2,893.45          $17,438.40
12/02/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                    9999-000         $470,000.00                               $487,438.40
12/02/2010           2041      JENNER & BLOCK LLP                     SECOND INTERIM ATTORNEY FEES & EXPENSES                   *                                $479,529.77               $7,908.63
                                                                      PURSUANT TO COURT ORDER DATED 12/1/10
                                                                      JENNER & BLOCK LLP                  $(473,380.80)      3210-000                                                      $7,908.63
                                                                      JENNER & BLOCK LLP                      $(6,148.97)    3220-000                                                      $7,908.63
12/06/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                    5300-000                                 $1,569.96            $6,338.67
12/08/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                    9999-000         $665,000.00                               $671,338.67
12/08/2010           2042      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                  *                                $657,502.03             $13,836.64
                                                                                                            $(633,369.00)    3110-000                                                    $13,836.64
                                                                                                             $(24,133.03)    3120-000                                                    $13,836.64
12/10/2010                     PAYCHEX SERVICE CHARGES                PAYROLL                                                2690-000                                   $77.96           $13,758.68
12/14/2010                     ROBERT ANGART                          PAYROLL                                                5300-000                                 $5,736.82            $8,021.86
12/21/2010                     PAYCHEX                                PAYROLL                                                2690-000                                   $38.98             $7,982.88
12/27/2010                     Transfer from Acct #******4329         Bank Funds Transfer                                    9999-000           $3,000.00                                $10,982.88
12/28/2010                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                    5300-000                                  $357.51           $10,625.37
12/31/2010                     PAYCHEX                                PAYROLL                                                2690-000                                   $45.55           $10,579.82
01/03/2011                     Transfer from Acct #******4329                                                                9999-000           $3,000.00                                $13,579.82
01/03/2011                     ROBERT ANGART                          PAYROLL                                                5300-000                                 $2,748.73          $10,831.09
01/04/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                          5300-000                                  $552.58           $10,278.51
01/04/2011                     ILLINOIS DEPARTMENT OF REVENUE         STATE WITHHOLDING                                      5300-000                                   $24.69           $10,253.82
01/05/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                    5300-000                                  $357.88             $9,895.94
01/10/2011                     PAYCHEX                                PAYROLL                                                2690-000                                   $38.98             $9,856.96
01/10/2011                     ROBERT ANGART                          PAYROLL                                                5300-000                                 $1,918.35            $7,938.61
01/11/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                    9999-000          $20,000.00                                $27,938.61


                                                                                                                            SUBTOTALS        $1,161,000.00     $1,158,581.81
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 27                   Exhibit B
                                                                            Document      Page  44 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                               3                                            4                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                Tran Code             $                $


01/11/2011           2043      STONETURN GROUP, LLP                   RETAINER FOR PROFESSIONAL COMPENSATION    3991-000                              $20,000.00               $7,938.61
                                                                      PURSUANT TO COURT ORDER DATED 1/11/11
01/12/2011                     DAVE MAJCA                             PAYROLL                                   5300-000                                   $735.83             $7,202.78
01/14/2011                     PAYCHEX SERVICE CHARGES                PAYROLL                                   2690-000                                   $446.98             $6,755.80
01/17/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000            $3,500.00                                $10,255.80
01/19/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                   $117.88           $10,137.92
01/19/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                   $734.62             $9,403.30
01/27/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000            $8,000.00                                $17,403.30
01/27/2011                     ROBERT ANGART                          PAYROLL                                   5300-000                                  $2,726.86          $14,676.44
01/28/2011                     PAYCHEX                                PAYROLL                                   2690-000                                    $38.98           $14,637.46
02/01/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                  $2,086.31          $12,551.15
02/02/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                   $340.40           $12,210.75
02/03/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000           $20,000.00                                $32,210.75
02/03/2011           2044      INTERNATIONAL SURETIES, LTD.                                                     2300-000                              $20,000.00             $12,210.75
02/10/2011                     ROBERT ANGART                          PAYROLL                                   5300-000                                  $5,096.28            $7,114.47
02/11/2011                     PAYCHEX                                PAYROLL                                   2690-000                                    $38.98             $7,075.49
02/15/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                   $290.16             $6,785.33
02/15/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                  $1,771.78            $5,013.55
02/22/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000           $15,000.00                                $20,013.55
02/22/2011                     ROBERT ANGART                          PAYROLL                                   5300-000                                  $4,576.18          $15,437.37
02/23/2011           2045      GLOBAL CROSSING                        MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                   $586.00           $14,851.37
02/23/2011           2046      CORPORATION SERVICE COMPANY            MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                   $198.80           $14,652.57
02/23/2011           2047      VIKRAM KASHYAP                         MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                  $1,484.63          $13,167.94
02/23/2011           2048      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                   $540.00           $12,627.94
02/25/2011                     PAYCHEX                                PAYROLL                                   2690-000                                    $38.98           $12,588.96
02/28/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                   $300.13           $12,288.83
03/01/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                    $48.48           $12,240.35
03/07/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000           $30,000.00                                $42,240.35

                                                                                                               SUBTOTALS           $76,500.00         $62,198.26
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                     Desc Main
                                                                                                                                                    Page No: 28                  Exhibit B
                                                                            Document      Page  45 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                               3                                            4                                           5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                     Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                            Tran Code             $               $


03/07/2011           2049      POLSINELLI SHUGHART PC                 ATTORNEY FEES & EXPENSES                                 *                                  $33,578.72              $8,661.63
                                                                                                             $(5,038.72)    3210-000                                                      $8,661.63
                                                                                                            $(28,540.00)    3210-000                                                      $8,661.63
03/09/2011                     ROBERT ANGART                          PAYROLL                                               5300-000                                 $1,572.94            $7,088.69
03/11/2011                     PAYCHEX                                PAYROLL                                               2690-000                                   $38.98             $7,049.71
03/14/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                   9999-000          $10,000.00                                $17,049.71
03/14/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                   5300-000                                 $2,288.66          $14,761.05
03/15/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                         5300-000                                  $371.65           $14,389.40
03/16/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                   9999-000        $1,155,300.00                             $1,169,689.40
03/16/2011           2050      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                  $180.00         $1,169,509.40
03/16/2011           2051      NUIX NORTH AMERICA INC.                MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                 $2,886.92        $1,166,622.48
03/16/2011           2051      Reverses Check # 2051                  MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-004                              ($2,886.92)         $1,169,509.40
03/16/2011           2052      EMAG SOLUTIONS, LLC                    MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                 $2,886.92        $1,166,622.48
03/16/2011           2053      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                 *                                  $96,512.97          $1,070,109.51
                                                                                                            $(94,188.91)    3110-000                                                  $1,070,109.51
                                                                                                             $(2,324.06)    3120-000                                                  $1,070,109.51
03/16/2011           2054      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                 *                                $565,859.26            $504,250.25
                                                                                                           $(557,887.50)    3110-000                                                   $504,250.25
                                                                                                             $(7,971.76)    3120-000                                                   $504,250.25
03/16/2011           2055      STONETURN GROUP LLP                    FIRST INTERIM PROFESSIONAL FEES &                        *                                $248,421.30            $255,828.95
                                                                      EXPENSES PURSUANT TO COURT ORDER
                                                                      DATED 3/17/11
                                                                      STONETURN GROUP, LLP                 $(247,282.50)    3991-000                                                   $255,828.95
                                                                      STONETURN GROUP, LLP                   $(1,138.80)    3992-000                                                   $255,828.95
03/16/2011           2056      WINTHROP & WEINSTINE, P.A.             FIRST INTERIM ATTORNEY FEES & EXPENSES                   *                                     $1,093.52         $254,735.43
                                                                      PURSUANT TO COURT ORDER DATED 3/16/11
                                                                      WINTHROP & WEINSTINE                   $(607.00)      3220-000                                                   $254,735.43
                                                                      WINTHROP & WEINSTINE                     $(486.52)    3210-000                                                   $254,735.43
03/16/2011           2057      LEGALPEOPLE, LLC                       ATTORNEY FEES & EXPENSES                              3210-000                            $243,382.80             $11,352.63


                                                                                                                           SUBTOTALS        $1,165,300.00     $1,196,187.72
                                          Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                     Desc Main
                                                                                                                                                     Page No: 29                   Exhibit B
                                                                             Document      Page  46 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                     Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                 Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                  Separate bond (if applicable):

       1                2                               3                                             4                                            5               6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                      Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                             Tran Code            $                $


03/18/2011                     ROBERT ANGART                           PAYROLL                                                5300-000                                 $6,188.05            $5,164.58
03/25/2011                     PAYCHEX                                 PAYROLL                                                2690-000                                   $38.98             $5,125.60
03/28/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                    9999-000           $1,600.00                                  $6,725.60
03/29/2011                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                          5300-000                                   $36.48             $6,689.12
03/29/2011                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                    5300-000                                  $230.83             $6,458.29
04/05/2011                     ROBERT ANGART                           PAYROLL                                                5300-000                                 $1,333.99            $5,124.30
04/08/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                    9999-000        $628,000.00                                $633,124.30
04/08/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                    9999-000           $7,000.00                               $640,124.30
04/08/2011                     PAYCHEX                                 PAYROLL                                                2690-000                                   $51.98          $640,072.32
04/08/2011           2058      INFOSTEWARDS                            MISCELLANEOUS EXPENSE OF THE ESTATE                    2990-000                                  $180.00          $639,892.32
04/08/2011           2059      JENNER & BLOCK LLP                      THIRD INTERIM ATTORNEY FEES & EXPENSES                    *                                $635,402.72               $4,489.60
                                                                       PURSUANT TO COURT ORDER DATED 4/5/11
                                                                       JENNER & BLOCK LLP                  $(623,105.00)      3210-000                                                      $4,489.60
                                                                       JENNER & BLOCK LLP                     $(12,297.72)    3220-000                                                      $4,489.60
04/11/2011                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                    5300-000                                  $947.37             $3,542.23
04/12/2011                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                          5300-000                                  $152.85             $3,389.38
04/19/2011                     ROBERT ANGART                           PAYROLL                                                5300-000                                 $3,213.86               $175.52
04/19/2011           2060      OHIO DEPARTMENT OF JOB AND              MISCELLANEOUS EXPENSE OF THE ESTATE                    2990-000                                  $243.00                ($67.48)
04/21/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                    9999-000           $4,500.00                                  $4,432.52
04/22/2011                     PAYCHEX                                 PAYROLL                                                2690-000                                   $38.98             $4,393.54
04/25/2011                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                          5300-000                                  $159.55             $4,233.99
04/26/2011                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                    5300-000                                  $987.59             $3,246.40
05/02/2011                     Transfer from Acct #******4329          TRANSFER TO WRITE CHECKS                               9999-000          $10,000.00                                $13,246.40
05/02/2011           2061      NUIX NORTH AMERICA INC.                 MISCELLANEOUS EXPENSE OF THE ESTATE                    2990-000                                 $6,166.00            $7,080.40
05/03/2011                     ROBERT ANGART                           PAYROLL                                                5300-000                                 $2,582.66            $4,497.74
05/03/2011                     Reverses Wire Out # 0                   PAYROLL                                                5300-003                              ($2,586.66)             $7,084.40
05/05/2011                     ROBERT ANGART                           PAYROLL                                                5300-000                                 $3,326.76            $3,757.64
05/06/2011                     PAYCHEX                                 PAYROLL                                                2690-000                                   $40.15             $3,717.49

                                                                                                                             SUBTOTALS          $651,100.00       $658,735.14
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 30                   Exhibit B
                                                                            Document      Page  47 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                    Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                               3                                            4                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                Tran Code             $                $


05/10/2011                     PAYCHEX                                REFUND                                    1180-000             ($304.20)                                   $3,413.29
05/10/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                     $6.12             $3,407.17
05/10/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                    $83.80             $3,323.37
05/10/2011                     PAYCHEX                                REFUND                                    2690-000                                  ($304.20)            $3,627.57
05/12/2011                     ROBERT ANGART                          PAYROLL                                   5300-000                                   $588.28             $3,039.29
05/12/2011           2062      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                   $180.00             $2,859.29
05/18/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000         $100,000.00                                $102,859.29
05/18/2011           2063      GUS A. PALOIAN, TRUSTEE                TRUSTEE COMPENSATION - THIRD INTERIM      2100-000                              $96,077.00               $6,782.29
                                                                      FEE APPLICATION
05/20/2011                     PAYCHEX                                PAYROLL                                   2690-000                                    $40.15             $6,742.14
05/24/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000            $6,000.00                                $12,742.14
05/24/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                    $15.04           $12,727.10
05/24/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                   $123.36           $12,603.74
05/24/2011           2064      NUIX NORTH AMERICA INC.                MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                  $6,166.00            $6,437.74
05/31/2011                     ROBERT ANGART                          PAYROLL                                   5300-000                                   $860.06             $5,577.68
06/01/2011           2065      AT&T                                   MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                   $443.78             $5,133.90
06/02/2011           2066      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                   $180.00             $4,953.90
06/03/2011                     PAYCHEX                                PAYROLL                                   2690-000                                    $40.15             $4,913.75
06/07/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                    $14.43             $4,899.32
06/07/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                   $121.04             $4,778.28
06/09/2011                     Transfer from Acct #******4329         Bank Funds Transfer                       9999-000            $6,000.00                                $10,778.28
06/09/2011           2067      NUIX NORTH AMERICA INC.                MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                  $6,166.00            $4,612.28
06/17/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                             5300-000                                    $17.05             $4,595.23
06/17/2011                     PAYCHEX                                PAYROLL                                   2690-000                                    $65.15             $4,530.08
06/20/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                       5300-000                                   $130.34             $4,399.74
06/20/2011                     ROBERT ANGART                          PAYROLL                                   5300-000                                   $844.15             $3,555.59
07/01/2011                     PAYCHEX                                PAYROLL                                   2690-000                                    $40.15             $3,515.44
07/05/2011           2068      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE       2990-000                                   $180.00             $3,335.44

                                                                                                               SUBTOTALS           $111,695.80       $112,077.85
                                          Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                  Page No: 31                  Exhibit B
                                                                             Document      Page  48 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                 Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                             Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                              Separate bond (if applicable):

       1                2                               3                                             4                                        5               6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                  Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                       Received From                                                         Tran Code             $               $


07/06/2011                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                      5300-000                                   $19.73             $3,315.71
07/06/2011           2069      PAYCHEX                                 MISCELLANEOUS EXPENSE OF THE ESTATE                2990-000                                  $750.00             $2,565.71
07/06/2011           2070      LAW OFFICE OF BRIAN D. SHAPIRO,         MISCELLANEOUS EXPENSE OF THE ESTATE                2990-000                                  $500.00             $2,065.71
07/07/2011                     ROBERT ANGART                           PAYROLL                                            5300-000                                  $907.58             $1,158.13
07/13/2011                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                5300-000                                  $139.66             $1,018.47
07/14/2011                     PAYCHEX                                 PAYROLL                                            2690-000                                   $53.15                $965.32
07/15/2011                     ROBERT ANGART                           PAYROLL                                            5300-000                                  $970.74                   ($5.42)
07/15/2011                     ROBERT ANGART                           PAYROLL                                            5300-000                                  $970.94                ($976.36)
07/15/2011                     Reverses Wire Out # 0                   REVERSE PAYROLL (POSTED IN ERR)                    5300-003                                 ($970.74)                  ($5.62)
07/18/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                9999-000           $2,500.00                                  $2,494.38
07/18/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                9999-000           $6,200.00                                  $8,694.38
07/19/2011                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                      5300-000                                   $75.05             $8,619.33
07/19/2011                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                5300-000                                  $467.19             $8,152.14
07/19/2011           2071      NUIX NORTH AMERICA INC.                 MISCELLANEOUS EXPENSE OF THE ESTATE                2990-000                                 $6,166.00            $1,986.14
07/29/2011                     Transfer from Acct #******4329          TRANSFER TO WRITE CHECKS                           9999-000             $371.91                                  $2,358.05
07/29/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                9999-000           $1,000.00                                  $3,358.05
07/29/2011                     FEDERAL RESERVE                         FEDERAL WITHHOLDING                                5300-000                                  $338.42             $3,019.63
07/29/2011                     PAYCHEX                                 PAYROLL                                            2690-000                                   $65.15             $2,954.48
08/02/2011                     ROBERT ANGART                           PAYROLL                                            5300-000                                 $2,019.83               $934.65
08/08/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                9999-000           $1,000.00                                  $1,934.65
08/08/2011                     OHIO BUSINESS GETAWAY                   PAYROLL TAXES                                      5300-000                                   $54.73             $1,879.92
08/08/2011           2072      SHAPIRO                                 ATTORNEY FEES & EXPENSES                              *                                      $500.00             $1,379.92
                                                                       STEIN & ROTMAN                        $(499.99)    3220-000                                                      $1,379.92
                                                                       STEIN & ROTMAN                          $(0.01)    3220-000                                                      $1,379.92
08/08/2011           2073      INFOSTEWARDS                            MISCELLANEOUS EXPENSE OF THE ESTATE                2990-000                                  $200.00             $1,179.92
08/10/2011                     Transfer from Acct #******4329          Bank Funds Transfer                                9999-000        $1,700,000.00                             $1,701,179.92




                                                                                                                         SUBTOTALS        $1,711,071.91        $13,227.43
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                      Desc Main
                                                                                                                                                     Page No: 32                   Exhibit B
                                                                            Document      Page  49 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                     Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                 Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                  Separate bond (if applicable):

       1                2                               3                                            4                                             5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                       Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                              Tran Code            $                $


08/10/2011           2074      SEYFARTH SHAW LLP                      ATTORNEY FEES & EXPENSES                                   *                               $1,250,028.98           $451,150.94
                                                                                                           $(1,194,437.00)    3110-000                                                   $451,150.94
                                                                                                             $(55,591.98)     3120-000                                                   $451,150.94
08/10/2011           2075      STONETURN GROUP, LLP                   SECOND INTERIM PROFESSIONAL FEES &                         *                                 $69,863.01            $381,287.93
                                                                      EXPENSES PURSUANT TO COURT ORDER
                                                                      DATED 8/10/11
                                                                      STONETURN GROUP, LLP                   $(67,197.50)     3991-000                                                   $381,287.93
                                                                      STONETURN GROUP, LLP                     $(2,665.51)    3992-000                                                   $381,287.93
08/10/2011           2076      WINTHROP & WEINSTINE                   SECOND INTERIM ATTORNEY FEES & EXPENSES                    *                                     $2,071.24         $379,216.69
                                                                      PURSUANT TO COURT ORDER DATED 8/10/11
                                                                      WINTHROP & WEINSTINE                    $(6.24)         3220-000                                                   $379,216.69
                                                                      WINTHROP & WEINSTINE                     $(2,065.00)    3210-000                                                   $379,216.69
08/10/2011           2077      ALVAREZ & MARSAL                       SECOND INTERIM PROFESSIONAL FEES &                         *                                $256,920.37            $122,296.32
                                                                      EXPENSES PURSUANT TO COURT ORDER
                                                                      DATED 8/10/11
                                                                      ALVAREZ & MARSAL                   $(254,290.00)        3991-000                                                   $122,296.32
                                                                      ALVAREZ & MARSAL                         $(2,630.37)    3992-000                                                   $122,296.32
08/10/2011           2078      LEGALPEOPLE                            ATTORNEY FEES & EXPENSES                                3210-000                            $119,668.55               $2,627.77
08/12/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                     9999-000          $75,000.00                                $77,627.77
08/12/2011                     PAYCHEX                                PAYROLL                                                 2690-000                                   $40.15           $77,587.62
08/12/2011           2079      GUS A. PALOIAN                         TRUSTEE COMPENSATION - 3rd INTERIM FEE                  2100-000                             $73,847.93               $3,739.69
                                                                      APPLICATION
08/15/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                     9999-000           $2,400.00                                  $6,139.69
08/16/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                           5300-000                                   $97.72             $6,041.97
08/16/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                     5300-000                                  $610.83             $5,431.14
08/17/2011                     ROBERT ANGART                          PAYROLL                                                 5300-000                                 $1,679.11            $3,752.03
08/19/2011                     Transfer from Acct #******4329         TRANSFER TO WRITE CHECKS                                9999-000           $4,000.00                                  $7,752.03
08/19/2011           2080      OHIO DEPT. OF JOB & FAMILY SRVS        OHIO STATE PAYROLL TAX                                  2690-730                                  $997.25             $6,754.78
08/19/2011           2081      NUIX NORTH AMERICA INC.                MISCELLANEOUS EXPENSE OF THE ESTATE                     2990-000                                 $6,166.00               $588.78
08/23/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                     9999-000        $660,000.00                                $660,588.78
                                                                                                                             SUBTOTALS          $741,400.00     $1,781,991.14
                                            Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                    Desc Main
                                                                                                                                                   Page No: 33                   Exhibit B
                                                                            Document      Page  50 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******4332
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    BofA Checking Account
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                               3                                            4                                           5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                     Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                            Tran Code            $                $


08/23/2011           2082      JENNER & BLOCK LLP                     FOURTH INTERIM ATTORNEY FEES & EXPENSES                  *                                $658,018.13               $2,570.65
                                                                      PURSUANT TO COURT ORDER ENTERED 8/16/11
                                                                      JENNER & BLOCK LLP                 $(643,376.00)      3210-000                                                      $2,570.65
                                                                      JENNER & BLOCK LLP                    $(14,642.13)    3220-000                                                      $2,570.65
08/25/2011           2083      BMO HARRIS BANK N.A.                   MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                  $513.00             $2,057.65
08/29/2011            (89)     SUNGARD FINANCIAL SYSTEMS, LLC         ACCOUNTS RECEIVABLE                                   1121-000           $2,633.52                                  $4,691.17
08/30/2011                     ROBERT ANGART                          PAYROLL                                               5300-000                                 $2,399.85            $2,291.32
09/06/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                   9999-000            $200.00                                   $2,491.32
09/06/2011           2084      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                  $200.00             $2,291.32
09/09/2011                     PAYCHEX                                PAYROLL                                               2690-000                                   $40.15             $2,251.17
09/12/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                   9999-000            $800.00                                   $3,051.17
09/12/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                   5300-000                                   $93.10             $2,958.07
09/12/2011                     PAYCHEX                                PAYROLL                                               2690-000                                   $38.35             $2,919.72
09/13/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                         5300-000                                    $7.90             $2,911.82
09/19/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                   9999-000          $10,000.00                                $12,911.82
09/19/2011           2085      NUIX NORTH AMERICA INC.                MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                 $6,166.00            $6,745.82
09/23/2011                     PAYCHEX                                PAYROLL                                               2690-000                                   $40.15             $6,705.67
09/26/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                   9999-000           $2,550.00                                  $9,255.67
09/26/2011                     ROBERT ANGART                          PAYROLL                                               5300-000                                  $652.55             $8,603.12
09/27/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                         5300-000                                   $74.27             $8,528.85
10/07/2011                     Transfer from Acct #******4329         Bank Funds Transfer                                   9999-000          $15,000.00                                $23,528.85
10/07/2011                     PAYCHEX                                PAYROLL                                               2690-000                                   $53.15           $23,475.70
10/07/2011           2086      INFOSTEWARDS                           MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                  $200.00           $23,275.70
10/07/2011           2087      JAMS, INC.                             MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                 $5,587.50          $17,688.20
10/07/2011           2088      JAMS, INC.                             MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                 $5,772.03          $11,916.17
10/07/2011           2088      Reverses Check # 2088                  MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-004                              ($5,772.03)           $17,688.20
10/07/2011           2089      JAMS, INC.                             MISCELLANEOUS EXPENSE OF THE ESTATE                   2990-000                                  $184.53           $17,503.67
10/11/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                   5300-000                                  $116.38           $17,387.29

                                                                                                                           SUBTOTALS          $31,183.52        $674,385.01
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                              Desc Main
                                                                                                                                                             Page No: 34                       Exhibit B
                                                                            Document      Page  51 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                       Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                             Bank Name:                            **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                         Checking Acct #:                      ******4332
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        BofA Checking Account
For Period Beginning:             11/25/2009                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                          Separate bond (if applicable):

       1                2                                3                                            4                                                    5                   6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction                              Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                      Received From                                                                      Tran Code            $                   $


10/13/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                                   5300-000                                       $13.31           $17,373.98
10/13/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                             5300-000                                     $2,006.72          $15,367.26
10/18/2011                     FEDERAL RESERVE                        FEDERAL WITHHOLDING                                             5300-000                                      $462.25           $14,905.01
10/21/2011                     PAYCHEX                                PAYROLL                                                         2690-000                                       $40.15           $14,864.86
10/24/2011                     ROBERT ANGART                          PAYROLL                                                         5300-000                                      $812.25           $14,052.61
10/25/2011                     OHIO BUSINESS GETAWAY                  PAYROLL TAXES                                                   5300-000                                       $50.83           $14,001.78
10/28/2011                     Transfer to Acct #******4329           Bank Funds Transfer                                             9999-000                                 $14,001.78                     $0.00

                                                                                        TOTALS:                                                       $8,499,378.24         $8,499,378.24                     $0.00
                                                                                            Less: Bank transfers/CDs                                  $8,463,331.55            $14,001.78
                                                                                        Subtotal                                                         $36,046.69         $8,485,376.46
                                                                                            Less: Payments to debtors                                         $0.00                 $0.00
                                                                                        Net                                                              $36,046.69         $8,485,376.46



                     For the period of 11/25/2009 to 10/5/2018                                                    For the entire history of the account between 01/25/2010 to 10/5/2018

                     Total Compensable Receipts:                        $36,046.69                                Total Compensable Receipts:                                $36,046.69
                     Total Non-Compensable Receipts:                         $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                      $36,046.69                                Total Comp/Non Comp Receipts:                              $36,046.69
                     Total Internal/Transfer Receipts:               $8,463,331.55                                Total Internal/Transfer Receipts:                       $8,463,331.55


                     Total Compensable Disbursements:                $8,485,376.46                                Total Compensable Disbursements:                        $8,485,376.46
                     Total Non-Compensable Disbursements:                    $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:              $8,485,376.46                                Total Comp/Non Comp Disbursements:                      $8,485,376.46
                     Total Internal/Transfer Disbursements:             $14,001.78                                Total Internal/Transfer Disbursements:                     $14,001.78
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55         Desc Main
                                                                                                                                     Page No: 35                  Exhibit B
                                                                         Document      Page  52 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                     Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                 Money Market Acct #:              ******4345
Co-Debtor Taxpayer ID #:                                                                                     Account Title:                     Canopy Financial HIA Frozen
                                                                                                                                                Accts.
For Period Beginning:             11/25/2009                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                  Separate bond (if applicable):

       1                2                           3                                             4                               5                6                     7

   Transaction       Check /                      Paid to/                Description of Transaction         Uniform           Deposit        Disbursement             Balance
      Date            Ref. #                   Received From                                                Tran Code            $                 $


02/16/2010            (6)      UNITED WESTERN BANK                 TRANSFER OF INVESTMENT FUNDS HIA          1290-000         $418,619.12                               $418,619.12
02/16/2010            (6)      UNITED WESTERN BANK                 WIRE TRANSFER CREDIT                      1290-000              $64.58                               $418,683.70
02/26/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $10.43                               $418,694.13
03/31/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.90                               $418,719.03
04/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.09                               $418,743.12
05/28/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.89                               $418,768.01
06/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.10                               $418,792.11
07/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.89                               $418,817.00
08/31/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.90                               $418,841.90
09/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.10                               $418,866.00
10/29/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.90                               $418,890.90
11/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.11                               $418,915.01
12/31/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.91                               $418,939.92
01/31/2011           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.070                       1270-000              $24.91                               $418,964.83
11/30/2011                     WIRE TRANSFER TO ASSOCIATED         Transfer funds to Associated Bank         9999-000                             $418,964.83                    $0.00
                               BANK
06/25/2018                     BANK OF AMERIDA                     WIRE FEE DEBIT DEBITED ACCOUNT ON         2600-000                                  $17.69                 ($17.69)
                                                                   02/26/2010
06/25/2018                     BANK OF AMERICA                     WIRE FEE CREDIT CREDITED ON 02/23/2010    2600-000                                  ($17.69)                  $0.00




                                                                                                            SUBTOTALS         $418,964.83         $418,964.83
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                             Desc Main
                                                                                                                                                            Page No: 36                    Exhibit B
                                                                            Document      Page  53 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-44943-DLT                                                                                      Trustee Name:                         Gus A. Paloian
Case Name:                        CANOPY FINANCIAL, INC.                                                                            Bank Name:                            **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                        Money Market Acct #:                  ******4345
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                        Canopy Financial HIA Frozen
                                                                                                                                                                          Accts.
For Period Beginning:             11/25/2009                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                         Separate bond (if applicable):

      1                 2                                3                                           4                                                    5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                              Uniform           Deposit          Disbursement            Balance
     Date             Ref. #                      Received From                                                                     Tran Code            $                   $


                                                                                       TOTALS:                                                        $418,964.83            $418,964.83                  $0.00
                                                                                           Less: Bank transfers/CDs                                         $0.00            $418,964.83
                                                                                       Subtotal                                                       $418,964.83                  $0.00
                                                                                           Less: Payments to debtors                                        $0.00                  $0.00
                                                                                       Net                                                            $418,964.83                  $0.00



                     For the period of 11/25/2009 to 10/5/2018                                                   For the entire history of the account between 02/10/2010 to 10/5/2018

                     Total Compensable Receipts:                      $418,964.83                                Total Compensable Receipts:                               $418,964.83
                     Total Non-Compensable Receipts:                        $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $418,964.83                                Total Comp/Non Comp Receipts:                             $418,964.83
                     Total Internal/Transfer Receipts:                      $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                       $0.00                                Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                   $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                     $0.00                                Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:           $418,964.83                                Total Internal/Transfer Disbursements:                    $418,964.83
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55          Desc Main
                                                                                                                                      Page No: 37                Exhibit B
                                                                         Document      Page  54 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                     Bank Name:                         **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                 Money Market Acct #:              ******4361
Co-Debtor Taxpayer ID #:                                                                                     Account Title:                    Custodial Health Savings Account
For Period Beginning:             11/25/2009                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                  Separate bond (if applicable):

       1                2                           3                                              4                               5               6                     7

   Transaction       Check /                      Paid to/                 Description of Transaction        Uniform             Deposit      Disbursement            Balance
      Date            Ref. #                   Received From                                                Tran Code              $               $


05/04/2010            (1)      AMCORE BANK                         TURNOVER OF BANK FUNDS                    1129-000         $1,752,441.83                           $1,752,441.83
05/04/2010            (4)      RIDGESTONE BANK                     TURNOVER OF BANK FUNDS                    1129-000           $15,418.52                            $1,767,860.35
05/04/2010            (17)     AMCORE BANK                         TURNOVER OF BANK FUNDS                    1229-000           $62,688.38                            $1,830,548.73
05/04/2010            (18)     AMCORE BANK                         TURNOVER OF BANK FUNDS                    1229-000           $15,869.40                            $1,846,418.13
05/04/2010            (19)     AMCORE BANK                         TURNOVER OF BANK FUNDS                    1229-000            $8,531.60                            $1,854,949.73
05/04/2010            (20)     AMCORE BANK                         TURNOVER OF BANK FUNDS                    1229-000            $7,847.81                            $1,862,797.54
05/28/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $128.60                            $1,862,926.14
06/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $137.81                            $1,863,063.95
07/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $142.41                            $1,863,206.36
08/31/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $142.42                            $1,863,348.78
09/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $137.84                            $1,863,486.62
10/29/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $142.43                            $1,863,629.05
11/30/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $137.87                            $1,863,766.92
12/31/2010           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $142.46                            $1,863,909.38
01/31/2011           (INT)     BANK OF AMERICA, N.A.               Interest Rate 0.090                       1270-000              $142.47                            $1,864,051.85
11/30/2011                     WIRE TRANS BOFA CUSTODIAL HSA       Transfer funds custodial HSA acct         9999-000         $1,864,051.85                           $3,728,103.70
11/30/2011                     WIRE TRANSFER TO ASSOCIATED         Transfer funds to Associated Bank         9999-000                            $1,864,051.85        $1,864,051.85
                               BANK
11/30/2011                     WIRE TRANS BOFA CUSTODIAL HSA       wire transfer posted in error             9999-000                            $1,864,051.85                  $0.00




                                                                                                            SUBTOTALS         $3,728,103.70     $3,728,103.70
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                              Desc Main
                                                                                                                                                             Page No: 38                    Exhibit B
                                                                            Document      Page  55 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-44943-DLT                                                                                       Trustee Name:                         Gus A. Paloian
Case Name:                        CANOPY FINANCIAL, INC.                                                                             Bank Name:                            **B OF A /ASSOCIATED BANK
Primary Taxpayer ID #:            **-***3972                                                                                         Money Market Acct #:                  ******4361
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        Custodial Health Savings Account
For Period Beginning:             11/25/2009                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                          Separate bond (if applicable):

      1                 2                                3                                            4                                                    5                   6                     7

  Transaction        Check /                         Paid to/                 Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                      Tran Code            $                   $


                                                                                        TOTALS:                                                       $3,728,103.70         $3,728,103.70                   $0.00
                                                                                            Less: Bank transfers/CDs                                  $1,864,051.85         $3,728,103.70
                                                                                        Subtotal                                                      $1,864,051.85                 $0.00
                                                                                            Less: Payments to debtors                                         $0.00                 $0.00
                                                                                        Net                                                           $1,864,051.85                 $0.00



                     For the period of 11/25/2009 to 10/5/2018                                                    For the entire history of the account between 04/22/2010 to 10/5/2018

                     Total Compensable Receipts:                     $1,864,051.85                                Total Compensable Receipts:                             $1,864,051.85
                     Total Non-Compensable Receipts:                         $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $1,864,051.85                                Total Comp/Non Comp Receipts:                           $1,864,051.85
                     Total Internal/Transfer Receipts:               $1,864,051.85                                Total Internal/Transfer Receipts:                       $1,864,051.85


                     Total Compensable Disbursements:                        $0.00                                Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                    $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                      $0.00                                Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:          $3,728,103.70                                Total Internal/Transfer Disbursements:                  $3,728,103.70
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                        Desc Main
                                                                                                                                                       Page No: 39                  Exhibit B
                                                                            Document      Page  56 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                Trustee Name:                       Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                      Bank Name:                          East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                  Checking Acct #:                   ******0071
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                     EWB Checking
For Period Beginning:             11/25/2009                                                                                  Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                10/5/2018                                                                                   Separate bond (if applicable):

       1                2                                 3                                          4                                               5               6                     7

   Transaction       Check /                         Paid to/                Description of Transaction                        Uniform            Deposit       Disbursement             Balance
      Date            Ref. #                      Received From                                                               Tran Code             $                $


02/22/2012                     **B OF A /ASSOCIATED BANK              Transfer Funds                                           9999-000     $47,969,646.99                              $47,969,646.99
02/22/2012                     **B OF A / Associated Bank             Corrective entry for Wire In on 2/22/2012. The amount    9999-000              ($15.00)                           $47,969,631.99
                                                                      wired was $47,969,631.99.
02/23/2012           (10000)   TIMOTHY HENDRICKS                      SETTLEMENT - PAYEMNT RECEIVED FROM                       1249-000           $55,000.00                            $48,024,631.99
                                                                      TIMOHTY HENDRICKS RE G-A RESTAURANT
02/23/2012           (10001)   MAPLEWOOD IMPORTS                      SETTLMENT RECEIVED FROM LEJEUNE - 2/12                   1249-000              $926.68                            $48,025,558.67
                                                                      INSTALLMENT
02/29/2012           (10001)   LEJEUNE INVESTMENT INC                 Wire in 2/29/12 re: MAPLEWOOD IMPORTS                    1249-000          $118,614.99                            $48,144,173.66
                                                                      JUDGEMENT
03/02/2012            5001     INFOSTEWARDS, INC.                     PAYMENT OF INVOICE #671 - COLO SPACE                     2990-000                                  $278.11        $48,143,895.55
03/06/2012            (46)     DAVID P. MCCLURE                       Posted 3/1/12                                            1249-000            $7,100.00                            $48,150,995.55
03/13/2012           (10005)   COLLINS, WEBSTER AND ROUSE P.C.        SETTLEMENT PAYMENT RECEIVED FROM IIB                     1249-000          $152,000.00                            $48,302,995.55
                                                                      FARMS, VIA THEIR COUNSEL COLLINS,
                                                                      WEBSTER AND ROUSE, P.C.
03/14/2012            5002     INFOSTEWARDS, INC.                     PAYMENT OF INV. NO. 688 - MARCH, 2012                    2990-000                                  $200.00        $48,302,795.55
03/15/2012            5003     PAYCHEX                                PREPARE AND VOID A CHECK TO SEND TO R.                   2990-003                                    $1.00        $48,302,794.55
                                                                      ANGART TO SET UP NEW BANK ACCOUNT
                                                                      WITH PAYCHEX
03/16/2012           (10001)   MAPLEWOOD IMPORTS                      INSTALLMENT PAYMENT                                      1249-000              $926.68                            $48,303,721.23
03/16/2012           (10002)   THE HARTFORD                           PAID ON BEHALF OF JOHN POWERS                            1249-000        $1,000,000.00                            $49,303,721.23
03/16/2012            5003     VOID: PAYCHEX                          PREPARE AND VOID A CHECK TO SEND TO R.                   2990-003                                   ($1.00)       $49,303,722.23
                                                                      ANGART TO SET UP NEW BANK ACCOUNT
                                                                      WITH PAYCHEX
03/26/2012           (10002)   DAVID DEPEW II FOR HARRY PARKER        PARKER SETTLEMENT INSTALLMENT                            1249-000           $19,520.00                            $49,323,242.23
03/30/2012                     ASSOCIATED BANK                        TRANSFER OF ASSOCIATED BANK DEPOSITS                     9999-000           $59,956.00                            $49,383,198.23
03/30/2012                     Transfer To: #******0162               OPENED NEW MMA FOR INTEREST                              9999-000                            $3,070,000.00        $46,313,198.23
03/30/2012                     PAYCHEX                                PAYROLL PROCESSING FEE                                   2990-000                                   $40.15        $46,313,158.08
04/04/2012            (46)     DAVID P. McCLURE                       SETTLEMENT PAYMENT                                       1249-000            $7,100.00                            $46,320,258.08
04/18/2012            5004     POLSINELLI SHUGHART PC                 FIFTH INTERIM FEES - PURSUANT TO COURT                   3210-000                              $18,346.54         $46,301,911.54
                                                                      ORDER DATED 4/18/12
                                                                                                                              SUBTOTALS        $49,390,776.34     $3,088,864.80
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55                       Desc Main
                                                                                                                                                     Page No: 40                   Exhibit B
                                                                           Document      Page  57 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                     Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                 Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                  Separate bond (if applicable):

       1                2                            3                                              4                                              5               6                      7

   Transaction       Check /                      Paid to/                  Description of Transaction                        Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                                 Tran Code            $                $


04/18/2012            5005     STONTURN GROUP, LLP                   FOURTH INTERIM FEES - PURSUANT TO COURT                  3991-000                                 $6,225.00       $46,295,686.54
                                                                     ORDER DATED 4/18/12
04/18/2012            5006     SEYFARTH SHAW LLP                     SEVENTH INTERIM FEES - PURSUANT TO                          *                                $907,747.37          $45,387,939.17
                                                                     COURT ORDER DATED 4/18/12
                                                                     SEVENTH INTERIM FEES -                  $(881,676.00)    3110-000                                                 $45,387,939.17
                                                                     PURSUANT TO COURT ORDER
                                                                     DATED 4/18/12
                                                                     SEVENTH INTERIM EXPENSES -               $(26,071.37)    3120-000                                                 $45,387,939.17
                                                                     PURSUANT TO COURT ORDER
                                                                     DATED 4/18/12
04/18/2012            5007     OHIO DEPARTMENT OF JOB AND            PAYROLL TAXES                                            2690-730                                  $141.28        $45,387,797.89
                               FAMILY SERVICES
04/23/2012           (10001)   MAPLEWOOD IMPORTS                     INSTALLMENT PAYMENT RECEIVED FROM                        1249-000          $20,386.96                             $45,408,184.85
                                                                     MAPLEWOOD IMPORTS
04/23/2012           (10002)   LAW OFFICE OF DAVID L. DEPEW II       PARKER INSTALLMENT PAYMENT                               1249-000          $10,000.00                             $45,418,184.85
04/23/2012           (10003)   SUEMUR K. BEZABEH                     INSTALLMENT PAYMENT                                      1249-000             $500.00                             $45,418,684.85
04/30/2012                     ROBERT ANGART                         PAYROLL FOR PERIOD ENDING 3/21/12                        2690-000                                 $1,907.27       $45,416,777.58
04/30/2012                     FEDERAL RESERVE                       PAYROLL TAX FOR PERIOD ENDING 3/21/12                    2690-000                                  $417.20        $45,416,360.38
04/30/2012                     OHIO BUSNESS GETAWAY                  PAYROLL TAX FOR PERIOD ENDING 3/21/12                    2690-000                                   $68.02        $45,416,292.36
04/30/2012                     PAYCHEX                               PAYROLL PROCESSING FEE - PAYROLL FOR                     2990-000                                   $13.35        $45,416,279.01
                                                                     PERIOD ENDING 3/21/12
05/04/2012            (46)     DAVID P. McCLURE                      MAY, 2012 INSTALLMENT PAYMENT                            1249-000           $7,100.00                             $45,423,379.01
05/04/2012            (85)     O'GARA COACH COMPANY, LLC             MAY 2012 INSTALLMENT PAYMENT                             1249-000          $50,000.00                             $45,473,379.01
05/04/2012            (86)     FINANCE 2000 LLC                      MAY 2012 INSTALLMENT PAYMENT                             1249-000          $10,000.00                             $45,483,379.01
05/04/2012           (10009)   IRWIN D. SCHMIMMEL                    INSTALLMENT PAYMENT                                      1249-000          $15,000.00                             $45,498,379.01
05/07/2012            5008     NUIX NORTH AMERICA INC.               PAYMENT OF APRIL, 2012 INVOICE                           2990-000                                 $6,166.00       $45,492,213.01
05/18/2012           (10011)   LAW OFFICE OF DAVID L. DEPEW II       FOR HARRY PARKER; FINAL INSTALLMENT                      1249-000          $10,000.00                             $45,502,213.01
                                                                     PAYMENT
05/18/2012           (10012)   MP & ASSOCIATES                       MAY, 2012 INSTALLMENT PAYMENT                            1249-000             $500.00                             $45,502,713.01


                                                                                                                             SUBTOTALS          $123,486.96       $922,685.49
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55             Desc Main
                                                                                                                                         Page No: 41                   Exhibit B
                                                                         Document      Page  58 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                   Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                         Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                     Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                     Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                      Separate bond (if applicable):

       1                2                            3                                             4                                   5               6                      7

   Transaction       Check /                      Paid to/                 Description of Transaction             Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                     Tran Code            $                $


05/23/2012           (10009)   AMES CONSTRUCTION INC. FOR          FINAL SETTLEMENT PAYMENT                       1249-000          $13,500.00                             $45,516,213.01
                               CEDAR RIDGE ARABIANS
05/31/2012           (10010)   ROOM & BOARD, INC.                  FULL SETTLEMENT PAYMENT                        1249-000          $21,000.00                             $45,537,213.01
05/31/2012           (10014)   HOWARD ORLOFF IMPORTS, INC.         FULL SETTLEMENT PAYMENT - SHOULD BE A          1249-000          $75,696.00                             $45,612,909.01
                                                                   WIRE DEPOSIT
05/31/2012           (INT)     EastWest Bank                       Interest Credit                                1270-000           $2,490.32                             $45,615,399.33
06/04/2012            (86)     FINANCE 2000 LLC                    JUNE, 2012 INSTALLMENT PAYMENT                 1249-000          $10,000.00                             $45,625,399.33
06/05/2012            (85)     O'GARA COACH COMPANY, LLC           SETTLEMENT INSTALLMENT PAYMENT                 1249-000          $50,000.00                             $45,675,399.33
06/08/2012            (46)     DAVID P. McCLURE                    JUNE, 2012 SETTLEMENT PAYMENT                  1249-000           $7,100.00                             $45,682,499.33
06/08/2012           (10003)   SUEMUR K. BEZABEH                   MAY, 2012 INSTALLMENT PAYMENT                  1249-000             $500.00                             $45,682,999.33
06/08/2012           (10015)   EDWARD SIMONIAN                     SALE OF JEWELRY                                1229-000          $11,800.00                             $45,694,799.33
06/08/2012            5009     INFOSTEWARDS, INC.                  PAYMENT OF INV. NOS. 725 & 743 (MAY & JUNE,    2990-000                                  $400.00        $45,694,399.33
                                                                   2012)
06/08/2012            5010     NUIX                                MAY, 2012 INV. NO. INUS00232                   2990-000                                 $6,166.00       $45,688,233.33
06/12/2012           (10012)   MP & ASSOCIATES OF CHICAGO, INC.    JUNE, 2012 INSTALLMENT PAYMENT                 1249-000             $500.00                             $45,688,733.33
06/14/2012            (46)     DAVID P. McCLURE                    FINAL INSTALLMENT PAYMENT                      1249-000           $6,740.56                             $45,695,473.89
06/14/2012           (10017)   EATG, INC.                          PALOIAN V. EDDIE AT THE GATE - FULL            1249-000          $28,175.00                             $45,723,648.89
                                                                   SETTLEMENT
06/14/2012                     PAYCHEX                             PROCESSING FEE                                 2690-000                                    $12.13       $45,723,636.76
06/19/2012           (10019)   JERALD K. RASMUSSEN                 SETTLEMENT IN WILD RIVER ADV. PROC. NO.        1249-000          $11,250.00                             $45,734,886.76
                                                                   11-2490
06/19/2012           (10019)   WILD RIVER REALTY, INC.             SETTLEMENT IN WILD RIVER ADV. PROC. NO.        1249-000          $11,250.00                             $45,746,136.76
                                                                   11-2490
06/19/2012           (10020)   WYNN LASA VEGAS LLC                 SETTLEMENT IN WYNN ADV. PROC. NO. 11-2145      1249-000        $152,625.00                              $45,898,761.76
06/26/2012           (10012)   MP & ASSOCIATES OF CHICAGO INC.     JULY, 2012 SETTLEMENT INSTALLMENT              1249-000             $500.00                             $45,899,261.76
06/28/2012           (10016)   SNELL & WILMER (BUDDHA              FUNDS RETRIEVED BY COLLECTION COUNSEL          1249-000          $66,083.16                             $45,965,344.92
                               ENTERTAINMENT)                      FROM BUDDHA ENTERTAINMENT
06/28/2012                     OHIO BUSINESS GATEWAY               OHIO INCOME TAX                                2690-730                                    $29.78       $45,965,315.14
06/28/2012                     OHIO BUSINESS GATEWAY               OHIO INCOME TAX                                2690-730                                    $67.18       $45,965,247.96

                                                                                                                 SUBTOTALS          $469,210.04            $6,675.09
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55           Desc Main
                                                                                                                                       Page No: 42                   Exhibit B
                                                                         Document      Page  59 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                 Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                       Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                   Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                   Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                    Separate bond (if applicable):

       1                2                           3                                              4                                 5               6                      7

   Transaction       Check /                      Paid to/                 Description of Transaction           Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                   Tran Code            $                $


06/28/2012                     PAYCHEX                             PAYROLL PROCESSING FEE                       2990-000                                    $41.37       $45,965,206.59
06/28/2012                     U.S. TREASURY                       FEDERAL TAX DEPOSIT FOR PERIOD ENDING        2690-730                                  $600.49        $45,964,606.10
                                                                   6/13/12
06/29/2012           (INT)     EastWest Bank                       Interest Credit                              1270-000           $3,007.96                             $45,967,614.06
07/05/2012            (86)     FINANCE 2000, LLC                   JULY, 2012 INSTALLMENT PAYMENT               1249-000          $10,000.00                             $45,977,614.06
07/05/2012            (85)     O'GARA COACH COMPANY LLC            INSTALLMENT PAYMENT                          1249-000          $50,000.00                             $46,027,614.06
07/05/2012            5011     ALAN D. WALLACE                     EXPERT WITNESS FEE IN COLDWELL ADV. PROC.    2990-000                                 $4,025.00       $46,023,589.06
                                                                   11-2493.
07/11/2012                     PAYCHEX                             ACH DEBIT FOR PAYROLL PROCESSING FEES        2690-000                                    $37.13       $46,023,551.93
07/13/2012                     PAYCHEX                             PAYROLL PROCESSING FEE                       2690-000                                    $54.37       $46,023,497.56
07/16/2012                     FEDERAL RESERVE                     PAYROLL TAX FOR PERIOD ENDING 7/11/12        2690-000                                 $2,283.34       $46,021,214.22
07/16/2012            5012     INFOSTEWARDS, INC.                  JUNE, 2012 - INVOICE #758                    2990-000                                  $200.00        $46,021,014.22
07/16/2012            5013     OHIO JOB & FAMILY SERVICES          QUARTERLY PAYROLL TAX - 2ND QUARTER,         2690-000                                  $101.72        $46,020,912.50
                                                                   2012
07/16/2012            5014     CHAMELEON STRATEGIC                 LITIGATION SERVICES - INVESTIGATION OF       2990-000                                  $350.00        $46,020,562.50
                               OPERATIONS                          JENNIFER MCNEAL
07/17/2012           (10012)   MP & ASSOCIATES OF CHICAGO, INC.    AUGUST, 2012 INSTALLMENT PAYMENT             1249-000             $500.00                             $46,021,062.50
                                                                   PURSUANT TO SETTLEMENT AGREEMENT
07/19/2012            (40)     VIKRAM KASHYAP                      SETTLEMENT PAYMENT FROM STOCK                1249-000           $3,556.32                             $46,024,618.82
                                                                   DIVIDENDS/CHARLES SCHWAB AND CO., INC.
07/19/2012                     OHIO BUSINESS GATEWAY               OHIO PAYROLL TAX FOR PERIOD ENDING           2690-730                                  $373.89        $46,024,244.93
                                                                   7/11/12
07/20/2012           (10003)   SUEMUR K. BEZABEH                   FINAL INSTALLMENT PAYMENT PURSUANT TO        1249-000             $500.00                             $46,024,744.93
                                                                   SETTLEMENT AGREEMENT
07/31/2012           (INT)     EastWest Bank                       Interest Credit                              1270-000           $3,122.08                             $46,027,867.01
08/01/2012            (86)     FINANCE 2000, LLC                   AUGUST, 2012 INSTALLMENT PAYMENT             1249-000          $10,000.00                             $46,037,867.01
08/03/2012            (85)     O'GARA COACH COMPANY LLC            AUGUST 2012 INSTALLMENT PAYMENT              1249-000          $50,000.00                             $46,087,867.01
08/07/2012            (58)     MARC HAMID                          JUST GREAT SEATS - $30,000 OF $100,000       1249-000          $30,000.00                             $46,117,867.01
                                                                   INSTALLMENT PAYMENT FOR AUGUST, 2012

                                                                                                               SUBTOTALS          $160,686.36            $8,067.31
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55            Desc Main
                                                                                                                                        Page No: 43                    Exhibit B
                                                                         Document      Page  60 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                    Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                        Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                           3                                             4                                   5               6                       7

   Transaction       Check /                      Paid to/                Description of Transaction             Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                   Received From                                                    Tran Code            $                $


08/07/2012            (58)     MARC HAMID                          JUST GREAT SEATS - 2ND $30,000 OF $100,000    1249-000          $30,000.00                              $46,147,867.01
                                                                   INSTALLMENT PAYMENT FOR AUGUST, 2012
08/08/2012            (58)     MARC HAMID                          PARTIAL AUGUST, 2012 INSTALLMENT              1249-000          $15,000.00                              $46,162,867.01
                                                                   PAYMENT FROM MARC HAMID
08/08/2012           (10021)   WEST COAST ESCROW                   SETTLEMENT PAYMENT VIA TITLE RESOURCE         1249-000        $135,000.00                               $46,297,867.01
                                                                   GROUP LLC
08/10/2012            5015     NUIX                                PAYMENT OF AUGUST,2012 INVOICE                2990-000                                 $6,166.00        $46,291,701.01
08/10/2012            5016     INFOSTEWARDS, INC.                  AUGUST, 2012 INVOICE NO. 776                  2990-000                                  $200.00         $46,291,501.01
08/10/2012            5017     GRM INFORMATION MANAGEMENT          AUGUST, 2012 INVOICE NO. 0060050              2990-000                                    $97.57        $46,291,403.44
                               SYSTEMS
08/10/2012            5017     VOID: GRM INFORMATION               WRONG CASE - VOID CHECK                       2990-003                                   ($97.57)       $46,291,501.01
                               MANAGEMENT SYSTEMS
08/10/2012            5018     INFOSTEWARDS, INC.                  PAYMENT OF AUGUST, 2012 INV. NO. 777          2990-000                                    $20.00        $46,291,481.01
08/10/2012            5018     VOID: INFOSTEWARDS, INC.            PREVIOUSLY PAID IN INV. 776 - VOID CHECK      2990-003                                   ($20.00)       $46,291,501.01
08/10/2012            5019     INTERNATIONAL SURETIES, LTD.        BOND PREMIUM FOR TERM 10/15/12 TO 10/15/13    2300-000                             $11,988.00           $46,279,513.01
08/10/2012            5019     VOID: INTERNATIONAL SURETIES,       WRONG CASE - VOID CHECK                       2300-003                             ($11,988.00)         $46,291,501.01
                               LTD.
08/13/2012                     PAYCHEX                             PROCESSING FEE                                2690-000                                    $12.13        $46,291,488.88
08/16/2012           (10012)   MP & ASSOCIATES                     AUGUST, 2012 INSTALLMENT PAYMENTS             1249-000             $500.00                              $46,291,988.88
08/16/2012            (58)     MARC HAMID                          PARTIAL AUGUST, 2012 INTALLMENT               1249-000          $10,000.00                              $46,301,988.88
                                                                   PAYMENT
08/16/2012            (58)     MARC HAMID                          PARTIAL AUGUST, 2012 INTALLMENT               1249-000          $15,000.00                              $46,316,988.88
                                                                   PAYMENT (FINAL PORTION OF PAYMENT)
08/20/2012           (10013)   BRANKO PRPA                         FINAL INSTALLMENT PAYMENT                     1249-000          $12,350.00                              $46,329,338.88
08/20/2012           (10018)   KARA MANN DESIGN, LLC               FIRST INSTALLMENT PAYMENT PURSUANT TO         1249-000           $4,500.00                              $46,333,838.88
                                                                   SETTLEMENT AGREEMENT
08/27/2012                     PAYCHEX                             PROCESSING FEE FOR PAYROLL PERIOD             2690-000                                    $91.37        $46,333,747.51
                                                                   ENDING 8/22/12
08/28/2012           (10022)   COLDWELL BANKER RES BROKERAGE       SETTLEMENT OF WEST COAST ESCROW               1249-000        $228,750.00                               $46,562,497.51
                               CORP.                               ADVERSARY PROCEEDING NO. 11-2485
                                                                                                                SUBTOTALS          $451,100.00            $6,469.50
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55          Desc Main
                                                                                                                                       Page No: 44                   Exhibit B
                                                                          Document      Page  61 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                 Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                       Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                   Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                   Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                    Separate bond (if applicable):

       1                2                             3                                             4                                5               6                      7

   Transaction       Check /                       Paid to/                 Description of Transaction          Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                  Tran Code            $                $


08/28/2012                     FEDERAL RESERVE                      PAYROLL TAX FOR PERIOD ENDING 8/22/12       2690-000                                  $932.38        $46,561,565.13
08/29/2012                     OHIO DEPARTMENT OF JOB AND           PAYROLL TAXES                               2690-000                                  $152.85        $46,561,412.28
                               FAMILY SERVICES
08/31/2012           (INT)     East West Bank                       Interest Posting                            1270-000           $3,139.56                             $46,564,551.84
09/04/2012           (10012)   MP & ASSOCIATES OF CHICAGO, INC.     PAYMENT OF SEPTEMBER, 2012 INSTALLMENT      1249-000            $500.00                              $46,565,051.84
                                                                    PAYMENT
09/04/2012            (86)     FINANCE 2000, LLC                    SEPTEMBER, 2012 INSTALLMENT PAYMENT         1249-000          $10,000.00                             $46,575,051.84
09/04/2012            5020     INFOSTEWARDS, INC.                   SEPTEMBER, 2012 INV. NO. 790                2990-000                                  $200.00        $46,574,851.84
09/05/2012            (85)     O'GARA COACH COMPANY LLC             FINAL INSTALLMENT PAYMENT PURSUANT TO       1249-000          $45,186.00                             $46,620,037.84
                                                                    SETTLEMENT
09/07/2012            5021     ALVAREZ & MARSAL, LLC                FOURTH INTERIM PROFESSIONAL FEES            3991-000                             $11,514.00          $46,608,523.84
                                                                    PURSUANT TO COURT ORDER DATED 9/5/12
09/07/2012            5022     SNELL & WILMER                       FIRST INTERIM FEES, PURSUANT TO COURT       3210-000                             $16,726.00          $46,591,797.84
                                                                    ORDER DATED 9/5/12
09/07/2012            5023     SNELL & WILMER                       FIRST INTERIM EXPENSES, PURSUANT TO         3220-000                                 $1,857.60       $46,589,940.24
                                                                    COURT ORDER DATED 9/5/12
09/07/2012            5024     BALLARD SPAHR LLP                    FIRST INTERIM FEES, PURSUANT TO COURT       3210-000                                 $3,775.00       $46,586,165.24
                                                                    ORDER DATED 9/5/12
09/07/2012            5025     BALLARD SPAHR LLP                    FIRST INTERIM EXPENSES, PURSUANT TO         3220-000                                   $61.40        $46,586,103.84
                                                                    COURT ORDER DATED 9/5/12
09/07/2012            5026     PAINE HAMBLEN LLP                    FIRST INTERIM ATTORNEY FEES, PURSUANT TO    3210-000                                  $945.00        $46,585,158.84
                                                                    COURT ORDER DATED 9/5/12
09/07/2012            5027     PAINE HAMBLEN LLP                    FIRST INTERIM ATTORNEY EXPENSES,            3220-000                                  $247.80        $46,584,911.04
                                                                    PURSUANT TO COURT ORDER DATED 9/5/12
09/07/2012            5028     WINTHROP & WEINSTINE                 THIRD INTERIM ATTORNEY FEES PURSUANT        3210-000                                  $475.00        $46,584,436.04
                                                                    TO COURT ORDER DATED 9/5/12
09/07/2012            5029     WINTHROP & WEINSTINE                 THIRD INTERIM ATTORNEY EXPENSES             3220-000                                  $338.56        $46,584,097.48
                                                                    PURSUANT TO COURT ORDER DATED 9/5/12
09/07/2012            5030     BMO HARRIS BANK N.A.                 SAFE DEPOSIT BOX ANNUAL RENTAL FEE          2990-000                                  $307.80        $46,583,789.68
09/11/2012                     PAYCHEX                              PAYROLL PROCESSING FEE                      2690-000                                   $12.13        $46,583,777.55

                                                                                                               SUBTOTALS          $58,825.56         $37,545.52
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55              Desc Main
                                                                                                                                          Page No: 45                   Exhibit B
                                                                         Document      Page  62 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                       Separate bond (if applicable):

       1                2                           3                                             4                                     5               6                      7

   Transaction       Check /                      Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                      Tran Code            $                $


09/12/2012           5031      SEYFARTH SHAW LLP                   SEYFARTH FEE AWARD RE EIGHTH INTERIM            3110-000                           $1,619,109.50         $44,964,668.05
                                                                   FEE APPLICATION, PURSUANT TO COURT
                                                                   ORDER ENTERED 9/12/12
09/12/2012           5032      SEYFARTH SHAW LLP                   SEYFARTH EXPENSE REIMBURSEMENT RE               3120-000                             $33,129.53          $44,931,538.52
                                                                   EIGHTH INTERIM FEE APPLICATION,
                                                                   PURSUANT TO COURT ORDER ENTERED 9/12/12
09/18/2012            (86)     FINANCE 2000, LLC                   WIRE IN OCCURRED ON 4/2/12, BUT WAS NOT         1249-000          $10,000.00                             $44,941,538.52
                                                                   ENTERED INTO TES AT THAT TIME
09/18/2012            (85)     O'GARA COACH COMPANY                WIRE IN OCCURRED ON 4/5/12, BUT WAS NOT         1249-000          $50,000.00                             $44,991,538.52
                                                                   ENTERED INTO TES
09/18/2012                     PAYCHEX                             PAYROLL PROCESSING FEE - OCCURRED ON            2690-000                                   $41.37        $44,991,497.15
                                                                   5/7/12, BUT NOT ENTERED IN TES ON THAT
                                                                   DATE
09/18/2012                     OHIO BUSINESS GETAWAY               PAYROLL TAX FOR PERIOD ENDING 5/2/12 -          2690-730                                   $29.78        $44,991,467.37
                                                                   OCCURRED ON 5/9/12, BUT NOT ENTERED IN TES
                                                                   ON THAT DATE
09/18/2012                     PAYCHEX                             PAYROLL PROCESSING FEE FOR PERIOD               2690-000                                   $57.00        $44,991,410.37
                                                                   ENDING 5/2/12 - OCCURRED ON 5/11/12, BUT NOT
                                                                   ENTERED IN TES ON THAT DATE
09/18/2012                     ROBERT ANGART                       PAYROLL FOR PERIOD ENDING 5/2/12 -              2690-000                                 $1,196.17       $44,990,214.20
                                                                   OCCURRED ON 5/16/12, BUT NOT ENTERED IN
                                                                   TES ON THAT DATE
09/18/2012                     ROBERT ANGART                       PAYROLL FOR PERIOD ENDING 6/13/12 -             2690-000                                 $2,392.12       $44,987,822.08
                                                                   OCCURRED ON 7/12/12, BUT NOT ENTERED IN
                                                                   TES ON THAT DATE
09/18/2012                     ROBERT ANGART                       PAYROLL FOR PERIOD ENDING 7/11/12 -             2690-000                                 $5,923.20       $44,981,898.88
                                                                   OCCURRED ON 7/25/12, BUT NOT ENTERED IN
                                                                   TES ON THAT DATE
09/20/2012                     ROBERT ANGART                       PAYROLL FOR PERIOD ENDING                       2690-000                                 $3,228.85       $44,978,670.03
09/21/2012           (INT)     EastWest Bank                       Interest Earned                                 1270-000           $1,912.15                             $44,980,582.18


                                                                                                                  SUBTOTALS          $61,912.15      $1,665,107.52
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55            Desc Main
                                                                                                                                           Page No: 46                   Exhibit B
                                                                            Document      Page  63 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                                 3                                          4                                   5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction             Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                    Tran Code            $                $


09/21/2012                     Transfer From: #******0162             TRANSFER FUNDS BACK TO DDA TO COVER           9999-000        $500,000.00                              $45,480,582.18
                                                                      CHECKS
09/21/2012                     Transfer To: #******0162               TRANSFER FUNDS TO MMA                         9999-000                          $44,994,833.98           $485,748.20
09/27/2012            5033     SPERLING & SLATER P.C.                 FIRST INTERIM EXPENSES PURSUANT TO            3220-000                             $32,071.94            $453,676.26
                                                                      COURT ORDER DATED 9/26/12
09/27/2012            5034     SPERLING & SLATER P.C.                 FIRST INTERIM FEES PURSUANT TO COURT          3210-000                            $268,680.12            $184,996.14
                                                                      ORDER DATED 9/26/12
09/28/2012            5035     CHAMELEON STRATEGIC                    PAYMENT OF INVOICE NOS. 4158 AND 4164,        3992-000                                 $3,865.00         $181,131.14
                               OPERATIONS                             PURSUANT TO COURT ORDER DATED 5/15/12
10/01/2012            (86)     FINANCE 2000 LLC                       SETTLEMENT INSTALLMENT PAYMENT - THIS         1249-000          $10,000.00                               $191,131.14
                                                                      WAS A WIRE-IN, NOT A CHECK.
10/03/2012           (10012)   MP & ASSOCIATES OF CHICAGO, INC.       OCTOBER, 2012 SETTLEMENT PAYMENT              1249-000             $500.00                               $191,631.14
10/10/2012           (10018)   KARA MANN DESIGN, LLC                  SETTLEMENT INSTALLMENT PAYMENT                1249-000           $1,500.00                               $193,131.14
10/10/2012            (58)     WRIGLEY VIEW TICKETS LLC (MARC         $10,000 OF $75,0000 INSTALLMENT PAYMENT       1249-000          $10,000.00                               $203,131.14
                               HAMID)                                 DUE OCTOBER 1, 2012
10/11/2012                     PAYCHEX                                PAYROLL PROCESSING FEE                        2690-000                                   $69.00          $203,062.14
10/23/2012                     PAYCHEX                                PAYROLL PROCESSING FEE FOR PERIOD             2690-000                                   $54.37          $203,007.77
                                                                      ENDING 10/16/12
10/24/2012                     OHIO DEPARTMENT OF JOB AND             PAYROLL TAXES FOR PERIOD ENDING 10/16/12      2690-000                                  $144.67          $202,863.10
                               FAMILY SERVICES
10/25/2012            (58)     WRIGLEY VIEW TICKETS LLC               BALANCE OF OCTOBER, 2012 INSTALLMENT          1249-000          $65,000.00                               $267,863.10
                                                                      PAYMENT FROM MARC HAMID
10/29/2012           (10012)   MP & ASSOCIATES OF CHICAGO INC.        INSTALLMENT PAYMENT PURSUANT TO               1249-000             $500.00                               $268,363.10
                                                                      SETTLEMENT AGREEMENT
10/30/2012                     FEDERAL RESERVE                        PAYROLL TAX FOR PERIOD ENDING 10/16/12        2690-000                                  $877.82          $267,485.28
11/04/2012            (86)     FINANCE 2000, LLC                      Wire deposit made on 11/1/12 - INSTALLMENT    1249-000          $10,000.00                               $277,485.28
                                                                      PAYMENT
11/06/2012           (10018)   KARA MANN DESIGN, LLC                  INSTALLMENT PAYMENT PURSUANT TO               1249-000           $1,500.00                               $278,985.28
                                                                      SETTLEMENT AGREEMENT


                                                                                                                   SUBTOTALS          $599,000.00    $45,300,596.90
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                          Desc Main
                                                                                                                                                         Page No: 47                 Exhibit B
                                                                            Document      Page  64 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                   Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                         Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                     Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                     Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                      Separate bond (if applicable):

       1                2                               3                                            4                                                 5               6                    7

   Transaction       Check /                         Paid to/                Description of Transaction                           Uniform           Deposit       Disbursement            Balance
      Date            Ref. #                      Received From                                                                  Tran Code            $                $


11/12/2012            5036     LAW OFFICE OF BRIAN D. SHAPIRO,        COLLECTION COUNSEL DISBURSEMENT; THEIR                      3220-610                                 $100.00         $278,885.28
                               LLC                                    FILE NO. 12837
11/14/2012                     PAYCHEX                                PAYROLL PROCESSING FEE                                      2690-000                                  $12.13         $278,873.15
11/29/2012            5037     INFOSTEWARDS, INC.                     OCTOBER, 2012 INV. NO. 805, NOVEMBER, 2012                  2990-000                                 $400.00         $278,473.15
                                                                      INV. NO. 822
11/29/2012            5038     INTERNATIONAL SURETIES, INC.           BOND PREMIUM FOR COVERAGE 1/1/13 TO 1/1/14                  2300-000                             $90,000.00          $188,473.15
11/30/2012                     PAYCHEX                                PAYROLL PROCESSING FEE                                      2690-000                                  $41.37         $188,431.78
12/03/2012            (86)     FINANCE 2000 LLC                       DECEMBER, 2012 SETTLEMENT PAYMENT                           1249-000          $10,000.00                             $198,431.78
12/03/2012                     FEDERAL RESERVE                        PAYROLL TAX FOR PERIOD ENDING 11/30/12                      2690-000                                 $654.97         $197,776.81
12/05/2012                     OHIO DEPARTMENT OF JOB AND             FOR PAY PERIOD ENDING 11/30/12                              2690-000                                 $105.53         $197,671.28
                               FAMILY SERVICES
12/11/2012           (10018)   KARA MANN DESIGN, LLC                  INSTALLMENT PAYMENT PER SETTLEMENT                          1249-000           $1,500.00                             $199,171.28
                                                                      AGREEMENT
12/18/2012           (10012)   MP & ASSOCIATES OF CHICAGO, INC.       DECEMBER, 2012 INSTALLMENT PAYMENT                          1249-000             $500.00                             $199,671.28
12/20/2012            5039     INFOSTEWARDS, INC.                     INVOICE NO. 840, DECEMBER, 2012                             2990-000                                 $200.00         $199,471.28
12/20/2012            5040     CHAMELEON STRATEGIC                    INVOICES NOS. 4219 AND 4222 - SERVICE OF                    3991-000                                 $676.50         $198,794.78
                               OPERATIONS                             PROCESS ON SUCHOCKI AND HETTRICH
12/21/2012            5041     NUIX NORTH AMERICA INC.                INVOICE NOS., INUS00440, INUS00441, INUS00442               2990-000                             $18,498.00          $180,296.78
12/26/2012                     Transfer From: #******0162             TRANSFER FUNDS TO PAY PROFESSIONAL FEES                     9999-000        $640,000.00                              $820,296.78
12/26/2012           (10012)   MP & ASSOCIATES OF CHICAGO, INC.       SETTLEMENT PAYMENT                                          1249-000             $500.00                             $820,796.78
12/26/2012            5042     STONETURN GROUP, LLP                   FIFTH INTERIM FEES & EXPENSES PURSUANT                         *                                 $32,623.31          $788,173.47
                                                                      TO COURT ORDER DATED 12/26/12
                                                                      STONETURN GROUP, LLP                 $(32,590.00)           3991-000                                                 $788,173.47
                                                                      STONETURN GROUP, LLP                            $(33.31)    3992-000                                                 $788,173.47
12/26/2012            5043     SNELL & WLMER LLP                      SECOND INTERIM FEES & EXPENSES PURSUANT                     3991-000                                 $720.00         $787,453.47
                                                                      TO COURT ORDER DATED 12/26/12




                                                                                                                                 SUBTOTALS          $652,500.00       $144,031.81
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55                       Desc Main
                                                                                                                                                   Page No: 48                   Exhibit B
                                                                         Document      Page  65 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                            3                                            4                                              5               6                      7

   Transaction       Check /                      Paid to/                Description of Transaction                        Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                               Tran Code            $                $


12/26/2012            5044     WINTHROP & WEINSTINE LLC            FOURTH INTERIM FEES & EXPENSES PURSUANT                     *                                      $444.68          $787,008.79
                                                                   TO COURT ORDER DATED 12/26/12
                                                                   WINTHROP & WEINSTINE                  $(433.00)          3210-000                                                   $787,008.79
                                                                   WINTHROP & WEINSTINE                        $(11.68)     3220-000                                                   $787,008.79
12/26/2012            5045     PAINE HAMBLEM LLP                   SECOND INTERIM ATTORNEY FEES & EXPENSES                     *                                     $1,097.85         $785,910.94
                                                                   PURSUANT TO COURT ORDER DATED 12/26/12
                                                                   PAINE HAMBLEN LLP                     $(1,076.25)        3210-000                                                   $785,910.94
                                                                   PAINE HAMBLEN LLP                           $(21.60)     3220-000                                                   $785,910.94
12/26/2012            5046     SEYFARTH SHAW LLP                   NINTH INTERIM FEES & EXPENSES PURSUANT                   3110-000                            $620,000.00            $165,910.94
                                                                   TO COURT ORDER DATED 12/26/13
12/31/2012            5046     VOID: SEYFARTH SHAW LLP             CHECK AMOUNT INCORRECT - VOID AND                        3110-003                           ($620,000.00)           $785,910.94
                                                                   REISSUE
12/31/2012            5047     JENNER & BLOCK, LLP                 SEVENTH INTERIM FEES & EXPENSES                             *                                 $63,221.93            $722,689.01
                                                                   PURSUANT TO COURT ORDER DATED 12/28/12
                                                                   JENNER & BLOCK LLP                   $(61,993.50)        3210-000                                                   $722,689.01
                                                                   JENNER & BLOCK LLP                        $(1,228.43)    3220-000                                                   $722,689.01
12/31/2012            5048     SEYFARTH SHAW LLP                   NINTH INTERIM FEES & EXPENSES PURSUANT                      *                                $656,093.99             $66,595.02
                                                                   TO COURT ORDER DATED 12/28/12
                                                                                                       $(633,205.50)        3110-000                                                    $66,595.02
                                                                                                          $(22,888.49)      3120-000                                                    $66,595.02
01/02/2013            (86)     FINANCE 2000 LLC                    SETTLEMENT PAYMENT                                       1249-000          $10,000.00                                $76,595.02
01/07/2013           (10018)   KARA MANN DESIGN, LLC               SETTLEMENT INSTALLMENT PAYMENT,                          1249-000           $1,500.00                                $78,095.02
                                                                   JANUARY, 2013
01/07/2013            5049     NUIX NORTH AMERICA INC.             INV. NO. INUS 480, DECEMBER, 2012                        2990-000                                 $6,166.00          $71,929.02
01/07/2013            5050     INFOSTEWARDS, INC.                  INVOICE NO. 860, JANUARY, 2013                           2990-000                                  $200.00           $71,729.02
01/28/2013            5051     UNITED STATES TREASURY              2012 940 TAX RETURN                                      2690-730                                   $84.00           $71,645.02
01/29/2013           (10012)   MP & ASSOCIATES OF CHICAGO, INC.    SETTLEMENT PAYMENT, FEB. 2013 - DEPOSIT                  1249-000            $500.00                                 $72,145.02
                                                                   SLIP DIDN'T PRINT
01/30/2013           (10012)   DEP REVERSE: MP & ASSOCIATES OF     SETTLEMENT PAYMENT, FEB. 2013 - DEPOSIT                  1249-000           ($500.00)                                $71,645.02
                               CHICAGO, INC.                       SLIP DIDN'T PRINT

                                                                                                                           SUBTOTALS          $11,500.00        $727,308.45
                                            Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                Desc Main
                                                                                                                                               Page No: 49                  Exhibit B
                                                                            Document      Page  66 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                        Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                              Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                          Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                          Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                           Separate bond (if applicable):

       1                2                               3                                            4                                      5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                       Tran Code             $               $


01/30/2013           (10012)   MP & ASSOCIATES OF CHICAGO, INC.       FEBRUARY, 2012 INSTALLMENT PAYMENT               1249-000             $500.00                                $72,145.02
01/30/2013            5052     NUIX NORTH AMERICA, INC.               JANUARY, 2013 INVOICE NO. INUS00513              2990-000                                 $6,166.00          $65,979.02
02/04/2013            (86)     FINANCE 2000 LLC                       FEBFUARY, 2012 INSTALLMENT PAYMENT               1249-000          $10,000.00                                $75,979.02
02/11/2013                     PAYCHEX                                PAYROLL PROCESSING FEE FOR PAYROLL               2690-000                                   $41.37           $75,937.65
                                                                      ENDING 2/6/13
02/12/2013            5053     NUIX NORTH AMERICA, INC.               FEBRUARY, 2013 INVOICE NO. INUS00519             2990-000                                 $6,166.00          $69,771.65
02/12/2013            5054     INFOSTEWARDS, INC.                     INVOICE NO. 875, FEBRUARY, 2013                  2990-000                                  $200.00           $69,571.65
02/12/2013            5055     CHAMELEON STRATEGIC                    INVOICES NOS. 4233, 4260 AND 4267 -SERVICE OF    3991-000                                 $3,066.75          $66,504.90
                               OPERATIONS                             PROCESS ON SUCHOCKI, HETTRICH AND
                                                                      MCNEAL/MARTIN
02/13/2013           (10018)   KARA MANN DESIGN, LLC                  INSTALLMENT PAYMENT                              1249-000           $1,500.00                                $68,004.90
02/14/2013                     FEDERAL RESERVE                        FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD           2690-000                                  $147.28           $67,857.62
                                                                      ENDING 2/6/12
02/14/2013                     OHIO BUSINESS GETAWAY                  PAYROLL TAX FOR PERIOD ENDING 2/6/12             2690-730                                   $16.38           $67,841.24
02/14/2013                     PAYCHEX                                PAYCHEX PROCESSING FEE FOR YEAR END AND          2690-000                                  $132.00           $67,709.24
                                                                      W-2S
02/28/2013                     ROBERT ANGART                          PAYROLL FOR PERIOD ENDING 11/30/12 -             2690-000                                 $2,536.29          $65,172.95
                                                                      OCCURRED ON 12/31/12, BUT NOT ENTERED IN
                                                                      TES ON THAT DATE
02/28/2013                     ROBERT ANGART                          PAYROLL FOR PERIOD ENDING 2/6/13 - DEBIT         2690-000                                  $872.48           $64,300.47
                                                                      OCCURRED ON 2/25/12
03/01/2013            5056     NUIX NORTH AMERICA, INC.               FEBRUARY, 2013 INVOICE NO. INUS00555             2990-000                                 $6,166.00          $58,134.47
03/12/2013                     PAYCHEX                                PAYROLL PROCESSING FEE                           2690-000                                   $12.13           $58,122.34
03/18/2013            5057     INFOSTEWARDS, INC.                     INVOICE NO. 891, MARCH, 2013                     2990-000                                  $200.00           $57,922.34
03/19/2013                     ROBERT ANGART                          9/18/12 DEBIT WAS SHORT BY .01 (CHECK TO R.      2690-000                                    $0.01           $57,922.33
                                                                      ANGART FOR 7/12/13)
03/20/2013                     Transfer From: #******0162             TO PAY HSA CLAIMANTS                             9999-000        $1,700,000.00                             $1,757,922.33
03/20/2013            5058     Jay Thomas                             Claim #: 418; Distribution Dividend: 100.00;     5200-000                                    $1.12         $1,757,921.21
03/20/2013            5059     David Thompson                         Claim #: 418; Distribution Dividend: 100.00;     5200-000                                   $19.24         $1,757,901.97

                                                                                                                      SUBTOTALS        $1,712,000.00        $25,743.05
                                             Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55              Desc Main
                                                                                                                                                Page No: 50                   Exhibit B
                                                                               Document      Page  67 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                            Separate bond (if applicable):

       1                2                                 3                                             4                                    5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                      Tran Code            $                $


03/20/2013           5060      Bradley Tucker                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $680.19         $1,757,221.78
03/20/2013           5061      Karen Turnbow                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.34         $1,757,219.44
03/20/2013           5062      Jeffrey Vandeventer                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $6.50         $1,757,212.94
03/20/2013           5063      K.P. Babu Varada                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $8,121.07        $1,749,091.87
03/20/2013           5064      Christine Varian                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $205.09         $1,748,886.78
03/20/2013           5065      Edward Varian jr                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $122.29         $1,748,764.49
03/20/2013           5066      Jeffery Vincent                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $237.31         $1,748,527.18
03/20/2013           5067      Pamela Volkov                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.90         $1,748,525.28
03/20/2013           5068      Christopher Waits                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $45.33         $1,748,479.95
03/20/2013           5069      Jennifer Walchle                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $41.12         $1,748,438.83
03/20/2013           5070      Brian Walsh                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,769.61        $1,746,669.22
03/20/2013           5071      Brian Weger                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $164.16         $1,746,505.06
03/20/2013           5072      Murray Wightman                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $176.17         $1,746,328.89
03/20/2013           5073      Patricia Williams                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.31         $1,746,327.58
03/20/2013           5074      Paul Yosanovich                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,118.74        $1,745,208.84
03/20/2013           5075      Linda Youmans                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $299.24         $1,744,909.60
03/20/2013           5076      Ajai Agarwal                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                             $18,551.63           $1,726,357.97
03/20/2013           5077      Samir Ahmad                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,949.07        $1,724,408.90
03/20/2013           5078      Sheralynn Apple                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $70.50         $1,724,338.40
03/20/2013           5079      Carrriann Apple                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $879.40         $1,723,459.00
03/20/2013           5080      Annette Arbel                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $673.02         $1,722,785.98
03/20/2013           5081      Jill Arnold                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $100.70         $1,722,685.28
03/20/2013           5082      Cecilia Ashburn                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.47         $1,722,684.81
03/20/2013           5083      James Battaglia                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.44         $1,722,684.37
03/20/2013           5084      Erlinda Bearman                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                             $19,708.56           $1,702,975.81
03/20/2013           5085      Laura Belmont                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $61.28         $1,702,914.53
03/20/2013           5086      Robert Benbenek                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $440.26         $1,702,474.27
03/20/2013           5087      Jeffrey Bierman                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $38.17         $1,702,436.10
                                                                                                                        SUBTOTALS                $0.00        $55,465.87
                                             Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55              Desc Main
                                                                                                                                                Page No: 51                   Exhibit B
                                                                               Document      Page  68 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                            Separate bond (if applicable):

       1                2                                 3                                             4                                    5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                      Tran Code            $                $


03/20/2013           5088      Linda Bingman                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.61         $1,702,433.49
03/20/2013           5089      Lee Borth                                 Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $3,712.05        $1,698,721.44
03/20/2013           5090      Sharon Bowell                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $38.19         $1,698,683.25
03/20/2013           5091      Robert Bowell                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $393.16         $1,698,290.09
03/20/2013           5092      Joshua Bradberry                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $8.28         $1,698,281.81
03/20/2013           5093      Alexandra Bradtke                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $37.10         $1,698,244.71
03/20/2013           5094      Donald Brewer                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,238.40        $1,697,006.31
03/20/2013           5095      William Buntyn                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $91.28         $1,696,915.03
03/20/2013           5096      Gwendolyn Burke                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.69         $1,696,914.34
03/20/2013           5097      Michael Byrd                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $32.32         $1,696,882.02
03/20/2013           5098      Henrique Ceribelli                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $250.84         $1,696,631.18
03/20/2013           5099      Bradley Chadez                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $633.43         $1,695,997.75
03/20/2013           5100      Shanti Chaluvadi                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $923.55         $1,695,074.20
03/20/2013           5101      James Chicoine                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $257.74         $1,694,816.46
03/20/2013           5102      Andrea Christiansen                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.62         $1,694,815.84
03/20/2013           5103      Matthew Cluxton                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,184.41        $1,693,631.43
03/20/2013           5104      Bill Cobb                                 Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.14         $1,693,629.29
03/20/2013           5105      Matthew Cogburn                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.87         $1,693,628.42
03/20/2013           5106      Victoria Coit                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.01         $1,693,628.41
03/20/2013           5107      Shelly Cook                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.92         $1,693,626.49
03/20/2013           5108      Willie Cooper                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.36         $1,693,624.13
03/20/2013           5109      Mitchell Cooper                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $161.26         $1,693,462.87
03/20/2013           5110      Donna Corfe                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $29.52         $1,693,433.35
03/20/2013           5111      Paul Corfe                                Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $148.37         $1,693,284.98
03/20/2013           5112      Laurence Crisman                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $171.73         $1,693,113.25
03/20/2013           5113      Barbara Cross-Madrigal                    Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $2,539.00        $1,690,574.25
03/20/2013           5114      Michael Davis                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.42         $1,690,573.83
03/20/2013           5115      Chandra Davis                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.83         $1,690,573.00
                                                                                                                        SUBTOTALS                $0.00        $11,863.10
                                              Case 09-44943       Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 52                   Exhibit B
                                                                            Document      Page  69 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                         Separate bond (if applicable):

       1                2                              3                                             4                                    5                6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


03/20/2013           5116      Andre Davis                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $3,932.48        $1,686,640.52
03/20/2013           5117      Lisa Decker                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $695.97         $1,685,944.55
03/20/2013           5118      Doug Dohring                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.66         $1,685,943.89
03/20/2013           5119      Kimberly Duffy                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $281.11         $1,685,662.78
03/20/2013           5120      Jennifer Duncan                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $100.68         $1,685,562.10
03/20/2013           5121      David Dunlap                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.47         $1,685,560.63
03/20/2013           5122      Sheree Earle                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,330.68        $1,684,229.95
03/20/2013           5123      Paul Edwards                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.05         $1,684,229.90
03/20/2013           5124      Arden Evans                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                             $11,308.32           $1,672,921.58
03/20/2013           5125      Joshua Fowler                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $12.31         $1,672,909.27
03/20/2013           5126      David Fox                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.41         $1,672,907.86
03/20/2013           5127      Sophia Franco                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,280.51        $1,671,627.35
03/20/2013           5128      Rita Friedrich                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $763.52         $1,670,863.83
03/20/2013           5129      John Fugate                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $19.64         $1,670,844.19
03/20/2013           5130      David Gamburg                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.12         $1,670,844.07
03/20/2013           5131      Jordan Gandy                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $839.36         $1,670,004.71
03/20/2013           5132      Cheryl Gelatt                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $16.87         $1,669,987.84
03/20/2013           5133      Bryan Gibson                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $487.35         $1,669,500.49
03/20/2013           5134      Jeffrey Glazier                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $573.34         $1,668,927.15
03/20/2013           5135      Erin Glover                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $189.03         $1,668,738.12
03/20/2013           5136      Arthur Gonzales                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $256.39         $1,668,481.73
03/20/2013           5137      Gabriel Gonzalez                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $632.96         $1,667,848.77
03/20/2013           5138      Debra Govostes                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $16.95         $1,667,831.82
03/20/2013           5139      Kenneth Greene                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $484.19         $1,667,347.63
03/20/2013           5140      Michaela Gregory                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.55         $1,667,345.08
03/20/2013           5141      JoAnn Hall                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $16.85         $1,667,328.23
03/20/2013           5142      Philip Hall                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $351.87         $1,666,976.36
03/20/2013           5143      Page Hamson                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $4,148.15        $1,662,828.21
                                                                                                                     SUBTOTALS                $0.00        $27,744.79
                                              Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55              Desc Main
                                                                                                                                              Page No: 53                   Exhibit B
                                                                             Document      Page  70 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                             4                                    5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                      Tran Code            $                $


03/20/2013           5144      Joseph Hancock                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,739.76        $1,661,088.45
03/20/2013           5145      Daniel Harris                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $477.10         $1,660,611.35
03/20/2013           5146      Dana Henry                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.42         $1,660,608.93
03/20/2013           5147      Ken Henry                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $253.86         $1,660,355.07
03/20/2013           5148      Nancy Hillis                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $54.61         $1,660,300.46
03/20/2013           5149      Lena Himmelstein                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.34         $1,660,300.12
03/20/2013           5150      Bill Hockridge                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $152.71         $1,660,147.41
03/20/2013           5151      Paul Howard                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $101.17         $1,660,046.24
03/20/2013           5152      Dennis Howard                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,523.60        $1,658,522.64
03/20/2013           5153      William Huff                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $5,466.54        $1,653,056.10
03/20/2013           5154      Tommy Hui                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $244.34         $1,652,811.76
03/20/2013           5155      Debra Hurst                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $94.85         $1,652,716.91
03/20/2013           5156      Cheryl Idle                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $22.62         $1,652,694.29
03/20/2013           5157      Alan Jackson                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $70.90         $1,652,623.39
03/20/2013           5158      Samuel Jacobs                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $4.86         $1,652,618.53
03/20/2013           5159      Joshua Jefferys                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.62         $1,652,615.91
03/20/2013           5160      Randall Johnson                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $23.67         $1,652,592.24
03/20/2013           5161      Lillian Johnston                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $136.79         $1,652,455.45
03/20/2013           5162      Ronald Kelleher                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $67.06         $1,652,388.39
03/20/2013           5163      Gary Kerr                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $29.06         $1,652,359.33
03/20/2013           5164      Thomas Kilpatrick                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.80         $1,652,358.53
03/20/2013           5165      Sei Hee Kim                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $227.60         $1,652,130.93
03/20/2013           5166      Matthew Knight                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $202.28         $1,651,928.65
03/20/2013           5167      Timothy Krantz                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,125.12        $1,650,803.53
03/20/2013           5168      Mary Kubasky                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $131.73         $1,650,671.80
03/20/2013           5169      Penny Lam                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.20         $1,650,671.60
03/20/2013           5170      Miriam Lewis                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $32.90         $1,650,638.70
03/20/2013           5171      Colleen Lindow                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $209.98         $1,650,428.72
                                                                                                                      SUBTOTALS                $0.00        $12,399.49
                                              Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55              Desc Main
                                                                                                                                              Page No: 54                   Exhibit B
                                                                             Document      Page  71 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                             4                                    5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                      Tran Code            $                $


03/20/2013           5172      George Long                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $376.09         $1,650,052.63
03/20/2013           5173      Neelam Lovte                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $7,850.66        $1,642,201.97
03/20/2013           5174      Hugh Macpherson                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $174.94         $1,642,027.03
03/20/2013           5175      Joseph Maddox                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $182.79         $1,641,844.24
03/20/2013           5176      Jeffrey Maier                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $160.69         $1,641,683.55
03/20/2013           5177      Michael Marrone                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $178.79         $1,641,504.76
03/20/2013           5178      George Marrone                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $593.64         $1,640,911.12
03/20/2013           5179      Lisa Mathias                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $3,092.97        $1,637,818.15
03/20/2013           5180      Allison McCarthy                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $844.52         $1,636,973.63
03/20/2013           5181      Paul Merchant                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $2,360.29        $1,634,613.34
03/20/2013           5182      Clare Miller                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $441.04         $1,634,172.30
03/20/2013           5183      Betty Milroy                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                             $14,103.11           $1,620,069.19
03/20/2013           5184      Trevor Mink                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $11.13         $1,620,058.06
03/20/2013           5185      Laurie Mitchell                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $3,564.41        $1,616,493.65
03/20/2013           5186      Derek Morgan                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $386.71         $1,616,106.94
03/20/2013           5187      Sabrina Morgan                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,301.59        $1,614,805.35
03/20/2013           5188      Eric Mueller                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $175.50         $1,614,629.85
03/20/2013           5189      N Midori Nakamura                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.39         $1,614,627.46
03/20/2013           5190      Cheryl Nash                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.21         $1,614,627.25
03/20/2013           5191      Maesa Nelson                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $900.05         $1,613,727.20
03/20/2013           5192      Charles Niemeier                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.62         $1,613,726.58
03/20/2013           5193      Mark Noblin                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $117.13         $1,613,609.45
03/20/2013           5194      Ralph Oliver                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $50.11         $1,613,559.34
03/20/2013           5195      Johnathan Pagan                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $117.53         $1,613,441.81
03/20/2013           5196      Jonathan Panza                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.79         $1,613,439.02
03/20/2013           5197      David Parker                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $52.13         $1,613,386.89
03/20/2013           5198      Stacy Paul                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $215.81         $1,613,171.08
03/20/2013           5199      Mark Petro                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $88.36         $1,613,082.72
                                                                                                                      SUBTOTALS                $0.00        $37,346.00
                                              Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55              Desc Main
                                                                                                                                               Page No: 55                   Exhibit B
                                                                              Document      Page  72 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                        Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                              Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                          Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                          Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                           Separate bond (if applicable):

       1                2                                3                                             4                                    5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                      Tran Code            $                $


03/20/2013           5200      Steven Pierce                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $72.64         $1,613,010.08
03/20/2013           5201      Gregory Pisarski                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $3,529.26        $1,609,480.82
03/20/2013           5202      Colin Quinn                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $44.69         $1,609,436.13
03/20/2013           5203      Bhima Rao                                Claim #: 418; Distribution Dividend: 100.00;    5200-000                             $12,099.99           $1,597,336.14
03/20/2013           5204      Galina Rabinovish                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.52         $1,597,333.62
03/20/2013           5205      Mary Resch                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $2,177.41        $1,595,156.21
03/20/2013           5206      Sara Reyes                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.02         $1,595,154.19
03/20/2013           5207      William Riley                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $463.68         $1,594,690.51
03/20/2013           5208      Mark Ristow                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.24         $1,594,689.27
03/20/2013           5209      Darell Roberson                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $491.19         $1,594,198.08
03/20/2013           5210      Suzanne Roberts                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $102.44         $1,594,095.64
03/20/2013           5211      Monique Robinson                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.14         $1,594,095.50
03/20/2013           5212      Kelly Robinson                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $279.80         $1,593,815.70
03/20/2013           5213      Dionisio Roman Jr.                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $51.19         $1,593,764.51
03/20/2013           5214      Brian Ross                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.25         $1,593,764.26
03/20/2013           5215      Timothy Ryan                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $68.35         $1,593,695.91
03/20/2013           5216      Judith Sabin                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.48         $1,593,693.43
03/20/2013           5217      Emily Saylor                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $49.91         $1,593,643.52
03/20/2013           5218      Margaret Scannell                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,021.84        $1,592,621.68
03/20/2013           5219      Brian Shannon                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.24         $1,592,620.44
03/20/2013           5220      Jeffrey Siegrist                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $325.01         $1,592,295.43
03/20/2013           5221      Michael Siemon                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                             $10,328.47           $1,581,966.96
03/20/2013           5222      Mark Singer                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.04         $1,581,966.92
03/20/2013           5223      Nicholas Smith                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $1.03         $1,581,965.89
03/20/2013           5224      Rajesh Soni                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $992.45         $1,580,973.44
03/20/2013           5225      Rachel Spalding                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $88.51         $1,580,884.93
03/20/2013           5226      Adrian St. Pierre                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                             $11,946.29           $1,568,938.64
03/20/2013           5227      Stewart Stephens                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.07         $1,568,938.57
                                                                                                                       SUBTOTALS                $0.00        $44,144.15
                                          Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55              Desc Main
                                                                                                                                               Page No: 56                   Exhibit B
                                                                              Document      Page  73 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                            Separate bond (if applicable):

       1                2                                3                                             4                                    5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                      Tran Code            $                $


03/20/2013           5228      Timothy Stevens                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $865.86         $1,568,072.71
03/20/2013           5229      Deana Stewart                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.02         $1,568,072.69
03/20/2013           5230      Miles Stoneman                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.35         $1,568,072.34
03/20/2013           5231      Kathrine Strassman                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $552.24         $1,567,520.10
03/20/2013           5232      Ludmila Superfin                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.84         $1,567,517.26
03/20/2013           5233      John Sweeden                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $27.26         $1,567,490.00
03/20/2013           5234      Heather Swindall                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $4.42         $1,567,485.58
03/20/2013           5235      Micherri Tabb                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.85         $1,567,484.73
03/20/2013           5236      Erik Tanouye                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $1,169.67        $1,566,315.06
03/20/2013           5237      Dale Teribery                            Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.75         $1,566,312.31
03/20/2013           5238      MICHAEL KOBERSTEIN                       Claim #: 207; Distribution Dividend: 100.00;    5200-000                                 $1,958.24        $1,564,354.07
03/20/2013           5239      SUSAN PATTON                             Claim #: 206; Distribution Dividend: 100.00;    5200-000                             $27,758.70           $1,536,595.37
03/20/2013           5240      WILLIAM GLODICH                          Claim #: 204; Distribution Dividend: 100.00;    5200-000                                 $2,984.05        $1,533,611.32
03/20/2013           5241      MICHAEL GLODICH                          Claim #: 203; Distribution Dividend: 100.00;    5200-000                                 $3,641.42        $1,529,969.90
03/20/2013           5242      CRYSTAL GOODHALL                         Claim #: 202; Distribution Dividend: 100.00;    5200-000                                 $1,564.89        $1,528,405.01
03/20/2013           5243      SHELLEY SULLIVAN                         Claim #: 201; Distribution Dividend: 100.00;    5200-000                                 $1,163.18        $1,527,241.83
03/20/2013           5244      JANET GREENWOOD                          Claim #: 199; Distribution Dividend: 100.00;    5200-000                             $11,054.85           $1,516,186.98
03/20/2013           5245      JEAN EISEL                               Claim #: 197; Distribution Dividend: 100.00;    5200-000                                  $633.55         $1,515,553.43
03/20/2013           5246      JO ANN FOLEY                             Claim #: 193; Distribution Dividend: 100.00;    5200-000                                 $2,741.55        $1,512,811.88
03/20/2013           5247      LAURIE BATTER                            Claim #: 191; Distribution Dividend: 100.00;    5200-000                             $10,481.20           $1,502,330.68
03/20/2013           5248      JAMES HUDSON                             Claim #: 188; Distribution Dividend: 100.00;    5200-000                                 $5,190.67        $1,497,140.01
03/20/2013           5249      GENE HEUPEL                              Claim #: 187; Distribution Dividend: 100.00;    5200-000                                  $786.76         $1,496,353.25
03/20/2013           5250      ALAN HOPFENSPERGER                       Claim #: 186; Distribution Dividend: 100.00;    5200-000                                 $1,818.00        $1,494,535.25
03/20/2013           5251      PETER CONNORS                            Claim #: 184; Distribution Dividend: 100.00;    5200-000                                  $405.97         $1,494,129.28
03/20/2013           5252      DIANA M AUSTIN                           Claim #: 181; Distribution Dividend: 100.00;    5200-000                             $10,453.85           $1,483,675.43
03/20/2013           5253      DONALD WOLCOTT                           Claim #: 180; Distribution Dividend: 100.00;    5200-000                                 $8,848.07        $1,474,827.36
03/20/2013           5254      JEFFREY COST                             Claim #: 179; Distribution Dividend: 100.00;    5200-000                                 $5,011.05        $1,469,816.31
03/20/2013           5255      JEONGHO PARK                             Claim #: 178; Distribution Dividend: 100.00;    5200-000                                 $1,736.04        $1,468,080.27
                                                                                                                       SUBTOTALS                $0.00       $100,858.30
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 57                   Exhibit B
                                                                           Document      Page  74 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                              4                                   5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


03/20/2013           5256      CRAIG FRY                             Claim #: 175; Distribution Dividend: 100.00;    5200-000                                 $2,773.60        $1,465,306.67
03/20/2013           5257      KAREN BORLA                           Claim #: 174; Distribution Dividend: 100.00;    5200-000                                 $3,444.46        $1,461,862.21
03/20/2013           5258      ARNE VAN DER HEYDE                    Claim #: 173; Distribution Dividend: 100.00;    5200-000                                 $1,129.55        $1,460,732.66
03/20/2013           5259      ALBERT CHIODI                         Claim #: 164; Distribution Dividend: 100.00;    5200-000                                 $1,774.64        $1,458,958.02
03/20/2013           5260      BARBARA SHAPIRO                       Claim #: 163; Distribution Dividend: 100.00;    5200-000                             $11,829.46           $1,447,128.56
03/20/2013           5261      LAWRENCE SHAPIRO                      Claim #: 158; Distribution Dividend: 100.00;    5200-000                                 $9,842.04        $1,437,286.52
03/20/2013           5262      WILLIAM DUNN                          Claim #: 155; Distribution Dividend: 100.00;    5200-000                                 $3,311.59        $1,433,974.93
03/20/2013           5263      MARK GREMLER                          Claim #: 152; Distribution Dividend: 100.00;    5200-000                             $14,306.07           $1,419,668.86
03/20/2013           5264      HELEN GREMLER                         Claim #: 151; Distribution Dividend: 100.00;    5200-000                                 $7,732.44        $1,411,936.42
03/20/2013           5265      JEFFREY R RUSH                        Claim #: 114; Distribution Dividend: 100.00;    5200-000                             $14,091.96           $1,397,844.46
03/20/2013           5266      NAOMI BUTLER                          Claim #: 113; Distribution Dividend: 100.00;    5200-000                                 $7,783.90        $1,390,060.56
03/20/2013           5267      MELODY HORSEMAN                       Claim #: 110; Distribution Dividend: 100.00;    5200-000                                 $1,711.21        $1,388,349.35
03/20/2013           5268      WILLIAM BUTLER                        Claim #: 109; Distribution Dividend: 100.00;    5200-000                                 $7,783.90        $1,380,565.45
03/20/2013           5269      DIDO GALANG                           Claim #: 101; Distribution Dividend: 100.00;    5200-000                             $12,449.14           $1,368,116.31
03/20/2013           5270      EDWARD P NENONEN                      Claim #: 98; Distribution Dividend: 100.00;     5200-000                                 $6,519.72        $1,361,596.59
03/20/2013           5271      RONALD A BIHLER                       Claim #: 96; Distribution Dividend: 100.00;     5200-000                                  $634.90         $1,360,961.69
03/20/2013           5272      KEN CATES                             Claim #: 95; Distribution Dividend: 100.00;     5200-000                             $18,478.08           $1,342,483.61
03/20/2013           5273      DANIEL RAY ORMSBY                     Claim #: 92; Distribution Dividend: 100.00;     5200-000                                 $6,496.74        $1,335,986.87
03/20/2013           5274      JACK A DILL                           Claim #: 90; Distribution Dividend: 100.00;     5200-000                                 $4,768.40        $1,331,218.47
03/20/2013           5275      MAIRIN ANNE BRYAN                     Claim #: 89; Distribution Dividend: 100.00;     5200-000                                 $4,032.52        $1,327,185.95
03/20/2013           5276      JOHN C MARIETTA                       Claim #: 75; Distribution Dividend: 100.00;     5200-000                                 $3,254.91        $1,323,931.04
03/20/2013           5277      TRACY E BRANTNER                      Claim #: 74; Distribution Dividend: 100.00;     5200-000                                   $89.13         $1,323,841.91
03/20/2013           5278      JEFFREY L MYERS                       Claim #: 70; Distribution Dividend: 100.00;     5200-000                             $17,774.11           $1,306,067.80
03/20/2013           5279      WILLIAM C WOOD JR                     Claim #: 65; Distribution Dividend: 100.00;     5200-000                                 $3,597.74        $1,302,470.06
03/20/2013           5280      TIM HARDING                           Claim #: 60; Distribution Dividend: 100.00;     5200-000                             $15,756.80           $1,286,713.26
03/20/2013           5281      FRED JACOBS                           Claim #: 57; Distribution Dividend: 100.00;     5200-000                                  $561.52         $1,286,151.74
03/20/2013           5282      GAYLE PINN                            Claim #: 56; Distribution Dividend: 100.00;     5200-000                                  $142.23         $1,286,009.51
03/20/2013           5283      SAMUEL MAINE                          Claim #: 45; Distribution Dividend: 100.00;     5200-000                                 $6,115.82        $1,279,893.69
                                                                                                                    SUBTOTALS                $0.00       $188,186.58
                                          Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55              Desc Main
                                                                                                                                          Page No: 58                   Exhibit B
                                                                         Document      Page  75 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                       Separate bond (if applicable):

       1                2                           3                                              4                                   5                6                      7

   Transaction       Check /                      Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                      Tran Code            $                $


03/20/2013           5284      JONATHON GERICKE                    Claim #: 33; Distribution Dividend: 100.00;     5200-000                                 $4,255.38        $1,275,638.31
03/20/2013           5285      GARY L ACKERMAN                     Claim #: 30; Distribution Dividend: 100.00;     5200-000                             $18,309.21           $1,257,329.10
03/20/2013           5286      MARTIN S HANCOCK                    Claim #: 25; Distribution Dividend: 100.00;     5200-000                                    $2.62         $1,257,326.48
03/20/2013           5287      SHANNON T VAUGHN                    Claim #: 24; Distribution Dividend: 100.00;     5200-000                                  $486.92         $1,256,839.56
03/20/2013           5288      RICHARD STEVENSON                   Claim #: 23; Distribution Dividend: 100.00;     5200-000                                 $8,258.48        $1,248,581.08
03/20/2013           5289      ANGELA MENTZ                        Claim #: 21; Distribution Dividend: 100.00;     5200-000                                  $585.77         $1,247,995.31
03/20/2013           5290      SANTHANA THIRUMALATSMY              Claim #: 17; Distribution Dividend: 100.00;     5200-000                                 $3,869.59        $1,244,125.72
03/20/2013           5291      CHRISTINA KELLER-MCCOMAS            Claim #: 929; Distribution Dividend: 100.00;    5200-000                                 $1,440.04        $1,242,685.68
03/20/2013           5292      JOEL TSE                            Claim #: 928; Distribution Dividend: 100.00;    5200-000                                 $2,287.99        $1,240,397.69
03/20/2013           5293      CHAD MITSDARFFER                    Claim #: 926; Distribution Dividend: 100.00;    5200-000                                 $2,315.51        $1,238,082.18
03/20/2013           5294      CLAY HAWKLEY                        Claim #: 924; Distribution Dividend: 100.00;    5200-000                                 $2,218.81        $1,235,863.37
03/20/2013           5295      LINDA HERZOG                        Claim #: 913; Distribution Dividend: 100.00;    5200-000                                 $8,974.88        $1,226,888.49
03/20/2013           5296      LORETTA CARRA-ESTAY                 Claim #: 910; Distribution Dividend: 100.00;    5200-000                                  $948.62         $1,225,939.87
03/20/2013           5297      JUDY RE FRIEDMAN                    Claim #: 896; Distribution Dividend: 100.00;    5200-000                                  $881.21         $1,225,058.66
03/20/2013           5298      SANDRA DEVOTO                       Claim #: 895; Distribution Dividend: 100.00;    5200-000                                 $1,723.97        $1,223,334.69
03/20/2013           5299      CHERYL RIDGE                        Claim #: 894; Distribution Dividend: 100.00;    5200-000                                 $1,080.21        $1,222,254.48
03/20/2013           5300      CRAIG MCCLOUD                       Claim #: 889; Distribution Dividend: 100.00;    5200-000                                 $2,274.39        $1,219,980.09
03/20/2013           5301      ALLAN SUTKER                        Claim #: 883; Distribution Dividend: 100.00;    5200-000                                 $6,887.93        $1,213,092.16
03/20/2013           5302      LANCE HAMBLY                        Claim #: 879; Distribution Dividend: 100.00;    5200-000                                  $918.73         $1,212,173.43
03/20/2013           5303      VERA MOFFITT-SCOTT                  Claim #: 877; Distribution Dividend: 100.00;    5200-000                                 $1,218.96        $1,210,954.47
03/20/2013           5304      SUSAN KRUL                          Claim #: 874; Distribution Dividend: 100.00;    5200-000                                 $1,967.11        $1,208,987.36
03/20/2013           5305      SUSAN SUTKER                        Claim #: 873; Distribution Dividend: 100.00;    5200-000                                  $925.25         $1,208,062.11
03/20/2013           5306      TRACY ROOKS                         Claim #: 869; Distribution Dividend: 100.00;    5200-000                                  $406.75         $1,207,655.36
03/20/2013           5307      GARELD BILYEW                       Claim #: 868; Distribution Dividend: 100.00;    5200-000                                 $2,844.74        $1,204,810.62
03/20/2013           5308      LAURA KORABIAK                      Claim #: 856; Distribution Dividend: 100.00;    5200-000                                 $1,780.24        $1,203,030.38
03/20/2013           5309      JASON BAKER                         Claim #: 851; Distribution Dividend: 100.00;    5200-000                                 $9,095.56        $1,193,934.82
03/20/2013           5310      MARSHA BETTIS                       Claim #: 849; Distribution Dividend: 100.00;    5200-000                                 $3,750.40        $1,190,184.42
03/20/2013           5311      ANNAMARIA MASTROCOLA                Claim #: 844; Distribution Dividend: 100.00;    5200-000                                 $1,955.33        $1,188,229.09
                                                                                                                  SUBTOTALS                $0.00        $91,664.60
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 59                   Exhibit B
                                                                           Document      Page  76 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                    5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


03/20/2013           5312      VIRGINIA PHELPS                       Claim #: 842; Distribution Dividend: 100.00;    5200-000                             $17,385.22           $1,170,843.87
03/20/2013           5313      ERIC LEMONS                           Claim #: 841; Distribution Dividend: 100.00;    5200-000                             $16,906.67           $1,153,937.20
03/20/2013           5314      MELISSA STEWART                       Claim #: 839; Distribution Dividend: 100.00;    5200-000                                 $1,829.02        $1,152,108.18
03/20/2013           5315      RHONDA BURNHAM                        Claim #: 838; Distribution Dividend: 100.00;    5200-000                                 $1,915.41        $1,150,192.77
03/20/2013           5316      KAREN GALANTI                         Claim #: 836; Distribution Dividend: 100.00;    5200-000                                  $443.06         $1,149,749.71
03/20/2013           5317      TARA ERICKSON                         Claim #: 834; Distribution Dividend: 100.00;    5200-000                                   $50.51         $1,149,699.20
03/20/2013           5318      RAYMOND HILLARY                       Claim #: 833; Distribution Dividend: 100.00;    5200-000                                   $50.68         $1,149,648.52
03/20/2013           5319      JEFFREY WOLSZON                       Claim #: 831; Distribution Dividend: 100.00;    5200-000                                 $6,707.53        $1,142,940.99
03/20/2013           5320      KAREN DILL                            Claim #: 818; Distribution Dividend: 100.00;    5200-000                                 $4,737.19        $1,138,203.80
03/20/2013           5321      PATRICIA LEWIS                        Claim #: 815; Distribution Dividend: 100.00;    5200-000                             $19,647.56           $1,118,556.24
03/20/2013           5322      DAVID PHILOFSKY                       Claim #: 811; Distribution Dividend: 100.00;    5200-000                             $11,579.91           $1,106,976.33
03/20/2013           5323      RONALD CRANE                          Claim #: 810; Distribution Dividend: 100.00;    5200-000                                 $1,378.31        $1,105,598.02
03/20/2013           5324      CAROL YOST                            Claim #: 802; Distribution Dividend: 100.00;    5200-000                                  $302.42         $1,105,295.60
03/20/2013           5325      MICHAEL SANNER                        Claim #: 800; Distribution Dividend: 100.00;    5200-000                                 $4,828.94        $1,100,466.66
03/20/2013           5326      DENNIS MALANGA                        Claim #: 795; Distribution Dividend: 100.00;    5200-000                                  $280.37         $1,100,186.29
03/20/2013           5327      BETH HAUPTLE                          Claim #: 752; Distribution Dividend: 100.00;    5200-000                                  $309.64         $1,099,876.65
03/20/2013           5328      STEPHEN SCHMIDT                       Claim #: 748; Distribution Dividend: 100.00;    5200-000                                 $5,967.64        $1,093,909.01
03/20/2013           5329      HENRY RENAUD                          Claim #: 743; Distribution Dividend: 100.00;    5200-000                                  $807.16         $1,093,101.85
03/20/2013           5330      ERIN KANTOLA                          Claim #: 740; Distribution Dividend: 100.00;    5200-000                                 $2,171.75        $1,090,930.10
03/20/2013           5331      KEVIN GUNTER                          Claim #: 729; Distribution Dividend: 100.00;    5200-000                                 $1,002.86        $1,089,927.24
03/20/2013           5332      LAURA C DRUMM                         Claim #: 724; Distribution Dividend: 100.00;    5200-000                                 $3,582.30        $1,086,344.94
03/20/2013           5333      LINDA DOHERTY                         Claim #: 718; Distribution Dividend: 100.00;    5200-000                                  $586.11         $1,085,758.83
03/20/2013           5334      IRENE MEES                            Claim #: 716; Distribution Dividend: 100.00;    5200-000                                 $3,112.02        $1,082,646.81
03/20/2013           5335      LAUREN E BURK                         Claim #: 711; Distribution Dividend: 100.00;    5200-000                                 $1,302.62        $1,081,344.19
03/20/2013           5336      JASON MICHAEL PIESZALA                Claim #: 708; Distribution Dividend: 100.00;    5200-000                                 $2,143.21        $1,079,200.98
03/20/2013           5337      DE ANNA MIRZADEGAN                    Claim #: 705; Distribution Dividend: 100.00;    5200-000                                 $2,264.18        $1,076,936.80
03/20/2013           5338      VIVIAN EBERSMAN                       Claim #: 702; Distribution Dividend: 100.00;    5200-000                                  $400.79         $1,076,536.01
03/20/2013           5339      MARK NATANAEL                         Claim #: 701; Distribution Dividend: 100.00;    5200-000                                 $2,564.53        $1,073,971.48
                                                                                                                    SUBTOTALS                $0.00       $114,257.61
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 60                   Exhibit B
                                                                           Document      Page  77 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                    5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


03/20/2013           5340      NITIN MITTAL                          Claim #: 695; Distribution Dividend: 100.00;    5200-000                                 $2,434.44        $1,071,537.04
03/20/2013           5341      GARY BOYER                            Claim #: 691; Distribution Dividend: 100.00;    5200-000                             $13,673.44           $1,057,863.60
03/20/2013           5342      ANTHONY FERRIS                        Claim #: 687; Distribution Dividend: 100.00;    5200-000                                 $1,553.64        $1,056,309.96
03/20/2013           5343      JANE CHEN                             Claim #: 686; Distribution Dividend: 100.00;    5200-000                                 $4,165.08        $1,052,144.88
03/20/2013           5344      TRACY RYBA                            Claim #: 680; Distribution Dividend: 100.00;    5200-000                                  $465.02         $1,051,679.86
03/20/2013           5345      RUSSELL RYBA                          Claim #: 679; Distribution Dividend: 100.00;    5200-000                             $12,027.87           $1,039,651.99
03/20/2013           5346      FRANK ROGERS                          Claim #: 677; Distribution Dividend: 100.00;    5200-000                                 $5,841.43        $1,033,810.56
03/20/2013           5347      SRINIVASA KOLLI                       Claim #: 673; Distribution Dividend: 100.00;    5200-000                                 $1,566.38        $1,032,244.18
03/20/2013           5348      TUAN-DUNG VU                          Claim #: 671; Distribution Dividend: 100.00;    5200-000                                 $2,489.65        $1,029,754.53
03/20/2013           5349      BRYAN MCFARLAND                       Claim #: 666; Distribution Dividend: 100.00;    5200-000                                 $4,365.99        $1,025,388.54
03/20/2013           5350      MICHAEL TURNER                        Claim #: 656; Distribution Dividend: 100.00;    5200-000                                 $1,684.76        $1,023,703.78
03/20/2013           5351      DANIEL YOUNG                          Claim #: 653; Distribution Dividend: 100.00;    5200-000                             $21,692.18           $1,002,011.60
03/20/2013           5352      ROBERT MORRISSEY                      Claim #: 651; Distribution Dividend: 100.00;    5200-000                                 $4,028.97         $997,982.63
03/20/2013           5353      ROBERT BEYATTE                        Claim #: 649; Distribution Dividend: 100.00;    5200-000                                 $1,441.80         $996,540.83
03/20/2013           5354      JOANNE BORMAN                         Claim #: 648; Distribution Dividend: 100.00;    5200-000                                  $629.99          $995,910.84
03/20/2013           5355      SARAH FRIERY MILLER                   Claim #: 639; Distribution Dividend: 100.00;    5200-000                                 $3,539.75         $992,371.09
03/20/2013           5356      ELIZABETH PORTER                      Claim #: 636; Distribution Dividend: 100.00;    5200-000                                 $9,341.79         $983,029.30
03/20/2013           5357      ROBER & JOAN KONSDORF                 Claim #: 635; Distribution Dividend: 100.00;    5200-000                             $17,395.79            $965,633.51
03/20/2013           5358      SUSHIL CHAWLA                         Claim #: 633; Distribution Dividend: 100.00;    5200-000                                 $2,059.55         $963,573.96
03/20/2013           5359      MEGAN MALLOY                          Claim #: 629; Distribution Dividend: 100.00;    5200-000                                  $959.44          $962,614.52
03/20/2013           5360      VIKI TINDLE                           Claim #: 620; Distribution Dividend: 100.00;    5200-000                                 $1,049.88         $961,564.64
03/20/2013           5361      KEVIN COLEMAN                         Claim #: 619; Distribution Dividend: 100.00;    5200-000                             $18,252.85            $943,311.79
03/20/2013           5362      CHRISTIANE FISCHER                    Claim #: 613; Distribution Dividend: 100.00;    5200-000                                 $5,614.40         $937,697.39
03/20/2013           5363      BROOK LEONARD                         Claim #: 610; Distribution Dividend: 100.00;    5200-000                                  $351.15          $937,346.24
03/20/2013           5364      DENNIS MCCARTHY                       Claim #: 609; Distribution Dividend: 100.00;    5200-000                                   $36.84          $937,309.40
03/20/2013           5365      ILJA KRASKE                           Claim #: 606; Distribution Dividend: 100.00;    5200-000                             $18,371.43            $918,937.97
03/20/2013           5366      SUSAN CLINTON                         Claim #: 601; Distribution Dividend: 100.00;    5200-000                                 $5,768.76         $913,169.21
03/20/2013           5367      ANDREW SLEEZER                        Claim #: 599; Distribution Dividend: 100.00;    5200-000                                 $2,002.91         $911,166.30
                                                                                                                    SUBTOTALS                $0.00       $162,805.18
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55              Desc Main
                                                                                                                                          Page No: 61                   Exhibit B
                                                                         Document      Page  78 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                       Separate bond (if applicable):

       1                2                           3                                             4                                    5                6                      7

   Transaction       Check /                      Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                      Tran Code            $                $


03/20/2013           5368      DOUGLAS CHARLES TANNER              Claim #: 596; Distribution Dividend: 100.00;    5200-000                                 $4,121.55         $907,044.75
03/20/2013           5369      JASON RAYBURN                       Claim #: 589; Distribution Dividend: 100.00;    5200-000                                 $9,001.43         $898,043.32
03/20/2013           5370      LARRY WILSON                        Claim #: 587; Distribution Dividend: 100.00;    5200-000                             $12,389.82            $885,653.50
03/20/2013           5371      DR JANET WEATHERS                   Claim #: 582; Distribution Dividend: 100.00;    5200-000                             $14,060.84            $871,592.66
03/20/2013           5372      ROBIN MORO                          Claim #: 574; Distribution Dividend: 100.00;    5200-000                                 $4,521.22         $867,071.44
03/20/2013           5373      THERESA WOODEN                      Claim #: 564; Distribution Dividend: 100.00;    5200-000                                  $394.20          $866,677.24
03/20/2013           5374      ROBERT SHEETS                       Claim #: 549; Distribution Dividend: 100.00;    5200-000                                 $1,139.20         $865,538.04
03/20/2013           5375      CURTIS HALEY                        Claim #: 548; Distribution Dividend: 100.00;    5200-000                                 $5,416.69         $860,121.35
03/20/2013           5376      SHARON BURCHAM                      Claim #: 543; Distribution Dividend: 100.00;    5200-000                                 $1,558.60         $858,562.75
03/20/2013           5377      RICHARD AIRD                        Claim #: 539; Distribution Dividend: 100.00;    5200-000                                  $846.56          $857,716.19
03/20/2013           5378      DALE LINDSAY                        Claim #: 532; Distribution Dividend: 100.00;    5200-000                             $19,516.30            $838,199.89
03/20/2013           5379      LYNN MCCRARY                        Claim #: 527; Distribution Dividend: 100.00;    5200-000                             $10,890.78            $827,309.11
03/20/2013           5380      AMANDA ROWLEY                       Claim #: 522; Distribution Dividend: 100.00;    5200-000                                  $200.83          $827,108.28
03/20/2013           5381      JOHN LANE                           Claim #: 503; Distribution Dividend: 100.00;    5200-000                                 $5,358.09         $821,750.19
03/20/2013           5382      JEANNE MELVIN                       Claim #: 500; Distribution Dividend: 100.00;    5200-000                                 $2,912.56         $818,837.63
03/20/2013           5383      DEVON REDDINGIUS                    Claim #: 499; Distribution Dividend: 100.00;    5200-000                                  $511.83          $818,325.80
03/20/2013           5384      WANDA SHOMAKER                      Claim #: 495; Distribution Dividend: 100.00;    5200-000                                  $746.57          $817,579.23
03/20/2013           5385      JODY ANDERSON                       Claim #: 489; Distribution Dividend: 100.00;    5200-000                                 $1,948.80         $815,630.43
03/20/2013           5386      DINESHCHANDRA SHAH                  Claim #: 488; Distribution Dividend: 100.00;    5200-000                                 $3,749.34         $811,881.09
03/20/2013           5387      SCOT WEAVER                         Claim #: 481; Distribution Dividend: 100.00;    5200-000                                  $108.60          $811,772.49
03/20/2013           5388      JAMES J RICE                        Claim #: 478; Distribution Dividend: 100.00;    5200-000                                 $8,376.75         $803,395.74
03/20/2013           5389      GARY CORDER                         Claim #: 468; Distribution Dividend: 100.00;    5200-000                                  $623.49          $802,772.25
03/20/2013           5390      DEBRA CARP                          Claim #: 463; Distribution Dividend: 100.00;    5200-000                                 $7,016.51         $795,755.74
03/20/2013           5391      SUSAN ADAMS                         Claim #: 460; Distribution Dividend: 100.00;    5200-000                                 $3,873.92         $791,881.82
03/20/2013           5392      ROBERT RADER                        Claim #: 456; Distribution Dividend: 100.00;    5200-000                                 $8,697.95         $783,183.87
03/20/2013           5393      JEREMY CASNER                       Claim #: 455; Distribution Dividend: 100.00;    5200-000                                  $495.25          $782,688.62
03/20/2013           5394      JON KITAJI                          Claim #: 454; Distribution Dividend: 100.00;    5200-000                             $20,886.57            $761,802.05
03/20/2013           5395      KENNETH W PETRIE                    Claim #: 453; Distribution Dividend: 100.00;    5200-000                             $11,103.60            $750,698.45
                                                                                                                  SUBTOTALS                $0.00       $160,467.85
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 62                   Exhibit B
                                                                           Document      Page  79 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                    5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


03/20/2013           5396      JAMES WEBER                           Claim #: 452; Distribution Dividend: 100.00;    5200-000                                 $6,251.35         $744,447.10
03/20/2013           5397      MICHAEL PETRIE                        Claim #: 451; Distribution Dividend: 100.00;    5200-000                                 $1,593.92         $742,853.18
03/20/2013           5398      STEPHANIE BISHOP                      Claim #: 450; Distribution Dividend: 100.00;    5200-000                                 $1,445.50         $741,407.68
03/20/2013           5399      PATRICK SMYTHE                        Claim #: 449; Distribution Dividend: 100.00;    5200-000                                 $1,583.40         $739,824.28
03/20/2013           5400      MICHAEL GREEN                         Claim #: 446; Distribution Dividend: 100.00;    5200-000                                 $7,248.84         $732,575.44
03/20/2013           5401      DESIREE FARMER                        Claim #: 443; Distribution Dividend: 100.00;    5200-000                                  $881.33          $731,694.11
03/20/2013           5402      LIESELOTTE HEIL                       Claim #: 442; Distribution Dividend: 100.00;    5200-000                                 $9,227.65         $722,466.46
03/20/2013           5403      KATHRYN SMITH                         Claim #: 438; Distribution Dividend: 100.00;    5200-000                                 $1,680.03         $720,786.43
03/20/2013           5404      DOUGLAS WEAVER                        Claim #: 436; Distribution Dividend: 100.00;    5200-000                                 $9,979.95         $710,806.48
03/20/2013           5405      BRUCE GIBBONS                         Claim #: 434; Distribution Dividend: 100.00;    5200-000                                  $954.04          $709,852.44
03/20/2013           5406      CRAIG HANWAY                          Claim #: 433; Distribution Dividend: 100.00;    5200-000                                 $9,368.63         $700,483.81
03/20/2013           5407      ERIN BAST                             Claim #: 431; Distribution Dividend: 100.00;    5200-000                                  $727.22          $699,756.59
03/20/2013           5408      PATRICK F MALLEOLO                    Claim #: 430; Distribution Dividend: 100.00;    5200-000                             $12,064.97            $687,691.62
03/20/2013           5409      STEPHEN WOOD                          Claim #: 429; Distribution Dividend: 100.00;    5200-000                                  $800.45          $686,891.17
03/20/2013           5410      BETH MCGUIRE                          Claim #: 428; Distribution Dividend: 100.00;    5200-000                                 $1,914.20         $684,976.97
03/20/2013           5411      AYANA AZIM                            Claim #: 427; Distribution Dividend: 100.00;    5200-000                                  $460.40          $684,516.57
03/20/2013           5412      MELISSA M WRIGHT                      Claim #: 426; Distribution Dividend: 100.00;    5200-000                                 $1,757.10         $682,759.47
03/20/2013           5413      RICHARD MILLER                        Claim #: 425; Distribution Dividend: 100.00;    5200-000                                 $2,539.94         $680,219.53
03/20/2013           5414      JUTTA CARTER                          Claim #: 424; Distribution Dividend: 100.00;    5200-000                                 $2,962.12         $677,257.41
03/20/2013           5415      SHERYL BOWMAN                         Claim #: 422; Distribution Dividend: 100.00;    5200-000                                 $1,449.59         $675,807.82
03/20/2013           5416      JANIS HILL                            Claim #: 421; Distribution Dividend: 100.00;    5200-000                                 $1,782.20         $674,025.62
03/20/2013           5417      PETER TARBOX                          Claim #: 419; Distribution Dividend: 100.00;    5200-000                                 $8,770.65         $665,254.97
03/20/2013           5418      MARK BOSSO                            Claim #: 417; Distribution Dividend: 100.00;    5200-000                                 $8,532.00         $656,722.97
03/20/2013           5419      JULIA SCHUBERT-COWAN                  Claim #: 416; Distribution Dividend: 100.00;    5200-000                                 $4,681.95         $652,041.02
03/20/2013           5420      KELLY E DRAKE                         Claim #: 415; Distribution Dividend: 100.00;    5200-000                             $12,238.83            $639,802.19
03/20/2013           5421      CRAIG VERWERS                         Claim #: 413; Distribution Dividend: 100.00;    5200-000                             $17,365.77            $622,436.42
03/20/2013           5422      JASON WALLACE                         Claim #: 405; Distribution Dividend: 100.00;    5200-000                                 $1,658.36         $620,778.06
03/20/2013           5423      CHAD BRENNAN                          Claim #: 404; Distribution Dividend: 100.00;    5200-000                                 $4,722.29         $616,055.77
                                                                                                                    SUBTOTALS                $0.00       $134,642.68
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 63                   Exhibit B
                                                                          Document      Page  80 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                            3                                             4                                    5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


03/20/2013           5424      DAVID BRETT AND PHOEBE BEASLEY       Claim #: 403; Distribution Dividend: 100.00;    5200-000                                 $1,925.80         $614,129.97
03/20/2013           5425      SUSAN COOK                           Claim #: 402; Distribution Dividend: 100.00;    5200-000                                  $280.35          $613,849.62
03/20/2013           5426      CARL E & LISA HITES                  Claim #: 400; Distribution Dividend: 100.00;    5200-000                             $15,679.03            $598,170.59
03/20/2013           5427      KATHLEEN KENNEDY                     Claim #: 397; Distribution Dividend: 100.00;    5200-000                                 $1,860.71         $596,309.88
03/20/2013           5428      CLAUDE ROLO                          Claim #: 393; Distribution Dividend: 100.00;    5200-000                             $19,132.18            $577,177.70
03/20/2013           5429      VICKY WHEELER                        Claim #: 392; Distribution Dividend: 100.00;    5200-000                                 $1,577.89         $575,599.81
03/20/2013           5430      MARTHA ROWLETT                       Claim #: 390; Distribution Dividend: 100.00;    5200-000                                 $1,876.74         $573,723.07
03/20/2013           5431      RICHARD FIELDS                       Claim #: 388; Distribution Dividend: 100.00;    5200-000                             $17,573.26            $556,149.81
03/20/2013           5432      JAMES FIELDS                         Claim #: 384; Distribution Dividend: 100.00;    5200-000                                 $6,366.79         $549,783.02
03/20/2013           5433      JOHN WESTERMAN                       Claim #: 383; Distribution Dividend: 100.00;    5200-000                                  $640.63          $549,142.39
03/20/2013           5434      AARON DEBORD                         Claim #: 382; Distribution Dividend: 100.00;    5200-000                                 $6,427.85         $542,714.54
03/20/2013           5435      JESSE LOFTIN                         Claim #: 381; Distribution Dividend: 100.00;    5200-000                                 $4,322.64         $538,391.90
03/20/2013           5436      OLEG GORODETSKY                      Claim #: 377; Distribution Dividend: 100.00;    5200-000                                 $1,833.55         $536,558.35
03/20/2013           5437      ROGER HORWITZ                        Claim #: 376; Distribution Dividend: 100.00;    5200-000                                  $251.69          $536,306.66
03/20/2013           5438      RENE LACERTE                         Claim #: 375; Distribution Dividend: 100.00;    5200-000                                 $8,810.15         $527,496.51
03/20/2013           5439      ROBERT LAM                           Claim #: 374; Distribution Dividend: 100.00;    5200-000                                 $6,658.06         $520,838.45
03/20/2013           5440      DANIEL LIND                          Claim #: 373; Distribution Dividend: 100.00;    5200-000                                 $1,416.49         $519,421.96
03/20/2013           5441      ASHOK THOTA                          Claim #: 371; Distribution Dividend: 100.00;    5200-000                                 $2,483.53         $516,938.43
03/20/2013           5442      VIJAY RAGHURAMAN                     Claim #: 370; Distribution Dividend: 100.00;    5200-000                                 $4,754.24         $512,184.19
03/20/2013           5443      JEFFREY SCHULTZ                      Claim #: 369; Distribution Dividend: 100.00;    5200-000                                  $797.65          $511,386.54
03/20/2013           5444      TAI THACH                            Claim #: 368; Distribution Dividend: 100.00;    5200-000                                 $3,656.84         $507,729.70
03/20/2013           5445      GEORGE SCOTT                         Claim #: 365; Distribution Dividend: 100.00;    5200-000                                 $4,149.65         $503,580.05
03/20/2013           5446      ELIZABETH STERNBERG                  Claim #: 364; Distribution Dividend: 100.00;    5200-000                             $10,117.19            $493,462.86
03/20/2013           5447      KATHERINE BENSON                     Claim #: 362; Distribution Dividend: 100.00;    5200-000                                  $872.82          $492,590.04
03/20/2013           5448      LOURDES DIEGUEZ                      Claim #: 361; Distribution Dividend: 100.00;    5200-000                                 $8,999.77         $483,590.27
03/20/2013           5449      KEVIN NOWAK                          Claim #: 359; Distribution Dividend: 100.00;    5200-000                                  $893.22          $482,697.05
03/20/2013           5450      CHARLOTTE NOWAK                      Claim #: 357; Distribution Dividend: 100.00;    5200-000                                  $295.89          $482,401.16
03/20/2013           5451      LEAH SIMS                            Claim #: 354; Distribution Dividend: 100.00;    5200-000                                  $975.33          $481,425.83
                                                                                                                   SUBTOTALS                $0.00       $134,629.94
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 64                   Exhibit B
                                                                          Document      Page  81 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                            3                                             4                                    5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


03/20/2013           5452      BEN DOTSON                           Claim #: 353; Distribution Dividend: 100.00;    5200-000                                 $6,722.05         $474,703.78
03/20/2013           5453      JASON REGIER                         Claim #: 349; Distribution Dividend: 100.00;    5200-000                             $10,668.73            $464,035.05
03/20/2013           5454      JAMES MOODY                          Claim #: 347; Distribution Dividend: 100.00;    5200-000                                 $5,077.58         $458,957.47
03/20/2013           5455      KENNETH SWINFORD                     Claim #: 346; Distribution Dividend: 100.00;    5200-000                                 $2,070.17         $456,887.30
03/20/2013           5456      JAMES MALLINSON                      Claim #: 342; Distribution Dividend: 100.00;    5200-000                                 $1,513.39         $455,373.91
03/20/2013           5457      ALEXANDER WAN                        Claim #: 341; Distribution Dividend: 100.00;    5200-000                                 $2,836.66         $452,537.25
03/20/2013           5458      CHARLES WRIGHT                       Claim #: 340; Distribution Dividend: 100.00;    5200-000                                 $5,665.07         $446,872.18
03/20/2013           5459      ANA GOMES                            Claim #: 338; Distribution Dividend: 100.00;    5200-000                                 $2,464.94         $444,407.24
03/20/2013           5460      BERNARD HUSSMAN                      Claim #: 337; Distribution Dividend: 100.00;    5200-000                                 $1,383.63         $443,023.61
03/20/2013           5461      REBECCA JANNEY                       Claim #: 336; Distribution Dividend: 100.00;    5200-000                                 $1,850.30         $441,173.31
03/20/2013           5462      CLARK GROVE                          Claim #: 334; Distribution Dividend: 100.00;    5200-000                             $14,293.96            $426,879.35
03/20/2013           5463      DOREEN SOLOMON                       Claim #: 330; Distribution Dividend: 100.00;    5200-000                                  $323.14          $426,556.21
03/20/2013           5464      KIMBERLY PRESCOTT                    Claim #: 329; Distribution Dividend: 100.00;    5200-000                                   $68.51          $426,487.70
03/20/2013           5465      RUTH PURDY                           Claim #: 328; Distribution Dividend: 100.00;    5200-000                                 $1,017.66         $425,470.04
03/20/2013           5466      CONNIE TREBING                       Claim #: 326; Distribution Dividend: 100.00;    5200-000                                 $1,841.27         $423,628.77
03/20/2013           5467      MICHAEL RUDDY                        Claim #: 322; Distribution Dividend: 100.00;    5200-000                                 $8,185.70         $415,443.07
03/20/2013           5468      CRISTINE FERGUSON                    Claim #: 320; Distribution Dividend: 100.00;    5200-000                                 $2,798.91         $412,644.16
03/20/2013           5469      EDWARD POPOVICH                      Claim #: 318; Distribution Dividend: 100.00;    5200-000                                 $9,607.75         $403,036.41
03/20/2013           5470      STEPHEN OLSON                        Claim #: 314; Distribution Dividend: 100.00;    5200-000                             $16,320.04            $386,716.37
03/20/2013           5471      STEVEN FABER                         Claim #: 313; Distribution Dividend: 100.00;    5200-000                             $12,164.14            $374,552.23
03/20/2013           5472      ERIC SALTZMAN                        Claim #: 312; Distribution Dividend: 100.00;    5200-000                                 $3,022.31         $371,529.92
03/20/2013           5473      PAUL VITALI                          Claim #: 311; Distribution Dividend: 100.00;    5200-000                                 $7,316.92         $364,213.00
03/20/2013           5474      KATHLEEN RILEY                       Claim #: 310; Distribution Dividend: 100.00;    5200-000                             $14,652.33            $349,560.67
03/20/2013           5475      HUONG LE                             Claim #: 307; Distribution Dividend: 100.00;    5200-000                             $11,216.65            $338,344.02
03/20/2013           5476      CAROLYN ZARESKI                      Claim #: 303; Distribution Dividend: 100.00;    5200-000                             $16,625.87            $321,718.15
03/20/2013           5477      BRIAN WARNER                         Claim #: 302; Distribution Dividend: 100.00;    5200-000                             $18,893.24            $302,824.91
03/20/2013           5478      PAULINE & SCOTT EIDSVOOG             Claim #: 301; Distribution Dividend: 100.00;    5200-000                                 $7,283.13         $295,541.78
03/20/2013           5479      JACQUELIN HENDREX                    Claim #: 300; Distribution Dividend: 100.00;    5200-000                                 $7,664.24         $287,877.54
                                                                                                                   SUBTOTALS                $0.00       $193,548.29
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 65                   Exhibit B
                                                                          Document      Page  82 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:           **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:            11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:               10/5/2018                                                                         Separate bond (if applicable):

       1                2                            3                                             4                                    5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


03/20/2013           5480      GARRY DUNCAN                         Claim #: 299; Distribution Dividend: 100.00;    5200-000                                 $6,025.72         $281,851.82
03/20/2013           5481      NIKI CONARD                          Claim #: 298; Distribution Dividend: 100.00;    5200-000                                 $1,275.03         $280,576.79
03/20/2013           5482      SHANE E VELTRI                       Claim #: 294; Distribution Dividend: 100.00;    5200-000                             $10,754.27            $269,822.52
03/20/2013           5483      THOMAS ZIMMERMAN                     Claim #: 293; Distribution Dividend: 100.00;    5200-000                                 $8,964.88         $260,857.64
03/20/2013           5484      SHANNON FERGUSON                     Claim #: 292; Distribution Dividend: 100.00;    5200-000                             $10,471.95            $250,385.69
03/20/2013           5485      MARIA TOUCHET                        Claim #: 290; Distribution Dividend: 100.00;    5200-000                                 $2,077.22         $248,308.47
03/20/2013           5486      IDA ZIEWACZ                          Claim #: 289; Distribution Dividend: 100.00;    5200-000                                 $1,684.43         $246,624.04
03/20/2013           5487      ERIKA WITLER                         Claim #: 288; Distribution Dividend: 100.00;    5200-000                                  $314.26          $246,309.78
03/20/2013           5488      ADAM WILLIAM ANGIONE                 Claim #: 287; Distribution Dividend: 100.00;    5200-000                                 $8,207.05         $238,102.73
03/20/2013           5489      ARTHUR MELVILLE                      Claim #: 286; Distribution Dividend: 100.00;    5200-000                             $12,121.20            $225,981.53
03/20/2013           5490      ANNA MAE GRACE                       Claim #: 282; Distribution Dividend: 100.00;    5200-000                             $10,687.18            $215,294.35
03/20/2013           5491      RB DOVER                             Claim #: 281; Distribution Dividend: 100.00;    5200-000                                 $1,316.69         $213,977.66
03/20/2013           5492      LANNY L CUMMINGS                     Claim #: 280; Distribution Dividend: 100.00;    5200-000                                  $732.46          $213,245.20
03/20/2013           5493      MARK ORTTUNG                         Claim #: 279; Distribution Dividend: 100.00;    5200-000                                 $2,183.18         $211,062.02
03/20/2013           5494      ERNEST RIEFENHAUSER                  Claim #: 277; Distribution Dividend: 100.00;    5200-000                                 $2,333.46         $208,728.56
03/20/2013           5495      JAMES SIMMONS                        Claim #: 272; Distribution Dividend: 100.00;    5200-000                                 $2,345.22         $206,383.34
03/20/2013           5496      JOHN JEFFREY ANZEVINO                Claim #: 270; Distribution Dividend: 100.00;    5200-000                                 $2,348.80         $204,034.54
03/20/2013           5497      MARTIN SANDERS                       Claim #: 269; Distribution Dividend: 100.00;    5200-000                             $23,523.56            $180,510.98
03/20/2013           5498      JANET PEELE                          Claim #: 265; Distribution Dividend: 100.00;    5200-000                             $17,176.78            $163,334.20
03/20/2013           5499      BARBARA KEIM                         Claim #: 264; Distribution Dividend: 100.00;    5200-000                                 $2,474.21         $160,859.99
03/20/2013           5500      KYMBERLEY DEELY                      Claim #: 263; Distribution Dividend: 100.00;    5200-000                                 $1,568.43         $159,291.56
03/20/2013           5501      YOLANDA MILLER                       Claim #: 261; Distribution Dividend: 100.00;    5200-000                                 $1,193.48         $158,098.08
03/20/2013           5502      BRAD DENNIS                          Claim #: 260; Distribution Dividend: 100.00;    5200-000                                 $3,894.55         $154,203.53
03/20/2013           5503      SABINE TUCKER                        Claim #: 257; Distribution Dividend: 100.00;    5200-000                                 $4,197.60         $150,005.93
03/20/2013           5504      EDWARD ALKIRE                        Claim #: 256; Distribution Dividend: 100.00;    5200-000                                 $3,253.26         $146,752.67
03/20/2013           5505      MARGARET NAKAKOJI                    Claim #: 255; Distribution Dividend: 100.00;    5200-000                                 $1,201.66         $145,551.01
03/20/2013           5506      JOHN MITCHA                          Claim #: 254; Distribution Dividend: 100.00;    5200-000                                 $7,763.50         $137,787.51
03/20/2013           5507      ALTA KREINDLER                       Claim #: 252; Distribution Dividend: 100.00;    5200-000                             $13,260.82            $124,526.69
                                                                                                                   SUBTOTALS                $0.00       $163,350.85
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 66                   Exhibit B
                                                                          Document      Page  83 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                            3                                             4                                    5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


03/20/2013           5508      JULIA WHITE                          Claim #: 250; Distribution Dividend: 100.00;    5200-000                             $14,704.73            $109,821.96
03/20/2013           5509      GREGORY NESS                         Claim #: 249; Distribution Dividend: 100.00;    5200-000                             $12,808.55             $97,013.41
03/20/2013           5510      KENNETH REMMERT                      Claim #: 248; Distribution Dividend: 100.00;    5200-000                                 $5,418.96          $91,594.45
03/20/2013           5511      JAMES LACOCK III                     Claim #: 245; Distribution Dividend: 100.00;    5200-000                                 $4,506.71          $87,087.74
03/20/2013           5512      THOMAS KUCHARIK                      Claim #: 244; Distribution Dividend: 100.00;    5200-000                                 $4,773.02          $82,314.72
03/20/2013           5513      RYAN REED                            Claim #: 243; Distribution Dividend: 100.00;    5200-000                                 $3,033.58          $79,281.14
03/20/2013           5514      ERIKA REED                           Claim #: 242; Distribution Dividend: 100.00;    5200-000                                 $3,033.58          $76,247.56
03/20/2013           5515      ALEXANDER SEARS                      Claim #: 241; Distribution Dividend: 100.00;    5200-000                                 $3,946.05          $72,301.51
03/20/2013           5516      DONALD WOOD                          Claim #: 240; Distribution Dividend: 100.00;    5200-000                                 $1,751.55          $70,549.96
03/20/2013           5517      JOHN WATTS                           Claim #: 237; Distribution Dividend: 100.00;    5200-000                             $12,155.77             $58,394.19
03/20/2013           5518      JOHN & KARA GOLIAN                   Claim #: 236; Distribution Dividend: 100.00;    5200-000                                 $6,431.30          $51,962.89
03/20/2013           5519      DAVID HUELSMAN                       Claim #: 234; Distribution Dividend: 100.00;    5200-000                                  $299.95           $51,662.94
03/20/2013           5520      MICHAEL NGUYEN                       Claim #: 231; Distribution Dividend: 100.00;    5200-000                                 $6,063.69          $45,599.25
03/20/2013           5521      BETTY ASHER                          Claim #: 228; Distribution Dividend: 100.00;    5200-000                             $11,969.91             $33,629.34
03/20/2013           5522      WILLIAM CLODFELDER                   Claim #: 226; Distribution Dividend: 100.00;    5200-000                                 $9,002.62          $24,626.72
03/20/2013           5523      LON NESTRUD                          Claim #: 223; Distribution Dividend: 100.00;    5200-000                                 $1,840.69          $22,786.03
03/20/2013           5524      WENDY NESTRUD                        Claim #: 222; Distribution Dividend: 100.00;    5200-000                                  $132.21           $22,653.82
03/20/2013           5525      LINDA STANLEY                        Claim #: 220; Distribution Dividend: 100.00;    5200-000                                 $1,314.06          $21,339.76
03/20/2013           5526      DENA TAYLOR                          Claim #: 218; Distribution Dividend: 100.00;    5200-000                                  $796.87           $20,542.89
03/20/2013           5527      CLAIRE BRENNEMAN MCMILLAN            Claim #: 216; Distribution Dividend: 100.00;    5200-000                                 $5,680.61          $14,862.28
03/20/2013           5528      RONALD BUCCARELLI                    Claim #: 213; Distribution Dividend: 100.00;    5200-000                                 $6,498.00            $8,364.28
03/20/2013           5529      ERIC ESLICH                          Claim #: 211; Distribution Dividend: 100.00;    5200-000                                 $4,909.88            $3,454.40
03/20/2013           5530      Michelle Adams                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $52.62             $3,401.78
03/21/2013           5258      VOID: ARNE VAN DER HEYDE             CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                              ($1,129.55)             $4,531.33
                                                                    VOID AND REPRINT
03/21/2013           5259      VOID: ALBERT CHIODI                  CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                              ($1,774.64)             $6,305.97
                                                                    VOID AND REPRINT



                                                                                                                   SUBTOTALS                $0.00       $118,220.72
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55         Desc Main
                                                                                                                                       Page No: 67                   Exhibit B
                                                                           Document      Page  84 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                 Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                       Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                   Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                       Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                   Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                    Separate bond (if applicable):

       1                2                             3                                             4                               5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                Tran Code             $                $


03/21/2013           5260      VOID: BARBARA SHAPIRO                 CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                              ($11,829.46)           $18,135.43
                                                                     VOID AND REPRINT
03/21/2013           5261      VOID: LAWRENCE SHAPIRO                CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($9,842.04)           $27,977.47
                                                                     VOID AND REPRINT
03/21/2013           5262      VOID: WILLIAM DUNN                    CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($3,311.59)           $31,289.06
                                                                     VOID AND REPRINT
03/21/2013           5263      VOID: MARK GREMLER                    CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                              ($14,306.07)           $45,595.13
                                                                     VOID AND REPRINT
03/21/2013           5264      VOID: HELEN GREMLER                   CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($7,732.44)           $53,327.57
                                                                     VOID AND REPRINT
03/21/2013           5265      VOID: JEFFREY R RUSH                  CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                              ($14,091.96)           $67,419.53
                                                                     VOID AND REPRINT
03/21/2013           5266      VOID: NAOMI BUTLER                    CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($7,783.90)           $75,203.43
                                                                     VOID AND REPRINT
03/21/2013           5267      VOID: MELODY HORSEMAN                 CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($1,711.21)           $76,914.64
                                                                     VOID AND REPRINT
03/21/2013           5268      VOID: WILLIAM BUTLER                  CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($7,783.90)           $84,698.54
                                                                     VOID AND REPRINT
03/21/2013           5269      VOID: DIDO GALANG                     CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                              ($12,449.14)           $97,147.68
                                                                     VOID AND REPRINT
03/21/2013           5270      VOID: EDWARD P NENONEN                CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($6,519.72)          $103,667.40
                                                                     VOID AND REPRINT
03/21/2013           5271      VOID: RONALD A BIHLER                 CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                                  ($634.90)         $104,302.30
                                                                     VOID AND REPRINT
03/21/2013           5272      VOID: KEN CATES                       CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                              ($18,478.08)          $122,780.38
                                                                     VOID AND REPRINT
03/21/2013           5273      VOID: DANIEL RAY ORMSBY               CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($6,496.74)          $129,277.12
                                                                     VOID AND REPRINT
03/21/2013           5274      VOID: JACK A DILL                     CHECKS DID NOT PRINT ON CHECK STOCK -     5200-003                               ($4,768.40)          $134,045.52
                                                                     VOID AND REPRINT

                                                                                                              SUBTOTALS                 $0.00      ($127,739.55)
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 68                   Exhibit B
                                                                          Document      Page  85 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                            3                                              4                                   5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


03/21/2013           5275      VOID: MAIRIN ANNE BRYAN              CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                              ($4,032.52)          $138,078.04
                                                                    VOID AND REPRINT
03/21/2013           5276      VOID: JOHN C MARIETTA                CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                              ($3,254.91)          $141,332.95
                                                                    VOID AND REPRINT
03/21/2013           5277      VOID: TRACY E BRANTNER               CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                                  ($89.13)         $141,422.08
                                                                    VOID AND REPRINT
03/21/2013           5278      VOID: JEFFREY L MYERS                CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                             ($17,774.11)          $159,196.19
                                                                    VOID AND REPRINT
03/21/2013           5279      VOID: WILLIAM C WOOD JR              CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                              ($3,597.74)          $162,793.93
                                                                    VOID AND REPRINT
03/21/2013           5280      VOID: TIM HARDING                    CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                             ($15,756.80)          $178,550.73
                                                                    VOID AND REPRINT
03/21/2013           5281      VOID: FRED JACOBS                    CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                                 ($561.52)         $179,112.25
                                                                    VOID AND REPRINT
03/21/2013           5282      VOID: GAYLE PINN                     CHECKS DID NOT PRINT ON CHECK STOCK -           5200-003                                 ($142.23)         $179,254.48
                                                                    VOID AND REPRINT
03/21/2013           5531      GAYLE PINN                           Claim #: 56; Distribution Dividend: 100.00;     5200-000                                  $142.23          $179,112.25
03/21/2013           5532      FRED JACOBS                          Claim #: 57; Distribution Dividend: 100.00;     5200-000                                  $561.52          $178,550.73
03/21/2013           5533      ARNE VAN DER HEYDE                   Claim #: 173; Distribution Dividend: 100.00;    5200-000                                 $1,129.55         $177,421.18
03/21/2013           5534      ALBERT CHIODI                        Claim #: 164; Distribution Dividend: 100.00;    5200-000                                 $1,774.64         $175,646.54
03/21/2013           5535      BARBARA SHAPIRO                      Claim #: 163; Distribution Dividend: 100.00;    5200-000                             $11,829.46            $163,817.08
03/21/2013           5536      LAWRENCE SHAPIRO                     Claim #: 158; Distribution Dividend: 100.00;    5200-000                                 $9,842.04         $153,975.04
03/21/2013           5537      WILLIAM DUNN                         Claim #: 155; Distribution Dividend: 100.00;    5200-000                                 $3,311.59         $150,663.45
03/21/2013           5538      MARK GREMLER                         Claim #: 152; Distribution Dividend: 100.00;    5200-000                             $14,306.07            $136,357.38
03/21/2013           5539      HELEN GREMLER                        Claim #: 151; Distribution Dividend: 100.00;    5200-000                                 $7,732.44         $128,624.94
03/21/2013           5540      JEFFREY R RUSH                       Claim #: 114; Distribution Dividend: 100.00;    5200-000                             $14,091.96            $114,532.98
03/21/2013           5541      NAOMI BUTLER                         Claim #: 113; Distribution Dividend: 100.00;    5200-000                                 $7,783.90         $106,749.08
03/21/2013           5542      MELODY HORSEMAN                      Claim #: 110; Distribution Dividend: 100.00;    5200-000                                 $1,711.21         $105,037.87
03/21/2013           5543      WILLIAM BUTLER                       Claim #: 109; Distribution Dividend: 100.00;    5200-000                                 $7,783.90          $97,253.97

                                                                                                                   SUBTOTALS                $0.00        $36,791.55
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 69                   Exhibit B
                                                                            Document      Page  86 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                             4                                    5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


03/21/2013            5544     DIDO GALANG                            Claim #: 101; Distribution Dividend: 100.00;    5200-000                             $12,449.14             $84,804.83
03/21/2013            5545     EDWARD P NENONEN                       Claim #: 98; Distribution Dividend: 100.00;     5200-000                                 $6,519.72          $78,285.11
03/21/2013            5546     RONALD A BIHLER                        Claim #: 96; Distribution Dividend: 100.00;     5200-000                                  $634.90           $77,650.21
03/21/2013            5547     KEN CATES                              Claim #: 95; Distribution Dividend: 100.00;     5200-000                             $18,478.08             $59,172.13
03/21/2013            5548     DANIEL RAY ORMSBY                      Claim #: 92; Distribution Dividend: 100.00;     5200-000                                 $6,496.74          $52,675.39
03/21/2013            5549     JACK A DILL                            Claim #: 90; Distribution Dividend: 100.00;     5200-000                                 $4,768.40          $47,906.99
03/21/2013            5550     MAIRIN ANNE BRYAN                      Claim #: 89; Distribution Dividend: 100.00;     5200-000                                 $4,032.52          $43,874.47
03/21/2013            5551     JOHN C MARIETTA                        Claim #: 75; Distribution Dividend: 100.00;     5200-000                                 $3,254.91          $40,619.56
03/21/2013            5552     TRACY E BRANTNER                       Claim #: 74; Distribution Dividend: 100.00;     5200-000                                   $89.13           $40,530.43
03/21/2013            5553     JEFFREY L MYERS                        Claim #: 70; Distribution Dividend: 100.00;     5200-000                             $17,774.11             $22,756.32
03/21/2013            5554     WILLIAM C WOOD JR                      Claim #: 65; Distribution Dividend: 100.00;     5200-000                                 $3,597.74          $19,158.58
03/21/2013            5555     TIM HARDING                            Claim #: 60; Distribution Dividend: 100.00;     5200-000                             $15,756.80               $3,401.78
03/22/2013           (10025)   MICHAEL W. RATHSACK, ATTY              GENEVA SEAL - FULL SETTLEMENT PAYMENT           1249-000        $229,175.00                                $232,576.78
03/25/2013            (86)     FINANCE 2000 LLC                       PAYMENT OF FINAL INSTALLMENT PAYMENT            1249-000           $7,785.85                               $240,362.63
03/25/2013                     ROBERT ANGART                          PAYROLL FOR PERIOD ENDING 10/16/12 - DEBIT      2690-000                                 $3,122.04         $237,240.59
                                                                      OCCURRED ON 11/14/12
03/25/2013                     PAYCHEX                                PAYROLL PROCESSING FEE - DEBIT OCCURRED         2690-000                                   $12.13          $237,228.46
                                                                      ON 12/11/13
03/25/2013                     PAYCHEX                                PAYROLL PROCESSING FEE - DEBIT OCCURRED         2690-000                                   $44.00          $237,184.46
                                                                      ON 1/11/13
03/25/2013            5556     OHIO DEPT. OF JOB AND FAMILY                                                           2690-000                                  $645.04          $236,539.42
                               SERVICES
03/27/2013            5060     VOID: Bradley Tucker                   CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                                 ($680.19)         $237,219.61
03/27/2013            5557     Bradley Tucker                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $680.19          $236,539.42
03/28/2013                     Transfer From: #******0162             TRANSFER TO COVER HSA DISTRIBUTION              9999-000        $100,000.00                                $336,539.42
                                                                      BATCH TWO
03/28/2013            5558     DORSEY KINDLER, JR.                    Claim #: 190; Distribution Dividend: 100.00;    5200-000                             $19,466.06            $317,073.36
03/28/2013            5559     SHAMA ALI                              Claim #: 182; Distribution Dividend: 100.00;    5200-000                                 $5,047.57         $312,025.79
03/28/2013            5560     PATRICIA MARTIN                        Claim #: 176; Distribution Dividend: 100.00;    5200-000                             $11,670.26            $300,355.53
                                                                                                                     SUBTOTALS          $336,960.85       $133,859.29
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 70                   Exhibit B
                                                                           Document      Page  87 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                    5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


03/28/2013           5561      LINDA JOHNSON                         Claim #: 169; Distribution Dividend: 100.00;    5200-000                                  $681.66          $299,673.87
03/28/2013           5562      IRIT LEVY AND JOHN RECINE             Claim #: 124; Distribution Dividend: 100.00;    5200-000                             $19,255.38            $280,418.49
03/28/2013           5563      MARC NOVELL                           Claim #: 119; Distribution Dividend: 100.00;    5200-000                             $12,294.03            $268,124.46
03/28/2013           5564      LYNETTE MAYHEW                        Claim #: 117; Distribution Dividend: 100.00;    5200-000                             $15,889.96            $252,234.50
03/28/2013           5565      JAMES EDMOND BEYLOTTE                 Claim #: 106; Distribution Dividend: 100.00;    5200-000                                 $2,346.25         $249,888.25
03/28/2013           5566      MITCHEL PILNICK                       Claim #: 930; Distribution Dividend: 100.00;    5200-000                                  $135.67          $249,752.58
03/28/2013           5567      MARK LANSBERY                         Claim #: 920; Distribution Dividend: 100.00;    5200-000                                 $1,294.99         $248,457.59
03/28/2013           5568      MATTHEW BABER                         Claim #: 843; Distribution Dividend: 100.00;    5200-000                                 $1,279.47         $247,178.12
03/28/2013           5569      MARY BOYLE                            Claim #: 801; Distribution Dividend: 100.00;    5200-000                                 $7,259.27         $239,918.85
03/28/2013           5570      JOSEPH CALDEIRA                       Claim #: 741; Distribution Dividend: 100.00;    5200-000                                 $3,751.80         $236,167.05
03/28/2013           5571      ROBERT SCHWARTZ                       Claim #: 732; Distribution Dividend: 100.00;    5200-000                             $18,874.82            $217,292.23
03/28/2013           5572      RIK KINNEY                            Claim #: 667; Distribution Dividend: 100.00;    5200-000                                 $5,416.92         $211,875.31
03/28/2013           5573      JAMES SMITH                           Claim #: 665; Distribution Dividend: 100.00;    5200-000                                   $96.12          $211,779.19
03/28/2013           5574      DAVID SPENCER                         Claim #: 640; Distribution Dividend: 100.00;    5200-000                             $18,180.93            $193,598.26
03/28/2013           5575      WILLIAM LONG                          Claim #: 622; Distribution Dividend: 100.00;    5200-000                             $14,824.87            $178,773.39
03/28/2013           5576      KRIS & LAURA STAVROU                  Claim #: 575; Distribution Dividend: 100.00;    5200-000                                   $10.00          $178,763.39
03/28/2013           5577      BARBARA LEONE                         Claim #: 573; Distribution Dividend: 100.00;    5200-000                                  $207.13          $178,556.26
03/28/2013           5578      MARK CARTIER                          Claim #: 542; Distribution Dividend: 100.00;    5200-000                             $23,182.39            $155,373.87
03/28/2013           5579      CARL JOHNSON                          Claim #: 486; Distribution Dividend: 100.00;    5200-000                                 $1,926.38         $153,447.49
03/28/2013           5580      RONALD HAMSON                         Claim #: 479; Distribution Dividend: 100.00;    5200-000                                  $134.50          $153,312.99
03/28/2013           5581      JERRY RAYNOR                          Claim #: 472; Distribution Dividend: 100.00;    5200-000                                 $5,868.66         $147,444.33
03/28/2013           5582      SHIRLEY KUCIREK                       Claim #: 465; Distribution Dividend: 100.00;    5200-000                                 $7,210.82         $140,233.51
03/28/2013           5583      STUART M COHEN                        Claim #: 420; Distribution Dividend: 100.00;    5200-000                             $21,202.75            $119,030.76
03/28/2013           5584      TRACY LUCK                            Claim #: 412; Distribution Dividend: 100.00;    5200-000                                 $2,473.37         $116,557.39
03/28/2013           5585      DONNA BROWN                           Claim #: 406; Distribution Dividend: 100.00;    5200-000                                 $3,309.16         $113,248.23
03/28/2013           5586      KRISTI COOPER                         Claim #: 345; Distribution Dividend: 100.00;    5200-000                                 $1,824.55         $111,423.68
03/28/2013           5587      DIMOSTHENIS KATSIS                    Claim #: 339; Distribution Dividend: 100.00;    5200-000                                 $3,504.26         $107,919.42
03/28/2013           5588      MARGARET GARNIER                      Claim #: 327; Distribution Dividend: 100.00;    5200-000                                 $4,762.76         $103,156.66
                                                                                                                    SUBTOTALS                $0.00       $197,198.87
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 71                   Exhibit B
                                                                            Document      Page  88 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                             4                                    5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


03/28/2013           5589      MICHAEL D MILROY                       Claim #: 308; Distribution Dividend: 100.00;    5200-000                             $14,466.38             $88,690.28
03/28/2013           5590      RAYMOND SKARUPA                        Claim #: 297; Distribution Dividend: 100.00;    5200-000                             $21,064.20             $67,626.08
03/28/2013           5591      THOMAS BARTZEN                         Claim #: 224; Distribution Dividend: 100.00;    5200-000                                 $7,299.35          $60,326.73
03/28/2013           5592      MICHAEL GRIBBEN                        Claim #: 210; Distribution Dividend: 100.00;    5200-000                             $12,165.44             $48,161.29
03/28/2013           5593      THERESA GALVIN                         Claim #: 131; Distribution Dividend: 100.00;    5200-000                                 $7,035.34          $41,125.95
03/28/2013           5594      RORY NOVELL                            Claim #: 127; Distribution Dividend: 100.00;    5200-000                             $11,134.15             $29,991.80
04/02/2013                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE BATCH 3                  9999-000        $200,000.00                                $229,991.80
                                                                      DISTRIBUTION TO HSA CLAIMANTS
04/02/2013           5595      CHRISTINE CHANNING                     Claim #: 200; Distribution Dividend: 100.00;    5200-000                                 $4,986.56         $225,005.24
04/02/2013           5596      SCOTT KIRBY                            Claim #: 196; Distribution Dividend: 100.00;    5200-000                                 $6,488.45         $218,516.79
04/02/2013           5597      CHRISTINE C BERKEFELT                  Claim #: 170; Distribution Dividend: 100.00;    5200-000                             $12,994.46            $205,522.33
04/02/2013           5598      BRIAN FAHSELT                          Claim #: 166; Distribution Dividend: 100.00;    5200-000                                 $2,473.61         $203,048.72
04/02/2013           5599      ALLEN GUNTER                           Claim #: 140; Distribution Dividend: 100.00;    5200-000                             $11,103.83            $191,944.89
04/02/2013           5600      PAYCE LOUIS                            Claim #: 71; Distribution Dividend: 100.00;     5200-000                                  $593.00          $191,351.89
04/02/2013           5601      JOHN PREVE                             Claim #: 61; Distribution Dividend: 100.00;     5200-000                                 $1,344.35         $190,007.54
04/02/2013           5602      CARL TRELEAVEN HEALTH SAVINGS          Claim #: 35; Distribution Dividend: 100.00;     5200-000                                 $2,294.36         $187,713.18
                               ACCOU
04/02/2013           5603      ROBERT L SHARP                         Claim #: 22; Distribution Dividend: 100.00;     5200-000                                 $2,437.42         $185,275.76
04/02/2013           5604      ROBERT BRECKER                         Claim #: 6; Distribution Dividend: 100.00;      5200-000                             $18,471.25            $166,804.51
04/02/2013           5605      THOMAS GALBRAITH                       Claim #: 927; Distribution Dividend: 100.00;    5200-000                                 $1,500.00         $165,304.51
04/02/2013           5606      JAMES BEENE                            Claim #: 919; Distribution Dividend: 100.00;    5200-000                             $10,000.00            $155,304.51
04/02/2013           5607      KYLE BILYEW                            Claim #: 906; Distribution Dividend: 100.00;    5200-000                                 $2,586.00         $152,718.51
04/02/2013           5608      CONNIE BINGMAN                         Claim #: 899; Distribution Dividend: 100.00;    5200-000                                  $450.91          $152,267.60
04/02/2013           5609      VANESSA HISER                          Claim #: 872; Distribution Dividend: 100.00;    5200-000                                   $95.68          $152,171.92
04/02/2013           5610      RAKHEE PATEL                           Claim #: 866; Distribution Dividend: 100.00;    5200-000                                 $6,262.05         $145,909.87
04/02/2013           5611      KELLY SAPORITO                         Claim #: 854; Distribution Dividend: 100.00;    5200-000                                  $250.00          $145,659.87
04/02/2013           5612      BOB MCNEAL                             Claim #: 706; Distribution Dividend: 100.00;    5200-000                                 $2,000.00         $143,659.87
04/02/2013           5613      RICHARD HOULE                          Claim #: 685; Distribution Dividend: 100.00;    5200-000                                 $1,577.25         $142,082.62

                                                                                                                     SUBTOTALS          $200,000.00       $161,074.04
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 72                   Exhibit B
                                                                           Document      Page  89 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                             4                                    5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


04/02/2013           5614      TIMOTHY NIXON                         Claim #: 568; Distribution Dividend: 100.00;    5200-000                                  $500.00          $141,582.62
04/02/2013           5615      NICOLE BOURNAS-NEY                    Claim #: 567; Distribution Dividend: 100.00;    5200-000                                 $1,150.00         $140,432.62
04/02/2013           5616      BRANDON NEWMAN                        Claim #: 561; Distribution Dividend: 100.00;    5200-000                                 $1,102.58         $139,330.04
04/02/2013           5617      BONNIE PRUSAK                         Claim #: 551; Distribution Dividend: 100.00;    5200-000                                  $486.95          $138,843.09
04/02/2013           5618      EILEEN SHEETS                         Claim #: 547; Distribution Dividend: 100.00;    5200-000                                  $551.19          $138,291.90
04/02/2013           5619      GARY JACKSON                          Claim #: 529; Distribution Dividend: 100.00;    5200-000                                    $8.00          $138,283.90
04/02/2013           5620      DALE LONSFORD                         Claim #: 514; Distribution Dividend: 100.00;    5200-000                             $13,201.56            $125,082.34
04/02/2013           5621      PHILLIP STEGNER                       Claim #: 445; Distribution Dividend: 100.00;    5200-000                                 $6,036.00         $119,046.34
04/02/2013           5622      BURT WEISS                            Claim #: 441; Distribution Dividend: 100.00;    5200-000                             $13,637.00            $105,409.34
04/02/2013           5623      OWEN JAY FOLLETTE                     Claim #: 432; Distribution Dividend: 100.00;    5200-000                                 $7,894.07          $97,515.27
04/02/2013           5624      JERI E NICKELL                        Claim #: 399; Distribution Dividend: 100.00;    5200-000                                 $2,256.00          $95,259.27
04/02/2013           5625      STEPHEN DILL                          Claim #: 396; Distribution Dividend: 100.00;    5200-000                                 $7,380.38          $87,878.89
04/02/2013           5626      BONGSEOK SUH                          Claim #: 385; Distribution Dividend: 100.00;    5200-000                                 $8,445.91          $79,432.98
04/02/2013           5627      ERIC CHAN                             Claim #: 379; Distribution Dividend: 100.00;    5200-000                                 $5,512.76          $73,920.22
04/02/2013           5628      ALICIA WEBB                           Claim #: 356; Distribution Dividend: 100.00;    5200-000                                  $450.00           $73,470.22
04/02/2013           5629      BRIAN NORDSCHOW                       Claim #: 335; Distribution Dividend: 100.00;    5200-000                                 $9,157.91          $64,312.31
04/02/2013           5630      CHRISTINE HARBIN                      Claim #: 331; Distribution Dividend: 100.00;    5200-000                                  $500.00           $63,812.31
04/02/2013           5631      DIXIE SIMMONS                         Claim #: 274; Distribution Dividend: 100.00;    5200-000                                 $2,906.09          $60,906.22
04/02/2013           5632      ANDREA HOLMAN                         Claim #: 273; Distribution Dividend: 100.00;    5200-000                                  $506.86           $60,399.36
04/02/2013           5633      WESTON HIPPLER                        Claim #: 258; Distribution Dividend: 100.00;    5200-000                                 $5,029.13          $55,370.23
04/02/2013           5634      GARNIE C DRINNON II                   Claim #: 239; Distribution Dividend: 100.00;    5200-000                                  $184.74           $55,185.49
04/02/2013           5635      PATRICIA DUDLEY                       Claim #: 238; Distribution Dividend: 100.00;    5200-000                             $11,203.00             $43,982.49
04/02/2013           5636      MICHELLE FOGLE                        Claim #: 232; Distribution Dividend: 100.00;    5200-000                             $15,572.65             $28,409.84
04/02/2013           5637      CARROL EHRHART                        Claim #: 230; Distribution Dividend: 100.00;    5200-000                                 $3,233.95          $25,175.89
04/02/2013           5638      JAMES C BRAUNWARTH                    Claim #: 217; Distribution Dividend: 100.00;    5200-000                                 $2,978.33          $22,197.56
04/02/2013           5639      PAUL WHITE                            Claim #: 183; Distribution Dividend: 100.00;    5200-000                                 $9,498.84          $12,698.72
04/03/2013           5446      STOP PAYMENT: ELIZABETH               Claim #: 364; Distribution Dividend: 100.00;    5200-004                             ($10,117.19)           $22,815.91
                               STERNBERG

                                                                                                                    SUBTOTALS                $0.00       $119,266.71
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 73                   Exhibit B
                                                                            Document      Page  90 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                            4                                     5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


04/03/2013            5640     ELIZABETH STERNBERG                    Claim #: 364; Distribution Dividend: 100.00;    5200-000                             $10,117.19             $12,698.72
04/08/2013                     Transfer From: #******0162             TRANSFER FUNDS TO CHECKING ACCOUNT              9999-000          $45,000.00                                $57,698.72
                                                                      FOR DISTRIBUTION TO HSA CLAIMANTS
04/08/2013           (10018)   KARA MANN DESIGN,LLC                   APRIL, 2013 SETTLEMENT PAYMENT                  1249-000           $1,500.00                                $59,198.72
04/08/2013            5641     JANA DUBKE                             Claim #: 820; Distribution Dividend: 100.00;    5200-000                             $14,812.28             $44,386.44
04/08/2013            5642     ADAM BLUMENSTEIN                       Claim #: 348; Distribution Dividend: 100.00;    5200-000                                 $3,217.65          $41,168.79
04/08/2013            5643     GARY BRUMBY                            Claim #: 591; Distribution Dividend: 100.00;    5200-000                             $17,338.46             $23,830.33
04/08/2013            5644     INFOSTEWARDS, INC.                     INVOICE #907 - COLO SPACE                       2990-000                                  $200.00           $23,630.33
04/09/2013                     Transfer From: #******0162             TRANSFER FUNDS FOR BATCH 4 DISTRIBUTION         9999-000        $260,000.00                                $283,630.33
                                                                      TO HSA CLAIMANTS
04/09/2013            5645     GREGORY PEREZ                          Claim #: 209; Distribution Dividend: 100.00;    5200-000                             $13,519.00            $270,111.33
04/09/2013            5646     DARRELL KAY                            Claim #: 120; Distribution Dividend: 100.00;    5200-000                             $13,323.21            $256,788.12
04/09/2013            5647     JOHN IRONS                             Claim #: 902; Distribution Dividend: 100.00;    5200-000                                  $188.61          $256,599.51
04/09/2013            5648     CONSTANCE IRONS                        Claim #: 892; Distribution Dividend: 100.00;    5200-000                                  $851.93          $255,747.58
04/09/2013            5649     CATHY KAMHI                            Claim #: 888; Distribution Dividend: 100.00;    5200-000                                 $3,000.00         $252,747.58
04/09/2013            5650     BRIAN GUTKNECHT                        Claim #: 796; Distribution Dividend: 100.00;    5200-000                             $12,110.98            $240,636.60
04/09/2013            5651     MARGARET LAMBARD                       Claim #: 603; Distribution Dividend: 100.00;    5200-000                             $13,354.30            $227,282.30
04/09/2013            5652     MARTHA ARNDT                           Claim #: 586; Distribution Dividend: 100.00;    5200-000                                 $5,735.82         $221,546.48
04/09/2013            5653     KEVIN CHAPIN                           Claim #: 544; Distribution Dividend: 100.00;    5200-000                             $13,616.84            $207,929.64
04/09/2013            5654     THOMAS M REYNOLDS                      Claim #: 477; Distribution Dividend: 100.00;    5200-000                             $20,545.04            $187,384.60
04/09/2013            5655     ELIZABETH WILLIAMS                     Claim #: 355; Distribution Dividend: 100.00;    5200-000                                 $1,200.00         $186,184.60
04/09/2013            5656     JARIS REGIER                           Claim #: 350; Distribution Dividend: 100.00;    5200-000                                 $7,614.04         $178,570.56
04/09/2013            5657     HARVEY PILLERSDORF                     Claim #: 309; Distribution Dividend: 100.00;    5200-000                                 $7,001.92         $171,568.64
04/09/2013            5658     NEIL WILLIAMS                          Claim #: 247; Distribution Dividend: 100.00;    5200-000                             $14,748.00            $156,820.64
04/09/2013            5659     CAROL S KAY                            Claim #: 128; Distribution Dividend: 100.00;    5200-000                             $13,709.12            $143,111.52
04/09/2013            5660     JON ENTINE                             Claim #: 305; Distribution Dividend: 100.00;    5200-000                             $17,042.50            $126,069.02
04/09/2013            5661     JAYNE REITER                           Claim #: 304; Distribution Dividend: 100.00;    5200-000                                 $5,999.44         $120,069.58
04/09/2013            5662     BRET GILSDORF                          Claim #: 172; Distribution Dividend: 100.00;    5200-000                                 $7,420.87         $112,648.71

                                                                                                                     SUBTOTALS          $306,500.00       $216,667.20
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 74                   Exhibit B
                                                                            Document      Page  91 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                             4                                    5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


04/09/2013           5663      MARK GRIBBLE                           Claim #: 386; Distribution Dividend: 100.00;    5200-000                                 $8,671.30         $103,977.41
04/09/2013           5664      DALE WEST                              Claim #: 409; Distribution Dividend: 100.00;    5200-000                             $14,313.21             $89,664.20
04/09/2013           5665      TIMOTHY HARDER                         Claim #: 259; Distribution Dividend: 100.00;    5200-000                                 $7,136.86          $82,527.34
04/09/2013           5666      OLEXIY BUYANSKYY                       Claim #: 253; Distribution Dividend: 100.00;    5200-000                                 $2,664.00          $79,863.34
04/09/2013           5667      KENNETH DAUBER                         Claim #: 855; Distribution Dividend: 100.00;    5200-000                                 $5,000.00          $74,863.34
04/09/2013           5668      MICHAEL GOODE                          Claim #: 614; Distribution Dividend: 100.00;    5200-000                                 $8,669.49          $66,193.85
04/09/2013           5669      DENNIS SCHAEFER                        Claim #: 278; Distribution Dividend: 100.00;    5200-000                                 $8,646.91          $57,546.94
04/09/2013           5670      LARCHIN MILLER                         Claim #: 316; Distribution Dividend: 100.00;    5200-000                             $17,219.62             $40,327.32
04/15/2013           5667      STOP PAYMENT: KENNETH DAUBER           Claim #: 855; Distribution Dividend: 100.00;    5200-004                              ($5,000.00)           $45,327.32
04/15/2013           5671      OHIO JOB & FAMILY SERVICES             QUARTERLY PAYROLL TAX - 1ST QUARTER,            2690-000                                   $80.85           $45,246.47
                                                                      2013
04/15/2013           5672      ANDREW NORDQUIST                       Claim #: 437; Distribution Dividend: 100.00;    5200-000                                 $6,201.59          $39,044.88
04/15/2013           5673      CHARLES ANDERSON                       Claim #: 398; Distribution Dividend: 100.00;    5200-000                                 $1,683.52          $37,361.36
04/15/2013           5674      SANDRA BONAR                           Claim #: 291; Distribution Dividend: 100.00;    5200-000                                 $2,264.84          $35,096.52
04/15/2013           5675      KENNETH DAUBER                         Claim #: 855; Distribution Dividend: 100.00;    5200-000                                 $4,131.72          $30,964.80
04/15/2013           5676      RANDALL BURKHOLZ                       Claim #: 959; Distribution Dividend: 100.00;    5200-000                                 $7,897.51          $23,067.29
04/17/2013                     PAYCHEX                                PAYROLL PROCESSING - WIRE OCCURRED ON           2690-000                                   $44.00           $23,023.29
                                                                      4/11/13
04/18/2013                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE BATCH 6                  9999-000        $257,000.00                                $280,023.29
                                                                      DISTRIBUTION TO HSA CLAIMANTS
04/18/2013           5677      GEORGENE WHIPKEY                       Claim #: 208; Distribution Dividend: 100.00;    5200-000                                  $421.78          $279,601.51
04/18/2013           5678      SABINE WATERMANN                       Claim #: 946; Distribution Dividend: 100.00;    5200-000                                 $5,750.00         $273,851.51
04/18/2013           5679      KYLE SLADE                             Claim #: 185; Distribution Dividend: 100.00;    5200-000                                 $2,019.66         $271,831.85
04/18/2013           5680      LARRY R BERNARDINI                     Claim #: 161; Distribution Dividend: 100.00;    5200-000                                 $7,233.77         $264,598.08
04/18/2013           5681      BARRY G STEED                          Claim #: 112; Distribution Dividend: 100.00;    5200-000                                 $5,994.56         $258,603.52
04/18/2013           5682      SUSAN TANNENBAUM                       Claim #: 86; Distribution Dividend: 100.00;     5200-000                                 $2,951.31         $255,652.21
04/18/2013           5683      CAROL A D'ANGELO                       Claim #: 64; Distribution Dividend: 100.00;     5200-000                             $21,960.57            $233,691.64
04/18/2013           5684      NORRIS TROY GERTON                     Claim #: 58; Distribution Dividend: 100.00;     5200-000                                 $5,666.38         $228,025.26

                                                                                                                     SUBTOTALS          $257,000.00       $141,623.45
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 75                   Exhibit B
                                                                            Document      Page  92 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                              3                                              4                                   5                6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


04/18/2013           5685      GREGORY BARTON                         Claim #: 54; Distribution Dividend: 100.00;     5200-000                                 $1,005.92         $227,019.34
04/18/2013           5686      HEIDE RENDLEMAN                        Claim #: 51; Distribution Dividend: 100.00;     5200-000                                 $5,971.91         $221,047.43
04/18/2013           5687      JODY M CAMPBELL                        Claim #: 47; Distribution Dividend: 100.00;     5200-000                                  $273.39          $220,774.04
04/18/2013           5688      JOHN CY RAYBURN                        Claim #: 40; Distribution Dividend: 100.00;     5200-000                                 $5,716.04         $215,058.00
04/18/2013           5689      CAROL L POWELL                         Claim #: 36; Distribution Dividend: 100.00;     5200-000                                 $1,520.56         $213,537.44
04/18/2013           5690      CAROL ROLLINS                          Claim #: 34; Distribution Dividend: 100.00;     5200-000                                 $1,170.63         $212,366.81
04/18/2013           5691      JEFFERY S PETRIE                       Claim #: 32; Distribution Dividend: 100.00;     5200-000                                 $5,052.07         $207,314.74
04/18/2013           5692      LARISA NIKOULINE                       Claim #: 27; Distribution Dividend: 100.00;     5200-000                                  $564.08          $206,750.66
04/18/2013           5693      DIMITRI NIKOULINE                      Claim #: 26; Distribution Dividend: 100.00;     5200-000                                  $371.42          $206,379.24
04/18/2013           5694      GEORGE ALFONSO                         Claim #: 16; Distribution Dividend: 100.00;     5200-000                                 $1,351.43         $205,027.81
04/18/2013           5695      CAPRON LEVINE                          Claim #: 931; Distribution Dividend: 100.00;    5200-000                                 $2,764.58         $202,263.23
04/18/2013           5696      STEVEN WHITSELL                        Claim #: 823; Distribution Dividend: 100.00;    5200-000                             $10,653.16            $191,610.07
04/18/2013           5697      JOSEPH COOK                            Claim #: 751; Distribution Dividend: 100.00;    5200-000                                 $5,221.27         $186,388.80
04/18/2013           5698      PAUL WHITE                             Claim #: 652; Distribution Dividend: 100.00;    5200-000                                  $102.31          $186,286.49
04/18/2013           5699      ELLEN SANDLES                          Claim #: 646; Distribution Dividend: 100.00;    5200-000                                 $1,212.66         $185,073.83
04/18/2013           5700      LIN WANG                               Claim #: 440; Distribution Dividend: 100.00;    5200-000                                 $9,115.13         $175,958.70
04/18/2013           5701      DANIEL BRAWLEY                         Claim #: 306; Distribution Dividend: 100.00;    5200-000                             $16,108.35            $159,850.35
04/18/2013           5702      ALANA HUTCHINS                         Claim #: 285; Distribution Dividend: 100.00;    5200-000                                 $3,800.00         $156,050.35
04/18/2013           5703      JULIAN HUTCHINS, SR.                   Claim #: 267; Distribution Dividend: 100.00;    5200-000                                 $4,457.31         $151,593.04
04/18/2013           5704      VLADIMIR MAKAROV                       Claim #: 266; Distribution Dividend: 100.00;    5200-000                                 $4,539.12         $147,053.92
04/18/2013           5705      DONALD O WARREN                        Claim #: 251; Distribution Dividend: 100.00;    5200-000                             $12,565.29            $134,488.63
04/18/2013           5706      DAVID METCALFE                         Claim #: 229; Distribution Dividend: 100.00;    5200-000                                 $5,990.81         $128,497.82
04/18/2013           5707      Joshua Weihnacht                       Claim #: 958; Distribution Dividend: 100.00;    5200-000                                 $2,331.99         $126,165.83
04/18/2013           5708      JILL PERRY                             Claim #: 132; Distribution Dividend: 100.00;    5200-000                                 $1,055.28         $125,110.55
04/18/2013           5709      RICKY FLOYD                            Claim #: 129; Distribution Dividend: 100.00;    5200-000                                 $2,480.50         $122,630.05
04/18/2013           5710      LEWIS STERNBERG                        Claim #: 363; Distribution Dividend: 100.00;    5200-000                                 $6,811.25         $115,818.80
04/18/2013           5711      MICHAEL BROWN                          Claim #: 471; Distribution Dividend: 100.00;    5200-000                                  $357.44          $115,461.36
04/18/2013           5712      AMELIA HERRING                         Claim #: 462; Distribution Dividend: 100.00;    5200-000                                 $4,009.58         $111,451.78
                                                                                                                     SUBTOTALS                $0.00       $116,573.48
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 76                   Exhibit B
                                                                            Document      Page  93 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                            4                                     5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


04/18/2013           5713      VINCENT HONG                           Claim #: 387; Distribution Dividend: 100.00;    5200-000                                 $6,874.66         $104,577.12
04/18/2013           5714      LI-QING SHI                            Claim #: 380; Distribution Dividend: 100.00;    5200-000                                 $6,861.99          $97,715.13
04/18/2013           5715      DANIEL EDELSTEIN                       Claim #: 408; Distribution Dividend: 100.00;    5200-000                                 $1,381.55          $96,333.58
04/18/2013           5716      SHERRI LYN LEFEBRE                     Claim #: 221; Distribution Dividend: 100.00;    5200-000                                 $2,084.75          $94,248.83
04/18/2013           5717      GREGORY WOOD                           Claim #: 215; Distribution Dividend: 100.00;    5200-000                             $17,381.24             $76,867.59
04/18/2013           5718      JOHN HEIMANN                           Claim #: 212; Distribution Dividend: 100.00;    5200-000                                 $9,521.15          $67,346.44
04/18/2013           5719      LARRY GOLUB                            Claim #: 235; Distribution Dividend: 100.00;    5200-000                             $14,715.73             $52,630.71
04/18/2013           5720      LINDA FOUNTAINE                        Claim #: 145; Distribution Dividend: 100.00;    5200-000                                 $1,591.64          $51,039.07
04/18/2013           5721      PHILIP GADDY                           Claim #: 283; Distribution Dividend: 100.00;    5200-000                             $18,584.82             $32,454.25
04/18/2013           5722      ANDREW STROH                           Claim #: 325; Distribution Dividend: 100.00;    5200-000                                 $3,526.71          $28,927.54
04/18/2013           5723      JOHN R INGRAM                          Claim #: 870; Distribution Dividend: 100.00;    5200-000                                 $5,235.14          $23,692.40
04/25/2013           5724      SCOTT ROSENSWEIG                       Claim #: 125; Distribution Dividend: 100.00;    5200-000                                 $3,808.76          $19,883.64
04/25/2013           5725      CHRISTINE SCHULTZ                      Claim #: 108; Distribution Dividend: 100.00;    5200-000                                  $907.74           $18,975.90
04/25/2013           5726      FREDERICK FIX                          Claim #: 739; Distribution Dividend: 100.00;    5200-000                                 $8,736.62          $10,239.28
04/25/2013           5727      WARREN BUCK                            Claim #: 703; Distribution Dividend: 100.00;    5200-000                                 $1,350.79            $8,888.49
04/29/2013                     Transfer From: #******0162             TRANSFER FUNDS FOR BATCH 9 DISTRIBUTIO          9999-000          $60,000.00                                $68,888.49
                                                                      TO HSA CLAIMANTS
04/29/2013           5499      STOP PAYMENT: BARBARA KEIM             Claim #: 264; Distribution Dividend: 100.00;    5200-004                              ($2,474.21)           $71,362.70
04/29/2013           5728      VIRGINIA ROTHWEILER                    Claim #: 700; Distribution Dividend: 100.00;    5200-000                             $12,224.72             $59,137.98
04/29/2013           5729      SARA MCCOY                             Claim #: 668; Distribution Dividend: 100.00;    5200-000                                 $3,020.20          $56,117.78
04/29/2013           5730      SANDRA WING                            Claim #: 584; Distribution Dividend: 100.00;    5200-000                             $13,223.67             $42,894.11
04/29/2013           5731      SHARLA W GADDIS                        Claim #: 476; Distribution Dividend: 100.00;    5200-000                                 $6,612.26          $36,281.85
04/29/2013           5732      DAVID A GADDIS                         Claim #: 475; Distribution Dividend: 100.00;    5200-000                                 $8,937.91          $27,343.94
04/29/2013           5733      BARBARA KEIM                           Claim #: 264; Distribution Dividend: 100.00;    5200-000                                 $2,474.20          $24,869.74
04/29/2013           5734      CHRISTOPHER PALMER                     Claim #: 670; Distribution Dividend: 100.00;    5200-000                                 $8,421.24          $16,448.50
05/01/2013           5490      STOP PAYMENT: ANNA MAE GRACE           Claim #: 282; Distribution Dividend: 100.00;    5200-004                             ($10,687.18)           $27,135.68
05/02/2013                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE BATCH 10                 9999-000          $30,000.00                                $57,135.68
                                                                      DISTRIBUTION TO HSA CREDITORS

                                                                                                                     SUBTOTALS          $90,000.00        $144,316.10
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 77                   Exhibit B
                                                                            Document      Page  94 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                             4                                    5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


05/02/2013            5407     STOP PAYMENT: ERIN BAST                Claim #: 431; Distribution Dividend: 100.00;    5200-004                                 ($727.22)          $57,862.90
05/02/2013            5735     DAVID KROGDAHL                         Claim #: 198; Distribution Dividend: 100.00;    5200-000                             $14,762.88             $43,100.02
05/02/2013            5736     ERIN BAST                              Claim #: 431; Distribution Dividend: 100.00;    5200-000                                  $727.22           $42,372.80
05/02/2013            5737     BARBARA SWANSON                        Claim #: 225; Distribution Dividend: 100.00;    5200-000                                 $3,836.80          $38,536.00
05/02/2013            5738     ANNA MAE GRACE                         Claim #: 282; Distribution Dividend: 100.00;    5200-000                             $10,687.18             $27,848.82
05/02/2013            5739     INFOSTEWARDS, INC.                     INVOICE #922 - COLO SPACE                       2990-000                                  $200.00           $27,648.82
05/06/2013           (10012)   MP & ASSOCIATES OF CHICAGO             MAY, 2013 SETTLEMENT PAYMENT                    1249-000            $500.00                                 $28,148.82
05/09/2013           (10018)   KARA MANN DESIGN, LLC                  MAY, 2013 SETTLEMENT PAYMENT                    1249-000           $1,500.00                                $29,648.82
05/09/2013                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE BATCH 11                 9999-000          $43,000.00                                $72,648.82
                                                                      DISTRIBUTION TO HSA CLAIMANTS
05/09/2013            5546     STOP PAYMENT: RONALD A BIHLER          Claim #: 96; Distribution Dividend: 100.00;     5200-004                                 ($634.90)          $73,283.72
05/09/2013            5740     RONALD A. BIHLER                       Claim #: 96; Distribution Dividend: 100.00;     5200-000                                  $634.90           $72,648.82
05/09/2013            5741     ROGER SPRAGUE                          Claim #: 68; Distribution Dividend: 100.00;     5200-000                                 $9,847.76          $62,801.06
05/09/2013            5742     BETTE SPRAGUE                          Claim #: 66; Distribution Dividend: 100.00;     5200-000                                 $2,382.47          $60,418.59
05/09/2013            5743     STEPHANIE DEITERS                      Claim #: 941; Distribution Dividend: 100.00;    5200-000                                 $1,588.87          $58,829.72
05/09/2013            5744     GERI LUPARIELLO                        Claim #: 497; Distribution Dividend: 100.00;    5200-000                             $16,467.10             $42,362.62
05/09/2013            5745     MIKE ROWE                              Claim #: 358; Distribution Dividend: 100.00;    5200-000                                 $5,530.39          $36,832.23
05/09/2013            5746     KAREN BLOOD                            Claim #: 284; Distribution Dividend: 100.00;    5200-000                                 $5,970.61          $30,861.62
05/10/2013            5747     LAWRENCE LARRY MUSSELMAN               Claim #: 444; Distribution Dividend: 100.00;    5200-000                                 $6,629.58          $24,232.04
05/10/2013            5748     JAMES FLEMING                          Claim #: 189; Distribution Dividend: 100.00;    5200-000                                 $8,103.97          $16,128.07
05/13/2013                     PAYCHEX                                PAYROLL PROCESSING FEE                          2690-000                                   $58.00           $16,070.07
05/14/2013            5749     CHAMELEON STRATEGIC                    INVOICE NO. 3971 -SERVICE OF PROCESS ON J.      3991-000                                  $378.50           $15,691.57
                               OPERATIONS                             MCNEAL, PLUS MILEAGE
05/14/2013            5750     SHIRLEY A. WISE                        Claim #: 470; Distribution Dividend: 100.00;    5200-000                                 $6,078.05            $9,613.52
05/14/2013            5751     ALISSE SIKES                           Claim #: 880; Distribution Dividend: 100.00;    5200-000                                 $4,505.20            $5,108.32
05/17/2013                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE DISTRIBUTION TO          9999-000          $40,000.00                                $45,108.32
                                                                      HSA CLAIMANTS - BATCH 11-4



                                                                                                                     SUBTOTALS          $85,000.00         $97,027.36
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 78                   Exhibit B
                                                                            Document      Page  95 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                             4                                    5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


05/17/2013           5676      STOP PAYMENT: RANDALL                  Claim #: 959; Distribution Dividend: 100.00;    5200-004                              ($7,897.51)           $53,005.83
                               BURKHOLZ
05/17/2013           5752      DANIEL FITZSIMMONS                     Claim #: 219; Distribution Dividend: 100.00;    5200-000                             $28,964.24             $24,041.59
05/17/2013           5753      STEVEN LANSINGH                        Claim #: 276; Distribution Dividend: 100.00;    5200-000                                  $521.68           $23,519.91
05/17/2013           5754      ARNOLD GAMBILL                         Claim #: 344; Distribution Dividend: 100.00;    5200-000                                  $761.73           $22,758.18
05/17/2013           5755      RANDALL BURKHOLZ                       Claim #: 959; Distribution Dividend: 100.00;    5200-000                                 $7,897.51          $14,860.67
05/21/2013                     Transfer From: #******0162             TRANSFER FUNDS FOR BATCH 12 HSA                 9999-000          $50,000.00                                $64,860.67
                                                                      DISTRIBUTION
05/21/2013           5756      BRENT LLORA                            Claim #: 943; Distribution Dividend: 100.00;    5200-000                                 $1,271.95          $63,588.72
05/21/2013           5757      BENJAMIN JOHANSON                      Claim #: 177; Distribution Dividend: 100.00;    5200-000                                 $1,399.18          $62,189.54
05/21/2013           5758      DONNA CHRISTIANSON                     Claim #: 160; Distribution Dividend: 100.00;    5200-000                                 $1,143.84          $61,045.70
05/21/2013           5759      TIMONTY NYSTROM                        Claim #: 138; Distribution Dividend: 100.00;    5200-000                                 $1,520.56          $59,525.14
05/21/2013           5760      CARL E CAMPOS                          Claim #: 126; Distribution Dividend: 100.00;    5200-000                                  $545.82           $58,979.32
05/21/2013           5761      KAREN QUEENAN                          Claim #: 111; Distribution Dividend: 100.00;    5200-000                                  $414.61           $58,564.71
05/21/2013           5762      NORM DYER                              Claim #: 87; Distribution Dividend: 100.00;     5200-000                                  $262.63           $58,302.08
05/21/2013           5763      KRISTINA OWYOUNG                       Claim #: 85; Distribution Dividend: 100.00;     5200-000                                  $851.38           $57,450.70
05/21/2013           5764      LARRY MACK                             Claim #: 84; Distribution Dividend: 100.00;     5200-000                                  $148.63           $57,302.07
05/21/2013           5765      ELIZABETH HARRIS                       Claim #: 81; Distribution Dividend: 100.00;     5200-000                                 $1,285.76          $56,016.31
05/21/2013           5766      BRIAN KLEINFELDT                       Claim #: 78; Distribution Dividend: 100.00;     5200-000                                 $1,716.61          $54,299.70
05/21/2013           5767      BRENT RANDALL                          Claim #: 73; Distribution Dividend: 100.00;     5200-000                                 $1,642.24          $52,657.46
05/21/2013           5768      PAM NELSON                             Claim #: 31; Distribution Dividend: 100.00;     5200-000                                  $277.18           $52,380.28
05/21/2013           5769      JEFFREY LEE                            Claim #: 925; Distribution Dividend: 100.00;    5200-000                                 $2,658.06          $49,722.22
05/21/2013           5770      LANCE MARTIN                           Claim #: 922; Distribution Dividend: 100.00;    5200-000                                 $1,500.62          $48,221.60
05/21/2013           5771      MIGUEL DRAKE-MCLAUGHLIN                Claim #: 908; Distribution Dividend: 100.00;    5200-000                                 $3,006.38          $45,215.22
05/21/2013           5772      KELLY PITTS                            Claim #: 704; Distribution Dividend: 100.00;    5200-000                                  $949.65           $44,265.57
05/21/2013           5773      LEIGHTON LEE                           Claim #: 559; Distribution Dividend: 100.00;    5200-000                                 $1,505.49          $42,760.08
05/21/2013           5774      EDWIN TIU                              Claim #: 480; Distribution Dividend: 100.00;    5200-000                                 $3,101.17          $39,658.91
05/21/2013           5775      PETER STACKPOLE                        Claim #: 439; Distribution Dividend: 100.00;    5200-000                                  $741.94           $38,916.97

                                                                                                                     SUBTOTALS          $50,000.00         $56,191.35
                                           Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                          Desc Main
                                                                                                                                                         Page No: 79                   Exhibit B
                                                                            Document      Page  96 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                    Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                     Separate bond (if applicable):

       1                2                               3                                            4                                                 5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                           Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                  Tran Code            $                $


05/21/2013            5776     NINA SAYLES                            Claim #: 332; Distribution Dividend: 100.00;                5200-000                                 $1,081.59          $37,835.38
05/21/2013            5777     LOREN GACHEN                           Claim #: 136; Distribution Dividend: 100.00;                5200-000                                 $1,520.96          $36,314.42
05/21/2013            5778     ALAN MALCHUK                           Claim #: 634; Distribution Dividend: 100.00;                5200-000                                 $6,864.31          $29,450.11
05/21/2013            5779     DAVID BOGSTAD                          Claim #: 366; Distribution Dividend: 100.00;                5200-000                                  $763.48           $28,686.63
05/21/2013            5780     CAROLYNE CHALLICE                      Claim #: 154; Distribution Dividend: 100.00;                5200-000                                  $138.50           $28,548.13
05/21/2013            5781     DUDLEY KENWORTHY                       Claim #: 319; Distribution Dividend: 100.00;                5200-000                             $18,275.09             $10,273.04
05/29/2013                     Transfer From: #******0162             TRANSFER FUNDS TO PAY SEYFARTH FEES &                       9999-000        $920,000.00                                $930,273.04
                                                                      EXPENSES
05/30/2013                     OHIO BUSINESS GETAWAY                  PAYROLL TAX FOR PERIOD ENDING 5/16/13                       2690-730                                   $74.27          $930,198.77
05/30/2013                     ROBERT ANGART                          PAYROLL FOR PERIOD ENDING 5/16/13                           2690-000                                 $1,970.35         $928,228.42
05/31/2013            5782     PAINE HAMBLEN LLP                      THIRD INTERIM ATTORNEY FEES & EXPENSES                         *                                     $2,767.50         $925,460.92
                                                                      PURSUANT TO COURT ORDER DATED 5/29/13
                                                                      PAINE HAMBLEN LLP                     $(2,607.50)           3210-000                                                   $925,460.92
                                                                      PAINE HAMBLEN LLP                              $(160.00)    3220-000                                                   $925,460.92
05/31/2013            5783     SNELL & WILMER L.L.P.                  THIRD INTERIM FEES PURSUANT TO COURT                        3210-000                                  $500.00          $924,960.92
                                                                      ORDER DATED 5/29/13
06/03/2013           (10012)   MP & ASSOCIATES OF CHICAGO, INC.       JUNE, 2013 SETTLEMENT PAYMENT                               1249-000             $500.00                               $925,460.92
06/03/2013                     INTERNAL REVENUE SERVICE               FEDERAL TAX DEPOSIT - (U.S. TREASURY) FOR                   2690-000                                  $785.22          $924,675.70
                                                                      PAYROLL PERIOD ENDING 5/16/13
06/04/2013            5336     STOP PAYMENT: JASON MICHAEL            Claim #: 708; Distribution Dividend: 100.00;                5200-004                              ($2,143.21)          $926,818.91
                               PIESZALA
06/04/2013            5780     STOP PAYMENT: CAROLYNE                 Claim #: 154; Distribution Dividend: 100.00;                5200-004                                 ($138.50)         $926,957.41
                               CHALLICE
06/04/2013            5161     STOP PAYMENT: Lillian Johnston         Claim #: 418; Distribution Dividend: 100.00;                5200-004                                 ($136.79)         $927,094.20
06/04/2013            5784     JASON MICHAEL PIESZALA                 Claim #: 708; Distribution Dividend: 100.00;                5200-000                                 $2,143.21         $924,950.99
06/04/2013            5784     VOID: JASON MICHAEL PIESZALA           CHECK RETURNED, INSUFFICIENT ADDRESS                        5200-003                              ($2,143.21)          $927,094.20
06/04/2013            5785     CAROLYNE CHALLICE                      Claim #: 154; Distribution Dividend: 100.00;                5200-000                                  $138.50          $926,955.70
06/04/2013            5785     VOID: CAROLYNE CHALLICE                CHECK RETURNED, INSUFFICIENT ADDRESS                        5200-003                                 ($138.50)         $927,094.20
06/04/2013            5786     Lillian Johnston                       Claim #: 418; Distribution Dividend: 100.00;                5200-000                                  $136.79          $926,957.41

                                                                                                                                 SUBTOTALS          $920,500.00        $32,459.56
                                           Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55              Desc Main
                                                                                                                                              Page No: 80                   Exhibit B
                                                                             Document      Page  97 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                              4                                   5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                      Tran Code            $                $


06/04/2013           5786      VOID: Lillian Johnston                  CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                                 ($136.79)         $927,094.20
06/04/2013           5787      CAROLYNE CHALLICE                       Claim #: 154; Distribution Dividend: 100.00;    5200-000                                  $138.50          $926,955.70
06/04/2013           5788      Lillian Johnston                        Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $136.79          $926,818.91
06/04/2013           5789      JASON MICHAEL PIESZALA                  Claim #: 708; Distribution Dividend: 100.00;    5200-000                                 $2,143.21         $924,675.70
06/04/2013           5790      JOHN M CRAPUCHETTES                     Claim #: 88; Distribution Dividend: 100.00;     5200-000                                 $7,053.46         $917,622.24
06/04/2013           5791      SHANA RIGBY                             Claim #: 923; Distribution Dividend: 100.00;    5200-000                                  $965.53          $916,656.71
06/04/2013           5792      ALAN MIKESELL                           Claim #: 352; Distribution Dividend: 100.00;    5200-000                                 $4,340.75         $912,315.96
06/04/2013           5793      THOMAS WALKER                           Claim #: 296; Distribution Dividend: 100.00;    5200-000                                 $7,559.14         $904,756.82
06/04/2013           5794      HELEN WALKER                            Claim #: 295; Distribution Dividend: 100.00;    5200-000                                 $8,126.64         $896,630.18
06/07/2013           5795      INFOSTEWARDS, INC.                      INVOICE #942 - COLO SPACE - JUNE, 2013          2990-000                                  $200.00          $896,430.18
06/11/2013           5796      MARGARET LEVY                           Claim #: 97; Distribution Dividend: 100.00;     5200-000                                  $116.62          $896,313.56
06/11/2013           5797      JUSTIN BURCH                            Claim #: 91; Distribution Dividend: 100.00;     5200-000                             $13,448.04            $882,865.52
06/11/2013           5798      KITTY L MCCARTY                         Claim #: 80; Distribution Dividend: 100.00;     5200-000                             $12,006.00            $870,859.52
06/11/2013           5799      KERRY K CLINE                           Claim #: 76; Distribution Dividend: 100.00;     5200-000                                 $3,921.15         $866,938.37
06/11/2013           5800      SHARON NIEMEIER                         Claim #: 72; Distribution Dividend: 100.00;     5200-000                                 $2,664.96         $864,273.41
06/11/2013           5801      DARIN RIDDLES                           Claim #: 62; Distribution Dividend: 100.00;     5200-000                                 $1,837.75         $862,435.66
06/11/2013           5802      GREGORY ONSTOTT                         Claim #: 55; Distribution Dividend: 100.00;     5200-000                                    $9.06          $862,426.60
06/11/2013           5803      ALLAN KYLE SALLMAN                      Claim #: 50; Distribution Dividend: 100.00;     5200-000                                  $325.43          $862,101.17
06/11/2013           5804      THOMAS L PFOST                          Claim #: 49; Distribution Dividend: 100.00;     5200-000                                   $92.67          $862,008.50
06/11/2013           5805      RICHARD L COLES                         Claim #: 42; Distribution Dividend: 100.00;     5200-000                                 $2,687.45         $859,321.05
06/11/2013           5806      MATTHEW JAKE CHESNEY                    Claim #: 41; Distribution Dividend: 100.00;     5200-000                                  $303.75          $859,017.30
06/11/2013           5807      JEFFERY WAYNE BURCH                     Claim #: 39; Distribution Dividend: 100.00;     5200-000                                 $4,334.26         $854,683.04
06/11/2013           5808      JEFFREY DOERNER                         Claim #: 38; Distribution Dividend: 100.00;     5200-000                                 $3,723.71         $850,959.33
06/11/2013           5809      STEVEN J & CLAUDIA J ARNOLD             Claim #: 29; Distribution Dividend: 100.00;     5200-000                                  $742.22          $850,217.11
06/11/2013           5810      ROBERT ROBBINS                          Claim #: 28; Distribution Dividend: 100.00;     5200-000                                 $3,211.67         $847,005.44
06/11/2013           5811      DANIEL E JENNY                          Claim #: 20; Distribution Dividend: 100.00;     5200-000                                  $783.77          $846,221.67
06/11/2013           5812      C RICK HARTER                           Claim #: 19; Distribution Dividend: 100.00;     5200-000                                 $7,225.98         $838,995.69
06/11/2013           5813      LAUREN A ERICKSON                       Claim #: 18; Distribution Dividend: 100.00;     5200-000                                 $3,721.46         $835,274.23
                                                                                                                      SUBTOTALS                $0.00        $91,683.18
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 81                   Exhibit B
                                                                           Document      Page  98 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                              4                                   5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


06/11/2013           5814      RITA CHAN & HENG F LEE                Claim #: 15; Distribution Dividend: 100.00;     5200-000                                 $1,959.24         $833,314.99
06/11/2013           5815      ALIS GHEORSHIES                       Claim #: 12; Distribution Dividend: 100.00;     5200-000                                  $137.71          $833,177.28
06/11/2013           5816      KATHRINE LEHMAN                       Claim #: 5; Distribution Dividend: 100.00;      5200-000                                  $134.77          $833,042.51
06/11/2013           5817      JACKSON, CHRISTOPHER D                Claim #: 936; Distribution Dividend: 100.00;    5200-000                                  $859.34          $832,183.17
06/11/2013           5818      NATALIE TSUKERMAN                     Claim #: 933; Distribution Dividend: 100.00;    5200-000                                 $1,000.00         $831,183.17
06/11/2013           5819      SCOTT C BURGON                        Claim #: 917; Distribution Dividend: 100.00;    5200-000                             $18,342.46            $812,840.71
06/11/2013           5820      NANCY FEDE                            Claim #: 915; Distribution Dividend: 100.00;    5200-000                                  $494.26          $812,346.45
06/11/2013           5821      KELLY BURGON                          Claim #: 911; Distribution Dividend: 100.00;    5200-000                             $24,556.69            $787,789.76
06/11/2013           5822      KIM BURGON                            Claim #: 909; Distribution Dividend: 100.00;    5200-000                             $21,226.32            $766,563.44
06/11/2013           5823      GAIL GRESHAM                          Claim #: 897; Distribution Dividend: 100.00;    5200-000                                 $6,579.16         $759,984.28
06/11/2013           5824      MARY NICHOLSON                        Claim #: 893; Distribution Dividend: 100.00;    5200-000                                 $4,564.96         $755,419.32
06/11/2013           5825      JAMES POON                            Claim #: 846; Distribution Dividend: 100.00;    5200-000                                 $2,967.28         $752,452.04
06/11/2013           5826      EVELYN PETERSEN                       Claim #: 813; Distribution Dividend: 100.00;    5200-000                                 $2,636.00         $749,816.04
06/11/2013           5827      MICHAEL PRICE                         Claim #: 797; Distribution Dividend: 100.00;    5200-000                                 $1,756.74         $748,059.30
06/11/2013           5828      STEVE VONDER HAAR                     Claim #: 754; Distribution Dividend: 100.00;    5200-000                                 $3,144.52         $744,914.78
06/11/2013           5829      MARGARET ELLIS                        Claim #: 734; Distribution Dividend: 100.00;    5200-000                             $11,469.53            $733,445.25
06/11/2013           5830      JAMES BAKER                           Claim #: 721; Distribution Dividend: 100.00;    5200-000                             $13,327.00            $720,118.25
06/11/2013           5831      VIKKI SCHANZ                          Claim #: 710; Distribution Dividend: 100.00;    5200-000                                  $318.41          $719,799.84
06/11/2013           5832      DANIEL MEAUX                          Claim #: 690; Distribution Dividend: 100.00;    5200-000                                 $5,961.76         $713,838.08
06/11/2013           5833      MURLYN ZESKE                          Claim #: 684; Distribution Dividend: 100.00;    5200-000                                 $3,428.29         $710,409.79
06/11/2013           5834      HOWARD JIANG                          Claim #: 683; Distribution Dividend: 100.00;    5200-000                                  $538.28          $709,871.51
06/11/2013           5835      DAVID NELSON                          Claim #: 682; Distribution Dividend: 100.00;    5200-000                             $16,907.96            $692,963.55
06/11/2013           5836      STEVE KLEIN                           Claim #: 655; Distribution Dividend: 100.00;    5200-000                                 $3,095.78         $689,867.77
06/11/2013           5837      DARRYL EHLERT                         Claim #: 647; Distribution Dividend: 100.00;    5200-000                                 $2,156.56         $687,711.21
06/11/2013           5838      JOHN LEMAR                            Claim #: 626; Distribution Dividend: 100.00;    5200-000                                 $1,214.93         $686,496.28
06/11/2013           5839      GLENN FIELITZ                         Claim #: 623; Distribution Dividend: 100.00;    5200-000                                 $1,283.37         $685,212.91
06/11/2013           5840      DIANNE HEYN                           Claim #: 555; Distribution Dividend: 100.00;    5200-000                             $11,083.36            $674,129.55
06/11/2013           5841      JOANNE SERINA                         Claim #: 523; Distribution Dividend: 100.00;    5200-000                                   $37.47          $674,092.08
                                                                                                                    SUBTOTALS                $0.00       $161,182.15
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 82                   Exhibit B
                                                                          Document      Page  99 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:           **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:            11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:               10/5/2018                                                                         Separate bond (if applicable):

       1                2                            3                                             4                                    5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


06/11/2013           5842      JANE ZWISLER                         Claim #: 520; Distribution Dividend: 100.00;    5200-000                            $120,001.72            $554,090.36
06/11/2013           5843      MORGAN HENRIE                        Claim #: 519; Distribution Dividend: 100.00;    5200-000                             $28,410.10            $525,680.26
06/11/2013           5844      MARTIN ZWISLER                       Claim #: 513; Distribution Dividend: 100.00;    5200-000                                 $9,699.05         $515,981.21
06/11/2013           5845      CHRISTINE FREEMAN                    Claim #: 502; Distribution Dividend: 100.00;    5200-000                                 $4,017.65         $511,963.56
06/11/2013           5846      STEVEN ARNOLD                        Claim #: 501; Distribution Dividend: 100.00;    5200-000                                  $742.22          $511,221.34
06/11/2013           5847      RICHARD N. CLEVENGER                 Claim #: 492; Distribution Dividend: 100.00;    5200-000                             $18,259.42            $492,961.92
06/11/2013           5848      PRESTON STURKIE                      Claim #: 491; Distribution Dividend: 100.00;    5200-000                                 $4,928.81         $488,033.11
06/11/2013           5849      ERIKA LLOYD                          Claim #: 474; Distribution Dividend: 100.00;    5200-000                                 $6,109.43         $481,923.68
06/11/2013           5850      JAMES HERRING                        Claim #: 461; Distribution Dividend: 100.00;    5200-000                                 $3,013.70         $478,909.98
06/11/2013           5851      CHRIS BASSETT                        Claim #: 457; Distribution Dividend: 100.00;    5200-000                                  $337.09          $478,572.89
06/11/2013           5852      DEBORAH TROUT                        Claim #: 414; Distribution Dividend: 100.00;    5200-000                                 $1,499.51         $477,073.38
06/11/2013           5853      SUZANNE TURNER                       Claim #: 411; Distribution Dividend: 100.00;    5200-000                                 $6,629.15         $470,444.23
06/11/2013           5854      MICHAEL BURKS                        Claim #: 410; Distribution Dividend: 100.00;    5200-000                                 $8,198.47         $462,245.76
06/11/2013           5855      BRIAN FORD                           Claim #: 391; Distribution Dividend: 100.00;    5200-000                             $13,359.19            $448,886.57
06/11/2013           5856      CHERYL FORD                          Claim #: 389; Distribution Dividend: 100.00;    5200-000                             $12,796.76            $436,089.81
06/11/2013           5857      NATHAN MILLER                        Claim #: 628; Distribution Dividend: 100.00;    5200-000                                 $2,483.28         $433,606.53
06/11/2013           5858      MARY ANN WIRTZ                       Claim #: 167; Distribution Dividend: 100.00;    5200-000                                   $15.35          $433,591.18
06/11/2013           5859      GREGORY HOSPELHORN                   Claim #: 840; Distribution Dividend: 100.00;    5200-000                                 $3,807.00         $429,784.18
06/11/2013           5860      LAURA ALLENFORT                      Claim #: 676; Distribution Dividend: 100.00;    5200-000                                 $1,548.94         $428,235.24
06/11/2013           5861      KIM SALONY                           Claim #: 448; Distribution Dividend: 100.00;    5200-000                                 $1,503.07         $426,732.17
06/11/2013           5862      K H ADAMS                            Claim #: 858; Distribution Dividend: 100.00;    5200-000                             $10,888.51            $415,843.66
06/11/2013           5863      MIKE BURKE                           Claim #: 612; Distribution Dividend: 100.00;    5200-000                                  $427.96          $415,415.70
06/11/2013           5864      JOEL LEVY                            Claim #: 608; Distribution Dividend: 100.00;    5200-000                                  $216.82          $415,198.88
06/11/2013           5865      KENNETH MACKEY                       Claim #: 343; Distribution Dividend: 100.00;    5200-000                                 $2,604.13         $412,594.75
06/11/2013           5866      RODNEY OSBORNE                       Claim #: 317; Distribution Dividend: 100.00;    5200-000                                 $1,547.30         $411,047.45
06/11/2013           5867      DAVID CASTELLO                       Claim #: 878; Distribution Dividend: 100.00;    5200-000                                 $2,912.58         $408,134.87
06/12/2013                     PAYCHEX                              PAYROLL PROCESSING FEE                          2690-000                                   $45.54          $408,089.33
06/13/2013           5868      ANGELA WALLS                         Claim #: 159; Distribution Dividend: 100.00;    5200-000                                  $816.02          $407,273.31
                                                                                                                   SUBTOTALS                $0.00       $266,818.77
                                        Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 83                   Exhibit B
                                                                         Document       Page  100 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:           **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:            11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:               10/5/2018                                                                         Separate bond (if applicable):

       1                2                            3                                              4                                   5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


06/13/2013           5869      WARREN & MICHELLE PETERSEN           Claim #: 143; Distribution Dividend: 100.00;    5200-000                                 $3,430.78         $403,842.53
06/13/2013           5870      DAVID BEDINGFIELD                    Claim #: 121; Distribution Dividend: 100.00;    5200-000                                 $4,470.32         $399,372.21
06/13/2013           5871      WALTER BRYANT                        Claim #: 116; Distribution Dividend: 100.00;    5200-000                                  $558.21          $398,814.00
06/13/2013           5872      GARY K GARTNER                       Claim #: 105; Distribution Dividend: 100.00;    5200-000                             $19,784.76            $379,029.24
06/13/2013           5873      RODGER G BURCH                       Claim #: 79; Distribution Dividend: 100.00;     5200-000                             $21,094.00            $357,935.24
06/13/2013           5874      SUSAN MAHONEY                        Claim #: 69; Distribution Dividend: 100.00;     5200-000                             $10,204.00            $347,731.24
06/13/2013           5875      MICHAEL MAHONEY                      Claim #: 67; Distribution Dividend: 100.00;     5200-000                                 $9,421.66         $338,309.58
06/13/2013           5876      STEPHEN BRAUNSTEIN                   Claim #: 53; Distribution Dividend: 100.00;     5200-000                                 $1,273.05         $337,036.53
06/13/2013           5877      MARY PAT BRAUNSTEIN                  Claim #: 52; Distribution Dividend: 100.00;     5200-000                                  $913.21          $336,123.32
06/13/2013           5878      MARY E STEELE                        Claim #: 939; Distribution Dividend: 100.00;    5200-000                                  $833.33          $335,289.99
06/13/2013           5879      RICHARD GRAS                         Claim #: 932; Distribution Dividend: 100.00;    5200-000                                 $5,524.24         $329,765.75
06/13/2013           5880      TANYA ZIMMERLI                       Claim #: 907; Distribution Dividend: 100.00;    5200-000                                  $387.81          $329,377.94
06/13/2013           5881      JACOB POON                           Claim #: 845; Distribution Dividend: 100.00;    5200-000                             $17,683.63            $311,694.31
06/13/2013           5882      DAVID ORTON                          Claim #: 745; Distribution Dividend: 100.00;    5200-000                                 $5,790.47         $305,903.84
06/13/2013           5883      WILLIAM VOLLMAR                      Claim #: 736; Distribution Dividend: 100.00;    5200-000                             $11,548.00            $294,355.84
06/13/2013           5884      FRANK MATULICH                       Claim #: 735; Distribution Dividend: 100.00;    5200-000                             $10,710.56            $283,645.28
06/13/2013           5885      NICHOLAS CREFASI                     Claim #: 720; Distribution Dividend: 100.00;    5200-000                             $11,700.00            $271,945.28
06/13/2013           5886      SEAMUS O'NEILL                       Claim #: 598; Distribution Dividend: 100.00;    5200-000                                 $5,500.00         $266,445.28
06/13/2013           5887      ELIZABETH ELWELL                     Claim #: 525; Distribution Dividend: 100.00;    5200-000                                 $1,550.00         $264,895.28
06/13/2013           5888      RAISSA D'ANTONIO                     Claim #: 521; Distribution Dividend: 100.00;    5200-000                                 $9,581.71         $255,313.57
06/13/2013           5889      MOIRA WILSON                         Claim #: 512; Distribution Dividend: 100.00;    5200-000                                   $28.00          $255,285.57
06/13/2013           5890      VICTOR PETERSEN                      Claim #: 510; Distribution Dividend: 100.00;    5200-000                                 $1,925.56         $253,360.01
06/13/2013           5891      KIMBERLY BAER                        Claim #: 509; Distribution Dividend: 100.00;    5200-000                                  $998.00          $252,362.01
06/13/2013           5892      BRET HRBEK                           Claim #: 485; Distribution Dividend: 100.00;    5200-000                                  $100.00          $252,262.01
06/13/2013           5893      ALFREDO FLORES                       Claim #: 130; Distribution Dividend: 100.00;    5200-000                                 $9,134.10         $243,127.91
06/13/2013           5894      CURT WILSON                          Claim #: 637; Distribution Dividend: 100.00;    5200-000                                  $130.00          $242,997.91
06/13/2013           5895      STEPHEN JORDAN                       Claim #: 168; Distribution Dividend: 100.00;    5200-000                                 $8,145.91         $234,852.00
06/13/2013           5896      BARRETT & SARAMMA KNUDSEN            Claim #: 262; Distribution Dividend: 100.00;    5200-000                                 $2,670.90         $232,181.10
                                                                                                                   SUBTOTALS                $0.00       $175,092.21
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 84                    Exhibit B
                                                                           Document       Page  101 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                                  3                                         4                                    5                6                       7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


06/13/2013            5897     SUSAN CLARK                            Claim #: 615; Distribution Dividend: 100.00;    5200-000                                 $2,400.00          $229,781.10
06/13/2013            5898     RUSSELL PRINCE                         Claim #: 611; Distribution Dividend: 100.00;    5200-000                                 $2,400.00          $227,381.10
06/13/2013            5899     THOMAS LUCKENBACH                      Claim #: 192; Distribution Dividend: 100.00;    5200-000                                 $6,076.82          $221,304.28
06/13/2013            5900     NUIX NORTH AMERICA, INC.               MAY, 2013 INVOICE NO. INUS00656                 2990-000                                 $6,166.00          $215,138.28
06/13/2013            5901     NUIX NORTH AMERICA, INC.               JUNE, 2013 INVOICE NO. INUS00657                2990-000                                 $5,000.00          $210,138.28
06/14/2013           (10018)   KARA MANN DESIGN, LLC                  JUNE, 2013 SETTLEMENT PAYMENT                   1249-000          $1,500.00                                 $211,638.28
06/24/2013            5846     VOID: STEVEN ARNOLD                    DUPLICATE CHECK - CHECK WAS RETURNED            5200-003                                 ($742.22)          $212,380.50
                                                                      TO US AND VOIDED ACCORDINGLY
06/28/2013            5910     PAYCHEX                                PAYROLL PROCESSING FEE (OCCURRED ON             2690-000                                   $42.96           $212,337.54
                                                                      5/17/13) - THIS WAS NOT A CHECK, BUT RATHER
                                                                      A BANK DEBIT. THE CHECK WAS PRINTED,
                                                                      MARKED VOID AND PLACED IN THE BANKING
                                                                      FILE.
07/02/2013            5062     VOID: Jeffrey Vandeventer              INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                    ($6.50)         $212,344.04
07/02/2013            5067     VOID: Pamela Volkov                    DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                    ($1.90)         $212,345.94
                                                                      VOID CHECK
07/02/2013            5068     STOP PAYMENT: Christopher Waits        Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($45.33)          $212,391.27
07/02/2013            5077     STOP PAYMENT: Samir Ahmad              Claim #: 418; Distribution Dividend: 100.00;    5200-004                              ($1,949.07)           $214,340.34
07/02/2013            5080     STOP PAYMENT: Annette Arbel            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($673.02)          $215,013.36
07/02/2013            5081     STOP PAYMENT: Jill Arnold              Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($100.70)          $215,114.06
07/02/2013            5082     VOID: Cecilia Ashburn                  DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                    ($0.47)         $215,114.53
                                                                      VOID CHECK
07/02/2013            5083     STOP PAYMENT: James Battaglia          Claim #: 418; Distribution Dividend: 100.00;    5200-004                                    ($0.44)         $215,114.97
07/02/2013            5092     VOID: Joshua Bradberry                 INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                    ($8.28)         $215,123.25
07/02/2013            5093     STOP PAYMENT: Alexandra Bradtke        Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($37.10)          $215,160.35
07/02/2013            5100     STOP PAYMENT: Shanti Chaluvadi         Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($923.55)          $216,083.90
07/02/2013            5102     VOID: Andrea Christiansen              DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                    ($0.62)         $216,084.52
                                                                      VOID CHECK



                                                                                                                     SUBTOTALS           $1,500.00         $17,596.58
                                          Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55              Desc Main
                                                                                                                                               Page No: 85                   Exhibit B
                                                                             Document       Page  102 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                            Separate bond (if applicable):

       1                2                                3                                             4                                    5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                      Tran Code            $                $


07/02/2013           5105      VOID: Matthew Cogburn                    DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.87)         $216,085.39
                                                                        VOID CHECK
07/02/2013           5106      STOP PAYMENT: Victoria Coit              Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($0.01)         $216,085.40
07/02/2013           5107      STOP PAYMENT: Shelly Cook                Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($1.92)         $216,087.32
07/02/2013           5114      VOID: Michael Davis                      DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.42)         $216,087.74
                                                                        VOID CHECK
07/02/2013           5115      VOID: Chandra Davis                      DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.83)         $216,088.57
                                                                        VOID CHECK
07/02/2013           5120      VOID: Jennifer Duncan                    INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                 ($100.68)         $216,189.25
07/02/2013           5121      VOID: David Dunlap                       DIVIDEND TO SMALL FOR DISTRIBUTION -            5200-003                                   ($1.47)         $216,190.72
                                                                        VOID CHECK
07/02/2013           5125      VOID: Joshua Fowler                      INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                  ($12.31)         $216,203.03
07/02/2013           5126      STOP PAYMENT: David Fox                  Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($1.41)         $216,204.44
07/02/2013           5130      VOID: David Gamburg                      DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.12)         $216,204.56
                                                                        VOID CHECK
07/02/2013           5131      VOID: Jordan Gandy                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                 ($839.36)         $217,043.92
07/02/2013           5136      VOID: Arthur Gonzales                    INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                 ($256.39)         $217,300.31
07/02/2013           5137      VOID: Gabriel Gonzalez                   INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                 ($632.96)         $217,933.27
07/02/2013           5140      STOP PAYMENT: Michaela Gregory           Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($2.55)         $217,935.82
07/02/2013           5141      VOID: JoAnn Hall                         INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                  ($16.85)         $217,952.67
07/02/2013           5146      STOP PAYMENT: Dana Henry                 Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($2.42)         $217,955.09
07/02/2013           5148      STOP PAYMENT: Nancy Hillis               Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($54.61)         $218,009.70
07/02/2013           5149      VOID: Lena Himmelstein                   DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.34)         $218,010.04
                                                                        VOID CHECK
07/02/2013           5153      VOID: William Huff                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($5,466.54)          $223,476.58
07/02/2013           5154      STOP PAYMENT: Tommy Hui                  Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($244.34)         $223,720.92
07/02/2013           5155      STOP PAYMENT: Debra Hurst                Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($94.85)         $223,815.77
07/02/2013           5158      STOP PAYMENT: Samuel Jacobs              Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($4.86)         $223,820.63
07/02/2013           5160      VOID: Randall Johnson                    INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                  ($23.67)         $223,844.30
                                                                                                                       SUBTOTALS                $0.00        ($7,759.78)
                                          Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55              Desc Main
                                                                                                                                               Page No: 86                   Exhibit B
                                                                             Document       Page  103 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                               Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                            Separate bond (if applicable):

       1                2                                3                                             4                                    5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                      Tran Code            $                $


07/02/2013           5169      STOP PAYMENT: Penny Lam                  Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($0.20)         $223,844.50
07/02/2013           5163      STOP PAYMENT: Gary Kerr                  Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($29.06)         $223,873.56
07/02/2013           5170      VOID: Miriam Lewis                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                  ($32.90)         $223,906.46
07/02/2013           5177      STOP PAYMENT: Michael Marrone            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($178.79)         $224,085.25
07/02/2013           5179      VOID: Lisa Mathias                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($3,092.97)          $227,178.22
07/02/2013           5180      STOP PAYMENT: Allison McCarthy           Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($844.52)         $228,022.74
07/02/2013           5190      VOID: Cheryl Nash                        DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.21)         $228,022.95
                                                                        VOID CHECK
07/02/2013           5191      STOP PAYMENT: Maesa Nelson               Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($900.05)         $228,923.00
07/02/2013           5194      STOP PAYMENT: Ralph Oliver               Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($50.11)         $228,973.11
07/02/2013           5195      VOID: Johnathan Pagan                    INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                 ($117.53)         $229,090.64
07/02/2013           5196      VOID: Jonathan Panza                     INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                   ($2.79)         $229,093.43
07/02/2013           5198      VOID: Stacy Paul                         INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                 ($215.81)         $229,309.24
07/02/2013           5209      STOP PAYMENT: Darell Roberson            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($491.19)         $229,800.43
07/02/2013           5210      STOP PAYMENT: Suzanne Roberts            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($102.44)         $229,902.87
07/02/2013           5211      STOP PAYMENT: Monique Robinson           Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($0.14)         $229,903.01
07/02/2013           5204      STOP PAYMENT: Galina Rabinovish          Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($2.52)         $229,905.53
07/02/2013           5216      VOID: Judith Sabin                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                   ($2.48)         $229,908.01
07/02/2013           5217      VOID: Emily Saylor                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                  ($49.91)         $229,957.92
07/02/2013           5222      VOID: Mark Singer                        DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.04)         $229,957.96
                                                                        VOID CHECK
07/02/2013           5223      VOID: Nicholas Smith                     DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($1.03)         $229,958.99
                                                                        VOID CHECK
07/02/2013           5225      VOID: Rachel Spalding                    INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                  ($88.51)         $230,047.50
07/02/2013           5227      VOID: Stewart Stephens                   DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.07)         $230,047.57
                                                                        VOID CHECK
07/02/2013           5229      STOP PAYMENT: Deana Stewart              Claim #: 418; Distribution Dividend: 100.00;    5200-004                                   ($0.02)         $230,047.59
07/02/2013           5232      VOID: Ludmila Superfin                   INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                   ($2.84)         $230,050.43


                                                                                                                       SUBTOTALS                $0.00        ($6,206.13)
                                          Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55              Desc Main
                                                                                                                                                Page No: 87                   Exhibit B
                                                                              Document       Page  104 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                          Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                            Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                             Separate bond (if applicable):

       1                2                                 3                                              4                                   5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                      Tran Code            $                $


07/02/2013           5235      VOID: Micherri Tabb                       DIVIDEND TOO SMALL FOR DISTRIBUTION -           5200-003                                   ($0.85)         $230,051.28
                                                                         VOID CHECK
07/02/2013           5236      STOP PAYMENT: Erik Tanouye                Claim #: 418; Distribution Dividend: 100.00;    5200-004                              ($1,169.67)          $231,220.95
07/02/2013           5237      VOID: Dale Teribery                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                                   ($2.75)         $231,223.70
07/02/2013           5286      STOP PAYMENT: MARTIN S                    Claim #: 25; Distribution Dividend: 100.00;     5200-004                                   ($2.62)         $231,226.32
                               HANCOCK
07/02/2013           5289      STOP PAYMENT: ANGELA MENTZ                Claim #: 21; Distribution Dividend: 100.00;     5200-004                                 ($585.77)         $231,812.09
07/02/2013           5290      VOID: SANTHANA THIRUMALATSMY              INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($3,869.59)          $235,681.68
07/02/2013           5292      STOP PAYMENT: JOEL TSE                    Claim #: 928; Distribution Dividend: 100.00;    5200-004                              ($2,287.99)          $237,969.67
07/02/2013           5299      VOID: CHERYL RIDGE                        INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($1,080.21)          $239,049.88
07/02/2013           5303      STOP PAYMENT: VERA                        Claim #: 877; Distribution Dividend: 100.00;    5200-004                              ($1,218.96)          $240,268.84
                               MOFFITT-SCOTT
07/02/2013           5308      STOP PAYMENT: LAURA KORABIAK              Claim #: 856; Distribution Dividend: 100.00;    5200-004                              ($1,780.24)          $242,049.08
07/02/2013           5314      STOP PAYMENT: MELISSA STEWART             Claim #: 839; Distribution Dividend: 100.00;    5200-004                              ($1,829.02)          $243,878.10
07/02/2013           5330      VOID: ERIN KANTOLA                        INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($2,171.75)          $246,049.85
07/02/2013           5332      STOP PAYMENT: LAURA C DRUMM               Claim #: 724; Distribution Dividend: 100.00;    5200-004                              ($3,582.30)          $249,632.15
07/02/2013           5339      VOID: MARK NATANAEL                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($2,564.53)          $252,196.68
07/02/2013           5342      VOID: ANTHONY FERRIS                      INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($1,553.64)          $253,750.32
07/02/2013           5343      VOID: JANE CHEN                           INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($4,165.08)          $257,915.40
07/02/2013           5349      VOID: BRYAN MCFARLAND                     INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($4,365.99)          $262,281.39
07/02/2013           5350      STOP PAYMENT: MICHAEL TURNER              Claim #: 656; Distribution Dividend: 100.00;    5200-004                              ($1,684.76)          $263,966.15
07/02/2013           5351      VOID: DANIEL YOUNG                        INSUFFICIENT ADDRESS - VOID CHECK               5200-003                             ($21,692.18)          $285,658.33
07/02/2013           5356      STOP PAYMENT: ELIZABETH PORTER            Claim #: 636; Distribution Dividend: 100.00;    5200-004                              ($9,341.79)          $295,000.12
07/02/2013           5366      VOID: SUSAN CLINTON                       INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($5,768.76)          $300,768.88
07/02/2013           5412      VOID: MELISSA M WRIGHT                    INSUFFICIENT ADDRESS - VOID CHECK               5200-003                              ($1,757.10)          $302,525.98
07/02/2013           5430      STOP PAYMENT: MARTHA ROWLETT              Claim #: 390; Distribution Dividend: 100.00;    5200-004                              ($1,876.74)          $304,402.72
07/02/2013           5433      STOP PAYMENT: JOHN WESTERMAN              Claim #: 383; Distribution Dividend: 100.00;    5200-004                                 ($640.63)         $305,043.35
07/02/2013           5443      STOP PAYMENT: JEFFREY SCHULTZ             Claim #: 369; Distribution Dividend: 100.00;    5200-004                                 ($797.65)         $305,841.00

                                                                                                                        SUBTOTALS                $0.00       ($75,790.57)
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55                        Desc Main
                                                                                                                                                    Page No: 88                   Exhibit B
                                                                        Document       Page  105 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                 Separate bond (if applicable):

       1                2                           3                                              4                                             5                6                      7

   Transaction       Check /                      Paid to/                Description of Transaction                         Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                                Tran Code            $                $


07/02/2013           5445      STOP PAYMENT: GEORGE SCOTT          Claim #: 365; Distribution Dividend: 100.00;              5200-004                              ($4,149.65)          $309,990.65
07/02/2013           5463      STOP PAYMENT: DOREEN SOLOMON        Claim #: 330; Distribution Dividend: 100.00;              5200-004                                 ($323.14)         $310,313.79
07/02/2013           5439      STOP PAYMENT: ROBERT LAM            Claim #: 374; Distribution Dividend: 100.00;              5200-004                              ($6,658.06)          $316,971.85
07/02/2013           5441      STOP PAYMENT: ASHOK THOTA           Claim #: 371; Distribution Dividend: 100.00;              5200-004                              ($2,483.53)          $319,455.38
07/02/2013           5453      STOP PAYMENT: JASON REGIER          Claim #: 349; Distribution Dividend: 100.00;              5200-004                             ($10,668.73)          $330,124.11
07/02/2013           5464      VOID: KIMBERLY PRESCOTT             INSUFFICIENT ADDRESS - VOID CHECK                         5200-003                                  ($68.51)         $330,192.62
07/02/2013           5471      STOP PAYMENT: STEVEN FABER          Claim #: 313; Distribution Dividend: 100.00;              5200-004                             ($12,164.14)          $342,356.76
07/02/2013           5466      STOP PAYMENT: CONNIE TREBING        Claim #: 326; Distribution Dividend: 100.00;              5200-004                              ($1,841.27)          $344,198.03
07/02/2013           5501      VOID: YOLANDA MILLER                INSUFFICIENT ADDRESS - VOID CHECK                         5200-003                              ($1,193.48)          $345,391.51
07/02/2013           5520      STOP PAYMENT: MICHAEL NGUYEN        Claim #: 231; Distribution Dividend: 100.00;              5200-004                              ($6,063.69)          $351,455.20
07/02/2013           5530      STOP PAYMENT: Michelle Adams        Claim #: 418; Distribution Dividend: 100.00;              5200-004                                  ($52.62)         $351,507.82
07/02/2013           5566      STOP PAYMENT: MITCHEL PILNICK       Claim #: 930; Distribution Dividend: 100.00;              5200-004                                 ($135.67)         $351,643.49
07/02/2013           5573      STOP PAYMENT: JAMES SMITH           Claim #: 665; Distribution Dividend: 100.00;              5200-004                                  ($96.12)         $351,739.61
07/02/2013           5625      STOP PAYMENT: STEPHEN DILL          Claim #: 396; Distribution Dividend: 100.00;              5200-004                              ($7,380.38)          $359,119.99
07/02/2013           5630      STOP PAYMENT: CHRISTINE HARBIN      Claim #: 331; Distribution Dividend: 100.00;              5200-004                                 ($500.00)         $359,619.99
07/02/2013           5598      STOP PAYMENT: BRIAN FAHSELT         Claim #: 166; Distribution Dividend: 100.00;              5200-004                              ($2,473.61)          $362,093.60
07/02/2013           5611      STOP PAYMENT: KELLY SAPORITO        Claim #: 854; Distribution Dividend: 100.00;              5200-004                                 ($250.00)         $362,343.60
07/02/2013           5638      VOID: JAMES C BRAUNWARTH            INSUFFICIENT ADDRESS - VOID CHECK                         5200-003                              ($2,978.33)          $365,321.93
07/08/2013           5842      STOP PAYMENT: JANE ZWISLER          Claim #: 520; Distribution Dividend: 100.00;              5200-004                           ($120,001.72)           $485,323.65
07/09/2013                     ROBERT LAM                          Debit to correct Stop Payment incorrectly put on check    5200-000                                 $6,658.06         $478,665.59
                                                                   No 5439. Check cleared the bank on 05/24/2013
07/09/2013                     LAURA KORABIAK                      Debit to correct Stop Payment incorrectly put on check    5200-000                                 $1,780.24         $476,885.35
                                                                   No 5308. Check cleared the bank on 05/24/2013
07/09/2013                     STEPHEN DILL                        Debit to correct Stop Payment incorrectly put on check    5200-000                                 $7,380.38         $469,504.97
                                                                   No 5625. Check cleared the bank on 05/24/2013.
07/09/2013           5902      ANDREW PICKHOLTZ                    Claim #: 798; Distribution Dividend: 100.00;              5200-000                                 $8,786.69         $460,718.28
07/09/2013           5903      DEMETRES VENTOURAS                  Claim #: 742; Distribution Dividend: 100.00;              5200-000                                 $1,440.70         $459,277.58
07/09/2013           5904      MICHAEL TURNER                      Claim #: 656; Distribution Dividend: 100.00;              5200-000                                 $1,684.76         $457,592.82

                                                                                                                            SUBTOTALS                $0.00      ($151,751.82)
                                          Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55                       Desc Main
                                                                                                                                                     Page No: 89                   Exhibit B
                                                                          Document       Page  106 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                     Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                 Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                  Separate bond (if applicable):

       1                2                             3                                              4                                            5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction                        Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                               Tran Code            $                $


07/09/2013           5905      MICHAEL WEISS                         Claim #: 553; Distribution Dividend: 100.00;             5200-000                                 $1,000.00         $456,592.82
07/09/2013           5906      JANE ZWISLER                          Claim #: 520; Distribution Dividend: 100.00;             5200-000                             $12,001.72            $444,591.10
07/09/2013           5907      DOREEN SOLOMON                        Claim #: 330; Distribution Dividend: 100.00;             5200-000                                  $323.14          $444,267.96
07/09/2013           5908      STUART IMRIE                          Claim #: 246; Distribution Dividend: 100.00;             5200-000                             $19,847.15            $424,420.81
07/09/2013           5909      VERA MOFFITT-SCOTT                    Claim #: 877; Distribution Dividend: 100.00;             5200-000                                 $1,218.96         $423,201.85
07/15/2013                     PAYCHEX                               PAYROLL PROCESSING FEE                                   2690-000                                   $49.00          $423,152.85
07/15/2013                     MITCHEL PILNICK                       Stop done in error - this voids stop payment on check    5200-000                                  $135.67          $423,017.18
                                                                     5566
07/15/2013                     BRIAN FAHSELT                         Stop done in error - this voids stop payment on check    5200-000                                 $2,473.61         $420,543.57
                                                                     5598
07/15/2013           5911      OHIO JOB & FAMILY SERVICES            QUARTERLY PAYROLL TAX - 2ND QUARTER,                     2690-000                                  $198.45          $420,345.12
                                                                     2013
07/15/2013           5912      NUIX NORTH AMERICA, INC.              JULY, 2013 INVOICE NO. INUS00693                         2990-000                                 $5,000.00         $415,345.12
07/15/2013           5913      INFOSTEWARDS, INC.                    INVOICE #961 - COLO SPACE - JULY, 2013                   2990-000                                  $200.00          $415,145.12
07/16/2013           5914      Annette Arbel                         Claim #: 418; Distribution Dividend: 100.00;             5200-000                                  $673.02          $414,472.10
07/16/2013           5915      Samir Ahmad                           Claim #: 418; Distribution Dividend: 100.00;             5200-000                                 $1,949.07         $412,523.03
07/22/2013           5854      STOP PAYMENT: MICHAEL BURKS           Claim #: 410; Distribution Dividend: 100.00;             5200-004                              ($8,198.47)          $420,721.50
07/22/2013           5853      STOP PAYMENT: SUZANNE TURNER          Claim #: 411; Distribution Dividend: 100.00;             5200-004                              ($6,629.15)          $427,350.65
07/24/2013           5916      SUZANNE TURNER                        Claim #: 411; Distribution Dividend: 100.00;             5200-000                                 $6,629.15         $420,721.50
07/24/2013           5917      MICHAEL BURKS                         Claim #: 410; Distribution Dividend: 100.00;             5200-000                                 $8,198.47         $412,523.03
07/29/2013                     STEIN & ROTMAN                        REFUND OF UNEXPECTED COSTS RE:                           3220-002                                  ($74.42)         $412,597.45
                                                                     COLLECTION - 820 MEDIA
07/29/2013                     PAYCHEX                               PAYROLL PROCESSING FEE                                   2690-000                                   $56.96          $412,540.49
07/29/2013           5759      VOID: TIMONTY NYSTROM                 CHECK RETURNED, INSUFFICIENT ADDRESS                     5200-003                              ($1,520.56)          $414,061.05
07/29/2013           5918      TIMOTHY NYSTROM                       Claim #: 138; Distribution Dividend: 100.00;             5200-000                                 $1,520.56         $412,540.49
08/06/2013                     ROBERT ANGART                         PAYROLL FOR PERIOD ENDING 7/24/13                        2690-000                                  $872.48          $411,668.01
08/07/2013                     OHIO BUSINESS GETAWAY                 OHIO STATE TAXES FOR PAYROLL PERIOD                      2690-730                                   $16.38          $411,651.63
                                                                     ENDING 7/24/13


                                                                                                                             SUBTOTALS                $0.00        $45,941.19
                                             Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55              Desc Main
                                                                                                                                                Page No: 90                   Exhibit B
                                                                              Document       Page  107 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                            Separate bond (if applicable):

       1                2                                 3                                             4                                    5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                      Tran Code            $                $


08/07/2013                     U.S. TREASURY                             FEDERAL TAX DEPOSIT FOR PERIOD ENDING           2690-000                                  $147.28          $411,504.35
                                                                         7/24/13
08/19/2013           5919      NUIX NORTH AMERICA, INC.                  AUGUST, 2013 INVOICE NO. INUS00734              2990-000                                 $5,000.00         $406,504.35
08/19/2013           5920      INFOSTEWARDS, INC.                        INVOICE #971 - COLO SPACE - AUGUST, 2013        2990-000                                  $200.00          $406,304.35
08/27/2013           5748      VOID: JAMES FLEMING                       CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                              ($8,103.97)          $414,408.32
08/27/2013           5921      JAMES FLEMING                             Claim #: 189; Distribution Dividend: 100.00;    5200-000                                 $8,103.97         $406,304.35
09/05/2013           5922      Cecilia Ashburn                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.47          $406,303.88
09/05/2013           5923      Andrea Christiansen                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.62          $406,303.26
09/05/2013           5924      Matthew Cogburn                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.87          $406,302.39
09/05/2013           5925      David Gamburg                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.12          $406,302.27
09/05/2013           5926      Lena Himmelstein                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.34          $406,301.93
09/05/2013           5927      William Huff                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                 $5,466.54         $400,835.39
09/05/2013           5928      Stacy Paul                                Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $215.81          $400,619.58
09/05/2013           5929      Mark Singer                               Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.04          $400,619.54
09/05/2013           5930      Rachel Spalding                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $88.51          $400,531.03
09/05/2013           5931      Ludmila Superfin                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.84          $400,528.19
09/05/2013           5932      ERIN KANTOLA                              Claim #: 740; Distribution Dividend: 100.00;    5200-000                                 $2,171.75         $398,356.44
09/05/2013           5933      MARK NATANAEL                             Claim #: 701; Distribution Dividend: 100.00;    5200-000                                 $2,564.53         $395,791.91
09/05/2013           5934      JANE CHEN                                 Claim #: 686; Distribution Dividend: 100.00;    5200-000                                 $4,165.08         $391,626.83
09/05/2013           5935      BRYAN MCFARLAND                           Claim #: 666; Distribution Dividend: 100.00;    5200-000                                 $4,365.99         $387,260.84
09/05/2013           5936      DANIEL YOUNG                              Claim #: 653; Distribution Dividend: 100.00;    5200-000                             $21,692.18            $365,568.66
09/05/2013           5937      KIMBERLY PRESCOTT                         Claim #: 329; Distribution Dividend: 100.00;    5200-000                                   $68.51          $365,500.15
09/05/2013           5938      YOLANDA MILLER                            Claim #: 261; Distribution Dividend: 100.00;    5200-000                                 $1,193.48         $364,306.67
09/05/2013           5939      JAMES C BRAUNWARTH                        Claim #: 217; Distribution Dividend: 100.00;    5200-000                                 $2,978.33         $361,328.34
09/05/2013           5940      Emily Saylor                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $49.91          $361,278.43
09/05/2013           5941      Jeffrey Vandeventer                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $6.50          $361,271.93
09/05/2013           5942      Joshua Bradberry                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $8.28          $361,263.65
09/05/2013           5943      Michael Davis                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $0.42          $361,263.23

                                                                                                                        SUBTOTALS                $0.00        $50,388.40
                                             Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                             Desc Main
                                                                                                                                                            Page No: 91                   Exhibit B
                                                                           Document       Page  108 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                         Separate bond (if applicable):

       1                2                              3                                             4                                                    5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                              Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                     Tran Code            $                $


09/05/2013            5944     Chandra Davis                          Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                    $0.83          $361,262.40
09/05/2013            5945     David Dunlap                           Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                    $1.47          $361,260.93
09/05/2013            5946     Gabriel Gonzalez                       Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                  $632.96          $360,627.97
09/05/2013            5947     RANDALL JOHNSON                        Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                   $23.67          $360,604.30
09/05/2013            5948     Cheryl Nash                            Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                    $0.21          $360,604.09
09/05/2013            5949     Johnathan Pagan                        Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                  $117.53          $360,486.56
09/05/2013            5950     Jonathan Panza                         Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                    $2.79          $360,483.77
09/05/2013            5951     Micherri Tabb                          Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                    $0.85          $360,482.92
09/05/2013            5952     Dale Teribery                          Claim #: 418; Distribution Dividend: 100.00;                   5200-000                                    $2.75          $360,480.17
09/12/2013                     PAYCHEX                                PAYROLL PROCESSING FEE                                         2690-000                                   $49.00          $360,431.17
09/12/2013            5953     INFOSTEWARDS, INC.                     INVOICE #1002 - FINAL INVOICE                                  2990-000                                  $166.58          $360,264.59
09/12/2013            5954     SPERLING & SLATER P.C.                 SECOND INTERIM FEES & EXPENSES PURSUANT                           *                                $162,614.91            $197,649.68
                                                                      TO COURT ORDER DATED 9/11/13
                                                                      SPERLING & SLATER P.C.              $(145,132.00)              3210-000                                                   $197,649.68
                                                                      SPERLING & SLATER P.C.                         $(17,482.91)    3220-000                                                   $197,649.68
09/12/2013            5955     NUIX NORTH AMERICA, INC.               SEPTEMBER, 2013 INVOICE NO. INUS00781                          2990-000                                 $5,000.00         $192,649.68
09/16/2013           (10028)   Karl Spektor                           1113 W. RANDOLPH, LLC                                          1249-000        $110,000.00                                $302,649.68
                                                                      JUDGMENT/LITIGATION SETTLEMENT
09/26/2013            5956     ROBERT HALF LEGAL                      INVOICE NO. 0019925C - LEGAL FEES FOR                          3991-000                             $13,086.25            $289,563.43
                                                                      DISCOVERY SERVICES, PURSUANT TO COURT
                                                                      ORDER DATED 9/4/13
10/09/2013                     IRELL & MANELLA LLP                    PAYMENT OF RETAINER FOR MEDIATOR                               2990-000                             $15,175.00            $274,388.43
                                                                      PHILLIPS PURSUANT TO COURT ORDER DATED
                                                                      10/9/13
10/10/2013            5957     NUIX NORTH AMERICA, INC.               OCTOBER, 2013 INVOICE NO. INUS00842                            2990-000                                 $5,000.00         $269,388.43
10/10/2013            5958     POLSINELLI PC                          SIXTH INTERIM FEES & EXPENSES - PURSUANT                          *                                     $8,172.25         $261,216.18
                                                                      TO COURT ORDER DATED 10/9/13
                                                                      POLSINELLI SHUGHART PC                 $(7,129.00)             3210-000                                                   $261,216.18
                                                                      POLSINELLI SHUGHART PC                          $(1,043.25)    3220-000                                                   $261,216.18


                                                                                                                                    SUBTOTALS          $110,000.00       $210,047.05
                                          Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55              Desc Main
                                                                                                                                            Page No: 92                   Exhibit B
                                                                          Document       Page  109 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                         Separate bond (if applicable):

       1                2                             3                                              4                                   5                6                      7

   Transaction       Check /                        Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                      Tran Code            $                $


10/11/2013                     PAYCHEX                               PAYROLL PROCESSING FEE                          6950-000                                   $49.00          $261,167.18
10/18/2013           5959      MICHAEL NGUYEN                                                                        5200-000                                 $6,063.69         $255,103.49
10/25/2013                     PAYCHEX                               PAYROLL PROCESSING FEE - OCCURRED ON            2690-000                                   $56.96          $255,046.53
                                                                     10/24/13
10/28/2013                     OHIO BUSINESS GETAWAY                 PAYROLL TAX FOR PERIOD ENDING 10/21/13.         2690-730                                  $128.40          $254,918.13
10/28/2013           5668      VOID: MICHAEL GOODE                   CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                              ($8,669.49)          $263,587.62
10/28/2013           5960      LAURA C DRUMM                         RE-ISSUED CHECK                                 5200-000                                 $3,582.30         $260,005.32
10/28/2013           5961      OHIO DEPARTMENT OF JOB AND            QUARTERLY PAYROLL TAX STATEMENT                 2690-000                                   $80.85          $259,924.47
                               FAMILY SERVICES
10/28/2013           5962      MICHAEL GOODE                         Claim #: 614; Distribution Dividend: 100.00;    5200-000                                 $8,669.49         $251,254.98
10/29/2013                     FEDERAL RESERVE                       PAYROLL TAX FOR PERIOD ENDING 10/21/13          2690-000                                  $928.13          $250,326.85
10/29/2013                     ROBERT ANGART                         CHECK NO. 7008 DATED 10/22/13 - PAYROOLL        2690-000                                 $3,012.64         $247,314.21
                                                                     FOR PERIOD ENDING 10/21/13
10/30/2013           5963      Benjamin Taylor                       Claim No. 938-1; Distribution                   5200-000                                 $3,877.35         $243,436.86
10/31/2013           5649      STOP PAYMENT: CATHY KAMHI             Claim #: 888; Distribution Dividend: 100.00;    5200-004                              ($3,000.00)          $246,436.86
10/31/2013           5666      VOID: OLEXIY BUYANSKYY                CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                              ($2,664.00)          $249,100.86
10/31/2013           5680      STOP PAYMENT: LARRY R                 Claim #: 161; Distribution Dividend: 100.00;    5200-004                              ($7,233.77)          $256,334.63
                               BERNARDINI
10/31/2013           5765      VOID: ELIZABETH HARRIS                CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                              ($1,285.76)          $257,620.39
10/31/2013           5773      STOP PAYMENT: LEIGHTON LEE            Claim #: 559; Distribution Dividend: 100.00;    5200-004                              ($1,505.49)          $259,125.88
10/31/2013           5801      STOP PAYMENT: DARIN RIDDLES           Claim #: 62; Distribution Dividend: 100.00;     5200-004                              ($1,837.75)          $260,963.63
10/31/2013           5823      STOP PAYMENT: GAIL GRESHAM            Claim #: 897; Distribution Dividend: 100.00;    5200-004                              ($6,579.16)          $267,542.79
10/31/2013           5834      VOID: HOWARD JIANG                    CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                                 ($538.28)         $268,081.07
10/31/2013           5857      STOP PAYMENT: NATHAN MILLER           Claim #: 628; Distribution Dividend: 100.00;    5200-004                              ($2,483.28)          $270,564.35
10/31/2013           5858      VOID: MARY ANN WIRTZ                  CHECK RETURNED, INSUFFICIENT ADDRESS            5200-003                                  ($15.35)         $270,579.70
10/31/2013           5880      STOP PAYMENT: TANYA ZIMMERLI          Claim #: 907; Distribution Dividend: 100.00;    5200-004                                 ($387.81)         $270,967.51
10/31/2013           5894      STOP PAYMENT: CURT WILSON             Claim #: 637; Distribution Dividend: 100.00;    5200-004                                 ($130.00)         $271,097.51
10/31/2013           5902      STOP PAYMENT: ANDREW                  Claim #: 798; Distribution Dividend: 100.00;    5200-004                              ($8,786.69)          $279,884.20
                               PICKHOLTZ
                                                                                                                    SUBTOTALS                $0.00       ($18,668.02)
                                             Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                       Desc Main
                                                                                                                                                      Page No: 93                  Exhibit B
                                                                           Document       Page  110 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                 Separate bond (if applicable):

       1                2                               3                                            4                                             5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                       Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                              Tran Code             $               $


10/31/2013           5964      Michelle Jones                                                                                 5200-000                                   $52.62          $279,831.58
11/04/2013           5965      NUIX NORTH AMERICA, INC.               NOVEMBER, 2013 INVOICE NO. INUS00877                    2990-000                                 $5,000.00         $274,831.58
11/05/2013           5966      Jill Arnold                            RE-ISSUE CHECK (2ND TIME)                               5200-000                                  $100.70          $274,730.88
11/06/2013           5967      JONATHAN SPENCER                                                                               5200-000                                 $5,152.97         $269,577.91
11/07/2013           5968      INTERNATIONAL SURETIES                 BOND PREMIUM FOR 1/1/14 TO 1/15/15                      2300-000                              $90,000.00           $179,577.91
11/13/2013                     PAYCHEX                                PAYROLL PROCESSING FEE                                  2690-730                                   $15.54          $179,562.37
11/14/2013           5969      MARTHA ROWLETT                                                                                 5200-000                                 $1,876.74         $177,685.63
11/14/2013           5970      GAIL GRESHAM                                                                                   5200-000                                 $6,579.16         $171,106.47
11/26/2013                     Transfer From: #******0162             TRANSFER FUNDS TO PAY PROFESSIONAL FEES                 9999-000        $1,000,000.00                             $1,171,106.47
11/26/2013                     Transfer From: #******0162             TRANSFER FUNDS TO CUT CHECKS                            9999-000           $5,000.00                              $1,176,106.47
11/26/2013           5971      SEYFARTH SHAW LLP                      SEYFARTH FEE AWARD RE ELEVENTH INTERIM                     *                               $1,164,403.21            $11,703.26
                                                                      FEE APPLICATION, PURSUANT TO COURT
                                                                      ORDER ENTERED 11/26/13
                                                                      SEYFARTH FEE AWARD RE              $(1,127,202.00)      3110-000                                                    $11,703.26
                                                                      ELEVENTH INTERIM FEE
                                                                      APPLICATION, PURSUANT TO
                                                                      COURT ORDER ENTERED 11/26/13.
                                                                      SEYFARTH EXPENSE AWARD RE             $(37,201.21)      3120-000                                                    $11,703.26
                                                                      ELEVENTH INTERIM FEE
                                                                      APPLICATION, PURSUANT TO
                                                                      COURT ORDER ENTERED 11/26/13.
11/26/2013           5972      PAINE HAMBLEN LLP                      FOURTH INTERIM ATTORNEY FEES &                             *                                     $4,526.20            $7,177.06
                                                                      EXPENSES, PURSUANT TO COURT ORDER
                                                                      ENTERED 11/26/13.
                                                                      PAINE HAMBLEN LLP                        $(4,522.50)    3210-000                                                      $7,177.06
                                                                      PAINE HAMBLEN LLP                            $(3.70)    3220-000                                                      $7,177.06




                                                                                                                             SUBTOTALS        $1,005,000.00     $1,277,707.14
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                         Desc Main
                                                                                                                                                        Page No: 94                   Exhibit B
                                                                           Document       Page  111 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                    Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                     Separate bond (if applicable):

       1                2                               3                                            4                                                5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                          Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                 Tran Code            $                $


11/26/2013           5973      SNELL & WILMER                         SNELL & WILMER EXPENSE AWARD RE FOURTH                        *                                     $2,202.09            $4,974.97
                                                                      INTERIM FEE APPLICATION, PURSUANT TO
                                                                      COURT ORDER ENTERED 11/26/13
                                                                      SNELL & WILMER LLP                   $(2,184.50)           3210-000                                                      $4,974.97
                                                                      SNELL & WILMER LLP                             $(17.59)    3220-000                                                      $4,974.97
12/02/2013                     Transfer From: #******0162             TRANSFER FUNDS TO CUT HSA CHECKS RE                        9999-000          $28,500.00                                $33,474.97
                                                                      PARTIAL DISTRIBUTION
12/02/2013           5974      THOMAS SIMPSON                         Claim #: 938; Distribution Dividend: 100.00;               5200-000                             $22,076.96             $11,398.01
12/02/2013           5975      LUIS ACAJABON                          Claim #: 938; Distribution Dividend: 100.00;               5200-000                                 $1,364.34          $10,033.67
12/02/2013           5976      CLAY ALLEN                             Claim #: 938; Distribution Dividend: 100.00;               5200-000                                   $17.79           $10,015.88
12/02/2013           5977      SHARON ANDERSON                        Claim #: 938; Distribution Dividend: 100.00;               5200-000                                   $70.79             $9,945.09
12/02/2013           5978      PETER APGAR                            Claim #: 938; Distribution Dividend: 100.00;               5200-000                                 $1,596.60            $8,348.49
12/02/2013           5979      MIEKO ARAI                             Claim #: 938; Distribution Dividend: 100.00;               5200-000                                  $854.32             $7,494.17
12/02/2013           5980      JENNY ARCILLA-GONZALEZ                 Claim #: 938; Distribution Dividend: 100.00;               5200-000                                  $311.51             $7,182.66
12/02/2013           5981      JONATHAN ARMSTRONG                     Claim #: 938; Distribution Dividend: 100.00;               5200-000                                   $45.59             $7,137.07
12/02/2013           5982      KISHA ARMSTRONG                        Claim #: 938; Distribution Dividend: 100.00;               5200-000                                  $415.51             $6,721.56
12/02/2013           5983      ALICIA ATILANO                         Claim #: 938; Distribution Dividend: 100.00;               5200-000                                  $476.83             $6,244.73
12/02/2013           5984      LESLIE H.W. AUGUST                     Claim #: 938; Distribution Dividend: 100.00;               5200-000                                   $13.25             $6,231.48
12/02/2013           5985      ERIC AUGUSTINE                         Claim #: 938; Distribution Dividend: 100.00;               5200-000                                   $24.50             $6,206.98
12/02/2013           5986      JONEE AUSTIN                           Claim #: 938; Distribution Dividend: 100.00;               5200-000                                  $206.48             $6,000.50
12/02/2013           5987      LYDIA AUZOUX                           Claim #: 938; Distribution Dividend: 100.00;               5200-000                                  $622.55             $5,377.95
12/02/2013           5988      DAVID AVELLA                           Claim #: 938; Distribution Dividend: 100.00;               5200-000                                  $226.12             $5,151.83
12/05/2013                     Transfer From: #******0162             TRANSFER FUNDS TO PAY PROFESSIONAL FEES                    9999-000          $23,000.00                                $28,151.83
                                                                      TO JENNER & BLOCK LLP
12/05/2013           5989      NUIX NORTH AMERICA, INC.               DECEMBER, 2013 INVOICE NO. INUS00928                       2990-000                                 $5,000.00          $23,151.83
12/11/2013                     PAYCHEX                                PAYROLL PROCESSING FEE                                     2690-000                                   $49.00           $23,102.83
12/16/2013                     PAYCHEX                                PAYROLL PROCESSING FEE FOR PERIOD                          2690-000                                   $42.96           $23,059.87
                                                                      ENDING 12/12/13 - OCCURRED ON 12/13/13


                                                                                                                                SUBTOTALS          $51,500.00         $35,617.19
                                              Case 09-44943       Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                 Desc Main
                                                                                                                                                Page No: 95                   Exhibit B
                                                                           Document       Page  112 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                            Separate bond (if applicable):

       1                2                                3                                           4                                        5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                  Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                         Tran Code            $                $


12/17/2013           5990      JAMS, INC.                             MEDIATION RETAINER AND FEES RE                     2990-000                                 $3,241.67          $19,818.20
                                                                      RIDGESTONE ADV. PROC. - PURSUANT TO
                                                                      COURT ORDER DATED 12/17/13
12/17/2013           5991      STONETURN GROUP, LLP                   SIXTH INTERIM FEES - PURSUANT TO COURT             3991-000                                 $5,287.50          $14,530.70
                                                                      ORDER DATED 12/17/13
12/18/2013                     UNITED STATES TRESURY                  FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD             2690-000                                  $254.42           $14,276.28
                                                                      ENDING 12/12/13
12/19/2013                     OHIO BUSINESS GETAWAY                  PAYROLL TAX FOR PERIOD ENDING 12/12/13             2690-000                                   $33.19           $14,243.09
12/30/2013                     Transfer From: #******0162             TRANSFER FUNDS FOR PAYMENT OF TAXES                9999-000          $35,000.00                                $49,243.09
12/30/2013                     ROBERT ANGART                          CHECK NO. 7009 DATED 12/12/13 - PAYROLL FOR        2690-000                                 $1,320.94          $47,922.15
                                                                      PERIOD ENDING 12/12/13
12/30/2013           5992      DELAWARE SECRETARY OF STATE            DELAWARE FRANCHISE TAX - POST-PETITION             2820-000                             $38,894.75               $9,027.40
                                                                      2013
12/30/2013           5993      BMO HARRIS BANK N.A.                   SAFE DEPOSIT BOX ANNUAL RENTAL FEE                 2990-000                                  $332.80             $8,694.60
01/09/2014           5994      NUIX NORTH AMERICA, INC.               JANUARY, 2014 INVOICE NO. INUS01013                2990-000                                 $5,000.00            $3,694.60
01/13/2014                     PAYCHEX                                PAYROLL PROCESSING FEE                             2690-000                                   $15.54             $3,679.06
01/15/2014                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE DISTRIBUTION TO             9999-000        $470,000.00                                $473,679.06
                                                                      HSA CLAIMANTS - TRUSTEE'S AMENDED CLAIM
01/15/2014           5995      MICHAEL OVERN                          Claim #: 100; Distribution Dividend: 100.00;       5200-000                                 $7,825.10         $465,853.96
01/15/2014           5996      TERRY WICKSTROM                        Claim #: 511; Distribution Dividend: 100.00;       5200-000                                   $84.36          $465,769.60
01/15/2014           5997      Deborah Bain                           Claim #: 938-40; Distribution Dividend: 100.00;    5200-000                                 $1,286.39         $464,483.21
01/15/2014           5998      Katherine Bank                         Claim #: 938-45; Distribution Dividend: 100.00;    5200-000                                  $636.23          $463,846.98
01/15/2014           5999      Charles Banks-Altekruse                Claim #: 938-46; Distribution Dividend: 100.00;    5200-000                                  $978.42          $462,868.56
01/15/2014           6000      Margo Banowicz                         Claim #: 938-47; Distribution Dividend: 100.00;    5200-000                                 $1,179.67         $461,688.89
01/15/2014           6001      Bradley Barket                         Claim #: 938-50; Distribution Dividend: 100.00;    5200-000                                  $503.61          $461,185.28
01/15/2014           6002      Marc Barrett                           Claim #: 938-51; Distribution Dividend: 100.00;    5200-000                                    $2.39          $461,182.89
01/15/2014           6003      Garret Barry                           Claim #: 938-53; Distribution Dividend: 100.00;    5200-000                                    $5.56          $461,177.33
01/15/2014           6004      Julia Barry                            Claim #: 938-54; Distribution Dividend: 100.00;    5200-000                                   $11.12          $461,166.21
01/15/2014           6005      Stephen Barsanti                       Claim #: 938-55; Distribution Dividend: 100.00;    5200-000                                    $6.61          $461,159.60

                                                                                                                        SUBTOTALS          $505,000.00        $66,900.27
                                              Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                    Page No: 96                   Exhibit B
                                                                              Document       Page  113 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                Separate bond (if applicable):

       1                2                                 3                                             4                                        5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                          Tran Code            $                $


01/15/2014           6006      John Bassett                              Claim #: 938-57; Distribution Dividend: 100.00;     5200-000                                 $3,144.67         $458,014.93
01/15/2014           6007      Arthur Beauverd                           Claim #: 938-62; Distribution Dividend: 100.00;     5200-000                                  $933.62          $457,081.31
01/15/2014           6008      Alexandra Bell                            Claim #: 938-64; Distribution Dividend: 100.00;     5200-000                                   $81.35          $456,999.96
01/15/2014           6009      Carol Berinato                            Claim #: 938-70; Distribution Dividend: 100.00;     5200-000                             $12,809.00            $444,190.96
01/15/2014           6010      Elizabeth Berlin                          Claim #: 938-72; Distribution Dividend: 100.00;     5200-000                                    $1.07          $444,189.89
01/15/2014           6011      Saumitra Bhargava                         Claim #: 938-75; Distribution Dividend: 100.00;     5200-000                                   $54.23          $444,135.66
01/15/2014           6012      Carmen Blanco                             Claim #: 938-84; Distribution Dividend: 100.00;     5200-000                                  $801.44          $443,334.22
01/15/2014           6013      Ellen Blau                                Claim #: 938-85; Distribution Dividend: 100.00;     5200-000                                   $34.54          $443,299.68
01/15/2014           6014      Michael Boehm                             Claim #: 938-88; Distribution Dividend: 100.00;     5200-000                                  $222.88          $443,076.80
01/15/2014           6015      Naila Bolus                               Claim #: 938-90; Distribution Dividend: 100.00;     5200-000                                 $4,142.70         $438,934.10
01/15/2014           6016      Thomas Bone                               Claim #: 938-91; Distribution Dividend: 100.00;     5200-000                                   $16.79          $438,917.31
01/15/2014           6017      Michael Borka                             Claim #: 938-92; Distribution Dividend: 100.00;     5200-000                                    $2.96          $438,914.35
01/15/2014           6018      Rene Bourque                              Claim #: 938-95; Distribution Dividend: 100.00;     5200-000                                   $11.30          $438,903.05
01/15/2014           6019      Mary Brankin                              Claim #: 938-104; Distribution Dividend: 100.00;    5200-000                                 $3,020.52         $435,882.53
01/15/2014           6020      Jean Brinkman                             Claim #: 938-109; Distribution Dividend: 100.00;    5200-000                                   $80.85          $435,801.68
01/15/2014           6021      Jeffrey Brinkman                          Claim #: 938-110; Distribution Dividend: 100.00;    5200-000                                  $202.52          $435,599.16
01/15/2014           6022      Richard Broadbooks                        Claim #: 938-112; Distribution Dividend: 100.00;    5200-000                             $10,391.58            $425,207.58
01/15/2014           6023      Kelly Bronk                               Claim #: 938-113; Distribution Dividend: 100.00;    5200-000                                  $876.35          $424,331.23
01/15/2014           6024      Jeffrey Brower                            Claim #: 938-114; Distribution Dividend: 100.00;    5200-000                                   $83.19          $424,248.04
01/15/2014           6025      Ashley Brown                              Claim #: 938-116; Distribution Dividend: 100.00;    5200-000                                  $975.42          $423,272.62
01/15/2014           6026      Ben Brown                                 Claim #: 938-117; Distribution Dividend: 100.00;    5200-000                                 $1,419.07         $421,853.55
01/15/2014           6027      Chanika Brown                             Claim #: 938-118; Distribution Dividend: 100.00;    5200-000                                 $1,068.16         $420,785.39
01/15/2014           6028      Darthea Brown                             Claim #: 938-119; Distribution Dividend: 100.00;    5200-000                                   $10.06          $420,775.33
01/15/2014           6029      Richard Bryan                             Claim #: 938-122; Distribution Dividend: 100.00;    5200-000                                 $5,060.62         $415,714.71
01/15/2014           6030      Lewis Buchner                             Claim #: 938-124; Distribution Dividend: 100.00;    5200-000                                  $205.30          $415,509.41
01/15/2014           6031      Victoria Burgess                          Claim #: 938-128; Distribution Dividend: 100.00;    5200-000                                  $207.53          $415,301.88
01/15/2014           6032      Bradley Burgon                            Claim #: 938-129; Distribution Dividend: 100.00;    5200-000                                   $28.13          $415,273.75
01/15/2014           6033      Meredith Burkholder                       Claim #: 938-134; Distribution Dividend: 100.00;    5200-000                                 $2,117.39         $413,156.36
                                                                                                                            SUBTOTALS                $0.00        $48,003.24
                                              Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 97                   Exhibit B
                                                                             Document       Page  114 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


01/15/2014           6034      Nancy Butler                             Claim #: 938-138; Distribution Dividend: 100.00;    5200-000                                  $649.93          $412,506.43
01/15/2014           6035      Robert Byrne                             Claim #: 938-141; Distribution Dividend: 100.00;    5200-000                                  $235.43          $412,271.00
01/15/2014           6036      William Cade                             Claim #: 938-142; Distribution Dividend: 100.00;    5200-000                             $11,587.34            $400,683.66
01/15/2014           6037      Mark Cadena                              Claim #: 938-143; Distribution Dividend: 100.00;    5200-000                                   $70.20          $400,613.46
01/15/2014           6038      Diego Cadenas                            Claim #: 938-144; Distribution Dividend: 100.00;    5200-000                                    $3.29          $400,610.17
01/15/2014           6039      Aldo Calamari                            Claim #: 938-145; Distribution Dividend: 100.00;    5200-000                                   $56.43          $400,553.74
01/15/2014           6040      Loretta Camp                             Claim #: 938-149; Distribution Dividend: 100.00;    5200-000                                    $8.62          $400,545.12
01/15/2014           6041      Yeshimebet Campbell                      Claim #: 938-150; Distribution Dividend: 100.00;    5200-000                                   $84.51          $400,460.61
01/15/2014           6042      Elena Campili-Cole                       Claim #: 938-151; Distribution Dividend: 100.00;    5200-000                                   $77.56          $400,383.05
01/15/2014           6043      James Cannon                             Claim #: 938-153; Distribution Dividend: 100.00;    5200-000                                  $449.70          $399,933.35
01/15/2014           6044      Oscar Cantu                              Claim #: 938-154; Distribution Dividend: 100.00;    5200-000                                 $2,814.64         $397,118.71
01/15/2014           6045      Lynda Canty                              Claim #: 938-155; Distribution Dividend: 100.00;    5200-000                                 $1,268.49         $395,850.22
01/15/2014           6046      Jenifer Caplan                           Claim #: 938-156; Distribution Dividend: 100.00;    5200-000                                    $7.00          $395,843.22
01/15/2014           6047      Cassandra Carra                          Claim #: 938-158; Distribution Dividend: 100.00;    5200-000                                  $109.33          $395,733.89
01/15/2014           6048      Paul Carroll                             Claim #: 938-162; Distribution Dividend: 100.00;    5200-000                                  $540.89          $395,193.00
01/15/2014           6049      Gary Carson                              Claim #: 938-163; Distribution Dividend: 100.00;    5200-000                                   $64.54          $395,128.46
01/15/2014           6050      Bartholomew Castellitto                  Claim #: 938-168; Distribution Dividend: 100.00;    5200-000                                  $647.98          $394,480.48
01/15/2014           6051      Rose Cazeau                              Claim #: 938-171; Distribution Dividend: 100.00;    5200-000                                  $376.15          $394,104.33
01/15/2014           6052      Andrew Chaffee                           Claim #: 938-174; Distribution Dividend: 100.00;    5200-000                                  $491.67          $393,612.66
01/15/2014           6053      Melanie Chan                             Claim #: 938-176; Distribution Dividend: 100.00;    5200-000                                  $221.35          $393,391.31
01/15/2014           6054      Winnie Chan                              Claim #: 938-177; Distribution Dividend: 100.00;    5200-000                                 $2,596.52         $390,794.79
01/15/2014           6055      Laura Chandler                           Claim #: 938-179; Distribution Dividend: 100.00;    5200-000                                 $1,440.75         $389,354.04
01/15/2014           6056      Erica Chen                               Claim #: 938-181; Distribution Dividend: 100.00;    5200-000                                  $149.85          $389,204.19
01/15/2014           6057      Marilyn Chenault                         Claim #: 938-182; Distribution Dividend: 100.00;    5200-000                                 $1,205.36         $387,998.83
01/15/2014           6058      Jeremy Chotiner                          Claim #: 938-185; Distribution Dividend: 100.00;    5200-000                                 $1,642.79         $386,356.04
01/15/2014           6059      Sonya Chung                              Claim #: 938-186; Distribution Dividend: 100.00;    5200-000                                   $50.21          $386,305.83
01/15/2014           6060      Joseph Cirincione                        Claim #: 938-187; Distribution Dividend: 100.00;    5200-000                                 $1,182.45         $385,123.38
01/15/2014           6061      Ron Clarke                               Claim #: 938-190; Distribution Dividend: 100.00;    5200-000                                 $5,955.26         $379,168.12
                                                                                                                           SUBTOTALS                $0.00        $33,988.24
                                             Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                  Page No: 98                   Exhibit B
                                                                            Document       Page  115 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                              Separate bond (if applicable):

       1                2                                  3                                          4                                        5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                $


01/15/2014           6062      Paul Clementi                           Claim #: 938-191; Distribution Dividend: 100.00;    5200-000                                  $325.03          $378,843.09
01/15/2014           6063      Chanel Clifford                         Claim #: 938-192; Distribution Dividend: 100.00;    5200-000                                    $3.18          $378,839.91
01/15/2014           6064      Carol Clopton                           Claim #: 938-193; Distribution Dividend: 100.00;    5200-000                                   $62.29          $378,777.62
01/15/2014           6065      Linda Coats                             Claim #: 938-195; Distribution Dividend: 100.00;    5200-000                                  $866.67          $377,910.95
01/15/2014           6066      Cristina Cobar                          Claim #: 938-196; Distribution Dividend: 100.00;    5200-000                                 $1,104.25         $376,806.70
01/15/2014           6067      Jane Cohan                              Claim #: 938-198; Distribution Dividend: 100.00;    5200-000                                  $900.00          $375,906.70
01/15/2014           6068      Adina Cohen                             Claim #: 938-199; Distribution Dividend: 100.00;    5200-000                                   $13.41          $375,893.29
01/15/2014           6069      Janet Comfort                           Claim #: 938-203; Distribution Dividend: 100.00;    5200-000                                  $225.76          $375,667.53
01/15/2014           6070      Wendy Connolly                          Claim #: 938-204; Distribution Dividend: 100.00;    5200-000                                 $1,163.74         $374,503.79
01/15/2014           6071      Miles Cooper                            Claim #: 938-206; Distribution Dividend: 100.00;    5200-000                                 $2,996.78         $371,507.01
01/15/2014           6072      Rosemary Cordeiro                       Claim #: 938-209; Distribution Dividend: 100.00;    5200-000                                 $2,772.46         $368,734.55
01/15/2014           6073      Gregory Corliss                         Claim #: 938-213; Distribution Dividend: 100.00;    5200-000                                 $1,021.81         $367,712.74
01/15/2014           6074      Audrey Costello                         Claim #: 938-214; Distribution Dividend: 100.00;    5200-000                                 $1,701.72         $366,011.02
01/15/2014           6075      William Costello                        Claim #: 938-215; Distribution Dividend: 100.00;    5200-000                                 $1,522.18         $364,488.84
01/15/2014           6076      Charles Covill                          Claim #: 938-217; Distribution Dividend: 100.00;    5200-000                                  $125.26          $364,363.58
01/15/2014           6077      Mindy Cowles                            Claim #: 938-218; Distribution Dividend: 100.00;    5200-000                                  $230.39          $364,133.19
01/15/2014           6078      David Cox                               Claim #: 938-219; Distribution Dividend: 100.00;    5200-000                                 $1,005.58         $363,127.61
01/15/2014           6079      Martin Crabtree                         Claim #: 938-220; Distribution Dividend: 100.00;    5200-000                                  $120.04          $363,007.57
01/15/2014           6080      Matthew Crawford                        Claim #: 938-223; Distribution Dividend: 100.00;    5200-000                                 $1,435.26         $361,572.31
01/15/2014           6081      Karen Cunningham                        Claim #: 938-231; Distribution Dividend: 100.00;    5200-000                                  $131.46          $361,440.85
01/15/2014           6082      Daniel Davidson                         Claim #: 938-238; Distribution Dividend: 100.00;    5200-000                                    $2.31          $361,438.54
01/15/2014           6083      Alma Davies                             Claim #: 938-239; Distribution Dividend: 100.00;    5200-000                                 $4,921.26         $356,517.28
01/15/2014           6084      Alisha Davis                            Claim #: 938-240; Distribution Dividend: 100.00;    5200-000                                   $90.10          $356,427.18
01/15/2014           6085      Salete De Avila                         Claim #: 938-245; Distribution Dividend: 100.00;    5200-000                                   $11.83          $356,415.35
01/15/2014           6086      Deborah L Dean                          Claim #: 938-246; Distribution Dividend: 100.00;    5200-000                                  $337.77          $356,077.58
01/15/2014           6087      Angela DeMille                          Claim #: 938-250; Distribution Dividend: 100.00;    5200-000                                  $156.06          $355,921.52
01/15/2014           6088      Shane DeMille                           Claim #: 938-251; Distribution Dividend: 100.00;    5200-000                                  $244.81          $355,676.71
01/15/2014           6089      Pollyanna DeOliveira-Zito               Claim #: 938-254; Distribution Dividend: 100.00;    5200-000                                  $929.53          $354,747.18
                                                                                                                          SUBTOTALS                $0.00        $24,420.94
                                              Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 99                   Exhibit B
                                                                             Document       Page  116 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


01/15/2014           6090      Mary DesRoches                           Claim #: 938-256; Distribution Dividend: 100.00;    5200-000                                  $140.61          $354,606.57
01/15/2014           6091      Edwin Dhaens                             Claim #: 938-259; Distribution Dividend: 100.00;    5200-000                                  $853.42          $353,753.15
01/15/2014           6092      Cheree Diaz                              Claim #: 938-261; Distribution Dividend: 100.00;    5200-000                                 $2,094.50         $351,658.65
01/15/2014           6093      Benjamin Dickinson                       Claim #: 938-262; Distribution Dividend: 100.00;    5200-000                                  $583.24          $351,075.41
01/15/2014           6094      Audrey Diego                             Claim #: 938-264; Distribution Dividend: 100.00;    5200-000                                  $139.46          $350,935.95
01/15/2014           6095      Allison Dobbrow                          Claim #: 938-268; Distribution Dividend: 100.00;    5200-000                                   $88.46          $350,847.49
01/15/2014           6096      Gretchen Doerner                         Claim #: 938-269; Distribution Dividend: 100.00;    5200-000                                  $120.43          $350,727.06
01/15/2014           6097      John Dooley                              Claim #: 938-273; Distribution Dividend: 100.00;    5200-000                                  $423.35          $350,303.71
01/15/2014           6098      Robert Dover                             Claim #: 938-276; Distribution Dividend: 100.00;    5200-000                                 $1,316.69         $348,987.02
01/15/2014           6099      Russell Drazin                           Claim #: 938-278; Distribution Dividend: 100.00;    5200-000                                 $1,116.20         $347,870.82
01/15/2014           6100      Samara Dun                               Claim #: 938-281; Distribution Dividend: 100.00;    5200-000                                    $5.25          $347,865.57
01/15/2014           6101      Damon Duncan                             Claim #: 938-282; Distribution Dividend: 100.00;    5200-000                                  $144.62          $347,720.95
01/15/2014           6102      Sonya Dunn                               Claim #: 938-285; Distribution Dividend: 100.00;    5200-000                                   $14.66          $347,706.29
01/15/2014           6103      Victoria Easton                          Claim #: 938-293; Distribution Dividend: 100.00;    5200-000                                   $11.45          $347,694.84
01/15/2014           6104      Kristine Ekman                           Claim #: 938-295; Distribution Dividend: 100.00;    5200-000                                  $317.03          $347,377.81
01/15/2014           6105      Audwien Elliott                          Claim #: 938-296; Distribution Dividend: 100.00;    5200-000                                  $604.04          $346,773.77
01/15/2014           6106      Daniel Ellis                             Claim #: 938-297; Distribution Dividend: 100.00;    5200-000                                   $49.57          $346,724.20
01/15/2014           6107      Alexander Eng                            Claim #: 938-299; Distribution Dividend: 100.00;    5200-000                                 $2,539.54         $344,184.66
01/15/2014           6108      John Everett                             Claim #: 938-305; Distribution Dividend: 100.00;    5200-000                                 $3,840.57         $340,344.09
01/15/2014           6109      Fred Favetta                             Claim #: 938-310; Distribution Dividend: 100.00;    5200-000                                   $13.81          $340,330.28
01/15/2014           6110      Chris Favo                               Claim #: 938-311; Distribution Dividend: 100.00;    5200-000                                 $2,651.44         $337,678.84
01/15/2014           6111      John Feder                               Claim #: 938-313; Distribution Dividend: 100.00;    5200-000                                 $1,724.02         $335,954.82
01/15/2014           6112      Peter Fedewa                             Claim #: 938-314; Distribution Dividend: 100.00;    5200-000                                 $1,826.67         $334,128.15
01/15/2014           6113      Jesse Feldmeyer                          Claim #: 938-315; Distribution Dividend: 100.00;    5200-000                                 $1,224.70         $332,903.45
01/15/2014           6114      David Ferguson Jr.                       Claim #: 938-316; Distribution Dividend: 100.00;    5200-000                                    $1.67          $332,901.78
01/15/2014           6115      Verenne Ferrari                          Claim #: 938-317; Distribution Dividend: 100.00;    5200-000                                  $216.54          $332,685.24
01/15/2014           6116      John Findley                             Claim #: 938-318; Distribution Dividend: 100.00;    5200-000                                   $13.79          $332,671.45
01/15/2014           6117      Jennifer Fineman                         Claim #: 938-319; Distribution Dividend: 100.00;    5200-000                                    $7.88          $332,663.57
                                                                                                                           SUBTOTALS                $0.00        $22,083.61
                                              Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                     Page No: 100                  Exhibit B
                                                                               Document       Page  117 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                 Separate bond (if applicable):

       1                2                                  3                                             4                                        5                6                      7

   Transaction       Check /                             Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                          Tran Code            $                $


01/15/2014           6118      Carolyn Firmin                             Claim #: 938-320; Distribution Dividend: 100.00;    5200-000                                 $1,113.68         $331,549.89
01/15/2014           6119      Moira Firmin                               Claim #: 938-321; Distribution Dividend: 100.00;    5200-000                                 $1,099.81         $330,450.08
01/15/2014           6120      Dennis Fischer                             Claim #: 938-322; Distribution Dividend: 100.00;    5200-000                                   $23.58          $330,426.50
01/15/2014           6121      Lottie Fisher                              Claim #: 938-323; Distribution Dividend: 100.00;    5200-000                                    $6.04          $330,420.46
01/15/2014           6122      Stefanie Fisher                            Claim #: 938-324; Distribution Dividend: 100.00;    5200-000                                 $6,060.99         $324,359.47
01/15/2014           6123      Michael Fleischer                          Claim #: 938-326; Distribution Dividend: 100.00;    5200-000                                  $557.39          $323,802.08
01/15/2014           6124      Justin Floyd                               Claim #: 938-327; Distribution Dividend: 100.00;    5200-000                                  $721.34          $323,080.74
01/15/2014           6125      David Formby                               Claim #: 938-329; Distribution Dividend: 100.00;    5200-000                                    $2.60          $323,078.14
01/15/2014           6126      Doug Foucault                              Claim #: 938-332; Distribution Dividend: 100.00;    5200-000                                   $17.21          $323,060.93
01/15/2014           6127      Karen Frey                                 Claim #: 938-338; Distribution Dividend: 100.00;    5200-000                                    $3.68          $323,057.25
01/15/2014           6128      Karen Friedman                             Claim #: 938-339; Distribution Dividend: 100.00;    5200-000                                  $179.11          $322,878.14
01/15/2014           6129      Kevin Galindo                              Claim #: 938-346; Distribution Dividend: 100.00;    5200-000                                  $219.03          $322,659.11
01/15/2014           6130      Elizabeth Garcia                           Claim #: 938-348; Distribution Dividend: 100.00;    5200-000                                   $21.82          $322,637.29
01/15/2014           6131      Ryan Gilbert                               Claim #: 938-358; Distribution Dividend: 100.00;    5200-000                                  $196.09          $322,441.20
01/15/2014           6132      Carlos Julio Gonzalez                      Claim #: 938-365; Distribution Dividend: 100.00;    5200-000                                   $97.59          $322,343.61
01/15/2014           6133      Nat Goodale                                Claim #: 938-367; Distribution Dividend: 100.00;    5200-000                                 $3,122.53         $319,221.08
01/15/2014           6134      Cathy Greenwald                            Claim #: 938-376; Distribution Dividend: 100.00;    5200-000                                  $973.68          $318,247.40
01/15/2014           6135      Angela Griffith Lima                       Claim #: 938-379; Distribution Dividend: 100.00;    5200-000                                  $100.24          $318,147.16
01/15/2014           6136      Isa Gucciardi                              Claim #: 938-381; Distribution Dividend: 100.00;    5200-000                                 $1,458.34         $316,688.82
01/15/2014           6137      Caroline Haefling                          Claim #: 938-386; Distribution Dividend: 100.00;    5200-000                                 $2,399.13         $314,289.69
01/15/2014           6138      Logan Haine-Roberts                        Claim #: 938-387; Distribution Dividend: 100.00;    5200-000                                  $522.25          $313,767.44
01/15/2014           6139      David Hale                                 Claim #: 938-388; Distribution Dividend: 100.00;    5200-000                                  $233.34          $313,534.10
01/15/2014           6140      Bronson Hall                               Claim #: 938-389; Distribution Dividend: 100.00;    5200-000                                  $754.57          $312,779.53
01/15/2014           6141      Reba Halverson                             Claim #: 938-394; Distribution Dividend: 100.00;    5200-000                                  $369.88          $312,409.65
01/15/2014           6142      David Hamm                                 Claim #: 938-396; Distribution Dividend: 100.00;    5200-000                                 $1,220.39         $311,189.26
01/15/2014           6143      Rochelle Hamm                              Claim #: 938-397; Distribution Dividend: 100.00;    5200-000                                    $4.78          $311,184.48
01/15/2014           6144      Stephanie Hanepen                          Claim #: 938-400; Distribution Dividend: 100.00;    5200-000                                  $365.78          $310,818.70
01/15/2014           6145      Brian Hardwick                             Claim #: 938-402; Distribution Dividend: 100.00;    5200-000                                   $37.74          $310,780.96
                                                                                                                             SUBTOTALS                $0.00        $21,882.61
                                              Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                  Page No: 101                  Exhibit B
                                                                            Document       Page  118 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                              Separate bond (if applicable):

       1                2                               3                                             4                                        5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                $


01/15/2014           6146      Richard Hargett                         Claim #: 938-403; Distribution Dividend: 100.00;    5200-000                                  $671.01          $310,109.95
01/15/2014           6147      Deidra Hartman                          Claim #: 938-409; Distribution Dividend: 100.00;    5200-000                                 $7,594.19         $302,515.76
01/15/2014           6148      William Hartman                         Claim #: 938-410; Distribution Dividend: 100.00;    5200-000                             $10,749.70            $291,766.06
01/15/2014           6149      Haleh Hatami                            Claim #: 938-411; Distribution Dividend: 100.00;    5200-000                                  $521.66          $291,244.40
01/15/2014           6150      Janelle Haubach                         Claim #: 938-413; Distribution Dividend: 100.00;    5200-000                                 $1,125.91         $290,118.49
01/15/2014           6151      Momoyo Hayashi                          Claim #: 938-418; Distribution Dividend: 100.00;    5200-000                                  $403.30          $289,715.19
01/15/2014           6152      Pauline Haynes                          Claim #: 938-419; Distribution Dividend: 100.00;    5200-000                                 $1,356.63         $288,358.56
01/15/2014           6153      Seeta Heistein                          Claim #: 938-422; Distribution Dividend: 100.00;    5200-000                                  $149.88          $288,208.68
01/15/2014           6154      Craig Heller                            Claim #: 938-423; Distribution Dividend: 100.00;    5200-000                                  $104.08          $288,104.60
01/15/2014           6155      Carol Hemingway                         Claim #: 938-425; Distribution Dividend: 100.00;    5200-000                                   $53.39          $288,051.21
01/15/2014           6156      Larry Henderson                         Claim #: 938-426; Distribution Dividend: 100.00;    5200-000                                 $1,725.68         $286,325.53
01/15/2014           6157      Jennifer Herman                         Claim #: 938-429; Distribution Dividend: 100.00;    5200-000                                  $168.57          $286,156.96
01/15/2014           6158      George Herndon                          Claim #: 938-430; Distribution Dividend: 100.00;    5200-000                                   $32.37          $286,124.59
01/15/2014           6159      Andrea Higgins                          Claim #: 938-433; Distribution Dividend: 100.00;    5200-000                                   $49.13          $286,075.46
01/15/2014           6160      David Hightower                         Claim #: 938-434; Distribution Dividend: 100.00;    5200-000                                   $55.85          $286,019.61
01/15/2014           6161      David Hiley                             Claim #: 938-435; Distribution Dividend: 100.00;    5200-000                                  $498.26          $285,521.35
01/15/2014           6162      Cameo Hill                              Claim #: 938-436; Distribution Dividend: 100.00;    5200-000                                  $112.55          $285,408.80
01/15/2014           6163      Douglas Hirsch                          Claim #: 938-439; Distribution Dividend: 100.00;    5200-000                                  $816.89          $284,591.91
01/15/2014           6164      Timothy Hollems                         Claim #: 938-447; Distribution Dividend: 100.00;    5200-000                                  $129.17          $284,462.74
01/15/2014           6165      Philip Hollenbach                       Claim #: 938-448; Distribution Dividend: 100.00;    5200-000                                  $805.10          $283,657.64
01/15/2014           6166      Jill Hosoda                             Claim #: 938-449; Distribution Dividend: 100.00;    5200-000                                  $988.97          $282,668.67
01/15/2014           6167      Mark Hosoda                             Claim #: 938-450; Distribution Dividend: 100.00;    5200-000                                  $778.88          $281,889.79
01/15/2014           6168      Zackery Howell                          Claim #: 938-454; Distribution Dividend: 100.00;    5200-000                                  $973.81          $280,915.98
01/15/2014           6169      Nicole Hsiang                           Claim #: 938-455; Distribution Dividend: 100.00;    5200-000                                  $370.95          $280,545.03
01/15/2014           6170      He Huang                                Claim #: 938-456; Distribution Dividend: 100.00;    5200-000                                  $243.78          $280,301.25
01/15/2014           6171      Michael Huck                            Claim #: 938-459; Distribution Dividend: 100.00;    5200-000                                  $111.75          $280,189.50
01/15/2014           6172      James Hundertmark                       Claim #: 938-464; Distribution Dividend: 100.00;    5200-000                                    $3.49          $280,186.01
01/15/2014           6173      Bettie Hutson                           Claim #: 938-466; Distribution Dividend: 100.00;    5200-000                                   $31.53          $280,154.48
                                                                                                                          SUBTOTALS                $0.00        $30,626.48
                                              Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 102                  Exhibit B
                                                                             Document       Page  119 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


01/15/2014           6174      Christopher Isaak                        Claim #: 938-473; Distribution Dividend: 100.00;    5200-000                                 $3,129.38         $277,025.10
01/15/2014           6175      Lindy Jankura                            Claim #: 938-478; Distribution Dividend: 100.00;    5200-000                                  $305.82          $276,719.28
01/15/2014           6176      Delino Jermanon                          Claim #: 938-482; Distribution Dividend: 100.00;    5200-000                                  $930.94          $275,788.34
01/15/2014           6177      Michael Johnson                          Claim #: 938-486; Distribution Dividend: 100.00;    5200-000                                  $160.04          $275,628.30
01/15/2014           6178      Patricia Johnson                         Claim #: 938-487; Distribution Dividend: 100.00;    5200-000                                 $3,808.56         $271,819.74
01/15/2014           6179      Brent Jones                              Claim #: 938-490; Distribution Dividend: 100.00;    5200-000                                    $2.58          $271,817.16
01/15/2014           6180      Melvin Jones                             Claim #: 938-492; Distribution Dividend: 100.00;    5200-000                                  $284.87          $271,532.29
01/15/2014           6181      Wallace Jones                            Claim #: 938-493; Distribution Dividend: 100.00;    5200-000                                 $5,160.19         $266,372.10
01/15/2014           6182      Kari Jordahl                             Claim #: 938-494; Distribution Dividend: 100.00;    5200-000                                    $5.17          $266,366.93
01/15/2014           6183      Douglas Kahn                             Claim #: 938-499; Distribution Dividend: 100.00;    5200-000                                 $1,719.20         $264,647.73
01/15/2014           6184      Catharine Kalin                          Claim #: 938-500; Distribution Dividend: 100.00;    5200-000                                  $449.23          $264,198.50
01/15/2014           6185      Shotaro Kawarazaki                       Claim #: 938-506; Distribution Dividend: 100.00;    5200-000                                 $1,184.17         $263,014.33
01/15/2014           6186      Julie Kawashima                          Claim #: 938-507; Distribution Dividend: 100.00;    5200-000                                  $300.10          $262,714.23
01/15/2014           6187      Mary Kemp                                Claim #: 938-516; Distribution Dividend: 100.00;    5200-000                                  $490.39          $262,223.84
01/15/2014           6188      Paul Kerness                             Claim #: 938-517; Distribution Dividend: 100.00;    5200-000                                    $2.27          $262,221.57
01/15/2014           6189      Andrew Kervin                            Claim #: 938-519; Distribution Dividend: 100.00;    5200-000                                   $11.22          $262,210.35
01/15/2014           6190      Kevin Killourie                          Claim #: 938-522; Distribution Dividend: 100.00;    5200-000                                  $443.82          $261,766.53
01/15/2014           6191      Andrew Kim                               Claim #: 938-524; Distribution Dividend: 100.00;    5200-000                                 $2,636.42         $259,130.11
01/15/2014           6192      Amanda King                              Claim #: 938-526; Distribution Dividend: 100.00;    5200-000                                  $168.57          $258,961.54
01/15/2014           6193      Adam Kirk                                Claim #: 938-527; Distribution Dividend: 100.00;    5200-000                                  $729.45          $258,232.09
01/15/2014           6194      Robert Kirk                              Claim #: 938-529; Distribution Dividend: 100.00;    5200-000                                  $223.95          $258,008.14
01/15/2014           6195      KT Kishan                                Claim #: 938-531; Distribution Dividend: 100.00;    5200-000                                 $3,562.10         $254,446.04
01/15/2014           6196      Allyson Kitchel                          Claim #: 938-532; Distribution Dividend: 100.00;    5200-000                                  $804.71          $253,641.33
01/15/2014           6197      Irene Kitzman                            Claim #: 938-533; Distribution Dividend: 100.00;    5200-000                                   $50.74          $253,590.59
01/15/2014           6198      Jessica Kloman                           Claim #: 938-536; Distribution Dividend: 100.00;    5200-000                                  $634.14          $252,956.45
01/15/2014           6199      Norihisa Kobayashi                       Claim #: 938-538; Distribution Dividend: 100.00;    5200-000                                 $2,141.51         $250,814.94
01/15/2014           6200      Ellyn Kohrs                              Claim #: 938-539; Distribution Dividend: 100.00;    5200-000                                 $1,384.50         $249,430.44
01/15/2014           6201      Isamu Koji                               Claim #: 938-540; Distribution Dividend: 100.00;    5200-000                                  $276.16          $249,154.28
                                                                                                                           SUBTOTALS                $0.00        $31,000.20
                                              Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                  Page No: 103                  Exhibit B
                                                                            Document       Page  120 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                              Separate bond (if applicable):

       1                2                               3                                             4                                        5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                $


01/15/2014           6202      Caroline Kollar                         Claim #: 938-541; Distribution Dividend: 100.00;    5200-000                                 $2,627.42         $246,526.86
01/15/2014           6203      Laura Kollar                            Claim #: 938-542; Distribution Dividend: 100.00;    5200-000                                 $1,507.98         $245,018.88
01/15/2014           6204      Mark Kollar                             Claim #: 938-543; Distribution Dividend: 100.00;    5200-000                                  $598.05          $244,420.83
01/15/2014           6205      John Koyama                             Claim #: 938-545; Distribution Dividend: 100.00;    5200-000                                 $1,857.04         $242,563.79
01/15/2014           6206      Rodger Krause                           Claim #: 938-548; Distribution Dividend: 100.00;    5200-000                                   $83.22          $242,480.57
01/15/2014           6207      Tara Krieger                            Claim #: 938-550; Distribution Dividend: 100.00;    5200-000                                  $197.70          $242,282.87
01/15/2014           6208      David Kroft                             Claim #: 938-551; Distribution Dividend: 100.00;    5200-000                                    $2.14          $242,280.73
01/15/2014           6209      Stephen Kulin                           Claim #: 938-554; Distribution Dividend: 100.00;    5200-000                                   $27.85          $242,252.88
01/15/2014           6210      Mendoza Kwok                            Claim #: 938-556; Distribution Dividend: 100.00;    5200-000                                 $1,727.26         $240,525.62
01/15/2014           6211      Dai Le                                  Claim #: 938-569; Distribution Dividend: 100.00;    5200-000                                  $360.30          $240,165.32
01/15/2014           6212      Jennifer Lenz                           Claim #: 938-576; Distribution Dividend: 100.00;    5200-000                                 $4,933.27         $235,232.05
01/15/2014           6213      Daniel Leon                             Claim #: 938-577; Distribution Dividend: 100.00;    5200-000                                  $993.38          $234,238.67
01/15/2014           6214      Thomas Leon                             Claim #: 938-579; Distribution Dividend: 100.00;    5200-000                                 $5,291.59         $228,947.08
01/15/2014           6215      Patrick Leue                            Claim #: 938-581; Distribution Dividend: 100.00;    5200-000                                 $1,999.25         $226,947.83
01/15/2014           6216      Aaron Leventhal                         Claim #: 938-582; Distribution Dividend: 100.00;    5200-000                                 $1,217.81         $225,730.02
01/15/2014           6217      Sandra Lewis                            Claim #: 938-586; Distribution Dividend: 100.00;    5200-000                                  $163.46          $225,566.56
01/15/2014           6218      Michael Lichtenberger                   Claim #: 938-588; Distribution Dividend: 100.00;    5200-000                                    $2.06          $225,564.50
01/15/2014           6219      Johnny Lim                              Claim #: 938-589; Distribution Dividend: 100.00;    5200-000                                 $1,032.64         $224,531.86
01/15/2014           6220      Paul Lindersmith                        Claim #: 938-590; Distribution Dividend: 100.00;    5200-000                                  $393.33          $224,138.53
01/15/2014           6221      Robin Lipton                            Claim #: 938-592; Distribution Dividend: 100.00;    5200-000                                    $5.43          $224,133.10
01/15/2014           6222      Guangbin Liu                            Claim #: 938-594; Distribution Dividend: 100.00;    5200-000                                 $2,056.43         $222,076.67
01/15/2014           6223      Salamatu Lot                            Claim #: 938-603; Distribution Dividend: 100.00;    5200-000                                  $144.95          $221,931.72
01/15/2014           6224      Angelina Lugo                           Claim #: 938-605; Distribution Dividend: 100.00;    5200-000                                 $3,991.50         $217,940.22
01/15/2014           6225      Patrick Lumpkins                        Claim #: 938-606; Distribution Dividend: 100.00;    5200-000                                 $1,156.09         $216,784.13
01/15/2014           6226      Chris Madrid                            Claim #: 938-611; Distribution Dividend: 100.00;    5200-000                                    $2.03          $216,782.10
01/15/2014           6227      Edmund Maguire                          Claim #: 938-613; Distribution Dividend: 100.00;    5200-000                                  $764.72          $216,017.38
01/15/2014           6228      Perry Maloff                            Claim #: 938-618; Distribution Dividend: 100.00;    5200-000                                 $5,852.67         $210,164.71
01/15/2014           6229      Steven Manos                            Claim #: 938-620; Distribution Dividend: 100.00;    5200-000                                 $6,059.58         $204,105.13
                                                                                                                          SUBTOTALS                $0.00        $45,049.15
                                             Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 104                  Exhibit B
                                                                             Document       Page  121 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


01/15/2014           6230      Patrick Marasco                          Claim #: 938-621; Distribution Dividend: 100.00;    5200-000                                  $604.04          $203,501.09
01/15/2014           6231      Joel Martin                              Claim #: 938-629; Distribution Dividend: 100.00;    5200-000                                    $5.73          $203,495.36
01/15/2014           6232      Kristianna Mason                         Claim #: 938-632; Distribution Dividend: 100.00;    5200-000                                   $42.23          $203,453.13
01/15/2014           6233      John Massey                              Claim #: 938-633; Distribution Dividend: 100.00;    5200-000                                  $118.75          $203,334.38
01/15/2014           6234      Gary Matsumoto                           Claim #: 938-637; Distribution Dividend: 100.00;    5200-000                                 $2,951.87         $200,382.51
01/15/2014           6235      John Matteo                              Claim #: 938-638; Distribution Dividend: 100.00;    5200-000                                 $2,252.49         $198,130.02
01/15/2014           6236      McKenzie May                             Claim #: 938-640; Distribution Dividend: 100.00;    5200-000                                   $70.27          $198,059.75
01/15/2014           6237      Cynthia McCaffety                        Claim #: 938-642; Distribution Dividend: 100.00;    5200-000                                   $51.31          $198,008.44
01/15/2014           6238      Kerri McCaffety                          Claim #: 938-643; Distribution Dividend: 100.00;    5200-000                                    $1.58          $198,006.86
01/15/2014           6239      Lucinda McCall                           Claim #: 938-644; Distribution Dividend: 100.00;    5200-000                                   $90.80          $197,916.06
01/15/2014           6240      Nicholas McConnell                       Claim #: 938-648; Distribution Dividend: 100.00;    5200-000                                 $1,774.97         $196,141.09
01/15/2014           6241      James McDade                             Claim #: 938-649; Distribution Dividend: 100.00;    5200-000                                 $1,665.25         $194,475.84
01/15/2014           6242      Beverley McDermott                       Claim #: 938-650; Distribution Dividend: 100.00;    5200-000                                  $379.49          $194,096.35
01/15/2014           6243      Stephanie McDonough                      Claim #: 938-651; Distribution Dividend: 100.00;    5200-000                                  $201.99          $193,894.36
01/15/2014           6244      Krystle McEachron                        Claim #: 938-652; Distribution Dividend: 100.00;    5200-000                                  $121.91          $193,772.45
01/15/2014           6245      Christopher McNabb                       Claim #: 938-657; Distribution Dividend: 100.00;    5200-000                                 $1,380.61         $192,391.84
01/15/2014           6246      Lori McQuiston                           Claim #: 938-658; Distribution Dividend: 100.00;    5200-000                                    $3.99          $192,387.85
01/15/2014           6247      Denise Mellerup                          Claim #: 938-659; Distribution Dividend: 100.00;    5200-000                                   $35.65          $192,352.20
01/15/2014           6248      Roger Melton                             Claim #: 938-660; Distribution Dividend: 100.00;    5200-000                                    $1.99          $192,350.21
01/15/2014           6249      Shawn Meredith                           Claim #: 938-663; Distribution Dividend: 100.00;    5200-000                                 $2,878.34         $189,471.87
01/15/2014           6250      Steven Merrell                           Claim #: 938-664; Distribution Dividend: 100.00;    5200-000                                 $1,104.67         $188,367.20
01/15/2014           6251      James Michal                             Claim #: 938-666; Distribution Dividend: 100.00;    5200-000                                 $1,273.72         $187,093.48
01/15/2014           6252      Scott Middleton                          Claim #: 938-668; Distribution Dividend: 100.00;    5200-000                                   $99.07          $186,994.41
01/15/2014           6253      Clifford Miller                          Claim #: 938-670; Distribution Dividend: 100.00;    5200-000                                  $616.93          $186,377.48
01/15/2014           6254      Sharon Miller                            Claim #: 938-671; Distribution Dividend: 100.00;    5200-000                                    $1.59          $186,375.89
01/15/2014           6255      David Moats                              Claim #: 938-678; Distribution Dividend: 100.00;    5200-000                                  $285.92          $186,089.97
01/15/2014           6256      Cristine Montalvo                        Claim #: 938-680; Distribution Dividend: 100.00;    5200-000                                   $44.50          $186,045.47
01/15/2014           6257      Troy Moody                               Claim #: 938-681; Distribution Dividend: 100.00;    5200-000                                  $905.08          $185,140.39
                                                                                                                           SUBTOTALS                $0.00        $18,964.74
                                             Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                 Page No: 105                  Exhibit B
                                                                           Document       Page  122 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                          Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                            Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                             Separate bond (if applicable):

       1                2                                3                                           4                                        5                6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                          Tran Code            $                $


01/15/2014           6258      Kathryn Moore                          Claim #: 938-682; Distribution Dividend: 100.00;    5200-000                                  $929.72          $184,210.67
01/15/2014           6259      Travis Moore                           Claim #: 938-683; Distribution Dividend: 100.00;    5200-000                                    $1.08          $184,209.59
01/15/2014           6260      Sylvia Morales                         Claim #: 938-684; Distribution Dividend: 100.00;    5200-000                                  $234.42          $183,975.17
01/15/2014           6261      Douglas Morgan                         Claim #: 938-687; Distribution Dividend: 100.00;    5200-000                                   $76.03          $183,899.14
01/15/2014           6262      Lisa Mucha                             Claim #: 938-690; Distribution Dividend: 100.00;    5200-000                                  $594.74          $183,304.40
01/15/2014           6263      John Mueller                           Claim #: 938-692; Distribution Dividend: 100.00;    5200-000                                  $754.57          $182,549.83
01/15/2014           6264      Kiersten Muenchinger                   Claim #: 938-693; Distribution Dividend: 100.00;    5200-000                                 $5,602.44         $176,947.39
01/15/2014           6265      Jean-Jacques Mulleneaux                Claim #: 938-695; Distribution Dividend: 100.00;    5200-000                                   $14.46          $176,932.93
01/15/2014           6266      Thep Nampannha                         Claim #: 938-701; Distribution Dividend: 100.00;    5200-000                                 $1,487.69         $175,445.24
01/15/2014           6267      Robert Naylor                          Claim #: 938-704; Distribution Dividend: 100.00;    5200-000                                 $6,780.98         $168,664.26
01/15/2014           6268      Franklin Nehs                          Claim #: 938-706; Distribution Dividend: 100.00;    5200-000                                   $26.29          $168,637.97
01/15/2014           6269      Dennis Nelson                          Claim #: 938-708; Distribution Dividend: 100.00;    5200-000                                  $557.41          $168,080.56
01/15/2014           6270      Nam Nguyen                             Claim #: 938-713; Distribution Dividend: 100.00;    5200-000                                 $5,049.81         $163,030.75
01/15/2014           6271      Lars Nilson                            Claim #: 938-716; Distribution Dividend: 100.00;    5200-000                                 $3,874.97         $159,155.78
01/15/2014           6272      Andrew Nofsinger                       Claim #: 938-718; Distribution Dividend: 100.00;    5200-000                                  $125.42          $159,030.36
01/15/2014           6273      Carolyn Norris                         Claim #: 938-720; Distribution Dividend: 100.00;    5200-000                                    $3.36          $159,027.00
01/15/2014           6274      Tom Norris                             Claim #: 938-721; Distribution Dividend: 100.00;    5200-000                                 $5,678.41         $153,348.59
01/15/2014           6275      Margaret Null                          Claim #: 938-723; Distribution Dividend: 100.00;    5200-000                                  $707.31          $152,641.28
01/15/2014           6276      Michael Nutter                         Claim #: 938-724; Distribution Dividend: 100.00;    5200-000                                  $166.79          $152,474.49
01/15/2014           6277      Eric O'Bannon                          Claim #: 938-725; Distribution Dividend: 100.00;    5200-000                                  $979.69          $151,494.80
01/15/2014           6278      Eileen O'Brien                         Claim #: 938-727; Distribution Dividend: 100.00;    5200-000                                  $468.59          $151,026.21
01/15/2014           6279      Fernando Ochoa                         Claim #: 938-728; Distribution Dividend: 100.00;    5200-000                                 $1,292.39         $149,733.82
01/15/2014           6280      Christina Ochs                         Claim #: 938-729; Distribution Dividend: 100.00;    5200-000                                 $2,883.72         $146,850.10
01/15/2014           6281      Eva Ochs                               Claim #: 938-730; Distribution Dividend: 100.00;    5200-000                                 $6,054.66         $140,795.44
01/15/2014           6282      Michael Ochs                           Claim #: 938-731; Distribution Dividend: 100.00;    5200-000                                 $6,059.58         $134,735.86
01/15/2014           6283      Jeanne O'Dea                           Claim #: 938-733; Distribution Dividend: 100.00;    5200-000                                  $396.16          $134,339.70
01/15/2014           6284      Lisa Ohanesian-Gambill                 Claim #: 938-735; Distribution Dividend: 100.00;    5200-000                                    $3.93          $134,335.77
01/15/2014           6285      Carole Okolowicz                       Claim #: 938-736; Distribution Dividend: 100.00;    5200-000                                 $1,182.62         $133,153.15
                                                                                                                         SUBTOTALS                $0.00        $51,987.24
                                             Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                     Page No: 106                  Exhibit B
                                                                               Document       Page  123 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                 Separate bond (if applicable):

       1                2                                  3                                             4                                        5                6                      7

   Transaction       Check /                             Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                          Tran Code            $                $


01/15/2014           6286      Dionisios Pagoulatos                       Claim #: 938-745; Distribution Dividend: 100.00;    5200-000                                  $962.68          $132,190.47
01/15/2014           6287      Jason Pardo                                Claim #: 938-749; Distribution Dividend: 100.00;    5200-000                                  $848.50          $131,341.97
01/15/2014           6288      Cynthia Patterson                          Claim #: 938-757; Distribution Dividend: 100.00;    5200-000                                  $970.94          $130,371.03
01/15/2014           6289      Dexter Patterson                           Claim #: 938-758; Distribution Dividend: 100.00;    5200-000                                   $11.77          $130,359.26
01/15/2014           6290      Erna Patterson                             Claim #: 938-759; Distribution Dividend: 100.00;    5200-000                                 $1,725.62         $128,633.64
01/15/2014           6291      Dale Payton-Engle                          Claim #: 938-762; Distribution Dividend: 100.00;    5200-000                             $14,000.63            $114,633.01
01/15/2014           6292      Tanja Pederson                             Claim #: 938-763; Distribution Dividend: 100.00;    5200-000                                  $120.54          $114,512.47
01/15/2014           6293      Lois Peifer                                Claim #: 938-765; Distribution Dividend: 100.00;    5200-000                                    $3.74          $114,508.73
01/15/2014           6294      Joe Peng                                   Claim #: 938-766; Distribution Dividend: 100.00;    5200-000                                  $497.23          $114,011.50
01/15/2014           6295      Armond Pestoni                             Claim #: 938-770; Distribution Dividend: 100.00;    5200-000                                  $533.67          $113,477.83
01/15/2014           6296      Laszlo Petrik                              Claim #: 938-771; Distribution Dividend: 100.00;    5200-000                                 $2,301.85         $111,175.98
01/15/2014           6297      Sharon Pettigrew                           Claim #: 938-802; Distribution Dividend: 100.00;    5200-000                                   $75.93          $111,100.05
01/15/2014           6298      The Pham                                   Claim #: 938-773; Distribution Dividend: 100.00;    5200-000                                    $1.17          $111,098.88
01/15/2014           6299      Michael Phillips                           Claim #: 938-777; Distribution Dividend: 100.00;    5200-000                                   $15.59          $111,083.29
01/15/2014           6300      Tami Pickens                               Claim #: 938-779; Distribution Dividend: 100.00;    5200-000                                  $466.67          $110,616.62
01/15/2014           6301      Dorothy Pinckney                           Claim #: 938-783; Distribution Dividend: 100.00;    5200-000                                  $419.07          $110,197.55
01/15/2014           6302      Jonathan Pinney                            Claim #: 938-784; Distribution Dividend: 100.00;    5200-000                                  $627.53          $109,570.02
01/15/2014           6303      Ryan Pinney                                Claim #: 938-785; Distribution Dividend: 100.00;    5200-000                                 $1,459.80         $108,110.22
01/15/2014           6304      Kimberlee Piper                            Claim #: 938-786; Distribution Dividend: 100.00;    5200-000                                  $102.98          $108,007.24
01/15/2014           6305      Daniel Pleasant                            Claim #: 938-788; Distribution Dividend: 100.00;    5200-000                                 $3,020.22         $104,987.02
01/15/2014           6306      Dolores Polk                               Claim #: 938-790; Distribution Dividend: 100.00;    5200-000                                 $1,355.12         $103,631.90
01/15/2014           6307      Bruce Pollock                              Claim #: 938-791; Distribution Dividend: 100.00;    5200-000                                  $235.26          $103,396.64
01/15/2014           6308      Helen Polyak                               Claim #: 938-792; Distribution Dividend: 100.00;    5200-000                                    $1.42          $103,395.22
01/15/2014           6309      Theresa Poprac                             Claim #: 938-795; Distribution Dividend: 100.00;    5200-000                                  $746.03          $102,649.19
01/15/2014           6310      Stephen Pratt                              Claim #: 938-798; Distribution Dividend: 100.00;    5200-000                                  $538.74          $102,110.45
01/15/2014           6311      Gerald Radke                               Claim #: 938-808; Distribution Dividend: 100.00;    5200-000                                   $17.28          $102,093.17
01/15/2014           6312      Mary Beth Radke                            Claim #: 938-809; Distribution Dividend: 100.00;    5200-000                                   $17.18          $102,075.99
01/15/2014           6313      Sriman Ramabhadran                         Claim #: 938-810; Distribution Dividend: 100.00;    5200-000                                   $18.42          $102,057.57
                                                                                                                             SUBTOTALS                $0.00        $31,095.58
                                             Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 107                  Exhibit B
                                                                             Document       Page  124 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


01/15/2014           6314      Hector Ramos                             Claim #: 938-811; Distribution Dividend: 100.00;    5200-000                                  $131.52          $101,926.05
01/15/2014           6315      Brian Reister                            Claim #: 938-821; Distribution Dividend: 100.00;    5200-000                                   $31.45          $101,894.60
01/15/2014           6316      Sadie Reister                            Claim #: 938-822; Distribution Dividend: 100.00;    5200-000                                    $4.99          $101,889.61
01/15/2014           6317      Karen Retardo                            Claim #: 938-826; Distribution Dividend: 100.00;    5200-000                                   $90.03          $101,799.58
01/15/2014           6318      Michael Richard                          Claim #: 938-828; Distribution Dividend: 100.00;    5200-000                                  $123.47          $101,676.11
01/15/2014           6319      Seth Rife                                Claim #: 938-831; Distribution Dividend: 100.00;    5200-000                                    $4.43          $101,671.68
01/15/2014           6320      Rebecca Robinson                         Claim #: 938-843; Distribution Dividend: 100.00;    5200-000                                   $10.00          $101,661.68
01/15/2014           6321      Cuauhtemoc Rochin                        Claim #: 938-844; Distribution Dividend: 100.00;    5200-000                                 $1,134.48         $100,527.20
01/15/2014           6322      Rafael Rochin                            Claim #: 938-845; Distribution Dividend: 100.00;    5200-000                                 $1,156.29          $99,370.91
01/15/2014           6323      Andrew Root                              Claim #: 938-850; Distribution Dividend: 100.00;    5200-000                                    $7.56           $99,363.35
01/15/2014           6324      Gloricel Rosario                         Claim #: 938-852; Distribution Dividend: 100.00;    5200-000                                   $99.77           $99,263.58
01/15/2014           6325      Barry Rosenblatt                         Claim #: 938-854; Distribution Dividend: 100.00;    5200-000                                   $30.74           $99,232.84
01/15/2014           6326      Ashley Ross                              Claim #: 938-855; Distribution Dividend: 100.00;    5200-000                                  $382.48           $98,850.36
01/15/2014           6327      Katie Rowland                            Claim #: 938-858; Distribution Dividend: 100.00;    5200-000                                  $215.96           $98,634.40
01/15/2014           6328      Wayne Runyon                             Claim #: 938-863; Distribution Dividend: 100.00;    5200-000                                  $349.45           $98,284.95
01/15/2014           6329      Thomas Ryan                              Claim #: 938-866; Distribution Dividend: 100.00;    5200-000                                 $1,153.34          $97,131.61
01/15/2014           6330      Liliane Saadeh                           Claim #: 938-868; Distribution Dividend: 100.00;    5200-000                                 $1,419.47          $95,712.14
01/15/2014           6331      Maryam Saeedvafa                         Claim #: 938-870; Distribution Dividend: 100.00;    5200-000                                 $2,325.98          $93,386.16
01/15/2014           6332      Sandra Saenz                             Claim #: 938-871; Distribution Dividend: 100.00;    5200-000                                  $754.57           $92,631.59
01/15/2014           6333      Kelly Saiia                              Claim #: 938-872; Distribution Dividend: 100.00;    5200-000                                  $266.01           $92,365.58
01/15/2014           6334      Sherian Sanders                          Claim #: 938-875; Distribution Dividend: 100.00;    5200-000                                  $192.91           $92,172.67
01/15/2014           6335      Simone Sandy                             Claim #: 938-876; Distribution Dividend: 100.00;    5200-000                                  $557.18           $91,615.49
01/15/2014           6336      Katrina Santiago                         Claim #: 938-878; Distribution Dividend: 100.00;    5200-000                                  $379.76           $91,235.73
01/15/2014           6337      Richard Santos                           Claim #: 938-879; Distribution Dividend: 100.00;    5200-000                                  $978.24           $90,257.49
01/15/2014           6338      Sei Sasaki                               Claim #: 938-882; Distribution Dividend: 100.00;    5200-000                                 $2,593.62          $87,663.87
01/15/2014           6339      Casey Schiefelbein                       Claim #: 938-888; Distribution Dividend: 100.00;    5200-000                                  $302.28           $87,361.59
01/15/2014           6340      Dusty Schiefelbein                       Claim #: 938-889; Distribution Dividend: 100.00;    5200-000                                  $654.19           $86,707.40
01/15/2014           6341      Harold Seaman                            Claim #: 938-895; Distribution Dividend: 100.00;    5200-000                                  $169.12           $86,538.28
                                                                                                                           SUBTOTALS                $0.00        $15,519.29
                                              Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                  Page No: 108                  Exhibit B
                                                                            Document       Page  125 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                              Separate bond (if applicable):

       1                2                                3                                            4                                        5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                $


01/15/2014           6342      Katie Sewell                            Claim #: 938-900; Distribution Dividend: 100.00;    5200-000                                    $9.52           $86,528.76
01/15/2014           6343      Kim Sewell                              Claim #: 938-901; Distribution Dividend: 100.00;    5200-000                                   $54.34           $86,474.42
01/15/2014           6344      Christine Shaffer                       Claim #: 938-903; Distribution Dividend: 100.00;    5200-000                                    $1.90           $86,472.52
01/15/2014           6345      Jonathan Sharp                          Claim #: 938-910; Distribution Dividend: 100.00;    5200-000                                  $145.26           $86,327.26
01/15/2014           6346      Robert Shemwell                         Claim #: 938-913; Distribution Dividend: 100.00;    5200-000                                   $37.87           $86,289.39
01/15/2014           6347      Natalee Sheperd                         Claim #: 938-914; Distribution Dividend: 100.00;    5200-000                                  $261.11           $86,028.28
01/15/2014           6348      Jennifer Sherman                        Claim #: 938-915; Distribution Dividend: 100.00;    5200-000                                  $202.32           $85,825.96
01/15/2014           6349      Gene Shin                               Claim #: 938-916; Distribution Dividend: 100.00;    5200-000                                 $2,066.85          $83,759.11
01/15/2014           6350      Ric Shumway                             Claim #: 938-920; Distribution Dividend: 100.00;    5200-000                                  $154.12           $83,604.99
01/15/2014           6351      Simon Sia                               Claim #: 938-921; Distribution Dividend: 100.00;    5200-000                                  $109.31           $83,495.68
01/15/2014           6352      Rachelle Shelly Sikkema                 Claim #: 938-926; Distribution Dividend: 100.00;    5200-000                                 $1,656.54          $81,839.14
01/15/2014           6353      Doris Simpkins                          Claim #: 938-927; Distribution Dividend: 100.00;    5200-000                                    $5.15           $81,833.99
01/15/2014           6354      Alison Skidmore                         Claim #: 938-931; Distribution Dividend: 100.00;    5200-000                                  $229.03           $81,604.96
01/15/2014           6355      Tony Sladek                             Claim #: 938-932; Distribution Dividend: 100.00;    5200-000                                 $3,805.64          $77,799.32
01/15/2014           6356      Shawn Slevin                            Claim #: 938-933; Distribution Dividend: 100.00;    5200-000                                 $1,034.80          $76,764.52
01/15/2014           6357      Lisa Smith                              Claim #: 938-936; Distribution Dividend: 100.00;    5200-000                                   $27.16           $76,737.36
01/15/2014           6358      Penelope Smith                          Claim #: 938-940; Distribution Dividend: 100.00;    5200-000                                    $9.49           $76,727.87
01/15/2014           6359      David Snyder                            Claim #: 938-943; Distribution Dividend: 100.00;    5200-000                                    $4.06           $76,723.81
01/15/2014           6360      Jodi Somers                             Claim #: 938-944; Distribution Dividend: 100.00;    5200-000                                  $764.50           $75,959.31
01/15/2014           6361      Clinton Southard                        Claim #: 938-945; Distribution Dividend: 100.00;    5200-000                                 $1,811.70          $74,147.61
01/15/2014           6362      Adrian St Pierre                        Claim #: 938-949; Distribution Dividend: 100.00;    5200-000                             $11,946.29             $62,201.32
01/15/2014           6363      Sasha St. Denny                         Claim #: 938-950; Distribution Dividend: 100.00;    5200-000                                  $576.49           $61,624.83
01/15/2014           6364      Semara St. Denny                        Claim #: 938-951; Distribution Dividend: 100.00;    5200-000                                  $960.52           $60,664.31
01/15/2014           6365      Steve St. Denny                         Claim #: 938-952; Distribution Dividend: 100.00;    5200-000                                  $340.15           $60,324.16
01/15/2014           6366      Billie Stark                            Claim #: 938-955; Distribution Dividend: 100.00;    5200-000                                  $266.01           $60,058.15
01/15/2014           6367      Catherine Stauber                       Claim #: 938-957; Distribution Dividend: 100.00;    5200-000                                    $6.88           $60,051.27
01/15/2014           6368      Malinda Steckly                         Claim #: 938-958; Distribution Dividend: 100.00;    5200-000                                 $1,841.91          $58,209.36
01/15/2014           6369      Jessica Stewart                         Claim #: 938-964; Distribution Dividend: 100.00;    5200-000                                  $180.02           $58,029.34
                                                                                                                          SUBTOTALS                $0.00        $28,508.94
                                              Case 09-44943       Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                  Page No: 109                  Exhibit B
                                                                           Document       Page  126 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                              Separate bond (if applicable):

       1                2                              3                                             4                                         5                6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                           Tran Code            $                $


01/15/2014           6370      Kari Stricklin                         Claim #: 938-970; Distribution Dividend: 100.00;     5200-000                                   $15.59           $58,013.75
01/15/2014           6371      Scott Stroud                           Claim #: 938-972; Distribution Dividend: 100.00;     5200-000                                  $342.07           $57,671.68
01/15/2014           6372      Robert Strouse                         Claim #: 938-973; Distribution Dividend: 100.00;     5200-000                                 $2,060.14          $55,611.54
01/15/2014           6373      Ben Sutherland                         Claim #: 938-978; Distribution Dividend: 100.00;     5200-000                                 $1,236.47          $54,375.07
01/15/2014           6374      Cynthia Swann                          Claim #: 938-981; Distribution Dividend: 100.00;     5200-000                                 $1,527.18          $52,847.89
01/15/2014           6375      Gregory Swayne                         Claim #: 938-982; Distribution Dividend: 100.00;     5200-000                                 $3,046.50          $49,801.39
01/15/2014           6376      Thomas Tainter                         Claim #: 938-989; Distribution Dividend: 100.00;     5200-000                                    $3.33           $49,798.06
01/15/2014           6377      Gerald Talavera                        Claim #: 938-990; Distribution Dividend: 100.00;     5200-000                                 $4,718.45          $45,079.61
01/15/2014           6378      Harlan Talley                          Claim #: 938-992; Distribution Dividend: 100.00;     5200-000                                    $1.61           $45,078.00
01/15/2014           6379      Jeff Tanabe                            Claim #: 938-994; Distribution Dividend: 100.00;     5200-000                                  $537.90           $44,540.10
01/15/2014           6380      David Taylor                           Claim #: 938-1000; Distribution Dividend: 100.00;    5200-000                                 $2,664.35          $41,875.75
01/15/2014           6381      Stewart Thomas                         Claim #: 938-1004; Distribution Dividend: 100.00;    5200-000                                  $328.62           $41,547.13
01/15/2014           6382      Christopher Thompson                   Claim #: 938-1005; Distribution Dividend: 100.00;    5200-000                                    $6.02           $41,541.11
01/15/2014           6383      Kimberly Thurman                       Claim #: 938-1007; Distribution Dividend: 100.00;    5200-000                                  $152.62           $41,388.49
01/15/2014           6384      Nancy Thweatt                          Claim #: 938-1008; Distribution Dividend: 100.00;    5200-000                                 $1,125.71          $40,262.78
01/15/2014           6385      Timothy Tietjen                        Claim #: 938-1010; Distribution Dividend: 100.00;    5200-000                                  $637.59           $39,625.19
01/15/2014           6386      Alexandra Toma                         Claim #: 938-1011; Distribution Dividend: 100.00;    5200-000                                    $1.28           $39,623.91
01/15/2014           6387      Gabriel Topete                         Claim #: 938-1013; Distribution Dividend: 100.00;    5200-000                                  $298.60           $39,325.31
01/15/2014           6388      Amber Trammell                         Claim #: 938-1014; Distribution Dividend: 100.00;    5200-000                                   $99.79           $39,225.52
01/15/2014           6389      Melinda Tucker                         Claim #: 938-1023; Distribution Dividend: 100.00;    5200-000                                  $365.42           $38,860.10
01/15/2014           6390      Virginia Unruh                         Claim #: 938-1026; Distribution Dividend: 100.00;    5200-000                                 $1,328.49          $37,531.61
01/15/2014           6391      Marbely Urbina                         Claim #: 938-1027; Distribution Dividend: 100.00;    5200-000                                 $1,020.51          $36,511.10
01/15/2014           6392      Robert Valik                           Claim #: 938-1029; Distribution Dividend: 100.00;    5200-000                                  $454.70           $36,056.40
01/15/2014           6393      Anna Vargo                             Claim #: 938-1033; Distribution Dividend: 100.00;    5200-000                                   $26.82           $36,029.58
01/15/2014           6394      Gabriel Vergara                        Claim #: 938-1040; Distribution Dividend: 100.00;    5200-000                                 $2,684.79          $33,344.79
01/15/2014           6395      Rajath Vikram                          Claim #: 938-1043; Distribution Dividend: 100.00;    5200-000                                  $751.53           $32,593.26
01/15/2014           6396      Johnny Villa                           Claim #: 938-1044; Distribution Dividend: 100.00;    5200-000                                 $5,016.78          $27,576.48
01/15/2014           6397      Marie Vlachos                          Claim #: 938-1046; Distribution Dividend: 100.00;    5200-000                                  $281.19           $27,295.29
                                                                                                                          SUBTOTALS                $0.00        $30,734.05
                                             Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                   Page No: 110                  Exhibit B
                                                                            Document       Page  127 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                               3                                             4                                         5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                           Tran Code            $                $


01/15/2014           6398      Emily Votruba                           Claim #: 938-1051; Distribution Dividend: 100.00;    5200-000                                    $2.86           $27,292.43
01/15/2014           6399      Olivia Wakeman                          Claim #: 938-1053; Distribution Dividend: 100.00;    5200-000                                   $48.38           $27,244.05
01/15/2014           6400      James F Walls                           Claim #: 938-1057; Distribution Dividend: 100.00;    5200-000                                   $23.45           $27,220.60
01/15/2014           6401      John Ward                               Claim #: 938-1059; Distribution Dividend: 100.00;    5200-000                                 $5,463.90          $21,756.70
01/15/2014           6402      Donna Washington                        Claim #: 938-1060; Distribution Dividend: 100.00;    5200-000                                  $156.33           $21,600.37
01/15/2014           6403      Jay Weinfuss                            Claim #: 938-1065; Distribution Dividend: 100.00;    5200-000                                  $170.35           $21,430.02
01/15/2014           6404      William Welch                           Claim #: 938-1068; Distribution Dividend: 100.00;    5200-000                                  $238.63           $21,191.39
01/15/2014           6405      Chrystal Wells                          Claim #: 938-1070; Distribution Dividend: 100.00;    5200-000                                  $266.01           $20,925.38
01/15/2014           6406      Jason Wert                              Claim #: 938-1072; Distribution Dividend: 100.00;    5200-000                                  $139.69           $20,785.69
01/15/2014           6407      Nicholas West                           Claim #: 938-1073; Distribution Dividend: 100.00;    5200-000                                  $688.04           $20,097.65
01/15/2014           6408      Pearl Whetzel                           Claim #: 938-1074; Distribution Dividend: 100.00;    5200-000                                   $20.72           $20,076.93
01/15/2014           6409      Carla White                             Claim #: 938-1075; Distribution Dividend: 100.00;    5200-000                                  $250.10           $19,826.83
01/15/2014           6410      John Whittle                            Claim #: 938-1078; Distribution Dividend: 100.00;    5200-000                                 $4,486.50          $15,340.33
01/15/2014           6411      Bobbie Willis                           Claim #: 938-1088; Distribution Dividend: 100.00;    5200-000                                  $266.01           $15,074.32
01/15/2014           6412      Donald Wims                             Claim #: 938-1092; Distribution Dividend: 100.00;    5200-000                                  $221.00           $14,853.32
01/15/2014           6413      Bruce Winning                           Claim #: 938-1093; Distribution Dividend: 100.00;    5200-000                                  $419.06           $14,434.26
01/15/2014           6414      Rebecca Winton                          Claim #: 938-1094; Distribution Dividend: 100.00;    5200-000                                  $142.26           $14,292.00
01/15/2014           6415      Benson Wong                             Claim #: 938-1097; Distribution Dividend: 100.00;    5200-000                                  $100.25           $14,191.75
01/15/2014           6416      Sheila Woods                            Claim #: 938-1101; Distribution Dividend: 100.00;    5200-000                                 $1,706.77          $12,484.98
01/15/2014           6417      Holly Wotherspoon                       Claim #: 938-1102; Distribution Dividend: 100.00;    5200-000                                  $457.46           $12,027.52
01/15/2014           6418      Alan Yeo                                Claim #: 938-1105; Distribution Dividend: 100.00;    5200-000                                   $93.43           $11,934.09
01/15/2014           6419      Kenneth Zablotny                        Claim #: 938-1110; Distribution Dividend: 100.00;    5200-000                                    $1.45           $11,932.64
01/15/2014           6420      Jody Zaiden                             Claim #: 938-1111; Distribution Dividend: 100.00;    5200-000                                   $50.69           $11,881.95
01/15/2014           6421      Nathan Zaleski                          Claim #: 938-1113; Distribution Dividend: 100.00;    5200-000                                  $634.14           $11,247.81
01/15/2014           6422      Simon Zhu                               Claim #: 938-1116; Distribution Dividend: 100.00;    5200-000                                 $2,964.35            $8,283.46
01/15/2014           6423      Bradley Zimmer                          Claim #: 938-1117; Distribution Dividend: 100.00;    5200-000                                 $1,264.05            $7,019.41
01/15/2014           6424      Arnold Zippel                           Claim #: 938-1119; Distribution Dividend: 100.00;    5200-000                                 $1,360.64            $5,658.77
01/16/2014           6019      STOP PAYMENT: Mary Brankin              Claim #: 938-104; Distribution Dividend: 100.00;     5200-004                              ($3,020.52)             $8,679.29
                                                                                                                           SUBTOTALS                $0.00        $18,616.00
                                         Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                    Desc Main
                                                                                                                                                   Page No: 111                  Exhibit B
                                                                           Document       Page  128 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                             3                                               4                                         5                6                      7

   Transaction       Check /                       Paid to/                   Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                              Tran Code            $                $


01/16/2014           6229      STOP PAYMENT: Steven Manos              Claim #: 938-620; Distribution Dividend: 100.00;     5200-004                              ($6,059.58)           $14,738.87
01/16/2014           6280      STOP PAYMENT: Christina Ochs            Claim #: 938-729; Distribution Dividend: 100.00;     5200-004                              ($2,883.72)           $17,622.59
01/16/2014           6281      STOP PAYMENT: Eva Ochs                  Claim #: 938-730; Distribution Dividend: 100.00;     5200-004                              ($6,054.66)           $23,677.25
01/16/2014           6282      STOP PAYMENT: Michael Ochs              Claim #: 938-731; Distribution Dividend: 100.00;     5200-004                              ($6,059.58)           $29,736.83
01/16/2014           6331      STOP PAYMENT: Maryam Saeedvafa          Claim #: 938-870; Distribution Dividend: 100.00;     5200-004                              ($2,325.98)           $32,062.81
01/16/2014           6026      STOP PAYMENT: Ben Brown                 Claim #: 938-117; Distribution Dividend: 100.00;     5200-004                              ($1,419.07)           $33,481.88
01/16/2014           6027      STOP PAYMENT: Chanika Brown             Claim #: 938-118; Distribution Dividend: 100.00;     5200-004                              ($1,068.16)           $34,550.04
01/16/2014           6058      STOP PAYMENT: Jeremy Chotiner           Claim #: 938-185; Distribution Dividend: 100.00;     5200-004                              ($1,642.79)           $36,192.83
01/16/2014           6080      STOP PAYMENT: Matthew Crawford          Claim #: 938-223; Distribution Dividend: 100.00;     5200-004                              ($1,435.26)           $37,628.09
01/16/2014           6089      STOP PAYMENT: Pollyanna                 Claim #: 938-254; Distribution Dividend: 100.00;     5200-004                                 ($929.53)          $38,557.62
                               DeOliveira-Zito
01/16/2014           6113      STOP PAYMENT: Jesse Feldmeyer           Claim #: 938-315; Distribution Dividend: 100.00;     5200-004                              ($1,224.70)           $39,782.32
01/16/2014           6150      STOP PAYMENT: Janelle Haubach           Claim #: 938-413; Distribution Dividend: 100.00;     5200-004                              ($1,125.91)           $40,908.23
01/16/2014           6163      STOP PAYMENT: Douglas Hirsch            Claim #: 938-439; Distribution Dividend: 100.00;     5200-004                                 ($816.89)          $41,725.12
01/16/2014           6210      STOP PAYMENT: Mendoza Kwok              Claim #: 938-556; Distribution Dividend: 100.00;     5200-004                              ($1,727.26)           $43,452.38
01/16/2014           6222      STOP PAYMENT: Guangbin Liu              Claim #: 938-594; Distribution Dividend: 100.00;     5200-004                              ($2,056.43)           $45,508.81
01/16/2014           6245      STOP PAYMENT: Christopher McNabb        Claim #: 938-657; Distribution Dividend: 100.00;     5200-004                              ($1,380.61)           $46,889.42
01/16/2014           6249      STOP PAYMENT: Shawn Meredith            Claim #: 938-663; Distribution Dividend: 100.00;     5200-004                              ($2,878.34)           $49,767.76
01/16/2014           6271      STOP PAYMENT: Lars Nilson               Claim #: 938-716; Distribution Dividend: 100.00;     5200-004                              ($3,874.97)           $53,642.73
01/16/2014           6375      STOP PAYMENT: Gregory Swayne            Claim #: 938-982; Distribution Dividend: 100.00;     5200-004                              ($3,046.50)           $56,689.23
01/16/2014           6380      STOP PAYMENT: David Taylor              Claim #: 938-1000; Distribution Dividend: 100.00;    5200-004                              ($2,664.35)           $59,353.58
01/16/2014           6423      STOP PAYMENT: Bradley Zimmer            Claim #: 938-1117; Distribution Dividend: 100.00;    5200-004                              ($1,264.05)           $60,617.63
01/16/2014           5978      STOP PAYMENT: PETER APGAR               Claim #: 938; Distribution Dividend: 100.00;         5200-004                              ($1,596.60)           $62,214.23
01/16/2014           5979      STOP PAYMENT: MIEKO ARAI                Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($854.32)          $63,068.55
01/16/2014           5997      STOP PAYMENT: Deborah Bain              Claim #: 938-40; Distribution Dividend: 100.00;      5200-004                              ($1,286.39)           $64,354.94
01/16/2014           5998      STOP PAYMENT: Katherine Bank            Claim #: 938-45; Distribution Dividend: 100.00;      5200-004                                 ($636.23)          $64,991.17
01/16/2014           5999      STOP PAYMENT: Charles Banks-Altekruse   Claim #: 938-46; Distribution Dividend: 100.00;      5200-004                                 ($978.42)          $65,969.59
01/16/2014           6000      STOP PAYMENT: Margo Banowicz            Claim #: 938-47; Distribution Dividend: 100.00;      5200-004                              ($1,179.67)           $67,149.26

                                                                                                                           SUBTOTALS                $0.00       ($58,469.97)
                                         Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                  Page No: 112                  Exhibit B
                                                                           Document       Page  129 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                               Separate bond (if applicable):

       1                2                             3                                               4                                        5                6                      7

   Transaction       Check /                        Paid to/                  Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                            Tran Code            $                $


01/16/2014           6008      STOP PAYMENT: Alexandra Bell            Claim #: 938-64; Distribution Dividend: 100.00;     5200-004                                  ($81.35)          $67,230.61
01/16/2014           6012      STOP PAYMENT: Carmen Blanco             Claim #: 938-84; Distribution Dividend: 100.00;     5200-004                                 ($801.44)          $68,032.05
01/16/2014           6015      STOP PAYMENT: Naila Bolus               Claim #: 938-90; Distribution Dividend: 100.00;     5200-004                              ($4,142.70)           $72,174.75
01/16/2014           6016      STOP PAYMENT: Thomas Bone               Claim #: 938-91; Distribution Dividend: 100.00;     5200-004                                  ($16.79)          $72,191.54
01/16/2014           6023      STOP PAYMENT: Kelly Bronk               Claim #: 938-113; Distribution Dividend: 100.00;    5200-004                                 ($876.35)          $73,067.89
01/16/2014           6034      STOP PAYMENT: Nancy Butler              Claim #: 938-138; Distribution Dividend: 100.00;    5200-004                                 ($649.93)          $73,717.82
01/16/2014           6045      STOP PAYMENT: Lynda Canty               Claim #: 938-155; Distribution Dividend: 100.00;    5200-004                              ($1,268.49)           $74,986.31
01/16/2014           6048      STOP PAYMENT: Paul Carroll              Claim #: 938-162; Distribution Dividend: 100.00;    5200-004                                 ($540.89)          $75,527.20
01/16/2014           6050      STOP PAYMENT: Bartholomew Castellitto   Claim #: 938-168; Distribution Dividend: 100.00;    5200-004                                 ($647.98)          $76,175.18
01/16/2014           6052      STOP PAYMENT: Andrew Chaffee            Claim #: 938-174; Distribution Dividend: 100.00;    5200-004                                 ($491.67)          $76,666.85
01/16/2014           6055      STOP PAYMENT: Laura Chandler            Claim #: 938-179; Distribution Dividend: 100.00;    5200-004                              ($1,440.75)           $78,107.60
01/16/2014           6060      STOP PAYMENT: Joseph Cirincione         Claim #: 938-187; Distribution Dividend: 100.00;    5200-004                              ($1,182.45)           $79,290.05
01/16/2014           6066      STOP PAYMENT: Cristina Cobar            Claim #: 938-196; Distribution Dividend: 100.00;    5200-004                              ($1,104.25)           $80,394.30
01/16/2014           6070      STOP PAYMENT: Wendy Connolly            Claim #: 938-204; Distribution Dividend: 100.00;    5200-004                              ($1,163.74)           $81,558.04
01/16/2014           6071      STOP PAYMENT: Miles Cooper              Claim #: 938-206; Distribution Dividend: 100.00;    5200-004                              ($2,996.78)           $84,554.82
01/16/2014           6074      STOP PAYMENT: Audrey Costello           Claim #: 938-214; Distribution Dividend: 100.00;    5200-004                              ($1,701.72)           $86,256.54
01/16/2014           6075      STOP PAYMENT: William Costello          Claim #: 938-215; Distribution Dividend: 100.00;    5200-004                              ($1,522.18)           $87,778.72
01/16/2014           6084      STOP PAYMENT: Alisha Davis              Claim #: 938-240; Distribution Dividend: 100.00;    5200-004                                  ($90.10)          $87,868.82
01/16/2014           6087      STOP PAYMENT: Angela DeMille            Claim #: 938-250; Distribution Dividend: 100.00;    5200-004                                 ($156.06)          $88,024.88
01/16/2014           6088      STOP PAYMENT: Shane DeMille             Claim #: 938-251; Distribution Dividend: 100.00;    5200-004                                 ($244.81)          $88,269.69
01/16/2014           6091      STOP PAYMENT: Edwin Dhaens              Claim #: 938-259; Distribution Dividend: 100.00;    5200-004                                 ($853.42)          $89,123.11
01/16/2014           6092      STOP PAYMENT: Cheree Diaz               Claim #: 938-261; Distribution Dividend: 100.00;    5200-004                              ($2,094.50)           $91,217.61
01/16/2014           6094      STOP PAYMENT: Audrey Diego              Claim #: 938-264; Distribution Dividend: 100.00;    5200-004                                 ($139.46)          $91,357.07
01/16/2014           6095      STOP PAYMENT: Allison Dobbrow           Claim #: 938-268; Distribution Dividend: 100.00;    5200-004                                  ($88.46)          $91,445.53
01/16/2014           6100      STOP PAYMENT: Samara Dun                Claim #: 938-281; Distribution Dividend: 100.00;    5200-004                                   ($5.25)          $91,450.78
01/16/2014           6107      STOP PAYMENT: Alexander Eng             Claim #: 938-299; Distribution Dividend: 100.00;    5200-004                              ($2,539.54)           $93,990.32
01/16/2014           6111      STOP PAYMENT: John Feder                Claim #: 938-313; Distribution Dividend: 100.00;    5200-004                              ($1,724.02)           $95,714.34
01/16/2014           6112      STOP PAYMENT: Peter Fedewa              Claim #: 938-314; Distribution Dividend: 100.00;    5200-004                              ($1,826.67)           $97,541.01
                                                                                                                          SUBTOTALS                $0.00       ($30,391.75)
                                         Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                 Page No: 113                  Exhibit B
                                                                           Document       Page  130 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                              Separate bond (if applicable):

       1                2                             3                                              4                                        5                6                      7

   Transaction       Check /                       Paid to/                  Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                            Tran Code            $                $


01/16/2014           6131      STOP PAYMENT: Ryan Gilbert             Claim #: 938-358; Distribution Dividend: 100.00;    5200-004                                 ($196.09)          $97,737.10
01/16/2014           6134      STOP PAYMENT: Cathy Greenwald          Claim #: 938-376; Distribution Dividend: 100.00;    5200-004                                 ($973.68)          $98,710.78
01/16/2014           6136      STOP PAYMENT: Isa Gucciardi            Claim #: 938-381; Distribution Dividend: 100.00;    5200-004                              ($1,458.34)          $100,169.12
01/16/2014           6137      STOP PAYMENT: Caroline Haefling        Claim #: 938-386; Distribution Dividend: 100.00;    5200-004                              ($2,399.13)          $102,568.25
01/16/2014           6139      STOP PAYMENT: David Hale               Claim #: 938-388; Distribution Dividend: 100.00;    5200-004                                 ($233.34)         $102,801.59
01/16/2014           6144      STOP PAYMENT: Stephanie Hanepen        Claim #: 938-400; Distribution Dividend: 100.00;    5200-004                                 ($365.78)         $103,167.37
01/16/2014           6149      STOP PAYMENT: Haleh Hatami             Claim #: 938-411; Distribution Dividend: 100.00;    5200-004                                 ($521.66)         $103,689.03
01/16/2014           6151      STOP PAYMENT: Momoyo Hayashi           Claim #: 938-418; Distribution Dividend: 100.00;    5200-004                                 ($403.30)         $104,092.33
01/16/2014           6156      STOP PAYMENT: Larry Henderson          Claim #: 938-426; Distribution Dividend: 100.00;    5200-004                              ($1,725.68)          $105,818.01
01/16/2014           6158      STOP PAYMENT: George Herndon           Claim #: 938-430; Distribution Dividend: 100.00;    5200-004                                  ($32.37)         $105,850.38
01/16/2014           6165      STOP PAYMENT: Philip Hollenbach        Claim #: 938-448; Distribution Dividend: 100.00;    5200-004                                 ($805.10)         $106,655.48
01/16/2014           6166      STOP PAYMENT: Jill Hosoda              Claim #: 938-449; Distribution Dividend: 100.00;    5200-004                                 ($988.97)         $107,644.45
01/16/2014           6167      STOP PAYMENT: Mark Hosoda              Claim #: 938-450; Distribution Dividend: 100.00;    5200-004                                 ($778.88)         $108,423.33
01/16/2014           6171      STOP PAYMENT: Michael Huck             Claim #: 938-459; Distribution Dividend: 100.00;    5200-004                                 ($111.75)         $108,535.08
01/16/2014           6176      STOP PAYMENT: Delino Jermanon          Claim #: 938-482; Distribution Dividend: 100.00;    5200-004                                 ($930.94)         $109,466.02
01/16/2014           6183      STOP PAYMENT: Douglas Kahn             Claim #: 938-499; Distribution Dividend: 100.00;    5200-004                              ($1,719.20)          $111,185.22
01/16/2014           6184      STOP PAYMENT: Catharine Kalin          Claim #: 938-500; Distribution Dividend: 100.00;    5200-004                                 ($449.23)         $111,634.45
01/16/2014           6185      STOP PAYMENT: Shotaro Kawarazaki       Claim #: 938-506; Distribution Dividend: 100.00;    5200-004                              ($1,184.17)          $112,818.62
01/16/2014           6192      STOP PAYMENT: Amanda King              Claim #: 938-526; Distribution Dividend: 100.00;    5200-004                                 ($168.57)         $112,987.19
01/16/2014           6199      STOP PAYMENT: Norihisa Kobayashi       Claim #: 938-538; Distribution Dividend: 100.00;    5200-004                              ($2,141.51)          $115,128.70
01/16/2014           6200      STOP PAYMENT: Ellyn Kohrs              Claim #: 938-539; Distribution Dividend: 100.00;    5200-004                              ($1,384.50)          $116,513.20
01/16/2014           6201      STOP PAYMENT: Isamu Koji               Claim #: 938-540; Distribution Dividend: 100.00;    5200-004                                 ($276.16)         $116,789.36
01/16/2014           6202      STOP PAYMENT: Caroline Kollar          Claim #: 938-541; Distribution Dividend: 100.00;    5200-004                              ($2,627.42)          $119,416.78
01/16/2014           6203      STOP PAYMENT: Laura Kollar             Claim #: 938-542; Distribution Dividend: 100.00;    5200-004                              ($1,507.98)          $120,924.76
01/16/2014           6204      STOP PAYMENT: Mark Kollar              Claim #: 938-543; Distribution Dividend: 100.00;    5200-004                                 ($598.05)         $121,522.81
01/16/2014           6205      STOP PAYMENT: John Koyama              Claim #: 938-545; Distribution Dividend: 100.00;    5200-004                              ($1,857.04)          $123,379.85
01/16/2014           6211      STOP PAYMENT: Dai Le                   Claim #: 938-569; Distribution Dividend: 100.00;    5200-004                                 ($360.30)         $123,740.15
01/16/2014           6213      STOP PAYMENT: Daniel Leon              Claim #: 938-577; Distribution Dividend: 100.00;    5200-004                                 ($993.38)         $124,733.53
                                                                                                                         SUBTOTALS                $0.00       ($27,192.52)
                                         Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                 Page No: 114                  Exhibit B
                                                                           Document       Page  131 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                 Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                              Separate bond (if applicable):

       1                2                             3                                              4                                        5                6                      7

   Transaction       Check /                       Paid to/                  Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                            Tran Code            $                $


01/16/2014           6214      STOP PAYMENT: Thomas Leon              Claim #: 938-579; Distribution Dividend: 100.00;    5200-004                              ($5,291.59)          $130,025.12
01/16/2014           6215      STOP PAYMENT: Patrick Leue             Claim #: 938-581; Distribution Dividend: 100.00;    5200-004                              ($1,999.25)          $132,024.37
01/16/2014           6216      STOP PAYMENT: Aaron Leventhal          Claim #: 938-582; Distribution Dividend: 100.00;    5200-004                              ($1,217.81)          $133,242.18
01/16/2014           6219      STOP PAYMENT: Johnny Lim               Claim #: 938-589; Distribution Dividend: 100.00;    5200-004                              ($1,032.64)          $134,274.82
01/16/2014           6220      STOP PAYMENT: Paul Lindersmith         Claim #: 938-590; Distribution Dividend: 100.00;    5200-004                                 ($393.33)         $134,668.15
01/16/2014           6236      STOP PAYMENT: McKenzie May             Claim #: 938-640; Distribution Dividend: 100.00;    5200-004                                  ($70.27)         $134,738.42
01/16/2014           6241      STOP PAYMENT: James McDade             Claim #: 938-649; Distribution Dividend: 100.00;    5200-004                              ($1,665.25)          $136,403.67
01/16/2014           6242      STOP PAYMENT: Beverley McDermott       Claim #: 938-650; Distribution Dividend: 100.00;    5200-004                                 ($379.49)         $136,783.16
01/16/2014           6243      STOP PAYMENT: Stephanie McDonough      Claim #: 938-651; Distribution Dividend: 100.00;    5200-004                                 ($201.99)         $136,985.15
01/16/2014           6244      STOP PAYMENT: Krystle McEachron        Claim #: 938-652; Distribution Dividend: 100.00;    5200-004                                 ($121.91)         $137,107.06
01/16/2014           6258      STOP PAYMENT: Kathryn Moore            Claim #: 938-682; Distribution Dividend: 100.00;    5200-004                                 ($929.72)         $138,036.78
01/16/2014           6260      STOP PAYMENT: Sylvia Morales           Claim #: 938-684; Distribution Dividend: 100.00;    5200-004                                 ($234.42)         $138,271.20
01/16/2014           6276      STOP PAYMENT: Michael Nutter           Claim #: 938-724; Distribution Dividend: 100.00;    5200-004                                 ($166.79)         $138,437.99
01/16/2014           6283      STOP PAYMENT: Jeanne O'Dea             Claim #: 938-733; Distribution Dividend: 100.00;    5200-004                                 ($396.16)         $138,834.15
01/16/2014           6285      STOP PAYMENT: Carole Okolowicz         Claim #: 938-736; Distribution Dividend: 100.00;    5200-004                              ($1,182.62)          $140,016.77
01/16/2014           6288      STOP PAYMENT: Cynthia Patterson        Claim #: 938-757; Distribution Dividend: 100.00;    5200-004                                 ($970.94)         $140,987.71
01/16/2014           6292      STOP PAYMENT: Tanja Pederson           Claim #: 938-763; Distribution Dividend: 100.00;    5200-004                                 ($120.54)         $141,108.25
01/16/2014           6295      STOP PAYMENT: Armond Pestoni           Claim #: 938-770; Distribution Dividend: 100.00;    5200-004                                 ($533.67)         $141,641.92
01/16/2014           6300      STOP PAYMENT: Tami Pickens             Claim #: 938-779; Distribution Dividend: 100.00;    5200-004                                 ($466.67)         $142,108.59
01/16/2014           6302      STOP PAYMENT: Jonathan Pinney          Claim #: 938-784; Distribution Dividend: 100.00;    5200-004                                 ($627.53)         $142,736.12
01/16/2014           6303      STOP PAYMENT: Ryan Pinney              Claim #: 938-785; Distribution Dividend: 100.00;    5200-004                              ($1,459.80)          $144,195.92
01/16/2014           6305      STOP PAYMENT: Daniel Pleasant          Claim #: 938-788; Distribution Dividend: 100.00;    5200-004                              ($3,020.22)          $147,216.14
01/16/2014           6306      STOP PAYMENT: Dolores Polk             Claim #: 938-790; Distribution Dividend: 100.00;    5200-004                              ($1,355.12)          $148,571.26
01/16/2014           6307      STOP PAYMENT: Bruce Pollock            Claim #: 938-791; Distribution Dividend: 100.00;    5200-004                                 ($235.26)         $148,806.52
01/16/2014           6310      STOP PAYMENT: Stephen Pratt            Claim #: 938-798; Distribution Dividend: 100.00;    5200-004                                 ($538.74)         $149,345.26
01/16/2014           6326      STOP PAYMENT: Ashley Ross              Claim #: 938-855; Distribution Dividend: 100.00;    5200-004                                 ($382.48)         $149,727.74
01/16/2014           6329      STOP PAYMENT: Thomas Ryan              Claim #: 938-866; Distribution Dividend: 100.00;    5200-004                              ($1,153.34)          $150,881.08
01/16/2014           6330      STOP PAYMENT: Liliane Saadeh           Claim #: 938-868; Distribution Dividend: 100.00;    5200-004                              ($1,419.47)          $152,300.55
                                                                                                                         SUBTOTALS                $0.00       ($27,567.02)
                                         Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                    Desc Main
                                                                                                                                                   Page No: 115                  Exhibit B
                                                                           Document       Page  132 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                             3                                               4                                         5                6                      7

   Transaction       Check /                       Paid to/                   Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                              Tran Code            $                $


01/16/2014           6333      STOP PAYMENT: Kelly Saiia               Claim #: 938-872; Distribution Dividend: 100.00;     5200-004                                 ($266.01)         $152,566.56
01/16/2014           6335      STOP PAYMENT: Simone Sandy              Claim #: 938-876; Distribution Dividend: 100.00;     5200-004                                 ($557.18)         $153,123.74
01/16/2014           6336      STOP PAYMENT: Katrina Santiago          Claim #: 938-878; Distribution Dividend: 100.00;     5200-004                                 ($379.76)         $153,503.50
01/16/2014           6338      STOP PAYMENT: Sei Sasaki                Claim #: 938-882; Distribution Dividend: 100.00;     5200-004                              ($2,593.62)          $156,097.12
01/16/2014           6339      STOP PAYMENT: Casey Schiefelbein        Claim #: 938-888; Distribution Dividend: 100.00;     5200-004                                 ($302.28)         $156,399.40
01/16/2014           6340      STOP PAYMENT: Dusty Schiefelbein        Claim #: 938-889; Distribution Dividend: 100.00;     5200-004                                 ($654.19)         $157,053.59
01/16/2014           6342      STOP PAYMENT: Katie Sewell              Claim #: 938-900; Distribution Dividend: 100.00;     5200-004                                   ($9.52)         $157,063.11
01/16/2014           6343      STOP PAYMENT: Kim Sewell                Claim #: 938-901; Distribution Dividend: 100.00;     5200-004                                  ($54.34)         $157,117.45
01/16/2014           6347      STOP PAYMENT: Natalee Sheperd           Claim #: 938-914; Distribution Dividend: 100.00;     5200-004                                 ($261.11)         $157,378.56
01/16/2014           6352      STOP PAYMENT: Rachelle Shelly Sikkema   Claim #: 938-926; Distribution Dividend: 100.00;     5200-004                              ($1,656.54)          $159,035.10
01/16/2014           6354      STOP PAYMENT: Alison Skidmore           Claim #: 938-931; Distribution Dividend: 100.00;     5200-004                                 ($229.03)         $159,264.13
01/16/2014           6361      STOP PAYMENT: Clinton Southard          Claim #: 938-945; Distribution Dividend: 100.00;     5200-004                              ($1,811.70)          $161,075.83
01/16/2014           6366      STOP PAYMENT: Billie Stark              Claim #: 938-955; Distribution Dividend: 100.00;     5200-004                                 ($266.01)         $161,341.84
01/16/2014           6369      STOP PAYMENT: Jessica Stewart           Claim #: 938-964; Distribution Dividend: 100.00;     5200-004                                 ($180.02)         $161,521.86
01/16/2014           6372      STOP PAYMENT: Robert Strouse            Claim #: 938-973; Distribution Dividend: 100.00;     5200-004                              ($2,060.14)          $163,582.00
01/16/2014           6373      STOP PAYMENT: Ben Sutherland            Claim #: 938-978; Distribution Dividend: 100.00;     5200-004                              ($1,236.47)          $164,818.47
01/16/2014           6379      STOP PAYMENT: Jeff Tanabe               Claim #: 938-994; Distribution Dividend: 100.00;     5200-004                                 ($537.90)         $165,356.37
01/16/2014           6383      STOP PAYMENT: Kimberly Thurman          Claim #: 938-1007; Distribution Dividend: 100.00;    5200-004                                 ($152.62)         $165,508.99
01/16/2014           6385      STOP PAYMENT: Timothy Tietjen           Claim #: 938-1010; Distribution Dividend: 100.00;    5200-004                                 ($637.59)         $166,146.58
01/16/2014           6388      STOP PAYMENT: Amber Trammell            Claim #: 938-1014; Distribution Dividend: 100.00;    5200-004                                  ($99.79)         $166,246.37
01/16/2014           6389      STOP PAYMENT: Melinda Tucker            Claim #: 938-1023; Distribution Dividend: 100.00;    5200-004                                 ($365.42)         $166,611.79
01/16/2014           6390      STOP PAYMENT: Virginia Unruh            Claim #: 938-1026; Distribution Dividend: 100.00;    5200-004                              ($1,328.49)          $167,940.28
01/16/2014           6391      STOP PAYMENT: Marbely Urbina            Claim #: 938-1027; Distribution Dividend: 100.00;    5200-004                              ($1,020.51)          $168,960.79
01/16/2014           6394      STOP PAYMENT: Gabriel Vergara           Claim #: 938-1040; Distribution Dividend: 100.00;    5200-004                              ($2,684.79)          $171,645.58
01/16/2014           6397      STOP PAYMENT: Marie Vlachos             Claim #: 938-1046; Distribution Dividend: 100.00;    5200-004                                 ($281.19)         $171,926.77
01/16/2014           6402      STOP PAYMENT: Donna Washington          Claim #: 938-1060; Distribution Dividend: 100.00;    5200-004                                 ($156.33)         $172,083.10
01/16/2014           6405      STOP PAYMENT: Chrystal Wells            Claim #: 938-1070; Distribution Dividend: 100.00;    5200-004                                 ($266.01)         $172,349.11
01/16/2014           6407      STOP PAYMENT: Nicholas West             Claim #: 938-1073; Distribution Dividend: 100.00;    5200-004                                 ($688.04)         $173,037.15
                                                                                                                           SUBTOTALS                $0.00       ($20,736.60)
                                         Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                   Page No: 116                  Exhibit B
                                                                            Document       Page  133 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                             3                                               4                                         5                6                      7

   Transaction       Check /                       Paid to/                   Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                              Tran Code            $                $


01/16/2014           6409      STOP PAYMENT: Carla White               Claim #: 938-1075; Distribution Dividend: 100.00;    5200-004                                 ($250.10)         $173,287.25
01/16/2014           6411      STOP PAYMENT: Bobbie Willis             Claim #: 938-1088; Distribution Dividend: 100.00;    5200-004                                 ($266.01)         $173,553.26
01/16/2014           6413      STOP PAYMENT: Bruce Winning             Claim #: 938-1093; Distribution Dividend: 100.00;    5200-004                                 ($419.06)         $173,972.32
01/16/2014           6414      STOP PAYMENT: Rebecca Winton            Claim #: 938-1094; Distribution Dividend: 100.00;    5200-004                                 ($142.26)         $174,114.58
01/16/2014           6416      STOP PAYMENT: Sheila Woods              Claim #: 938-1101; Distribution Dividend: 100.00;    5200-004                              ($1,706.77)          $175,821.35
01/16/2014           6029      STOP PAYMENT: Richard Bryan             Claim #: 938-122; Distribution Dividend: 100.00;     5200-004                              ($5,060.62)          $180,881.97
01/16/2014           6043      STOP PAYMENT: James Cannon              Claim #: 938-153; Distribution Dividend: 100.00;     5200-004                                 ($449.70)         $181,331.67
01/16/2014           6051      STOP PAYMENT: Rose Cazeau               Claim #: 938-171; Distribution Dividend: 100.00;     5200-004                                 ($376.15)         $181,707.82
01/16/2014           6057      STOP PAYMENT: Marilyn Chenault          Claim #: 938-182; Distribution Dividend: 100.00;     5200-004                              ($1,205.36)          $182,913.18
01/16/2014           6078      STOP PAYMENT: David Cox                 Claim #: 938-219; Distribution Dividend: 100.00;     5200-004                              ($1,005.58)          $183,918.76
01/16/2014           6079      STOP PAYMENT: Martin Crabtree           Claim #: 938-220; Distribution Dividend: 100.00;     5200-004                                 ($120.04)         $184,038.80
01/16/2014           6083      STOP PAYMENT: Alma Davies               Claim #: 938-239; Distribution Dividend: 100.00;     5200-004                              ($4,921.26)          $188,960.06
01/16/2014           6099      STOP PAYMENT: Russell Drazin            Claim #: 938-278; Distribution Dividend: 100.00;     5200-004                              ($1,116.20)          $190,076.26
01/16/2014           6105      STOP PAYMENT: Audwien Elliott           Claim #: 938-296; Distribution Dividend: 100.00;     5200-004                                 ($604.04)         $190,680.30
01/16/2014           6138      STOP PAYMENT: Logan Haine-Roberts       Claim #: 938-387; Distribution Dividend: 100.00;     5200-004                                 ($522.25)         $191,202.55
01/16/2014           6140      STOP PAYMENT: Bronson Hall              Claim #: 938-389; Distribution Dividend: 100.00;     5200-004                                 ($754.57)         $191,957.12
01/16/2014           6152      STOP PAYMENT: Pauline Haynes            Claim #: 938-419; Distribution Dividend: 100.00;     5200-004                              ($1,356.63)          $193,313.75
01/16/2014           6159      STOP PAYMENT: Andrea Higgins            Claim #: 938-433; Distribution Dividend: 100.00;     5200-004                                  ($49.13)         $193,362.88
01/16/2014           6196      STOP PAYMENT: Allyson Kitchel           Claim #: 938-532; Distribution Dividend: 100.00;     5200-004                                 ($804.71)         $194,167.59
01/16/2014           6198      STOP PAYMENT: Jessica Kloman            Claim #: 938-536; Distribution Dividend: 100.00;     5200-004                                 ($634.14)         $194,801.73
01/16/2014           6225      STOP PAYMENT: Patrick Lumpkins          Claim #: 938-606; Distribution Dividend: 100.00;     5200-004                              ($1,156.09)          $195,957.82
01/16/2014           6230      STOP PAYMENT: Patrick Marasco           Claim #: 938-621; Distribution Dividend: 100.00;     5200-004                                 ($604.04)         $196,561.86
01/16/2014           6235      STOP PAYMENT: John Matteo               Claim #: 938-638; Distribution Dividend: 100.00;     5200-004                              ($2,252.49)          $198,814.35
01/16/2014           6240      STOP PAYMENT: Nicholas McConnell        Claim #: 938-648; Distribution Dividend: 100.00;     5200-004                              ($1,774.97)          $200,589.32
01/16/2014           6251      STOP PAYMENT: James Michal              Claim #: 938-666; Distribution Dividend: 100.00;     5200-004                              ($1,273.72)          $201,863.04
01/16/2014           6257      STOP PAYMENT: Troy Moody                Claim #: 938-681; Distribution Dividend: 100.00;     5200-004                                 ($905.08)         $202,768.12
01/16/2014           6262      STOP PAYMENT: Lisa Mucha                Claim #: 938-690; Distribution Dividend: 100.00;     5200-004                                 ($594.74)         $203,362.86
01/16/2014           6263      STOP PAYMENT: John Mueller              Claim #: 938-692; Distribution Dividend: 100.00;     5200-004                                 ($754.57)         $204,117.43
                                                                                                                           SUBTOTALS                $0.00       ($31,080.28)
                                            Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                         Desc Main
                                                                                                                                                        Page No: 117                   Exhibit B
                                                                           Document       Page  134 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                    Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                        Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                     Separate bond (if applicable):

       1                2                              3                                             4                                               5                6                       7

   Transaction       Check /                         Paid to/                Description of Transaction                          Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                                 Tran Code            $                $


01/16/2014           6275      STOP PAYMENT: Margaret Null            Claim #: 938-723; Distribution Dividend: 100.00;           5200-004                                 ($707.31)          $204,824.74
01/16/2014           6278      STOP PAYMENT: Eileen O'Brien           Claim #: 938-727; Distribution Dividend: 100.00;           5200-004                                 ($468.59)          $205,293.33
01/16/2014           6287      STOP PAYMENT: Jason Pardo              Claim #: 938-749; Distribution Dividend: 100.00;           5200-004                                 ($848.50)          $206,141.83
01/16/2014           6301      STOP PAYMENT: Dorothy Pinckney         Claim #: 938-783; Distribution Dividend: 100.00;           5200-004                                 ($419.07)          $206,560.90
01/16/2014           6327      STOP PAYMENT: Katie Rowland            Claim #: 938-858; Distribution Dividend: 100.00;           5200-004                                 ($215.96)          $206,776.86
01/16/2014           6332      STOP PAYMENT: Sandra Saenz             Claim #: 938-871; Distribution Dividend: 100.00;           5200-004                                 ($754.57)          $207,531.43
01/16/2014           6334      STOP PAYMENT: Sherian Sanders          Claim #: 938-875; Distribution Dividend: 100.00;           5200-004                                 ($192.91)          $207,724.34
01/16/2014           6374      STOP PAYMENT: Cynthia Swann            Claim #: 938-981; Distribution Dividend: 100.00;           5200-004                              ($1,527.18)           $209,251.52
01/17/2014           5982      STOP PAYMENT: KISHA ARMSTRONG          Claim #: 938; Distribution Dividend: 100.00;               5200-004                                 ($415.51)          $209,667.03
01/21/2014           6425      JAMS, INC.                             BALANCE OF FEES DUE JAMS RE RIDGESTONE                     2990-000                                  $528.20           $209,138.83
                                                                      ADV. PROC. - PURSUANT TO COURT ORDER
                                                                      DATED 12/17/13
02/06/2014           6426      OHIO JOB & FAMILY SERVICES             QUARTERLY PAYROLL TAX - 4th QUARTER, 2013                  2690-000                                  $395.85           $208,742.98
02/06/2014           6427      UNITED STATES TREASURY                 2013 940 TAX RETURN                                        2690-730                                  $105.00           $208,637.98
02/10/2014                     PAYCHEX                                PAYCHEX PROCESSING FEE                                     2690-000                                  $138.00           $208,499.98
02/11/2014                     TANYA ZIMMERLI                         Claim #: 907; Distribution Dividend: 100.00; Check type    5200-000                                  $387.81           $208,112.17
                                                                      changed to bank debit to void the stop payment made on
                                                                      10/31/13.
02/14/2014           6428      ANDREW PICKHOLTZ                       REPLACEMENT CHECK                                          5200-000                                 $8,786.69          $199,325.48
02/21/2014           6429      NUIX NORTH AMERICA, INC.               FEBRUARY, 2014 INVOICE NO. INUS01060                       2990-000                                 $5,000.00          $194,325.48
02/24/2014           6430      IRELL & MANELLA LLP                    PAYMENT OF FEES TO MEDIATOR PHILLIPS                       3991-000                                 $9,000.00          $185,325.48
                                                                      PURSUANT TO COURT ORDER DATED 10/9/13
02/27/2014           5922      VOID: Cecilia Ashburn                  DIVIDEND TOO SMALL FOR DISTRIBUTION -                      5200-003                                    ($0.47)         $185,325.95
                                                                      VOID CHECK
02/27/2014           5924      VOID: Matthew Cogburn                  DIVIDEND TOO SMALL FOR DISTRIBUTION -                      5200-003                                    ($0.87)         $185,326.82
                                                                      VOID CHECK
02/27/2014           5925      VOID: David Gamburg                    DIVIDEND TOO SMALL FOR DISTRIBUTION -                      5200-003                                    ($0.12)         $185,326.94
                                                                      VOID CHECK



                                                                                                                                SUBTOTALS                $0.00        $18,790.49
                                          Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55                     Desc Main
                                                                                                                                                       Page No: 118                   Exhibit B
                                                                              Document       Page  135 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                 Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                       Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                   Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                   Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                    Separate bond (if applicable):

       1                2                                  3                                            4                                            5               6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                      Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                         Received From                                                             Tran Code            $                $


02/27/2014           5926      VOID: Lena Himmelstein                    DIVIDEND TOO SMALL FOR DISTRIBUTION -                  5200-003                                    ($0.34)         $185,327.28
                                                                         VOID CHECK
02/27/2014           5929      VOID: Mark Singer                         DIVIDEND TOO SMALL FOR DISTRIBUTION -                  5200-003                                    ($0.04)         $185,327.32
                                                                         VOID CHECK
02/27/2014           5930      VOID: Rachel Spalding                     INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                                   ($88.51)         $185,415.83
02/27/2014           5937      VOID: KIMBERLY PRESCOTT                   INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                                   ($68.51)         $185,484.34
02/27/2014           5939      VOID: JAMES C BRAUNWARTH                  INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                              ($2,978.33)           $188,462.67
02/27/2014           5940      VOID: Emily Saylor                        INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                                   ($49.91)         $188,512.58
02/27/2014           5941      VOID: Jeffrey Vandeventer                 INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                                    ($6.50)         $188,519.08
02/27/2014           5944      VOID: Chandra Davis                       DIVIDEND TOO SMALL FOR DISTRIBUTION -                  5200-003                                    ($0.83)         $188,519.91
                                                                         VOID CHECK
02/27/2014           5945      VOID: David Dunlap                        DIVIDEND TOO SMALL FOR DISTRIBUTION -                  5200-003                                    ($1.47)         $188,521.38
                                                                         VOID CHECK
02/27/2014           5946      VOID: Gabriel Gonzalez                    INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                                 ($632.96)          $189,154.34
02/27/2014           5948      VOID: Cheryl Nash                         DIVIDEND TOO SMALL FOR DISTRIBUTION -                  5200-003                                    ($0.21)         $189,154.55
                                                                         VOID CHECK
02/27/2014           5951      VOID: Micherri Tabb                       DIVIDEND TOO SMALL FOR DISTRIBUTION -                  5200-003                                    ($0.85)         $189,155.40
                                                                         VOID CHECK
02/27/2014           5952      VOID: Dale Teribery                       INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                                    ($2.75)         $189,158.15
02/27/2014           5964      VOID: Michelle Jones                      INSUFFICIENT ADDRESS - VOID CHECK                      5200-003                                   ($52.62)         $189,210.77
03/13/2014                     PAYCHEX                                   PAYROLL PROCESSING FEE                                 2690-000                                    $49.00          $189,161.77
03/13/2014           6431      NUIX NORTH AMERICA, INC.                  MARCH, 2014 INVOICE NO. INUS01111                      2990-000                                 $5,000.00          $184,161.77
03/27/2014                     Transfer From: #******0162                TRANSFER FUNDS TO PAY AWARDED                          9999-000        $790,000.00                                 $974,161.77
                                                                         PROFESSIONAL FEES
03/27/2014           6432      PAINE HAMBLEN LLP                         FIFTH INTERIM FEES & EXPENSES, PURSUANT                   *                                     $1,601.80          $972,559.97
                                                                         TO COURT ORDER DATED 3/26/14
                                                                         PAINE HAMBLEN, LLP                      $(564.30)      3220-000                                                    $972,559.97
                                                                         PAINE HAMBLEN LLP                       $(1,037.50)    3210-000                                                    $972,559.97



                                                                                                                               SUBTOTALS          $790,000.00            $2,766.97
                                              Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55                                 Desc Main
                                                                                                                                                                   Page No: 119                   Exhibit B
                                                                              Document       Page  136 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                               Separate bond (if applicable):

       1                2                                 3                                             4                                                       5                6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                                  Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                         Received From                                                                         Tran Code            $                $


03/27/2014           6433      STEARNS WEAVER MILLER WEISSLER            FIRST INTERIM FEES & EXPENSES, PURSUANT                               *                                 $14,226.05             $958,333.92
                               ALHADEFF & SITTERSON P.A.                 TO COURT ORDER DATED 3/26/14
                                                                         STEARNS WEAVER MILLER                 $(12,410.00)                 3210-000                                                    $958,333.92
                                                                         WEISSLER
                                                                         STEARNS WEAVER MILLER                  $(1,816.05)                 3220-000                                                    $958,333.92
                                                                         WEISSLER
03/27/2014           6434      SEYFARTH SHAW LLP                         TWELFTH INTERIM FEES & EXPENSES,                                      *                                $775,134.89             $183,199.03
                                                                         PURSUANT TO COURT ORDER DATED 3/26/14
                                                                         TWELFTH INTERIM FEES,               $(734,946.50)                  3110-000                                                    $183,199.03
                                                                         PURSUANT TO COURT ORDER
                                                                         DATED 3/26/14
                                                                         TWELFTH INTERIM EXPENSES,                          $(40,188.39)    3120-000                                                    $183,199.03
                                                                         PURSUANT TO COURT ORDER
                                                                         DATED 3/26/14
03/28/2014           6097      STOP PAYMENT: John Dooley                 Claim #: 938-273; Distribution Dividend: 100.00;                   5200-004                                 ($423.35)          $183,622.38
03/28/2014           6106      STOP PAYMENT: Daniel Ellis                Claim #: 938-297; Distribution Dividend: 100.00;                   5200-004                                  ($49.57)          $183,671.95
03/28/2014           6033      STOP PAYMENT: Meredith Burkholder         Claim #: 938-134; Distribution Dividend: 100.00;                   5200-004                              ($2,117.39)           $185,789.34
03/28/2014           6003      STOP PAYMENT: Garret Barry                Claim #: 938-53; Distribution Dividend: 100.00;                    5200-004                                    ($5.56)         $185,794.90
03/28/2014           6435      John Dooley                               Claim #: 938-273; Distribution Dividend: 100.00;                   5200-000                                  $423.35           $185,371.55
03/28/2014           6436      Daniel Ellis                              Claim #: 938-297; Distribution Dividend: 100.00;                   5200-000                                   $49.57           $185,321.98
03/28/2014           6437      Meredith Burkholder                       Claim #: 938-134; Distribution Dividend: 100.00;                   5200-000                                 $2,117.39          $183,204.59
03/28/2014           6438      Garret Barry                              Claim #: 938-53; Distribution Dividend: 100.00;                    5200-000                                    $5.56           $183,199.03
03/28/2014           6439      Shawn Meredith                            Claim #: 938-663; Distribution 100%                                5200-000                                 $2,878.34          $180,320.69
04/09/2014           6440      MATTHEW HUARD                                                                                                5200-000                                 $4,975.03          $175,345.66
04/09/2014           6441      NUIX NORTH AMERICA, INC.                  APRIL, 2014 INVOICE NO. INUS01170                                  2990-000                                 $5,000.00          $170,345.66
04/11/2014                     PAYCHEX                                   Payroll processing fee                                             2690-000                                   $49.00           $170,296.66
04/14/2014           6442      INNOVATIVE DISCOVERY                      MARCH HOSTING FEES; INVOICE #IDH-3438                              2990-000                                  $335.20           $169,961.46
04/25/2014           6224      STOP PAYMENT: Angelina Lugo               Claim #: 938-605; Distribution Dividend: 100.00;                   5200-004                              ($3,991.50)           $173,952.96
04/25/2014           6443      Angelina Lugo                             Claim #: 938-605; Distribution Dividend: 100.00;                   5200-000                                 $3,991.50          $169,961.46
04/25/2014           6444      MARY ANN WIRTZ                            Claim #: 167; Distribution Dividend: 100.00;                       5200-000                                   $15.35           $169,946.11
                                                                                                                                           SUBTOTALS                $0.00       $802,613.86
                                          Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 120                  Exhibit B
                                                                             Document       Page  137 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                                3                                             4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


04/28/2014                     OHIO BUSINESS GETAWAY                    PAYROLL TAX FOR PERIOD ENDING 4/24/14               2690-000                                   $56.92          $169,889.19
04/28/2014           6445      PAYCHEX                                  PAYROLL PROCESSING FEE (PAYROLL PERIOD              2690-000                                   $56.96          $169,832.23
                                                                        ENDING ON 4/24/14)
04/29/2014                     UNITED STATES TREASURY                   FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD              2690-000                                 $415.92           $169,416.31
                                                                        ENDING 4/24/14
04/29/2014           6098      VOID: Robert Dover                       DO NOT RE-ISSUE - DUPLICATE CLAIM -                 5200-003                              ($1,316.69)          $170,733.00
                                                                        ALREADY PAID
04/29/2014           6362      VOID: Adrian St Pierre                   DO NOT RE-ISSUE - DUPLICATE CLAIM -                 5200-003                             ($11,946.29)          $182,679.29
                                                                        ALREADY PAID
04/30/2014           5976      STOP PAYMENT: CLAY ALLEN                 Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($17.79)         $182,697.08
04/30/2014           5980      STOP PAYMENT: JENNY                      Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($311.51)         $183,008.59
                               ARCILLA-GONZALEZ
04/30/2014           5981      STOP PAYMENT: JONATHAN                   Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($45.59)         $183,054.18
                               ARMSTRONG
04/30/2014           5983      STOP PAYMENT: ALICIA ATILANO             Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($476.83)         $183,531.01
04/30/2014           5985      STOP PAYMENT: ERIC AUGUSTINE             Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($24.50)         $183,555.51
04/30/2014           5986      STOP PAYMENT: JONEE AUSTIN               Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($206.48)         $183,761.99
04/30/2014           5996      STOP PAYMENT: TERRY WICKSTROM            Claim #: 511; Distribution Dividend: 100.00;        5200-004                                  ($84.36)         $183,846.35
04/30/2014           6002      VOID: Marc Barrett                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($2.39)         $183,848.74
04/30/2014           6005      VOID: Stephen Barsanti                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($6.61)         $183,855.35
04/30/2014           6006      STOP PAYMENT: John Bassett               Claim #: 938-57; Distribution Dividend: 100.00;     5200-004                              ($3,144.67)          $187,000.02
04/30/2014           6009      VOID: Carol Berinato                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                             ($12,809.00)          $199,809.02
04/30/2014           6013      STOP PAYMENT: Ellen Blau                 Claim #: 938-85; Distribution Dividend: 100.00;     5200-004                                  ($34.54)         $199,843.56
04/30/2014           6018      STOP PAYMENT: Rene Bourque               Claim #: 938-95; Distribution Dividend: 100.00;     5200-004                                  ($11.30)         $199,854.86
04/30/2014           6028      VOID: Darthea Brown                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($10.06)         $199,864.92
04/30/2014           6030      STOP PAYMENT: Lewis Buchner              Claim #: 938-124; Distribution Dividend: 100.00;    5200-004                                 ($205.30)         $200,070.22
04/30/2014           6031      VOID: Victoria Burgess                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($207.53)         $200,277.75
04/30/2014           6032      VOID: Bradley Burgon                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($28.13)         $200,305.88
04/30/2014           6038      VOID: Diego Cadenas                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($3.29)         $200,309.17
                                                                                                                           SUBTOTALS                $0.00       ($30,363.06)
                                          Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 121                  Exhibit B
                                                                             Document       Page  138 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                                 3                                            4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


04/30/2014           6039      VOID: Aldo Calamari                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($56.43)         $200,365.60
04/30/2014           6040      VOID: Loretta Camp                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($8.62)         $200,374.22
04/30/2014           6041      STOP PAYMENT: Yeshimebet Campbell        Claim #: 938-150; Distribution Dividend: 100.00;    5200-004                                  ($84.51)         $200,458.73
04/30/2014           6042      STOP PAYMENT: Elena Campili-Cole         Claim #: 938-151; Distribution Dividend: 100.00;    5200-004                                  ($77.56)         $200,536.29
04/30/2014           6044      VOID: Oscar Cantu                        INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($2,814.64)          $203,350.93
04/30/2014           6046      VOID: Jenifer Caplan                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($7.00)         $203,357.93
04/30/2014           6047      VOID: Cassandra Carra                    INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($109.33)         $203,467.26
04/30/2014           6049      STOP PAYMENT: Gary Carson                Claim #: 938-163; Distribution Dividend: 100.00;    5200-004                                  ($64.54)         $203,531.80
04/30/2014           6054      STOP PAYMENT: Winnie Chan                Claim #: 938-177; Distribution Dividend: 100.00;    5200-004                              ($2,596.52)          $206,128.32
04/30/2014           6056      STOP PAYMENT: Erica Chen                 Claim #: 938-181; Distribution Dividend: 100.00;    5200-004                                 ($149.85)         $206,278.17
04/30/2014           6059      STOP PAYMENT: Sonya Chung                Claim #: 938-186; Distribution Dividend: 100.00;    5200-004                                  ($50.21)         $206,328.38
04/30/2014           6063      STOP PAYMENT: Chanel Clifford            Claim #: 938-192; Distribution Dividend: 100.00;    5200-004                                   ($3.18)         $206,331.56
04/30/2014           6073      STOP PAYMENT: Gregory Corliss            Claim #: 938-213; Distribution Dividend: 100.00;    5200-004                              ($1,021.81)          $207,353.37
04/30/2014           6068      STOP PAYMENT: Adina Cohen                Claim #: 938-199; Distribution Dividend: 100.00;    5200-004                                  ($13.41)         $207,366.78
04/30/2014           6076      VOID: Charles Covill                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($125.26)         $207,492.04
04/30/2014           6081      VOID: Karen Cunningham                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($131.46)         $207,623.50
04/30/2014           6082      STOP PAYMENT: Daniel Davidson            Claim #: 938-238; Distribution Dividend: 100.00;    5200-004                                   ($2.31)         $207,625.81
04/30/2014           6085      VOID: Salete De Avila                    INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($11.83)         $207,637.64
04/30/2014           6086      VOID: Deborah L Dean                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($337.77)         $207,975.41
04/30/2014           6096      VOID: Gretchen Doerner                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($120.43)         $208,095.84
04/30/2014           6101      STOP PAYMENT: Damon Duncan               Claim #: 938-282; Distribution Dividend: 100.00;    5200-004                                 ($144.62)         $208,240.46
04/30/2014           6102      STOP PAYMENT: Sonya Dunn                 Claim #: 938-285; Distribution Dividend: 100.00;    5200-004                                  ($14.66)         $208,255.12
04/30/2014           6104      STOP PAYMENT: Kristine Ekman             Claim #: 938-295; Distribution Dividend: 100.00;    5200-004                                 ($317.03)         $208,572.15
04/30/2014           6108      VOID: John Everett                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($3,840.57)          $212,412.72
04/30/2014           6109      VOID: Fred Favetta                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($13.81)         $212,426.53
04/30/2014           6110      VOID: Chris Favo                         INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($2,651.44)          $215,077.97
04/30/2014           6114      VOID: David Ferguson Jr.                 INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($1.67)         $215,079.64
04/30/2014           6115      VOID: Verenne Ferrari                    INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($216.54)         $215,296.18
                                                                                                                           SUBTOTALS                $0.00       ($14,987.01)
                                          Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                    Page No: 122                  Exhibit B
                                                                              Document       Page  139 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                 Separate bond (if applicable):

       1                2                                3                                              4                                        5                6                      7

   Transaction       Check /                           Paid to/                 Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                           Tran Code            $                $


04/30/2014           6116      VOID: John Findley                        INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($13.79)         $215,309.97
04/30/2014           6120      VOID: Dennis Fischer                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($23.58)         $215,333.55
04/30/2014           6123      VOID: Michael Fleischer                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($557.39)         $215,890.94
04/30/2014           6124      VOID: Justin Floyd                        INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($721.34)         $216,612.28
04/30/2014           6125      VOID: David Formby                        INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($2.60)         $216,614.88
04/30/2014           6127      STOP PAYMENT: Karen Frey                  Claim #: 938-338; Distribution Dividend: 100.00;    5200-004                                   ($3.68)         $216,618.56
04/30/2014           6129      VOID: Kevin Galindo                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($219.03)         $216,837.59
04/30/2014           6130      STOP PAYMENT: Elizabeth Garcia            Claim #: 938-348; Distribution Dividend: 100.00;    5200-004                                  ($21.82)         $216,859.41
04/30/2014           6132      STOP PAYMENT: Carlos Julio Gonzalez       Claim #: 938-365; Distribution Dividend: 100.00;    5200-004                                  ($97.59)         $216,957.00
04/30/2014           6135      VOID: Angela Griffith Lima                INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($100.24)         $217,057.24
04/30/2014           6142      VOID: David Hamm                          INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($1,220.39)          $218,277.63
04/30/2014           6143      VOID: Rochelle Hamm                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($4.78)         $218,282.41
04/30/2014           6147      VOID: Deidra Hartman                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($7,594.19)          $225,876.60
04/30/2014           6148      VOID: William Hartman                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                             ($10,749.70)          $236,626.30
04/30/2014           6155      VOID: Carol Hemingway                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($53.39)         $236,679.69
04/30/2014           6161      STOP PAYMENT: David Hiley                 Claim #: 938-435; Distribution Dividend: 100.00;    5200-004                                 ($498.26)         $237,177.95
04/30/2014           6162      VOID: Cameo Hill                          INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($112.55)         $237,290.50
04/30/2014           6164      VOID: Timothy Hollems                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($129.17)         $237,419.67
04/30/2014           6168      VOID: Zackery Howell                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($973.81)         $238,393.48
04/30/2014           6172      VOID: James Hundertmark                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($3.49)         $238,396.97
04/30/2014           6175      VOID: Lindy Jankura                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($305.82)         $238,702.79
04/30/2014           6177      VOID: Michael Johnson                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($160.04)         $238,862.83
04/30/2014           6181      STOP PAYMENT: Wallace Jones               Claim #: 938-493; Distribution Dividend: 100.00;    5200-004                              ($5,160.19)          $244,023.02
04/30/2014           6182      VOID: Kari Jordahl                        INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($5.17)         $244,028.19
04/30/2014           6186      VOID: Julie Kawashima                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($300.10)         $244,328.29
04/30/2014           6188      VOID: Paul Kerness                        INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($2.27)         $244,330.56
04/30/2014           6189      VOID: Andrew Kervin                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($11.22)         $244,341.78
04/30/2014           6191      STOP PAYMENT: Andrew Kim                  Claim #: 938-524; Distribution Dividend: 100.00;    5200-004                              ($2,636.42)          $246,978.20
                                                                                                                            SUBTOTALS                $0.00       ($31,682.02)
                                          Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                    Page No: 123                  Exhibit B
                                                                              Document       Page  140 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                 Separate bond (if applicable):

       1                2                                 3                                             4                                        5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                          Tran Code            $                $


04/30/2014           6197      VOID: Irene Kitzman                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($50.74)         $247,028.94
04/30/2014           6208      VOID: David Kroft                         INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($2.14)         $247,031.08
04/30/2014           6209      VOID: Stephen Kulin                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($27.85)         $247,058.93
04/30/2014           6218      VOID: Michael Lichtenberger               INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($2.06)         $247,060.99
04/30/2014           6223      VOID: Salamatu Lot                        INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($144.95)         $247,205.94
04/30/2014           6226      STOP PAYMENT: Chris Madrid                Claim #: 938-611; Distribution Dividend: 100.00;    5200-004                                   ($2.03)         $247,207.97
04/30/2014           6227      VOID: Edmund Maguire                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($764.72)         $247,972.69
04/30/2014           6237      VOID: Cynthia McCaffety                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($51.31)         $248,024.00
04/30/2014           6238      VOID: Kerri McCaffety                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($1.58)         $248,025.58
04/30/2014           6239      VOID: Lucinda McCall                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($90.80)         $248,116.38
04/30/2014           6246      VOID: Lori McQuiston                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($3.99)         $248,120.37
04/30/2014           6247      VOID: Denise Mellerup                     INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($35.65)         $248,156.02
04/30/2014           6254      VOID: Sharon Miller                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($1.59)         $248,157.61
04/30/2014           6255      VOID: David Moats                         INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($285.92)         $248,443.53
04/30/2014           6256      VOID: Cristine Montalvo                   INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($44.50)         $248,488.03
04/30/2014           6259      STOP PAYMENT: Travis Moore                Claim #: 938-683; Distribution Dividend: 100.00;    5200-004                                   ($1.08)         $248,489.11
04/30/2014           6264      STOP PAYMENT: Kiersten Muenchinger        Claim #: 938-693; Distribution Dividend: 100.00;    5200-004                              ($5,602.44)          $254,091.55
04/30/2014           6265      STOP PAYMENT: Jean-Jacques                Claim #: 938-695; Distribution Dividend: 100.00;    5200-004                                  ($14.46)         $254,106.01
                               Mulleneaux
04/30/2014           6266      STOP PAYMENT: Thep Nampannha              Claim #: 938-701; Distribution Dividend: 100.00;    5200-004                              ($1,487.69)          $255,593.70
04/30/2014           6268      VOID: Franklin Nehs                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                  ($26.29)         $255,619.99
04/30/2014           6269      VOID: Dennis Nelson                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($557.41)         $256,177.40
04/30/2014           6270      VOID: Nam Nguyen                          INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($5,049.81)          $261,227.21
04/30/2014           6272      VOID: Andrew Nofsinger                    INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($125.42)         $261,352.63
04/30/2014           6273      VOID: Carolyn Norris                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                   ($3.36)         $261,355.99
04/30/2014           6274      VOID: Tom Norris                          INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($5,678.41)          $267,034.40
04/30/2014           6277      VOID: Eric O'Bannon                       INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                                 ($979.69)         $268,014.09
04/30/2014           6279      VOID: Fernando Ochoa                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($1,292.39)          $269,306.48

                                                                                                                            SUBTOTALS                $0.00       ($22,328.28)
                                          Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55         Desc Main
                                                                                                                                           Page No: 124                  Exhibit B
                                                                              Document       Page  141 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                                 3                                             4                               5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                Tran Code             $                $


04/30/2014           6284      VOID: Lisa Ohanesian-Gambill              INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($3.93)         $269,310.41
04/30/2014           6286      VOID: Dionisios Pagoulatos                INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($962.68)         $270,273.09
04/30/2014           6289      VOID: Dexter Patterson                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($11.77)         $270,284.86
04/30/2014           6290      VOID: Erna Patterson                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($1,725.62)          $272,010.48
04/30/2014           6291      VOID: Dale Payton-Engle                   INSUFFICIENT ADDRESS - VOID CHECK         5200-003                              ($14,000.63)          $286,011.11
04/30/2014           6293      VOID: Lois Peifer                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($3.74)         $286,014.85
04/30/2014           6294      VOID: Joe Peng                            INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($497.23)         $286,512.08
04/30/2014           6296      VOID: Laszlo Petrik                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($2,301.85)          $288,813.93
04/30/2014           6297      VOID: Sharon Pettigrew                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($75.93)         $288,889.86
04/30/2014           6298      VOID: The Pham                            INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($1.17)         $288,891.03
04/30/2014           6299      VOID: Michael Phillips                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($15.59)         $288,906.62
04/30/2014           6304      VOID: Kimberlee Piper                     INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($102.98)         $289,009.60
04/30/2014           6308      VOID: Helen Polyak                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($1.42)         $289,011.02
04/30/2014           6309      VOID: Theresa Poprac                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($746.03)         $289,757.05
04/30/2014           6311      VOID: Gerald Radke                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($17.28)         $289,774.33
04/30/2014           6312      VOID: Mary Beth Radke                     INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($17.18)         $289,791.51
04/30/2014           6314      VOID: Hector Ramos                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($131.52)         $289,923.03
04/30/2014           6315      VOID: Brian Reister                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($31.45)         $289,954.48
04/30/2014           6316      VOID: Sadie Reister                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($4.99)         $289,959.47
04/30/2014           6317      VOID: Karen Retardo                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($90.03)         $290,049.50
04/30/2014           6318      VOID: Michael Richard                     INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($123.47)         $290,172.97
04/30/2014           6319      VOID: Seth Rife                           INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($4.43)         $290,177.40
04/30/2014           6320      VOID: Rebecca Robinson                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($10.00)         $290,187.40
04/30/2014           6321      VOID: Cuauhtemoc Rochin                   INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($1,134.48)          $291,321.88
04/30/2014           6322      VOID: Rafael Rochin                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($1,156.29)          $292,478.17
04/30/2014           6323      VOID: Andrew Root                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($7.56)         $292,485.73
04/30/2014           6324      VOID: Gloricel Rosario                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($99.77)         $292,585.50
04/30/2014           6325      VOID: Barry Rosenblatt                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($30.74)         $292,616.24
                                                                                                                  SUBTOTALS                 $0.00       ($23,309.76)
                                           Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55         Desc Main
                                                                                                                                            Page No: 125                  Exhibit B
                                                                               Document       Page  142 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                            Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                        Separate bond (if applicable):

       1                2                                  3                                             4                               5                6                      7

   Transaction       Check /                             Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                Tran Code             $                $


04/30/2014           6328      VOID: Wayne Runyon                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($349.45)         $292,965.69
04/30/2014           6337      VOID: Richard Santos                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($978.24)         $293,943.93
04/30/2014           6341      VOID: Harold Seaman                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($169.12)         $294,113.05
04/30/2014           6344      VOID: Christine Shaffer                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($1.90)         $294,114.95
04/30/2014           6345      VOID: Jonathan Sharp                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($145.26)         $294,260.21
04/30/2014           6346      VOID: Robert Shemwell                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($37.87)         $294,298.08
04/30/2014           6348      VOID: Jennifer Sherman                     INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($202.32)         $294,500.40
04/30/2014           6349      VOID: Gene Shin                            INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($2,066.85)          $296,567.25
04/30/2014           6350      VOID: Ric Shumway                          INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($154.12)         $296,721.37
04/30/2014           6351      VOID: Simon Sia                            INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($109.31)         $296,830.68
04/30/2014           6353      VOID: Doris Simpkins                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($5.15)         $296,835.83
04/30/2014           6355      VOID: Tony Sladek                          INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($3,805.64)          $300,641.47
04/30/2014           6356      VOID: Shawn Slevin                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($1,034.80)          $301,676.27
04/30/2014           6357      VOID: Lisa Smith                           INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($27.16)         $301,703.43
04/30/2014           6358      VOID: Penelope Smith                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($9.49)         $301,712.92
04/30/2014           6359      VOID: David Snyder                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($4.06)         $301,716.98
04/30/2014           6360      VOID: Jodi Somers                          INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($764.50)         $302,481.48
04/30/2014           6363      VOID: Sasha St. Denny                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($576.49)         $303,057.97
04/30/2014           6364      VOID: Semara St. Denny                     INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($960.52)         $304,018.49
04/30/2014           6365      VOID: Steve St. Denny                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($340.15)         $304,358.64
04/30/2014           6367      VOID: Catherine Stauber                    INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($6.88)         $304,365.52
04/30/2014           6368      VOID: Malinda Steckly                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($1,841.91)          $306,207.43
04/30/2014           6370      VOID: Kari Stricklin                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($15.59)         $306,223.02
04/30/2014           6371      VOID: Scott Stroud                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($342.07)         $306,565.09
04/30/2014           6376      VOID: Thomas Tainter                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($3.33)         $306,568.42
04/30/2014           6377      VOID: Gerald Talavera                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($4,718.45)          $311,286.87
04/30/2014           6378      VOID: Harlan Talley                        DIVIDEND TOO SMALL FOR DISTRIBUTION -     5200-003                                    ($1.61)         $311,288.48
                                                                          VOID CHECK

                                                                                                                   SUBTOTALS                 $0.00       ($18,672.24)
                                          Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55         Desc Main
                                                                                                                                           Page No: 126                  Exhibit B
                                                                              Document       Page  143 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                                 3                                             4                               5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction         Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                Tran Code             $                $


04/30/2014           6381      VOID: Stewart Thomas                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($328.62)         $311,617.10
04/30/2014           6382      VOID: Christopher Thompson                INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($6.02)         $311,623.12
04/30/2014           6384      VOID: Nancy Thweatt                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($1,125.71)          $312,748.83
04/30/2014           6386      VOID: Alexandra Toma                      DIVIDEND TOO SMALL FOR DISTRIBUTION -     5200-003                                    ($1.28)         $312,750.11
                                                                         VOID CHECK
04/30/2014           6387      VOID: Gabriel Topete                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($298.60)         $313,048.71
04/30/2014           6392      VOID: Robert Valik                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($454.70)         $313,503.41
04/30/2014           6393      VOID: Anna Vargo                          INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($26.82)         $313,530.23
04/30/2014           6395      VOID: Rajath Vikram                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($751.53)         $314,281.76
04/30/2014           6396      VOID: Johnny Villa                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($5,016.78)          $319,298.54
04/30/2014           6398      VOID: Emily Votruba                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                    ($2.86)         $319,301.40
04/30/2014           6399      VOID: Olivia Wakeman                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($48.38)         $319,349.78
04/30/2014           6400      VOID: James F Walls                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($23.45)         $319,373.23
04/30/2014           6401      VOID: John Ward                           INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($5,463.90)          $324,837.13
04/30/2014           6403      VOID: Jay Weinfuss                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($170.35)         $325,007.48
04/30/2014           6404      VOID: William Welch                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($238.63)         $325,246.11
04/30/2014           6406      VOID: Jason Wert                          INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($139.69)         $325,385.80
04/30/2014           6408      VOID: Pearl Whetzel                       INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($20.72)         $325,406.52
04/30/2014           6410      VOID: John Whittle                        INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($4,486.50)          $329,893.02
04/30/2014           6412      VOID: Donald Wims                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($221.00)         $330,114.02
04/30/2014           6415      VOID: Benson Wong                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($100.25)         $330,214.27
04/30/2014           6417      VOID: Holly Wotherspoon                   INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($457.46)         $330,671.73
04/30/2014           6418      VOID: Alan Yeo                            INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($93.43)         $330,765.16
04/30/2014           6419      VOID: Kenneth Zablotny                    DIVIDEND TOO SMALL FOR DISTRIBUTION -     5200-003                                    ($1.45)         $330,766.61
                                                                         VOID CHECK
04/30/2014           6420      VOID: Jody Zaiden                         INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                   ($50.69)         $330,817.30
04/30/2014           6421      VOID: Nathan Zaleski                      INSUFFICIENT ADDRESS - VOID CHECK         5200-003                                  ($634.14)         $331,451.44
04/30/2014           6422      VOID: Simon Zhu                           INSUFFICIENT ADDRESS - VOID CHECK         5200-003                               ($2,964.35)          $334,415.79

                                                                                                                  SUBTOTALS                 $0.00       ($23,127.31)
                                              Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 127                  Exhibit B
                                                                             Document       Page  144 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                               Separate bond (if applicable):

       1                2                                3                                             4                                        5                6                      7

   Transaction       Check /                           Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                          Tran Code            $                $


04/30/2014           6424      VOID: Arnold Zippel                      INSUFFICIENT ADDRESS - VOID CHECK                   5200-003                              ($1,360.64)          $335,776.43
04/30/2014           6446      Marc Barrett                             Claim #: 938-51; Distribution Dividend: 100.00;     5200-000                                    $2.39          $335,774.04
04/30/2014           6447      Stephen Barsanti                         Claim #: 938-55; Distribution Dividend: 100.00;     5200-000                                    $6.61          $335,767.43
04/30/2014           6448      Carol Berinato                           Claim #: 938-70; Distribution Dividend: 100.00;     5200-000                             $12,809.00            $322,958.43
04/30/2014           6449      Darthea Brown                            Claim #: 938-119; Distribution Dividend: 100.00;    5200-000                                   $10.06          $322,948.37
04/30/2014           6450      Victoria Burgess                         Claim #: 938-128; Distribution Dividend: 100.00;    5200-000                                  $207.53          $322,740.84
04/30/2014           6451      Bradley Burgon                           Claim #: 938-129; Distribution Dividend: 100.00;    5200-000                                   $28.13          $322,712.71
04/30/2014           6452      Diego Cadenas                            Claim #: 938-144; Distribution Dividend: 100.00;    5200-000                                    $3.29          $322,709.42
04/30/2014           6453      Aldo Calamari                            Claim #: 938-145; Distribution Dividend: 100.00;    5200-000                                   $56.43          $322,652.99
04/30/2014           6454      Loretta Camp                             Claim #: 938-149; Distribution Dividend: 100.00;    5200-000                                    $8.62          $322,644.37
04/30/2014           6455      Oscar Cantu                              Claim #: 938-154; Distribution Dividend: 100.00;    5200-000                                 $2,814.64         $319,829.73
04/30/2014           6456      Jenifer Caplan                           Claim #: 938-156; Distribution Dividend: 100.00;    5200-000                                    $7.00          $319,822.73
04/30/2014           6457      Cassandra Carra                          Claim #: 938-158; Distribution Dividend: 100.00;    5200-000                                  $109.33          $319,713.40
04/30/2014           6458      Charles Covill                           Claim #: 938-217; Distribution Dividend: 100.00;    5200-000                                  $125.26          $319,588.14
04/30/2014           6459      Karen Cunningham                         Claim #: 938-231; Distribution Dividend: 100.00;    5200-000                                  $131.46          $319,456.68
04/30/2014           6460      Salete De Avila                          Claim #: 938-245; Distribution Dividend: 100.00;    5200-000                                   $11.83          $319,444.85
04/30/2014           6461      Deborah L Dean                           Claim #: 938-246; Distribution Dividend: 100.00;    5200-000                                  $337.77          $319,107.08
04/30/2014           6462      Gretchen Doerner                         Claim #: 938-269; Distribution Dividend: 100.00;    5200-000                                  $120.43          $318,986.65
04/30/2014           6463      John Everett                             Claim #: 938-305; Distribution Dividend: 100.00;    5200-000                                 $3,840.57         $315,146.08
04/30/2014           6464      Fred Favetta                             Claim #: 938-310; Distribution Dividend: 100.00;    5200-000                                   $13.81          $315,132.27
04/30/2014           6465      Chris Favo                               Claim #: 938-311; Distribution Dividend: 100.00;    5200-000                                 $2,651.44         $312,480.83
04/30/2014           6466      David Ferguson Jr.                       Claim #: 938-316; Distribution Dividend: 100.00;    5200-000                                    $1.67          $312,479.16
04/30/2014           6467      Verenne Ferrari                          Claim #: 938-317; Distribution Dividend: 100.00;    5200-000                                  $216.54          $312,262.62
04/30/2014           6468      John Findley                             Claim #: 938-318; Distribution Dividend: 100.00;    5200-000                                   $13.79          $312,248.83
04/30/2014           6469      Dennis Fischer                           Claim #: 938-322; Distribution Dividend: 100.00;    5200-000                                   $23.58          $312,225.25
04/30/2014           6470      Michael Fleischer                        Claim #: 938-326; Distribution Dividend: 100.00;    5200-000                                  $557.39          $311,667.86
04/30/2014           6471      Justin Floyd                             Claim #: 938-327; Distribution Dividend: 100.00;    5200-000                                  $721.34          $310,946.52
04/30/2014           6472      David Formby                             Claim #: 938-329; Distribution Dividend: 100.00;    5200-000                                    $2.60          $310,943.92
                                                                                                                           SUBTOTALS                $0.00        $23,471.87
                                              Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                     Page No: 128                  Exhibit B
                                                                               Document       Page  145 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                 Separate bond (if applicable):

       1                2                                  3                                             4                                        5                6                      7

   Transaction       Check /                             Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                          Tran Code            $                $


04/30/2014           6473      Kevin Galindo                              Claim #: 938-346; Distribution Dividend: 100.00;    5200-000                                  $219.03          $310,724.89
04/30/2014           6474      Angela Griffith Lima                       Claim #: 938-379; Distribution Dividend: 100.00;    5200-000                                  $100.24          $310,624.65
04/30/2014           6475      David Hamm                                 Claim #: 938-396; Distribution Dividend: 100.00;    5200-000                                 $1,220.39         $309,404.26
04/30/2014           6476      Rochelle Hamm                              Claim #: 938-397; Distribution Dividend: 100.00;    5200-000                                    $4.78          $309,399.48
04/30/2014           6477      Deidra Hartman                             Claim #: 938-409; Distribution Dividend: 100.00;    5200-000                                 $7,594.19         $301,805.29
04/30/2014           6478      William Hartman                            Claim #: 938-410; Distribution Dividend: 100.00;    5200-000                             $10,749.70            $291,055.59
04/30/2014           6479      Carol Hemingway                            Claim #: 938-425; Distribution Dividend: 100.00;    5200-000                                   $53.39          $291,002.20
04/30/2014           6480      Cameo Hill                                 Claim #: 938-436; Distribution Dividend: 100.00;    5200-000                                  $112.55          $290,889.65
04/30/2014           6481      Timothy Hollems                            Claim #: 938-447; Distribution Dividend: 100.00;    5200-000                                  $129.17          $290,760.48
04/30/2014           6482      Zackery Howell                             Claim #: 938-454; Distribution Dividend: 100.00;    5200-000                                  $973.81          $289,786.67
04/30/2014           6483      James Hundertmark                          Claim #: 938-464; Distribution Dividend: 100.00;    5200-000                                    $3.49          $289,783.18
04/30/2014           6484      Lindy Jankura                              Claim #: 938-478; Distribution Dividend: 100.00;    5200-000                                  $305.82          $289,477.36
04/30/2014           6485      Michael Johnson                            Claim #: 938-486; Distribution Dividend: 100.00;    5200-000                                  $160.04          $289,317.32
04/30/2014           6486      Kari Jordahl                               Claim #: 938-494; Distribution Dividend: 100.00;    5200-000                                    $5.17          $289,312.15
04/30/2014           6487      Julie Kawashima                            Claim #: 938-507; Distribution Dividend: 100.00;    5200-000                                  $300.10          $289,012.05
04/30/2014           6488      Paul Kerness                               Claim #: 938-517; Distribution Dividend: 100.00;    5200-000                                    $2.27          $289,009.78
04/30/2014           6489      Andrew Kervin                              Claim #: 938-519; Distribution Dividend: 100.00;    5200-000                                   $11.22          $288,998.56
04/30/2014           6490      Irene Kitzman                              Claim #: 938-533; Distribution Dividend: 100.00;    5200-000                                   $50.74          $288,947.82
04/30/2014           6491      David Kroft                                Claim #: 938-551; Distribution Dividend: 100.00;    5200-000                                    $2.14          $288,945.68
04/30/2014           6492      Stephen Kulin                              Claim #: 938-554; Distribution Dividend: 100.00;    5200-000                                   $27.85          $288,917.83
04/30/2014           6493      Michael Lichtenberger                      Claim #: 938-588; Distribution Dividend: 100.00;    5200-000                                    $2.06          $288,915.77
04/30/2014           6494      Salamatu Lot                               Claim #: 938-603; Distribution Dividend: 100.00;    5200-000                                  $144.95          $288,770.82
04/30/2014           6495      Edmund Maguire                             Claim #: 938-613; Distribution Dividend: 100.00;    5200-000                                  $764.72          $288,006.10
04/30/2014           6496      Cynthia McCaffety                          Claim #: 938-642; Distribution Dividend: 100.00;    5200-000                                   $51.31          $287,954.79
04/30/2014           6497      Kerri McCaffety                            Claim #: 938-643; Distribution Dividend: 100.00;    5200-000                                    $1.58          $287,953.21
04/30/2014           6498      Lucinda McCall                             Claim #: 938-644; Distribution Dividend: 100.00;    5200-000                                   $90.80          $287,862.41
04/30/2014           6499      Lori McQuiston                             Claim #: 938-658; Distribution Dividend: 100.00;    5200-000                                    $3.99          $287,858.42
04/30/2014           6500      Denise Mellerup                            Claim #: 938-659; Distribution Dividend: 100.00;    5200-000                                   $35.65          $287,822.77
                                                                                                                             SUBTOTALS                $0.00        $23,121.15
                                             Case 09-44943            Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                     Page No: 129                  Exhibit B
                                                                               Document       Page  146 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                 Separate bond (if applicable):

       1                2                                  3                                             4                                        5                6                      7

   Transaction       Check /                             Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                          Tran Code            $                $


04/30/2014           6501      Sharon Miller                              Claim #: 938-671; Distribution Dividend: 100.00;    5200-000                                    $1.59          $287,821.18
04/30/2014           6502      David Moats                                Claim #: 938-678; Distribution Dividend: 100.00;    5200-000                                  $285.92          $287,535.26
04/30/2014           6503      Cristine Montalvo                          Claim #: 938-680; Distribution Dividend: 100.00;    5200-000                                   $44.50          $287,490.76
04/30/2014           6504      Franklin Nehs                              Claim #: 938-706; Distribution Dividend: 100.00;    5200-000                                   $26.29          $287,464.47
04/30/2014           6505      Dennis Nelson                              Claim #: 938-708; Distribution Dividend: 100.00;    5200-000                                  $557.41          $286,907.06
04/30/2014           6506      Nam Nguyen                                 Claim #: 938-713; Distribution Dividend: 100.00;    5200-000                                 $5,049.81         $281,857.25
04/30/2014           6507      Andrew Nofsinger                           Claim #: 938-718; Distribution Dividend: 100.00;    5200-000                                  $125.42          $281,731.83
04/30/2014           6508      Carolyn Norris                             Claim #: 938-720; Distribution Dividend: 100.00;    5200-000                                    $3.36          $281,728.47
04/30/2014           6509      Tom Norris                                 Claim #: 938-721; Distribution Dividend: 100.00;    5200-000                                 $5,678.41         $276,050.06
04/30/2014           6510      Eric O'Bannon                              Claim #: 938-725; Distribution Dividend: 100.00;    5200-000                                  $979.69          $275,070.37
04/30/2014           6511      Fernando Ochoa                             Claim #: 938-728; Distribution Dividend: 100.00;    5200-000                                 $1,292.39         $273,777.98
04/30/2014           6512      Dionisios Pagoulatos                       Claim #: 938-745; Distribution Dividend: 100.00;    5200-000                                  $962.68          $272,815.30
04/30/2014           6513      Lisa Ohanesian-Gambill                     Claim #: 938-735; Distribution Dividend: 100.00;    5200-000                                    $3.93          $272,811.37
04/30/2014           6514      Dexter Patterson                           Claim #: 938-758; Distribution Dividend: 100.00;    5200-000                                   $11.77          $272,799.60
04/30/2014           6515      Erna Patterson                             Claim #: 938-759; Distribution Dividend: 100.00;    5200-000                                 $1,725.62         $271,073.98
04/30/2014           6516      Dale Payton-Engle                          Claim #: 938-762; Distribution Dividend: 100.00;    5200-000                             $14,000.63            $257,073.35
04/30/2014           6517      Lois Peifer                                Claim #: 938-765; Distribution Dividend: 100.00;    5200-000                                    $3.74          $257,069.61
04/30/2014           6518      Joe Peng                                   Claim #: 938-766; Distribution Dividend: 100.00;    5200-000                                  $497.23          $256,572.38
04/30/2014           6519      Laszlo Petrik                              Claim #: 938-771; Distribution Dividend: 100.00;    5200-000                                 $2,301.85         $254,270.53
04/30/2014           6520      The Pham                                   Claim #: 938-773; Distribution Dividend: 100.00;    5200-000                                    $1.17          $254,269.36
04/30/2014           6521      Michael Phillips                           Claim #: 938-777; Distribution Dividend: 100.00;    5200-000                                   $15.59          $254,253.77
04/30/2014           6522      Kimberlee Piper                            Claim #: 938-786; Distribution Dividend: 100.00;    5200-000                                  $102.98          $254,150.79
04/30/2014           6523      Helen Polyak                               Claim #: 938-792; Distribution Dividend: 100.00;    5200-000                                    $1.42          $254,149.37
04/30/2014           6524      Theresa Poprac                             Claim #: 938-795; Distribution Dividend: 100.00;    5200-000                                  $746.03          $253,403.34
04/30/2014           6525      Sharon Pettigrew                           Claim #: 938-802; Distribution Dividend: 100.00;    5200-000                                   $75.93          $253,327.41
04/30/2014           6526      Gerald Radke                               Claim #: 938-808; Distribution Dividend: 100.00;    5200-000                                   $17.28          $253,310.13
04/30/2014           6527      Mary Beth Radke                            Claim #: 938-809; Distribution Dividend: 100.00;    5200-000                                   $17.18          $253,292.95
04/30/2014           6528      Hector Ramos                               Claim #: 938-811; Distribution Dividend: 100.00;    5200-000                                  $131.52          $253,161.43
                                                                                                                             SUBTOTALS                $0.00        $34,661.34
                                             Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                  Page No: 130                  Exhibit B
                                                                            Document       Page  147 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                              Separate bond (if applicable):

       1                2                               3                                             4                                        5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                $


04/30/2014           6529      Brian Reister                           Claim #: 938-821; Distribution Dividend: 100.00;    5200-000                                   $31.45          $253,129.98
04/30/2014           6530      Sadie Reister                           Claim #: 938-822; Distribution Dividend: 100.00;    5200-000                                    $4.99          $253,124.99
04/30/2014           6531      Karen Retardo                           Claim #: 938-826; Distribution Dividend: 100.00;    5200-000                                   $90.03          $253,034.96
04/30/2014           6532      Michael Richard                         Claim #: 938-828; Distribution Dividend: 100.00;    5200-000                                  $123.47          $252,911.49
04/30/2014           6533      Seth Rife                               Claim #: 938-831; Distribution Dividend: 100.00;    5200-000                                    $4.43          $252,907.06
04/30/2014           6534      Rebecca Robinson                        Claim #: 938-843; Distribution Dividend: 100.00;    5200-000                                   $10.00          $252,897.06
04/30/2014           6535      Cuauhtemoc Rochin                       Claim #: 938-844; Distribution Dividend: 100.00;    5200-000                                 $1,134.48         $251,762.58
04/30/2014           6536      Rafael Rochin                           Claim #: 938-845; Distribution Dividend: 100.00;    5200-000                                 $1,156.29         $250,606.29
04/30/2014           6537      Andrew Root                             Claim #: 938-850; Distribution Dividend: 100.00;    5200-000                                    $7.56          $250,598.73
04/30/2014           6538      Gloricel Rosario                        Claim #: 938-852; Distribution Dividend: 100.00;    5200-000                                   $99.77          $250,498.96
04/30/2014           6539      Barry Rosenblatt                        Claim #: 938-854; Distribution Dividend: 100.00;    5200-000                                   $30.74          $250,468.22
04/30/2014           6540      Wayne Runyon                            Claim #: 938-863; Distribution Dividend: 100.00;    5200-000                                  $349.45          $250,118.77
04/30/2014           6541      Richard Santos                          Claim #: 938-879; Distribution Dividend: 100.00;    5200-000                                  $978.24          $249,140.53
04/30/2014           6542      Harold Seaman                           Claim #: 938-895; Distribution Dividend: 100.00;    5200-000                                  $169.12          $248,971.41
04/30/2014           6543      Christine Shaffer                       Claim #: 938-903; Distribution Dividend: 100.00;    5200-000                                    $1.90          $248,969.51
04/30/2014           6544      Jonathan Sharp                          Claim #: 938-910; Distribution Dividend: 100.00;    5200-000                                  $145.26          $248,824.25
04/30/2014           6545      Robert Shemwell                         Claim #: 938-913; Distribution Dividend: 100.00;    5200-000                                   $37.87          $248,786.38
04/30/2014           6546      Jennifer Sherman                        Claim #: 938-915; Distribution Dividend: 100.00;    5200-000                                  $202.32          $248,584.06
04/30/2014           6547      Gene Shin                               Claim #: 938-916; Distribution Dividend: 100.00;    5200-000                                 $2,066.85         $246,517.21
04/30/2014           6548      Ric Shumway                             Claim #: 938-920; Distribution Dividend: 100.00;    5200-000                                  $154.12          $246,363.09
04/30/2014           6549      Simon Sia                               Claim #: 938-921; Distribution Dividend: 100.00;    5200-000                                  $109.31          $246,253.78
04/30/2014           6550      Doris Simpkins                          Claim #: 938-927; Distribution Dividend: 100.00;    5200-000                                    $5.15          $246,248.63
04/30/2014           6551      Tony Sladek                             Claim #: 938-932; Distribution Dividend: 100.00;    5200-000                                 $3,805.64         $242,442.99
04/30/2014           6552      Shawn Slevin                            Claim #: 938-933; Distribution Dividend: 100.00;    5200-000                                 $1,034.80         $241,408.19
04/30/2014           6553      Lisa Smith                              Claim #: 938-936; Distribution Dividend: 100.00;    5200-000                                   $27.16          $241,381.03
04/30/2014           6554      Penelope Smith                          Claim #: 938-940; Distribution Dividend: 100.00;    5200-000                                    $9.49          $241,371.54
04/30/2014           6555      David Snyder                            Claim #: 938-943; Distribution Dividend: 100.00;    5200-000                                    $4.06          $241,367.48
04/30/2014           6556      Jodi Somers                             Claim #: 938-944; Distribution Dividend: 100.00;    5200-000                                  $764.50          $240,602.98
                                                                                                                          SUBTOTALS                $0.00        $12,558.45
                                              Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                   Page No: 131                  Exhibit B
                                                                            Document       Page  148 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                               Separate bond (if applicable):

       1                2                               3                                             4                                         5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                           Tran Code            $                $


04/30/2014           6557      Sasha St. Denny                         Claim #: 938-950; Distribution Dividend: 100.00;     5200-000                                  $576.49          $240,026.49
04/30/2014           6558      Semara St. Denny                        Claim #: 938-951; Distribution Dividend: 100.00;     5200-000                                  $960.52          $239,065.97
04/30/2014           6559      Steve St. Denny                         Claim #: 938-952; Distribution Dividend: 100.00;     5200-000                                  $340.15          $238,725.82
04/30/2014           6560      Catherine Stauber                       Claim #: 938-957; Distribution Dividend: 100.00;     5200-000                                    $6.88          $238,718.94
04/30/2014           6561      Malinda Steckly                         Claim #: 938-958; Distribution Dividend: 100.00;     5200-000                                 $1,841.91         $236,877.03
04/30/2014           6562      Kari Stricklin                          Claim #: 938-970; Distribution Dividend: 100.00;     5200-000                                   $15.59          $236,861.44
04/30/2014           6563      Scott Stroud                            Claim #: 938-972; Distribution Dividend: 100.00;     5200-000                                  $342.07          $236,519.37
04/30/2014           6564      Thomas Tainter                          Claim #: 938-989; Distribution Dividend: 100.00;     5200-000                                    $3.33          $236,516.04
04/30/2014           6565      Gerald Talavera                         Claim #: 938-990; Distribution Dividend: 100.00;     5200-000                                 $4,718.45         $231,797.59
04/30/2014           6566      Harlan Talley                           Claim #: 938-992; Distribution Dividend: 100.00;     5200-000                                    $1.61          $231,795.98
04/30/2014           6567      Stewart Thomas                          Claim #: 938-1004; Distribution Dividend: 100.00;    5200-000                                  $328.62          $231,467.36
04/30/2014           6568      Christopher Thompson                    Claim #: 938-1005; Distribution Dividend: 100.00;    5200-000                                    $6.02          $231,461.34
04/30/2014           6569      Nancy Thweatt                           Claim #: 938-1008; Distribution Dividend: 100.00;    5200-000                                 $1,125.71         $230,335.63
04/30/2014           6570      Alexandra Toma                          Claim #: 938-1011; Distribution Dividend: 100.00;    5200-000                                    $1.28          $230,334.35
04/30/2014           6571      Gabriel Topete                          Claim #: 938-1013; Distribution Dividend: 100.00;    5200-000                                  $298.60          $230,035.75
04/30/2014           6572      Robert Valik                            Claim #: 938-1029; Distribution Dividend: 100.00;    5200-000                                  $454.70          $229,581.05
04/30/2014           6573      Anna Vargo                              Claim #: 938-1033; Distribution Dividend: 100.00;    5200-000                                   $26.82          $229,554.23
04/30/2014           6574      Rajath Vikram                           Claim #: 938-1043; Distribution Dividend: 100.00;    5200-000                                  $751.53          $228,802.70
04/30/2014           6575      Johnny Villa                            Claim #: 938-1044; Distribution Dividend: 100.00;    5200-000                                 $5,016.78         $223,785.92
04/30/2014           6576      Emily Votruba                           Claim #: 938-1051; Distribution Dividend: 100.00;    5200-000                                    $2.86          $223,783.06
04/30/2014           6577      Olivia Wakeman                          Claim #: 938-1053; Distribution Dividend: 100.00;    5200-000                                   $48.38          $223,734.68
04/30/2014           6578      James F Walls                           Claim #: 938-1057; Distribution Dividend: 100.00;    5200-000                                   $23.45          $223,711.23
04/30/2014           6579      John Ward                               Claim #: 938-1059; Distribution Dividend: 100.00;    5200-000                                 $5,463.90         $218,247.33
04/30/2014           6580      Jay Weinfuss                            Claim #: 938-1065; Distribution Dividend: 100.00;    5200-000                                  $170.35          $218,076.98
04/30/2014           6581      William Welch                           Claim #: 938-1068; Distribution Dividend: 100.00;    5200-000                                  $238.63          $217,838.35
04/30/2014           6582      Jason Wert                              Claim #: 938-1072; Distribution Dividend: 100.00;    5200-000                                  $139.69          $217,698.66
04/30/2014           6583      Pearl Whetzel                           Claim #: 938-1074; Distribution Dividend: 100.00;    5200-000                                   $20.72          $217,677.94
04/30/2014           6584      John Whittle                            Claim #: 938-1078; Distribution Dividend: 100.00;    5200-000                                 $4,486.50         $213,191.44
                                                                                                                           SUBTOTALS                $0.00        $27,411.54
                                             Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                               Desc Main
                                                                                                                                                               Page No: 132                  Exhibit B
                                                                            Document       Page  149 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                                        Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                              Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                          Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                          Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                           Separate bond (if applicable):

       1                2                               3                                             4                                                     5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                                Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                                       Tran Code            $                $


04/30/2014           6585      Donald Wims                             Claim #: 938-1092; Distribution Dividend: 100.00;                5200-000                                  $221.00          $212,970.44
04/30/2014           6586      Benson Wong                             Claim #: 938-1097; Distribution Dividend: 100.00;                5200-000                                  $100.25          $212,870.19
04/30/2014           6587      Holly Wotherspoon                       Claim #: 938-1102; Distribution Dividend: 100.00;                5200-000                                  $457.46          $212,412.73
04/30/2014           6588      Alan Yeo                                Claim #: 938-1105; Distribution Dividend: 100.00;                5200-000                                   $93.43          $212,319.30
04/30/2014           6589      Kenneth Zablotny                        Claim #: 938-1110; Distribution Dividend: 100.00;                5200-000                                    $1.45          $212,317.85
04/30/2014           6590      Jody Zaiden                             Claim #: 938-1111; Distribution Dividend: 100.00;                5200-000                                   $50.69          $212,267.16
04/30/2014           6591      Nathan Zaleski                          Claim #: 938-1113; Distribution Dividend: 100.00;                5200-000                                  $634.14          $211,633.02
04/30/2014           6592      Simon Zhu                               Claim #: 938-1116; Distribution Dividend: 100.00;                5200-000                                 $2,964.35         $208,668.67
04/30/2014           6593      Arnold Zippel                           Claim #: 938-1119; Distribution Dividend: 100.00;                5200-000                                 $1,360.64         $207,308.03
05/01/2014           6445      VOID: PAYCHEX                           INSUFFICIENT ADDRESS, CHECK RETURNED                             2690-003                                  ($56.96)         $207,364.99
05/05/2014                     PAYCHEX                                 PAYROLL PROCESSING FEE (PAYROLL PERIOD                           2690-000                                   $56.96          $207,308.03
                                                                       ENDING ON 4/24/14)
05/05/2014           6594      NUIX NORTH AMERICA, INC.                MAY, 2014 INVOICE NO. INUS01224                                  2990-000                                 $5,000.00         $202,308.03
05/13/2014                     PAYCHEX                                 PAYROLL PROCESSING FEE                                           2690-000                                   $15.54          $202,292.49
05/14/2014                     ROBERT ANGART                           FOR PAYROLL PERIOD ENDING 4/24/14                                2690-000                                 $1,787.81         $200,504.68
05/14/2014           6444      STOP PAYMENT: MARY ANN WIRTZ            Claim #: 167; Distribution Dividend: 100.00;                     5200-004                                  ($15.35)         $200,520.03
05/14/2014           6595      MARY ANN WIRTZ MACK                     Claim #: 167; Distribution Dividend: 100.00;                     5200-000                                   $15.35          $200,504.68
06/11/2014                     PAYCHEX                                 PAYROLL PROCESSING FEE                                           2690-000                                   $49.00          $200,455.68
06/23/2014           6596      NUIX NORTH AMERICA, INC.                JUNE, 2014 INVOICE NO. INUS01288                                 2990-000                                 $5,000.00         $195,455.68
06/25/2014           6597      JENNER & BLOCK LLP                      NINTH INTERIM FEES & EXPENSES PURSUANT                              *                                 $64,233.94            $131,221.74
                                                                       TO COURT ORDER DATED 6/25/14
                                                                       JENNER & BLOCK LLP                   $(63,708.90)                3210-000                                                   $131,221.74
                                                                       JENNER & BLOCK LLP                                  $(525.04)    3220-000                                                   $131,221.74
07/01/2014           6598      Winnie Chan                             Claim #938-177; Distribution Dividend 100.00                     5200-000                                 $2,596.52         $128,625.22
07/11/2014                     PAYCHEX                                 PAYROLL PROCESSNG FEE                                            2690-000                                   $49.00          $128,576.22
07/15/2014           6599      NUIX NORTH AMERICA, INC.                JULY, 2014 INVOICE NO. INUS01322                                 2990-000                                 $5,000.00         $123,576.22
07/17/2014           6600      OHIO JOB & FAMILY SERVICES              QUARTERLY PAYROLL TAX - 1st QUARTER, 2014                        2690-000                                  $178.50          $123,397.72
07/17/2014           6601      Elizabeth Garcia                        Claim #: 938-348; Distribution Dividend: 100.00;                 5200-000                                   $21.82          $123,375.90

                                                                                                                                       SUBTOTALS                $0.00        $89,815.54
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                                 Desc Main
                                                                                                                                                                Page No: 133                   Exhibit B
                                                                           Document       Page  150 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                          Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                                Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                            Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                             Separate bond (if applicable):

       1                2                               3                                            4                                                        5               6                       7

   Transaction       Check /                         Paid to/                Description of Transaction                                  Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                                         Tran Code            $                $


08/06/2014           6602      NUIX NORTH AMERICA, INC.               AUGUST, 2014 INVOICE NO. INUS01391                                 2990-000                                 $5,000.00          $118,375.90
08/06/2014           6603      ROBERT HALF LEGAL                      PER COURT ORDER DATED 9/4/13 - FOR LEGAL                           3991-000                             $78,814.44              $39,561.46
                                                                      SERVICES RE FIFTH THIRD BANK AND
                                                                      SOLOMON CASES
08/12/2014                     PAYCHEX                                PAYROLL PROCESSING FEE                                             2690-000                                   $63.00            $39,498.46
08/21/2014                     Transfer From: #******0162             TRANSFER FUNDS TO CUT SEYFARTH CHECK                               9999-000        $600,000.00                                 $639,498.46
                                                                      RE 13TH ALLOWED FEES
08/21/2014           6604      SEYFARTH SHAW LLP                      SEYFARTH THIRTEENTH FEES & EXPENSES                                   *                                $623,085.83              $16,412.63
                                                                      PURSUANT TO COURT ORDER DATED 8/20/14
                                                                      SEYFARTH THIRTEENTH FEES            $(590,234.00)                  3110-000                                                     $16,412.63
                                                                      PURSUANT TO COURT ORDER
                                                                      DATED 8/20/14
                                                                      SEYFARTH THIRTEENTH EXPENSES                       $(32,851.83)    3120-000                                                     $16,412.63
                                                                      PURSUANT TO COURT ORDER
                                                                      DATED 8/20/14
08/28/2014           6605      BMO HARRIS BANK N.A.                   2014 SAFE DEPOSIT BOX ANNUAL RENTAL FEE                            2990-000                                  $307.80            $16,104.83
09/08/2014                     OHIO BUSINESS GETAWAY                  PAYROLL FOR PERIOD ENDING 7/6/14                                   2690-000                                   $51.35            $16,053.48
09/08/2014                     UNITED STATES TREASURY                 PAYROLL PERIOD ENDING 9/6/14                                       2690-000                                  $319.11            $15,734.37
09/09/2014                     ROBERT ANGART                          FOR PAYROLL PERIOD ENDING 9/6/14                                   2690-000                                 $1,522.55           $14,211.82
09/11/2014           6606      NUIX NORTH AMERICA, INC.               SEPTEMBER, 2014 INVOICE NO. INUS01450                              2990-000                                 $5,000.00             $9,211.82
09/17/2014                     Transfer From: #******0162             TRANSFER FUNDS FOR PAYMENT OF ADMIN.                               9999-000          $25,000.00                                 $34,211.82
                                                                      EXPENSES
09/17/2014           6443      STOP PAYMENT: Angelina Lugo            Claim #: 938-605; Distribution Dividend: 100.00;                   5200-004                              ($3,991.50)            $38,203.32
09/17/2014           6452      STOP PAYMENT: Diego Cadenas            Claim #: 938-144; Distribution Dividend: 100.00;                   5200-004                                    ($3.29)          $38,206.61
09/17/2014           6454      STOP PAYMENT: Loretta Camp             Claim #: 938-149; Distribution Dividend: 100.00;                   5200-004                                    ($8.62)          $38,215.23
09/17/2014           6456      STOP PAYMENT: Jenifer Caplan           Claim #: 938-156; Distribution Dividend: 100.00;                   5200-004                                    ($7.00)          $38,222.23
09/17/2014           6459      STOP PAYMENT: Karen Cunningham         Claim #: 938-231; Distribution Dividend: 100.00;                   5200-004                                 ($131.46)           $38,353.69
09/17/2014           6463      STOP PAYMENT: John Everett             Claim #: 938-305; Distribution Dividend: 100.00;                   5200-004                              ($3,840.57)            $42,194.26
09/17/2014           6466      STOP PAYMENT: David Ferguson Jr.       Claim #: 938-316; Distribution Dividend: 100.00;                   5200-004                                    ($1.67)          $42,195.93
09/17/2014           6467      STOP PAYMENT: Verenne Ferrari          Claim #: 938-317; Distribution Dividend: 100.00;                   5200-004                                 ($216.54)           $42,412.47
                                                                                                                                        SUBTOTALS          $625,000.00       $705,963.43
                                         Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                   Page No: 134                  Exhibit B
                                                                             Document       Page  151 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                             3                                                4                                        5                6                      7

   Transaction       Check /                       Paid to/                    Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                              Tran Code            $                $


09/17/2014           6472      STOP PAYMENT: David Formby               Claim #: 938-329; Distribution Dividend: 100.00;    5200-004                                   ($2.60)          $42,415.07
09/17/2014           6478      STOP PAYMENT: William Hartman            Claim #: 938-410; Distribution Dividend: 100.00;    5200-004                             ($10,749.70)           $53,164.77
09/17/2014           6482      STOP PAYMENT: Zackery Howell             Claim #: 938-454; Distribution Dividend: 100.00;    5200-004                                 ($973.81)          $54,138.58
09/17/2014           6485      STOP PAYMENT: Michael Johnson            Claim #: 938-486; Distribution Dividend: 100.00;    5200-004                                 ($160.04)          $54,298.62
09/17/2014           6491      STOP PAYMENT: David Kroft                Claim #: 938-551; Distribution Dividend: 100.00;    5200-004                                   ($2.14)          $54,300.76
09/17/2014           6496      STOP PAYMENT: Cynthia McCaffety          Claim #: 938-642; Distribution Dividend: 100.00;    5200-004                                  ($51.31)          $54,352.07
09/17/2014           6497      STOP PAYMENT: Kerri McCaffety            Claim #: 938-643; Distribution Dividend: 100.00;    5200-004                                   ($1.58)          $54,353.65
09/17/2014           6500      STOP PAYMENT: Denise Mellerup            Claim #: 938-659; Distribution Dividend: 100.00;    5200-004                                  ($35.65)          $54,389.30
09/17/2014           6501      STOP PAYMENT: Sharon Miller              Claim #: 938-671; Distribution Dividend: 100.00;    5200-004                                   ($1.59)          $54,390.89
09/17/2014           6502      STOP PAYMENT: David Moats                Claim #: 938-678; Distribution Dividend: 100.00;    5200-004                                 ($285.92)          $54,676.81
09/17/2014           6503      STOP PAYMENT: Cristine Montalvo          Claim #: 938-680; Distribution Dividend: 100.00;    5200-004                                  ($44.50)          $54,721.31
09/17/2014           6507      STOP PAYMENT: Andrew Nofsinger           Claim #: 938-718; Distribution Dividend: 100.00;    5200-004                                 ($125.42)          $54,846.73
09/17/2014           6508      STOP PAYMENT: Carolyn Norris             Claim #: 938-720; Distribution Dividend: 100.00;    5200-004                                   ($3.36)          $54,850.09
09/17/2014           6509      STOP PAYMENT: Tom Norris                 Claim #: 938-721; Distribution Dividend: 100.00;    5200-004                              ($5,678.41)           $60,528.50
09/17/2014           6510      STOP PAYMENT: Eric O'Bannon              Claim #: 938-725; Distribution Dividend: 100.00;    5200-004                                 ($979.69)          $61,508.19
09/17/2014           6512      STOP PAYMENT: Dionisios Pagoulatos       Claim #: 938-745; Distribution Dividend: 100.00;    5200-004                                 ($962.68)          $62,470.87
09/17/2014           6514      STOP PAYMENT: Dexter Patterson           Claim #: 938-758; Distribution Dividend: 100.00;    5200-004                                  ($11.77)          $62,482.64
09/17/2014           6518      STOP PAYMENT: Joe Peng                   Claim #: 938-766; Distribution Dividend: 100.00;    5200-004                                 ($497.23)          $62,979.87
09/17/2014           6520      STOP PAYMENT: The Pham                   Claim #: 938-773; Distribution Dividend: 100.00;    5200-004                                   ($1.17)          $62,981.04
09/17/2014           6523      STOP PAYMENT: Helen Polyak               Claim #: 938-792; Distribution Dividend: 100.00;    5200-004                                   ($1.42)          $62,982.46
09/17/2014           6532      STOP PAYMENT: Michael Richard            Claim #: 938-828; Distribution Dividend: 100.00;    5200-004                                 ($123.47)          $63,105.93
09/17/2014           6533      STOP PAYMENT: Seth Rife                  Claim #: 938-831; Distribution Dividend: 100.00;    5200-004                                   ($4.43)          $63,110.36
09/17/2014           6538      STOP PAYMENT: Gloricel Rosario           Claim #: 938-852; Distribution Dividend: 100.00;    5200-004                                  ($99.77)          $63,210.13
09/17/2014           6540      STOP PAYMENT: Wayne Runyon               Claim #: 938-863; Distribution Dividend: 100.00;    5200-004                                 ($349.45)          $63,559.58
09/17/2014           6541      STOP PAYMENT: Richard Santos             Claim #: 938-879; Distribution Dividend: 100.00;    5200-004                                 ($978.24)          $64,537.82
09/17/2014           6542      STOP PAYMENT: Harold Seaman              Claim #: 938-895; Distribution Dividend: 100.00;    5200-004                                 ($169.12)          $64,706.94
09/17/2014           6544      STOP PAYMENT: Jonathan Sharp             Claim #: 938-910; Distribution Dividend: 100.00;    5200-004                                 ($145.26)          $64,852.20
09/17/2014           6546      STOP PAYMENT: Jennifer Sherman           Claim #: 938-915; Distribution Dividend: 100.00;    5200-004                                 ($202.32)          $65,054.52
                                                                                                                           SUBTOTALS                $0.00       ($22,642.05)
                                         Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                   Page No: 135                   Exhibit B
                                                                            Document       Page  152 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                             3                                               4                                         5                6                       7

   Transaction       Check /                        Paid to/                  Description of Transaction                    Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                     Received From                                                             Tran Code            $                $


09/17/2014           6551      STOP PAYMENT: Tony Sladek               Claim #: 938-932; Distribution Dividend: 100.00;     5200-004                              ($3,805.64)            $68,860.16
09/17/2014           6553      STOP PAYMENT: Lisa Smith                Claim #: 938-936; Distribution Dividend: 100.00;     5200-004                                  ($27.16)           $68,887.32
09/17/2014           6557      STOP PAYMENT: Sasha St. Denny           Claim #: 938-950; Distribution Dividend: 100.00;     5200-004                                 ($576.49)           $69,463.81
09/17/2014           6558      STOP PAYMENT: Semara St. Denny          Claim #: 938-951; Distribution Dividend: 100.00;     5200-004                                 ($960.52)           $70,424.33
09/17/2014           6559      STOP PAYMENT: Steve St. Denny           Claim #: 938-952; Distribution Dividend: 100.00;     5200-004                                 ($340.15)           $70,764.48
09/17/2014           6560      STOP PAYMENT: Catherine Stauber         Claim #: 938-957; Distribution Dividend: 100.00;     5200-004                                    ($6.88)          $70,771.36
09/17/2014           6562      STOP PAYMENT: Kari Stricklin            Claim #: 938-970; Distribution Dividend: 100.00;     5200-004                                  ($15.59)           $70,786.95
09/17/2014           6564      STOP PAYMENT: Thomas Tainter            Claim #: 938-989; Distribution Dividend: 100.00;     5200-004                                    ($3.33)          $70,790.28
09/17/2014           6567      STOP PAYMENT: Stewart Thomas            Claim #: 938-1004; Distribution Dividend: 100.00;    5200-004                                 ($328.62)           $71,118.90
09/17/2014           6568      STOP PAYMENT: Christopher Thompson      Claim #: 938-1005; Distribution Dividend: 100.00;    5200-004                                    ($6.02)          $71,124.92
09/17/2014           6570      STOP PAYMENT: Alexandra Toma            Claim #: 938-1011; Distribution Dividend: 100.00;    5200-004                                    ($1.28)          $71,126.20
09/17/2014           6573      STOP PAYMENT: Anna Vargo                Claim #: 938-1033; Distribution Dividend: 100.00;    5200-004                                  ($26.82)           $71,153.02
09/17/2014           6576      STOP PAYMENT: Emily Votruba             Claim #: 938-1051; Distribution Dividend: 100.00;    5200-004                                    ($2.86)          $71,155.88
09/17/2014           6579      STOP PAYMENT: John Ward                 Claim #: 938-1059; Distribution Dividend: 100.00;    5200-004                              ($5,463.90)            $76,619.78
09/17/2014           6582      STOP PAYMENT: Jason Wert                Claim #: 938-1072; Distribution Dividend: 100.00;    5200-004                                 ($139.69)           $76,759.47
09/17/2014           6585      STOP PAYMENT: Donald Wims               Claim #: 938-1092; Distribution Dividend: 100.00;    5200-004                                 ($221.00)           $76,980.47
09/17/2014           6590      STOP PAYMENT: Jody Zaiden               Claim #: 938-1111; Distribution Dividend: 100.00;    5200-004                                  ($50.69)           $77,031.16
09/17/2014           6591      STOP PAYMENT: Nathan Zaleski            Claim #: 938-1113; Distribution Dividend: 100.00;    5200-004                                 ($634.14)           $77,665.30
09/17/2014           6592      STOP PAYMENT: Simon Zhu                 Claim #: 938-1116; Distribution Dividend: 100.00;    5200-004                              ($2,964.35)            $80,629.65
09/17/2014           6607      ROBERT HALF LEGAL                       PER COURT ORDER DATED 9/10/14 - FOR LEGAL            3991-000                             $28,183.58              $52,446.07
                                                                       SERVICES RE SOLOMON CASE
10/03/2014                     PAYCHEX                                 PAYROLL PROCESSING FEE                               2690-000                                   $49.00            $52,397.07
10/14/2014                     PAYCHEX                                 PAYROLL PROCESSING FEE                               2690-000                                   $49.00            $52,348.07
10/14/2014           6608      OHIO DEPARTMENT OF JOB AND              3rd QUARTER, 2014 - QUARTERLY PAYROLL TAX            2690-000                                  $148.75            $52,199.32
                               FAMILY SERVICES                         STATEMENT
10/24/2014           6609      NUIX NORTH AMERICA, INC.                OCTOBER, 2014 INVOICE NO. INUS01549                  2990-000                                 $5,000.00           $47,199.32
10/29/2014           6435      STOP PAYMENT: John Dooley               Claim #: 938-273; Distribution Dividend: 100.00;     5200-004                                 ($423.35)           $47,622.67
10/29/2014           6437      STOP PAYMENT: Meredith Burkholder       Claim #: 938-134; Distribution Dividend: 100.00;     5200-004                              ($2,117.39)            $49,740.06

                                                                                                                           SUBTOTALS                $0.00        $15,314.46
                                             Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                                Desc Main
                                                                                                                                                               Page No: 136                  Exhibit B
                                                                           Document       Page  153 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                            Separate bond (if applicable):

       1                2                                 3                                           4                                                      5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                                 Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                                        Tran Code            $                $


11/07/2014           6610      NUIX NORTH AMERICA, INC.               NOVEMBER, 2014 INVOICE NO. INUS01592                              2990-000                                 $5,000.00          $44,740.06
11/17/2014                     PAYCHEX                                PROCESSING FEE - ACTUALLY OCCURRED ON                             2690-000                                   $59.50           $44,680.56
                                                                      11/12/14
11/17/2014           6611      Tony Sladek                            Claim #: 938-932; Distribution Dividend: 100.00;                  5200-000                                 $3,805.64          $40,874.92
12/11/2014                     PAYCHEX                                PAYROLL PROCESSING FEE                                            2690-000                                   $49.00           $40,825.92
12/17/2014                     Transfer From: #******0162                                                                               9999-000        $568,000.00                                $608,825.92
12/17/2014           6612      SEYFARTH SHAW LLP                      SEYFARTH FEE AWARD RE THIRTEENTH                                  3110-000                             $17,920.50            $590,905.42
                                                                      INTERIM FEE APPLICATION, PURSUANT TO
                                                                      COURT ORDER ENTERED 12/16/14.
12/17/2014           6613      NUIX NORTH AMERICA, INC.               DECEMBER, 2014 INVOICE NO. INUS01656                              2990-000                                 $5,000.00         $585,905.42
12/17/2014           6614      SEYFARTH SHAW LLP                      SEYFARTH FEES & EXPENSES RE FOURTEENTH                               *                                $547,538.41             $38,367.01
                                                                      FEE APPLICATION, PURSUANT TO COURT
                                                                      ORDER DATED 12/16/14
                                                                      SEYFARTH FEES RE FOURTEENTH        $(541,038.85)                  3110-000                                                    $38,367.01
                                                                      FEE APPLICATION, PURSUANT TO
                                                                      COURT ORDER DATED 12/16/14
                                                                      SEYFARTH EXPENSES RE                               $(6,499.56)    3120-000                                                    $38,367.01
                                                                      FOURTEENTH FEE APPLICATION,
                                                                      PURSUANT TO COURT ORDER
                                                                      DATED 12/16/14
12/18/2014                     Transfer From: #******0162             CORRECTING $5.000 TRANSFER FROM                                   9999-000          $10,000.00                                $48,367.01
                                                                      CHECKING TO MMA - PLUS TRANSFERRING
                                                                      $5,000
12/18/2014                     Transfer To: #******0162                                                                                 9999-000                                 $5,000.00          $43,367.01
12/18/2014           6615      ORANGE LEGAL TECHNOLOGIES              PER COURT ORDER DATED 9/10/14, LITIGATION                         2990-000                             $41,305.18               $2,061.83
                                                                      DISCOVERY SERVICES
12/23/2014                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE DISTRIBUTION TO                            9999-000        $370,000.00                                $372,061.83
                                                                      HSA CLAIMANTS
12/23/2014           6616      STEVEN SACCHI                          Claim #: 8; Distribution Dividend: 100.00;                        5200-000                                 $5,119.31         $366,942.52
12/23/2014           6617      KEVIN RIBBLE                           Claim #: 162; Distribution Dividend: 100.00;                      5200-000                                 $1,100.00         $365,842.52


                                                                                                                                       SUBTOTALS          $948,000.00       $631,897.54
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 137                  Exhibit B
                                                                         Document       Page  154 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                             3                                             4                                   5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


12/23/2014           6618      LARRY R BERNARDINI                   Claim #: 161; Distribution Dividend: 100.00;    5200-000                                 $7,233.77         $358,608.75
12/23/2014           6619      DAWN REED                            Claim #: 156; Distribution Dividend: 100.00;    5200-000                                 $1,065.92         $357,542.83
12/23/2014           6620      GEORGEANN WELLFARE                   Claim #: 123; Distribution Dividend: 100.00;    5200-000                                 $2,159.61         $355,383.22
12/23/2014           6621      DAVID WELLFARE                       Claim #: 122; Distribution Dividend: 100.00;    5200-000                                 $2,479.01         $352,904.21
12/23/2014           6622      STEVEN PORCARO                       Claim #: 118; Distribution Dividend: 100.00;    5200-000                             $19,000.00            $333,904.21
12/23/2014           6623      ALEXANDER WILLIAMS                   Claim #: 115; Distribution Dividend: 100.00;    5200-000                                 $6,000.00         $327,904.21
12/23/2014           6624      MICHAEL BISHOP                       Claim #: 103; Distribution Dividend: 100.00;    5200-000                                  $154.21          $327,750.00
12/23/2014           6625      JOHN C FROGLEY                       Claim #: 83; Distribution Dividend: 100.00;     5200-000                             $18,553.06            $309,196.94
12/23/2014           6626      RICHARD S BUNCE                      Claim #: 82; Distribution Dividend: 100.00;     5200-000                                 $1,528.27         $307,668.67
12/23/2014           6627      DARIN RIDDLES                        Claim #: 62; Distribution Dividend: 100.00;     5200-000                                 $1,837.75         $305,830.92
12/23/2014           6628      CAMILLE SCHENKEL                     Claim #: 59; Distribution Dividend: 100.00;     5200-000                                 $9,410.54         $296,420.38
12/23/2014           6629      WILLIAM DUNCAN                       Claim #: 46; Distribution Dividend: 100.00;     5200-000                             $22,984.96            $273,435.42
12/23/2014           6630      JEANNIE ESTHER ELIAS                 Claim #: 44; Distribution Dividend: 100.00;     5200-000                                  $100.00          $273,335.42
12/23/2014           6631      JOEL TSE                             Claim #: 928; Distribution Dividend: 100.00;    5200-000                                 $2,287.99         $271,047.43
12/23/2014           6632      ROBERT CLARK                         Claim #: 921; Distribution Dividend: 100.00;    5200-000                                   $84.51          $270,962.92
12/23/2014           6633      RANDALL WEINSTEIN                    Claim #: 916; Distribution Dividend: 100.00;    5200-000                                  $538.61          $270,424.31
12/23/2014           6634      JAY JOHNSTON                         Claim #: 912; Distribution Dividend: 100.00;    5200-000                                  $800.37          $269,623.94
12/23/2014           6635      HELENE BERGMAN-CARLSON               Claim #: 900; Distribution Dividend: 100.00;    5200-000                                   $95.30          $269,528.64
12/23/2014           6636      JOHN CARLSON                         Claim #: 898; Distribution Dividend: 100.00;    5200-000                                  $104.61          $269,424.03
12/23/2014           6637      WILLIAM PAINE                        Claim #: 891; Distribution Dividend: 100.00;    5200-000                                 $3,133.90         $266,290.13
12/23/2014           6638      ESTHER MCCLELLAN                     Claim #: 890; Distribution Dividend: 100.00;    5200-000                                   $34.68          $266,255.45
12/23/2014           6639      ROBERT STATTEL                       Claim #: 829; Distribution Dividend: 100.00;    5200-000                                 $2,926.74         $263,328.71
12/23/2014           6640      AMY NEIMAN                           Claim #: 828; Distribution Dividend: 100.00;    5200-000                                  $456.83          $262,871.88
12/23/2014           6641      MARGARET CHABOWSKI                   Claim #: 825; Distribution Dividend: 100.00;    5200-000                                  $446.53          $262,425.35
12/23/2014           6642      BARBARA COLEMAN                      Claim #: 821; Distribution Dividend: 100.00;    5200-000                                 $5,906.52         $256,518.83
12/23/2014           6643      DAVID REES                           Claim #: 817; Distribution Dividend: 100.00;    5200-000                                 $1,869.90         $254,648.93
12/23/2014           6644      ALEXANDER RISHKES                    Claim #: 806; Distribution Dividend: 100.00;    5200-000                                 $6,734.06         $247,914.87
12/23/2014           6645      DAVID LEE                            Claim #: 805; Distribution Dividend: 100.00;    5200-000                                 $3,687.39         $244,227.48
                                                                                                                   SUBTOTALS                $0.00       $121,615.04
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55              Desc Main
                                                                                                                                          Page No: 138                  Exhibit B
                                                                        Document       Page  155 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                       Separate bond (if applicable):

       1                2                            3                                            4                                    5                6                      7

   Transaction       Check /                      Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                      Tran Code            $                $


12/23/2014           6646      MARGO HYDE                          Claim #: 803; Distribution Dividend: 100.00;    5200-000                                 $5,386.88         $238,840.60
12/23/2014           6647      LAWRENCE ALLEN                      Claim #: 759; Distribution Dividend: 100.00;    5200-000                                 $1,871.48         $236,969.12
12/23/2014           6648      JIM PHILLIPS                        Claim #: 758; Distribution Dividend: 100.00;    5200-000                                   $50.67          $236,918.45
12/23/2014           6649      MANUEL RODGERS JR.                  Claim #: 756; Distribution Dividend: 100.00;    5200-000                                  $145.30          $236,773.15
12/23/2014           6650      DAVID WARREN                        Claim #: 749; Distribution Dividend: 100.00;    5200-000                                 $1,775.12         $234,998.03
12/23/2014           6651      MICHAEL KLAUSMEIER                  Claim #: 747; Distribution Dividend: 100.00;    5200-000                                  $419.28          $234,578.75
12/23/2014           6652      JACKSON LOO                         Claim #: 731; Distribution Dividend: 100.00;    5200-000                                 $1,250.57         $233,328.18
12/23/2014           6653      MATTHEW RYBICKI                     Claim #: 730; Distribution Dividend: 100.00;    5200-000                                   $32.05          $233,296.13
12/23/2014           6654      PETER KIM                           Claim #: 728; Distribution Dividend: 100.00;    5200-000                                 $3,000.00         $230,296.13
12/23/2014           6655      BRITTA RILEY                        Claim #: 727; Distribution Dividend: 100.00;    5200-000                                 $2,969.61         $227,326.52
12/23/2014           6656      CHERYL GRAHAM                       Claim #: 725; Distribution Dividend: 100.00;    5200-000                                 $2,490.67         $224,835.85
12/23/2014           6657      JOLIE RUELLE                        Claim #: 717; Distribution Dividend: 100.00;    5200-000                                  $205.28          $224,630.57
12/23/2014           6658      BEN ENGEBRETH                       Claim #: 715; Distribution Dividend: 100.00;    5200-000                                 $1,650.00         $222,980.57
12/23/2014           6659      SIMON A KONO                        Claim #: 713; Distribution Dividend: 100.00;    5200-000                                 $6,055.08         $216,925.49
12/23/2014           6660      ALFRED DUCHARME JR.                 Claim #: 712; Distribution Dividend: 100.00;    5200-000                                 $6,688.59         $210,236.90
12/23/2014           6661      ALEXANDRA HOROWITZ                  Claim #: 693; Distribution Dividend: 100.00;    5200-000                                 $1,496.16         $208,740.74
12/23/2014           6662      DAVID LANDIS                        Claim #: 688; Distribution Dividend: 100.00;    5200-000                                   $78.58          $208,662.16
12/23/2014           6663      JAMES SMITH                         Claim #: 665; Distribution Dividend: 100.00;    5200-000                                   $96.12          $208,566.04
12/23/2014           6664      GREGGORY MCFARLYN                   Claim #: 664; Distribution Dividend: 100.00;    5200-000                                 $2,050.15         $206,515.89
12/23/2014           6665      KELVIN CHIN                         Claim #: 663; Distribution Dividend: 100.00;    5200-000                                  $415.27          $206,100.62
12/23/2014           6666      ALEXIS FRASZ                        Claim #: 662; Distribution Dividend: 100.00;    5200-000                                 $2,992.53         $203,108.09
12/23/2014           6667      BLAKE PITCHFORD                     Claim #: 661; Distribution Dividend: 100.00;    5200-000                                   $93.40          $203,014.69
12/23/2014           6668      WHITNEY BENSON                      Claim #: 660; Distribution Dividend: 100.00;    5200-000                                  $180.54          $202,834.15
12/23/2014           6669      STEVEN BENSON                       Claim #: 659; Distribution Dividend: 100.00;    5200-000                                 $1,394.23         $201,439.92
12/23/2014           6670      KEVIN WONG                          Claim #: 658; Distribution Dividend: 100.00;    5200-000                             $12,310.25            $189,129.67
12/23/2014           6671      XAVIER FAN                          Claim #: 650; Distribution Dividend: 100.00;    5200-000                                 $4,722.87         $184,406.80
12/23/2014           6672      DA YANG YU                          Claim #: 645; Distribution Dividend: 100.00;    5200-000                                 $9,274.36         $175,132.44
12/23/2014           6673      LEIGHTON LEE                        Claim #: 559; Distribution Dividend: 100.00;    5200-000                                 $1,505.49         $173,626.95
                                                                                                                  SUBTOTALS                $0.00        $70,600.53
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 139                  Exhibit B
                                                                         Document       Page  156 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                            3                                             4                                    5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


12/23/2014           6674      SANDRA ANFANG                        Claim #: 554; Distribution Dividend: 100.00;    5200-000                                   $62.56          $173,564.39
12/23/2014           6675      OLIVIA SANCHEZ                       Claim #: 552; Distribution Dividend: 100.00;    5200-000                                  $450.00          $173,114.39
12/23/2014           6676      IAN HOWELL                           Claim #: 545; Distribution Dividend: 100.00;    5200-000                                  $516.49          $172,597.90
12/23/2014           6677      MELANIE STALLINGS                    Claim #: 541; Distribution Dividend: 100.00;    5200-000                                  $242.40          $172,355.50
12/23/2014           6678      LAURA KLIEVES                        Claim #: 540; Distribution Dividend: 100.00;    5200-000                                 $5,800.00         $166,555.50
12/23/2014           6679      DAVID CLARKE                         Claim #: 538; Distribution Dividend: 100.00;    5200-000                                  $149.71          $166,405.79
12/23/2014           6680      DOUG & KATHLEEN WATSON               Claim #: 536; Distribution Dividend: 100.00;    5200-000                                 $3,912.57         $162,493.22
12/23/2014           6681      MICHAEL SISKIN                       Claim #: 516; Distribution Dividend: 100.00;    5200-000                                 $1,183.94         $161,309.28
12/23/2014           6682      JUNE LARSON                          Claim #: 515; Distribution Dividend: 100.00;    5200-000                                  $100.00          $161,209.28
12/23/2014           6683      JOSEPH DAYNES                        Claim #: 496; Distribution Dividend: 100.00;    5200-000                             $11,961.68            $149,247.60
12/23/2014           6684      BRENDA STEWART                       Claim #: 473; Distribution Dividend: 100.00;    5200-000                                 $2,774.95         $146,472.65
12/23/2014           6685      PUI LING TAM                         Claim #: 458; Distribution Dividend: 100.00;    5200-000                                  $570.83          $145,901.82
12/23/2014           6686      STEVEN BALT                          Claim #: 333; Distribution Dividend: 100.00;    5200-000                                  $606.00          $145,295.82
12/23/2014           6687      CHRISTINE HARBIN                     Claim #: 331; Distribution Dividend: 100.00;    5200-000                                  $500.00          $144,795.82
12/23/2014           6688      STEVEN FABER                         Claim #: 313; Distribution Dividend: 100.00;    5200-000                             $12,164.14            $132,631.68
12/23/2014           6689      JOEL DAMIAN                          Claim #: 271; Distribution Dividend: 100.00;    5200-000                                 $1,376.43         $131,255.25
12/23/2014           6690      MECHTHILD PHILLIPS                   Claim #: 268; Distribution Dividend: 100.00;    5200-000                                  $164.65          $131,090.60
12/23/2014           6691      CARI KEENER                          Claim #: 227; Distribution Dividend: 100.00;    5200-000                                  $759.40          $130,331.20
12/23/2014           6692      CURT WILSON                          Claim #: 637; Distribution Dividend: 100.00;    5200-000                                  $130.00          $130,201.20
12/23/2014           6693      NATHAN MILLER                        Claim #: 628; Distribution Dividend: 100.00;    5200-000                                 $2,483.28         $127,717.92
12/23/2014           6694      K.P.BABU VARADA                      Claim #: 367; Distribution Dividend: 100.00;    5200-000                                 $8,121.07         $119,596.85
12/23/2014           6695      GEORGE SCOTT                         Claim #: 365; Distribution Dividend: 100.00;    5200-000                                 $4,149.65         $115,447.20
12/23/2014           6696      MELISSA STEWART                      Claim #: 839; Distribution Dividend: 100.00;    5200-000                                 $1,829.02         $113,618.18
12/23/2014           6697      DEBRA J KARASH                       Claim #: 837; Distribution Dividend: 100.00;    5200-000                                  $935.19          $112,682.99
12/23/2014           6698      JAMES CUMMINGS                       Claim #: 835; Distribution Dividend: 100.00;    5200-000                                 $9,289.29         $103,393.70
12/23/2014           6699      SUKHNANDAN GAMBHIR                   Claim #: 674; Distribution Dividend: 100.00;    5200-000                             $10,259.98             $93,133.72
12/23/2014           6700      MILTON J ALLEN                       Claim #: 859; Distribution Dividend: 100.00;    5200-000                                 $1,862.19          $91,271.53
12/23/2014           6701      KELLY SAPORITO                       Claim #: 854; Distribution Dividend: 100.00;    5200-000                                  $250.00           $91,021.53
                                                                                                                   SUBTOTALS                $0.00        $82,605.42
                                              Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                    Page No: 140                  Exhibit B
                                                                              Document       Page  157 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                             Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                   Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                               Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                               Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                Separate bond (if applicable):

       1                2                                 3                                             4                                        5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                          Tran Code            $                $


12/23/2014           6702      PHILIP KLEIN                              Claim #: 853; Distribution Dividend: 100.00;        5200-000                                 $1,021.10          $90,000.43
12/23/2014           6703      RICHARD MARCOUX                           Claim #: 593; Distribution Dividend: 100.00;        5200-000                                  $800.00           $89,200.43
12/23/2014           6704      SCOTT FLEGEL                              Claim #: 153; Distribution Dividend: 100.00;        5200-000                                 $1,541.83          $87,658.60
12/23/2014           6705      CONNIE TREBING                            Claim #: 326; Distribution Dividend: 100.00;        5200-000                                 $1,841.27          $85,817.33
12/23/2014           6706      LISA DECKER                               Claim #: 875; Distribution Dividend: 100.00;        5200-000                                  $695.97           $85,121.36
12/23/2014           6707      NICA ORLICK-ROY                           Claim #: 572; Distribution Dividend: 100.00;        5200-000                                  $690.00           $84,431.36
12/23/2014           6708      LAI YU LILY WONG                          Claim #: 570; Distribution Dividend: 100.00;        5200-000                                  $987.22           $83,444.14
12/23/2014           6709      CLAY ALLEN                                Claim #: 938; Distribution Dividend: 100.00;        5200-000                                   $17.79           $83,426.35
12/23/2014           6710      JENNY ARCILLA-GONZALEZ                    Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $311.51           $83,114.84
12/23/2014           6711      JONATHAN ARMSTRONG                        Claim #: 938; Distribution Dividend: 100.00;        5200-000                                   $45.59           $83,069.25
12/23/2014           6712      ALICIA ATILANO                            Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $476.83           $82,592.42
12/23/2014           6713      ERIC AUGUSTINE                            Claim #: 938; Distribution Dividend: 100.00;        5200-000                                   $24.50           $82,567.92
12/23/2014           6714      JONEE AUSTIN                              Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $206.48           $82,361.44
12/23/2014           6715      John Bassett                              Claim #: 938; Distribution Dividend: 100.00;        5200-000                                 $3,144.67          $79,216.77
12/23/2014           6716      Ellen Blau                                Claim #: 938-85; Distribution Dividend: 100.00;     5200-000                                   $34.54           $79,182.23
12/23/2014           6717      Rene Bourque                              Claim #: 938-95; Distribution Dividend: 100.00;     5200-000                                   $11.30           $79,170.93
12/23/2014           6718      Lewis Buchner                             Claim #: 938-124; Distribution Dividend: 100.00;    5200-000                                  $205.30           $78,965.63
12/23/2014           6719      Meredith Burkholder                       Claim #: 938; Distribution Dividend: 100.00;        5200-000                                 $2,117.39          $76,848.24
12/23/2014           6720      Diego Cadenas                             Claim #: 938; Distribution Dividend: 100.00;        5200-000                                    $3.29           $76,844.95
12/23/2014           6721      Loretta Camp                              Claim #: 938-149; Distribution Dividend: 100.00;    5200-000                                    $8.62           $76,836.33
12/23/2014           6722      Yeshimebet Campbell                       Claim #: 938-150; Distribution Dividend: 100.00;    5200-000                                   $84.51           $76,751.82
12/23/2014           6723      Elena Campili-Cole                        Claim #: 938-151; Distribution Dividend: 100.00;    5200-000                                   $77.56           $76,674.26
12/23/2014           6724      Jenifer Caplan                            Claim #: 938-156; Distribution Dividend: 100.00;    5200-000                                    $7.00           $76,667.26
12/23/2014           6725      Gary Carson                               Claim #: 938; Distribution Dividend: 100.00;        5200-000                                   $64.54           $76,602.72
12/23/2014           6726      Erica Chen                                Claim #: 938-181; Distribution Dividend: 100.00;    5200-000                                  $149.85           $76,452.87
12/23/2014           6727      Sonya Chung                               Claim #: 938-186; Distribution Dividend: 100.00;    5200-000                                   $50.21           $76,402.66
12/23/2014           6728      Chanel Clifford                           Claim #: 938-192; Distribution Dividend: 100.00;    5200-000                                    $3.18           $76,399.48
12/23/2014           6729      Adina Cohen                               Claim #: 938; Distribution Dividend: 100.00;        5200-000                                   $13.41           $76,386.07
                                                                                                                            SUBTOTALS                $0.00        $14,635.46
                                              Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                  Page No: 141                  Exhibit B
                                                                            Document       Page  158 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                             Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                              Separate bond (if applicable):

       1                2                                3                                            4                                        5                6                      7

   Transaction       Check /                          Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                       Received From                                                          Tran Code            $                $


12/23/2014           6730      Gregory Corliss                         Claim #: 938-213; Distribution Dividend: 100.00;    5200-000                                 $1,021.81          $75,364.26
12/23/2014           6731      Karen Cunningham                        Claim #: 938-231; Distribution Dividend: 100.00;    5200-000                                  $131.46           $75,232.80
12/23/2014           6732      Daniel Davidson                         Claim #: 938-238; Distribution Dividend: 100.00;    5200-000                                    $2.31           $75,230.49
12/23/2014           6733      John Dooley                             Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $423.35           $74,807.14
12/23/2014           6734      Robert Dover                            Claim #: 938-276; Distribution Dividend: 100.00;    5200-000                                 $1,316.69          $73,490.45
12/23/2014           6735      Damon Duncan                            Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $144.62           $73,345.83
12/23/2014           6736      Sonya Dunn                              Claim #: 938; Distribution Dividend: 100.00;        5200-000                                   $14.66           $73,331.17
12/23/2014           6737      Kristine Ekman                          Claim #: 938-295; Distribution Dividend: 100.00;    5200-000                                  $317.03           $73,014.14
12/23/2014           6738      John Everett                            Claim #: 938-305; Distribution Dividend: 100.00;    5200-000                                 $3,840.57          $69,173.57
12/23/2014           6739      Verenne Ferrari                         Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $216.54           $68,957.03
12/23/2014           6740      David Formby                            Claim #: 938-329; Distribution Dividend: 100.00;    5200-000                                    $2.60           $68,954.43
12/23/2014           6741      Karen Frey                              Claim #: 938-338; Distribution Dividend: 100.00;    5200-000                                    $3.68           $68,950.75
12/23/2014           6742      Carlos Julio Gonzalez                   Claim #: 938-365; Distribution Dividend: 100.00;    5200-000                                   $97.59           $68,853.16
12/23/2014           6743      William Hartman                         Claim #: 938; Distribution Dividend: 100.00;        5200-000                             $10,749.70             $58,103.46
12/23/2014           6744      David Hiley                             Claim #: 938-435; Distribution Dividend: 100.00;    5200-000                                  $498.26           $57,605.20
12/23/2014           6745      Zackery Howell                          Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $973.81           $56,631.39
12/23/2014           6746      Michael Johnson                         Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $160.04           $56,471.35
12/23/2014           6747      Wallace Jones                           Claim #: 938-493; Distribution Dividend: 100.00;    5200-000                                 $5,160.19          $51,311.16
12/23/2014           6748      Andrew Kim                              Claim #: 938-524; Distribution Dividend: 100.00;    5200-000                                 $2,636.42          $48,674.74
12/23/2014           6749      David Kroft                             Claim #: 938-551; Distribution Dividend: 100.00;    5200-000                                    $2.14           $48,672.60
12/23/2014           6750      Angelina Lugo                           Claim #: 938-605; Distribution Dividend: 100.00;    5200-000                                 $3,991.50          $44,681.10
12/23/2014           6751      Chris Madrid                            Claim #: 938; Distribution Dividend: 100.00;        5200-000                                    $2.03           $44,679.07
12/23/2014           6752      Cynthia McCaffety                       Claim #: 938-642; Distribution Dividend: 100.00;    5200-000                                   $51.31           $44,627.76
12/23/2014           6753      Denise Mellerup                         Claim #: 938; Distribution Dividend: 100.00;        5200-000                                   $35.65           $44,592.11
12/23/2014           6754      David Moats                             Claim #: 938; Distribution Dividend: 100.00;        5200-000                                  $285.92           $44,306.19
12/23/2014           6755      Cristine Montalvo                       Claim #: 938-680; Distribution Dividend: 100.00;    5200-000                                   $44.50           $44,261.69
12/23/2014           6756      Kiersten Muenchinger                    Claim #: 938; Distribution Dividend: 100.00;        5200-000                                 $5,602.44          $38,659.25
12/23/2014           6757      Jean-Jacques Mulleneaux                 Claim #: 938-695; Distribution Dividend: 100.00;    5200-000                                   $14.46           $38,644.79
                                                                                                                          SUBTOTALS                $0.00        $37,741.28
                                            Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                      Page No: 142                  Exhibit B
                                                                               Document       Page  159 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                     Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                 Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                  Separate bond (if applicable):

       1                2                                  3                                             4                                         5                6                      7

   Transaction       Check /                             Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                           Tran Code            $                $


12/23/2014           6758      Thep Nampannha                             Claim #: 938-701; Distribution Dividend: 100.00;     5200-000                                 $1,487.69          $37,157.10
12/23/2014           6759      Andrew Nofsinger                           Claim #: 938; Distribution Dividend: 100.00;         5200-000                                  $125.42           $37,031.68
12/23/2014           6760      Carolyn Norris                             Claim #: 938; Distribution Dividend: 100.00;         5200-000                                    $3.36           $37,028.32
12/23/2014           6761      Tom Norris                                 Claim #: 938; Distribution Dividend: 100.00;         5200-000                                 $5,678.41          $31,349.91
12/23/2014           6762      Eric O'Bannon                              Claim #: 938; Distribution Dividend: 100.00;         5200-000                                  $979.69           $30,370.22
12/23/2014           6763      Dionisios Pagoulatos                       Claim #: 938-745; Distribution Dividend: 100.00;     5200-000                                  $962.68           $29,407.54
12/23/2014           6764      Dexter Patterson                           Claim #: 938; Distribution Dividend: 100.00;         5200-000                                   $11.77           $29,395.77
12/23/2014           6765      Joe Peng                                   Claim #: 938-766; Distribution Dividend: 100.00;     5200-000                                  $497.23           $28,898.54
12/23/2014           6766      Michael Richard                            Claim #: 938; Distribution Dividend: 100.00;         5200-000                                  $123.47           $28,775.07
12/23/2014           6767      Seth Rife                                  Claim #: 938-831; Distribution Dividend: 100.00;     5200-000                                    $4.43           $28,770.64
12/23/2014           6768      Gloricel Rosario                           Claim #: 938-852; Distribution Dividend: 100.00;     5200-000                                   $99.77           $28,670.87
12/23/2014           6769      Wayne Runyon                               Claim #: 938; Distribution Dividend: 100.00;         5200-000                                  $349.45           $28,321.42
12/23/2014           6770      Richard Santos                             Claim #: 938-879; Distribution Dividend: 100.00;     5200-000                                  $978.24           $27,343.18
12/23/2014           6771      Harold Seaman                              Claim #: 938; Distribution Dividend: 100.00;         5200-000                                  $169.12           $27,174.06
12/23/2014           6772      Jonathan Sharp                             Claim #: 938-910; Distribution Dividend: 100.00;     5200-000                                  $145.26           $27,028.80
12/23/2014           6773      Jennifer Sherman                           Claim #: 938-915; Distribution Dividend: 100.00;     5200-000                                  $202.32           $26,826.48
12/23/2014           6774      Lisa Smith                                 Claim #: 938-936; Distribution Dividend: 100.00;     5200-000                                   $27.16           $26,799.32
12/23/2014           6775      Adrian St Pierre                           Claim #: 938-949; Distribution Dividend: 100.00;     5200-000                             $11,946.29             $14,853.03
12/23/2014           6776      Sasha St. Denny                            Claim #: 938-950; Distribution Dividend: 100.00;     5200-000                                  $576.49           $14,276.54
12/23/2014           6777      Semara St. Denny                           Claim #: 938-951; Distribution Dividend: 100.00;     5200-000                                  $960.52           $13,316.02
12/23/2014           6778      Steve St. Denny                            Claim #: 938-952; Distribution Dividend: 100.00;     5200-000                                  $340.15           $12,975.87
12/23/2014           6779      Catherine Stauber                          Claim #: 938; Distribution Dividend: 100.00;         5200-000                                    $6.88           $12,968.99
12/23/2014           6780      Kari Stricklin                             Claim #: 938; Distribution Dividend: 100.00;         5200-000                                   $15.59           $12,953.40
12/23/2014           6781      Thomas Tainter                             Claim #: 938-989; Distribution Dividend: 100.00;     5200-000                                    $3.33           $12,950.07
12/23/2014           6782      Stewart Thomas                             Claim #: 938-1004; Distribution Dividend: 100.00;    5200-000                                  $328.62           $12,621.45
12/23/2014           6783      Christopher Thompson                       Claim #: 938-1005; Distribution Dividend: 100.00;    5200-000                                    $6.02           $12,615.43
12/23/2014           6784      Anna Vargo                                 Claim #: 938-1033; Distribution Dividend: 100.00;    5200-000                                   $26.82           $12,588.61
12/23/2014           6785      Emily Votruba                              Claim #: 938; Distribution Dividend: 100.00;         5200-000                                    $2.86           $12,585.75
                                                                                                                              SUBTOTALS                $0.00        $26,059.04
                                             Case 09-44943        Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                  Page No: 143                  Exhibit B
                                                                           Document       Page  160 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                               Separate bond (if applicable):

       1                2                               3                                             4                                         5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                           Tran Code            $                $


12/23/2014           6786      John Ward                              Claim #: 938-1059; Distribution Dividend: 100.00;    5200-000                                 $5,463.90            $7,121.85
12/23/2014           6787      Jason Wert                             Claim #: 938-1072; Distribution Dividend: 100.00;    5200-000                                  $139.69             $6,982.16
12/23/2014           6788      Donald Wims                            Claim #: 938; Distribution Dividend: 100.00;         5200-000                                  $221.00             $6,761.16
12/23/2014           6789      Jody Zaiden                            Claim #: 938; Distribution Dividend: 100.00;         5200-000                                   $50.69             $6,710.47
12/23/2014           6790      Nathan Zaleski                         Claim #: 938; Distribution Dividend: 100.00;         5200-000                                  $634.14             $6,076.33
12/23/2014           6791      Simon Zhu                              Claim #: 938-1116; Distribution Dividend: 100.00;    5200-000                                 $2,964.35            $3,111.98
12/29/2014           6694      STOP PAYMENT: K.P.BABU VARADA          Claim #: 367; Distribution Dividend: 100.00;         5200-004                              ($8,121.07)           $11,233.05
12/29/2014           6775      STOP PAYMENT: Adrian St Pierre         Claim #: 938-949; Distribution Dividend: 100.00;     5200-004                             ($11,946.29)           $23,179.34
12/29/2014           6706      STOP PAYMENT: LISA DECKER              Claim #: 875; Distribution Dividend: 100.00;         5200-004                                 ($695.97)          $23,875.31
12/30/2014                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE BOND PREMIUM                  9999-000          $80,000.00                               $103,875.31
                                                                      PAYMENT
12/30/2014                     Transfer From: #******0162                                                                  9999-000           $7,000.00                               $110,875.31
12/30/2014           6734      STOP PAYMENT: Robert Dover             Claim #: 938-276; Distribution Dividend: 100.00;     5200-004                              ($1,316.69)          $112,192.00
12/30/2014           6629      STOP PAYMENT: WILLIAM DUNCAN           Claim #: 46; Distribution Dividend: 100.00;          5200-004                             ($22,984.96)          $135,176.96
12/30/2014           6620      STOP PAYMENT: GEORGEANN                Claim #: 123; Distribution Dividend: 100.00;         5200-004                              ($2,159.61)          $137,336.57
                               WELLFARE
12/30/2014           6621      STOP PAYMENT: DAVID WELLFARE           Claim #: 122; Distribution Dividend: 100.00;         5200-004                              ($2,479.01)          $139,815.58
12/30/2014           6619      STOP PAYMENT: DAWN REED                Claim #: 156; Distribution Dividend: 100.00;         5200-004                              ($1,065.92)          $140,881.50
12/30/2014           6689      STOP PAYMENT: JOEL DAMIAN              Claim #: 271; Distribution Dividend: 100.00;         5200-004                              ($1,376.43)          $142,257.93
12/30/2014           6683      STOP PAYMENT: JOSEPH DAYNES            Claim #: 496; Distribution Dividend: 100.00;         5200-004                             ($11,961.68)          $154,219.61
12/30/2014           6682      STOP PAYMENT: JUNE LARSON              Claim #: 515; Distribution Dividend: 100.00;         5200-004                                 ($100.00)         $154,319.61
12/30/2014           6617      STOP PAYMENT: KEVIN RIBBLE             Claim #: 162; Distribution Dividend: 100.00;         5200-004                              ($1,100.00)          $155,419.61
12/30/2014           6707      STOP PAYMENT: NICA ORLICK-ROY          Claim #: 572; Distribution Dividend: 100.00;         5200-004                                 ($690.00)         $156,109.61
12/30/2014           6626      STOP PAYMENT: RICHARD S BUNCE          Claim #: 82; Distribution Dividend: 100.00;          5200-004                              ($1,528.27)          $157,637.88
12/30/2014           6703      STOP PAYMENT: RICHARD                  Claim #: 593; Distribution Dividend: 100.00;         5200-004                                 ($800.00)         $158,437.88
                               MARCOUX
12/30/2014           6674      STOP PAYMENT: SANDRA ANFANG            Claim #: 554; Distribution Dividend: 100.00;         5200-004                                  ($62.56)         $158,500.44
12/30/2014           6704      STOP PAYMENT: SCOTT FLEGEL             Claim #: 153; Distribution Dividend: 100.00;         5200-004                              ($1,541.83)          $160,042.27

                                                                                                                          SUBTOTALS          $87,000.00        ($60,456.52)
                                           Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                          FORM Entered
                                                                                                  2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                     Page No: 144                  Exhibit B
                                                                               Document       Page  161 of 541
                                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                 Separate bond (if applicable):

       1                2                                  3                                             4                                        5                6                      7

   Transaction       Check /                             Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                          Received From                                                          Tran Code            $                $


12/30/2014           6792      INTERNATIONAL SURETIES                     BOND PREMIUM FOR 1/1/15 TO 1/15/16                  2300-000                            $104,000.00             $56,042.27
01/02/2015                     Paychex                                    PAYCHEX PROCESSING FEE                              2690-000                                   $44.95           $55,997.32
01/06/2015                     PAYCHEX                                    PAYROLL FOR PERIOD ENDING 12/31/14                  2690-000                                   $84.42           $55,912.90
01/06/2015                     ROBERT ANGART                              PAYROLL FOR PERIOD ENDING DECEMBER 31,              2690-000                                 $2,301.76          $53,611.14
                                                                          2014
01/06/2015                     OHIO BUSINESS GETWAWAY                     TAX FOR PAYROLL FOR PERIOD ENDING                   2690-000                                   $84.32           $53,526.82
                                                                          DECEMBER 31, 2014
01/06/2015                     U.S. TREASURY                              FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD              2690-000                                  $628.02           $52,898.80
                                                                          ENDING 12/31/14
01/06/2015                     VOID: PAYCHEX                              ENTERED IN ERROR - VOID                             2690-003                                  ($84.42)          $52,983.22
01/06/2015           6793      Emily Saylor                               Claim #: 418; Distribution Dividend: 100.00;        5200-000                                   $49.91           $52,933.31
01/06/2015           6794      Gabriel Gonzalez                           Claim #: 418; Distribution Dividend: 100.00;        5200-000                                  $632.96           $52,300.35
01/08/2015           6642      VOID: BARBARA COLEMAN                      INSUFFICIENT ADDRESS, CHECK RETURNED                5200-003                              ($5,906.52)           $58,206.87
01/08/2015           6680      STOP PAYMENT: DOUG & KATHLEEN              Claim #: 536; Distribution Dividend: 100.00;        5200-004                              ($3,912.57)           $62,119.44
                               WATSON
01/08/2015           6795      KATHRYN WATSON                                                                                 5200-000                                 $3,912.57          $58,206.87
01/08/2015           6796      GABRIELLE GAGNON                           RE-SEND HSA CLAIMANT CHECK TO UPDATED               5200-000                                 $4,932.66          $53,274.21
                                                                          ADDRESS RECEIVED FROM CLAIMANT
01/08/2015           6797      BARBARA COLEMAN                                                                                5200-000                                 $5,906.52          $47,367.69
01/09/2015           6763      STOP PAYMENT: Dionisios Pagoulatos         Claim #: 938-745; Distribution Dividend: 100.00;    5200-004                                 ($962.68)          $48,330.37
01/09/2015           6798      Dionisios Pagoulatos                       Claim #: 938-745; Distribution Dividend: 100.00;    5200-000                                  $962.68           $47,367.69
01/13/2015                     PAYCHEX                                    PERIODIC PAYROLL PROCESSING FEE                     2690-000                                   $49.00           $47,318.69
01/22/2015           6772      STOP PAYMENT: Jonathan Sharp               Claim #: 938-910; Distribution Dividend: 100.00;    5200-004                                 ($145.26)          $47,463.95
01/22/2015           6799      Jonathan Sharp                             Claim #: 938-910; Distribution Dividend: 100.00;    5200-000                                  $145.26           $47,318.69
01/22/2015           6800      ELIZABETH HARRIS                           HSA Claim No. 81                                    5200-000                                 $1,285.76          $46,032.93
01/22/2015           6801      OHIO DEPARTMENT OF JOB AND                 4th QUARTER, 2014 - QUARTERLY PAYROLL TAX           2690-000                                  $238.00           $45,794.93
                               FAMILY SERVICES                            STATEMENT
01/22/2015           6802      UNITED STATES TREASURY                     2014 940 TAX RETURN                                 2690-730                                  $119.70           $45,675.23
02/04/2015           6803      NUIX NORTH AMERICA, INC.                   JANUARY, 2015 INVOICE NO. INUS01779                 2990-000                                 $5,000.00          $40,675.23
                                                                                                                             SUBTOTALS                $0.00       $119,367.04
                                         Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55                            Desc Main
                                                                                                                                                          Page No: 145                   Exhibit B
                                                                          Document       Page  162 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                       Separate bond (if applicable):

       1                2                             3                                                 4                                              5                6                       7

   Transaction       Check /                       Paid to/                  Description of Transaction                            Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                    Received From                                                                     Tran Code            $                $


02/10/2015                     OHIO BUSINESS GETWAWAY                Correction for incorrect amount entered in 1/6/15 wire out    2690-000                                    $0.10            $40,675.13
                                                                     for payroll tax for period ending 12/31/14
02/11/2015                     Paychex                               Pre authorized payroll tax debit                              2690-730                                   $99.80            $40,575.33
02/23/2015           6639      VOID: ROBERT STATTEL                  INSUFFICIENT ADDRESS, CHECK RETURNED                          5200-003                              ($2,926.74)            $43,502.07
02/23/2015           6697      VOID: DEBRA J KARASH                  INSUFFICIENT ADDRESS, CHECK RETURNED                          5200-003                                 ($935.19)           $44,437.26
02/23/2015           6699      STOP PAYMENT: SUKHNANDAN              Claim #: 674; Distribution Dividend: 100.00;                  5200-004                             ($10,259.98)            $54,697.24
                               GAMBHIR
02/23/2015           6804      SUKHNANDAN GAMBHIR                    Claim #: 674; Distribution Dividend: 100.00; re-issued        5200-000                             $10,259.98              $44,437.26
                                                                     due to new address
03/10/2015           6805      NUIX NORTH AMERICA, INC.              FEBRUARY, 2015 INVOICE NO. INUS01850                          2990-000                                 $5,000.00           $39,437.26
03/10/2015           6806      STATE OF CALIFORNIA FRANCHISE         CORPORATION NO. 3047704000; TAXABLE YEAR                      2820-000                                  $663.00            $38,774.26
                               TAX BOARD                             2008
03/11/2015           6721      STOP PAYMENT: Loretta Camp            Claim #: 938-149; Distribution Dividend: 100.00;              5200-004                                    ($8.62)          $38,782.88
03/11/2015           6724      STOP PAYMENT: Jenifer Caplan          Claim #: 938-156; Distribution Dividend: 100.00;              5200-004                                    ($7.00)          $38,789.88
03/11/2015           6782      STOP PAYMENT: Stewart Thomas          Claim #: 938-1004; Distribution Dividend: 100.00;             5200-004                                 ($328.62)           $39,118.50
03/11/2015           6783      STOP PAYMENT: Christopher Thompson    Claim #: 938-1005; Distribution Dividend: 100.00;             5200-004                                    ($6.02)          $39,124.52
03/11/2015           6774      STOP PAYMENT: Lisa Smith              Claim #: 938-936; Distribution Dividend: 100.00;              5200-004                                  ($27.16)           $39,151.68
03/11/2015           6770      STOP PAYMENT: Richard Santos          Claim #: 938-879; Distribution Dividend: 100.00;              5200-004                                 ($978.24)           $40,129.92
03/11/2015           6765      STOP PAYMENT: Joe Peng                Claim #: 938-766; Distribution Dividend: 100.00;              5200-004                                 ($497.23)           $40,627.15
03/11/2015           6768      STOP PAYMENT: Gloricel Rosario        Claim #: 938-852; Distribution Dividend: 100.00;              5200-004                                  ($99.77)           $40,726.92
03/11/2015           6731      STOP PAYMENT: Karen Cunningham        Claim #: 938-231; Distribution Dividend: 100.00;              5200-004                                 ($131.46)           $40,858.38
03/11/2015           6738      STOP PAYMENT: John Everett            Claim #: 938-305; Distribution Dividend: 100.00;              5200-004                              ($3,840.57)            $44,698.95
03/11/2015           6755      STOP PAYMENT: Cristine Montalvo       Claim #: 938-680; Distribution Dividend: 100.00;              5200-004                                  ($44.50)           $44,743.45
03/11/2015           6740      STOP PAYMENT: David Formby            Claim #: 938-329; Distribution Dividend: 100.00;              5200-004                                    ($2.60)          $44,746.05
03/11/2015           6749      STOP PAYMENT: David Kroft             Claim #: 938-551; Distribution Dividend: 100.00;              5200-004                                    ($2.14)          $44,748.19
03/25/2015                     Paychex                               PERIODIC PAYROLL PROCESSING FEE                               2690-000                                   $49.00            $44,699.19
04/01/2015           6781      STOP PAYMENT: Thomas Tainter          Claim #: 938-989; Distribution Dividend: 100.00;              5200-004                                    ($3.33)          $44,702.52
04/01/2015           6784      STOP PAYMENT: Anna Vargo              Claim #: 938-1033; Distribution Dividend: 100.00;             5200-004                                  ($26.82)           $44,729.34


                                                                                                                                  SUBTOTALS                $0.00        ($4,054.11)
                                         Case 09-44943              Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                    Page No: 146                  Exhibit B
                                                                             Document       Page  163 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                 Separate bond (if applicable):

       1                2                             3                                                4                                         5                6                      7

   Transaction       Check /                        Paid to/                   Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                              Tran Code            $                $


04/01/2015           6785      STOP PAYMENT: Emily Votruba              Claim #: 938; Distribution Dividend: 100.00;         5200-004                                   ($2.86)          $44,732.20
04/01/2015           6786      STOP PAYMENT: John Ward                  Claim #: 938-1059; Distribution Dividend: 100.00;    5200-004                              ($5,463.90)           $50,196.10
04/01/2015           6787      STOP PAYMENT: Jason Wert                 Claim #: 938-1072; Distribution Dividend: 100.00;    5200-004                                 ($139.69)          $50,335.79
04/01/2015           6788      STOP PAYMENT: Donald Wims                Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($221.00)          $50,556.79
04/01/2015           6773      STOP PAYMENT: Jennifer Sherman           Claim #: 938-915; Distribution Dividend: 100.00;     5200-004                                 ($202.32)          $50,759.11
04/01/2015           6776      STOP PAYMENT: Sasha St. Denny            Claim #: 938-950; Distribution Dividend: 100.00;     5200-004                                 ($576.49)          $51,335.60
04/01/2015           6777      STOP PAYMENT: Semara St. Denny           Claim #: 938-951; Distribution Dividend: 100.00;     5200-004                                 ($960.52)          $52,296.12
04/01/2015           6778      STOP PAYMENT: Steve St. Denny            Claim #: 938-952; Distribution Dividend: 100.00;     5200-004                                 ($340.15)          $52,636.27
04/01/2015           6779      STOP PAYMENT: Catherine Stauber          Claim #: 938; Distribution Dividend: 100.00;         5200-004                                   ($6.88)          $52,643.15
04/01/2015           6780      STOP PAYMENT: Kari Stricklin             Claim #: 938; Distribution Dividend: 100.00;         5200-004                                  ($15.59)          $52,658.74
04/01/2015           6762      STOP PAYMENT: Eric O'Bannon              Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($979.69)          $53,638.43
04/01/2015           6764      STOP PAYMENT: Dexter Patterson           Claim #: 938; Distribution Dividend: 100.00;         5200-004                                  ($11.77)          $53,650.20
04/01/2015           6766      STOP PAYMENT: Michael Richard            Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($123.47)          $53,773.67
04/01/2015           6767      STOP PAYMENT: Seth Rife                  Claim #: 938-831; Distribution Dividend: 100.00;     5200-004                                   ($4.43)          $53,778.10
04/01/2015           6769      STOP PAYMENT: Wayne Runyon               Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($349.45)          $54,127.55
04/01/2015           6771      STOP PAYMENT: Harold Seaman              Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($169.12)          $54,296.67
04/01/2015           6754      STOP PAYMENT: David Moats                Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($285.92)          $54,582.59
04/01/2015           6756      STOP PAYMENT: Kiersten Muenchinger       Claim #: 938; Distribution Dividend: 100.00;         5200-004                              ($5,602.44)           $60,185.03
04/01/2015           6757      STOP PAYMENT: Jean-Jacques               Claim #: 938-695; Distribution Dividend: 100.00;     5200-004                                  ($14.46)          $60,199.49
                               Mulleneaux
04/01/2015           6758      STOP PAYMENT: Thep Nampannha             Claim #: 938-701; Distribution Dividend: 100.00;     5200-004                              ($1,487.69)           $61,687.18
04/01/2015           6760      STOP PAYMENT: Carolyn Norris             Claim #: 938; Distribution Dividend: 100.00;         5200-004                                   ($3.36)          $61,690.54
04/01/2015           6761      STOP PAYMENT: Tom Norris                 Claim #: 938; Distribution Dividend: 100.00;         5200-004                              ($5,678.41)           $67,368.95
04/01/2015           6745      STOP PAYMENT: Zackery Howell             Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($973.81)          $68,342.76
04/01/2015           6746      STOP PAYMENT: Michael Johnson            Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($160.04)          $68,502.80
04/01/2015           6748      STOP PAYMENT: Andrew Kim                 Claim #: 938-524; Distribution Dividend: 100.00;     5200-004                              ($2,636.42)           $71,139.22
04/01/2015           6751      STOP PAYMENT: Chris Madrid               Claim #: 938; Distribution Dividend: 100.00;         5200-004                                   ($2.03)          $71,141.25
04/01/2015           6752      STOP PAYMENT: Cynthia McCaffety          Claim #: 938-642; Distribution Dividend: 100.00;     5200-004                                  ($51.31)          $71,192.56

                                                                                                                            SUBTOTALS                $0.00       ($26,463.22)
                                         Case 09-44943               Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55                  Desc Main
                                                                                                                                                    Page No: 147                  Exhibit B
                                                                              Document       Page  164 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                 Separate bond (if applicable):

       1                2                             3                                                 4                                        5                6                      7

   Transaction       Check /                        Paid to/                    Description of Transaction                   Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                     Received From                                                              Tran Code            $                $


04/01/2015           6753      STOP PAYMENT: Denise Mellerup             Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($35.65)          $71,228.21
04/01/2015           6735      STOP PAYMENT: Damon Duncan                Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($144.62)          $71,372.83
04/01/2015           6736      STOP PAYMENT: Sonya Dunn                  Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($14.66)          $71,387.49
04/01/2015           6737      STOP PAYMENT: Kristine Ekman              Claim #: 938-295; Distribution Dividend: 100.00;    5200-004                                 ($317.03)          $71,704.52
04/01/2015           6739      STOP PAYMENT: Verenne Ferrari             Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($216.54)          $71,921.06
04/01/2015           6741      STOP PAYMENT: Karen Frey                  Claim #: 938-338; Distribution Dividend: 100.00;    5200-004                                   ($3.68)          $71,924.74
04/01/2015           6742      STOP PAYMENT: Carlos Julio Gonzalez       Claim #: 938-365; Distribution Dividend: 100.00;    5200-004                                  ($97.59)          $72,022.33
04/01/2015           6725      STOP PAYMENT: Gary Carson                 Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($64.54)          $72,086.87
04/01/2015           6727      STOP PAYMENT: Sonya Chung                 Claim #: 938-186; Distribution Dividend: 100.00;    5200-004                                  ($50.21)          $72,137.08
04/01/2015           6728      STOP PAYMENT: Chanel Clifford             Claim #: 938-192; Distribution Dividend: 100.00;    5200-004                                   ($3.18)          $72,140.26
04/01/2015           6730      STOP PAYMENT: Gregory Corliss             Claim #: 938-213; Distribution Dividend: 100.00;    5200-004                              ($1,021.81)           $73,162.07
04/01/2015           6732      STOP PAYMENT: Daniel Davidson             Claim #: 938-238; Distribution Dividend: 100.00;    5200-004                                   ($2.31)          $73,164.38
04/01/2015           6733      STOP PAYMENT: John Dooley                 Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($423.35)          $73,587.73
04/01/2015           6715      STOP PAYMENT: John Bassett                Claim #: 938; Distribution Dividend: 100.00;        5200-004                              ($3,144.67)           $76,732.40
04/01/2015           6716      STOP PAYMENT: Ellen Blau                  Claim #: 938-85; Distribution Dividend: 100.00;     5200-004                                  ($34.54)          $76,766.94
04/01/2015           6717      STOP PAYMENT: Rene Bourque                Claim #: 938-95; Distribution Dividend: 100.00;     5200-004                                  ($11.30)          $76,778.24
04/01/2015           6718      STOP PAYMENT: Lewis Buchner               Claim #: 938-124; Distribution Dividend: 100.00;    5200-004                                 ($205.30)          $76,983.54
04/01/2015           6722      STOP PAYMENT: Yeshimebet Campbell         Claim #: 938-150; Distribution Dividend: 100.00;    5200-004                                  ($84.51)          $77,068.05
04/01/2015           6723      STOP PAYMENT: Elena Campili-Cole          Claim #: 938-151; Distribution Dividend: 100.00;    5200-004                                  ($77.56)          $77,145.61
04/01/2015           6709      STOP PAYMENT: CLAY ALLEN                  Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($17.79)          $77,163.40
04/01/2015           6710      STOP PAYMENT: JENNY                       Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($311.51)          $77,474.91
                               ARCILLA-GONZALEZ
04/01/2015           6711      STOP PAYMENT: JONATHAN                    Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($45.59)          $77,520.50
                               ARMSTRONG
04/01/2015           6712      STOP PAYMENT: ALICIA ATILANO              Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($476.83)          $77,997.33
04/01/2015           6713      STOP PAYMENT: ERIC AUGUSTINE              Claim #: 938; Distribution Dividend: 100.00;        5200-004                                  ($24.50)          $78,021.83
04/01/2015           6714      STOP PAYMENT: JONEE AUSTIN                Claim #: 938; Distribution Dividend: 100.00;        5200-004                                 ($206.48)          $78,228.31
04/01/2015           6693      STOP PAYMENT: NATHAN MILLER               Claim #: 628; Distribution Dividend: 100.00;        5200-004                              ($2,483.28)           $80,711.59

                                                                                                                            SUBTOTALS                $0.00        ($9,519.03)
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                Page No: 148                  Exhibit B
                                                                         Document       Page  165 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                          Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                            Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                             Separate bond (if applicable):

       1                2                            3                                              4                                        5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                           Tran Code            $                $


04/01/2015           6695      STOP PAYMENT: GEORGE SCOTT           Claim #: 365; Distribution Dividend: 100.00;         5200-004                              ($4,149.65)           $84,861.24
04/01/2015           6696      STOP PAYMENT: MELISSA STEWART        Claim #: 839; Distribution Dividend: 100.00;         5200-004                              ($1,829.02)           $86,690.26
04/01/2015           6701      STOP PAYMENT: KELLY SAPORITO         Claim #: 854; Distribution Dividend: 100.00;         5200-004                                 ($250.00)          $86,940.26
04/01/2015           6702      STOP PAYMENT: PHILIP KLEIN           Claim #: 853; Distribution Dividend: 100.00;         5200-004                              ($1,021.10)           $87,961.36
04/01/2015           6705      STOP PAYMENT: CONNIE TREBING         Claim #: 326; Distribution Dividend: 100.00;         5200-004                              ($1,841.27)           $89,802.63
04/01/2015           6679      STOP PAYMENT: DAVID CLARKE           Claim #: 538; Distribution Dividend: 100.00;         5200-004                                 ($149.71)          $89,952.34
04/01/2015           6686      STOP PAYMENT: STEVEN BALT            Claim #: 333; Distribution Dividend: 100.00;         5200-004                                 ($606.00)          $90,558.34
04/01/2015           6687      STOP PAYMENT: CHRISTINE HARBIN       Claim #: 331; Distribution Dividend: 100.00;         5200-004                                 ($500.00)          $91,058.34
04/01/2015           6688      STOP PAYMENT: STEVEN FABER           Claim #: 313; Distribution Dividend: 100.00;         5200-004                             ($12,164.14)          $103,222.48
04/01/2015           6691      STOP PAYMENT: CARI KEENER            Claim #: 227; Distribution Dividend: 100.00;         5200-004                                 ($759.40)         $103,981.88
04/01/2015           6692      STOP PAYMENT: CURT WILSON            Claim #: 637; Distribution Dividend: 100.00;         5200-004                                 ($130.00)         $104,111.88
04/01/2015           6661      STOP PAYMENT: ALEXANDRA              Claim #: 693; Distribution Dividend: 100.00;         5200-004                              ($1,496.16)          $105,608.04
                               HOROWITZ
04/01/2015           6663      STOP PAYMENT: JAMES SMITH            Claim #: 665; Distribution Dividend: 100.00;         5200-004                                  ($96.12)         $105,704.16
04/01/2015           6665      STOP PAYMENT: KELVIN CHIN            Claim #: 663; Distribution Dividend: 100.00;         5200-004                                 ($415.27)         $106,119.43
04/01/2015           6616      STOP PAYMENT: STEVEN SACCHI          Claim #: 8; Distribution Dividend: 100.00;           5200-004                              ($5,119.31)          $111,238.74
04/01/2015           6618      STOP PAYMENT: LARRY R                Claim #: 161; Distribution Dividend: 100.00;         5200-004                              ($7,233.77)          $118,472.51
                               BERNARDINI
04/01/2015           6624      STOP PAYMENT: MICHAEL BISHOP         Claim #: 103; Distribution Dividend: 100.00;         5200-004                                 ($154.21)         $118,626.72
04/01/2015           6631      STOP PAYMENT: JOEL TSE               Claim #: 928; Distribution Dividend: 100.00;         5200-004                              ($2,287.99)          $120,914.71
04/01/2015           6633      STOP PAYMENT: RANDALL                Claim #: 916; Distribution Dividend: 100.00;         5200-004                                 ($538.61)         $121,453.32
                               WEINSTEIN
04/01/2015           6634      STOP PAYMENT: JAY JOHNSTON           Claim #: 912; Distribution Dividend: 100.00;         5200-004                                 ($800.37)         $122,253.69
04/01/2015           6789      STOP PAYMENT: Jody Zaiden            Claim #: 938; Distribution Dividend: 100.00;         5200-004                                  ($50.69)         $122,304.38
04/01/2015           6790      STOP PAYMENT: Nathan Zaleski         Claim #: 938; Distribution Dividend: 100.00;         5200-004                                 ($634.14)         $122,938.52
04/01/2015           6791      STOP PAYMENT: Simon Zhu              Claim #: 938-1116; Distribution Dividend: 100.00;    5200-004                              ($2,964.35)          $125,902.87
04/01/2015           6668      STOP PAYMENT: WHITNEY BENSON         Claim #: 660; Distribution Dividend: 100.00;         5200-004                                 ($180.54)         $126,083.41
04/01/2015           6673      STOP PAYMENT: LEIGHTON LEE           Claim #: 559; Distribution Dividend: 100.00;         5200-004                              ($1,505.49)          $127,588.90

                                                                                                                        SUBTOTALS                $0.00       ($46,877.31)
                                         Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                   FORM Entered
                                                                                           2        10/05/18 11:13:55              Desc Main
                                                                                                                                          Page No: 149                  Exhibit B
                                                                        Document       Page  166 of 541
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                       Separate bond (if applicable):

       1                2                           3                                              4                                   5                6                      7

   Transaction       Check /                      Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                   Received From                                                      Tran Code            $                $


04/01/2015           6676      STOP PAYMENT: IAN HOWELL            Claim #: 545; Distribution Dividend: 100.00;    5200-004                                 ($516.49)         $128,105.39
04/01/2015           6640      STOP PAYMENT: AMY NEIMAN            Claim #: 828; Distribution Dividend: 100.00;    5200-004                                 ($456.83)         $128,562.22
04/01/2015           6641      STOP PAYMENT: MARGARET              Claim #: 825; Distribution Dividend: 100.00;    5200-004                                 ($446.53)         $129,008.75
                               CHABOWSKI
04/01/2015           6650      STOP PAYMENT: DAVID WARREN          Claim #: 749; Distribution Dividend: 100.00;    5200-004                              ($1,775.12)          $130,783.87
04/01/2015           6655      STOP PAYMENT: BRITTA RILEY          Claim #: 727; Distribution Dividend: 100.00;    5200-004                              ($2,969.61)          $133,753.48
04/01/2015           6659      STOP PAYMENT: SIMON A KONO          Claim #: 713; Distribution Dividend: 100.00;    5200-004                              ($6,055.08)          $139,808.56
04/01/2015           6660      STOP PAYMENT: ALFRED                Claim #: 712; Distribution Dividend: 100.00;    5200-004                              ($6,688.59)          $146,497.15
                               DUCHARME JR.
04/01/2015           6797      STOP PAYMENT: BARBARA                                                               5200-004                              ($5,906.52)          $152,403.67
                               COLEMAN
04/01/2015           6807      ELIZABETH PORTER                    Claim #: 636; Distribution Dividend: 100.00;    5200-000                                 $9,341.79         $143,061.88
04/08/2015           6808      GALINA KRAMER                       HSA CLAIM                                       5200-000                                    $2.52          $143,059.36
04/08/2015           6809      CHRISTINA KIM                       HSA CLAIM                                       5200-000                                  $227.60          $142,831.76
04/13/2015                     PAYCHEX                             PAYROLL PROCESSING FEE                          2690-000                                   $49.00          $142,782.76
04/20/2015           6810      INTERNATIONAL SURETIES              BOND PREMIUM INCREASE FOR 1/1/15 TO 1/15/16     2300-000                                 $4,206.00         $138,576.76
04/28/2015           6811      NUIX NORTH AMERICA, INC.            APRIL, 2015 INVOICE NO. INUS01995               2990-000                                 $5,000.00         $133,576.76
05/12/2015                     PAYCHEX                             PAYROLL PROCESSING FEE                          2690-000                                   $59.50          $133,517.26
05/26/2015           6812      NUIX NORTH AMERICA, INC.            MAY, 2015 INVOICE NO. INUS02084                 2990-000                                 $5,000.00         $128,517.26
05/29/2015           6813      NUIX NORTH AMERICA, INC.            MARCH, 2015 INVOICE NO. INUS01916               2990-000                                 $5,000.00         $123,517.26
06/11/2015                     PAYCHEX                             PAYCHEX PROCESSING FEE                          2690-000                                   $54.00          $123,463.26
06/23/2015           6814      BRITTA RILEY                        Claim #727; Distribution Dividend: 100.00       5200-000                                 $2,969.61         $120,493.65
06/23/2015           6815      PHILIP KLEIN                        Claim #: 853; Distribution Dividend: 100.00;    5200-000                                 $1,021.10         $119,472.55
06/23/2015           6816      JAY JOHNSTON                        Claim #: 912; Distribution Dividend: 100.00;    5200-000                                  $800.37          $118,672.18
06/23/2015           6817      STEVEN SACCHI                       Claim #: 8; Distribution Dividend: 100.00;      5200-000                                 $5,119.31         $113,552.87
06/23/2015           6818      SIMON A KONO                        Claim #: 713; Distribution Dividend: 100.00;    5200-000                                 $6,055.08         $107,497.79
07/13/2015                     PAYCHEX                             PAYROLL PROCESSING FEE                          2690-000                                   $54.00          $107,443.79
07/22/2015           6819      NUIX NORTH AMERICA, INC.            JUNE, 2015 INVOICE NO. INUS02152                2990-000                                 $5,000.00         $102,443.79

                                                                                                                  SUBTOTALS                $0.00        $25,145.11
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                     Desc Main
                                                                                                                                                    Page No: 150                   Exhibit B
                                                                           Document       Page  167 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                             Trustee Name:                       Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                   Bank Name:                          East West Bank
Primary Taxpayer ID #:            **-***3972                                                                               Checking Acct #:                   ******0071
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                     EWB Checking
For Period Beginning:             11/25/2009                                                                               Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                10/5/2018                                                                                Separate bond (if applicable):

       1                2                               3                                             4                                           5               6                       7

   Transaction       Check /                         Paid to/                Description of Transaction                     Uniform            Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                            Tran Code             $                $


07/27/2015           6820      MELISSA STEWART                        RE-SEND HSA CLAIMANT CHECK TO UPDATED                 5200-000                                  $1,829.02          $100,614.77
                                                                      ADDRESS RECEIVED FROM CLAIMANT
07/29/2015           6808      STOP PAYMENT: GALINA KRAMER            HSA CLAIM                                             5200-004                                     ($2.52)         $100,617.29
07/29/2015           6809      STOP PAYMENT: CHRISTINA KIM            HSA CLAIM                                             5200-004                                  ($227.60)          $100,844.89
07/30/2015           6821      CHICAGO TITLE AND TRUST                PALOIAN V. RIDGESTONE SETTLEMENT -                    2990-000                                   $300.00           $100,544.89
                               COMPANY                                ESCROW FEE - ESCROW NO. 201572665
07/31/2015                     PAYCHEX                                PAYROLL PROCESSING FEE                                2690-000                                    $57.23           $100,487.66
08/04/2015                     OHIO TAX OEWH                          OHIO TAX FOR PERIOD ENDING 7/31/15                    2690-000                                    $45.74           $100,441.92
08/07/2015                     ROBERT ANGART                          FOR PAYROLL PERIOD ENDING 7/31/15                     2690-000                                  $1,592.82           $98,849.10
08/10/2015                     U.S. TREASURY                          FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD                2690-000                                   $339.51            $98,509.59
                                                                      ENDING 7/31/15
08/11/2015                     PAYCHEX                                PAYROLL PROCESSING FEE                                2690-000                                    $16.77            $98,492.82
08/26/2015           6822      BMO HARRIS BANK, N.A.                  2015 SAFE DEPOSIT BOX ANNUAL RENTAL FEE               2990-000                                   $310.65            $98,182.17
09/03/2015                     Transfer From: #******0162             Transfer funds to make wire transfer of Ridgestone    9999-000     $15,000,000.00                                $15,098,182.17
                                                                      settlement, per Court Order.
09/03/2015                     COVENTRY HEALTH CARE, INC.             PAYMENT OF COVENTRY CLAIM PURSUANT TO                 5200-000                           $15,071,916.55             $26,265.62
                                                                      COURT ORDER DATED 7/21/15 - DKT. 1084
09/09/2015                     Transfer From: #******0078             TRANSFER FUNDS PURSUANT TO COURT                      9999-000          $418,964.83                                $445,230.45
                                                                      ORDER ENTERED 9/9/15 ALLOWING ACCOUNT
                                                                      CONSOLIDATION
09/09/2015                     Transfer From: #******0085             TRANSFER FUNDS PURSUANT TO COURT                      9999-000        $1,864,051.85                               $2,309,282.30
                                                                      ORDER ENTERED 9/9/15 ALLOWING ACCOUNT
                                                                      CONSOLIDATION
09/09/2015           6823      Gus A. Paloian                         PAYMENT OF FOURTH INTERIM TRUSTEE FEES                2100-000                             $762,376.00            $1,546,906.30
                                                                      PURSUANT TO COURT ORDER ENTERED 9/9/15
09/09/2015           6824      SEYFARTH SHAW LLP                      PURSUANT TO COURT ORDER DATED 9/9/15 RE:              3110-000                             $387,625.00            $1,159,281.30
                                                                      SEYFARTH SIXTEENTH FEE APPLICATION (FEES)
09/09/2015           6825      SEYFARTH SHAW LLP                      PURSUANT TO COURT ORDERED DATED 9/9/15                3120-000                                   $966.90          $1,158,314.40
                                                                      RE: SEYFARTH SIXTEENTH INTERIM FEE
                                                                      APPLICATION (EXPENSES)

                                                                                                                           SUBTOTALS        $17,283,016.68    $16,227,146.07
                                          Case 09-44943             Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55                            Desc Main
                                                                                                                                                             Page No: 151                 Exhibit B
                                                                             Document       Page  168 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                      Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                            Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                        Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                         Separate bond (if applicable):

       1                2                               3                                               4                                                 5               6                      7

   Transaction       Check /                         Paid to/                  Description of Transaction                            Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                                     Tran Code             $               $


09/11/2015                     UNITED STATES TREASURY                   FEDERAL TAX DEPOSIT FOR INCOME TAX                           2810-000                            $212,502.00            $945,812.40
                                                                        YEAR 2014
09/11/2015                     PAYCHEX                                  PAYROLL PROCESSING FEE                                       2690-000                                   $54.00          $945,758.40
09/14/2015           6817      STOP PAYMENT: STEVEN SACCHI              Claim #: 8; Distribution Dividend: 100.00;                   5200-004                              ($5,119.31)          $950,877.71
09/14/2015           6818      STOP PAYMENT: SIMON A KONO               Claim #: 713; Distribution Dividend: 100.00;                 5200-004                              ($6,055.08)          $956,932.79
09/14/2015           6826      NUIX NORTH AMERICA, INC.                 JULY, 2015 INVOICE NO. INUS02298                             2990-000                                 $5,000.00         $951,932.79
09/21/2015                     Transfer From: #******0162               TRANSFER FUNDS TO MAKE DISTRIBUTION                          9999-000        $2,100,000.00                             $3,051,932.79
09/21/2015                     INTERNAL REVENUE SERVICE                 Claim #: ; Distribution Dividend: 100.00;                    5800-000                             $26,098.54           $3,025,834.25
09/21/2015                     INTERNAL REVENUE SERVICE                 Claim #: ; Distribution Dividend: 100.00;                    5300-000                            $103,286.69           $2,922,547.56
09/21/2015           6821      STOP PAYMENT: CHICAGO TITLE              PALOIAN V. RIDGESTONE SETTLEMENT -                           2990-004                                 ($300.00)        $2,922,847.56
                               AND TRUST COMPANY                        ESCROW FEE - ESCROW NO. 201572665
09/21/2015           6827      Pennsylvania Department of Revenue       Claim #: 965; Distribution Dividend: 100.00;                 5800-000                                 $1,211.87        $2,921,635.69
09/21/2015           6828      DECCAN I SERVICES PVT. LTD.              Claim #: 323; Distribution Dividend: 100.00;                 7100-000                             $33,660.00           $2,887,975.69
09/21/2015           6829      CORNER BAKERY CAFE                       Claim #: 490; Distribution Dividend: 100.00;                 7100-000                                  $390.12         $2,887,585.57
09/21/2015           6830      GRE MORGAN LANE LLC                      Claim #: 498; Distribution Dividend: 100.00;                 7100-000                            $379,166.70           $2,508,418.87
09/21/2015           6831      SUNGARD CORBEL LLC                       Claim #: 508; Distribution Dividend: 100.00;                 7100-000                                 $1,245.74        $2,507,173.13
09/21/2015           6832      PITNEY BOWES INC                         Claim #: 524; Distribution Dividend: 100.00;                 7100-000                             $15,030.00           $2,492,143.13
09/21/2015           6833      PLAINSBORO TOWNSHIP (POLICE)             Claim #: 581; Distribution Dividend: 100.00;                 7100-000                                  $559.35         $2,491,583.78
09/21/2015           6834      ILLINOIS DEPARTMENT OF                   Claim #: 594; Distribution Dividend: 100.00; File closed;    5200-000                                  $461.03         $2,491,122.75
                               EMPLOYMENT SECURITY                      no longer owed so check was returned
09/21/2015           6835      INTEGRATED DATA STORAGE, LLC             Claim #: 600; Distribution Dividend: 100.00;                 7100-000                            $242,239.86           $2,248,882.89
09/21/2015           6836      PITNEY BOWES INC                         Claim #: 616; Distribution Dividend: 100.00;                 7100-000                                 $3,200.00        $2,245,682.89
09/21/2015           6837      ILLINOIS DEPARTMENT OF REVENUE           Claim #: 621; Distribution Dividend: 100.00;                 5200-000                            $126,256.27           $2,119,426.62
09/21/2015           6838      COMPENSIA                                Claim #: 631; Distribution Dividend: 100.00;                 7100-000                                  $521.52         $2,118,905.10
09/21/2015           6839      DEPARTMENT OF THE                        Claim #: 638; Distribution Dividend: 100.00;                 5200-000                            $873,581.33           $1,245,323.77
                               TREASURY-INTERNAL REVENUE
09/21/2015           6840      ADVANSTAR COMMUNICATIONS INC             Claim #: 672; Distribution Dividend: 100.00;                 7100-000                                 $4,400.00        $1,240,923.77
09/21/2015           6841      ALLIED NATIONAL, INC.                    Claim #: 697; Distribution Dividend: 100.00;                 7100-000                             $22,500.00           $1,218,423.77


                                                                                                                                    SUBTOTALS        $2,100,000.00     $2,039,890.63
                                        Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                  FORM Entered
                                                                                          2        10/05/18 11:13:55              Desc Main
                                                                                                                                         Page No: 152                  Exhibit B
                                                                       Document       Page  169 of 541
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:           **-***3972                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                    EWB Checking
For Period Beginning:            11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:               10/5/2018                                                                       Separate bond (if applicable):

       1                2                            3                                           4                                    5                6                      7

   Transaction       Check /                     Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                  Received From                                                      Tran Code            $                $


09/21/2015           6842      THE NORTHERN TRUST COMPANY         Claim #: 714; Distribution Dividend: 100.00;    7100-000                                 $1,245.95        $1,217,177.82
09/21/2015           6843      THOUGHTWORKS                       Claim #: 722; Distribution Dividend: 100.00;    7100-000                             $98,030.00           $1,119,147.82
09/21/2015           6844      EGON ZEHNDER INTERNATIONAL,        Claim #: 726; Distribution Dividend: 100.00;    7100-000                             $76,912.00           $1,042,235.82
                               INC.
09/21/2015           6845      ACCOUNTEMPS DIV. OF                Claim #: 738; Distribution Dividend: 100.00;    7100-000                                 $3,257.40        $1,038,978.42
09/21/2015           6846      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 762; Distribution Dividend: 100.00;    5200-000                                 $5,060.62        $1,033,917.80
                               OF R.W. BRYAN
09/21/2015           6847      WORKABLE SOLUTIONS AS ASSIGNEE     Claim #: 763; Distribution Dividend: 100.00;    5200-000                                  $449.70         $1,033,468.10
                               OF JAMES C. CANNON
09/21/2015           6848      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 764; Distribution Dividend: 100.00;    5200-000                                  $376.15         $1,033,091.95
                               OF ROSE M. CAZEAU
09/21/2015           6849      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 765; Distribution Dividend: 100.00;    5200-000                                 $1,205.36        $1,031,886.59
                               OF M. CHENAULT
09/21/2015           6850      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 766; Distribution Dividend: 100.00;    5200-000                                 $1,005.58        $1,030,881.01
                               OF DAVID H. COX
09/21/2015           6851      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 767; Distribution Dividend: 100.00;    5200-000                                  $120.04         $1,030,760.97
                               OF MARTIN CRABTREE
09/21/2015           6852      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 768; Distribution Dividend: 100.00;    5200-000                                 $4,921.26        $1,025,839.71
                               OF ALMA DAVIES
09/21/2015           6853      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 769; Distribution Dividend: 100.00;    5200-000                                 $1,116.20        $1,024,723.51
                               OF R.S. DRAZIN
09/21/2015           6854      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 770; Distribution Dividend: 100.00;    5200-000                                  $604.04         $1,024,119.47
                               OF SHERIDAN L. SANDERS
09/21/2015           6855      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 771; Distribution Dividend: 100.00;    5200-000                                  $522.25         $1,023,597.22
                               OF L. HAINE-ROBERT
09/21/2015           6856      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 772; Distribution Dividend: 100.00;    5200-000                                  $754.57         $1,022,842.65
                               OF BRONSON A. HALL
09/21/2015           6857      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 773; Distribution Dividend: 100.00;    5200-000                                 $1,356.63        $1,021,486.02
                               OF PAULINE HAYNES



                                                                                                                 SUBTOTALS                $0.00       $196,937.75
                                        Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                  FORM Entered
                                                                                          2        10/05/18 11:13:55              Desc Main
                                                                                                                                         Page No: 153                  Exhibit B
                                                                       Document       Page  170 of 541
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        09-44943-DLT                                                                    Trustee Name:                      Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                          Bank Name:                         East West Bank
Primary Taxpayer ID #:           **-***3972                                                                      Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                    EWB Checking
For Period Beginning:            11/25/2009                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:               10/5/2018                                                                       Separate bond (if applicable):

       1                2                          3                                             4                                    5                6                      7

   Transaction       Check /                     Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                  Received From                                                      Tran Code            $                $


09/21/2015           6858      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 774; Distribution Dividend: 100.00;    5200-000                                   $49.13         $1,021,436.89
                               OF A.L. HIGGINS
09/21/2015           6859      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 775; Distribution Dividend: 100.00;    5200-000                                  $655.48         $1,020,781.41
                               OF ROBERT N. KELLY
09/21/2015           6860      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 776; Distribution Dividend: 100.00;    5200-000                                  $804.71         $1,019,976.70
                               OF A.C. KITCHEL
09/21/2015           6861      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 777; Distribution Dividend: 100.00;    5200-000                                  $634.14         $1,019,342.56
                               OF J.E. KLOMAN
09/21/2015           6862      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 778; Distribution Dividend: 100.00;    5200-000                                 $1,156.09        $1,018,186.47
                               OF P. LUMPKINS
09/21/2015           6863      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 779; Distribution Dividend: 100.00;    5200-000                                  $604.04         $1,017,582.43
                               OF P.T. MARASCO
09/21/2015           6864      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 780; Distribution Dividend: 100.00;    5200-000                                 $2,252.49        $1,015,329.94
                               OF JOHN J. MATTEO
09/21/2015           6865      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 781; Distribution Dividend: 100.00;    5200-000                                 $1,774.97        $1,013,554.97
                               OF N. MCCONNELL
09/21/2015           6866      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 782; Distribution Dividend: 100.00;    5200-000                                 $1,273.72        $1,012,281.25
                               OF JAMES R. MICHAL
09/21/2015           6867      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 783; Distribution Dividend: 100.00;    5200-000                                  $905.08         $1,011,376.17
                               OF TROY L. MOODY
09/21/2015           6868      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 784; Distribution Dividend: 100.00;    5200-000                                  $594.74         $1,010,781.43
                               OF LISA A. MUCHA
09/21/2015           6869      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 785; Distribution Dividend: 100.00;    5200-000                                  $754.57         $1,010,026.86
                               OF JOHN M. MUELLER
09/21/2015           6870      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 786; Distribution Dividend: 100.00;    5200-000                                  $707.31         $1,009,319.55
                               OF MARGARET NULL
09/21/2015           6871      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 787; Distribution Dividend: 100.00;    5200-000                                  $468.59         $1,008,850.96
                               OF E.M. O'BRIEN
09/21/2015           6872      WORKABLE SOLUTIONS, AS ASSIGNEE    Claim #: 788; Distribution Dividend: 100.00;    5200-000                                 $2,953.86        $1,005,897.10
                               OF JASON A. PARDO

                                                                                                                 SUBTOTALS                $0.00        $15,588.92
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 154                  Exhibit B
                                                                         Document       Page  171 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                              3                                            4                                   5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


09/21/2015           6873      WORKABLE SOLUTIONS, AS ASSIGNEE      Claim #: 789; Distribution Dividend: 100.00;    5200-000                                  $419.07         $1,005,478.03
                               OF D.M. PINCKNEY
09/21/2015           6874      WORKABLE SOLUTIONS, AS ASSIGNEE      Claim #: 790; Distribution Dividend: 100.00;    5200-000                                  $215.96         $1,005,262.07
                               OF K.L. ROWLAND
09/21/2015           6875      WORKABLE SOLUTIONS, AS ASSIGNEE      Claim #: 791; Distribution Dividend: 100.00;    5200-000                                  $754.57         $1,004,507.50
                               OF SANDRA A. SAENZ
09/21/2015           6876      WORKABLE SOLUTIONS,ASSIGNEE OF       Claim #: 792; Distribution Dividend: 100.00;    5200-000                                  $789.51         $1,003,717.99
                               SHERIDAN L. SANDERS
09/21/2015           6877      WORKABLE SOLUTIONS, AS ASSIGNEE      Claim #: 793; Distribution Dividend: 100.00;    5200-000                                 $1,527.18        $1,002,190.81
                               OF CYNTHIA SWANN
09/21/2015           6878      KROLL ONTRACK INC.                   Claim #: 807; Distribution Dividend: 100.00;    7100-000                             $27,350.00            $974,840.81
09/21/2015           6879      LEXISNEXIS/ACCOUNT                   Claim #: 812; Distribution Dividend: 100.00;    7100-000                                 $7,579.17         $967,261.64
09/21/2015           6880      SONNENSCHEIN NATH & ROSENTHAL        Claim #: 822; Distribution Dividend: 100.00;    7100-000                                 $7,958.00         $959,303.64
                               LLP
09/21/2015           6881      ISU FINANCIAL SERVICES, INC.         Claim #: 860; Distribution Dividend: 100.00;    5200-000                            $166,472.43            $792,831.21
09/21/2015           6882      FRANCHISE TAX BOARD                  Claim #: 583; Distribution Dividend: 100.00;    5800-000                                 $2,659.39         $790,171.82
09/21/2015           6883      ILLINOIS DEPT. OF REVENUE            Claim #: ; Distribution Dividend: 100.00;       5300-000                             $11,862.98            $778,308.84
09/21/2015           6884      DANIEL M MASCHMEIER                  Claim #: 77; Distribution Dividend: 100.00;     5300-000                                 $3,379.48         $774,929.36
09/21/2015           6885      BRUCE R CANNY                        Claim #: 93; Distribution Dividend: 100.00;     5300-000                                 $4,775.02         $770,154.34
09/21/2015           6886      BRUCE R CANNY                        Claim #: 94; Distribution Dividend: 100.00;     5300-000                                  $493.63          $769,660.71
09/21/2015           6887      SCOTT HAZDRA                         Claim #: 99; Distribution Dividend: 100.00;     5300-000                                 $6,535.82         $763,124.89
09/21/2015           6888      RYAN JAMES PFISTER                   Claim #: 102; Distribution Dividend: 100.00;    5300-000                                 $1,834.62         $761,290.27
09/21/2015           6889      JENNIFER NENADOV                     Claim #: 104; Distribution Dividend: 100.00;    5300-000                                 $4,430.59         $756,859.68
09/21/2015           6890      JEFFERY MARSH                        Claim #: 107; Distribution Dividend: 100.00;    5300-000                                 $5,518.09         $751,341.59
09/21/2015           6891      JOSEPH MANSO                         Claim #: 134; Distribution Dividend: 100.00;    5300-000                                 $1,707.33         $749,634.26
09/21/2015           6892      BERI, TINA CHITRAKSHI                Claim #: 135; Distribution Dividend: 100.00;    5300-000                                 $3,969.62         $745,664.64
09/21/2015           6893      DAVID HAWRELUK                       Claim #: 137; Distribution Dividend: 100.00;    5300-000                                 $5,127.14         $740,537.50
09/21/2015           6894      SCOTT RABIN                          Claim #: 139; Distribution Dividend: 100.00;    5300-000                                 $3,077.40         $737,460.10
09/21/2015           6895      JASON FOURNIER                       Claim #: 141; Distribution Dividend: 100.00;    5300-000                                 $2,236.13         $735,223.97
                                                                                                                   SUBTOTALS                $0.00       $270,673.13
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 155                  Exhibit B
                                                                         Document       Page  172 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                            3                                             4                                    5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


09/21/2015           6896      PERLMAN, RYSELLE D                   Claim #: 157; Distribution Dividend: 100.00;    5300-000                                 $5,711.22         $729,512.75
09/21/2015           6897      MUSUNURI, RAMAMOHAN                  Claim #: 165; Distribution Dividend: 100.00;    5300-000                                 $6,664.32         $722,848.43
09/21/2015           6898      PATEL, TINA                          Claim #: 233; Distribution Dividend: 100.00;    5300-000                                 $5,076.65         $717,771.78
09/21/2015           6899      VIRGILIO O JIMENEZ-DEL ORBE          Claim #: 315; Distribution Dividend: 100.00;    5300-000                                  $991.92          $716,779.86
09/21/2015           6900      DUDNICHENKO, INNA                    Claim #: 407; Distribution Dividend: 100.00;    5300-000                                 $4,975.07         $711,804.79
09/21/2015           6901      ROZELLE, BRANDON                     Claim #: 464; Distribution Dividend: 100.00;    5300-000                                 $2,397.23         $709,407.56
09/21/2015           6902      VAN, LINDA                           Claim #: 505; Distribution Dividend: 100.00;    5300-000                                 $1,516.62         $707,890.94
09/21/2015           6903      KOSSMAN, RAY                         Claim #: 506; Distribution Dividend: 100.00;    5300-000                                 $3,693.11         $704,197.83
09/21/2015           6904      RODRIGUEZ, SHANNA                    Claim #: 526; Distribution Dividend: 100.00;    5300-000                                 $1,600.33         $702,597.50
09/21/2015           6905      PFISTER, RYAN                        Claim #: 563; Distribution Dividend: 100.00;    5300-000                                 $2,724.47         $699,873.03
09/21/2015           6906      COOK, JASON L                        Claim #: 576; Distribution Dividend: 100.00;    5300-000                                 $2,054.77         $697,818.26
09/21/2015           6907      CAMPBELL, MEGHAN                     Claim #: 577; Distribution Dividend: 100.00;    5300-000                                 $2,031.26         $695,787.00
09/21/2015           6908      FAVEL, ERIC                          Claim #: 579; Distribution Dividend: 100.00;    5300-000                                 $2,462.20         $693,324.80
09/21/2015           6909      DING, HONGLIANG                      Claim #: 588; Distribution Dividend: 100.00;    5300-000                                 $4,465.82         $688,858.98
09/21/2015           6910      HAWKINS, TIFFANY                     Claim #: 590; Distribution Dividend: 100.00;    5300-000                                 $1,395.26         $687,463.72
09/21/2015           6911      HOLROYD, ALANA                       Claim #: 595; Distribution Dividend: 100.00;    5300-000                                 $3,177.62         $684,286.10
09/21/2015           6912      EMILY MEYERS                         Claim #: 597; Distribution Dividend: 100.00;    5300-000                                 $1,395.29         $682,890.81
09/21/2015           6913      LOCKE, PATRICK                       Claim #: 602; Distribution Dividend: 100.00;    5300-000                                 $2,708.24         $680,182.57
09/21/2015           6914      MERRILL, GEFF                        Claim #: 604; Distribution Dividend: 100.00;    5300-000                                 $3,269.29         $676,913.28
09/21/2015           6915      OLOWOKANDE, ADEDAYO                  Claim #: 605; Distribution Dividend: 100.00;    5300-000                                 $2,667.22         $674,246.06
09/21/2015           6916      GEIGER, JAY                          Claim #: 618; Distribution Dividend: 100.00;    5300-000                                 $5,663.67         $668,582.39
09/21/2015           6917      ROWND, JOHN W                        Claim #: 627; Distribution Dividend: 100.00;    5300-000                                 $6,964.19         $661,618.20
09/21/2015           6918      LEWIS, BROOK L                       Claim #: 630; Distribution Dividend: 100.00;    5300-000                                 $1,719.36         $659,898.84
09/21/2015           6919      BUDIDHA, GAUTAM                      Claim #: 641; Distribution Dividend: 100.00;    5300-000                                 $2,051.76         $657,847.08
09/21/2015           6920      CHRIS RZEPKA                         Claim #: 642; Distribution Dividend: 100.00;    5300-000                                 $1,354.28         $656,492.80
09/21/2015           6921      BEN HOFFMAN,                         Claim #: 654; Distribution Dividend: 100.00;    5300-000                                 $3,077.64         $653,415.16
09/21/2015           6922      AVERBUCH, YEVGENIY                   Claim #: 657; Distribution Dividend: 100.00;    5300-000                                 $3,405.71         $650,009.45
09/21/2015           6923      KUPERMAN, VLAD                       Claim #: 669; Distribution Dividend: 100.00;    5300-000                                 $4,103.49         $645,905.96
                                                                                                                   SUBTOTALS                $0.00        $89,318.01
                                         Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55              Desc Main
                                                                                                                                           Page No: 156                  Exhibit B
                                                                         Document       Page  173 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                             3                                             4                                   5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                      Tran Code            $                $


09/21/2015           6924      PARIKH, BHAVESH                      Claim #: 681; Distribution Dividend: 100.00;    5300-000                                 $3,714.10         $642,191.86
09/21/2015           6925      PAUL, BIJOY                          Claim #: 692; Distribution Dividend: 100.00;    5300-000                                 $3,077.64         $639,114.22
09/21/2015           6926      MUCHER, THOMAS                       Claim #: 696; Distribution Dividend: 100.00;    5300-000                                 $6,964.19         $632,150.03
09/21/2015           6927      OSHEA, MEGHAN                        Claim #: 707; Distribution Dividend: 100.00;    5300-000                                 $2,500.14         $629,649.89
09/21/2015           6928      DROSCHAK, BRITTANY                   Claim #: 709; Distribution Dividend: 100.00;    5300-000                                 $2,462.18         $627,187.71
09/21/2015           6929      RIGGIO, JAMES                        Claim #: 733; Distribution Dividend: 100.00;    5300-000                                 $1,872.30         $625,315.41
09/21/2015           6930      CAROLYN WYSOCKI                      Claim #: 750; Distribution Dividend: 100.00;    5300-000                                 $3,416.98         $621,898.43
09/21/2015           6931      DIVITO, DAVID                        Claim #: 799; Distribution Dividend: 100.00;    5300-000                                 $5,008.52         $616,889.91
09/21/2015           6932      BACH, BRADFORD                       Claim #: 809; Distribution Dividend: 100.00;    5300-000                                 $2,462.20         $614,427.71
09/21/2015           6933      SWANSON, ERIC                        Claim #: 814; Distribution Dividend: 100.00;    5300-000                                 $3,282.69         $611,145.02
09/21/2015           6934      HEYMAN, BRUCE                        Claim #: 816; Distribution Dividend: 100.00;    5300-000                                 $3,077.64         $608,067.38
09/21/2015           6935      SPAGNOLI, TIMOTHY                    Claim #: 819; Distribution Dividend: 100.00;    5300-000                                 $2,051.72         $606,015.66
09/21/2015           6936      MOORE, WILLIAM                       Claim #: 824; Distribution Dividend: 100.00;    5300-000                                 $2,872.26         $603,143.40
09/21/2015           6937      SALLY SHAPIRO                        Claim #: 826; Distribution Dividend: 100.00;    5300-000                                 $2,817.43         $600,325.97
09/21/2015           6938      JEFFREY ASCHENBACH                   Claim #: 830; Distribution Dividend: 100.00;    5300-000                                 $4,718.99         $595,606.98
09/21/2015           6939      CARVAJAL, MANUEL                     Claim #: 850; Distribution Dividend: 100.00;    5300-000                                 $2,800.05         $592,806.93
09/21/2015           6940      LANGE, TIMOTHY                       Claim #: 867; Distribution Dividend: 100.00;    5300-000                                 $1,345.38         $591,461.55
09/21/2015           6941      MIHALJEVIC, ANTONIA                  Claim #: 876; Distribution Dividend: 100.00;    5300-000                                 $1,887.74         $589,573.81
09/21/2015           6942      MCGILL, TRAJAN                       Claim #: 881; Distribution Dividend: 100.00;    5300-000                                 $3,607.99         $585,965.82
09/21/2015           6943      BOWEN, KEITH                         Claim #: 901; Distribution Dividend: 100.00;    5300-000                                 $2,872.26         $583,093.56
09/21/2015           6944      HEATHER TEHENSKY                     Claim #: 903; Distribution Dividend: 100.00;    5300-000                                 $2,564.70         $580,528.86
09/21/2015           6945      BRADFORD, DREW                       Claim #: 904; Distribution Dividend: 100.00;    5300-000                                 $3,415.43         $577,113.43
09/21/2015           6946      IPSWITCH, INC.                       Claim #: 3; Distribution Dividend: 100.00;      7100-000                             $13,475.00            $563,638.43
09/21/2015           6947      LEAF                                 Claim #: 4; Distribution Dividend: 100.00;      7100-000                            $116,410.26            $447,228.17
09/21/2015           6948      TOP LAYER SECURITY                   Claim #: 7; Distribution Dividend: 100.00;      7100-000                             $37,400.67            $409,827.50
09/21/2015           6949      DELL MARKETING, L.P.                 Claim #: 13; Distribution Dividend: 100.00;     7100-000                             $57,874.18            $351,953.32
09/21/2015           6950      BROADVIEW NETWORKS                   Claim #: 14; Distribution Dividend: 100.00;     7100-000                                  $896.54          $351,056.78
09/21/2015           6951      GENERAL ELECTRIC CAPITAL CORP        Claim #: 37; Distribution Dividend: 100.00;     7100-000                             $45,371.99            $305,684.79
                                                                                                                   SUBTOTALS                $0.00       $340,221.17
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55               Desc Main
                                                                                                                                              Page No: 157                  Exhibit B
                                                                           Document       Page  174 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                       Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                          East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                   ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                     EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                            4                                      5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                      Tran Code             $                $


09/21/2015           6952      A-1 TECHNOLOGY                         Claim #: 195; Distribution Dividend: 100.00;    7100-000                              $14,938.75            $290,746.04
09/21/2015           6953      230 W. MONROE PT LLC                   Claim #: 360; Distribution Dividend: 100.00;    7100-000                             $161,030.30            $129,715.74
09/21/2015           6954      HSW INTERNATIONAL, INC.                Claim #: 423; Distribution Dividend: 100.00;    7100-000                              $28,554.82            $101,160.92
09/21/2015           6955      FRANCHISE TAX BOARD                    Claim #: 583; Distribution Dividend: 100.00;    7100-000                                   $428.95          $100,731.97
09/21/2015           6956      MARKETWIRE INC                         Claim #: 940; Distribution Dividend: 100.00;    7100-000                                   $748.75           $99,983.22
09/21/2015           6957      CHICAGO TITLE AND TRUST                PALOIAN V. RIDGESTONE SETTLEMENT -              2990-000                                   $300.00           $99,683.22
                               COMPANY                                ESCROW FEE - ESCROW NO. 201572665
09/22/2015           6815      STOP PAYMENT: PHILIP KLEIN             Claim #: 853; Distribution Dividend: 100.00;    5200-004                               ($1,021.10)          $100,704.32
09/22/2015           6816      STOP PAYMENT: JAY JOHNSTON             Claim #: 912; Distribution Dividend: 100.00;    5200-004                                  ($800.37)         $101,504.69
09/24/2015           6886      VOID: BRUCE R CANNY                    INSUFFICIENT ADDRESS, CHECK RETURNED            5300-003                                  ($493.63)         $101,998.32
09/25/2015                     VOID: INTERNAL REVENUE SERVICE         VOID BANK DEBIT - ACCOUNTANT WILL               5800-003                              ($26,098.54)          $128,096.86
                                                                      PROVIDE UPDATED TAX DUE
09/25/2015                     VOID: INTERNAL REVENUE SERVICE         VOID BANK DEBIT - ACCOUNTANT WILL               5300-003                            ($103,286.69)           $231,383.55
                                                                      PROVIDE UPDATED TAX DUE
09/25/2015           6883      VOID: ILLINOIS DEPT. OF REVENUE                                                        5300-003                              ($11,862.98)          $243,246.53
09/25/2015           6958      ILLINOIS DEPT. OF REVENUE                                                              5300-000                              $11,833.87            $231,412.66
10/05/2015           6942      STOP PAYMENT: MCGILL, TRAJAN           Claim #: 881; Distribution Dividend: 100.00;    5300-004                               ($3,607.99)          $235,020.65
10/05/2015           6959      NUIX NORTH AMERICA, INC.               AUGUST, 2015 INVOICE NO. INUS02379              2990-000                                  $5,000.00         $230,020.65
10/05/2015           6960      QWEST COMMUNICATIONS                   Claim #: 1; PURSUANT TO COURT ORDER DATED       7100-000                              $65,041.28            $164,979.37
                               COMPANY LLC                            9/1/15
10/05/2015           6961      QWEST COMMUNICATIONS                   Claim #: 2; PURSUANT TO COURT ORDER DATED       7100-000                                  $5,439.60         $159,539.77
                               COMPANY LLC                            9/1/15
10/05/2015           6962      MCGILL, TRAJAN                         Claim #: 881; Distribution Dividend: 100.00;    5300-000                                  $3,607.99         $155,931.78
10/06/2015           6914      STOP PAYMENT: MERRILL, GEFF            Claim #: 604; Distribution Dividend: 100.00;    5300-004                               ($3,269.29)          $159,201.07
10/06/2015           6963      MERRILL, GEFF                          Claim #: 604; Distribution Dividend: 100.00;    5300-000                                  $3,269.29         $155,931.78
10/07/2015                     Transfer From: #******0162             TRANSFER FUNDS FOR DISTRIBUTION TO              9999-000     $30,900,000.00                               $31,055,931.78
                                                                      SUBORDINATED CREDITORS
10/07/2015           6964      SPECTRUM EQUITY INVESTORS V LP         PURSUANT TO COURT ORDER DATED 9/1/15            7400-000                           $25,879,998.31          $5,175,933.47


                                                                                                                     SUBTOTALS        $30,900,000.00    $26,029,751.32
                                           Case 09-44943                 Doc 1254    Filed 10/05/18
                                                                                              FORM Entered
                                                                                                      2        10/05/18 11:13:55                Desc Main
                                                                                                                                                       Page No: 158                 Exhibit B
                                                                                   Document       Page  175 of 541
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                               Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                     Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                 Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                 Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                  Separate bond (if applicable):

       1                2                                  3                                                  4                                     5               6                      7

   Transaction       Check /                           Paid to/                       Description of Transaction               Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                        Received From                                                             Tran Code             $               $


10/07/2015           6965      State Street Bank & Truse Co., as Trustee for   Claim #: 947; PURSUANT TO COURT ORDER           7400-000                           $1,989,819.87          $3,186,113.60
                               First Plaza Group                               DATED 9/1/15
10/07/2015           6966      Performance Direct Investments II, L.P.         Claim #: 948; PURSUANT TO COURT ORDER           7400-000                           $2,153,324.45          $1,032,789.15
                                                                               DATED 9/1/15
10/07/2015           6967      Foundation Capital VI, LP                       Claim #: 949; PURSUANT TO COURT ORDER           7400-000                            $826,777.87            $206,011.28
                                                                               DATED 9/1/15
10/14/2015                     PAYCHEX                                         PAYROLL PROCESSING FEE                          2690-000                                   $64.50          $205,946.78
10/15/2015                     Transfer From: #******0162                      TRANSFER FUNDS TO MAKE ADDITIONAL               9999-000        $2,840,000.00                             $3,045,946.78
                                                                               DISTRIBUTION TO SPECTRUM
10/15/2015           6968      SPECTRUM EQUITY INVESTORS V LP                  PURSUANT TO COURT ORDER DATED 9/1/15            7400-003                           $2,837,392.99           $208,553.79
10/19/2015           6968      VOID: SPECTRUM EQUITY INVESTORS                 VOID CHECK TO BE REISSUED AT A LATER            7400-003                          ($2,837,392.99)         $3,045,946.78
                               V LP                                            DATE
10/19/2015           6969      NUIX NORTH AMERICA, INC.                        SEPTEMBER, 2015 INVOICE NO. INUS02476           2990-000                                 $5,000.00        $3,040,946.78
10/19/2015           6970      WORKABLE SOLUTIONS INC, AS                      Claim #: 761; PAYMENT OF ALLOWED CLAIM          5200-000                                  $622.55         $3,040,324.23
                               ASSIGNEE OF LYDIA AUZOUX
10/28/2015           6913      STOP PAYMENT: LOCKE, PATRICK                    Claim #: 602; Distribution Dividend: 100.00;    5300-004                              ($2,708.24)         $3,043,032.47
10/28/2015           6916      STOP PAYMENT: GEIGER, JAY                       Claim #: 618; Distribution Dividend: 100.00;    5300-004                              ($5,663.67)         $3,048,696.14
10/28/2015           6971      Gus A. Paloian                                  PAYMENT OF INTERIM TRUSTEE FEE                  2100-000                             $36,373.50           $3,012,322.64
                                                                               PURSUANT TO COURT ORDER ENTERED 9/9/15
10/28/2015           6972      LOCKE, PATRICK                                  Claim #: 602; Distribution Dividend: 100.00;    5300-000                                 $2,708.24        $3,009,614.40
10/28/2015           6973      GEIGER, JAY                                     Claim #: 618; Distribution Dividend: 100.00;    5300-000                                 $5,663.67        $3,003,950.73
10/28/2015           6974      OHIO DEPARTMENT OF JOB AND                      3rd QUARTER, 2015 - QUARTERLY PAYROLL TAX       2690-000                                  $158.03         $3,003,792.70
                               FAMILY SERVICES                                 STATEMENT
10/30/2015           6834      VOID: ILLINOIS DEPARTMENT OF                                                                    5200-003                                 ($461.03)        $3,004,253.73
                               EMPLOYMENT SECURITY
11/10/2015           6975      ISU FINANCIAL SERVICES, INC.                    PURSUANT TO COURT ORDER DATED 11/4/15           5200-000                            $108,381.24           $2,895,872.49
11/10/2015           6976      WORKABLE SOLUTIONS, INC.                        PURSUANT TO COURT ORDER DATED 11/4/15           5200-000                             $10,000.00           $2,885,872.49
11/11/2015                     Transfer From: #******0162                      TRANSFER FUNDS FOR PAYMENTS TO                  9999-000         $550,000.00                              $3,435,872.49
                                                                               CLAIMANTS


                                                                                                                              SUBTOTALS        $3,390,000.00     $5,130,060.98
                                           Case 09-44943                 Doc 1254    Filed 10/05/18
                                                                                              FORM Entered
                                                                                                      2        10/05/18 11:13:55                              Desc Main
                                                                                                                                                                     Page No: 159                  Exhibit B
                                                                                   Document       Page  176 of 541
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                                              Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                                    Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                                Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                                     Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                                Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                                 Separate bond (if applicable):

       1                2                                  3                                                  4                                                    5               6                      7

   Transaction       Check /                           Paid to/                       Description of Transaction                              Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                        Received From                                                                            Tran Code            $                $


11/11/2015           6977      DEWITT STERN GROUP INC                          PURSUANT TO COURT ORDER ENTERED 9/1/15                         7100-000                             $41,294.46           $3,394,578.03
11/11/2015           6978      SPECTRUM EQUITY INVESTORS V LP                  PURSUANT TO COURT ORDER ENTERED 9/1/15                         7400-000                           $2,837,392.99           $557,185.04
11/11/2015           6979      Performance Direct Investments II, L.P.         PURSUANT TO COURT ORDER ENTERED 9/1/15                         7400-000                            $236,083.00            $321,102.04
11/11/2015           6980      State Street Bank & Truse Co., as Trustee for   PURSUANT TO COURT ORDER ENTERED 9/1/15                         7400-000                            $218,156.53            $102,945.51
                               First Plaza Group
11/11/2015           6981      Foundation Capital VI, LP                       PURSUANT TO COURT ORDER ENTERED 9/1/15                         7400-000                             $90,645.05             $12,300.46
11/12/2015           6945      STOP PAYMENT: BRADFORD, DREW                    Claim #: 904; Distribution Dividend: 100.00;                   5300-004                              ($3,415.43)           $15,715.89
11/18/2015           6982      NUIX NORTH AMERICA, INC.                        OCTOBER, 2015 INVOICE NO. INUS02549                            2990-000                                 $5,000.00          $10,715.89
12/01/2015                     PAYCHEX                                         PAYROLL PROCESSING FEE                                         2690-000                                   $54.00           $10,661.89
12/07/2015                     Transfer From: #******0162                      TRANSFER FUNDS FOR PAYMENT OF TRUSTEE                          9999-000          $70,000.00                                $80,661.89
                                                                               FEES
12/07/2015           6983      Gus A. Paloian                                  PAYMENT OF ADDITIONAL FOURTH INTERIM                           2100-000                             $72,254.58               $8,407.31
                                                                               FEES PER COURT ORDER DATED 9/9/15
12/11/2015                     Transfer From: #******0162                      TRANSFER FUNDS FOR FEDERAL TAX DEPOSITS                        9999-000        $130,000.00                                $138,407.31
12/11/2015                     INTERNAL REVENUE SERVICE                        2015 WAGE TAX WITHHOLDING                                      5800-000                                 $1,743.97         $136,663.34
12/11/2015           6984      INTERNAL REVENUE SERVICE                        2015 941 WAGE TAX WITHHOLDING                                     *                                $127,174.27               $9,489.07
                                                                               Employee Tax for Federal Withholding           $(78,892.13)    5300-000                                                      $9,489.07
                                                                               Employee Tax for Medicare                       $(4,575.78)    5300-000                                                      $9,489.07
                                                                               Employee Tax for Social Security               $(19,565.29)    5300-000                                                      $9,489.07
                                                                               Employer Tax for Medicare                       $(4,575.78)    5800-000                                                      $9,489.07
                                                                               Employer Tax for Social Security               $(19,565.29)    5800-000                                                      $9,489.07
12/21/2015                     PAYCHEX                                         PAYROLL PROCESSING FEE                                         2690-000                                   $46.73             $9,442.34
12/28/2015                     OHIO BUSINESS GETAWAY                           OHIO PAYROLL TAX FOR PERIOD ENDING                             2690-000                                    $6.89             $9,435.45
                                                                               12/31/15
12/28/2015                     U.S. TREASURY                                   FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD                         2690-000                                  $107.10             $9,328.35
                                                                               ENDING 12/31/15
12/28/2015           6985      NUIX NORTH AMERICA, INC.                        NOVEMBER, 2015 INVOICE NO. INUS02616                           2990-000                                 $5,000.00            $4,328.35
12/30/2015                     OHIO DEPARTMENT OF REVENUE                      OHIO TAX                                                       2690-000                                    $6.89             $4,321.46
01/06/2016                     PAYCHEX                                         PAYROLL DEBIT                                                  2690-000                                   $54.00             $4,267.46

                                                                                                                                             SUBTOTALS          $200,000.00     $3,631,605.03
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                        Desc Main
                                                                                                                                                       Page No: 160                   Exhibit B
                                                                           Document       Page  177 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                 Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                       Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                   Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                       Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                                   Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                    Separate bond (if applicable):

       1                2                               3                                             4                                              5               6                       7

   Transaction       Check /                         Paid to/                Description of Transaction                         Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                                Tran Code            $                $


01/06/2016                     VOID: OHIO DEPARTMENT OF               Void of Wire Out. Done twice in error                     2690-003                                    ($6.89)              $4,274.35
                               REVENUE
01/12/2016                     PAYCHEX                                PAYROLL PROCESSING FEE                                    2690-000                                   $16.77              $4,257.58
01/21/2016                     Transfer From: #******0162             TRANSFER FUNDS TO PAY BOND PREMIUM                        9999-000          $24,000.00                                 $28,257.58
                                                                      AND NUIX
01/21/2016           6949      STOP PAYMENT: DELL MARKETING,          Claim #: 13; Distribution Dividend: 100.00;               7100-004                             ($57,874.18)            $86,131.76
                               L.P.
01/21/2016           6986      NUIX NORTH AMERICA, INC.               DECEMBER, 2015 INVOICE NO. INUS02703                      2990-000                                 $5,000.00           $81,131.76
01/21/2016           6987      INTERNATIONAL SURETIES                 BOND PREMIUM INCREASE FOR 1/1/16 TO 1/15/17               2300-000                             $19,655.00              $61,476.76
01/21/2016           6988      DELL MARKETING, L.P.                   First check was sent to old address. Stopped check and    7100-000                             $57,874.18                $3,602.58
                                                                      issued new one.
01/22/2016           6832      STOP PAYMENT: PITNEY BOWES INC         Claim #: 524; Distribution Dividend: 100.00;              7100-004                             ($15,030.00)            $18,632.58
01/22/2016           6836      STOP PAYMENT: PITNEY BOWES INC         Claim #: 616; Distribution Dividend: 100.00;              7100-004                              ($3,200.00)            $21,832.58
01/22/2016           6989      PITNEY BOWES INC                       Claim Distribution                                        7100-000                             $15,030.00                $6,802.58
01/22/2016           6990      PITNEY BOWES INC                       Claim Disbursement                                        7100-000                                 $3,200.00             $3,602.58
01/25/2016           6897      STOP PAYMENT: MUSUNURI,                Claim #: 165; Distribution Dividend: 100.00;              5300-004                              ($6,664.32)            $10,266.90
                               RAMAMOHAN
01/25/2016           6901      STOP PAYMENT: ROZELLE, BRANDON         Claim #: 464; Distribution Dividend: 100.00;              5300-004                              ($2,397.23)            $12,664.13
01/25/2016           6937      STOP PAYMENT: SALLY SHAPIRO            Claim #: 826; Distribution Dividend: 100.00;              5300-004                              ($2,817.43)            $15,481.56
01/29/2016           6991      OHIO DEPARTMENT OF JOB AND             4TH QUARTER, 2015 - QUARTERLY PAYROLL                     2690-000                                   $60.20            $15,421.36
                               FAMILY SERVICES                        TAX STATEMENT
01/29/2016           6992      DEPARTMENT OF THE TREASURY             4TH QUARTER, 2015 - QUARTERLY PAYROLL                     2690-000                                   $53.29            $15,368.07
                                                                      TAX STATEMENT
02/02/2016                     ROBERT ANGART                          PAYROLL FOR PERIOD ENDING 12/31/15. WIRE                  2690-000                                  $639.56            $14,728.51
                                                                      OUT WAS DONE ON 1/4/16 BUT NOT ENTERED
                                                                      INTO TES UNTIL 2/2/16.
02/18/2016           6993      SUSAN CLINTON                          RE-SEND PAYMENT TO HSA CLAIMANT TO                        5200-000                                 $5,768.76             $8,959.75
                                                                      UPDATED ADDRESS RECEIVED FROM
                                                                      CLAIMANT


                                                                                                                               SUBTOTALS          $24,000.00         $19,307.71
                                            Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                        FORM Entered
                                                                                                2        10/05/18 11:13:55              Desc Main
                                                                                                                                               Page No: 161                 Exhibit B
                                                                             Document       Page  178 of 541
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                        Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                              Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                          Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                              Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                          Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                           Separate bond (if applicable):

       1                2                                3                                             4                                    5               6                      7

   Transaction       Check /                           Paid to/                Description of Transaction              Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                        Received From                                                     Tran Code             $               $


02/25/2016                     Transfer From: #******0162               TRANSFER FUNDS FOR PAYMENT OF TRUSTEE          9999-000          $70,000.00                                $78,959.75
                                                                        FEES
02/25/2016            6994     Gus A. Paloian                           PAYMENT OF FOURTH INTERIM FEES                 2100-000                             $73,446.00               $5,513.75
                                                                        PURSUANT TO COURT ORDER DATED 9/9/15
02/29/2016                     Transfer From: #******0162               TRANSFER FUNDS TO MAKE TRUSTEE COMP            9999-000          $88,000.00                                $93,513.75
                                                                        PAYMENT
02/29/2016            6995     Gus A. Paloian                           PAYMENT OF FOURTH INTERIM FEES                 2100-000                             $88,645.00               $4,868.75
                                                                        PURSUANT TO COURT ORDER DATED 9/9/15
03/03/2016                     Transfer From: #******0162               TRANSER FUNDS TO PAY HSA CLAIMANTS             9999-000           $5,000.00                                  $9,868.75
03/03/2016                     PAYCHEX                                  PAYROLL PROCESSING FEE                         2690-000                                  $145.25             $9,723.50
03/03/2016            6996     Howard Jiang                             RE-SEND PAYMENT TO HSA CLAIMANT TO             5200-000                                  $538.28             $9,185.22
                                                                        UPDATED ADDRESS RECEIVED FROM
                                                                        CLAIMANT
03/03/2016            6997     Howard Jiang                                                                            5200-000                                  $538.28             $8,646.94
03/03/2016            6997     VOID: Howard Jiang                       INSUFFICIENT ADDRESS, CHECK RETURNED           5200-003                                 ($538.28)            $9,185.22
03/03/2016            6998     Robert Dover                                                                            5200-000                                 $1,316.69            $7,868.53
03/03/2016            6999     Tom Norris                               RE-SEND PAYMENT TO HSA CLAIMANT TO             5200-000                                 $5,678.41            $2,190.12
                                                                        UPDATED ADDRESS RECEIVED FROM
                                                                        CLAIMANT
03/07/2016                     Transfer From: #******0162                                                              9999-000           $5,000.00                                  $7,190.12
03/07/2016            7000     BRYAN RIPKA                                                                             5200-000                                 $4,281.32            $2,908.80
03/14/2016                     PAYCHEX                                  PAYROLL PROCESSING FEE - 3/11/16               2690-000                                   $54.00             $2,854.80
03/17/2016           (10036)   FIFTH THIRD BANK                         SETTLEMENT FUNDS PER SETTLEMENT                1249-000        $2,800,000.00                             $2,802,854.80
                                                                        AGREEMENT - ORDER ENTERED 2/23/16
03/28/2016            6998     STOP PAYMENT: Robert Dover                                                              5200-004                              ($1,316.69)         $2,804,171.49
03/30/2016            7001     SEYFARTH SHAW LLP                        SEVENTEENTH FEE APPLICATION (FEES)             3110-000                            $546,747.50           $2,257,423.99
                                                                        PURSUANT TO COURT ORDER DATED 3/30/16
03/30/2016            7002     SEYFARTH SHAW LLP                        SEVENTEENTH FEE APPLICATION (EXENSES)          3120-000                             $17,701.71           $2,239,722.28
                                                                        PURSUANT TO COURT ORDER DATED 3/30/16
04/01/2016            7003     MUSUNURI, RAMAMOHAN                      Claim #: 165; Distribution Dividend: 100.00    5300-000                                 $6,664.32        $2,233,057.96
                                                                                                                      SUBTOTALS        $2,968,000.00       $743,901.79
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55         Desc Main
                                                                                                                                      Page No: 162                  Exhibit B
                                                                         Document       Page  179 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                      Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                  Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                      Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                   Separate bond (if applicable):

       1                2                            3                                             4                               5                6                      7

   Transaction       Check /                       Paid to/                Description of Transaction          Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                 Tran Code            $                $


04/20/2016                     PAYCHEX                              PAYROLL PROCESSING FEE                     2690-000                                   $54.00         $2,233,003.96
04/27/2016           7004      NUIX NORTH AMERICA, INC.             NEGOTIATION OR RETENTION OF THIS CHECK     2990-000                                  $862.07         $2,232,141.89
                                                                    CONSTITUTES A FULL SATISFACTION AND
                                                                    RELEASE OF ANY AND ALL CLAIMS OF THE
                                                                    PAYEE AGAINST THE PAYOR - FINAL INVOICE
                                                                    NO. INUS02765
04/27/2016           7004      VOID: NUIX NORTH AMERICA, INC.       VOID CHECK AND REISSUE                     2990-003                                 ($862.07)        $2,233,003.96
04/27/2016           7005      NUIX NORTH AMERICA, INC.             NEGOTIATION OR RETENTION OF THIS CHECK     2990-000                                  $862.07         $2,232,141.89
                                                                    CONSTITUTES A FULL SATISFACTION AND
                                                                    RELEASE OF ANY AND ALL CLAIMS OF THE
                                                                    PAYEE AGAINST THE PAYOR - FINAL INVOICE
                                                                    NO. INUS02765
05/03/2016           7006      ALVAREZ & MARSAL                     FIFTH AND FINAL FEES PURSUANT TO COURT     3991-000                             $41,560.00           $2,190,581.89
                                                                    ORDER DATED 4/26/16
05/03/2016           7007      ALVAREZ & MARSAL, LLC                FIFTH AND FINAL EXPENSES PURSUANT TO       3992-000                                   $13.05         $2,190,568.84
                                                                    COURT ORDER DATED 4/26/16
05/11/2016                     PAYCHEX                              PAYROLL PROCESSING FEE                     2690-000                                   $64.50         $2,190,504.34
05/13/2016           7000      STOP PAYMENT: BRYAN RIPKA                                                       5200-004                              ($4,281.32)         $2,194,785.66
05/13/2016           7008      BRYAN RIPKA                          CLAIM NO. 935                              5200-000                                 $4,281.32        $2,190,504.34
05/18/2016                     U.S. TREASURY                        FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD     2690-000                                  $294.28         $2,190,210.06
                                                                    ENDING 5/26/16
05/18/2016           7009      OHIO BUSINESS GETAWAY                OHIO PAYROLL TAX FOR PERIOD ENDING         2690-000                                   $37.65         $2,190,172.41
                                                                    5/26/16
05/23/2016           7010      Gus A. Paloian                       PAYMENT OF ADDITIONAL FOURTH INTERIM       2100-000                            $102,170.00           $2,088,002.41
                                                                    FEES PER COURT ORDER DATED 9/9/15
05/26/2016           7011      Gus A. Paloian                       PAYMENT OF ADDITIONAL FOURTH INTERIM       2100-000                             $42,608.15           $2,045,394.26
                                                                    FEES PER COURT ORDER DATED 9/9/15
05/27/2016                     PAYCHEX                              FINAL PAYROLL PROCESSING FEE               2690-000                                   $48.40         $2,045,345.86




                                                                                                              SUBTOTALS                $0.00       $187,712.10
                                              Case 09-44943              Doc 1254    Filed 10/05/18
                                                                                              FORM Entered
                                                                                                      2        10/05/18 11:13:55                             Desc Main
                                                                                                                                                                    Page No: 163                 Exhibit B
                                                                                   Document       Page  180 of 541
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                                               Separate bond (if applicable):

       1                2                                  3                                                  4                                                  5               6                      7

   Transaction       Check /                           Paid to/                       Description of Transaction                            Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                        Received From                                                                          Tran Code             $               $


06/02/2016                     Robert Angart                                   PAYROLL FOR PERIOD ENDING 5/26/16. WIRE                      2690-000                                 $1,457.76        $2,043,888.10
                                                                               OUT WAS DONE ON 5/24/16 BUT NOT ENTERED
                                                                               INTO TES UNTIL 6/2/16.
06/15/2016                     STONETURN GROUP LLP                             REFUND OF UNUSED RETAINER PAID TO                               *                                 ($12,637.50)         $2,056,525.60
                                                                               STONETURN ON 1/11/11
                                                                               STONETURN GROUP, LLP                           $12,637.49    3991-000                                                  $2,056,525.60
                                                                               STONETURN GROUP, LLP                                $0.01    3991-000                                                  $2,056,525.60
06/17/2016                     Transfer From: #******0162                                                                                   9999-000        $2,000,000.00                             $4,056,525.60
06/17/2016           7012      SPECTRUM EQUITY INVESTORS V LP                  Claim #: 753; PURSUANT TO COURT ORDER                        7400-000                           $3,355,600.00           $700,925.60
                                                                               DATED 6/15/16
06/17/2016           7013      State Street Bank & Truse Co., as Trustee for   Claim #: 947;                                                7400-000                            $258,000.00            $442,925.60
                               First Plaza Group
06/17/2016           7014      Performance Direct Investments II, L.P.         Claim #: 948;                                                7400-000                            $279,200.00            $163,725.60
06/17/2016           7015      Foundation Capital VI, LP                       Claim #: 949;                                                7400-000                            $107,200.00             $56,525.60
07/06/2016                     Transfer From: #******0162                                                                                   9999-000          $40,000.00                                $96,525.60
07/06/2016                     Transfer To: #******0162                                                                                     9999-000                             $20,000.00             $76,525.60
07/06/2016           7016      Gus A. Paloian                                  ADDITIONAL PAYMENT RE FOURTH INTERIM                         2100-000                             $67,520.00               $9,005.60
                                                                               TRUSTEE FEES - COURT ORDER DATED 9/9/15
07/14/2016                     Transfer From: #******0162                      TRANSFER FUNDS FOR INTERIM DISTRIBUTION                      9999-000          $15,000.00                                $24,005.60
07/14/2016                     Transfer From: #******0162                                                                                   9999-000          $10,000.00                                $34,005.60
07/14/2016           7017      Michael Marrone                                 Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                  $178.79           $33,826.81
07/14/2016           7018      Lisa Mathias                                    Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                 $3,092.97          $30,733.84
07/14/2016           7019      Allison McCarthy                                Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                  $844.52           $29,889.32
07/14/2016           7020      Galina Rabinovish                               Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                    $2.52           $29,886.80
07/14/2016           7021      Darell Roberson                                 Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                  $491.19           $29,395.61
07/14/2016           7022      Suzanne Roberts                                 Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                  $102.44           $29,293.17
07/14/2016           7023      Judith Sabin                                    Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                    $2.48           $29,290.69
07/14/2016           7024      Rachel Spalding                                 Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                   $88.51           $29,202.18
07/14/2016           7025      Erik Tanouye                                    Claim #: 418; Distribution Dividend: 100.00;                 5200-000                                 $1,169.67          $28,032.51

                                                                                                                                           SUBTOTALS        $2,065,000.00     $4,082,313.35
                                              Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                         FORM Entered
                                                                                                 2        10/05/18 11:13:55              Desc Main
                                                                                                                                                Page No: 164                  Exhibit B
                                                                              Document       Page  181 of 541
                                                                          CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                           Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                Account Title:                    EWB Checking
For Period Beginning:              11/25/2009                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                            Separate bond (if applicable):

       1                2                                 3                                             4                                    5                6                      7

   Transaction       Check /                            Paid to/                Description of Transaction               Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                      Tran Code            $                $


07/14/2016           7026      Dale Teribery                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.75           $28,029.76
07/14/2016           7027      Jeffrey Vandeventer                       Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $6.50           $28,023.26
07/14/2016           7028      Christopher Waits                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $45.33           $27,977.93
07/14/2016           7029      Alexandra Bradtke                         Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $37.10           $27,940.83
07/14/2016           7030      Jennifer Duncan                           Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $100.68           $27,840.15
07/14/2016           7031      Joshua Fowler                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $12.31           $27,827.84
07/14/2016           7032      Jordan Gandy                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $839.36           $26,988.48
07/14/2016           7033      Michaela Gregory                          Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.55           $26,985.93
07/14/2016           7034      JoAnn Hall                                Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $16.85           $26,969.08
07/14/2016           7035      Dana Henry                                Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $2.42           $26,966.66
07/14/2016           7036      Nancy Hillis                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $54.61           $26,912.05
07/14/2016           7037      Tommy Hui                                 Claim #: 418; Distribution Dividend: 100.00;    5200-000                                  $244.34           $26,667.71
07/14/2016           7038      Samuel Jacobs                             Claim #: 418; Distribution Dividend: 100.00;    5200-000                                    $4.86           $26,662.85
07/14/2016           7039      Gary Kerr                                 Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $29.06           $26,633.79
07/14/2016           7040      Miriam Lewis                              Claim #: 418; Distribution Dividend: 100.00;    5200-000                                   $32.90           $26,600.89
07/14/2016           7041      RUSSELL GUNDLACH                          Claim #: 827; Distribution Dividend: 100.00;    5200-000                                 $6,064.20          $20,536.69
07/14/2016           7042      ZACHARY BOCKMAN                           Claim #: 848; Distribution Dividend: 100.00;    5200-000                                 $2,736.93          $17,799.76
07/14/2016           7043      CLAUDE-ANDREE LOUISSAINT                  Claim #: 882; Distribution Dividend: 100.00;    5200-000                                 $5,059.12          $12,740.64
07/14/2016           7044      LISA LEFEBIRE                                                                             5200-000                                  $723.08           $12,017.56
07/14/2016           7045      KIMBERLY MCGALLIARD                                                                       5200-000                                 $2,502.24            $9,515.32
07/14/2016           7046      VENITA RAYEN                                                                              5200-000                                 $1,014.09            $8,501.23
07/20/2016           7021      STOP PAYMENT: Darell Roberson             Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($491.19)            $8,992.42
                                                                         RECEIVED CALL FROM JESSICA JONES, WHO
                                                                         SAID THAT CLAIMANT IS NO LONGER AT THIS
                                                                         ADDRESS. 7/20/16 JZ
07/21/2016           7019      STOP PAYMENT: Allison McCarthy            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($844.52)            $9,836.94
07/21/2016           7045      STOP PAYMENT: KIMBERLY                                                                    5200-004                              ($2,502.24)           $12,339.18
                               MCGALLIARD


                                                                                                                        SUBTOTALS                $0.00        $15,693.33
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 165                   Exhibit B
                                                                           Document       Page  182 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                            4                                     5               6                       7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


07/22/2016           7047      OHIO DEPARTMENT OF JOB AND             2nd QUARTER, 2016 - QUARTERLY PAYROLL           2690-000                                  $142.98            $12,196.20
                               FAMILY SERVICES                        TAX STATEMENT
07/25/2016           7040      STOP PAYMENT: Miriam Lewis             Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($32.90)           $12,229.10
07/25/2016           7026      STOP PAYMENT: Dale Teribery            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                    ($2.75)          $12,231.85
07/25/2016           7048      NATHAN MILLER                                                                          5200-000                                 $2,483.28             $9,748.57
07/26/2016           7035      STOP PAYMENT: Dana Henry               Claim #: 418; Distribution Dividend: 100.00;    5200-004                                    ($2.42)            $9,750.99
07/26/2016           7034      STOP PAYMENT: JoAnn Hall               Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($16.85)             $9,767.84
07/29/2016                     Transfer From: #******0162                                                             9999-000          $30,000.00                                 $39,767.84
07/29/2016           7017      STOP PAYMENT: Michael Marrone          Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($178.79)           $39,946.63
07/29/2016           7049      Gus A. Paloian                         PAYMENT OF ADDITIONAL FOURTH INTERIM            2100-000                             $31,014.50                $8,932.13
                                                                      FEES PER COURT ORDER DATED 9/9/15
                                                                      ($67,520.00)
08/02/2016           7042      STOP PAYMENT: ZACHARY                  Claim #: 848; Distribution Dividend: 100.00;    5200-004                              ($2,736.93)            $11,669.06
                               BOCKMAN
08/02/2016           7029      STOP PAYMENT: Alexandra Bradtke        Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($37.10)           $11,706.16
08/04/2016           7018      STOP PAYMENT: Lisa Mathias             Claim #: 418; Distribution Dividend: 100.00;    5200-004                              ($3,092.97)            $14,799.13
08/04/2016           7033      STOP PAYMENT: Michaela Gregory         Claim #: 418; Distribution Dividend: 100.00;    5200-004                                    ($2.55)          $14,801.68
08/09/2016           7031      STOP PAYMENT: Joshua Fowler            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($12.31)           $14,813.99
08/29/2016                     Transfer From: #******0162                                                             9999-000          $50,000.00                                 $64,813.99
08/29/2016           7032      STOP PAYMENT: Jordan Gandy             Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($839.36)           $65,653.35
08/29/2016           7050      Gus A. Paloian                         TRUSTEE COMPENSATION, PURSUANT TO               2100-000                             $52,769.50              $12,883.85
                                                                      ORDER DATED 9/9/15
09/14/2016                     Transfer From: #******0162             FOR PAYMENT OF FEDERAL INCOME TAX               9999-000          $28,000.00                                 $40,883.85
09/14/2016                     UNITED STATES TREASURY                 2015 TAX                                        2810-000                             $27,734.00              $13,149.85
09/26/2016                     BMO HARRIS BANK                        LOCK BOX KEY DEPOSIT REFUND                     2990-000                                  ($25.00)           $13,174.85
10/13/2016           7020      STOP PAYMENT: Galina Rabinovish        Claim #: 418; Distribution Dividend: 100.00;    5200-004                                    ($2.52)          $13,177.37
10/13/2016           7022      STOP PAYMENT: Suzanne Roberts          Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($102.44)           $13,279.81
10/13/2016           7023      STOP PAYMENT: Judith Sabin             Claim #: 418; Distribution Dividend: 100.00;    5200-004                                    ($2.48)          $13,282.29
10/13/2016           7030      STOP PAYMENT: Jennifer Duncan          Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($100.68)           $13,382.97
                                                                                                                     SUBTOTALS          $108,000.00       $106,956.21
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55              Desc Main
                                                                                                                                             Page No: 166                   Exhibit B
                                                                           Document       Page  183 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                          Separate bond (if applicable):

       1                2                               3                                            4                                     5               6                       7

   Transaction       Check /                         Paid to/                Description of Transaction               Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                      Received From                                                      Tran Code            $                $


10/13/2016           7036      STOP PAYMENT: Nancy Hillis             Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($54.61)           $13,437.58
10/13/2016           7037      STOP PAYMENT: Tommy Hui                Claim #: 418; Distribution Dividend: 100.00;    5200-004                                 ($244.34)           $13,681.92
10/13/2016           7038      STOP PAYMENT: Samuel Jacobs            Claim #: 418; Distribution Dividend: 100.00;    5200-004                                    ($4.86)          $13,686.78
10/13/2016           7039      STOP PAYMENT: Gary Kerr                Claim #: 418; Distribution Dividend: 100.00;    5200-004                                  ($29.06)           $13,715.84
10/13/2016           7025      STOP PAYMENT: Erik Tanouye             Claim #: 418; Distribution Dividend: 100.00;    5200-004                              ($1,169.67)            $14,885.51
10/18/2016                     Transfer From: #******0162                                                             9999-000          $80,000.00                                 $94,885.51
10/18/2016           7051      LARRY R. BERNARDINI                    HSA CLAIMANT - PAYMENT PURSUANT TO              5200-000                                 $7,233.77           $87,651.74
                                                                      COURT ORDER DATED 4/17/13
10/18/2016           7052      Gus A. Paloian                         PAYMENT OF FOURTH TRUSTEE FEES                  2100-000                             $77,363.58              $10,288.16
                                                                      PURSUANT TO COURT ORDER DATED 9/9/15
10/24/2016           7044      STOP PAYMENT: LISA LEFEBIRE                                                            5200-004                                 ($723.08)           $11,011.24
10/24/2016           7046      STOP PAYMENT: VENITA RAYEN                                                             5200-004                              ($1,014.09)            $12,025.33
11/07/2016                     Transfer From: #******0162                                                             9999-000          $80,000.00                                 $92,025.33
11/07/2016           7053      Gus A. Paloian                         PAYMENT OF ADDITIONAL FOURTH INTERIM            2100-000                             $86,970.00                $5,055.33
                                                                      FEES PER COURT ORDER DATED 9/9/15
11/28/2016                     GLOBAL SURETY, LLC                     REFUND OF PORTION OF 2016 BOND PREMIUM -        2300-000                              ($9,765.00)            $14,820.33
                                                                      DUE TO DECREASED FUNDS
11/29/2016           7054      DEPARTMENT OF TREASURY                 FEIN: XX-XXXXXXX; FORM 940                      2690-000                                    $9.98            $14,810.35
12/05/2016                     Transfer From: #******0162                                                             9999-000          $35,000.00                                 $49,810.35
12/05/2016           7055      Gus A. Paloian                         PAYMENT OF ADDITIONAL FOURTH INTERIM            2100-000                             $45,077.50                $4,732.85
                                                                      FEES PER COURT ORDER DATED 9/9/15
12/22/2016                     Transfer From: #******0162                                                             9999-000          $25,000.00                                 $29,732.85
12/22/2016           7056      Gus A. Paloian                         PAYMENT FOR FOURTH INTERIM FEES                 2100-000                             $25,774.00                $3,958.85
                                                                      PURSUANT TO COURT ORDER DATED 9/9/15
12/28/2016                     Transfer From: #******0162                                                             9999-000          $40,000.00                                 $43,958.85
12/28/2016           7057      SEYFARTH SHAW LLP                      PURSUANT TO COURT ORDER DATED 12/28/16          3120-000                                 $4,203.35           $39,755.50
12/28/2016           7058      SEYFARTH SHAW LLP                      PURSUANT TO COURT ORDER DATED 12/28/16          3110-000                             $30,554.50                $9,201.00
01/04/2017           7059      SEYFARTH SHAW LLP                      PURSUANT TO COURT ORDER DATED 12/28/16          3110-000                                  $726.00              $8,475.00
02/08/2017           7060      INTERNATIONAL SURETIES, LTD.           Bond Payment                                    2300-000                                  $749.78              $7,725.22
                                                                                                                     SUBTOTALS          $260,000.00       $265,657.75
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55          Desc Main
                                                                                                                                         Page No: 167                  Exhibit B
                                                                           Document       Page  184 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                   Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                         Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                     Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                         Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                     Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                      Separate bond (if applicable):

       1                2                               3                                            4                                 5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction           Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                  Tran Code            $                $


02/08/2017           7061      INTERNATIONAL SURETIES, LTD.           Bond Payment                                2300-000                                  $749.78             $6,975.44
02/08/2017           7061      VOID: INTERNATIONAL SURETIES,          DUPLICATE BOND PREMIUM CHECK - VOID         2300-003                                 ($749.78)            $7,725.22
                               LTD.
02/13/2017                     Transfer From: #******0162             TRANSFER FUNDS TO PAY TRUSTEE FEES          9999-000          $15,000.00                                $22,725.22
02/13/2017           7062      Gus A. Paloian                         PAYMENT OF ADDITIONAL FEES PURSUANT TO      2100-000                             $18,320.00               $4,405.22
                                                                      COURT ORDER DATED 9/9/15
03/09/2017                     Transfer From: #******0162             TRANSFER FUNDS FOR PAYMENT OF ESTATE        9999-000          $25,000.00                                $29,405.22
                                                                      TAXES
03/15/2017                     Transfer From: #******0162             TRANSFER FOR FUNDS FOR PAYMENT OF FEES      9999-000          $25,000.00                                $54,405.22
03/15/2017                     UNITED STATES TREASURY                 WIRE PROCESSED 3/10/17 - PAYMENT OF 2016    2810-000                             $18,622.00             $35,783.22
                                                                      FEDERAL INCOME TAX
03/15/2017           7063      Gus A. Paloian                         ADDITIONAL PAYMENT OF FOURTH INTERIM        2100-000                             $22,116.50             $13,666.72
                                                                      TRUSTEE FEES, PURSUANT TO COURT ORDER
                                                                      ENTERED 9/9/15
03/28/2017           7064      AIMEE VICENCIO                                                                     5200-000                                 $1,162.27          $12,504.45
04/20/2017                     Transfer From: #******0162             TRANSFER FUNDS TO PAY TRUSTEE FEES          9999-000          $32,500.00                                $45,004.45
04/20/2017           7065      Gus A. Paloian                         OF ADDITIONAL FOURTH INTERIM FEES PER       2100-000                             $39,937.00               $5,067.45
                                                                      COURT ORDER DATED 9/9/15
04/21/2017                     Transfer From: #******0162             TRANSFER FUNDS TO MAKE DISTRIBUTION TO      9999-000        $130,000.00                                $135,067.45
                                                                      COURT RE UNCLAIMED FUNDS




                                                                                                                 SUBTOTALS          $227,500.00       $100,157.77
                                        Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                  FORM Entered
                                                                                          2        10/05/18 11:13:55                  Desc Main
                                                                                                                                             Page No: 168                Exhibit B
                                                                       Document       Page  185 of 541
                                                                   CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                        09-44943-DLT                                                                        Trustee Name:                      Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                              Bank Name:                         East West Bank
Primary Taxpayer ID #:           **-***3972                                                                          Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                             Account Title:                    EWB Checking
For Period Beginning:            11/25/2009                                                                          Blanket bond (per case limit):     $5,000,000.00
For Period Ending:               10/5/2018                                                                           Separate bond (if applicable):

       1                2                          3                                             4                                        5                6                    7

   Transaction       Check /                     Paid to/                Description of Transaction                   Uniform           Deposit       Disbursement            Balance
      Date            Ref. #                  Received From                                                          Tran Code            $                $


04/21/2017           7066      CLERK, U.S. BANKRUPTCY COURT       UNCLAIMED HSA FUNDS                                    *                                $132,724.44             $2,343.01
                                                                  UNCLAIMED HSA FUNDS                  $(5,119.31)    5200-001                                                    $2,343.01
                                                                                                        $(723.08)     5200-001                                                    $2,343.01
                                                                                                       $(3,869.59)    5200-001                                                    $2,343.01
                                                                                                        $(585.77)     5200-001                                                    $2,343.01
                                                                                                           $(2.62)    5200-001                                                    $2,343.01
                                                                                                        $(154.21)     5200-001                                                    $2,343.01
                                                                                                        $(759.40)     5200-001                                                    $2,343.01
                                                                                                       $(2,664.00)    5200-001                                                    $2,343.01
                                                                                                      $(12,164.14)    5200-001                                                    $2,343.01
                                                                                                       $(1,841.27)    5200-001                                                    $2,343.01
                                                                                                          $(68.51)    5200-001                                                    $2,343.01
                                                                                                        $(500.00)     5200-001                                                    $2,343.01
                                                                                                        $(606.00)     5200-001                                                    $2,343.01
                                                                                                       $(4,149.65)    5200-001                                                    $2,343.01
                                                                                                        $(797.65)     5200-001                                                    $2,343.01
                                                                                                       $(2,483.53)    5200-001                                                    $2,343.01
                                                                                                           $(2.52)    5200-001                                                    $2,343.01
                                                                                                        $(640.63)     5200-001                                                    $2,343.01
                                                                                                        $(227.60)     5200-001                                                    $2,343.01
                                                                                                       $(1,757.10)    5200-001                                                    $2,343.01
                                                                                                          $(84.36)    5200-001                                                    $2,343.01
                                                                                                        $(149.71)     5200-001                                                    $2,343.01
                                                                                                        $(516.49)     5200-001                                                    $2,343.01
                                                                                                       $(1,505.49)    5200-001                                                    $2,343.01
                                                                                                        $(130.00)     5200-001                                                    $2,343.01
                                                                                                        $(180.54)     5200-001                                                    $2,343.01
                                                                                                        $(415.27)     5200-001                                                    $2,343.01
                                                                                                          $(96.12)    5200-001                                                    $2,343.01
                                                                                                       $(1,553.64)    5200-001                                                    $2,343.01
                                                                                                       $(1,496.16)    5200-001                                                    $2,343.01

                                                                                                                     SUBTOTALS                $0.00       $132,724.44
                                      Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                FORM Entered
                                                                                        2        10/05/18 11:13:55                 Desc Main
                                                                                                                                          Page No: 169                Exhibit B
                                                                     Document       Page  186 of 541
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
Case Name:                     CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:         **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:          11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:             10/5/2018                                                                          Separate bond (if applicable):

      1                 2                        3                                             4                                       5                6                    7

  Transaction        Check /                   Paid to/                Description of Transaction                  Uniform           Deposit       Disbursement            Balance
     Date             Ref. #                Received From                                                         Tran Code            $                $


                                                                                                    $(6,688.59)    5200-001                                                    $2,343.01
                                                                                                    $(6,055.08)    5200-001                                                    $2,343.01
                                                                                                    $(1,775.12)    5200-001                                                    $2,343.01
                                                                                                     $(973.81)     5200-001                                                    $2,343.01
                                                                                                    $(5,906.52)    5200-001                                                    $2,343.01
                                                                                                     $(446.53)     5200-001                                                    $2,343.01
                                                                                                     $(456.83)     5200-001                                                    $2,343.01
                                                                                                    $(2,926.74)    5200-001                                                    $2,343.01
                                                                                                     $(935.19)     5200-001                                                    $2,343.01
                                                                                                    $(2,736.93)    5200-001                                                    $2,343.01
                                                                                                    $(1,021.10)    5200-001                                                    $2,343.01
                                                                                                     $(250.00)     5200-001                                                    $2,343.01
                                                                                                    $(3,000.00)    5200-001                                                    $2,343.01
                                                                                                    $(1,080.21)    5200-001                                                    $2,343.01
                                                                                                     $(800.37)     5200-001                                                    $2,343.01
                                                                                                      $(42.18)     5200-001                                                    $2,343.01
                                                                                                     $(538.61)     5200-001                                                    $2,343.01
                                                                                                    $(2,502.24)    5200-001                                                    $2,343.01
                                                                                                    $(2,287.99)    5200-001                                                    $2,343.01
                                                                                                    $(1,014.09)    5200-001                                                    $2,343.01
                                                                                                      $(52.62)     5200-001                                                    $2,343.01
                                                                                                     $(178.79)     5200-001                                                    $2,343.01
                                                                                                    $(3,092.97)    5200-001                                                    $2,343.01
                                                                                                     $(844.52)     5200-001                                                    $2,343.01
                                                                                                     $(900.05)     5200-001                                                    $2,343.01
                                                                                                      $(50.11)     5200-001                                                    $2,343.01
                                                                                                        $(2.52)    5200-001                                                    $2,343.01
                                                                                                     $(491.19)     5200-001                                                    $2,343.01
                                                                                                     $(102.44)     5200-001                                                    $2,343.01
                                                                                                        $(2.48)    5200-001                                                    $2,343.01
                                                                                                    $(1,169.67)    5200-001                                                    $2,343.01

                                                                                                                  SUBTOTALS                $0.00             $0.00
                                      Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                FORM Entered
                                                                                        2        10/05/18 11:13:55                 Desc Main
                                                                                                                                          Page No: 170                Exhibit B
                                                                     Document       Page  187 of 541
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
Case Name:                     CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:         **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:          11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:             10/5/2018                                                                          Separate bond (if applicable):

      1                 2                        3                                             4                                       5                6                    7

  Transaction        Check /                   Paid to/                Description of Transaction                  Uniform           Deposit       Disbursement            Balance
     Date             Ref. #                Received From                                                         Tran Code            $                $


                                                                                                        $(2.75)    5200-001                                                    $2,343.01
                                                                                                      $(37.10)     5200-001                                                    $2,343.01
                                                                                                     $(923.55)     5200-001                                                    $2,343.01
                                                                                                     $(100.68)     5200-001                                                    $2,343.01
                                                                                                      $(12.31)     5200-001                                                    $2,343.01
                                                                                                     $(839.36)     5200-001                                                    $2,343.01
                                                                                                     $(256.39)     5200-001                                                    $2,343.01
                                                                                                        $(2.55)    5200-001                                                    $2,343.01
                                                                                                      $(16.85)     5200-001                                                    $2,343.01
                                                                                                        $(2.42)    5200-001                                                    $2,343.01
                                                                                                      $(54.61)     5200-001                                                    $2,343.01
                                                                                                     $(244.34)     5200-001                                                    $2,343.01
                                                                                                      $(94.85)     5200-001                                                    $2,343.01
                                                                                                        $(4.86)    5200-001                                                    $2,343.01
                                                                                                      $(29.06)     5200-001                                                    $2,343.01
                                                                                                      $(32.90)     5200-001                                                    $2,343.01
                                                                                                     $(328.62)     5200-001                                                    $2,343.01
                                                                                                        $(6.02)    5200-001                                                    $2,343.01
                                                                                                      $(26.82)     5200-001                                                    $2,343.01
                                                                                                        $(2.86)    5200-001                                                    $2,343.01
                                                                                                    $(5,463.90)    5200-001                                                    $2,343.01
                                                                                                     $(139.69)     5200-001                                                    $2,343.01
                                                                                                     $(221.00)     5200-001                                                    $2,343.01
                                                                                                      $(17.79)     5200-001                                                    $2,343.01
                                                                                                      $(50.69)     5200-001                                                    $2,343.01
                                                                                                     $(634.14)     5200-001                                                    $2,343.01
                                                                                                    $(2,964.35)    5200-001                                                    $2,343.01
                                                                                                     $(205.30)     5200-001                                                    $2,343.01
                                                                                                        $(8.62)    5200-001                                                    $2,343.01
                                                                                                      $(84.51)     5200-001                                                    $2,343.01
                                                                                                      $(77.56)     5200-001                                                    $2,343.01

                                                                                                                  SUBTOTALS                $0.00             $0.00
                                      Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                FORM Entered
                                                                                        2        10/05/18 11:13:55                 Desc Main
                                                                                                                                          Page No: 171                Exhibit B
                                                                     Document       Page  188 of 541
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                       09-44943-DLT                                                                       Trustee Name:                      Gus A. Paloian
Case Name:                     CANOPY FINANCIAL, INC.                                                             Bank Name:                         East West Bank
Primary Taxpayer ID #:         **-***3972                                                                         Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                          Account Title:                    EWB Checking
For Period Beginning:          11/25/2009                                                                         Blanket bond (per case limit):     $5,000,000.00
For Period Ending:             10/5/2018                                                                          Separate bond (if applicable):

      1                 2                        3                                             4                                       5                6                    7

  Transaction        Check /                   Paid to/                Description of Transaction                  Uniform           Deposit       Disbursement            Balance
     Date             Ref. #                Received From                                                         Tran Code            $                $


                                                                                                        $(7.00)    5200-001                                                    $2,343.01
                                                                                                      $(64.54)     5200-001                                                    $2,343.01
                                                                                                      $(50.21)     5200-001                                                    $2,343.01
                                                                                                        $(3.18)    5200-001                                                    $2,343.01
                                                                                                    $(1,021.81)    5200-001                                                    $2,343.01
                                                                                                     $(131.46)     5200-001                                                    $2,343.01
                                                                                                        $(2.31)    5200-001                                                    $2,343.01
                                                                                                     $(311.51)     5200-001                                                    $2,343.01
                                                                                                      $(45.59)     5200-001                                                    $2,343.01
                                                                                                     $(423.35)     5200-001                                                    $2,343.01
                                                                                                     $(144.62)     5200-001                                                    $2,343.01
                                                                                                      $(14.66)     5200-001                                                    $2,343.01
                                                                                                     $(317.03)     5200-001                                                    $2,343.01
                                                                                                    $(3,840.57)    5200-001                                                    $2,343.01
                                                                                                     $(216.54)     5200-001                                                    $2,343.01
                                                                                                     $(476.83)     5200-001                                                    $2,343.01
                                                                                                        $(2.60)    5200-001                                                    $2,343.01
                                                                                                        $(3.68)    5200-001                                                    $2,343.01
                                                                                                      $(24.50)     5200-001                                                    $2,343.01
                                                                                                     $(206.48)     5200-001                                                    $2,343.01
                                                                                                      $(97.59)     5200-001                                                    $2,343.01
                                                                                                     $(160.04)     5200-001                                                    $2,343.01
                                                                                                    $(2,636.42)    5200-001                                                    $2,343.01
                                                                                                        $(2.14)    5200-001                                                    $2,343.01
                                                                                                    $(3,144.67)    5200-001                                                    $2,343.01
                                                                                                        $(2.03)    5200-001                                                    $2,343.01
                                                                                                      $(51.31)     5200-001                                                    $2,343.01
                                                                                                      $(35.65)     5200-001                                                    $2,343.01
                                                                                                     $(285.92)     5200-001                                                    $2,343.01
                                                                                                      $(44.50)     5200-001                                                    $2,343.01
                                                                                                    $(5,602.44)    5200-001                                                    $2,343.01

                                                                                                                  SUBTOTALS                $0.00             $0.00
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                   Desc Main
                                                                                                                                                  Page No: 172                Exhibit B
                                                                           Document       Page  189 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                            Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                  Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                              Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                               Separate bond (if applicable):

       1                2                               3                                            4                                          5               6                    7

   Transaction       Check /                         Paid to/                Description of Transaction                    Uniform           Deposit       Disbursement            Balance
      Date            Ref. #                      Received From                                                           Tran Code            $                $


                                                                                                               $(14.46)    5200-001                                                    $2,343.01
                                                                                                            $(1,487.69)    5200-001                                                    $2,343.01
                                                                                                                $(3.36)    5200-001                                                    $2,343.01
                                                                                                              $(979.69)    5200-001                                                    $2,343.01
                                                                                                               $(11.77)    5200-001                                                    $2,343.01
                                                                                                              $(497.23)    5200-001                                                    $2,343.01
                                                                                                              $(123.47)    5200-001                                                    $2,343.01
                                                                                                                $(4.43)    5200-001                                                    $2,343.01
                                                                                                               $(34.54)    5200-001                                                    $2,343.01
                                                                                                               $(99.77)    5200-001                                                    $2,343.01
                                                                                                              $(349.45)    5200-001                                                    $2,343.01
                                                                                                              $(978.24)    5200-001                                                    $2,343.01
                                                                                                              $(169.12)    5200-001                                                    $2,343.01
                                                                                                              $(202.32)    5200-001                                                    $2,343.01
                                                                                                               $(27.16)    5200-001                                                    $2,343.01
                                                                                                               $(11.30)    5200-001                                                    $2,343.01
                                                                                                              $(576.49)    5200-001                                                    $2,343.01
                                                                                                              $(960.52)    5200-001                                                    $2,343.01
                                                                                                                $(6.88)    5200-001                                                    $2,343.01
                                                                                                               $(15.59)    5200-001                                                    $2,343.01
                                                                                                                $(3.33)    5200-001                                                    $2,343.01
                                                                                                              $(340.15)    5200-001                                                    $2,343.01
05/26/2017                     Transfer From: #******0162                                                                  9999-000          $42,000.00                              $44,343.01
05/26/2017           7067      Gus A. Paloian                         PAYMENT OF ADDITIONAL FOURTH INTERIM                 2100-000                             $41,598.50             $2,744.51
                                                                      FEES PER COURT ORDER DATED 9/9/15
06/12/2017                     Transfer From: #******0162                                                                  9999-000          $42,000.00                              $44,744.51
06/12/2017           7068      Gus A. Paloian                         PAYMENT OF FOURTH INTERIM FEES, PER                  2100-000                             $41,463.50             $3,281.01
                                                                      COURT ORDER DATED 9/9/15
07/18/2017                     Transfer From: #******0162             TRANSFER FUNDS FOR PAYMENT OF TRUSTEE                9999-000          $50,000.00                              $53,281.01
                                                                      FEES


                                                                                                                          SUBTOTALS          $134,000.00        $83,062.00
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55             Desc Main
                                                                                                                                            Page No: 173                 Exhibit B
                                                                           Document       Page  190 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                       Checking Acct #:                  ******0071
Co-Debtor Taxpayer ID #:                                                                                           Account Title:                    EWB Checking
For Period Beginning:             11/25/2009                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                        Separate bond (if applicable):

       1                2                               3                                            4                                   5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction             Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                    Tran Code             $               $


07/18/2017           7069      Gus A. Paloian                         ADDITIONAL PAYMENT OF FOURTH INTERIM          2100-000                             $51,087.00               $2,194.01
                                                                      FEES, PER COURT ORDER DATED 9/9/15
08/04/2017                     Transfer From: #******0162             TRANSFER FUNDS FOR PAYMENT OF 4TH             9999-000          $37,000.00                                $39,194.01
                                                                      TRUSTEE FEES
08/04/2017           7070      Gus A. Paloian                         PAYMENT OF FOURTH INTERIM FEES, PER           2100-000                             $37,321.50               $1,872.51
                                                                      COURT ORDER DATED 9/9/15
09/12/2017                     Transfer From: #******0162             TRANSFER FUNDS TO PAY TRUSTEE FEES            9999-000          $54,000.00                                $55,872.51
09/12/2017           7071      Gus A. Paloian                         ADDITIONAL PAYMENT ON FOURTH INTERIM          2100-000                             $53,445.50               $2,427.01
                                                                      TRUSTEE FEES, PER COURT ORDER DATED 9/9/15
09/18/2017                     Transfer From: #******0162             TRANSFER FUNDS TO PAY CLAIMS                  9999-000          $12,000.00                                $14,427.01
09/18/2017           7072      FRANCHISE TAX BOARD                                                                  5800-000                                 $8,575.77            $5,851.24
09/18/2017           7073      SALLY SHAPIRO                                                                        5300-000                                 $2,817.43            $3,033.81
09/18/2017           7073      VOID: SALLY SHAPIRO                    INSUFFICIENT ADDRESS, CHECK RETURNED          5300-003                              ($2,817.43)             $5,851.24
09/18/2017           7074      SALLY SHAPIRO                                                                        5300-000                                 $2,817.43            $3,033.81
09/22/2017                     Transfer From: #******0162             TRANSFER FUNDS TO PAY WAGE CLAIM              9999-000           $4,000.00                                  $7,033.81
09/22/2017           7075      ROZELLE, BRANDON                                                                     5300-000                                 $2,397.23            $4,636.58
09/22/2017           7076      BRADFORD, DREW                                                                       5300-000                                 $3,415.43            $1,221.15
10/11/2017                     Transfer From: #******0162             TRANSFER FUNDS TO PAY TRUSTEE FEES            9999-000         $120,000.00                               $121,221.15
10/11/2017           7077      Gus A. Paloian                         PAYMENT OF FOURTH INTERIM FEES, PER           2100-000                            $120,184.60               $1,036.55
                                                                      COURT ORDER DATED 9/9/15
02/12/2018           7078      SEYFARTH SHAW LLP                      PURSUANT TO COURT ORDER ON FIFTH              3120-000                                  $310.00                $726.55
                                                                      SEYFARTH FEE APP - DKT. NO. .251 - PAYMENT
                                                                      OF UNPAID PORTION OF EXPENSES
03/08/2018           7079      INTERNATIONAL SURETIES, LTD.           Bond Payment                                  2300-000                                  $534.88                $191.67
04/04/2018                     Transfer From: #******0162             TRANSFER ALL FUNDS TO CHECKING FOR CASE       9999-000        $1,758,611.25                             $1,758,802.92
                                                                      CLOSING
04/09/2018                     Transfer From: #******0162                                                           9999-000              $15.42                              $1,758,818.34
09/18/2018                     EAST WEST BANK                         THE BANK MADE A SECOND $45,000 CREDIT         1280-002          $45,000.00                              $1,803,818.34
                                                                      ENTRY ON 4/8/13 IN ERROR

                                                                                                                   SUBTOTALS        $2,030,626.67       $280,089.34
                                          Case 09-44943           Doc 1254    Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                                Desc Main
                                                                                                                                                                Page No: 174                 Exhibit B
                                                                            Document       Page  191 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                        Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                              Bank Name:                            East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                          Checking Acct #:                      ******0071
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        EWB Checking
For Period Beginning:             11/25/2009                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                           Separate bond (if applicable):

       1                2                                3                                             4                                                      5                 6                   7

   Transaction       Check /                         Paid to/                  Description of Transaction                              Uniform             Deposit        Disbursement            Balance
      Date            Ref. #                      Received From                                                                       Tran Code              $                 $


09/18/2018                     EAST WEST BANK                           THE BANK MADE A SECOND $45,000 CREDIT                          1280-002           ($45,000.00)                            $1,758,818.34
                                                                        ENTRY ON 4/8/13 IN ERROR. THIS ENTRY IS
                                                                        REVERSING THE $45,000 ON 5/13/13.

                                                                                         TOTALS:                                                       $121,705,101.61     $119,946,283.27        $1,758,818.34
                                                                                             Less: Bank transfers/CDs                                  $115,731,231.34      $48,089,833.98
                                                                                         Subtotal                                                        $5,973,870.27      $71,856,449.29
                                                                                             Less: Payments to debtors                                           $0.00               $0.00
                                                                                         Net                                                             $5,973,870.27      $71,856,449.29



                     For the period of 11/25/2009 to 10/5/2018                                                     For the entire history of the account between 02/22/2012 to 10/5/2018

                     Total Compensable Receipts:                      $5,973,870.27                                Total Compensable Receipts:                             $5,973,870.27
                     Total Non-Compensable Receipts:                          $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $5,973,870.27                                Total Comp/Non Comp Receipts:                           $5,973,870.27
                     Total Internal/Transfer Receipts:              $115,731,231.34                                Total Internal/Transfer Receipts:                     $115,731,231.34


                     Total Compensable Disbursements:                $71,856,449.29                                Total Compensable Disbursements:                       $71,856,449.29
                     Total Non-Compensable Disbursements:                     $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:              $71,856,449.29                                Total Comp/Non Comp Disbursements:                     $71,856,449.29
                     Total Internal/Transfer Disbursements:          $48,089,833.98                                Total Internal/Transfer Disbursements:                 $48,089,833.98
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                               Desc Main
                                                                                                                                                              Page No: 175                     Exhibit B
                                                                           Document       Page  192 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                        Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                              Bank Name:                            East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                          Checking Acct #:                      ******0078
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:                        EWB HIA Frozen
For Period Beginning:             11/25/2009                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                           Separate bond (if applicable):

       1                2                                 3                                          4                                                      5                   6                     7

   Transaction       Check /                         Paid to/                Description of Transaction                                Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                      Received From                                                                       Tran Code            $                   $


02/22/2012                     **B OF A /ASSOCIATED BANK              Transfer Funds                                                   9999-000        $418,964.83                                   $418,964.83
08/17/2012                     East West Bank                         Bank Service Fee                                                 2600-000                                     $20.49           $418,944.34
04/30/2013                     East West Bank                         Bank Service Fee Refund for 8/17/2012                            2600-000                                     ($20.49)         $418,964.83
09/09/2015                     Transfer To: #******0071               TRANSFER FUNDS PURSUANT TO COURT                                 9999-000                                $418,964.83                    $0.00
                                                                      ORDER ENTERED 9/9/15 ALLOWING ACCOUNT
                                                                      CONSOLIDATION

                                                                                         TOTALS:                                                         $418,964.83           $418,964.83                    $0.00
                                                                                             Less: Bank transfers/CDs                                    $418,964.83           $418,964.83
                                                                                         Subtotal                                                              $0.00                 $0.00
                                                                                             Less: Payments to debtors                                         $0.00                 $0.00
                                                                                         Net                                                                   $0.00                 $0.00



                     For the period of 11/25/2009 to 10/5/2018                                                     For the entire history of the account between 02/22/2012 to 10/5/2018

                     Total Compensable Receipts:                            $0.00                                  Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                        $0.00                                  Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                          $0.00                                  Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:                $418,964.83                                  Total Internal/Transfer Receipts:                         $418,964.83


                     Total Compensable Disbursements:                       $0.00                                  Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                   $0.00                                  Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                     $0.00                                  Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:           $418,964.83                                  Total Internal/Transfer Disbursements:                    $418,964.83
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                               Desc Main
                                                                                                                                                              Page No: 176                  Exhibit B
                                                                           Document       Page  193 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                       Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                             Bank Name:                            East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                         Checking Acct #:                      ******0085
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        EWB Custodial HAS
For Period Beginning:             11/25/2009                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                          Separate bond (if applicable):

       1                2                                 3                                           4                                                    5                   6                   7

   Transaction       Check /                         Paid to/                 Description of Transaction                              Uniform            Deposit         Disbursement            Balance
      Date            Ref. #                      Received From                                                                      Tran Code             $                  $


02/22/2012                     **B OF A /ASSOCIATED BANK              Transfer Funds                                                  9999-000        $1,864,051.85                              $1,864,051.85
09/09/2015                     Transfer To: #******0071               TRANSFER FUNDS PURSUANT TO COURT                                9999-000                              $1,864,051.85                  $0.00
                                                                      ORDER ENTERED 9/9/15 ALLOWING ACCOUNT
                                                                      CONSOLIDATION

                                                                                        TOTALS:                                                       $1,864,051.85         $1,864,051.85                  $0.00
                                                                                            Less: Bank transfers/CDs                                  $1,864,051.85         $1,864,051.85
                                                                                        Subtotal                                                              $0.00                 $0.00
                                                                                            Less: Payments to debtors                                         $0.00                 $0.00
                                                                                        Net                                                                   $0.00                 $0.00



                     For the period of 11/25/2009 to 10/5/2018                                                    For the entire history of the account between 02/22/2012 to 10/5/2018

                     Total Compensable Receipts:                             $0.00                                Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                         $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                           $0.00                                Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:               $1,864,051.85                                Total Internal/Transfer Receipts:                       $1,864,051.85


                     Total Compensable Disbursements:                        $0.00                                Total Compensable Disbursements:                                $0.00
                     Total Non-Compensable Disbursements:                    $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                      $0.00                                Total Comp/Non Comp Disbursements:                              $0.00
                     Total Internal/Transfer Disbursements:          $1,864,051.85                                Total Internal/Transfer Disbursements:                  $1,864,051.85
                                            Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                             Desc Main
                                                                                                                                                            Page No: 177                 Exhibit B
                                                                           Document       Page  194 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                     Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                           Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                       Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             11/25/2009                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                        Separate bond (if applicable):

       1                2                               3                                             4                                                  5               6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction                            Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                                    Tran Code             $               $


03/30/2012                     Transfer From: #******0071             OPENED NEW MMA FOR INTEREST                                   9999-000        $3,070,000.00                             $3,070,000.00
03/30/2012           (INT)     EastWest Bank                          Interest Earned                                               1270-000              $75.48                              $3,070,075.48
03/30/2012            2001     INTERNATIONAL SURETIES                 2012 BOND PREMIUM                                             2300-000                            $113,380.00           $2,956,695.48
03/30/2012            2002     NUIX                                   PAYMENT OF FEBRUARY, 2012 INVOICE                             2990-000                                 $6,166.00        $2,950,529.48
03/30/2012            2003     NUIX                                   PAYMENT OF MARCH, 2012 INVOICE                                2990-000                                 $6,166.00        $2,944,363.48
04/04/2012            2004     JAMS, INC.                             PAYMENT OF MEDIATION INVOICES,                                2990-000                                 $8,667.76        $2,935,695.72
                                                                      PURSUANT TO COURT ORDER
04/04/2012            2005     INFOSTEWARDS, INC.                     INVOICE #706 - APRIL INVOICE                                  2990-000                                  $200.00         $2,935,495.72
04/18/2012            2006     SEYFARTH SHAW LLP                      SEVENTH INTERIM FEES - PURSUANT TO                            3110-000                            $907,747.37           $2,027,748.35
                                                                      COURT ORDER DATED 4/18/12
04/18/2012            2006     VOID: SEYFARTH SHAW LLP                WRONG ACCT. - VOID AND REISSUE. CHECK                         3110-003                           ($907,747.37)          $2,935,495.72
                                                                      NEVER PRINTED. (SEE CHECK 5006 IN ACCT.
                                                                      0071)
04/30/2012           (INT)     EastWest Bank                          Interest Earned                                               1270-000             $121.55                              $2,935,617.27
05/07/2012            (58)     MARC HAMID                             REMAINING PORTION OF FEB., 2012                               1249-000          $25,000.00                              $2,960,617.27
                                                                      INSTALLMENT PAYMENT
05/14/2012            2007     NUIX NORTH AMERICA INC.                INVOICE NO. INUS00232, MAY, 2012                              2990-000                                 $6,166.00        $2,954,451.27
05/17/2012           (10013)   BRANKO PRPA                            SETTLEMENT PAYMENT - 1ST OF 2                                 1249-000          $12,300.00                              $2,966,751.27
                                                                      INSTALLMENTS
05/31/2012           (INT)     EastWest Bank                          Interest Credit                                               1270-000             $183.77                              $2,966,935.04
06/11/2012           (10016)   SNELL & WILMER FOR BUDDHA              INSTALLMENT PAYMENT RECEIVED PER                              1249-000          $66,083.16                              $3,033,018.20
                               ENTERTAINMENT                          CONSTABLE EXECUTION
06/22/2012           (10003)   SUEMUR K. BEZABEH                      SETTLEMENT INSTALLMENT PAYMENT                                1249-000             $500.00                              $3,033,518.20
06/28/2012           (10016)   SNELL & WILMER FOR BUDDHA              Reversing Wire In, entered in wrong account.                  1249-000         ($66,083.16)                             $2,967,435.04
                               ENTERTAINMENT
06/28/2012            2008     JENNER & BLOCK LLP                     SIXTH INTERIM FEES & EXPENSES PURSUANT                           *                                 $45,396.34           $2,922,038.70
                                                                      TO COURT ORDER DATED 8/3/10
                                                                      JENNER & BLOCK LLP                  $(42,960.70)              3210-000                                                  $2,922,038.70
                                                                      JENNER & BLOCK LLP                             $(2,435.64)    3220-000                                                  $2,922,038.70


                                                                                                                                   SUBTOTALS        $3,108,180.80       $186,142.10
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                 Desc Main
                                                                                                                                                Page No: 178                  Exhibit B
                                                                           Document       Page  195 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                         Trustee Name:                       Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                               Bank Name:                          East West Bank
Primary Taxpayer ID #:            **-***3972                                                                           Money Market Acct #:               ******0162
Co-Debtor Taxpayer ID #:                                                                                               Account Title:
For Period Beginning:             11/25/2009                                                                           Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                10/5/2018                                                                            Separate bond (if applicable):

       1                2                                 3                                           4                                       5               6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction                Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                      Received From                                                        Tran Code             $                $


06/29/2012           (INT)     EastWest Bank                          Interest Credit                                   1270-000              $194.57                              $2,922,233.27
07/05/2012            2009     ALAN D. WALLACE                        EXPERT WITNESS FEE IN COLDWELL ADV. PROC.         2990-000                                  $4,025.00        $2,918,208.27
                                                                      11-2493.
07/05/2012            2009     VOID: ALAN D. WALLACE                  WRONG ACCT. - VOID AND REISSUE. CHECK             2990-003                               ($4,025.00)         $2,922,233.27
                                                                      NEVER PRINTED. (SEE CHECK 5011 IN ACCT.
                                                                      0071)
07/31/2012           (INT)     EastWest Bank                          Interest Credit                                   1270-000              $198.42                              $2,922,431.69
08/01/2012            (86)     FINANCE 2000, LLC                      ENTERED IN ERROR.                                 1249-000           $10,000.00                              $2,932,431.69
08/02/2012            (86)     DEP REVERSE: FINANCE 2000, LLC         ENTERED IN ERROR. REVERSING ENTRY.                1249-000          ($10,000.00)                             $2,922,431.69
08/16/2012            (58)     MARC HAMID                             PARTIAL INSTALLMENT PAYMENT                       1249-000           $10,000.00                              $2,932,431.69
08/16/2012            (58)     MARC HAMID                             PARTIAL INSTALLMENT PAYMENT                       1249-000           $15,000.00                              $2,947,431.69
08/21/2012            (58)     DEP REVERSE: MARC HAMID                ENTERED IN ERROR. REVERSING ENTRY.                1249-000          ($10,000.00)                             $2,937,431.69
08/21/2012            (58)     DEP REVERSE: MARC HAMID                ENTERED IN ERROR. REVERSING ENTRY.                1249-000          ($15,000.00)                             $2,922,431.69
08/31/2012           (INT)     East West Bank                         Interest Posting                                  1270-000              $198.03                              $2,922,629.72
09/18/2012           (10013)   BRANKO PRPA                            DEPOSIT CORRECTION FOR DEPOSIT THAT               1249-000               $50.00                              $2,922,679.72
                                                                      OCCURRED ON 5/18/12 - DEPOSIT WAS $50
                                                                      SHORT AND BANK CORRECTED THE DEPOSIT
09/19/2012           (10018)   KARA MANN DESIGN, LLC                  SETTLEMENT INSTALLMENT PAYMENT                    1249-000            $3,000.00                              $2,925,679.72
09/21/2012                     Transfer From: #******0071             TRANSFER FUNDS TO MMA                             9999-000     $44,994,833.98                               $47,920,513.70
09/21/2012                     Transfer To: #******0071               TRANSFER FUNDS BACK TO DDA TO COVER               9999-000                             $500,000.00          $47,420,513.70
                                                                      CHECKS
10/08/2012           (10023)   KPMG                                   PURSUANT TO SETTLEMENT AGREEMENT                  1249-000          $499,500.00                             $47,920,013.70
10/09/2012           (10024)   LESTER LAMPERT                         SETTLEMENT PAYMENT PURSUANT TO                    1249-000          $100,000.00                             $48,020,013.70
                                                                      SETTLEMENT AGREEMENT
12/11/2012                     PAYCHEX                                MONTHLY PAYROLL PROCESSING FEE                    2690-000                                    $12.13        $48,020,001.57
12/26/2012                     Transfer To: #******0071               TRANSFER FUNDS TO PAY PROFESSIONAL FEES           9999-000                             $640,000.00          $47,380,001.57
01/11/2013                     PAYCHEX                                Payroll processing fee                            2690-000                                    $44.00        $47,379,957.57
02/13/2013                     PAYCHEX                                PAYCHEX PROCESSING FEE                            2690-000                                   $132.00        $47,379,825.57
02/15/2013                     Paychex                                Reverse Wire Out done in error on this account    2690-000                                  ($132.00)       $47,379,957.57

                                                                                                                       SUBTOTALS        $45,597,975.00     $1,140,056.13
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 179                  Exhibit B
                                                                           Document       Page  196 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                        Account Title:
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                 3                                            4                             5                6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction         Uniform          Deposit        Disbursement              Balance
      Date            Ref. #                      Received From                                                 Tran Code           $                 $


03/11/2013            (58)     MARC HAMID                             FINAL SETTLEMENT PAYMENT                   1249-000         $75,000.00                              $47,454,957.57
03/11/2013           (10012)   MP & ASSOCIATES, INC.                  MARCH, 2013 SETTLEMENT PAYMENT             1249-000            $500.00                              $47,455,457.57
03/11/2013           (10018)   KARA MANN DESIGN, LLC                  MARCH, 2013 INSTALLMENT PAYMENT            1249-000          $1,500.00                              $47,456,957.57
03/20/2013                     Transfer To: #******0071               TO PAY HSA CLAIMANTS                       9999-000                           $1,700,000.00         $45,756,957.57
03/28/2013                     Transfer To: #******0071               TRANSFER TO COVER HSA DISTRIBUTION         9999-000                            $100,000.00          $45,656,957.57
                                                                      BATCH TWO
04/02/2013                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE BATCH 3             9999-000                            $200,000.00          $45,456,957.57
                                                                      DISTRIBUTION TO HSA CLAIMANTS
04/08/2013                     Transfer To: #******0071               TRANSFER FUNDS TO CHECKING ACCOUNT         9999-000                             $45,000.00          $45,411,957.57
                                                                      FOR DISTRIBUTION TO HSA CLAIMANTS
04/09/2013                     Transfer To: #******0071               TRANSFER FUNDS FOR BATCH 4 DISTRIBUTION    9999-000                            $260,000.00          $45,151,957.57
                                                                      TO HSA CLAIMANTS
04/16/2013            2010     KATHLEEN MCDONALD                                                                 5200-000                                 $8,869.13       $45,143,088.44
04/18/2013                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE BATCH 6             9999-000                            $257,000.00          $44,886,088.44
                                                                      DISTRIBUTION TO HSA CLAIMANTS
04/29/2013                     Transfer To: #******0071               TRANSFER FUNDS FOR BATCH 9 DISTRIBUTIO     9999-000                             $60,000.00          $44,826,088.44
                                                                      TO HSA CLAIMANTS
04/30/2013           (INT)     East West Bank                         Interest Credit                            1270-000          $2,966.18                              $44,829,054.62
04/30/2013           (INT)     East West Bank                         Interest Posting on 3/29/2013              1270-000          $3,178.15                              $44,832,232.77
04/30/2013           (INT)     East West Bank                         Interest Posting on 2/28/2013              1270-000          $2,908.68                              $44,835,141.45
04/30/2013           (INT)     East West Bank                         Interest Posting on 1/31/2013              1270-000          $3,220.12                              $44,838,361.57
04/30/2013           (INT)     East West Bank                         Interest Posting on 12/31/2012             1270-000          $3,248.86                              $44,841,610.43
04/30/2013           (INT)     East West Bank                         Interest Posting on 11/30/2012             1270-000          $3,149.26                              $44,844,759.69
04/30/2013           (INT)     East West Bank                         Interest Posting on 10/31/2012             1270-000          $3,242.01                              $44,848,001.70
04/30/2013           (INT)     East West Bank                         Interest Posting on 9/28/2012              1270-000          $1,262.65                              $44,849,264.35
05/02/2013                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE BATCH 10            9999-000                             $30,000.00          $44,819,264.35
                                                                      DISTRIBUTION TO HSA CREDITORS
05/09/2013                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE BATCH 11            9999-000                             $43,000.00          $44,776,264.35
                                                                      DISTRIBUTION TO HSA CLAIMANTS

                                                                                                                SUBTOTALS        $100,175.91       $2,703,869.13
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                                 Desc Main
                                                                                                                                                                Page No: 180                 Exhibit B
                                                                           Document       Page  197 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                          Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                                Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                            Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:             11/25/2009                                                                                            Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                             Separate bond (if applicable):

       1                2                                 3                                           4                                                      5                6                     7

   Transaction       Check /                         Paid to/                 Description of Transaction                                 Uniform          Deposit        Disbursement             Balance
      Date            Ref. #                      Received From                                                                         Tran Code           $                 $


05/17/2013                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE DISTRIBUTION TO                             9999-000                             $40,000.00         $44,736,264.35
                                                                      HSA CLAIMANTS - BATCH 11-4
05/17/2013                     PAYCHEC                                PAYROLL PROCESSING FEE                                             2690-000                                 $42.96         $44,736,221.39
05/21/2013                     Transfer To: #******0071               TRANSFER FUNDS FOR BATCH 12 HSA                                    9999-000                             $50,000.00         $44,686,221.39
                                                                      DISTRIBUTION
05/29/2013                     Transfer To: #******0071               TRANSFER FUNDS TO PAY SEYFARTH FEES &                              9999-000                            $920,000.00         $43,766,221.39
                                                                      EXPENSES
05/29/2013            2011     SEYFARTH SHAW LLP                      PAYMENT OF FEES & EXPENSES PURSUANT TO                                *                                $919,772.72         $42,846,448.67
                                                                      COURT ORDER DATED 5/29/13
                                                                      FEES                               $(902,665.00)                   3110-000                                                $42,846,448.67
                                                                      EXPENSES                                           $(17,107.72)    3120-000                                                $42,846,448.67
05/31/2013           (INT)     East West Bank                         Interest Credit                                                    1270-000          $3,029.62                             $42,849,478.29
06/28/2013           (INT)     East West Bank                         Interest Credit                                                    1270-000          $2,817.62                             $42,852,295.91
07/09/2013           (10012)   MP & ASSOCIATES OF CHICAGO INC.        JUNE, 2013 SETTLEMENT PAYMENT                                      1249-000            $500.00                             $42,852,795.91
07/15/2013           (10018)   KARA MANN DESIGN, LLC                  JULY, 2013 SETTLEMENT INSTALLMENT                                  1249-000          $1,500.00                             $42,854,295.91
                                                                      PAYMENT
07/15/2013                     PAYCHEX                                PAYROLL PROCESSING FEE (OCCURRED ON                                6920-000                                 $49.00         $42,854,246.91
                                                                      7/11/13)
07/15/2013                     PAYCHEX                                Entered in wrong account, voiding entry                            6920-002                                 ($49.00)       $42,854,295.91
07/15/2013                     PAYCHEC                                Entered in wrong account, voiding entry                            2690-002                                 ($42.96)       $42,854,338.87
07/17/2013                     PAYCHEX                                Wire Out made in wrong account (reversing entry)                   2690-000                                 ($44.00)       $42,854,382.87
07/17/2013                     PAYCHEX                                Wire out made in wrong account (reversing entry)                   2690-002                                 ($12.13)       $42,854,395.00
07/24/2013            (58)     MARC HAMID                             SETTLEMENT INSTALLMENT PAYMENT                                     1249-000          $5,000.00                             $42,859,395.00
07/31/2013           (INT)     East West Bank                         Interest Credit                                                    1270-000          $2,911.87                             $42,862,306.87
08/01/2013           (10012)   MP & ASSOCIATES OF CHICAGO, INC.       AUGUST, 2013 SETTLEMENT PAYMENT                                    1249-000            $500.00                             $42,862,806.87
08/02/2013            (58)     MARC HAMID                             SETTLEMENT INSTALLMENT PAYMENT                                     1249-000         $20,000.00                             $42,882,806.87
08/07/2013           (10018)   KARA MANN DESIGN, LLC                  AUGUST, 2013 SETTLEMENT PAYMENT                                    1249-000          $1,500.00                             $42,884,306.87
08/20/2013            (58)     MARC HAMID                             SETTLEMENT PAYMENT                                                 1249-000         $50,000.00                             $42,934,306.87



                                                                                                                                        SUBTOTALS          $87,759.11      $1,929,716.59
                                             Case 09-44943       Doc 1254   Filed 10/05/18
                                                                                     FORM Entered
                                                                                             2        10/05/18 11:13:55         Desc Main
                                                                                                                                       Page No: 181                  Exhibit B
                                                                          Document       Page  198 of 541
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          09-44943-DLT                                                                Trustee Name:                      Gus A. Paloian
 Case Name:                        CANOPY FINANCIAL, INC.                                                      Bank Name:                         East West Bank
Primary Taxpayer ID #:             **-***3972                                                                  Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                       Account Title:
For Period Beginning:              11/25/2009                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 10/5/2018                                                                   Separate bond (if applicable):

       1                2                              3                                             4                              5                6                      7

   Transaction       Check /                        Paid to/                 Description of Transaction         Uniform          Deposit        Disbursement              Balance
      Date            Ref. #                     Received From                                                 Tran Code           $                 $


08/26/2013           (10016)   UNITED STATES TREASURY                RECEIVED FROM U.S. DISTRICT COURT,         1249-000         $15,315.71                              $42,949,622.58
                                                                     NEVADA - REFUND OF CASH BOND DEPOSITED
                                                                     WITH THE COURT RE BUDDHA
                                                                     ENTERTAINMENT LLC
08/30/2013           (INT)     East West Bank                        Interest Credit                            1270-000          $2,914.92                              $42,952,537.50
09/03/2013           (10027)   BRENDA PORTER HELMS, CH. 7            RECEIVED FROM THE BANKRUPTCY ESTATE OF     1249-000         $33,364.68                              $42,985,902.18
                               TRUSTEE                               JENNIFER BLACKBURN, RECEIVED FROM
                                                                     TRUSTEE BRENDA PORTER HELMS
09/09/2013           (10012)   MP & ASSOCIATES OF CHICAGO, INC.      SEPTEMBER, 2013 SETTLEMENT INSTALLMENT     1249-000            $500.00                              $42,986,402.18
                                                                     PAYMENT
09/10/2013                     STEIN & ROTMAN                        REFUND OF PAYMENT TO SPECIAL COUNSEL       3220-002                                  ($66.20)       $42,986,468.38
                                                                     TO COVER UNEXPECTED COSTS OF
                                                                     COLLECTION
09/12/2013            (58)     MARC HAMID                            SETTLEMENT INSTALLMENT PAYMENT             1249-000         $25,000.00                              $43,011,468.38
09/23/2013            2012     JASON REGIER                                                                     5200-000                             $10,668.73          $43,000,799.65
09/30/2013            (58)     MARC HAMID                            FINAL SETTLEMENT INSTALLMENT PAYMENT       1249-000         $25,000.00                              $43,025,799.65
09/30/2013           (INT)     East West Bank                        Interest Credit                            1270-000          $2,827.14                              $43,028,626.79
10/09/2013           (10012)   MP & ASSOCIATES OF CHICAGO INC.       OCTOBER, 2013 SETTLEMENT PAYMENT           1249-000            $500.00                              $43,029,126.79
10/15/2013            2013     Jill Arnold                                                                      5200-000                                  $100.70        $43,029,026.09
10/16/2013           (10018)   KARA MANN DESIGN, LLC                 OCTOBER, 2013 SETTLEMENT PAYMENT           1249-000          $3,000.00                              $43,032,026.09
10/16/2013           (10028)   LOMBARD AUTO EXCHANGE, INC.           PROCEEDS FROM SALE OF VAN - 1113 W.        1249-000          $1,685.13                              $43,033,711.22
                                                                     RANDOLPH MNGT.
10/23/2013           (10028)   1113 W. RANDOLPH, LLC                 FINAL SETTLEMENT PAYMENT RE: ADV. PROC.    1249-000          $5,000.00                              $43,038,711.22
                                                                     11-2052
10/30/2013            2014     Benjamin Taylor                       WRONG ACCT. - VOID AND REISSUE. CHECK      5200-003                                 $3,877.35       $43,034,833.87
                                                                     NEVER PRINTED. (SEE CHECK 5963 IN ACCT.
                                                                     0071)
10/30/2013            2014     VOID: Benjamin Taylor                 WRONG ACCT. - VOID AND REISSUE. CHECK      5200-003                              ($3,877.35)        $43,038,711.22
                                                                     NEVER PRINTED. (SEE CHECK 5963 IN ACCT.
                                                                     0071)

                                                                                                               SUBTOTALS        $115,107.58          $10,703.23
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                       Desc Main
                                                                                                                                                      Page No: 182                  Exhibit B
                                                                           Document       Page  199 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                      Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                  Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:
For Period Beginning:             11/25/2009                                                                                  Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                   Separate bond (if applicable):

       1                2                                 3                                           4                                            5                6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction                       Uniform          Deposit        Disbursement              Balance
      Date            Ref. #                      Received From                                                               Tran Code           $                 $


10/31/2013           (INT)     East West Bank                         Interest Credit                                          1270-000          $2,924.62                              $43,041,635.84
11/05/2013            2013     STOP PAYMENT: Jill Arnold                                                                       5200-004                                 ($100.70)       $43,041,736.54
11/07/2013            2015     INTERNATIONAL SURETIES                 WRONG ACCT. - VOID AND REISSUE. CHECK                    2300-003                             $90,000.00          $42,951,736.54
                                                                      NEVER PRINTED. (SEE CHECK 5963 IN ACCT.
                                                                      0071)
11/07/2013            2015     VOID: INTERNATIONAL SURETIES           WRONG ACCT. - VOID AND REISSUE. CHECK                    2300-003                             ($90,000.00)        $43,041,736.54
                                                                      NEVER PRINTED. (SEE CHECK 5968 IN ACCT.
                                                                      0071)
11/11/2013           (10012)   MP & ASSOCIATES OF CHICAGO INC.        NOVEMBER, 2013 SETTLEMENT INSTALLMENT                    1249-000            $500.00                              $43,042,236.54
                                                                      PAYMENT
11/11/2013           (10018)   KARA MANN DESIGN, LLC                  NOVEMBER, 2013 SETTLEMENT INSTALLMENT                    1249-000          $1,500.00                              $43,043,736.54
                                                                      PAYMENT
11/26/2013                     Transfer To: #******0071               TRANSFER FUNDS TO PAY PROFESSIONAL FEES                  9999-000                           $1,000,000.00         $42,043,736.54
11/26/2013                     Transfer To: #******0071               TRANSFER FUNDS TO CUT CHECKS                             9999-000                                 $5,000.00       $42,038,736.54
11/29/2013           (INT)     East West Bank                         Interest Credit                                          1270-000          $2,819.91                              $42,041,556.45
12/02/2013                     Transfer To: #******0071               TRANSFER FUNDS TO CUT HSA CHECKS RE                      9999-000                             $28,500.00          $42,013,056.45
                                                                      PARTIAL DISTRIBUTION
12/05/2013                     Transfer To: #******0071               TRANSFER FUNDS TO PAY PROFESSIONAL FEES                  9999-000                             $23,000.00          $41,990,056.45
                                                                      TO JENNER & BLOCK LLP
12/05/2013            2016     JENNER & BLOCK LLP                     EIGHTH INTERIM FEES & EXPENSES PURSUANT                     *                                 $20,656.88          $41,969,399.57
                                                                      TO COURT ORDER DATED 11/26/13.
                                                                      JENNER & BLOCK LLP                   $(19,641.73)        3210-000                                                 $41,969,399.57
                                                                      JENNER & BLOCK LLP                        $(1,015.15)    3220-000                                                 $41,969,399.57
12/06/2013           (10012)   MP & ASSOCIATES OF CHICAGO INC.        DECEMBER, 2013 SETTLEMENT INSTALLMENT                    1249-000            $500.00                              $41,969,899.57
                                                                      PAYMENT
12/13/2013           (10018)   KARA MANN DESIGN, LLC                                                                           1249-000          $2,500.00                              $41,972,399.57
12/20/2013            2017     DELAWARE SECRETARY OF STATE            DELAWARE FRANCHISE TAX - POST-PETITION                   2820-000                            $152,786.49          $41,819,613.08
                                                                      2010-2012
12/20/2013            2018     DELAWARE SECRETARY OF STATE            DELAWARE FRANCHISE TAX - PRE-PETITION                    2820-000                                 $3,383.84       $41,816,229.24


                                                                                                                              SUBTOTALS          $10,744.53      $1,233,226.51
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 183                 Exhibit B
                                                                           Document       Page  200 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                        Account Title:
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                 3                                           4                              5                6                     7

   Transaction       Check /                         Paid to/                 Description of Transaction         Uniform          Deposit        Disbursement             Balance
      Date            Ref. #                      Received From                                                 Tran Code           $                 $


12/23/2013           (10012)   MP & ASSOCIATES OF CHICAGO INC.        JANUARY, 2014 INSTALLMENT PAYMENT          1249-000            $500.00                             $41,816,729.24
                                                                      PURSUANT TO SETTLEMENT
12/23/2013            2019     DELAWARE SECRETARY OF STATE            DELAWARE FRANCHISE TAX - POST-PETITION     2820-000                             $45,433.00         $41,771,296.24
                                                                      2010-2012
12/30/2013                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENT OF TAXES        9999-000                             $35,000.00         $41,736,296.24
12/30/2013            2019     VOID: DELAWARE SECRETARY OF            WRONG ACCT. - VOID AND REISSUE. CHECK      2820-003                             ($45,433.00)       $41,781,729.24
                               STATE                                  NEVER PRINTED. (SEE CHECK 5992 IN ACCT.
                                                                      0071)
12/31/2013           (INT)     East West Bank                         Interest Credit                            1270-000          $2,852.37                             $41,784,581.61
12/31/2013           (INT)     East West Bank                         Interest Credit                            1270-000          $2,852.37                             $41,787,433.98
12/31/2013                     DEP REVERSE: East West Bank            Interest posted twice                      1270-000         ($2,852.37)                            $41,784,581.61
01/15/2014                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE DISTRIBUTION TO     9999-000                            $470,000.00         $41,314,581.61
                                                                      HSA CLAIMANTS - TRUSTEE'S AMENDED CLAIM
01/21/2014           (10030)   DEAL GENIUS                            SALE OF CHANEL CLUTCH PURSE ON E-BAY BY    1229-000            $787.50                             $41,315,369.11
                                                                      CHICAGO LIQUIDATORS, NOW DEAL GENIUS
01/31/2014           (10012)   MP & ASSOCIATES OF CHICAGO INC.        FEBRUARY, 2014 INSTALLMENT PAYMENT         1249-000            $500.00                             $41,315,869.11
                                                                      PURSUANT TO SETTLEMENT
01/31/2014           (INT)     East West Bank                         Interest Credit                            1270-000          $2,824.04                             $41,318,693.15
02/07/2014           (10016)   UNITED STATES TREASURY                 RECEIVED FROM U.S. DISTRICT COURT,         1249-000                $1.22                           $41,318,694.37
                                                                      NEVADA - REFUND OF CASH BOND DEPOSITED
                                                                      WITH THE COURT RE BUDDHA
                                                                      ENTERTAINMENT LLC
02/11/2014                     PAYCHEX                                PAYROLL PROCESSING FEE                     2690-000                                 $138.00        $41,318,556.37
02/26/2014           (10012)   MP & ASSOCIATES OF CHICAGO INC.        FEBRUARY, 2014 INSTALLMENT PAYMENT         1249-000            $500.00                             $41,319,056.37
02/28/2014           (INT)     East West Bank                         Interest Credit                            1270-000          $2,535.82                             $41,321,592.19
03/27/2014                     Transfer To: #******0071               TRANSFER FUNDS TO PAY AWARDED              9999-000                            $790,000.00         $40,531,592.19
                                                                      PROFESSIONAL FEES
03/27/2014            2020     SEYFARTH SHAW LLP                      TWELFTH INTERIM FEES, PURSUANT TO COURT    3110-000                            $775,134.89         $39,756,457.30
                                                                      ORDER DATED 3/26/14


                                                                                                                SUBTOTALS          $10,500.95      $2,070,272.89
                                          Case 09-44943         Doc 1254   Filed 10/05/18
                                                                                    FORM Entered
                                                                                            2        10/05/18 11:13:55           Desc Main
                                                                                                                                        Page No: 184                  Exhibit B
                                                                         Document       Page  201 of 541
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                 Trustee Name:                       Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                       Bank Name:                          East West Bank
Primary Taxpayer ID #:            **-***3972                                                                   Money Market Acct #:               ******0162
Co-Debtor Taxpayer ID #:                                                                                       Account Title:
For Period Beginning:             11/25/2009                                                                   Blanket bond (per case limit):      $5,000,000.00
For Period Ending:                10/5/2018                                                                    Separate bond (if applicable):

       1                2                            3                                              4                                 5               6                      7

   Transaction       Check /                       Paid to/                 Description of Transaction          Uniform            Deposit       Disbursement              Balance
      Date            Ref. #                    Received From                                                  Tran Code             $                $


03/27/2014            2020     VOID: SEYFARTH SHAW LLP              WRONG ACCT. - VOID AND REISSUE. CHECK       3110-003                            ($775,134.89)         $40,531,592.19
                                                                    NEVER PRINTED. (SEE CHECK 6432 IN ACCT.
                                                                    0071)
03/31/2014           (10012)   MP & ASSOCIATES OF CHICAGO INC.      MARCH, 2014 FINAL INSTALLMENT PAYMENT       1249-000              $500.00                             $40,532,092.19
03/31/2014           (INT)     East West Bank                       Interest Credit                             1270-000            $2,799.07                             $40,534,891.26
04/09/2014            2021     MATTHEW HUARD                        WRONG ACCT. - VOID AND REISSUE. CHECK       5200-003                                  $4,975.03       $40,529,916.23
                                                                    NEVER PRINTED. (SEE CHECK 6440 IN ACCT.
                                                                    0071)
04/09/2014            2021     VOID: MATTHEW HUARD                  WRONG ACCT. - VOID AND REISSUE. CHECK       5200-003                               ($4,975.03)        $40,534,891.26
                                                                    NEVER PRINTED. (SEE CHECK 6440 IN ACCT.
                                                                    0071)
04/14/2014                     PAINE HAMBLEN, LLP                   RETURN OF RETAINER FOR EXPENSES RE:         3220-000                                  ($120.02)       $40,535,011.28
                                                                    PALOIAN V. BURGSTONE
04/29/2014                     UNITED STATES TREASURY               FEDERAL TAX DEPOSIT FOR PAYROLL PERIOD      2690-000                                   $415.92        $40,534,595.36
                                                                    ENDING 4/24/14
04/30/2014           (INT)     East West Bank                       Interest Credit                             1270-000            $2,665.43                             $40,537,260.79
04/30/2014                     VOID: UNITED STATES TREASURY         VOID CHECK, TRANSACTION WAS A WIRE ON       2690-003                                  ($415.92)       $40,537,676.71
                                                                    4/29/14
05/30/2014           (INT)     East West Bank                       Interest Credit                             1270-000            $2,754.46                             $40,540,431.17
06/30/2014           (INT)     East West Bank                       Interest Credit                             1270-000            $2,665.79                             $40,543,096.96
07/03/2014           (10031)   THE HARTFORD FIRE INSURANCE          SETTLEMENT WITH TWIN CITY FIRE ON ALL       1249-000        $1,800,000.00                             $42,343,096.96
                               COMPANY                              CANOPY RELATED CLAIMS (SOLOMON)
07/17/2014           (10031)   CHUBB CORP - NJ TREASURY             PARTIAL PAYMENT OF GGV/SOLOMON              1249-000        $3,250,000.00                             $45,593,096.96
                                                                    SETTLEMENT TOTALING $7,650,000.00 - WIRE
                                                                    RECEIVED 7/15/14
07/17/2014           (10031)   COOLEY LLP                           PARTIAL PAYMENT OF GGV/SOLOMON              1249-000        $2,600,000.00                             $48,193,096.96
                                                                    SETTLEMENT TOTALING $7,650,000.00 - WIRE
                                                                    RECEIVED 7/16/14
07/17/2014           (10032)   COBLENTZ PATCH DUFFY                 SETTLMENT RECEIVED RE WSGR; RECEIVED ON     1249-000        $6,750,000.00                             $54,943,096.96
                                                                    7/16/14

                                                                                                               SUBTOTALS        $14,411,384.75      ($775,254.91)
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                                Desc Main
                                                                                                                                                               Page No: 185                  Exhibit B
                                                                           Document       Page  202 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                         Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                               Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                           Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                                               Account Title:
For Period Beginning:             11/25/2009                                                                                           Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                            Separate bond (if applicable):

       1                2                                 3                                           4                                                     5                6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction                                Uniform          Deposit        Disbursement              Balance
      Date            Ref. #                      Received From                                                                        Tran Code           $                 $


07/17/2014           2022      SPERLING & SLATER P.C.                 PAYMENT OF SPECIAL COUNSEL'S FINAL FEES &                            *                               $1,425,448.95         $53,517,648.01
                                                                      EXPENSES PURSUANT TO COURT ORDER
                                                                      DATED 6/3/14
                                                                      SPERLING & SLATER P.C.             $(1,421,725.00)                3210-000                                                 $53,517,648.01
                                                                      SPERLING & SLATER P.C.                             $(3,723.95)    3220-000                                                 $53,517,648.01
07/31/2014           (INT)     East West Bank                         Interest Credit                                                   1270-000          $3,264.15                              $53,520,912.16
08/21/2014                     VOID: PAYCHEX                          The Wire out made on 2/11/2014 was incorrectly entered            2690-003                                 ($138.00)       $53,521,050.16
                                                                      in the wrong account. Should have been in account ending
                                                                      in 0071. This entry corrects error.
08/21/2014                     Transfer To: #******0071               TRANSFER FUNDS TO CUT SEYFARTH CHECK                              9999-000                            $600,000.00          $52,921,050.16
                                                                      RE 13TH ALLOWED FEES
08/29/2014           (INT)     East West Bank                         Interest Credit                                                   1270-000          $3,622.19                              $52,924,672.35
08/29/2014           (INT)     East West Bank                         Interest Credit                                                   1270-000          $3,622.19                              $52,928,294.54
08/29/2014                     DEP REVERSE: East West Bank            Reverse double posting of interest                                1270-000         ($3,622.19)                             $52,924,672.35
09/17/2014                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENT OF ADMIN.                              9999-000                             $25,000.00          $52,899,672.35
                                                                      EXPENSES
09/30/2014           (INT)     East West Bank                         Interest Credit                                                   1270-000          $3,479.35                              $52,903,151.70
10/31/2014           (INT)     East West Bank                         Interest Credit                                                   1270-000          $3,594.66                              $52,906,746.36
11/28/2014           (INT)     East West Bank                         Interest Credit                                                   1270-000          $3,478.94                              $52,910,225.30
12/05/2014            (22)     UNITED STATES TREASURY                 TAX REFUND                                                        1124-000            $270.08                              $52,910,495.38
12/05/2014            (22)     UNITED STATES TREASURY                 TAX REFUND                                                        1124-000            $288.63                              $52,910,784.01
12/17/2014                     Transfer To: #******0071                                                                                 9999-000                            $568,000.00          $52,342,784.01
12/17/2014           2023      SEYFARTH SHAW LLP                      WRONG ACCT. - VOID AND REISSUE. CHECK                             3110-003                            $547,538.41          $51,795,245.60
                                                                      NEVER PRINTED. (SEE CHECK 6614 IN ACCT.
                                                                      0071)
12/18/2014                     Transfer From: #******0071                                                                               9999-000          $5,000.00                              $51,800,245.60
12/18/2014                     Transfer To: #******0071               CORRECTING $5.000 TRANSFER FROM                                   9999-000                             $10,000.00          $51,790,245.60
                                                                      CHECKING TO MMA - PLUS TRANSFERRING
                                                                      $5,000


                                                                                                                                       SUBTOTALS          $22,998.00      $3,175,849.36
                                           Case 09-44943          Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                                  Desc Main
                                                                                                                                                                 Page No: 186                  Exhibit B
                                                                           Document       Page  203 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                           Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                                 Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                             Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                                                 Account Title:
For Period Beginning:             11/25/2009                                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                                              Separate bond (if applicable):

       1                2                                 3                                            4                                                      5                6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction                                  Uniform          Deposit        Disbursement              Balance
      Date            Ref. #                      Received From                                                                          Tran Code           $                 $


12/23/2014                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE DISTRIBUTION TO                              9999-000                            $370,000.00          $51,420,245.60
                                                                      HSA CLAIMANTS
12/30/2014                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE BOND PREMIUM                                 9999-000                             $80,000.00          $51,340,245.60
                                                                      PAYMENT
12/30/2014                     Transfer To: #******0071                                                                                   9999-000                                 $7,000.00       $51,333,245.60
12/31/2014           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,568.67                              $51,336,814.27
12/31/2014           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,568.67                              $51,340,382.94
12/31/2014                     DEP REVERSE: East West Bank            Interest Credit                                                     1270-000         ($3,568.67)                             $51,336,814.27
01/30/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,525.44                              $51,340,339.71
02/23/2015            2023     VOID: SEYFARTH SHAW LLP                ISSUED OUT OF WRONG ACCOUNT                                         3110-003                           ($547,538.41)         $51,887,878.12
02/24/2015           (10033)   OSCAR ISBERIAN RUGS                    SALE PROCEEDS FROM SALE OF PERSIAN RUGS                             1229-000          $1,200.00                              $51,889,078.12
02/27/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,184.48                              $51,892,262.60
03/31/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,525.98                              $51,895,788.58
04/28/2015           (10034)   SUSANIN'S                              SALE OF ARTWORK                                                     1229-000            $175.00                              $51,895,963.58
04/30/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,412.46                              $51,899,376.04
05/12/2015                     PAYCHEX                                PAYROLL PROCESSING FEE                                              2690-000                                   $59.50        $51,899,316.54
05/12/2015            2024     SEYFARTH SHAW LLP                      SEYFARTH SIXTEENTH FEES & EXPENSES                                     *                                $303,560.02          $51,595,756.52
                                                                      PURSUANT TO COURT ORDER DATED 5/12/15
                                                                                                          $(301,962.00)                   3110-000                                                 $51,595,756.52
                                                                                                                           $(1,598.02)    3120-000                                                 $51,595,756.52
05/18/2015                     PAYCHEX                                Correcting entry for wire out.                                      2690-000                                  ($59.50)       $51,595,816.02
05/29/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,513.82                              $51,599,329.84
06/30/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,392.97                              $51,602,722.81
07/31/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,506.31                              $51,606,229.12
08/31/2015           (INT)     East West Bank                         Interest Credit                                                     1270-000          $3,506.54                              $51,609,735.66
09/03/2015                     Transfer To: #******0071               Transfer funds to make wire transfer of Ridgestone                  9999-000                          $15,000,000.00         $36,609,735.66
                                                                      settlement, per Court Order.




                                                                                                                                         SUBTOTALS          $32,511.67     $15,213,021.61
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55          Desc Main
                                                                                                                                         Page No: 187                 Exhibit B
                                                                           Document       Page  204 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                        Account Title:
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                 3                                           4                               5               6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction         Uniform            Deposit      Disbursement              Balance
      Date            Ref. #                      Received From                                                 Tran Code             $               $


09/04/2015           (10035)   CHICAGO TITLE & TRUST CO LP            SETTLEMENT FUNDS RECEIVED PURSUANT TO      1249-000        $4,750,000.00                            $41,359,735.66
                                                                      COURT ORDER DATED 7/21/15 - RIDGESTONE
                                                                      SETTLEMENT
09/21/2015                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE DISTRIBUTION        9999-000                           $2,100,000.00         $39,259,735.66
09/25/2015            2025     BRUCE R CANNY                          RE-SEND CHECK RE WAGE CLAIM TO             7100-000                                  $776.14        $39,258,959.52
                                                                      EMPLOYEE'S UPDATED ADDRESS
09/30/2015           (INT)     East West Bank                         Interest Credit                            1270-000           $2,708.15                             $39,261,667.67
10/07/2015                     Transfer To: #******0071               TRANSFER FUNDS FOR DISTRIBUTION TO         9999-000                          $30,900,000.00          $8,361,667.67
                                                                      SUBORDINATED CREDITORS
10/15/2015                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE ADDITIONAL          9999-000                           $2,840,000.00          $5,521,667.67
                                                                      DISTRIBUTION TO SPECTRUM
10/30/2015           (INT)     East West Bank                         Interest Credit                            1270-000             $868.74                              $5,522,536.41
11/11/2015                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENTS TO             9999-000                            $550,000.00           $4,972,536.41
                                                                      CLAIMANTS
11/30/2015           (INT)     East West Bank                         Interest Credit                            1270-000             $340.24                              $4,972,876.65
12/07/2015                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENT OF TRUSTEE      9999-000                             $70,000.00           $4,902,876.65
                                                                      FEES
12/11/2015                     Transfer To: #******0071               TRANSFER FUNDS FOR FEDERAL TAX DEPOSITS    9999-000                            $130,000.00           $4,772,876.65
12/31/2015           (INT)     East West Bank                         Interest Credit                            1270-000             $328.08                              $4,773,204.73
01/21/2016                     Transfer To: #******0071               TRANSFER FUNDS TO PAY BOND PREMIUM         9999-000                             $24,000.00           $4,749,204.73
                                                                      AND NUIX
01/29/2016           (INT)     East West Bank                         Interest Credit                            1270-000             $322.86                              $4,749,527.59
02/18/2016            2026     SUSAN CLINTON                          WRONG ACCT. - VOID AND REISSUE. CHECK      5200-003                                 $5,768.76        $4,743,758.83
                                                                      NEVER PRINTED. (SEE CHECK 6993 IN ACCT.
                                                                      0071)
02/18/2016            2026     VOID: SUSAN CLINTON                    WRONG ACCT. - VOID AND REISSUE. CHECK      5200-003                              ($5,768.76)         $4,749,527.59
                                                                      NEVER PRINTED. (SEE CHECK 6993 IN ACCT.
                                                                      0071)
02/25/2016                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENT OF TRUSTEE      9999-000                             $70,000.00           $4,679,527.59
                                                                      FEES

                                                                                                                SUBTOTALS        $4,754,568.07    $36,684,776.14
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 188                  Exhibit B
                                                                           Document       Page  205 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                        Account Title:
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                 3                                           4                              5                6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction         Uniform          Deposit        Disbursement              Balance
      Date            Ref. #                      Received From                                                 Tran Code           $                 $


02/29/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $300.12                               $4,679,827.71
02/29/2016                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE TRUSTEE COMP        9999-000                             $88,000.00           $4,591,827.71
                                                                      PAYMENT
03/03/2016                     Transfer To: #******0071               TRANSER FUNDS TO PAY HSA CLAIMANTS         9999-000                                 $5,000.00        $4,586,827.71
03/07/2016                     Transfer To: #******0071                                                          9999-000                                 $5,000.00        $4,581,827.71
03/31/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $310.56                               $4,582,138.27
04/29/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $300.48                               $4,582,438.75
05/31/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $310.51                               $4,582,749.26
06/17/2016                     Transfer To: #******0071                                                          9999-000                           $2,000,000.00          $2,582,749.26
06/30/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $239.32                               $2,582,988.58
07/06/2016                     Transfer From: #******0071                                                        9999-000         $20,000.00                               $2,602,988.58
07/06/2016                     Transfer To: #******0071                                                          9999-000                             $40,000.00           $2,562,988.58
07/14/2016                     Transfer To: #******0071               TRANSFER FUNDS FOR INTERIM DISTRIBUTION    9999-000                             $15,000.00           $2,547,988.58
07/14/2016                     Transfer To: #******0071                                                          9999-000                             $10,000.00           $2,537,988.58
07/14/2016           2027      JENNER & BLOCK LLP                     TENTH & FINAL FEES PURSUANT TO COURT       3210-000                             $16,400.50           $2,521,588.08
                                                                      ORDER DATED 7/13/16
07/14/2016           2028      JENNER & BLOCK LLP                     TENTH & FINAL EXPENSES PURSUANT TO         3220-000                                 $1,256.67        $2,520,331.41
                                                                      COURT ORDER DATED 7/13/16
07/29/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $172.21                               $2,520,503.62
07/29/2016                     Transfer To: #******0071                                                          9999-000                             $30,000.00           $2,490,503.62
08/29/2016                     Transfer To: #******0071                                                          9999-000                             $50,000.00           $2,440,503.62
08/31/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $168.43                               $2,440,672.05
09/14/2016                     Transfer To: #******0071               FOR PAYMENT OF FEDERAL INCOME TAX          9999-000                             $28,000.00           $2,412,672.05
09/30/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $159.01                               $2,412,831.06
10/18/2016                     Transfer To: #******0071                                                          9999-000                             $80,000.00           $2,332,831.06
10/31/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $161.05                               $2,332,992.11
11/07/2016                     Transfer To: #******0071                                                          9999-000                             $80,000.00           $2,252,992.11
11/30/2016           (INT)     East West Bank                         Interest Credit                            1270-000            $148.79                               $2,253,140.90

                                                                                                                SUBTOTALS          $22,270.48      $2,448,657.17
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 189                Exhibit B
                                                                           Document       Page  206 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                        Account Title:
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                 3                                           4                              5                6                    7

   Transaction       Check /                         Paid to/                 Description of Transaction        Uniform           Deposit        Disbursement            Balance
      Date            Ref. #                      Received From                                                Tran Code            $                 $


12/05/2016                     Transfer To: #******0071                                                         9999-000                              $35,000.00         $2,218,140.90
12/22/2016                     Transfer To: #******0071                                                         9999-000                              $25,000.00         $2,193,140.90
12/28/2016                     Transfer To: #******0071                                                         9999-000                              $40,000.00         $2,153,140.90
12/30/2016           (INT)     East West Bank                         Interest Credit                           1270-000             $149.72                             $2,153,290.62
01/31/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $146.31                             $2,153,436.93
02/01/2017           (10037)   LAKESHORE MOTORCARS, INC.              DEPOSIT FROM THE BANKRUPTY ESTATE OF      1229-000         $175,865.75                             $2,329,302.68
                                                                      LAKESHORE MOTORCARS, INC. - PAYMENT OF
                                                                      CLAIM
02/13/2017                     Transfer To: #******0071               TRANSFER FUNDS TO PAY TRUSTEE FEES        9999-000                              $15,000.00         $2,314,302.68
02/28/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $142.04                             $2,314,444.72
03/09/2017                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENT OF ESTATE      9999-000                              $25,000.00         $2,289,444.72
                                                                      TAXES
03/15/2017                     Transfer To: #******0071               TRANSFER FOR FUNDS FOR PAYMENT OF FEES    9999-000                              $25,000.00         $2,264,444.72
03/31/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $155.07                             $2,264,599.79
04/20/2017                     Transfer To: #******0071               TRANSFER FUNDS TO PAY TRUSTEE FEES        9999-000                              $32,500.00         $2,232,099.79
04/21/2017                     Transfer To: #******0071               TRANSFER FUNDS TO MAKE DISTRIBUTION TO    9999-000                             $130,000.00         $2,102,099.79
                                                                      COURT RE UNCLAIMED FUNDS
04/28/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $145.28                             $2,102,245.07
05/26/2017                     Transfer To: #******0071                                                         9999-000                              $42,000.00         $2,060,245.07
05/31/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $142.29                             $2,060,387.36
06/12/2017                     Transfer To: #******0071                                                         9999-000                              $42,000.00         $2,018,387.36
06/30/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $133.74                             $2,018,521.10
07/18/2017                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENT OF TRUSTEE     9999-000                              $50,000.00         $1,968,521.10
                                                                      FEES
07/31/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $135.62                             $1,968,656.72
08/04/2017                     Transfer To: #******0071               TRANSFER FUNDS FOR PAYMENT OF 4TH         9999-000                              $37,000.00         $1,931,656.72
                                                                      TRUSTEE FEES
08/31/2017           (INT)     East West Bank                         Interest Credit                           1270-000             $131.49                             $1,931,788.21
09/12/2017                     Transfer To: #******0071               TRANSFER FUNDS TO PAY TRUSTEE FEES        9999-000                              $54,000.00         $1,877,788.21
                                                                                                               SUBTOTALS         $177,147.31         $552,500.00
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55         Desc Main
                                                                                                                                        Page No: 190                  Exhibit B
                                                                           Document       Page  207 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                  Trustee Name:                      Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                        Bank Name:                         East West Bank
Primary Taxpayer ID #:            **-***3972                                                                    Money Market Acct #:              ******0162
Co-Debtor Taxpayer ID #:                                                                                        Account Title:
For Period Beginning:             11/25/2009                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/5/2018                                                                     Separate bond (if applicable):

       1                2                                 3                                           4                              5                6                      7

   Transaction       Check /                         Paid to/                 Description of Transaction         Uniform          Deposit        Disbursement              Balance
      Date            Ref. #                      Received From                                                 Tran Code           $                 $


09/18/2017                     Transfer To: #******0071               TRANSFER FUNDS TO PAY CLAIMS               9999-000                             $12,000.00           $1,865,788.21
09/22/2017                     Transfer To: #******0071               TRANSFER FUNDS TO PAY WAGE CLAIM           9999-000                                 $4,000.00        $1,861,788.21
09/22/2017            2029     BRADFORD, DREW                         WRONG ACCT. - VOID AND REISSUE. CHECK      5300-003                                 $3,415.43        $1,858,372.78
                                                                      NEVER PRINTED. (SEE CHECK 7076 IN ACCT.
                                                                      0071)
09/22/2017            2029     VOID: BRADFORD, DREW                   WRONG ACCT. - VOID AND REISSUE. CHECK      5300-003                              ($3,415.43)         $1,861,788.21
                                                                      NEVER PRINTED. (SEE CHECK 7076 IN ACCT.
                                                                      0071)
09/29/2017           (INT)     East West Bank                         Interest Credit                            1270-000            $124.36                               $1,861,912.57
10/11/2017                     Transfer To: #******0071               TRANSFER FUNDS TO PAY TRUSTEE FEES         9999-000                            $120,000.00           $1,741,912.57
10/31/2017           (INT)     East West Bank                         Interest Credit                            1270-000            $120.99                               $1,742,033.56
11/30/2017           (INT)     East West Bank                         Interest Credit                            1270-000            $114.55                               $1,742,148.11
12/29/2017           (INT)     East West Bank                         Interest Credit                            1270-000            $118.37                               $1,742,266.48
01/31/2018           (INT)     East West Bank                         Interest Credit                            1270-000            $118.39                               $1,742,384.87
02/28/2018           (INT)     East West Bank                         Interest Credit                            1270-000            $106.93                               $1,742,491.80
03/02/2018           (10038)   OAK POINT PARTNERS LLC                 SALE PROCEEDS FROM SALE OF ESTATE          1229-000         $16,000.00                               $1,758,491.80
                                                                      PROPERTY (REMNANTS)
03/30/2018           (INT)     East West Bank                         Interest Credit                            1270-000            $119.45                               $1,758,611.25
04/04/2018                     Transfer To: #******0071               TRANSFER ALL FUNDS TO CHECKING FOR CASE    9999-000                           $1,758,611.25                    $0.00
                                                                      CLOSING
04/06/2018           (INT)     East West Bank                         Interest Credit                            1270-000             $15.42                                      $15.42
04/09/2018                     Transfer To: #******0071                                                          9999-000                                   $15.42                   $0.00
06/19/2018                     EASTWEST BANK                          THE BANK MADE A SECOND $45,000 DEBIT       9999-000                             $45,000.00             ($45,000.00)
                                                                      ENTRY ON 4/8/13 IN ERROR
06/19/2018                     EASTWEST BANK                          THE BANK MADE A SECOND $45,000 DEBIT       9999-000                             ($45,000.00)                   $0.00
                                                                      ENTRY ON 4/8/13 IN ERROR. THIS ENTRY IS
                                                                      REVERSING THE $45,000 ON 5/13/13.




                                                                                                                SUBTOTALS          $16,838.46      $1,894,626.67
                                          Case 09-44943           Doc 1254    Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                               Desc Main
                                                                                                                                                               Page No: 191                  Exhibit B
                                                                            Document       Page  208 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          09-44943-DLT                                                                                        Trustee Name:                         Gus A. Paloian
Case Name:                        CANOPY FINANCIAL, INC.                                                                              Bank Name:                            East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                          Money Market Acct #:                  ******0162
Co-Debtor Taxpayer ID #:                                                                                                              Account Title:
For Period Beginning:             11/25/2009                                                                                          Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                           Separate bond (if applicable):

      1                 2                                3                                             4                                                     5                  6                   7

  Transaction        Check /                         Paid to/                  Description of Transaction                              Uniform            Deposit         Disbursement            Balance
     Date             Ref. #                      Received From                                                                       Tran Code             $                  $


                                                                                         TOTALS:                                                       $68,468,162.62       $68,468,162.62                  $0.00
                                                                                             Less: Bank transfers/CDs                                  $48,089,833.98       $65,418,626.67
                                                                                         Subtotal                                                      $20,378,328.64        $3,049,535.95
                                                                                             Less: Payments to debtors                                          $0.00                $0.00
                                                                                         Net                                                           $20,378,328.64        $3,049,535.95



                     For the period of 11/25/2009 to 10/5/2018                                                     For the entire history of the account between 03/30/2012 to 10/5/2018

                     Total Compensable Receipts:                     $20,378,328.64                                Total Compensable Receipts:                            $20,378,328.64
                     Total Non-Compensable Receipts:                          $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                   $20,378,328.64                                Total Comp/Non Comp Receipts:                          $20,378,328.64
                     Total Internal/Transfer Receipts:               $48,089,833.98                                Total Internal/Transfer Receipts:                      $48,089,833.98


                     Total Compensable Disbursements:                 $3,049,535.95                                Total Compensable Disbursements:                        $3,049,535.95
                     Total Non-Compensable Disbursements:                     $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $3,049,535.95                                Total Comp/Non Comp Disbursements:                      $3,049,535.95
                     Total Internal/Transfer Disbursements:          $65,418,626.67                                Total Internal/Transfer Disbursements:                 $65,418,626.67
                                          Case 09-44943           Doc 1254   Filed 10/05/18
                                                                                      FORM Entered
                                                                                              2        10/05/18 11:13:55                              Desc Main
                                                                                                                                                             Page No: 192                     Exhibit B
                                                                           Document       Page  209 of 541
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         09-44943-DLT                                                                                       Trustee Name:                         Gus A. Paloian
 Case Name:                       CANOPY FINANCIAL, INC.                                                                             Bank Name:                            East West Bank
Primary Taxpayer ID #:            **-***3972                                                                                         Money Market Acct #:                  ******0176
Co-Debtor Taxpayer ID #:                                                                                                             Account Title:                        Buddha Entertainment Funds
For Period Beginning:             11/25/2009                                                                                         Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                10/5/2018                                                                                          Separate bond (if applicable):

       1                2                                3                                            4                                                    5                   6                     7

   Transaction       Check /                         Paid to/                 Description of Transaction                              Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                      Received From                                                                      Tran Code            $                   $


05/24/2018                     East West Bank                         Analysis Activity for 7/12                                      2600-000                                     $71.00                 ($71.00)
05/24/2018                     East West Bank                         Reversed Fee for 8/17/12                                        2600-000                                     ($71.00)                  $0.00

                                                                                        TOTALS:                                                                $0.00                $0.00                    $0.00
                                                                                            Less: Bank transfers/CDs                                           $0.00                $0.00
                                                                                        Subtotal                                                               $0.00                $0.00
                                                                                            Less: Payments to debtors                                          $0.00                $0.00
                                                                                        Net                                                                    $0.00                $0.00



                     For the period of 11/25/2009 to 10/5/2018                                                    For the entire history of the account between 05/17/2012 to 10/5/2018

                     Total Compensable Receipts:                             $0.00                                Total Compensable Receipts:                                      $0.00
                     Total Non-Compensable Receipts:                         $0.00                                Total Non-Compensable Receipts:                                  $0.00
                     Total Comp/Non Comp Receipts:                           $0.00                                Total Comp/Non Comp Receipts:                                    $0.00
                     Total Internal/Transfer Receipts:                       $0.00                                Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                        $0.00                                Total Compensable Disbursements:                                 $0.00
                     Total Non-Compensable Disbursements:                    $0.00                                Total Non-Compensable Disbursements:                             $0.00
                     Total Comp/Non Comp Disbursements:                      $0.00                                Total Comp/Non Comp Disbursements:                               $0.00
                     Total Internal/Transfer Disbursements:                  $0.00                                Total Internal/Transfer Disbursements:                           $0.00
                                          Case 09-44943           Doc 1254    Filed 10/05/18
                                                                                       FORM Entered
                                                                                               2        10/05/18 11:13:55                      Desc Main
                                                                                                                                                      Page No: 193                   Exhibit B
                                                                            Document       Page  210 of 541
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         09-44943-DLT                                                                                 Trustee Name:                         Gus A. Paloian
Case Name:                       CANOPY FINANCIAL, INC.                                                                       Bank Name:                            East West Bank
Primary Taxpayer ID #:           **-***3972                                                                                   Money Market Acct #:                  ******0176
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                        Buddha Entertainment Funds
For Period Beginning:            11/25/2009                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               10/5/2018                                                                                    Separate bond (if applicable):

      1                 2                                3                                            4                                             5                   6                    7

  Transaction        Check /                         Paid to/                 Description of Transaction                       Uniform          Deposit           Disbursement            Balance
     Date             Ref. #                      Received From                                                               Tran Code           $                    $




                                                                                                                                                                            NET             ACCOUNT
                                                                                        TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE            BALANCES

                                                                                                                                           $98,922,277.15       $147,416,107.48           $1,758,818.34




                     For the period of 11/25/2009 to 10/5/2018                                             For the entire history of the case between 12/30/2009 to 10/5/2018

                     Total Compensable Receipts:                     $86,586,241.51                        Total Compensable Receipts:                            $86,586,241.51
                     Total Non-Compensable Receipts:                 $12,336,035.64                        Total Non-Compensable Receipts:                        $12,336,035.64
                     Total Comp/Non Comp Receipts:                   $98,922,277.15                        Total Comp/Non Comp Receipts:                          $98,922,277.15
                     Total Internal/Transfer Receipts:              $223,956,987.81                        Total Internal/Transfer Receipts:                     $223,956,987.81


                     Total Compensable Disbursements:                $84,827,423.17                        Total Compensable Disbursements:                       $84,827,423.17
                     Total Non-Compensable Disbursements:            $12,336,035.64                        Total Non-Compensable Disbursements:                   $12,336,035.64
                     Total Comp/Non Comp Disbursements:              $97,163,458.81                        Total Comp/Non Comp Disbursements:                     $97,163,458.81
                     Total Internal/Transfer Disbursements:         $223,956,987.81                        Total Internal/Transfer Disbursements:                $223,956,987.81




                                                                                                                           /s/ GUS A. PALOIAN
                                                                                                                           GUS A. PALOIAN
                                         Case 09-44943               Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 1                  Exhibit C
                                                                                Document     Page 211 of 541

  Case No.                        09-44943-DLT                                                                                      Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                            Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim          Claim Class       Claim     Uniform    Scheduled       Claim          Amount          Amount        Interest         Tax            Net
  No.:                                     Date                             Status   Tran Code   Amount         Amount          Allowed          Paid                                      Remaining
                                                                                                                                                                                            Balance

         GUS A. PALOIAN                  08/20/2013   Trustee              Allowed    2100-000        $0.00   $2,620,837.25   $2,620,837.25   $2,388,210.92        $0.00          $0.00    $232,626.33
                                                      Compensation
         131 S. Dearborn Street
         Suite 2400
         Chicago IL 60603
Claim Notes:   PAYMENT OF FIRST INTERIM TRUSTEE FEES ($118,222.50) PURSUANT TO COURT ORDER DATED 5/11/10; PER COURT ORDER DATED 9/14/10, ADD'L $5,812.50
               PAYMENT OF SECOND TRUSTEE FEES ALLOWED PER COURT ORDER DATED 9/14/10 ($104,414.58)
               PAYMENT OF THIRD INTERIM FEES, PER COURT ORDER DATED 3/16/11 ($96,077.00)
               BALANCE OF PAYMENT ON TRUSTEE'S THIRD INTERIM APPLICATION PURSUANT TO COURT ORDER ENTERED ON MARCH 16, 2011 ($73,847.93)
               PAYMENT OF FOURTH INTERIM FEES, PER COURT ORDER DATED 9/9/15 ($762,376.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($36,373.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($72,254.58)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($73,446.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($88,645.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($102,170.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($42,608.15)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($67,520.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($31,014.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($52,769.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($77,363.58)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($86,970.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($45,077.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($25,774.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($18,320.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($22,116.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($39,937.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($41,598.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($41,598.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($41,598.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($41,463.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($51,087.00)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($37,321.50)
               PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($53,445.50)
               FINAL PAYMENT OF ADDITIONAL FOURTH INTERIM FEES PER COURT ORDER DATED 9/9/15 ($120,184.60)
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                       Desc Page
                                                                                                                                            Main No: 2                  Exhibit C
                                                                              Document     Page 212 of 541

 Case No.                        09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
 Claims Bar Date:                05/14/2010

Claim               Creditor Name         Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
No.:                                      Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

        GUS A. PALOIAN                  09/26/2012   Trustee Expenses     Allowed   2200-000         $0.00        $0.00        $0.00           $0.00        $0.00          $0.00         $0.00
        131 S. Dearborn Street
        Suite 2400
        Chicago IL 60603
    5   KATHRINE LEHMAN                 12/15/2009   Priority Unsecured   Allowed   5200-000         $0.00     $134.77      $134.77          $134.77        $0.00          $0.00         $0.00
                                                     Claims
        895 NEBRASKA AVE W
        ST PAUL MN 55117
    6   ROBERT BRECKER                  12/17/2009   Priority Unsecured   Allowed   5200-000         $0.00   $18,471.25   $18,471.25    $18,471.25          $0.00          $0.00         $0.00
                                                     Claims
        233 MAYBROOK RD
        CAMPBELL HALL NY 10916
   12   ALIS GHEORSHIES        12/18/2009            Priority Unsecured   Allowed   5200-000         $0.00     $137.71      $137.71          $137.71        $0.00          $0.00         $0.00
                                                     Claims
        14805 NE 13TH CIR
        VANCONVER WA 98684
   15   RITA CHAN & HENG F              12/21/2009   Priority Unsecured   Allowed   5200-000         $0.00    $1,959.24    $1,959.24     $1,959.24          $0.00          $0.00         $0.00
        LEE                                          Claims
        2520 WEXFORD AVE
        SOUT SAN FRANCISCO CA
        94080-5517
   16   GEORGE ALFONSO                  12/21/2009   Priority Unsecured   Allowed   5200-000         $0.00    $1,351.43    $1,351.43     $1,351.43          $0.00          $0.00         $0.00
                                                     Claims
        308 N BARRANCA AVE
        GLENDORA CA 91741
   18   LAUREN A ERICKSON               12/21/2009   Priority Unsecured   Allowed   5200-000         $0.00    $3,721.46    $3,721.46     $3,721.46          $0.00          $0.00         $0.00
                                                     Claims
        42 142ND AVENUE NE
        PORTLAND ND 58274
   19   C RICK HARTER                   12/21/2009   Priority Unsecured   Allowed   5200-000         $0.00    $7,225.98    $7,225.98     $7,225.98          $0.00          $0.00         $0.00
                                                     Claims
        567W 600 N
        MIDDLETOWN IN 47356
                                      Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                CLAIM ANALYSIS REPORT
                                                                                                                                     Desc Page
                                                                                                                                          Main No: 3                  Exhibit C
                                                                            Document     Page 213 of 541

 Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
 Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
 Claims Bar Date:              05/14/2010

Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
No.:                                    Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                   Balance

   20   DANIEL E JENNY                12/21/2009   Priority Unsecured   Allowed   5200-000         $0.00     $783.77      $783.77          $783.77        $0.00          $0.00         $0.00
                                                   Claims
        404 PELHAM DRIVE
        WAYNESBERO VA 22980
   22   ROBERT L SHARP                12/21/2009   Priority Unsecured   Allowed   5200-000         $0.00    $2,437.42    $2,437.42     $2,437.42          $0.00          $0.00         $0.00
                                                   Claims
        25110 GOLDCREST
        DR-UNIT#222
        BONITA SPRINGS FL 34134
   26   DIMITRI NIKOULINE             12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00     $371.42      $371.42          $371.42        $0.00          $0.00         $0.00
                                                   Claims
        21323 DUMETZ LANE
        WOODLAND HILLS CA 91364
   27   LARISA NIKOULINE        12/22/2009         Priority Unsecured   Allowed   5200-000         $0.00     $564.08      $564.08          $564.08        $0.00          $0.00         $0.00
                                                   Claims
        21323 DUMETZ RD
        WOODLAND HILLS CA
        91364-4411
   28   ROBERT ROBBINS                12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $3,211.67    $3,211.67     $3,211.67          $0.00          $0.00         $0.00
                                                   Claims
         310 E SOMONAUK ST
         YORKVILLE IL 60560-1194
   29   STEVEN J & CLAUDIA J     12/22/2009        Priority Unsecured   Allowed   5200-000         $0.00     $742.22      $742.22          $742.22        $0.00          $0.00         $0.00
        ARNOLD                                     Claims
         STEVEN J ARNOLD
         426 RANGE RD
         DOVER-FOXCROFT ME 04426
   31   PAM NELSON               12/22/2009        Priority Unsecured   Allowed   5200-000         $0.00     $277.18      $277.18          $277.18        $0.00          $0.00         $0.00
                                                   Claims
         574 SYCAMORE CIRCLE
         DANVILLE CA 94526
   32   JEFFERY S PETRIE              12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $5,052.07    $5,052.07     $5,052.07          $0.00          $0.00         $0.00
                                                   Claims
        10647 SEDGWICK WAY
        PARKER CO 80134
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 4                  Exhibit C
                                                                             Document     Page 214 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

    34   CAROL ROLLINS                 12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $1,170.63    $1,170.63     $1,170.63          $0.00          $0.00         $0.00
                                                    Claims
         9521 SALEM HILLS COURT
         LAS VEGAS NV 89134
    35   CARL TRELEAVEN                12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $2,294.36    $2,294.36     $2,294.36          $0.00          $0.00         $0.00
         HEALTH SAVINGS                             Claims
         ACCOU
         15208 GULF BLVD # 407
         MADEIRA BEACH FL 33708
    36   CAROL L POWELL                12/23/2009   Priority Unsecured   Allowed   5200-000         $0.00    $1,520.56    $1,520.56     $1,520.56          $0.00          $0.00         $0.00
                                                    Claims
          210 GILGER AVENUE
          MARTINEZ CA 94553
    38   JEFFREY DOERNER               12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $3,723.71    $3,723.71     $3,723.71          $0.00          $0.00         $0.00
                                                    Claims
         3525 DEL MAR HEIGHTS RD
         SAN DIEGO CA 92130-2122
Claim Notes:   Address changed on 6/18/13 from 3204 WEST FOX RUN WAY to 3525 DEL MAR HEIGHTS RD.
    39   JEFFERY WAYNE                 12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $4,334.26    $4,334.26     $4,334.26          $0.00          $0.00         $0.00
         BURCH                                      Claims
          1700 HARVARD
          MIDLAND TX 79201
    40   JOHN CY RAYBURN               12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $5,716.04    $5,716.04     $5,716.04          $0.00          $0.00         $0.00
                                                    Claims
         PO BOX 83
         GIBBON NE 68840
    41   MATTHEW JAKE                  12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00     $303.75      $303.75          $303.75        $0.00          $0.00         $0.00
         CHESNEY                                    Claims
         716 LAFAYETTE ST
         AURORA IL 60505
    42   RICHARD L COLES               12/22/2009   Priority Unsecured   Allowed   5200-000         $0.00    $2,687.45    $2,687.45     $2,687.45          $0.00          $0.00         $0.00
                                                    Claims
         118 N HANOVER AVE
         LEXINGTON KY 40502
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                      Desc Page
                                                                                                                                                           Main No: 5                  Exhibit C
                                                                                    Document     Page 215 of 541

  Case No.                      09-44943-DLT                                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim          Claim Class           Claim        Uniform       Scheduled       Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code       Amount         Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                                    Balance

     44   JEANNIE ESTHER ELIAS           12/23/2009   Priority Unsecured        Allowed       5200-000              $0.00     $100.00      $100.00          $100.00        $0.00          $0.00         $0.00
                                                      Claims
         1144 SHADOW MOUNTAIN
         TERRACE #B
         VISTA CA 92084-4646
Claim Notes: ISU CLAIM
     46   WILLIAM DUNCAN                 12/23/2009   Priority Unsecured        Allowed       5200-000              $0.00   $22,984.96       $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Claims
         276 VIA LINDA VISTA
         REDONDO BEACH CA 90277
Claim Notes:   ISU CLAIM
     47   JODY M CAMPBELL                12/23/2009   Priority Unsecured        Allowed       5200-000              $0.00     $273.39      $273.39          $273.39        $0.00          $0.00         $0.00
                                                      Claims
         2806 Laguna Shores Road
         CORPUS CHRISTI TX
         78418-2827
Claim Notes: 3/11/13 - Changed address per return mail (722 Texas Avenue, Corpus Christi, TX 78404 = old address)
     49   THOMAS L PFOST                 12/28/2009   Priority Unsecured        Allowed       5200-000              $0.00      $92.67       $92.67           $92.67        $0.00          $0.00         $0.00
                                                      Claims
          PO BOX 221
          VANDERPOOL TX 78885
     50   ALLAN KYLE SALLMAN             12/28/2009   Priority Unsecured        Allowed       5200-000              $0.00     $325.43      $325.43          $325.43        $0.00          $0.00         $0.00
                                                      Claims
          3210 WHEATRIDGE
          PEARLAND TX 77581-2441
     51   HEIDE RENDLEMAN                12/28/2009   Priority Unsecured        Allowed       5200-000              $0.00    $5,971.91    $5,971.91     $5,971.91          $0.00          $0.00         $0.00
                                                      Claims
          25 WALNUT GROVE ROAD
          HARRISBURG IL 62946
     52   MARY PAT                       12/28/2009   Priority Unsecured        Allowed       5200-000              $0.00     $913.21      $913.21          $913.21        $0.00          $0.00         $0.00
          BRAUNSTEIN                                  Claims
          8075 MT SHARP RD
          WIMBERLEY TX 78676
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                                    Desc Page
                                                                                                                                                         Main No: 6                Exhibit C
                                                                              Document     Page 216 of 541

  Case No.                      09-44943-DLT                                                                                              Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                    Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim       Uniform       Scheduled       Claim         Amount            Amount       Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code      Amount         Amount         Allowed            Paid                                     Remaining
                                                                                                                                                                                                Balance

     53   STEPHEN BRAUNSTEIN           12/28/2009   Priority Unsecured    Allowed      5200-000            $0.00      $1,273.05         $1,273.05     $1,273.05        $0.00          $0.00         $0.00
                                                    Claims
          8075 MT SHARP RD
          WIMBERLEY TX 78676
     54   GREGORY BARTON               12/28/2009   Priority Unsecured    Allowed      5200-000            $0.00      $1,005.92         $1,005.92     $1,005.92        $0.00          $0.00         $0.00
                                                    Claims
         473 FLORENCE DR
         LAFAYETTE CA 94549
Claim Notes:   Address changed from 245 Ygnacio Valley Rd., Walnut Creek, CA 94596 to 473 FLORENCE DR, LAFAYETTE, CA 94549 on 4/18/13
     55   GREGORY ONSTOTT              12/28/2009   Priority Unsecured    Allowed      5200-000            $0.00          $9.06            $9.06          $9.06        $0.00          $0.00         $0.00
                                                    Claims
          3300 BEE CAVE ROAD STE
          650-203
          AUSTIN TX 78746
     58   NORRIS TROY GERTON           12/29/2009   Priority Unsecured    Allowed      5200-000            $0.00      $5,666.38         $5,666.38     $5,666.38        $0.00          $0.00         $0.00
                                                    Claims
          229 MORNING GLORY DR
          MANCHESTER NH 03109
     59   CAMILLE SCHENKEL             12/29/2009   Priority Unsecured    Allowed      5200-000            $0.00      $9,410.54         $9,410.54     $9,410.54        $0.00          $0.00         $0.00
                                                    Claims
           365 BRIDGE ST #4F
           BROOKLYN NM 11201
     61   JOHN PREVE                   12/29/2009   Priority Unsecured    Allowed      5200-000            $0.00      $1,344.35         $1,344.35     $1,344.35        $0.00          $0.00         $0.00
                                                    Claims
          117 MANCHESTER ST STE 5
          CONCORD NH 03301-5101
     62   DARIN RIDDLES           12/29/2009        Priority Unsecured    Allowed      5200-000            $0.00      $1,837.75         $1,837.75     $1,837.75        $0.00          $0.00         $0.00
                                                    Claims
          1622 RED FOX RD
          EDMOND OK 73034
     64   CAROL A D'ANGELO             12/29/2009   Priority Unsecured    Allowed      5200-000            $0.00     $21,960.57     $21,960.57       $21,960.57        $0.00          $0.00         $0.00
                                                    Claims
          3366 SE EAST SNOW RD
          POINT ST LUCIE FL 34984
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 7                  Exhibit C
                                                                             Document     Page 217 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim          Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                           Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

    66   BETTE SPRAGUE                 12/29/2009   Priority Unsecured   Allowed   5200-000         $0.00    $2,382.49    $2,382.49     $2,382.47          $0.00          $0.00         $0.02
                                                    Claims
         600 RHINE LANE
         COSTA MESA CA 92626
Claim Notes: ADDRESS CHANGED FROM P.O. BOX 26853, SANTA ANA, CA 92799 TO 600 RHINE LANE, COSTA MESA, CA 92626 ON 5/6/15 PER DOJ LIST
    67   MICHAEL MAHONEY               12/29/2009   Priority Unsecured   Allowed   5200-000         $0.00    $9,421.66    $9,421.66     $9,421.66          $0.00          $0.00         $0.00
                                                    Claims
         73124 CROSBY LANE
         PALM DESERT CA 92260
Claim Notes:   Updated address per 7/12 letter sent to Jenner:
              old address PO Box 2277, Borrego Springs, CA 92004
    68   ROGER SPRAGUE                  12/29/2009 Priority Unsecured    Allowed   5200-000         $0.00    $9,847.83    $9,847.83     $9,847.76          $0.00          $0.00         $0.07
                                                    Claims
          P.O. BOX 26853
          SANTA ANA CA 92799-6853
    69   SUSAN MAHONEY                 12/29/2009   Priority Unsecured   Allowed   5200-000         $0.00   $10,204.00   $10,204.00    $10,204.00          $0.00          $0.00         $0.00
                                                    Claims
         73124 CROSBY LANE
         PALM DESERT CA 92260
Claim Notes:   Updated address per 7/12 letter sent to Jenner:
              old address PO Box 2277, Borrego Springs, CA 92004
    71   PAYCE LOUIS                   12/30/2009 Priority Unsecured     Allowed   5200-000         $0.00     $593.00      $593.00          $593.00        $0.00          $0.00         $0.00
                                                    Claims
          1010 CALIFORNIA AVE #306
          SANTA MONICA CA 90403
    72   SHARON NIEMEIER           12/31/2009       Priority Unsecured   Allowed   5200-000         $0.00    $2,664.96    $2,664.96     $2,664.96          $0.00          $0.00         $0.00
                                                    Claims
         68 STONE CREEK LANE
         DEFIANCE MO 63341
    73   BRENT RANDALL                 12/31/2009   Priority Unsecured   Allowed   5200-000         $0.00    $1,642.24    $1,642.24     $1,642.24          $0.00          $0.00         $0.00
                                                    Claims
         2861 TREAT BLVD
         CONCORD CA 94518
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 8                Exhibit C
                                                                             Document     Page 218 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                  Balance

    76   KERRY K CLINE                 01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,921.15    $3,921.15     $3,921.15        $0.00          $0.00         $0.00
                                                    Claims
         236 CLINEVILLE DR
         NORTH TAZEWELL VA 24630
    78   BRIAN KLEINFELDT        01/04/2010         Priority Unsecured   Allowed   5200-000         $0.00    $1,716.61    $1,716.61     $1,716.61        $0.00          $0.00         $0.00
                                                    Claims
         1735 BIG RIDGE RD
         HARRISBY IL 62946
Claim Notes: TRUSTEE FILED AMENDED CLAIM ON 5/21/13
    79   RODGER G BURCH                01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00   $21,094.00   $21,094.00    $21,094.00        $0.00          $0.00         $0.00
                                                    Claims
         607 W THIRD STANTON
         STANTON TX 79782
Claim Notes:   ADDRESS CHANGED FROM PO BOX 1094, STANTON, TX 79782 TO 607 W THIRD STANTON, TX 79782 ON 4/30/15 PER DOJ LIST
    80   KITTY L MCCARTY               01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00   $12,006.00   $12,006.00    $12,006.00        $0.00          $0.00         $0.00
                                                    Claims
         PO BOX 326
         112 E SAINT ANNA
         STANTON TX 79782
    81   ELIZABETH HARRIS              01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,285.76    $1,285.76     $1,285.76        $0.00          $0.00         $0.00
                                                    Claims
         1635 DEARDORFF LANE
         CONCORD CA 94519
Claim Notes:   CHANGED ADDRESS FROM: 2033 CAMEL LANE # 6, WALNUT CREEK, CA 94596 ON 1/20/15
    82   RICHARD S BUNCE               01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,528.27        $0.00         $0.00        $0.00          $0.00         $0.00
                                                    Claims
         2946 MAGNOLIA STREET
         BERKELEY CA 94705
Claim Notes:   ISU CLAIM
    83   JOHN C FROGLEY                01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00   $18,553.06   $18,553.06    $18,553.06        $0.00          $0.00         $0.00
                                                    Claims
         250 SOUTH END AVE APT 7D
         NEW YORK NY 10280
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 9                  Exhibit C
                                                                             Document     Page 219 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

    84   LARRY MACK                    01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00     $148.63      $148.63          $148.63        $0.00          $0.00         $0.00
                                                    Claims
         5573 OHIO COURT
         CONCORD CA 94521
    85   KRISTINA OWYOUNG              01/04/2010   Priority Unsecured   Allowed   5200-000         $0.00     $851.38      $851.38          $851.38        $0.00          $0.00         $0.00
                                                    Claims
          1841 DEL REY STREET
          LAFAYETTE CA 94549
    86   SUSAN TANNENBAUM              01/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,951.31    $2,951.31     $2,951.31          $0.00          $0.00         $0.00
                                                    Claims
         ONE COLUMBUS PLACE
         #N5-0
         NEW YORK NY 10019
    87   NORM DYER                     01/05/2010   Priority Unsecured   Allowed   5200-000         $0.00     $262.63      $262.63          $262.63        $0.00          $0.00         $0.00
                                                    Claims
          1658 GLEN OAK CT
          LAFAYETTE CA 94549
    88   JOHN M                        01/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,053.46    $7,053.46     $7,053.46          $0.00          $0.00         $0.00
         CRAPUCHETTES                               Claims
          2826 LA CRESCENTA DR
          CAMERON PARK CA 95682
    91   JUSTIN BURCH                  01/05/2010   Priority Unsecured   Allowed   5200-000         $0.00   $13,448.04   $13,448.04    $13,448.04          $0.00          $0.00         $0.00
                                                    Claims
         102 E. FRONT
         STANTON TX 79782
Claim Notes:     ADDRESS CHANGED FROM PO BOX 1231, STANTON, TX 79782 TO 102 E. FRONT, STANTON, TX 79782 ON 4/30/15 PER DOJ LIST
    97   MARGARET LEVY                 01/05/2010   Priority Unsecured   Allowed   5200-000         $0.00     $116.62      $116.62          $116.62        $0.00          $0.00         $0.00
                                                    Claims
         345 MCFALL RD
         APALACHIN NY 13732
   100   MICHAEL OVERN                 01/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,825.10    $7,825.10     $7,825.10          $0.00          $0.00         $0.00
                                                    Claims
         254 QUAKER ROAD
         POMONA NY 10970
Claim Notes:   OVERNLAW@GMAIL.COM - EMAIL MR. OVERN WHEN AFTER 1/8/13 OBJECTION HEARING TO CONFIRM THAT CHECK IS BEING MAILED. NOTE: NEW ADDRESS
               AS OF 12/18/13
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 10                 Exhibit C
                                                                             Document     Page 220 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

   105   GARY K GARTNER                01/07/2010   Priority Unsecured   Allowed   5200-000         $0.00   $19,784.76   $19,784.76     $19,784.76         $0.00          $0.00         $0.00
                                                    Claims
          2082 MONTANE DRIVE E
          GOLDEN CO 80401
   106   JAMES EDMOND                  01/07/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,346.27    $2,346.27      $2,346.25         $0.00          $0.00         $0.02
         BEYLOTTE                                   Claims
          1111 REIDLAND RD
          CROSBY TX 77532
   108   CHRISTINE SCHULTZ             01/07/2010   Priority Unsecured   Allowed   5200-000         $0.00     $907.74      $907.74          $907.74        $0.00          $0.00         $0.00
                                                    Claims
         307 HYDE PARK DRIVE
         HAMILTON OH 45013
   111   KAREN QUEENAN                 01/08/2010   Priority Unsecured   Allowed   5200-000         $0.00     $414.61      $414.61          $414.61        $0.00          $0.00         $0.00
                                                    Claims
         8 COURTNEY LANE
         DANVILLE CA 94506
   112   BARRY G STEED                 01/08/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,994.56    $5,994.56      $5,994.56         $0.00          $0.00         $0.00
                                                    Claims
         50 EAGLE LANE
         ELDORADO IL 62930
   115   ALEXANDER WILLIAMS            01/08/2010   Priority Unsecured   Allowed   5200-000         $0.00    $6,000.00    $6,000.00      $6,000.00         $0.00          $0.00         $0.00
                                                    Claims
         524 E 20TH ST, 7G
         NEW YORK NY 10009
Claim Notes:    ADDRESS CHANGED FROM 77 W 24TH ST PH-A, NEW YORK, NY 10010 TO 524 E 20TH ST, 7G, NEW YORK, NY 10009 ON 5/8/15 PER DOJ LIST
   116   WALTER BRYANT                 01/11/2010   Priority Unsecured   Allowed   5200-000         $0.00     $558.21      $558.21          $558.21        $0.00          $0.00         $0.00
                                                    Claims
         73 LANDS END
         JACKSON TN 38305
   117   LYNETTE MAYHEW                01/11/2010   Priority Unsecured   Allowed   5200-000         $0.00   $15,890.10   $15,890.10     $15,889.96         $0.00          $0.00         $0.14
                                                    Claims
         45 CRISTOFORI CIR
         MAPLE PLAIN MN 55359
                                        Case 09-44943               Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                      Desc Page
                                                                                                                                                           Main No: 11                Exhibit C
                                                                                  Document     Page 221 of 541

  Case No.                      09-44943-DLT                                                                                                Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                      Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim       Uniform       Scheduled         Claim        Amount        Amount        Interest         Tax            Net
  No.:                                      Date                                Status     Tran Code       Amount          Amount        Allowed         Paid                                     Remaining
                                                                                                                                                                                                   Balance

    118   STEVEN PORCARO                 01/12/2010   Priority Unsecured      Allowed       5200-000             $0.00     $19,000.00    $19,000.00     $19,000.00        $0.00          $0.00         $0.00
                                                      Claims
         160 SOUTH COUNTRY RD
         BELLPORT NY 11713
Claim Notes:   ADDRESS CHANGED FROM 9 N. HOWELLS PT. RD., BELLPORT, NY 11713 TO 160 SOUTH COUNTRY RD, BELLPORT, NY 11713 ON 5/5/15 PER DOJ LIST
    119   MARC NOVELL                    01/12/2010   Priority Unsecured      Allowed       5200-000             $0.00     $12,294.14    $12,294.14     $12,294.03        $0.00          $0.00         $0.11
                                                      Claims
          58 REGENT DR
          FLETCHER NC 28732
    120   DARRELL KAY                    01/12/2010   Priority Unsecured      Allowed       5200-000             $0.00     $13,323.21    $13,323.21     $13,323.21        $0.00          $0.00         $0.00
                                                      Claims
          2459 SE TV HWY
          PMB 166
          HILLSBORO OR 97123
    121   DAVID BEDINGFIELD              01/12/2010   Priority Unsecured      Allowed       5200-000             $0.00       $4,470.32    $4,470.32      $4,470.32        $0.00          $0.00         $0.00
                                                      Claims
          3250 FM 3113
          STANTON TX 79782
    122   DAVID WELLFARE                 01/12/2010   Priority Unsecured      Allowed       5200-000             $0.00       $2,479.01        $0.00          $0.00        $0.00          $0.00         $0.00
                                                      Claims
         2275 W 25TH ST. #79
         SAN PEDRO CA 90732
Claim Notes:   ISU CLAIM
    123 GEORGEANN                        01/12/2010   Priority Unsecured      Allowed       5200-000             $0.00       $2,159.61        $0.00          $0.00        $0.00          $0.00         $0.00
        WELLFARE                                      Claims
         2275 W. 25TH ST. #79
         SAN PEDRO CA 90732
Claim Notes:   ISU CLAIM
    124 IRIT LEVY AND JOHN           01/12/2010 Priority Unsecured            Allowed      5200-000               $0.00     $19,255.55   $19,255.55     $19,255.38        $0.00          $0.00         $0.17
        RECINE                                      Claims
         21 TRIPYRAMID WAY19
         WATERVILLE VALLEY NH
         03215
Claim Notes: Address changed from 3 Fieldstone Ln., Beverly, MA 01915 to 21 Tripyramid Way 19, Waterville Valley, NH 03215 on 4/8/13.
                                      Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                CLAIM ANALYSIS REPORT
                                                                                                                                     Desc Page
                                                                                                                                          Main No: 12                 Exhibit C
                                                                            Document     Page 222 of 541

 Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
 Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
 Claims Bar Date:              05/14/2010

Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
No.:                                    Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                   Balance

  125   SCOTT ROSENSWEIG              01/12/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,808.76    $3,808.76      $3,808.76         $0.00          $0.00         $0.00
                                                   Claims
        430 OAKWOOD DRIVE
        HAMILTON OH 45013
  126   CARL E CAMPOS                 01/12/2010   Priority Unsecured   Allowed   5200-000         $0.00     $545.82      $545.82          $545.82        $0.00          $0.00         $0.00
                                                   Claims
        610 W HAWTHORNE DRIVE
        WALNUT CREEK CA 94596
  127   RORY NOVELL           01/12/2010           Priority Unsecured   Allowed   5200-000         $0.00   $11,134.25   $11,134.25     $11,134.15         $0.00          $0.00         $0.10
                                                   Claims
        58 REGENT DR
        FLETCHER NC 28732
  128   CAROL S KAY                   01/12/2010   Priority Unsecured   Allowed   5200-000         $0.00   $13,709.12   $13,709.12     $13,709.12         $0.00          $0.00         $0.00
                                                   Claims
        2459 SE TV HWY
        PMB 166
        HILLSBORO OR 97123
  129   RICKY FLOYD                   01/13/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,480.50    $2,480.50      $2,480.50         $0.00          $0.00         $0.00
                                                   Claims
        1298 CO. RD. 100E
        ENFIELD IL 62835
  130   ALFREDO FLORES                01/13/2010   Priority Unsecured   Allowed   5200-000         $0.00    $9,134.10    $9,134.10      $9,134.10         $0.00          $0.00         $0.00
                                                   Claims
        808 E BELL
        PO BOX 857
        STANTON TX 79782
  131   THERESA GALVIN                01/13/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,035.40    $7,035.40      $7,035.34         $0.00          $0.00         $0.06
                                                   Claims
         PO BOX 8040
         ASHEVILLE NC 28814
  132   JILL PERRY                    01/13/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,055.28    $1,055.28      $1,055.28         $0.00          $0.00         $0.00
                                                   Claims
        129 NATALIE DR.
        MORAGA CA 94556
                                         Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 13                  Exhibit C
                                                                                   Document     Page 223 of 541

  Case No.                      09-44943-DLT                                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class           Claim        Uniform       Scheduled         Claim          Amount         Amount         Interest         Tax            Net
  No.:                                      Date                                 Status     Tran Code        Amount          Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                                         Balance

    136   LOREN GACHEN                   01/14/2010   Priority Unsecured       Allowed       5200-000             $0.00       $1,520.96       $1,520.96      $1,520.96          $0.00          $0.00         $0.00
                                                      Claims
          36 DOMINICAN DRIVE
          SAN RAFAEL CA 94901
    138   TIMOTHY NYSTROM                01/14/2010   Priority Unsecured       Allowed       5200-000             $0.00       $1,520.56       $1,520.56      $1,520.56          $0.00          $0.00         $0.00
                                                      Claims
         180 FOXGLOVE LN
         WALNUT CREEK CA 94597
Claim Notes:   ADDRESS CHANGED FROM 312 KATHLEEN DRIVE, PLEASANT HILL, CA 94523 TO 180 FOXGLOVE LN., WALNUT CREEK, CA 94597 ON 5/5/15 PER DOJ LIST
    140   ALLEN GUNTER                   01/14/2010   Priority Unsecured       Allowed       5200-000             $0.00      $11,103.83      $11,103.83     $11,103.83          $0.00          $0.00         $0.00
                                                      Claims
           11100 PAIRNOY LANE
           AUSTIN TX 78729
    143   WARREN & MICHELLE              01/15/2010   Priority Unsecured       Allowed       5200-000             $0.00       $3,430.78       $3,430.78      $3,430.78          $0.00          $0.00         $0.00
          PETERSEN                                    Claims
           2907 S BIRCH ST
           GILBERT AZ 85295
    145   LINDA FOUNTAINE                01/15/2010   Priority Unsecured       Allowed       5200-000             $0.00       $1,591.64       $1,591.64      $1,591.64          $0.00          $0.00         $0.00
                                                      Claims
         4784 NAVIGATOR LANE
         BOYNTON BEACH FL 33436
Claim Notes: Previous address was 6729 Coral Lake Dr., Margate, FL 33063. Address updated on 3/11/13 to 4784 Navigator Lane, Boynton Beach, FL 33436.
    153   SCOTT FLEGEL                   01/19/2010   Priority Unsecured       Allowed       5200-000             $0.00       $1,541.83           $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Claims
         5546 AMBY DR
         SAN JOSE CA 95124
Claim Notes:   ISU CLAIM
    154   CAROLYNE CHALLICE              01/19/2010   Priority Unsecured       Allowed       5200-000             $0.00         $138.50         $138.50          $138.50        $0.00          $0.00         $0.00
                                                      Claims
          178 CARRIAGE LANE
          PACHECO CA 94553
    156   DAWN REED                      01/19/2010   Priority Unsecured       Allowed       5200-000             $0.00       $1,065.92           $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Claims
         5546 AMBY DR
         SAN JOSE CA 95124
Claim Notes:   ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 14                 Exhibit C
                                                                             Document     Page 224 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
 No.:                                    Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

   159   ANGELA WALLS                  01/20/2010   Priority Unsecured   Allowed   5200-000         $0.00     $816.02      $816.02          $816.02        $0.00          $0.00         $0.00
                                                    Claims
         5163 ELIOTS OAK RD
         COLUMBIA MD 21044
   160   DONNA CHRISTIANSON            01/20/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,143.84    $1,143.84      $1,143.84         $0.00          $0.00         $0.00
                                                    Claims
         906 MOSSBRIDGE CT
         PLEASANT HILL CA 94523
   162   KEVIN RIBBLE                  01/20/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,100.00        $0.00           $0.00        $0.00          $0.00         $0.00
                                                    Claims
         630 HIGHRIDE DRIVE
         LAKEWOOD VILLAGE TX
         75068
Claim Notes:   ISU CLAIM
   168   STEPHEN JORDAN                01/20/2010   Priority Unsecured   Allowed   5200-000         $0.00    $8,145.91    $8,145.91      $8,145.91         $0.00          $0.00         $0.00
                                                    Claims
         101 FIRST ST SUITE 291
         LOS ALTOS CA 94022-2778
   169   LINDA JOHNSON                 01/20/2010   Priority Unsecured   Allowed   5200-000         $0.00     $681.67      $681.67          $681.66        $0.00          $0.00         $0.01
                                                    Claims
         4 RAYS RD.
         HARRISBURG IL 62946
   170   CHRISTINE C                   01/20/2010   Priority Unsecured   Allowed   5200-000         $0.00   $12,994.46   $12,994.46     $12,994.46         $0.00          $0.00         $0.00
         BERKEFELT                                  Claims
         606 OLEANDER ST
         LAKE JACKSON TX 77566
   172   BRET GILSDORF                 01/22/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,420.87    $7,420.87      $7,420.87         $0.00          $0.00         $0.00
                                                    Claims
          121 BRAINERD AVE
          LIBERTYVILLE IL 60048
   176   PATRICIA MARTIN               01/25/2010   Priority Unsecured   Allowed   5200-000         $0.00   $11,670.36   $11,670.36     $11,670.26         $0.00          $0.00         $0.10
                                                    Claims
         12977 TORY GATE CT
         HAYMARKET VA 20169
                                        Case 09-44943              Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 15                Exhibit C
                                                                                 Document     Page 225 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim           Claim Class          Claim       Uniform       Scheduled         Claim         Amount            Amount       Interest         Tax            Net
  No.:                                     Date                                Status     Tran Code       Amount          Amount         Allowed            Paid                                     Remaining
                                                                                                                                                                                                      Balance

    177   BENJAMIN JOHANSON             01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00       $1,399.18       $1,399.18        $1,399.18        $0.00          $0.00         $0.00
                                                     Claims
           99 OAKVUE ROAD
           PLEASANT HILL CA 94523
    182   SHAMA ALI                     01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00       $5,047.62       $5,047.62        $5,047.57        $0.00          $0.00         $0.05
                                                     Claims
           2214 OWENS
           RICHARDSON TX 75082
    183   PAUL WHITE                    01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00       $9,498.84       $9,498.84        $9,498.84        $0.00          $0.00         $0.00
                                                     Claims
          5518 PIPING ROCK DR.
          ABILENE TX 79606
    185   KYLE SLADE                    01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00       $2,019.66       $2,019.66        $2,019.66        $0.00          $0.00         $0.00
                                                     Claims
         6105 S PARKER RD.
         APT. 6201
         CENTENNIAL CO 80016
Claim Notes:    Address changed from 1526 PAWNEE PKWY, Elizabeth, CO 80107 to 6105 S Parker Road, Apt. 6201, Centennial, CO 80016 on 3/25/13.
    189   JAMES FLEMING                 01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00       $8,103.97       $8,103.97        $8,103.97        $0.00          $0.00         $0.00
                                                     Claims
         2109 S. DUNCAN
         CHAMPAIGN IL 61822
Claim Notes: AMENDED CLAIM FILED 5/9/13. AMENDED ADDRESS ON 8/27/13.
    190   DORSEY KINDLER, JR.           01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00      $19,466.24      $19,466.24       $19,466.06        $0.00          $0.00         $0.18
                                                     Claims
           106 WALNUT AVE.
           SAINT CLAIRSVILLE OH
           43950
    192   THOMAS                        01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00       $6,076.82       $6,076.82        $6,076.82        $0.00          $0.00         $0.00
          LUCKENBACH                                 Claims
           7990 HWY1431 EAST
           MARBLE FALLS TX 78654
    196   SCOTT KIRBY                   01/25/2010   Priority Unsecured       Allowed      5200-000            $0.00       $6,488.45       $6,488.45        $6,488.45        $0.00          $0.00         $0.00
                                                     Claims
          2831 SWIFT FOX CORNER
          MISSOURI CITY TX 77459
                                        Case 09-44943                 Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 16                 Exhibit C
                                                                                 Document     Page 226 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim              Claim Class    Claim     Uniform    Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status   Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                       Balance

   198   DAVID KROGDAHL                 01/26/2010    Priority Unsecured    Allowed    5200-000        $0.00   $14,762.88   $14,762.88     $14,762.88         $0.00          $0.00         $0.00
                                                      Claims
         PO BOX 3428
         SANTA FE NM 87501
Claim Notes:  ADDRESS CHANGED FROM 18126 US 84-285, SANTA FE, NM 87506 TO PO BOX 3428, SANTA FE, NM 87501 ON 5/4/15 PER DOJ LIST
   200   CHRISTINE CHANNING             01/26/2010    Priority Unsecured    Allowed    5200-000        $0.00    $4,986.56    $4,986.56      $4,986.56         $0.00          $0.00         $0.00
                                                      Claims
         139 E. SHIPWRECK ROAD
         Santa Rosa Beach FL 32459
   208   GEORGENE WHIPKEY               01/26/2010    Priority Unsecured    Allowed    5200-000        $0.00     $421.78      $421.78          $421.78        $0.00          $0.00         $0.00
                                                      Claims
         444 REDSTONE CHURCH
         ROAD
         PERRYOPOLIS PA 15473
   209   GREGORY PEREZ                  01/26/2010    Priority Unsecured    Allowed    5200-000        $0.00   $13,519.00   $13,519.00     $13,519.00         $0.00          $0.00         $0.00
                                                      Claims
         2625 NE 28 ST.
         FORT LAUDERDALE FL
         33306
   210   MICHAEL GRIBBEN                01/26/2010    Priority Unsecured    Allowed    5200-000        $0.00   $12,165.55   $12,165.55     $12,165.44         $0.00          $0.00         $0.11
                                                      Claims
         1947 HARBOR VIEW CIRCLE
         WESTON FL 33327
Claim Notes: ADDRESS CHANGED FROM 6278 NW 23RD ST, BOCA RATON, FL 33434 TO 1947 HARBOR VIEW CIRCLE, WESTON, FL 33327 ON 5/1/15 PER DOJ LIST
   212   JOHN HEIMANN                   01/26/2010    Priority Unsecured    Allowed    5200-000        $0.00    $9,521.15    $9,521.15      $9,521.15         $0.00          $0.00         $0.00
                                                      Claims
         24 MCMICHAEL DRIVE
         PINEHURST NC 28374
   215   GREGORY WOOD                   01/26/2010    Priority Unsecured    Allowed    5200-000        $0.00   $17,381.24   $17,381.24     $17,381.24         $0.00          $0.00         $0.00
                                                      Claims
         200 SHANNON LAKE CIRCLE
         ANNA IL 62906
Claim Notes:    Updated address per email sent to Jenner:
               old address 190 Tollgate Rd., Anna, IL 62906
                                      Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                CLAIM ANALYSIS REPORT
                                                                                                                                     Desc Page
                                                                                                                                          Main No: 17                Exhibit C
                                                                            Document     Page 227 of 541

 Case No.                      09-44943-DLT                                                                                Trustee Name:            Gus A. Paloian
 Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                    10/5/2018
 Claims Bar Date:              05/14/2010

Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
No.:                                    Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                  Balance

  219   DANIEL FITZSIMMONS            01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00   $28,964.24   $28,964.24     $28,964.24        $0.00          $0.00         $0.00
                                                   Claims
         515 FENELON PLACE
         DUBUQUE IA 52001
  221   SHERRI LYN LEFEBRE            01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,084.75    $2,084.75      $2,084.75        $0.00          $0.00         $0.00
                                                   Claims
        HCR 1 BOX 2101
        MICHIGAMME MI 49861
  224   THOMAS BARTZEN                01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,299.41    $7,299.41      $7,299.35        $0.00          $0.00         $0.06
                                                   Claims
        5212 COUNTY ROAD 424
        ANNA TX 75409
  225   BARBARA SWANSON               01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,836.80    $3,836.80      $3,836.80        $0.00          $0.00         $0.00
                                                   Claims
        18126 US 84-285
        SANTA FE NM 87506
  229   DAVID METCALFE                01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,990.81    $5,990.81      $5,990.81        $0.00          $0.00         $0.00
                                                   Claims
        4453 WHITE ROAD
        MARION NY 14505
  230   CARROL EHRHART                01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,233.95    $3,233.95      $3,233.95        $0.00          $0.00         $0.00
                                                   Claims
        3536 ECHO VALLEY RD
        MT JOY PA 17552
  232   MICHELLE FOGLE                01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00   $15,572.65   $15,572.65     $15,572.65        $0.00          $0.00         $0.00
                                                   Claims
        105 WINDSOR WAY
        RICHMOND VA 23221
  235   LARRY GOLUB                   01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00   $14,715.73   $14,715.73     $14,715.73        $0.00          $0.00         $0.00
                                                   Claims
         4031 THORNGATE DRIVE
         WILLIAMSBURG VA 23188
  238   PATRICIA DUDLEY               01/26/2010   Priority Unsecured   Allowed   5200-000         $0.00   $11,203.00   $11,203.00     $11,203.00        $0.00          $0.00         $0.00
                                                   Claims
        212 BLUE CREEK TRAIL
        CARBONDALE CO 81623
                                       Case 09-44943               Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                                      Desc Page
                                                                                                                                                           Main No: 18                 Exhibit C
                                                                                 Document     Page 228 of 541

  Case No.                      09-44943-DLT                                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim           Claim Class         Claim       Uniform       Scheduled        Claim          Amount         Amount         Interest         Tax            Net
  No.:                                     Date                               Status     Tran Code       Amount          Amount         Allowed          Paid                                      Remaining
                                                                                                                                                                                                    Balance

    239   GARNIE C DRINNON II           01/26/2010   Priority Unsecured      Allowed      5200-000            $0.00         $184.74        $184.74          $184.74        $0.00          $0.00         $0.00
                                                     Claims
         14 ACKERMAN CT
         STEVENSVILLE MD 21666
Claim Notes: ADDRESS CHANGED FROM 14830 HIDEAWAY LN, GOLDSBORO, MD 21636 TO 14 ACKERMAN CT., STEVENSVILLE, MD 21666 ON 4/30/15 PER DOJ LIST
    246   STUART IMRIE                  01/26/2010   Priority Unsecured      Allowed      5200-000            $0.00      $19,847.15     $19,847.15      $19,847.15         $0.00          $0.00         $0.00
                                                     Claims
         2006 POTOMAC DRIVE #C
         HOUSTON TX 77057
Claim Notes: CLAIM AMENDED ON 5/21/13.
    247   NEIL WILLIAMS                 01/26/2010   Priority Unsecured      Allowed      5200-000            $0.00      $14,748.00     $14,748.00      $14,748.00         $0.00          $0.00         $0.00
                                                     Claims
          5317 JADE FOREST TRAIL
          RALEIGH NC 27616
    251   DONALD O WARREN               01/26/2010   Priority Unsecured      Allowed      5200-000            $0.00      $12,565.29     $12,565.29      $12,565.29         $0.00          $0.00         $0.00
                                                     Claims
          PO BOX 37832
          SHREVEPORT LA 71133-7832
    258   WESTON HIPPLER           01/26/2010        Priority Unsecured      Allowed      5200-000            $0.00       $5,029.13      $5,029.13       $5,029.13         $0.00          $0.00         $0.00
                                                     Claims
          580 SPRING CREEK CT
          MARIETTA GA 30068
    259   TIMOTHY HARDER                01/26/2010   Priority Unsecured      Allowed      5200-000            $0.00       $7,136.86      $7,136.86       $7,136.86         $0.00          $0.00         $0.00
                                                     Claims
         6585 W BERRY AVE
         DENVER CO 80123
    262 BARRETT & SARAMMA       01/26/2010 Priority Unsecured  Allowed      5200-000        $0.00   $2,670.90      $2,670.90      $2,670.90                                $0.00          $0.00         $0.00
        KNUDSEN                            Claims
         2500 NW 162ND TERRACE
         EDMOND OK 73013
Claim Notes:   ADDRESS CHANGED FROM 616 NW 193R ST, EDMOND, OK 73012 TO 2500 NW 162ND TERRACE, EDMOND, OK 73013 ON 5/4/15 PER DOJ LIST
    266   VLADIMIR MAKAROV              01/27/2010   Priority Unsecured      Allowed      5200-000            $0.00       $4,539.12      $4,539.12       $4,539.12         $0.00          $0.00         $0.00
                                                     Claims
         186 LYNN OAKS AVE.
         THOUSAND OAKS CA 91320
Claim Notes:   Address changed from 879 ST. CHARLES DR, Apt. 2, Thousand Oaks, CA, 91360 to 186 Lynn Oaks Ave., Thousand Oaks, CA 91320 on 3/27/13.
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 19                 Exhibit C
                                                                             Document     Page 229 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

   267   JULIAN HUTCHINS, SR.          01/27/2010   Priority Unsecured   Allowed   5200-000         $0.00    $4,457.31    $4,457.31     $4,457.31          $0.00          $0.00         $0.00
                                                    Claims
         414 SCOTTS WAY
         AUGUSTA GA 30909
   268   MECHTHILD PHILLIPS            01/27/2010   Priority Unsecured   Allowed   5200-000         $0.00     $164.65      $164.65          $164.65        $0.00          $0.00         $0.00
                                                    Claims
          404 BAY CREST DRIVE
          PITTSBURG CA 94565
   271   JOEL DAMIAN                   01/27/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,376.43       $0.00            $0.00        $0.00          $0.00         $0.00
                                                    Claims
         6216 N. HARDING AVE.
         CHICAGO IL 60659
Claim Notes:    ISU CLAIM
   273   ANDREA HOLMAN                 01/27/2010   Priority Unsecured   Allowed   5200-000         $0.00     $506.86      $506.86          $506.86        $0.00          $0.00         $0.00
                                                    Claims
         1011 HUNTERS CIRCLE
         BENTON IL 62812
   274   DIXIE SIMMONS                 01/27/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,906.09    $2,906.09     $2,906.09          $0.00          $0.00         $0.00
                                                    Claims
         1307 CHARLES AVE
         CARTERVILLE IL 62918
Claim Notes:   ADDRESS CHANGED FROM 1508 S. DIVISION, CARTERVILLE, IL 62918 TO 1307 CHARLES AVE, CARTERVILLE, IL 62918 ON 5/6/15 PER DOJ LIST
   276   STEVEN LANSINGH               01/27/2010   Priority Unsecured   Allowed   5200-000         $0.00     $521.68      $521.68          $521.68        $0.00          $0.00         $0.00
                                                    Claims
         2746 60TH STREET
         SW APT. 8
         SEATTLE WA 98116
Claim Notes: CHANGED ADDRESS FROM 2246 60TH AVE SW #8, SEATTLE, WA ON 4/1/13.
   278   DENNIS SCHAEFER               01/27/2010   Priority Unsecured   Allowed   5200-000         $0.00    $8,646.91    $8,646.91     $8,646.91          $0.00          $0.00         $0.00
                                                    Claims
         98-1375 KOAHEAHE PL.
         #97
         PEARL CITY HI 96782
                                       Case 09-44943              Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                                    Desc Page
                                                                                                                                                         Main No: 20                Exhibit C
                                                                                Document     Page 230 of 541

  Case No.                      09-44943-DLT                                                                                              Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                    Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class          Claim       Uniform       Scheduled         Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                                 Status     Tran Code       Amount          Amount        Allowed         Paid                                     Remaining
                                                                                                                                                                                                 Balance

   283   PHILIP GADDY                  01/27/2010   Priority Unsecured      Allowed       5200-000             $0.00     $18,584.82    $18,584.82     $18,584.82        $0.00          $0.00         $0.00
                                                    Claims
         2025 SAN PEDRO NE
         ALBUQUERQUE NM 87110
   284   KAREN BLOOD                   01/27/2010   Priority Unsecured      Allowed       5200-000             $0.00       $5,970.65    $5,970.65      $5,970.61        $0.00          $0.00         $0.04
                                                    Claims
         1310 S. CHARLES ST
         BALTIMORE MD 21230
Claim Notes:   Amount allowed increased to include additional fund earnings post claim filing. AMENDED CLAIM FILED MAY 8, 2013.


              ADDRESS CHANGED FROM 1209 NORTH CHARLES STREET, BALTIMORE, MD 21201 TO 1310 S. CHARLES ST., BALTIMORE, MD 21230 ON 4/29/15 PER DOJ LIST
   285   ALANA HUTCHINS        01/27/2010 Priority Unsecured Allowed   5200-000           $0.00     $3,800.00    $3,800.00      $3,800.00         $0.00                                $0.00         $0.00
                                                    Claims
          414 SCOTTS WAY
          AUGUSTA GA 30909
   291   SANDRA BONAR                  01/28/2010   Priority Unsecured      Allowed       5200-000             $0.00       $2,264.84    $2,264.84      $2,264.84        $0.00          $0.00         $0.00
                                                    Claims
         8021 GRANADA ROAD
         PRAIRIE VILLAGE KS 66208
   295   HELEN WALKER             01/28/2010        Priority Unsecured      Allowed       5200-000             $0.00       $8,126.64    $8,126.64      $8,126.64        $0.00          $0.00         $0.00
                                                    Claims
         1496 BON HARBORS RD
         LOTTSBURG VA 22511
Claim Notes:   AMENDED CLAIM FILED 6/3/13


             ADDRESS CHANGED FROM 781 CEDAR RUN TRAIL, MANAKIN, VA 23103 TO 1496 BON HARBORS RD, LOTTSBURG, VA 22511 ON 5/8/15 PER DOJ LIST
   296   THOMAS WALKER        01/28/2010 Priority Unsecured Allowed      5200-000        $0.00     $7,559.14   $7,559.14       $7,559.14                                $0.00          $0.00         $0.00
                                                    Claims
         781 CEDAR RUN TRL
         MANAKIN VA 23103
Claim Notes: AMENDED CLAIM FILED 6/3/13
   297   RAYMOND SKARUPA               01/28/2010   Priority Unsecured      Allowed       5200-000             $0.00     $21,064.39    $21,064.20     $21,064.20        $0.00          $0.00         $0.00
                                                    Claims
         PO BOX 183
         266 STABLE DR
         LAGRANGE OH 44050
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 21                Exhibit C
                                                                             Document     Page 231 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                   Balance

   304   JAYNE REITER                  01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,999.44    $5,999.44      $5,999.44        $0.00          $0.00         $0.00
                                                    Claims
          8444 WEST 25TH AVE
          LAKEWOOD CO 80215
   305   JON ENTINE                    01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00   $17,042.50   $17,042.50     $17,042.50        $0.00          $0.00         $0.00
                                                    Claims
         6255 SO. CLIPPINGER DR.
         CINCINNATI OH 45243
   306   DANIEL BRAWLEY                01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00   $16,108.35   $16,108.35     $16,108.35        $0.00          $0.00         $0.00
                                                    Claims
         PO BOX 465
         BORGER TX 79008
   308   MICHAEL D MILROY              01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00   $14,466.51   $14,466.51     $14,466.38        $0.00          $0.00         $0.13
                                                    Claims
         1630 HOSPITAL DR
         SANTA FE NM 87505
Claim Notes: ADDRESS CHANGED FROM 551 WEST CORDORA, PMB 354, SANTA FE, NM 87505 TO 1630 HOSPITAL DR., SANTA FE, NM 87505 ON 5/5/15 PER DOJ LIST
   309   HARVEY PILLERSDORF            01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,001.92    $7,001.92      $7,001.92        $0.00          $0.00         $0.00
                                                    Claims
         1234 PROSPECT
         ANN ARBOR MI 48104
   316   LARCHIN MILLER                01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00   $17,219.62   $17,219.62     $17,219.62        $0.00          $0.00         $0.00
                                                    Claims
         133 MEADOWCREEK RD
         COPPELL TX 75019
   317   RODNEY OSBORNE                01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,547.30    $1,547.30      $1,547.30        $0.00          $0.00         $0.00
                                                    Claims
         5457 DRY RUN RD.
         MILFORD OH 45150
  319A   DUDLEY KENWORTHY              01/29/2010   Priority Unsecured   Allowed   5200-000         $0.00   $17,912.09        $0.00          $0.00        $0.00          $0.00         $0.00
                                                    Claims
         3812 Laguna Ave
         Palo Alto CA 94306
                                         Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 22                Exhibit C
                                                                                   Document     Page 232 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:              Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                      10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim        Uniform       Scheduled         Claim          Amount           Amount        Interest         Tax            Net
  No.:                                      Date                                Status      Tran Code       Amount          Amount          Allowed            Paid                                     Remaining
                                                                                                                                                                                                         Balance

  319B    DUDLEY KENWORTHY               01/29/2010   Priority Unsecured       Allowed       5200-000             $0.00      $18,275.09     $18,275.09        $18,275.09        $0.00          $0.00         $0.00
                                                      Claims
         1428 GILMORE ST.
         MOUNTAIN VIEW CA 94040
Claim Notes: AMENDED CLAIM FILED 5/20/13
    325   ANDREW STROH                   02/01/2010   Priority Unsecured       Allowed       5200-000             $0.00       $3,526.71       $3,526.71        $3,526.71        $0.00          $0.00         $0.00
                                                      Claims
          11 2ND ST. EXTENSION
          DONORA PA 15033
    327   MARGARET GARNIER               02/01/2010   Priority Unsecured       Allowed       5200-000             $0.00       $4,762.80       $4,762.80        $4,762.76        $0.00          $0.00         $0.04
                                                      Claims
          35 PLYMOUTH LN
          BLUFFTON SC 29909
    329   KIMBERLY PRESCOTT              02/01/2010   Priority Unsecured       Allowed       5200-000             $0.00          $68.51         $68.51           $68.51         $0.00          $0.00         $0.00
                                                      Claims
         3301 PALMWAY DR
         SANFORD FL 32773
Claim Notes: Address changed from 127 Bedford Ct, Sanford, FL 32773 to 3301 Palmway Dr, Sanford, FL 32773 on 9/5/13 per Westlaw Peoplemap search results.
    332   NINA SAYLES                    02/01/2010   Priority Unsecured       Allowed       5200-000             $0.00       $1,081.59       $1,081.59        $1,081.59        $0.00          $0.00         $0.00
                                                      Claims
          1160 LINCOLN AVE. #205
          WALNUT CREEK CA 94596
    335   BRIAN NORDSCHOW                02/01/2010   Priority Unsecured       Allowed       5200-000             $0.00       $9,157.91       $9,157.91        $9,157.91        $0.00          $0.00         $0.00
                                                      Claims
         1968 185TH AVE.
         DECORAH IA 52101
Claim Notes: Corrected amount - Court entered wrong amount
    339   DIMOSTHENIS KATSIS             02/02/2010   Priority Unsecured       Allowed       5200-000             $0.00       $3,504.29       $3,504.29        $3,504.26        $0.00          $0.00         $0.03
                                                      Claims
          13602 ULYSSES CT.
          BOWIE MD 20720
    343   KENNETH MACKEY                 02/02/2010   Priority Unsecured       Allowed       5200-000             $0.00       $2,604.13       $2,604.13        $2,604.13        $0.00          $0.00         $0.00
                                                      Claims
          15067 SURREY BEND
          SPRING HILL FL 34609
                                        Case 09-44943              Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 23                 Exhibit C
                                                                                    Document     Page 233 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    344   ARNOLD GAMBILL                02/02/2010   Priority Unsecured       Allowed      5200-000         $0.00     $761.73      $761.73          $761.73        $0.00          $0.00         $0.00
                                                     Claims
         6016 BETHANIA
         TOBACCOVILLE RD
         PFAFFTOWN NC 27040
Claim Notes: AMENDED CLAIM FILED 5/14/13.
    345   KRISTI COOPER                 02/02/2010   Priority Unsecured       Allowed      5200-000         $0.00    $1,824.57    $1,824.57     $1,824.55          $0.00          $0.00         $0.02
                                                     Claims
          4 PARROT DR.
          HIGHLAND IL 62249
    348   ADAM BLUMENSTEIN              02/02/2010   Priority Unsecured       Allowed      5200-000         $0.00    $3,217.65    $3,217.65     $3,217.65          $0.00          $0.00         $0.00
                                                     Claims
           2817 MEDILL PLACE
           LOS ANGELES CA 90064
    350   JARIS REGIER                  02/02/2010   Priority Unsecured       Allowed      5200-000         $0.00    $7,614.04    $7,614.04     $7,614.04          $0.00          $0.00         $0.00
                                                     Claims
         7802 E 95TH AVE
         BUHLER KS 67546
    351 GARY/KATHY                    02/02/2010 Priority Unsecured           Allowed      5200-000         $0.00    $8,869.13    $8,869.13     $8,869.13          $0.00          $0.00         $0.00
        MCDONALD                                   Claims
         653 VALLEY STREAM DR
         GENEVA FL 32732
Claim Notes: Adjusted allowed amount to $8,869.13 per amended claim dated 4/15/13
    352   ALAN MIKESELL                 02/02/2010   Priority Unsecured       Allowed      5200-000         $0.00    $4,340.75    $4,340.75     $4,340.75          $0.00          $0.00         $0.00
                                                     Claims
         16284 WRESTLE CREEK
         ROAD
         WAPAKONETA OH 45895
Claim Notes: AMENDED CLAIM FILED 5/23/13
    355   ELIZABETH WILLIAMS            02/02/2010   Priority Unsecured       Allowed      5200-000         $0.00    $1,200.00    $1,200.00     $1,200.00          $0.00          $0.00         $0.00
                                                     Claims
         P.O. BOX 168
         MORLEY MO 63767
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 24                 Exhibit C
                                                                             Document     Page 234 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

   356   ALICIA WEBB                   02/02/2010   Priority Unsecured    Allowed     5200-000         $0.00     $450.00      $450.00          $450.00        $0.00          $0.00         $0.00
                                                    Claims
         90 STULL DRIVE
         BENTON MO 63736
   358   MIKE ROWE                     02/02/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,530.43    $5,530.43     $5,530.39          $0.00          $0.00         $0.04
                                                    Claims
         1615 CO. RD. 325 E.
         ENFIELD IL 62835
Claim Notes: AMENDED CLAIM FILED 5/7/13
   363   LEWIS STERNBERG               02/03/2010   Priority Unsecured    Allowed     5200-000         $0.00    $6,811.25    $6,811.25     $6,811.25          $0.00          $0.00         $0.00
                                                    Claims
         32 DOMINGO AVE., #1
         BERKELEY CA 94705
Claim Notes:   UPDATED ADDRESS PER LATE CLAIM FILED--OLD ADDRESS 46331 IVERSEN DR., POINT ARENA, CA 95468
   366   DAVID BOGSTAD                 02/03/2010   Priority Unsecured    Allowed     5200-000         $0.00     $763.48      $763.48          $763.48        $0.00          $0.00         $0.00
                                                    Claims
         11 LOMA VISTA
         WALNUT CREEK CA 94597
   367   K.P.BABU VARADA               02/03/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $8,121.07       $0.00            $0.00        $0.00          $0.00         $0.00
                                                    Claims
         1630 CHADWYCK PLACE
         BLUE BELL PA 19422
Claim Notes:   DUPLICATE CLAIM
   379   ERIC CHAN                     02/03/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,512.76    $5,512.76     $5,512.76          $0.00          $0.00         $0.00
                                                    Claims
         22763 WATKINS ST.
         HAYWARD CA 94541
   380   LI-QING SHI                   02/03/2010   Priority Unsecured    Allowed     5200-000         $0.00    $6,861.99    $6,861.99     $6,861.99          $0.00          $0.00         $0.00
                                                    Claims
         14692 SNOWSHILL DR.
         FRISCO TX 75035
   385   BONGSEOK SUH                  02/03/2010   Priority Unsecured    Allowed     5200-000         $0.00    $8,445.91    $8,445.91     $8,445.91          $0.00          $0.00         $0.00
                                                    Claims
         10440 DEERWOOD DR. APT
         332
         HOUSTON TX 77042
                                        Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                     Desc Page
                                                                                                                                                          Main No: 25                Exhibit C
                                                                                  Document     Page 235 of 541

  Case No.                      09-44943-DLT                                                                                               Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                     Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class          Claim        Uniform       Scheduled        Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                                Status      Tran Code       Amount          Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                                  Balance

    386   MARK GRIBBLE                  02/03/2010   Priority Unsecured       Allowed       5200-000            $0.00       $8,671.30    $8,671.30      $8,671.30        $0.00          $0.00         $0.00
                                                     Claims
          3414 LA COSTA
          MISSOURI CITY TX 77459
    387   VINCENT HONG                  02/03/2010   Priority Unsecured       Allowed       5200-000            $0.00       $6,874.66    $6,874.66      $6,874.66        $0.00          $0.00         $0.00
                                                     Claims
          14692 SNOWSHILL DR.
          FRISCO TX 75035
    389   CHERYL FORD                   02/03/2010   Priority Unsecured       Allowed       5200-000            $0.00      $12,796.76   $12,796.76     $12,796.76        $0.00          $0.00         $0.00
                                                     Claims
          11151 JELLICO
          GRANADA HILLS CA 91344
    391   BRIAN FORD                    02/03/2010   Priority Unsecured       Allowed       5200-000            $0.00      $13,359.19   $13,359.19     $13,359.19        $0.00          $0.00         $0.00
                                                     Claims
           11151 JELLICO AVE.
           GRANADA HILLS CA 91344
    396   STEPHEN DILL                  02/04/2010   Priority Unsecured       Allowed       5200-000            $0.00       $7,380.38    $7,380.38      $7,380.38        $0.00          $0.00         $0.00
                                                     Claims
         297 DAWSONVILLE LN.
         BARBOURSVILLE VA 22923
Claim Notes: ADDRESS CHANGED FROM 10917 LEES MILL, REMINGTON, VA 22734 TO 297 DAWSONVILLE LN., BARBOURSVILLE, VA 22923 ON 4/30/15 PER DOJ LIST
    398   CHARLES ANDERSON              02/05/2010   Priority Unsecured       Allowed       5200-000            $0.00       $1,683.52    $1,683.52      $1,683.52        $0.00          $0.00         $0.00
                                                     Claims
         132 STOCKTON AVE.
         UNIONTOWN PA 15401
Claim Notes: Amended claim to Shawnee amount - Claim Amended 4/22/13
    399   JERI E NICKELL                02/05/2010   Priority Unsecured       Allowed       5200-000            $0.00       $2,256.00    $2,256.00      $2,256.00        $0.00          $0.00         $0.00
                                                     Claims
         PO BOX 276
         Nehalem OR 97131-0276
Claim Notes: Address changed from PO Box 1893, Vashon, WA 98070 to PO Box 276, Nehalem, OR 97131-0276 on 4/8/13.
    406   DONNA BROWN                   02/05/2010   Priority Unsecured       Allowed       5200-000            $0.00       $3,309.19    $3,309.19      $3,309.16        $0.00          $0.00         $0.03
                                                     Claims
         PO BOX 531
         STERLING AK 99672
Claim Notes: 12/18/12 - Changed address per Donna Brown's email to Vince Lazar. Old address P.O. Box 392, Cave Creek, AZ 85327
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 26                Exhibit C
                                                                             Document     Page 236 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                   Balance

   408   DANIEL EDELSTEIN              02/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,381.55    $1,381.55      $1,381.55        $0.00          $0.00         $0.00
                                                    Claims
         21 STATE ST.
         SARANAC LAKE NY 12983
   409   DALE WEST                     02/05/2010   Priority Unsecured   Allowed   5200-000         $0.00   $14,313.21   $14,313.21     $14,313.21        $0.00          $0.00         $0.00
                                                    Claims
         3105 HILLVIEW RD
         AUSTIN TX 78703
   410   MICHAEL BURKS                 02/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $8,198.47    $8,198.47      $8,198.47        $0.00          $0.00         $0.00
                                                    Claims
         P.O. BOX 880077
         STEAMBOAT SPRINGS CO
         80488
Claim Notes: ADDRESS CHANGED FROM 2269 CHESTNUT ST., #905, SAN FRANCISCO, CA 94123 ON JULY 22, 2013
   411   SUZANNE TURNER                02/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $6,629.15    $6,629.15      $6,629.15        $0.00          $0.00         $0.00
                                                    Claims
         P.O. BOX 880077
         STEAMBOAT SPRINGS CO
         80488
Claim Notes: ADDRESS CHANGED FROM 2269 CHESTNUT ST., #905, SAN FRANCISCO, CA 94123 ON JULY 22, 2013
   412   TRACY LUCK                    02/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,473.39    $2,473.39      $2,473.37        $0.00          $0.00         $0.02
                                                    Claims
         126 WARE ROAD
         WILLIAMSBURG VA 23185
   414   DEBORAH TROUT                 02/08/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,499.51    $1,499.51      $1,499.51        $0.00          $0.00         $0.00
                                                    Claims
          7533 LUPINE CT
          ARVADA CO 80007
   420   STUART M COHEN                02/08/2010   Priority Unsecured   Allowed   5200-000         $0.00   $21,202.94   $21,202.94     $21,202.75        $0.00          $0.00         $0.19
                                                    Claims
         4306 KENNEBEC RD
         DIXMONT ME 04932
Claim Notes: ADDRESS CHANGED FROM PO BOX 631, BANGOR, ME 04402-0631 TO 4306 KENNEBEC RD., DIXMONT, ME 04932 ON 4/30/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 27                 Exhibit C
                                                                             Document     Page 237 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                           Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

    432   OWEN JAY FOLLETTE            02/10/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,894.07    $7,894.07      $7,894.07         $0.00          $0.00         $0.00
                                                    Claims
         7335 128TH AVE NE
         KIRKLAND WA 98033
Claim Notes: ADDRESS CHANGED FROM 17131 BEATON RD SE #102, MONROE, WA 98272 TO 7335 128TH AVE NE, KIRKLAND, WA 98033 ON 5/1/15 PER DOJ LIST
    437   ANDREW NORDQUIST             02/12/2010   Priority Unsecured   Allowed   5200-000         $0.00    $6,201.59    $6,201.59      $6,201.59         $0.00          $0.00         $0.00
                                                    Claims
         638 ADAMS ST. NE
         MINNEAPOLIS MN 55413
Claim Notes: Corrected amount - Court entered wrong amount
    439   PETER STACKPOLE              02/16/2010   Priority Unsecured   Allowed   5200-000         $0.00     $741.94      $741.94          $741.94        $0.00          $0.00         $0.00
                                                    Claims
         3216 RAVENGLASS CT
         WALNUT CREEK CA 94598
Claim Notes:   ADDRESS CHANGED FROM 404 PEPPERTREE ROAD, WALNUT CREEK, CA 94598 TO 3216 RAVENGLASS CT, WALNUT CREEK, CA 94598 ON 5/6/15 PER DOJ LIST
    440   LIN WANG                     02/16/2010   Priority Unsecured   Allowed   5200-000         $0.00    $9,115.13    $9,115.13      $9,115.13         $0.00          $0.00         $0.00
                                                    Claims
         18108 ARAMIS LN
         DALLAS TX 75252
Claim Notes:    ADDRESS CHANGED FROM 19102 ANGLER COVE DR, CYPRESS, TX 77433 TO 18108 ARAMIS LN, DALLAS, TX 75252 ON 5/8/15 PER DOJ LIST
    441   BURT WEISS                   02/16/2010   Priority Unsecured   Allowed   5200-000         $0.00   $13,637.00   $13,637.00     $13,637.00         $0.00          $0.00         $0.00
                                                    Claims
          7430 CROMWELL
          SAINT LOUIS MO 63105
    444   LAWRENCE LARRY          02/17/2010        Priority Unsecured   Allowed   5200-000         $0.00    $6,629.58    $6,629.58      $6,629.58         $0.00          $0.00         $0.00
          MUSSELMAN                                 Claims
          1205 W. PIKE ST.
          CRAWFORDSVILLE IN 47933
Claim Notes:    ATTACHMENT SHOWS BALANCE OF $6,629.58.


                AMENDED CLAIM FILED 5/9/13
    445   PHILLIP STEGNER         02/17/2010        Priority Unsecured   Allowed   5200-000         $0.00    $6,036.00    $6,036.00      $6,036.00         $0.00          $0.00         $0.00
                                                    Claims
          153 KAREN DR.
          MT. JULIET TN 37122
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 28                 Exhibit C
                                                                             Document     Page 238 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

   448   KIM SALONY                    02/17/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,503.07    $1,503.07     $1,503.07          $0.00          $0.00         $0.00
                                                    Claims
         1029 MAIN ST.
         LOUISVILLE CO 80027
   457   CHRIS BASSETT                 02/17/2010   Priority Unsecured   Allowed   5200-000         $0.00     $337.09      $337.09          $337.09        $0.00          $0.00         $0.00
                                                    Claims
          11002 NW 28TH CT
          VANCOUVER WA 98685
   458   PUI LING TAM                  02/17/2010   Priority Unsecured   Allowed   5200-000         $0.00     $570.83      $570.83          $570.83        $0.00          $0.00         $0.00
                                                    Claims
          1516 DOLORES ST.
          SAN FRANCISCO CA 94110
   461   JAMES HERRING                 02/18/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,013.70    $3,013.70     $3,013.70          $0.00          $0.00         $0.00
                                                    Claims
         12370 BUCHANAN HWY
         TEMPLE GA 30179
   462   AMELIA HERRING                02/18/2010   Priority Unsecured   Allowed   5200-000         $0.00    $4,009.58    $4,009.58     $4,009.58          $0.00          $0.00         $0.00
                                                    Claims
          12370 BUCHANAN HWY
          TEMPLE GA 30179
   465   SHIRLEY KUCIREK               02/19/2010   Priority Unsecured   Allowed   5200-000         $0.00    $7,210.88    $7,210.88     $7,210.82          $0.00          $0.00         $0.06
                                                    Claims
          14102 'F' TREGARON RIDGE
          AVE
          BELLEVUE NE 68123
   470   SHIRLEY A. WISE           02/22/2010       Priority Unsecured   Allowed   5200-000         $0.00    $6,078.05    $6,078.05     $6,078.05          $0.00          $0.00         $0.00
                                                    Claims
         3211 CASTLE CT
         TALLAHASSEE FL 32317
Claim Notes:   AMENDED CLAIM TO $6,078.05, FILED 5/13/13


               ADDRESS CHANGED FROM P.O. BOX 15169, TALLAHASSEE, FL 32317 TO 3211 CASTLE CT, TALLAHASSEE, FL 32317 ON 5/8/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                                      Desc Page
                                                                                                                                                           Main No: 29                 Exhibit C
                                                                                Document     Page 239 of 541

  Case No.                      09-44943-DLT                                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim          Claim Class         Claim        Uniform      Scheduled         Claim         Amount          Amount         Interest         Tax            Net
  No.:                                    Date                               Status      Tran Code      Amount          Amount         Allowed          Paid                                       Remaining
                                                                                                                                                                                                    Balance

    471   MICHAEL BROWN                02/22/2010   Priority Unsecured      Allowed       5200-000           $0.00         $357.44          $357.44         $357.44        $0.00          $0.00         $0.00
                                                    Claims
         Allstate
         3400 E. Speedway Blvd. 202
         TUCSON AZ 85716
Claim Notes: Changed address from 881 E MEADOW LN, Tucson, AZ 85719 to Allstate, 3400 E. Speedway Blvd. 202, Tucson, AZ 85716 on 3/12/13.
    472   JERRY RAYNOR                 02/22/2010   Priority Unsecured      Allowed       5200-000           $0.00       $5,868.71      $5,868.71       $5,868.66          $0.00          $0.00         $0.05
                                                    Claims
          1961 SANDEE CRESCENT
          VA.BEACH VA 23454
    473   BRENDA STEWART               02/22/2010   Priority Unsecured      Allowed       5200-000           $0.00       $2,774.95      $2,774.95       $2,774.95          $0.00          $0.00         $0.00
                                                    Claims
          2211 CALLE CACIQUE
          SANTA FE NM 87505
    474   ERIKA LLOYD                  02/22/2010   Priority Unsecured      Allowed       5200-000           $0.00       $6,109.43      $6,109.43       $6,109.43          $0.00          $0.00         $0.00
                                                    Claims
          4503 PARKVIEW DRIVE
          SALT LAKE CITY UT 84124
  475A    DAVID A GADDIS               02/22/2010   Priority Unsecured      Allowed       5200-000           $0.00       $8,604.04            $0.00           $0.00        $0.00          $0.00         $0.00
                                                    Claims
         1029 ISLAY ST
         SAN LUIS OBISPO CA 93401
Claim Notes:    ADDRESS CHANGED FROM 242 Espario Ave, Pismo Beach, CA 93449 TO 1029 ISLAY ST, SAN LUIS OBISPO, CA 93401 ON 5/1/15 PER DOJ LIST
  475B    DAVID A GADDIS               02/22/2010   Priority Unsecured      Allowed       5200-000           $0.00       $8,937.96      $8,937.96       $8,937.91          $0.00          $0.00         $0.05
                                                    Claims
         241 ESPARTO
         PISMO BEACH CA 93449
Claim Notes: AMENDED CLAIM TO UPDATE ADDRESS - CHANGED ADDRESS FROM 892 WEST GRAND AVENUE, GROVER BEACH, CA 93433 ON 4/12/13
  476A    SHARLA W GADDIS              02/22/2010   Priority Unsecured      Allowed       5200-000        $6,501.11      $6,501.11            $0.00           $0.00        $0.00          $0.00         $0.00
                                                    Claims
         1029 ISLAY ST
         SAN LUIS OBISPO CA 93401
Claim Notes:    ADDRESS CHANGED FROM 892 West Grand Avenue, Grover Beach, CA 93433 TO 1029 ISLAY ST., SAN LUIS OBISPO, CA 93401 ON 5/1/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 30                 Exhibit C
                                                                             Document     Page 240 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

  476B   SHARLA W GADDIS               02/22/2010   Priority Unsecured   Allowed   5200-000         $0.00    $6,612.29    $6,612.29      $6,612.26         $0.00          $0.00         $0.03
                                                    Claims
         241 ESPARTO
         PISMO BEACH CA 93449
Claim Notes: AMENDED CLAIM TO UPDATE ADDRESS - CHANGED ADDRESS FROM 892 WEST GRAND AVENUE, GROVER BEACH, CA 93433 ON 4/12/13
   477   THOMAS M REYNOLDS             02/23/2010   Priority Unsecured   Allowed   5200-000         $0.00   $20,545.04   $20,545.04     $20,545.04         $0.00          $0.00         $0.00
                                                    Claims
         415 KESTREL LN
         PO BOX 681
         SILVERTHORNE CO 80498
   479   RONALD HAMSON                 02/23/2010   Priority Unsecured   Allowed   5200-000         $0.00     $134.50      $134.50          $134.50        $0.00          $0.00         $0.00
                                                    Claims
         P.O. BOX 178
         DAHLGREN IL 62828
   480   EDWIN TIU                     02/23/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,101.17    $3,101.17      $3,101.17         $0.00          $0.00         $0.00
                                                    Claims
         1228 PICADILLY LANE
         BRENTWOOD CA 94513
   485   BRET HRBEK                    02/23/2010   Priority Unsecured   Allowed   5200-000         $0.00     $100.00      $100.00          $100.00        $0.00          $0.00         $0.00
                                                    Claims
         1124 HAPPY RIDGE DR
         FRONT ROYAL VA 22630
Claim Notes:   ADDRESS CHANGED FROM 1207 WINDSOR CT, FRONT ROYAL, VA 22630 TO 1124 HAPPY RIDGE DR, FRONT ROYAL, VA 22630 ON 5/1/15 PER DOJ LIST
   486   CARL JOHNSON                  02/23/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,926.40    $1,926.40      $1,926.38         $0.00          $0.00         $0.02
                                                    Claims
          302 MOUNTAIN RIDGE
          ROAD
          MILLBROOK AL 36054
   491   PRESTON STURKIE               02/23/2010   Priority Unsecured   Allowed   5200-000         $0.00    $4,928.81    $4,928.81      $4,928.81         $0.00          $0.00         $0.00
                                                    Claims
         3920 ROSE LANE
         SOUTHSIDE AL 35907
   492   RICHARD N.                    02/23/2010   Priority Unsecured   Allowed   5200-000         $0.00   $18,259.42   $18,259.42     $18,259.42         $0.00          $0.00         $0.00
         CLEVENGER                                  Claims
         9942 HOLT ROAD
         CARMEL CA 93923
                                          Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                       Desc Page
                                                                                                                                                            Main No: 31                 Exhibit C
                                                                                     Document     Page 241 of 541

   Case No.                       09-44943-DLT                                                                                               Trustee Name:             Gus A. Paloian
   Case Name:                     CANOPY FINANCIAL, INC.                                                                                     Date:                     10/5/2018
   Claims Bar Date:               05/14/2010

 Claim                Creditor Name          Claim           Claim Class           Claim        Uniform        Scheduled     Claim        Amount        Amount         Interest         Tax            Net
  No.:                                       Date                                  Status      Tran Code       Amount        Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                                     Balance

    496   JOSEPH DAYNES                   02/23/2010   Priority Unsecured        Allowed        5200-000             $0.00   $11,961.68        $0.00           $0.00        $0.00          $0.00         $0.00
                                                       Claims
         212 SHADYBROOK CT
         PITTSBURG CA 94565
Claim Notes:   ISU CLAIM
  497A    GERI LUPARIELLO                 02/23/2010   Priority Unsecured        Allowed        5200-000             $0.00   $16,467.22        $0.00           $0.00        $0.00          $0.00         $0.00
                                                       Claims
          7112 Goldengate Drive
          Cincinnati OH 45244
  497B    GERI LUPARIELLO                 02/23/2010   Priority Unsecured        Allowed        5200-000        $16,467.22   $16,467.22   $16,467.22     $16,467.10         $0.00          $0.00         $0.12
                                                       Claims
         7112 GOLDENGATE DRIVE
         CINCINNATI OH 45244
Claim Notes: AMENDED CLAIM FILED 5/2/13 TO UPDATE ADDRESS
    501   STEVEN ARNOLD                   02/24/2010   Priority Unsecured        Allowed        5200-000             $0.00     $742.22         $0.00           $0.00        $0.00          $0.00         $0.00
                                                       Claims
         426 RANGE ROAD
         DOVER-FOXCROFT ME 04426
Claim Notes: THIS IS A DUPICATE CLAIM - CLAIM NO. 29 ALREADY PAID.
    502   CHRISTINE FREEMAN               02/24/2010   Priority Unsecured        Allowed        5200-000             $0.00    $4,017.65    $4,017.65      $4,017.65         $0.00          $0.00         $0.00
                                                       Claims
          12428 9TH DR. SE
          EVERETT WA 98208
    509   KIMBERLY BAER                   02/25/2010   Priority Unsecured        Allowed        5200-000             $0.00     $998.00      $998.00          $998.00        $0.00          $0.00         $0.00
                                                       Claims
          427 S. EUCLID
          VILLA PARK IL 60181
    510   VICTOR PETERSEN                 02/25/2010   Priority Unsecured        Allowed        5200-000             $0.00    $1,925.56    $1,925.56      $1,925.56         $0.00          $0.00         $0.00
                                                       Claims
         80 E. TOLEDO CT
         GILBERT AZ 85295-5043
Claim Notes:    Address changed on 6/27/13 from 2895 S. Palm St. to 80 E. Toledo Ct., Gilbert, AZ 85295-5043
    512   MOIRA WILSON                    02/26/2010   Priority Unsecured        Allowed        5200-000             $0.00      $28.00       $28.00           $28.00        $0.00          $0.00         $0.00
                                                       Claims
           10324 HEDGEWAY DRIVE
           DALLAS TX 75229
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 32                Exhibit C
                                                                               Document     Page 242 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

   513   MARTIN ZWISLER                  02/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $9,699.05    $9,699.05      $9,699.05        $0.00          $0.00         $0.00
                                                      Claims
         31861J US HWY 160
         BAYFIELD CO 81122
   514   DALE LONSFORD                   02/26/2010   Priority Unsecured   Allowed   5200-000         $0.00   $13,201.56   $13,201.56     $13,201.56        $0.00          $0.00         $0.00
                                                      Claims
          1107 LARKSUPR LN
          Taylor Lake Village TX 77586
   515   JUNE LARSON                     02/26/2010   Priority Unsecured   Allowed   5200-000         $0.00     $100.00         $0.00          $0.00        $0.00          $0.00         $0.00
                                                      Claims
         22300 KAYENTA ROAD
         APPLE VALLEY CA 92308
Claim Notes:    ISU CLAIM
   516   MICHAEL SISKIN                  02/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,183.94    $1,183.94      $1,183.94        $0.00          $0.00         $0.00
                                                      Claims
         30 CABRILLO PLACE
         OAKLAND CA 94611
   519   MORGAN HENRIE                   02/26/2010   Priority Unsecured   Allowed   5200-000         $0.00   $28,410.10   $28,410.10     $28,410.10        $0.00          $0.00         $0.00
                                                      Claims
         2103 SORBUS WAY
         ANCHORAGE AK 99508-4049
Claim Notes:   Email changed on 6/18/13 from 6912 FAIRWEATHER DRIVE to 2103 SORBUS WAY
   520   JANE ZWISLER                    02/26/2010   Priority Unsecured   Allowed   5200-000         $0.00   $12,001.72   $12,001.72     $12,001.72        $0.00          $0.00         $0.00
                                                      Claims
         31861J US HWY 160
         BAYFIELD CO 81122
   521   RAISSA D'ANTONIO                02/26/2010   Priority Unsecured   Allowed   5200-000         $0.00    $9,581.71    $9,581.71      $9,581.71        $0.00          $0.00         $0.00
                                                      Claims
         2103 SORBUS WAY
         ANCHORAGE AK 99508
Claim Notes:  Address updated 2/11/13 per email sent to Jenner:
              old address 6912 Fairweather Dr., Anchorage, Alaska 99518
   523   JOANNE SERINA                 02/26/2010 Priority Unsecured       Allowed   5200-000         $0.00      $37.47       $37.47          $37.47        $0.00          $0.00         $0.00
                                                      Claims
         PO BOX 6121
         FOLSOM CA 95763
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 33                 Exhibit C
                                                                             Document     Page 243 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

   525   ELIZABETH ELWELL              03/01/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,550.00    $1,550.00      $1,550.00         $0.00          $0.00         $0.00
                                                    Claims
         1072 LODI AVE.
         S Lake Tahoe CA 96150
   529   GARY JACKSON                  03/01/2010   Priority Unsecured   Allowed   5200-000         $0.00        $8.00        $8.00           $8.00        $0.00          $0.00         $0.00
                                                    Claims
         230 HALF MILE ROAD
         SOUTHPORT CT 06890
   536   KATHRYN WATSON                03/02/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,912.57    $3,912.57      $3,912.57         $0.00          $0.00         $0.00
                                                    Claims
         WATSON LAW FIRM
         1123 E RIO GRANDE
         EL PASO TX 79902
Claim Notes:  CHECK STOPPED AND REISSUED - PER CLAIMANT'S SON, ATTORNEY MATT WATSON, CLAIMANT'S NAME WAS MISSPELLED AND THE ADDRESS CHANGED
              SLIGHTLY.
   540   LAURA KLIEVES          03/02/2010 Priority Unsecured   Allowed  5200-000        $0.00    $5,800.00   $5,800.00   $5,800.00     $0.00                             $0.00         $0.00
                                                    Claims
         807 HILLER ST.
         BELMONT CA 94002
   541   MELANIE STALLINGS             03/02/2010   Priority Unsecured   Allowed   5200-000         $0.00     $242.40      $242.40          $242.40        $0.00          $0.00         $0.00
                                                    Claims
         PO BOX 23788
         BROOKLYN NY 11202-3788
   542   MARK CARTIER                  03/02/2010   Priority Unsecured   Allowed   5200-000         $0.00   $23,182.59   $23,182.59     $23,182.39         $0.00          $0.00         $0.20
                                                    Claims
         24 MALLARD DR
         YORK ME 03909
   544   KEVIN CHAPIN                  03/02/2010   Priority Unsecured   Allowed   5200-000         $0.00   $13,616.84   $13,616.84     $13,616.84         $0.00          $0.00         $0.00
                                                    Claims
         3830 S. Highway A1A
         Suite 4-183
         MELBOURNE BEACH FL
         32951-3159
Claim Notes: Address changed 5/23/12
                                        Case 09-44943                Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 34                 Exhibit C
                                                                                Document     Page 244 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim            Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                       Balance

   547   EILEEN SHEETS                   03/02/2010    Priority Unsecured   Allowed   5200-000         $0.00     $551.19      $551.19          $551.19        $0.00          $0.00         $0.00
                                                       Claims
         6784 ROUTE 9
         HUDSON NY 12534
   551   BONNIE PRUSAK                   03/02/2010    Priority Unsecured   Allowed   5200-000         $0.00     $486.95      $486.95          $486.95        $0.00          $0.00         $0.00
                                                       Claims
         4664 VENETIAN WAY
         FRISCO TX 75034
   552   OLIVIA SANCHEZ                  03/02/2010    Priority Unsecured   Allowed   5200-000         $0.00     $450.00      $450.00          $450.00        $0.00          $0.00         $0.00
                                                       Claims
         12200 WINTERBERRY LANE
         PLAINFIELD IL 60585
Claim Notes: ISU CLAIM
   553   MICHAEL WEISS                   03/02/2010    Priority Unsecured   Allowed   5200-000         $0.00    $1,000.00    $1,000.00      $1,000.00         $0.00          $0.00         $0.00
                                                       Claims
         6934 PLATEAU, APT A
         ST LOUIS MO 63139
Claim Notes:   Pursuant to Court order entered on 7/9/13


              ADDRESS CHANGED FROM 34 COUNTY FAIR LANE, ST LOUIS, MO 63105 TO 6934 PLATEAU, APT A, ST LOUIS, MO 63139 ON 5/8/15 PER DOJ LIST
   554   SANDRA ANFANG         03/02/2010 Priority Unsecured  Allowed      5200-000         $0.00        $62.56         $0.00           $0.00                 $0.00          $0.00         $0.00
                                                       Claims
         1508 SPINNAKER LANE
         HALF MOON BAY CA 94019
Claim Notes:    ISU CLAIM
   555   DIANNE HEYN                     03/02/2010    Priority Unsecured   Allowed   5200-000         $0.00   $11,083.36   $11,083.36     $11,083.36         $0.00          $0.00         $0.00
                                                       Claims
         104 RIDGE VIEW CIRCLE
         WILLIAMSBURG IA 52361
   561   BRANDON NEWMAN                  03/02/2010    Priority Unsecured   Allowed   5200-000         $0.00    $1,102.58    $1,102.58      $1,102.58         $0.00          $0.00         $0.00
                                                       Claims
         23934 FITCH ROAD
         THOMPSONVILLE IL 62890
                                          Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                               Desc Page
                                                                                                                                                                    Main No: 35                  Exhibit C
                                                                                      Document     Page 245 of 541

   Case No.                      09-44943-DLT                                                                                                         Trustee Name:             Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                               Date:                     10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim           Claim Class            Claim        Uniform        Scheduled         Claim           Amount         Amount         Interest         Tax            Net
  No.:                                        Date                                  Status      Tran Code        Amount          Amount           Allowed         Paid                                       Remaining
                                                                                                                                                                                                              Balance

    567   NICOLE BOURNAS-NEY               03/05/2010   Priority Unsecured        Allowed        5200-000             $0.00        $1,150.00       $1,150.00      $1,150.00          $0.00          $0.00         $0.00
                                                        Claims
          139-14 85TH DRIVE
          BRIARWOOD NY 11435
    568   TIMOTHY NIXON                    03/05/2010   Priority Unsecured        Allowed        5200-000             $0.00         $500.00          $500.00          $500.00        $0.00          $0.00         $0.00
                                                        Claims
          1138 NORTH GERMANTOWN
          PARKWAY
          PMB 101-105
          CORDOVA TN 38016
    570   LAI YU LILY WONG      03/05/2010              Priority Unsecured        Allowed        5200-000             $0.00         $987.22          $987.22          $987.22        $0.00          $0.00         $0.00
                                                        Claims
          715 GIRARD ST.
          SAN FRANCISCO CA 94134
    572   NICA ORLICK-ROY                  03/05/2010   Priority Unsecured        Allowed        5200-000             $0.00         $690.00            $0.00            $0.00        $0.00          $0.00         $0.00
                                                        Claims
         468 GREEN GLEN WAY
         MILL VALLEY CA 94941
Claim Notes:   ISU CLAIM
    573   BARBARA LEONE                    03/05/2010   Priority Unsecured        Allowed        5200-000             $0.00         $207.13          $207.13          $207.13        $0.00          $0.00       $207.13
                                                        Claims
           2892 ROXBURY ROAD
           WINTER PARK FL 32789
    575   KRIS & LAURA                     03/08/2010   Priority Unsecured        Allowed        5200-000             $0.00           $10.00          $10.00           $10.00        $0.00          $0.00         $0.00
          STAVROU                                       Claims
           2833 MAIN ST.
           GLASTONBURY CT 06033
    584   SANDRA WING                      03/08/2010   Priority Unsecured        Allowed        5200-000             $0.00       $13,223.74      $13,223.74     $13,223.67          $0.00          $0.00         $0.07
                                                        Claims
         667 NORTH MAIN ST
         WOLFEBORO NH 03894
Claim Notes: The claim as filed is for $13.00, however, backup supports the actual amount owed which is $13,223.74. Claimant should file an amended claim.
    586   MARTHA ARNDT                     03/09/2010   Priority Unsecured        Allowed        5200-000             $0.00        $5,735.82       $5,735.82      $5,735.82          $0.00          $0.00         $0.00
                                                        Claims
           9350 ROBERTS RD SE
           WEST JEFFERSON OH 43162
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 36                 Exhibit C
                                                                               Document     Page 246 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   591   GARY BRUMBY                     03/09/2010   Priority Unsecured   Allowed   5200-000         $0.00   $17,338.46   $17,338.46     $17,338.46         $0.00          $0.00         $0.00
                                                      Claims
         625 HUNTLEY
         WEST HOLLYWOOD CA
         90069
Claim Notes:    Address Change 5/12/11


              ADDRESS CHANGED FROM 37850 Carroll, Cathedral City, CA 92234 TO 625 HUNTLEY, WEST HOLLYWOOD, CA 90069 ON 4/90/15 PER DOJ LIST
   593   RICHARD MARCOUX       03/10/2010 Priority Unsecured          Allowed      5200-000       $0.00     $800.00          $0.00          $0.00            $0.00          $0.00         $0.00
                                                      Claims
         1997 LINDEN RD
         WEST SACRAMENTO CA
         95691
Claim Notes:    ISU CLAIM
   598   SEAMUS O'NEILL                  03/11/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,500.00    $5,500.00      $5,500.00         $0.00          $0.00         $0.00
                                                      Claims
         7424 ELDORADO ST.
         MCLEAN VA 22102
   603   MARGARET LAMBARD                03/12/2010   Priority Unsecured   Allowed   5200-000         $0.00   $13,354.30   $13,354.30     $13,354.30         $0.00          $0.00         $0.00
                                                      Claims
          P. O. BOX 8294
          BOSSIER CITY LA 71113
   608   JOEL LEVY                       03/15/2010   Priority Unsecured   Allowed   5200-000         $0.00     $216.82      $216.82          $216.82        $0.00          $0.00         $0.00
                                                      Claims
         345 MCFALL ROAD
         APALACHIN NY 13732
   611   RUSSELL PRINCE                  03/15/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,400.00    $2,400.00      $2,400.00         $0.00          $0.00         $0.00
                                                      Claims
         2345 GALVESTON
         SAN DIEGO CA 92110
Claim Notes:   ADDRESS CHANGED FROM 6706 DELLA ST, HAMPTON, TX 77093 TO 2345 GALVESTON, SAN DIEGO, CA 92110 ON 5/5/15 PER DOJ LIST
   612   MIKE BURKE                      03/15/2010   Priority Unsecured   Allowed   5200-000         $0.00     $427.96      $427.96          $427.96        $0.00          $0.00         $0.00
                                                      Claims
         12508 POPLAR FOREST DR.
         RICHMOND VA 23233
                                        Case 09-44943               Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 37                 Exhibit C
                                                                                   Document     Page 247 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim        Uniform       Scheduled         Claim          Amount          Amount        Interest         Tax            Net
  No.:                                      Date                                Status      Tran Code       Amount          Amount          Allowed           Paid                                     Remaining
                                                                                                                                                                                                        Balance

    614   MICHAEL GOODE                  03/15/2010   Priority Unsecured       Allowed       5200-000            $0.00        $8,669.49      $8,669.49        $8,669.49        $0.00          $0.00         $0.00
                                                      Claims
         2763 SLEEPY HOLLOW DR
         PORTAGE MI 49024
Claim Notes: Address changed from 188 Round Hill Rd, Kalamazoo, MI 49009 to 2763 Sleepy Hollow Dr, Portage, MI 49027 on 9/5/13 per Westlaw Peoplemap search results.
    615   SUSAN CLARK                    03/15/2010   Priority Unsecured       Allowed       5200-000            $0.00        $2,400.00      $2,400.00        $2,400.00        $0.00          $0.00         $0.00
                                                      Claims
          725 MONROE ST.
          SANTA ROSA CA 95404
    622   WILLIAM LONG                   03/16/2010   Priority Unsecured       Allowed       5200-000            $0.00      $14,825.00      $14,825.00       $14,824.87        $0.00          $0.00         $0.13
                                                      Claims
          93 BROKEN ROCK DR
          HENDERSON NV 89074
    623   GLENN FIELITZ                  03/16/2010   Priority Unsecured       Allowed       5200-000            $0.00        $1,283.37      $1,283.37        $1,283.37        $0.00          $0.00         $0.00
                                                      Claims
           63 SHORELINE DR
           COLUMBIA SC 29229
    626   JOHN LEMAR                     03/16/2010   Priority Unsecured       Allowed       5200-000            $0.00        $1,214.93      $1,214.93        $1,214.93        $0.00          $0.00         $0.00
                                                      Claims
          1302 CHAMBERS ST.
          STEILACOOM WA 98388
    634   ALAN MALCHUK                   03/17/2010   Priority Unsecured       Allowed       5200-000            $0.00        $6,864.31      $6,864.31        $6,864.31        $0.00          $0.00         $0.00
                                                      Claims
          610 PEPPERIDGE RD
          LEWISVILLE NC 27023
Claim Notes:     TRUSTEE FILED AMENDED CLAIM ON 5/21/13


               ADDRESS CHANGED FROM 4217 LAKE CLIFF DR, CLEMMONS, NC 27012 TO 610 PEPPERIDGE RD, LEWISVILLE, NC 27023 ON 5/4/15 PER DOJ LIST
    640   DAVID SPENCER         03/18/2010 Priority Unsecured Allowed      5200-000         $0.00     $18,181.09   $18,181.09      $18,180.93                                  $0.00          $0.00         $0.16
                                                      Claims
          3 CIRCLE OAKS
          SANDY UT 84092
                                          Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                           CLAIM ANALYSIS REPORT
                                                                                                                                                                   Desc Page
                                                                                                                                                                        Main No: 38                    Exhibit C
                                                                                       Document     Page 248 of 541

  Case No.                      09-44943-DLT                                                                                                            Trustee Name:                Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                                  Date:                        10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim            Claim Class            Claim         Uniform        Scheduled          Claim           Amount           Amount           Interest          Tax           Net
  No.:                                       Date                                   Status       Tran Code        Amount           Amount           Allowed            Paid                                        Remaining
                                                                                                                                                                                                                    Balance

   645   DA YANG YU                       03/22/2010   Priority Unsecured          Allowed        5200-000              $0.00       $9,274.36        $9,274.36         $9,274.36           $0.00          $0.00         $0.00
                                                       Claims
         2 ELMWOOD PARK DRIVE,
         #614
         STATEN ISLAND NY 10314
   646   ELLEN SANDLES                    03/22/2010   Priority Unsecured          Allowed        5200-000              $0.00       $1,212.66        $1,212.66         $1,212.66           $0.00          $0.00         $0.00
                                                       Claims
         145 EAST 16TH ST APT 9H
         NEW YORK NY 10003
   647   DARRYL EHLERT                    03/22/2010   Priority Unsecured          Allowed        5200-000              $0.00       $2,156.56        $2,156.56         $2,156.56           $0.00          $0.00         $0.00
                                                       Claims
         8114 BO JACK DR
         HOUSTON TX 77040
   650   XAVIER FAN                       03/23/2010   Priority Unsecured          Allowed        5200-000              $0.00       $4,722.87        $4,722.87         $4,722.87           $0.00          $0.00         $0.00
                                                       Claims
          89 ADELPHI ST. #2
          BROOKLYN NY 11205
   652   PAUL WHITE                       03/23/2010   Priority Unsecured          Allowed        5200-000              $0.00       $9,601.15          $102.31           $102.31           $0.00          $0.00         $0.00
                                                       Claims
         5518 PIPING ROCK DR.
         ABILENE TX 79606
Claim Notes:   Claim register incorrect, actual claim amount $9,601.15. Claim No. 183 disallowed as duplicate, but mistakenly was paid. The difference between Claim No. 183 and this claim is $102.31, so
              claimant is still owed $102.31.
   655   STEVE KLEIN                      03/23/2010 Priority Unsecured           Allowed       5200-000                $0.00       $3,095.78        $3,095.78        $3,095.78            $0.00           $0.00        $0.00
                                                       Claims
         508 W FOURTH
         STANTON TX 79782
Claim Notes:   ADDRESS CHANGED FROM PO BOX 706, STANTON, TX 79782 TO 508 W FOURTH, STANTON, TX 79782 ON 5/4/15 PER DOJ LIST
   658   KEVIN WONG                       03/23/2010   Priority Unsecured          Allowed        5200-000              $0.00      $12,310.25       $12,310.25        $12,310.25           $0.00          $0.00         $0.00
                                                       Claims
         57-29 157TH ST., 1ST FLT.
         FLUSHING NY 11355
                                         Case 09-44943                Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                           CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 39                Exhibit C
                                                                                       Document     Page 249 of 541

  Case No.                      09-44943-DLT                                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                         Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim            Claim Class            Claim        Uniform     Scheduled      Claim           Amount        Amount        Interest         Tax            Net
  No.:                                       Date                                   Status      Tran Code    Amount        Amount           Allowed        Paid                                      Remaining
                                                                                                                                                                                                      Balance

   659   STEVEN BENSON                   03/23/2010    Priority Unsecured         Allowed        5200-000         $0.00     $1,394.23        $1,394.23     $1,394.23         $0.00          $0.00         $0.00
                                                       Claims
         PO BOX 518
         PARAGOULD AR 72451
Claim Notes:  ADDRESS CHANGED FROM 1005 LINWOOD DR, PARAGOULD, AR 72450 TO PO BOX 518, PARAGOULD, AR 72451 ON 4/29/15 PER DOJ LIST
   661   BLAKE PITCHFORD                 03/24/2010    Priority Unsecured         Allowed        5200-000         $0.00        $93.40          $93.40          $93.40        $0.00          $0.00         $0.00
                                                       Claims
         7 CHARLES ST. #1F
         NEW YORK NY 10014
   662   ALEXIS FRASZ                    03/26/2010    Priority Unsecured         Allowed        5200-000         $0.00     $2,992.53        $2,992.53     $2,992.53         $0.00          $0.00         $0.00
                                                       Claims
         810 BERGEN ST
         BROOKLYN NY 11238
Claim Notes:   ADDRESS CHANGED FROM 80 COTTONBROOK RD, DOVER FOXCRAFT, ME 04426 TO 810 BERGEN ST., BROOKLYN, NY 11238 ON 5/1/15 PER DOJ LIST
   664   GREGGORY                        03/26/2010    Priority Unsecured         Allowed        5200-000         $0.00     $2,050.15        $2,050.15     $2,050.15         $0.00          $0.00         $0.00
         MCFARLYN                                      Claims
         305 W. 16TH ST
         APT 7B
         NEW YORK NY 10011-5986
Claim Notes:    Address changed on 1/14/15 from 111 Fourth Ave, #11, New York, NY 10003 to 305 W 16th St Apt 7b, New York, NY 10011-5986.


               Check returned and sent to new address on 1/14/15.
   667   RIK KINNEY                      03/29/2010 Priority Unsecured            Allowed        5200-000         $0.00     $5,416.97        $5,416.97     $5,416.92         $0.00          $0.00         $0.05
                                                       Claims
          2010 BUCKINGHAM PLACE
          GLENDALE CA 91206
   668   SARA MCCOY                      03/29/2010    Priority Unsecured         Allowed        5200-000         $0.00     $3,020.22        $3,020.22     $3,020.20         $0.00          $0.00         $0.02
                                                       Claims
         1057 EAGLE RD.
         Q-41
         WAYNE PA 19087
Claim Notes: Updated address per late filed claim - old address 211 harbor dr., apt. 7, claymont, DE 19703
                                        Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                       Desc Page
                                                                                                                                                            Main No: 40                 Exhibit C
                                                                                     Document     Page 250 of 541

  Case No.                      09-44943-DLT                                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class            Claim        Uniform          Scheduled    Claim        Amount         Amount        Interest         Tax            Net
  No.:                                      Date                                  Status      Tran Code         Amount       Amount       Allowed          Paid                                     Remaining
                                                                                                                                                                                                     Balance

   670   CHRISTOPHER PALMER             03/29/2010    Priority Unsecured         Allowed       5200-000              $0.00    $8,421.28    $8,421.28       $8,421.24        $0.00          $0.00         $0.04
                                                      Claims
         800 RADNOR ST RD
         WAYNE PA 19087
Claim Notes: ADDRESS CHANGED FROM 1057 EAGLE ROAD, WAYNE PA 19087 TO 800 RADNOR ST RD, WAYNE, PA 19087 ON 5/5/15 PER DOJ LIST
   674   SUKHNANDAN                     03/30/2010    Priority Unsecured         Allowed       5200-000              $0.00   $10,259.98   $10,259.98      $10,259.98        $0.00          $0.00         $0.00
         GAMBHIR                                      Claims
          1645 Pacific Avenue
          Apt. 3G
          San Francisco CA 94109
Claim Notes:    Claim amended by claimant to general unsecured claim in the amount of $10,259.98 on 11/25/14.


              Address changed from PO Box 4789, 8 WHISPERING HILLS, Clifton Park, NY 12065 to 1645 Pacific Avenue, Apt. 3G, San Francisco, CA 94109 on 2/23/15.
   676   LAURA ALLENFORT              03/30/2010 Priority Unsecured      Allowed       5200-000              $0.00       $1,548.94         $1,548.94       $1,548.94        $0.00          $0.00         $0.00
                                                      Claims
         5213 SW 8TH PL
         CAPE CORAL FL 33914
   682   DAVID NELSON                   04/02/2010    Priority Unsecured         Allowed       5200-000              $0.00   $16,907.96   $16,907.96      $16,907.96        $0.00          $0.00         $0.00
                                                      Claims
         6430 ELMOOR
         TROY MI 48098
   684   MURLYN ZESKE                   04/02/2010    Priority Unsecured         Allowed       5200-000              $0.00    $3,428.29    $3,428.29       $3,428.29        $0.00          $0.00         $0.00
                                                      Claims
         7148 MANOR OAKS DR.
         DALLAS TX 75248
   685   RICHARD HOULE                  04/02/2010    Priority Unsecured         Allowed       5200-000              $0.00    $1,577.25    $1,577.25       $1,577.25        $0.00          $0.00         $0.00
                                                      Claims
         9893 LAKE GEOPGIA DR
         ORLANDO FL 32817
   688   DAVID LANDIS                   04/02/2010    Priority Unsecured         Allowed       5200-000              $0.00      $78.58       $78.58          $78.58         $0.00          $0.00         $0.00
                                                      Claims
         240 MERCER ST., APT. 1303
         NEW YORK NY 10012
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 41                 Exhibit C
                                                                             Document     Page 251 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

   690   DANIEL MEAUX                  04/02/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,961.76    $5,961.76      $5,961.76         $0.00          $0.00         $0.00
                                                    Claims
         121 HAZELNUT DR
         LAFAYETTE LA 70508
   700   VIRGINIA ROTHWEILER           04/06/2010   Priority Unsecured   Allowed   5200-000         $0.00   $12,224.78   $12,224.78     $12,224.72         $0.00          $0.00         $0.06
                                                    Claims
         14 OLD COACH ROAD
         HUDSON NH 03051
   703   WARREN BUCK                   04/06/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,350.79    $1,350.79      $1,350.79         $0.00          $0.00         $0.00
                                                    Claims
         1191 EDWARDS BLVD.
         NEW BRAUNFELS TX 78132
   704   KELLY PITTS            04/06/2010          Priority Unsecured   Allowed   5200-000         $0.00     $949.65      $949.65          $949.65        $0.00          $0.00         $0.00
                                                    Claims
         179 OCEAN PARKWAY
         APT. 3F
         BROOKLYN NY 11215
Claim Notes: CHANGED ADDRESS FROM 230B 7TH STREET APT B, BROOKLYN, NY 11215 ON 3/29/13
   706   BOB MCNEAL                    04/06/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,000.00    $2,000.00      $2,000.00         $0.00          $0.00         $0.00
                                                    Claims
         5761 BOUQUET CANYON
         SOMERSET CA 95684
   710   VIKKI SCHANZ                  04/09/2010   Priority Unsecured   Allowed   5200-000         $0.00     $318.41      $318.41          $318.41        $0.00          $0.00         $0.00
                                                    Claims
         43 HILLRISE
         DOVE CANYON CA 92679
   715   BEN ENGEBRETH                 04/12/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,650.00    $1,650.00      $1,650.00         $0.00          $0.00         $0.00
                                                    Claims
         120 BENNETT AVE.
         #3K
         NEW YORK NY 10033
Claim Notes:   ADDRESS CHANGED FROM 15 LEFFERTS PL, BROOKLYN, NY 11238 TO 120 BENNETT AVE. #3K, NEW YORK, NY 10033 ON 5/1/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 42                 Exhibit C
                                                                             Document     Page 252 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

   717   JOLIE RUELLE                  04/13/2010   Priority Unsecured   Allowed   5200-000         $0.00     $205.28      $205.28          $205.28        $0.00          $0.00         $0.00
                                                    Claims
         196 CLINTON AVE
         BROOKLYN NY 11205
Claim Notes:   ADDRESS CHANGED FROM 504 MILLBROOK ROAD, JERICHO, VT 05465 TO 196 CLINTON AVE, BROOKLYN, NY 11205 ON 5/6/15 PER DOJ LIST
   720   NICHOLAS CREFASI              04/15/2010   Priority Unsecured   Allowed   5200-000         $0.00   $11,700.00   $11,700.00     $11,700.00         $0.00          $0.00         $0.00
                                                    Claims
          3145 SHADOWS LAKE DR.
          BATON ROUGE LA 70816
   721   JAMES BAKER                   04/15/2010   Priority Unsecured   Allowed   5200-000         $0.00   $13,327.00   $13,327.00     $13,327.00         $0.00          $0.00         $0.00
                                                    Claims
         24191 HOLLYOAK #L
         LAGUNA HILLS CA 92656
   725   CHERYL GRAHAM                 04/19/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,490.67    $2,490.67      $2,490.67         $0.00          $0.00         $0.00
                                                    Claims
         676A NINTH AVE
         NEW YORK NY 10036
Claim Notes:   ADDRESS CHANGED FROM 6333 LA JOLLA BLVD UNIT 358, LA JOLLA, CA 92037 TO 676A NINTH AVE, NEW YORK, NY 10036 ON 5/1/15 PER DOJ LIST
   728   PETER KIM                     04/20/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,000.00    $3,000.00      $3,000.00         $0.00          $0.00         $0.00
                                                    Claims
         3230 OVERLAND AVE
         LOS ANGELES CA 90034
Claim Notes:   ADDRESS CHANGED FROM 1785 TAYLOR LN, PLACENTIA, CA 92870 TO 3230 OVERLAND AVE., LOS ANGELES, CA 90034 ON 5/4/15 PER DOJ LIST
   730   MATTHEW RYBICKI               04/20/2010   Priority Unsecured   Allowed   5200-000         $0.00      $32.05       $32.05           $32.05        $0.00          $0.00         $0.00
                                                    Claims
          429 WEST 154TH ST., #52
          NEW YORK NY 10032
   731   JACKSON LOO                   04/21/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,250.57    $1,250.57      $1,250.57         $0.00          $0.00         $0.00
                                                    Claims
         156 WOODPOINT RD #3
         BROOKLYN NY 11211
Claim Notes:  ADDRESS CHANGED FROM 160 W 96TH ST #2M, NEW YORK, NY 10025 TO 156 WOODPOINT RD #3, BROOKLYN, NY 11211 ON 5/4/15 PER DOJ LIST
                                       Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 43                Exhibit C
                                                                                   Document     Page 253 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim           Claim Class           Claim         Uniform       Scheduled          Claim          Amount         Amount        Interest         Tax            Net
  No.:                                     Date                                 Status       Tran Code       Amount           Amount          Allowed          Paid                                     Remaining
                                                                                                                                                                                                         Balance

   732   ROBERT SCHWARTZ                04/22/2010   Priority Unsecured        Allowed        5200-000             $0.00      $18,874.99      $18,874.99      $18,874.82        $0.00          $0.00         $0.17
                                                     Claims
         621 VIA DEL MONTE
         PALOS VERDES ESTATES CA
         90274
   734   MARGARET ELLIS          04/23/2010          Priority Unsecured        Allowed        5200-000             $0.00      $11,469.53      $11,469.53      $11,469.53        $0.00          $0.00         $0.00
                                                     Claims
          13517 134TH AVE. KPN
          GIG HARBOR WA 98329
   735   FRANK MATULICH                 04/23/2010   Priority Unsecured        Allowed        5200-000             $0.00      $10,710.56      $10,710.56      $10,710.56        $0.00          $0.00         $0.00
                                                     Claims
         1110 W 6TH AVE.
         #606
         ANCHORAGE AK 99501
   736   WILLIAM VOLLMAR                04/26/2010   Priority Unsecured        Allowed        5200-000             $0.00      $11,548.00      $11,548.00      $11,548.00        $0.00          $0.00         $0.00
                                                     Claims
          1003 E MAIN ST
          NEW PRAGUE MN 56071
   739   FREDERICK FIX                  04/26/2010   Priority Unsecured        Allowed        5200-000             $0.00       $8,736.62        $8,736.62      $8,736.62        $0.00          $0.00         $0.00
                                                     Claims
         10475 WEST 38TH PLACE
         WHEAT RIDGE CO 80033
Claim Notes: CHANGED ADDRESS FROM 8210 W 66TH AVE, ARVADA CO 80033 4/24/13
   741   JOSEPH CALDEIRA                04/27/2010   Priority Unsecured        Allowed        5200-000             $0.00       $3,751.83        $3,751.80      $3,751.80        $0.00          $0.00         $0.00
                                                     Claims
         3951 S. MENTOR AVE.
         SPRINGFIELD MO 65804
Claim Notes: ADDRESS CHANGED FROM 2336 NORTH JONSTON AVENUE, SPRINGFIELD, MO 65803 TO 3951 S. MENTOR AVE, SPRINGFIELD, MO 65804 ON 4/30/15 PER DOJ LIST
   742   DEMETRES                 04/27/2010         Priority Unsecured        Allowed        5200-000             $0.00       $1,440.70        $1,440.70      $1,440.70        $0.00          $0.00         $0.00
         VENTOURAS                                   Claims
         2-17 51ST AVENUE
         SUITE 606
         LONG ISLAND CITY NY 11101
Claim Notes:    Address changed on 5/28/13 from 400 Central Park West, New York, NY 10025 to 2-17 51st Avenue, Suite 606, Long Island City, NY 11101.


               AMENDED CLAIM FILED 6/27/13
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 44                 Exhibit C
                                                                             Document     Page 254 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

   745   DAVID ORTON                   04/27/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,790.47    $5,790.47     $5,790.47          $0.00          $0.00         $0.00
                                                    Claims
         17881 HICKORY CIR
         OMAHA NE 68046
   747   MICHAEL KLAUSMEIER            04/27/2010   Priority Unsecured   Allowed   5200-000         $0.00     $419.28      $419.28          $419.28        $0.00          $0.00         $0.00
                                                    Claims
         122 FORT GREENE, APT. 4
         BROOKLYN NY 11217
Claim Notes:   Updated address per email sent to Jenner:
               old address 11 E. 1st St., Apt. 622, New York, NY 10003
    751 JOSEPH COOK                        04/27/2010 Priority Unsecured Allowed 5200-000 $0.00    $5,221.27     $5,221.27      $5,221.27                  $0.00          $0.00         $0.00
                                                        Claims
         629 CATALINA PL
         CORPUS CHRISTI TX 78411
    754 STEVE VONDER HAAR                  04/28/2010 Priority Unsecured Allowed 5200-000 $0.00    $3,144.52     $3,144.52      $3,144.52                  $0.00          $0.00         $0.00
                                                        Claims
         1508 CATAMARAN LN.
         ARLINGTON TX 76012
    756 MANUEL RODGERS JR.                 04/28/2010 Priority Unsecured Allowed 5200-000 $0.00      $145.30       $145.30        $145.30                  $0.00          $0.00         $0.00
                                                        Claims
         8707 S. BORBA RD
         STOCKTON CA 95206
    758 JIM PHILLIPS                       04/28/2010 Priority Unsecured Allowed 5200-000 $0.00       $50.67        $50.67         $50.67                  $0.00          $0.00         $0.00
                                                        Claims
         20557 CATKA DR
         REDDING CA 96003
    759 LAWRENCE ALLEN                     04/28/2010 Priority Unsecured Allowed 5200-000 $0.00    $1,871.48     $1,871.48      $1,871.48                  $0.00          $0.00         $0.00
                                                        Claims
         5545 KINGDON ROAD
         LODI CA 95242
    794 MATTHEW HUARD                      04/30/2010 Priority Unsecured Allowed 5200-000 $0.00    $4,975.03     $4,975.03      $4,975.03                  $0.00          $0.00         $0.00
                                                        Claims
         155 WYTHE AVE
         BROOKLYN NY 11211
Claim Notes: ADDRESS CHANGED FROM 88 HAIG AVENUE, STAMFORD, CT 06905 TO 155 WYTHE AVE., BROOKLYN, NY 11211 ON 5/1/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 45                Exhibit C
                                                                             Document     Page 255 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                   Balance

   796   BRIAN GUTKNECHT               04/30/2010   Priority Unsecured   Allowed   5200-000         $0.00   $12,110.98   $12,110.98     $12,110.98        $0.00          $0.00         $0.00
                                                    Claims
         1111 FOSSIL LAKE
         FRISCO TX 75034
Claim Notes: CHANGED ADDRES FROM 2128 LATTICE CT., PLANO, TX 75075 ON 3/29/13
   797   MICHAEL PRICE                 05/03/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,756.74    $1,756.74      $1,756.74        $0.00          $0.00         $0.00
                                                    Claims
         9591 42ND CT
         PLEASANT PRAIRIE WI 53158
   801   MARY BOYLE                05/04/2010       Priority Unsecured   Allowed   5200-000         $0.00    $7,259.33    $7,259.33      $7,259.27        $0.00          $0.00         $0.06
                                                    Claims
         5427 WATERCRESS PL
         COLUMBIA MD 21045
   803   MARGO HYDE                    05/04/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,386.88    $5,386.88      $5,386.88        $0.00          $0.00         $0.00
                                                    Claims
         P.O. BOX 608
         OLD CHELSEA STATION
         NEW YORK NY 10013
Claim Notes:  OLD ADDRESS: 253 WASHINGTON AVE, APT. F4, BROOKLYN, NY 11250 - UPDATED NEW ADDRESS ON 8/1/14
              PH. NO. 917-543-9157
   805   DAVID LEE                 05/04/2010 Priority Unsecured Allowed     5200-000      $0.00     $3,687.39            $3,687.39      $3,687.39        $0.00          $0.00         $0.00
                                                    Claims
         121 SECRET COVE
         HERCULES CA 94547
   806   ALEXANDER RISHKES             05/04/2010   Priority Unsecured   Allowed   5200-000         $0.00    $6,734.06    $6,734.06      $6,734.06        $0.00          $0.00         $0.00
                                                    Claims
         22 WEST 77 ST.
         #56
         NEW YORK NY 10024
   808   GABRIELLE GAGNON              05/05/2010   Priority Unsecured   Allowed   5200-000         $0.00    $4,932.66    $4,932.66      $4,932.66        $0.00          $0.00         $0.00
                                                    Claims
         500 N. LAKESHORE DR
         APT. 3805
         CHICAGO IL 60611
Claim Notes:   ADDRESS CHANGED FROM C O POWERS, 3119 E. BRIGADOON CT., HERNANDO, FL 34442 TO 500 N LAKESHORE DR, APT 3805, CHICAGO, IL 60611 ON 1/7/15 PER
               TELEPHONE CONVERSATION WITH CLAIMANT.
                                        Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 46                Exhibit C
                                                                                     Document     Page 256 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class            Claim        Uniform        Scheduled          Claim       Amount        Amount        Interest         Tax            Net
  No.:                                      Date                                  Status      Tran Code        Amount           Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                                       Balance

   813   EVELYN PETERSEN                 05/06/2010   Priority Unsecured         Allowed       5200-000              $0.00       $2,636.00    $2,636.00      $2,636.00        $0.00          $0.00         $0.00
                                                      Claims
         15222 S 137TH ST
         GILBERT AZ 85296
Claim Notes:    ADDRESS CHANGED FROM 88 E TOLEDO COURT, GILBERT, AZ 85295 TO 15222 S 137TH ST, GILBERT AZ 85296 ON 5/5/15 PER DOJ LIST
   817   DAVID REES                      05/07/2010   Priority Unsecured         Allowed       5200-000              $0.00       $1,869.90    $1,869.90      $1,869.90        $0.00          $0.00         $0.00
                                                      Claims
          322 APPLE DR.
          CRESTVIEW FL 32536
   820   JANA DUBKE                      05/07/2010   Priority Unsecured         Allowed       5200-000              $0.00      $14,812.28   $14,812.28     $14,812.28        $0.00          $0.00         $0.00
                                                      Claims
         1040 HIGHWAY SOUTH
         APT. 1435
         ORANGE TX 76630
Claim Notes: CHANGED ADDRESS FROM 9034 NORTHRIDGE DR., ORANGE, TX 76632 ON 4/1/13
   823   STEVEN WHITSELL                 05/10/2010   Priority Unsecured         Allowed       5200-000              $0.00      $10,653.16   $10,653.16     $10,653.16        $0.00          $0.00         $0.00
                                                      Claims
         208 N 43RD ST
         ARTESIA NM 88210
   829   ROBERT STATTEL                  05/10/2010   Priority Unsecured         Allowed       5200-000              $0.00       $2,926.74    $2,926.74      $2,926.74        $0.00          $0.00         $0.00
                                                      Claims
         35 BRETTON ROAD
         YONKERS NY 10710
Claim Notes:    Old Address: 2 Park Ln #$E, Mt. Vernon, NY 10552. New address changed on 1/11/13 pursuant to letter from Robert Stattel


              4/28/17 - Claimant called with new address: 35 Bretton Road, Yonkers, NY 10710. Phone # 914-589-8170
   835   JAMES CUMMINGS                 05/11/2010 Priority Unsecured          Allowed        5200-000           $0.00           $9,289.29    $9,289.29      $9,289.29        $0.00          $0.00         $0.00
                                                      Claims
         72-15 37th AVENUE
         APT. 2H
         JACKSON HEIGHTS NY 11372
Claim Notes:    ANOTHER ADDRESS CHANGE FROM JAMES CUMMINGS ON 7/27/15: 72-15 37TH AVENUE, APT. 2H. JACKSON HEIGHTS, NY 11372


                ADDRESS CHANGED FROM 245 W. 113th STREET, NEW YORK, NY 10026 TO 738 E. 6TH ST., APT. 1C, NEW YORK, NY 10009 ON 4/30/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 47                 Exhibit C
                                                                             Document     Page 257 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
 No.:                                    Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

   837   DEBRA J KARASH                05/11/2010   Priority Unsecured   Allowed   5200-000         $0.00     $935.19      $935.19          $935.19        $0.00          $0.00         $0.00
                                                    Claims
         PO BOX 783
         MARSHALL NC 28753
   840   GREGORY                       05/11/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,807.00    $3,807.00      $3,807.00         $0.00          $0.00         $0.00
         HOSPELHORN                                 Claims
         411 27TH ST.
         SAN FRANCISCO CA 94131
   843   MATTHEW BABER                 05/11/2010   Priority Unsecured   Allowed   5200-000         $0.00    $1,279.48    $1,279.48      $1,279.47         $0.00          $0.00         $0.01
                                                    Claims
          4060 STORMCLOUD WAY
          CASTLE ROCK CO 80104
   845   JACOB POON                    05/11/2010   Priority Unsecured   Allowed   5200-000         $0.00   $17,683.63   $17,683.63     $17,683.63         $0.00          $0.00         $0.00
                                                    Claims
          50 E. LAS FLORES AVE
          ARCADIA CA 91006
   846   JAMES POON                    05/11/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,967.28    $2,967.28      $2,967.28         $0.00          $0.00         $0.00
                                                    Claims
         50 E.LAS FLORES AVE
         ARCADIA CA 91006
 855A    KENNETH DAUBER                05/12/2010   Priority Unsecured   Allowed   5200-000         $0.00    $5,000.00        $0.00           $0.00        $0.00          $0.00         $0.00
                                                    Claims
         6516 Indian Trail
         Plano TX 75024
 855B    KENNETH DAUBER                05/12/2010   Priority Unsecured   Allowed   5200-000         $0.00    $4,131.72    $4,131.72      $4,131.72         $0.00          $0.00         $0.00
                                                    Claims
         6516 INDIAN TRAIL
         PLANO TX 75024
Claim Notes: AMENDED CLAIM
   858   K H ADAMS                     05/10/2010   Priority Unsecured   Allowed   5200-000         $0.00   $10,888.51   $10,888.51     $10,888.51         $0.00          $0.00         $0.00
                                                    Claims
         10851 S OCEAN DRIVE
         UNIT 16
         JENSEN BEACH FL 34957
                                          Case 09-44943                  Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                               CLAIM ANALYSIS REPORT
                                                                                                                                                                    Desc Page
                                                                                                                                                                         Main No: 48               Exhibit C
                                                                                           Document     Page 258 of 541

  Case No.                      09-44943-DLT                                                                                                            Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                                  Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name            Claim            Claim Class              Claim            Uniform    Scheduled       Claim           Amount           Amount       Interest         Tax            Net
  No.:                                        Date                                      Status       Tran Code      Amount         Amount           Allowed           Paid                                     Remaining
                                                                                                                                                                                                                Balance

   859   MILTON J ALLEN                    05/10/2010    Priority Unsecured           Allowed            5200-000        $0.00      $1,862.19        $1,862.19        $1,862.19        $0.00          $0.00         $0.00
                                                         Claims
         722 W. ACACIA ST.
         STOCKTON CA 95203
Claim Notes:    ADDRESS CHANGED FROM 825 W ELM ST, STOCKTON, CA 95203 TO 722 W. ACACIA ST., STOCKTON, CA 95203 ON 4/29/15 PER ADDRESS FROM DOJ.
   866   RAKHEE PATEL                      05/13/2010    Priority Unsecured           Allowed            5200-000        $0.00      $6,262.05        $6,262.05        $6,262.05        $0.00          $0.00         $0.00
                                                         Claims
         2043 LOMA ALTA
         IRVING TX 75063
Claim Notes:   ADDRESS CHANGED FROM C/O PRONSKE & PATEL PC, 2200 ROSS AVENUE SUITE 5350, DALLAS, TX 75201 TO 2043 LOMA ALTA, IRVING, TX 75063 ON 5/5/15 PER
               DOJ LIST
   870   JOHN R INGRAM          05/13/2010 Priority Unsecured   Allowed   5200-000          $0.00      $5,235.14     $5,235.14    $5,235.14         $0.00                                             $0.00         $0.00
                                                         Claims
         8615 HIDDEN ACRE CT.
         CLARKSTON MI 48348
Claim Notes:    new address per late claim filed -old address 600 n. lake shore dr., chicago, il 60611


              Claim 953 is duplicate of this claim, but should have been amended claim. Court fixed claim 953 accordingly. Jenn and Chris to discuss. OK per Gus.
   872   VANESSA HISER                   05/13/2010 Priority Unsecured            Allowed        5200-000              $0.00           $95.68            $95.68          $95.68        $0.00          $0.00         $0.00
                                                         Claims
         2975 FAIRVIEW CHURCH
         PASCAL RD.
         HARDYVILLE KY 42746
   875   LISA DECKER                       05/13/2010    Priority Unsecured           Allowed            5200-000        $0.00        $695.97            $0.00            $0.00        $0.00          $0.00         $0.00
                                                         Claims
         200 PERKINS CEMETARY RD
         MAGNOLIA KY 42757
   878   DAVID CASTELLO          05/13/2010              Priority Unsecured           Allowed            5200-000        $0.00      $2,912.58        $2,912.58        $2,912.58        $0.00          $0.00         $0.00
                                                         Claims
         951 MITCHELL LN.
         EVANS GA 30809
Claim Notes:   ADDRESS CHANGED FROM 148 POND VIEW, EVANS, GA 30809 TO 951 MITCHELL LN., EVANS, GA 30809 ON 4/30/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 49                 Exhibit C
                                                                             Document     Page 259 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

   880   ALISSE SIKES                  05/13/2010   Priority Unsecured   Allowed   5200-000         $0.00    $4,505.20    $4,505.20     $4,505.20          $0.00          $0.00         $0.00
                                                    Claims
         159 GREENFIELD ST.
         BUFFALO NY 14214
Claim Notes: AMENDED CLAIM FO $4,505.20, FILED 5/10/13
   890   ESTHER MCCLELLAN              05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00      $34.68       $34.68           $34.68        $0.00          $0.00         $0.00
                                                    Claims
         315 LIVEOAK CT.
         MARTINEZ CA 94553
   891   WILLIAM PAINE                 05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00    $3,133.90    $3,133.90     $3,133.90          $0.00          $0.00         $0.00
                                                    Claims
         72-81 113TH ST.
         APT 6W
         FOREST HILLS NY 11375
   892   CONSTANCE IRONS               05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00     $851.93      $851.93          $851.93        $0.00          $0.00         $0.00
                                                    Claims
         10106 BALDWIN CT
         BETHESDA MD 20817
   893   MARY NICHOLSON                05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00    $4,564.96    $4,564.96     $4,564.96          $0.00          $0.00         $0.00
                                                    Claims
         18789 MATANZAS ROAD
         FORT MYERS FL 33967
   897   GAIL GRESHAM                  05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00    $6,579.16    $6,579.16     $6,579.16          $0.00          $0.00         $0.00
                                                    Claims
          7343 EL CAMINO REAL
          SUITE 213
          ATASCADERO CA 93422
   898   JOHN CARLSON                  05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00     $104.61      $104.61          $104.61        $0.00          $0.00         $0.00
                                                    Claims
         348 12TH ST. 2R
         BROOKLYN NY 11215
   899   CONNIE BINGMAN                05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00     $450.91      $450.91          $450.91        $0.00          $0.00         $0.00
                                                    Claims
         609 CREBS AVENUE
         CARMI IL 62821
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 50                 Exhibit C
                                                                             Document     Page 260 of 541

  Case No.                      09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                    Balance

   900   HELENE                        05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00      $95.30       $95.30           $95.30        $0.00          $0.00         $0.00
         BERGMAN-CARLSON                            Claims
          348 12TH ST. 2R
          BROOKLYN NY 11215
   902   JOHN IRONS                    05/14/2010   Priority Unsecured   Allowed   5200-000         $0.00     $188.61      $188.61          $188.61        $0.00          $0.00         $0.00
                                                    Claims
         10106 BALDWIN COURT
         BETHESDA MD 20817
   906   KYLE BILYEW                   05/17/2010   Priority Unsecured   Allowed   5200-000         $0.00    $2,586.00    $2,586.00      $2,586.00         $0.00          $0.00         $0.00
                                                    Claims
         503 SOUTH PRAIRIE ST.
         APT. A4
         ROBINSON IL 62454
    908 MIGUEL                   05/17/2010 Priority Unsecured Allowed    5200-000          $0.00        $3,006.38   $3,006.38       $3,006.38             $0.00          $0.00         $0.00
        DRAKE-MCLAUGHLIN                    Claims
         56 ST. MARKS PL.
         #1
         BROOKLYN NY 11217
Claim Notes:    ADDRESS CHANGED FROM 240 PRESIDENTS STREET, BROOKLYN, NY 11231 TO 56 ST. MARKS PL., #1, BROOKLYN, NY 11217 ON 4/30/15 PER DOJ LIST
   909   KIM BURGON                    05/17/2010   Priority Unsecured   Allowed   5200-000         $0.00   $21,226.32   $21,226.32     $21,226.32         $0.00          $0.00         $0.00
                                                    Claims
         10201 S 1300 W
         SOUTH JORDAN UT 84095
   911   KELLY BURGON                  05/17/2010   Priority Unsecured   Allowed   5200-000         $0.00   $24,556.69   $24,556.69     $24,556.69         $0.00          $0.00         $0.00
                                                    Claims
         10091 S 1300 W
         SOUTH JORDAN UT 84095
   915   NANCY FEDE                    05/17/2010   Priority Unsecured   Allowed   5200-000         $0.00     $494.26      $494.26          $494.26        $0.00          $0.00         $0.00
                                                    Claims
          167 SHARON DRIVE
          CHESHIRE CT 06410
   917   SCOTT C BURGON                05/17/2010   Priority Unsecured   Allowed   5200-000         $0.00   $18,342.46   $18,342.46     $18,342.46         $0.00          $0.00         $0.00
                                                    Claims
         10059 MCNAUGHTON CIR
         SOUTH JORDAN UT 84095
Claim Notes:   ADDRESS CHANGED FROM 10641 CANTERBURY DR, HIGHLAND, UT 84003 TO 10059 MCNAUGHTON CIR, SOUTH JORDAN, UT 84095 ON 4/30/15 PER DOJ LIST
                                        Case 09-44943               Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                      Desc Page
                                                                                                                                                           Main No: 51                 Exhibit C
                                                                                   Document     Page 261 of 541

  Case No.                      09-44943-DLT                                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim        Uniform       Scheduled         Claim       Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                Status      Tran Code       Amount          Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                                    Balance

    919   JAMES BEENE                    05/18/2010   Priority Unsecured       Allowed       5200-000            $0.00      $10,000.00   $10,000.00     $10,000.00         $0.00          $0.00         $0.00
                                                      Claims
          6420 S. 120TH WEST AVE.
          SAPULPA OK 74066
    920   MARK LANSBERY                  05/18/2010   Priority Unsecured       Allowed       5200-000            $0.00       $1,295.00    $1,295.00      $1,294.99         $0.00          $0.00         $0.01
                                                      Claims
          612 WEST ILLINOIS
          OBLONG IL 62449
    921   ROBERT CLARK                   05/18/2010   Priority Unsecured       Allowed       5200-000            $0.00          $84.51      $84.51           $84.51        $0.00          $0.00         $0.00
                                                      Claims
          305 SAN SIMEON PLACE
          PITTSBURG CA 94565
    922   LANCE MARTIN                   05/18/2010   Priority Unsecured       Allowed       5200-000            $0.00       $1,500.62    $1,500.62      $1,500.62         $0.00          $0.00         $0.00
                                                      Claims
         2913 SPANISH BAY DR.
         BRENTWOOD CA 94513
Claim Notes:    Address changed on 5/30/13 from 709 Flemish Ct., Brentwood, CA 94513 to 2913 Spanish Bay Dr., Brentwood, CA 94513
    923   SHANA RIGBY                    05/18/2010   Priority Unsecured       Allowed       5200-000            $0.00         $965.53     $965.53          $965.53        $0.00          $0.00         $0.00
                                                      Claims
         68 BEACON STREET
         BEACON NY 12508
Claim Notes: CHANGED ADDRESS FROM 512 17TH ST, BROOKLYN, NY 11215 ON 5/17/13
    925   JEFFREY LEE                    05/18/2010   Priority Unsecured       Allowed       5200-000            $0.00       $2,658.06    $2,658.06      $2,658.06         $0.00          $0.00         $0.00
                                                      Claims
         268 EAST BROADWAY, A801
         NEW YORK NY 10002
Claim Notes: ADDRESS CHANGED FROM 212 EAST BROADWAY, G106, NEW YORK, NY 10002 - 4/8/13
    927   THOMAS GALBRAITH               05/18/2010   Priority Unsecured       Allowed       5200-000            $0.00       $1,500.00    $1,500.00      $1,500.00         $0.00          $0.00         $0.00
                                                      Claims
          301 BALTIC ST
          BROOKLYN NY 11201
Claim Notes:  ADDRESS CHANGED FROM 32 JORALEMON STREET, APT. 107, BROOKLYN, NY 11021 TO 301 BALTIC ST., BROOKLYN, NY 11201 ON 5/1/15 PER DOJ LIST
    931   CAPRON LEVINE                  05/20/2010   Priority Unsecured       Allowed       5200-000            $0.00       $2,764.58    $2,764.58      $2,764.58         $0.00          $0.00         $0.00
                                                      Claims
          250 W 88TH, 603
          NEW YORK NY 10024
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 52                Exhibit C
                                                                             Document     Page 262 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                      Balance

   932    RICHARD GRAS                 05/25/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,524.24    $5,524.24     $5,524.24         $0.00          $0.00         $0.00
                                                    Claims
          4718 INGERSOLL
          HOUSTON TX 77027
   933    NATALIE TSUKERMAN            05/26/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,000.00    $1,000.00     $1,000.00         $0.00          $0.00         $0.00
                                                    Claims
         435 BRAYDEN WAY
         DRAPER UT 84020
    936 JACKSON,                 06/04/2010 Priority Unsecured Allowed      5200-000        $0.00       $859.34        $859.34        $859.34                $0.00          $0.00         $0.00
        CHRISTOPHER D                       Claims
         3402 IMPERATOR LN
         LOUISVILLE KY 40245
Claim Notes:    ADDRESS CHANGED FROM 1124 S MONROE ST, ARLINGTON, VA 22204 TO 3402 IMPERATOR LN., LOUISVILLE, KY 40245 ON 5/1/15 PER DOJ LIST
  938-2   LUIS ACAJABON                12/02/2013   Priority Unsecured    Allowed     5200-000         $0.00    $1,364.34    $1,364.34     $1,364.34         $0.00          $0.00         $0.00
                                                    Claims
           408 C STREET #2
           SAN FRANCISCO CA 94080
  938-1   SHARON ANDERSON              12/02/2013   Priority Unsecured    Allowed     5200-000         $0.00      $70.79       $70.79          $70.79        $0.00          $0.00         $0.00
      7                                             Claims
           400 E. MINNEHAHA
           PARKWAY
           MINNEAPOLIS MN
           55419-1444
  938-2   PETER APGAR                  12/02/2013   Priority Unsecured   Disallowed   5200-000         $0.00    $1,596.60       $0.00           $0.00        $0.00          $0.00         $0.00
      0                                             Claims
         1050 CAPP STREET
         SAN FRANCISCO CA
         94110-3919
Claim Notes: ISU CLAIM
  938-2   MIEKO ARAI                   12/02/2013   Priority Unsecured   Disallowed   5200-000         $0.00     $854.32        $0.00           $0.00        $0.00          $0.00         $0.00
      2                                             Claims
         449 15TH STREET
         #302
         SAN FRANCISCO CA 94118
Claim Notes: ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 53                  Exhibit C
                                                                             Document     Page 263 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-2   KISHA ARMSTRONG              12/02/2013   Priority Unsecured   Disallowed   5200-000         $0.00     $415.51        $0.00            $0.00        $0.00          $0.00         $0.00
      7                                             Claims
         151 AUDAS STREET
         NORTH LEWISBURG OH
         43060
Claim Notes: ISU CLAIM
  938-3   LESLIE H.W. AUGUST           12/02/2013   Priority Unsecured    Allowed     5200-000         $0.00      $13.25       $13.25           $13.25        $0.00          $0.00         $0.00
      3                                             Claims
          448 FALK COURT
          MENLO PARK CA 94025
  938-3   LYDIA AUZOUX                 12/02/2013   Priority Unsecured    Allowed     5200-000         $0.00     $622.55      $622.55          $622.55        $0.00          $0.00         $0.00
      6                                             Claims
         1421 SOUTH CAROLINA
         AVENUE
         SE
         WASHINGTON DC 20003
Claim Notes: DUPE OF WORKABLE CLAIM 761
  938-3   DAVID AVELLA                 12/02/2013   Priority Unsecured    Allowed     5200-000         $0.00     $226.12      $226.12          $226.12        $0.00          $0.00         $0.00
      7                                             Claims
         1566 BROOKDALE DRIVE
         CORONA CA 92880
Claim Notes: ISU CLAIM
  938-3   ROBERT BAILEY                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.01        $0.00            $0.00        $0.00          $0.00         $0.00
      9                                             Claims
          9622 S. Rice
          Houston TX
  938-4   DEBORAH BAIN                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,286.39       $0.00            $0.00        $0.00          $0.00         $0.00
      0                                             Claims
         1778 10th Avenue
         San Francisco CA 94122
Claim Notes: ISU CLAIM
  938-4   GARY BALDWIN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.10        $0.00            $0.00        $0.00          $0.00         $0.00
      3                                             Claims
          P.O. Box 1638
          Bodega Bay CA 94923
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 54                  Exhibit C
                                                                             Document     Page 264 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim         Claim Class       Claim      Uniform     Scheduled     Claim         Amount        Amount         Interest         Tax            Net
  No.:                                     Date                            Status     Tran Code   Amount        Amount        Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-4   MARILYN BALDWIN              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00        $0.10         $0.00            $0.00        $0.00          $0.00         $0.00
      4                                             Claims
          P.O. Box 1638
          Bodega Bay CA 94923
  938-4   KATHERINE BANK               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $636.23         $0.00            $0.00        $0.00          $0.00         $0.00
      5                                             Claims
          538A MONTEREY RD.
          PACIFICA CA 94044
Claim Notes:     ISU CLAIM


                ADDRESS CHANGED FROM 101 Esplanade Ave #16, Pacifica, CA 94044 TO 538A MONTEREY RD., PACIFICA, CA 94044 ON 4/29/15 PER DOJ LIST.
  938-4   CHARLES                06/15/2010 Priority Unsecured        Disallowed    5200-000        $0.00       $978.42          $0.00           $0.00          $0.00          $0.00         $0.00
      6   BANKS-ALTEKRUSE                   Claims
          1626 CHESTNUT ST.
          BERKELEY CA 94702
Claim Notes:     ISU CLAIM


              ADDRESS CHANGED FROM 101 Esplanade Ave. Apt. 16, PACIFICA, CA TO 1626 CHESTNUT ST., BERKELEY, CA 94702 ON 4/29/15 PER DOJ LIST.
  938-4   MARGO BANOWICZ       06/15/2010 Priority Unsecured       Disallowed   5200-000          $0.00    $1,179.67          $0.00         $0.00               $0.00          $0.00         $0.00
      7                                             Claims
         401 Richmond Drive, #205
         Millbrae CA 94030
Claim Notes: ISU CLAIM
  938-5   BRADLEY BARKET               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $503.61       $503.61          $503.61        $0.00          $0.00         $0.00
   0-50                                             Claims
          430 78th Street Apt. 1A
          Brooklyn NY 11209
  938-5   MARC BARRETT                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00        $2.39         $2.39            $2.39        $0.00          $0.00         $0.00
   1-51                                             Claims
  938-5   GARRET BARRY                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00        $5.56         $5.56            $5.56        $0.00          $0.00         $0.00
      3                                             Claims
         2637 E. Atlantic Blvd.
         Pompano Beach FL 33062-4939
Claim Notes: Updated address on 3/28/14.
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                             Desc Page
                                                                                                                                                                  Main No: 55                    Exhibit C
                                                                                    Document     Page 265 of 541

  Case No.                       09-44943-DLT                                                                                                     Trustee Name:               Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                           Date:                       10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled         Claim           Amount          Amount          Interest          Tax            Net
  No.:                                      Date                                  Status      Tran Code       Amount          Amount          Allowed            Paid                                        Remaining
                                                                                                                                                                                                              Balance

  938-5   JULIA BARRY                    06/15/2010   Priority Unsecured        Allowed        5200-000             $0.00          $11.12          $11.12          $11.12           $0.00           $0.00         $0.00
   4-54                                               Claims
           9633 S Kalamere Ct
           Highlands Ranch CO 80126
  938-5   STEPHEN BARSANTI               06/15/2010   Priority Unsecured        Allowed        5200-000             $0.00           $6.61           $6.61            $6.61          $0.00           $0.00         $0.00
      5                                               Claims
          PO Box 89883 Riverside DR.
          Alton NH 03809
  938-6   ARTHUR BEAUVERD                06/15/2010   Priority Unsecured        Allowed        5200-000             $0.00         $933.62         $933.62         $933.62           $0.00           $0.00         $0.00
   2-62                                               Claims
          406 South Market Street
          Mechanicsburg PA 17055
  938-6   ALEXANDRA BELL                 06/15/2010   Priority Unsecured       Disallowed      5200-000             $0.00          $81.35           $0.00            $0.00          $0.00           $0.00         $0.00
      4                                               Claims
         1462 Chapin Street NW Apt.1
         Washington DC 20009
Claim Notes: ISU CLAIM
  938-7   CAROL BERINATO                 06/15/2010   Priority Unsecured        Allowed        5200-000             $0.00      $12,809.00      $12,809.00      $12,809.00           $0.00           $0.00         $0.00
      0                                               Claims
          21 George St., Apt. 311
          Charleston SC 29401-6426
Claim Notes:   Address changed from 834 7th St., Boulder, CO to 2227 Canyon Blvd., Apt. 206, Boulder, CO 80302-5635 on 5/20/14 per Google search. Address changed from 2227 Canyon Blvd., Apt.
               206, Boulder, CO 80302 to 21 George St., Apt. 311, Charleston, SC 29401-6426 on 5/28/14 per return address label.
  938-7   ELIZABETH BERLIN              06/15/2010 Priority Unsecured            Allowed       5200-000               $0.00         $1.07           $1.07            $1.07         $0.00            $0.00         $0.00
   2-72                                               Claims
          4040 Silk Oak Lane
          Palm Harbor FL 34685
  938-7   KAREN BERNDT                   06/15/2010   Priority Unsecured        Allowed        5200-000             $0.00           $0.27           $0.00            $0.00          $0.00           $0.00         $0.00
      3                                               Claims
           1330 Sandstone Dr. #7
           Vail CO 81657
  938-7   SAUMITRA BHARGAVA              06/15/2010   Priority Unsecured        Allowed        5200-000             $0.00          $54.23          $54.23          $54.23           $0.00           $0.00         $0.00
   5-75                                               Claims
          71 Loggerhead Dr
          Columbia SC 29229
                                          Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 56                  Exhibit C
                                                                                Document     Page 266 of 541

  Case No.                         09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                       CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                 05/14/2010

 Claim               Creditor Name          Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                          Balance

  938-7   SANDRA BIGELOW                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.41        $0.00            $0.00        $0.00          $0.00         $0.00
      7                                                Claims
          44 West 74th Street 2D
          New York NY
  938-8   CARMEN BLANCO                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $801.44        $0.00            $0.00        $0.00          $0.00         $0.00
      4                                                Claims
         1014 Meadow Ave
         Pinole CA 94564
Claim Notes: ISU CLAIM
  938-8   MICHAEL BOEHM                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $222.88      $222.88          $222.88        $0.00          $0.00         $0.00
   8-88                                                Claims
          3140 E. Palm Drive #43
          Fullerton CA 92831
  938-9   NAILA BOLUS                     06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $4,142.70       $0.00            $0.00        $0.00          $0.00         $0.00
      0                                                Claims
         2417 Holkham Drive
         Charlottesville VA 22901
Claim Notes: ISU CLAIM
  938-9   THOMAS BONE                     06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $16.79        $0.00            $0.00        $0.00          $0.00         $0.00
      1                                                Claims
         100 Saint Alicia Court
         Alamo CA 94507
Claim Notes: ISU CLAIM
  938-9   MICHAEL BORKA                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $2.96        $2.96            $2.96        $0.00          $0.00         $0.00
   2-92                                                Claims
           6105 Fetlock Drive
           Raleigh NC 27613
  938-9   JOSEPH BOSTICK                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.09        $0.00            $0.00        $0.00          $0.00         $0.00
      4                                                Claims
          4930 Poplar Grove Drive
          Charlotte NC 28269
  938-1   MARY BRANKIN                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $3,020.52       $0.00            $0.00        $0.00          $0.00         $0.00
     04                                                Claims
         10741 South Rockwell
         Chicago IL 60655
Claim Notes: DEWITT ASSIGNED CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 57                 Exhibit C
                                                                             Document     Page 267 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                       Balance

  938-1   JEAN BRINKMAN                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $80.85       $80.85           $80.85        $0.00          $0.00         $0.00
  09-10                                             Claims
      9
           214 Apopka St
           Winter Garden FL 34787
  938-1   JEFFREY BRINKMAN             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $202.52      $202.52          $202.52        $0.00          $0.00         $0.00
  10-11                                             Claims
      0
          214 Apopka St
          Winter Garden FL 34787
  938-1   RICHARD                      06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00   $10,391.58   $10,391.58     $10,391.58         $0.00          $0.00         $0.00
  12-11   BROADBOOKS                                Claims
      2
          2016 Via Tiempo
          Cardiff CA 92007
  938-1   KELLY BRONK                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $876.35        $0.00            $0.00        $0.00          $0.00         $0.00
     13                                             Claims
         1820 North Quinn Street
         Apartment 406
         Arlington VA
Claim Notes: ISU CLAIM
  938-1   JEFFREY BROWER               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $83.19       $83.19           $83.19        $0.00          $0.00         $0.00
  14-11                                             Claims
      4
          22633 W. 244th St.
          Paola KS 66071
  938-1   ASHLEY BROWN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $975.42      $975.42          $975.42        $0.00          $0.00         $0.00
  16-11                                             Claims
      6
          2041 Jamaica Street
          Navarre FL 32566
  938-1   BEN BROWN                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,419.07        $0.00           $0.00        $0.00          $0.00         $0.00
     17                                             Claims
          1700 George Brown Rd
          Franklin GA 30217
                                        Case 09-44943               Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                        Desc Page
                                                                                                                                                             Main No: 58                 Exhibit C
                                                                                  Document     Page 268 of 541

  Case No.                      09-44943-DLT                                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim       Uniform       Scheduled            Claim       Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                Status     Tran Code       Amount          Amount          Allowed        Paid                                       Remaining
                                                                                                                                                                                                      Balance

  938-1   CHANIKA BROWN                  06/15/2010   Priority Unsecured     Disallowed     5200-000            $0.00          $1,068.16       $0.00            $0.00        $0.00          $0.00         $0.00
     18                                               Claims
          770 Arbor Gate Lane
          Lawrenceville GA 30044
  938-1   DARTHEA BROWN                  06/15/2010   Priority Unsecured      Allowed       5200-000            $0.00            $10.06       $10.06           $10.06        $0.00          $0.00         $0.00
     19                                               Claims
          72 Surf St
          Saco ME 04072
  938-1   RICHARD BRYAN                  06/15/2010   Priority Unsecured     Disallowed     5200-000            $0.00          $5,060.62       $0.00            $0.00        $0.00          $0.00         $0.00
     22                                               Claims
         10056 Maclura Ct.
         Fairfax VA 22032
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-1   VICTORIA BURGESS               06/15/2010   Priority Unsecured      Allowed       5200-000            $0.00           $207.53      $207.53          $207.53        $0.00          $0.00         $0.00
     28                                               Claims
         42462 Via Serrano, Murrieta
         Murrieta CA 92562-6164
Claim Notes: Address changed from 2217 Avenida De Sol, Navarre, FL to 42462 Via Serrano, Murrieta, CA 92562-6164 on 5/30/14.
  938-1   BRADLEY BURGON                 06/15/2010   Priority Unsecured      Allowed       5200-000            $0.00            $28.13       $28.13           $28.13        $0.00          $0.00         $0.00
  29-12                                               Claims
      9
  938-1 MEREDITH                      06/15/2010      Priority Unsecured      Allowed       5200-000            $0.00          $2,117.39    $2,117.39     $2,117.39          $0.00          $0.00         $0.00
     34 BURKHOLDER                                    Claims
         4628 Bretton Bay Lane
         Dallas TX 75287-6803
Claim Notes: Updated address on 3/28/14.
  938-1   DARREN BUTLER                  06/15/2010   Priority Unsecured      Allowed       5200-000            $0.00             $0.67        $0.00            $0.00        $0.00          $0.00         $0.00
     37                                               Claims
          3804 Waltham Ct
          Yardley PA 19067
  938-1   NANCY BUTLER                   06/15/2010   Priority Unsecured     Disallowed     5200-000            $0.00           $649.93        $0.00            $0.00        $0.00          $0.00         $0.00
     38                                               Claims
         2 Moulton Dr
         Atherton CA 94027
Claim Notes: ISU CLAIM
                                        Case 09-44943               Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                      Desc Page
                                                                                                                                                           Main No: 59                 Exhibit C
                                                                                  Document     Page 269 of 541

  Case No.                       09-44943-DLT                                                                                               Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                     Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim       Uniform       Scheduled         Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                Status     Tran Code       Amount          Amount        Allowed         Paid                                      Remaining
                                                                                                                                                                                                    Balance

  938-1   ROBERT BYRNE                   06/15/2010   Priority Unsecured      Allowed       5200-000             $0.00        $235.43      $235.43          $235.43        $0.00          $0.00         $0.00
  41-14                                               Claims
      1
          411 Edgewood Drive
          Thomasville GA 31792
  938-1   WILLIAM CADE                   06/15/2010   Priority Unsecured      Allowed       5200-000             $0.00     $11,587.34    $11,587.34     $11,587.34         $0.00          $0.00         $0.00
  42-14                                               Claims
      2
          906 Mt. Vernon
          Richardson TX 75081
  938-1   MARK CADENA                    06/15/2010   Priority Unsecured      Allowed       5200-000             $0.00         $70.20       $70.20           $70.20        $0.00          $0.00         $0.00
  43-14                                               Claims
      3
          1049 Meadowbrook Dr
          Corpus Christi TX 78412
  938-1   DIEGO CADENAS                  06/15/2010   Priority Unsecured      Allowed       5200-000             $0.00           $3.29       $3.29            $3.29        $0.00          $0.00         $0.00
     44                                               Claims
         125 Westmont Ave
         Haddonfield NJ 08033-2318
Claim Notes: Address changed from 5331 Boots Byers Ct., Gulf Breeze, FL to 125 Westmont Ave, Haddonfield, NJ 08033-2318 on 5/30/14.
  938-1   ALDO CALAMARI                  06/15/2010   Priority Unsecured      Allowed       5200-000             $0.00         $56.43       $56.43           $56.43        $0.00          $0.00         $0.00
     45                                               Claims
          34-05 33rd St. Apt 3C
          Long Island City NY 11106
  938-1   LORETTA CAMP                   06/15/2010   Priority Unsecured      Allowed       5200-000             $0.00           $8.62        $8.62           $8.62        $0.00          $0.00         $0.00
     49                                               Claims
           136 Nivana Dr.
           Crestview FL 32536
  938-1   JAMES CANNON                   06/15/2010   Priority Unsecured     Disallowed     5200-000             $0.00        $449.70        $0.00            $0.00        $0.00          $0.00         $0.00
     53                                               Claims
         721 Hamilton Street NW
         Washington DC 20011
Claim Notes: WORKABLE ASSIGNED CLAIM
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 60                 Exhibit C
                                                                              Document     Page 270 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-1   OSCAR CANTU                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $2,814.64    $2,814.64     $2,814.64          $0.00          $0.00         $0.00
     54                                              Claims
          723 E. Terry CT
          Stockton CA 95202
  938-1   LYNDA CANTY                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,268.49       $0.00            $0.00        $0.00          $0.00         $0.00
     55                                              Claims
         2101 St. Andrews Rd.
         Half Moon Bay CA 94019
Claim Notes: ISU CLAIM
  938-1   JENIFER CAPLAN                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $7.00        $7.00            $7.00        $0.00          $0.00         $0.00
     56                                              Claims
          1330 West Ave Unit 407
          Miami Beach FL 33139
  938-1   CASSANDRA CARRA               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $109.33      $109.33          $109.33        $0.00          $0.00         $0.00
     58                                              Claims
           15-B Lorton Avenue
           Burlingame CA 94010
  938-1   PAUL CARROLL                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $540.89        $0.00            $0.00        $0.00          $0.00         $0.00
     62                                              Claims
         331 Starling Road
         Mill Valley CA 94941
Claim Notes: ISU CLAIM
  938-1   ANDREA CARTY                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.07        $0.00            $0.00        $0.00          $0.00         $0.00
     64                                              Claims
          121 Sumner Street
          Quincy MA
  938-1   TANIA CASTELLANOS             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.32        $0.00            $0.00        $0.00          $0.00         $0.00
     67                                              Claims
         190 Underhill Ave #3
         Brooklyn NY 11238
  938-1 BARTHOLOMEW                     06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $647.98        $0.00            $0.00        $0.00          $0.00         $0.00
     68 CASTELLITTO                                  Claims
         14858 Oakline Road
         Poway CA 92064
Claim Notes: ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 61                 Exhibit C
                                                                             Document     Page 271 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-1   ROSE CAZEAU                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $376.15        $0.00            $0.00        $0.00          $0.00         $0.00
     71                                             Claims
         5 Meadowgate Circle
         Gathersburg MD 20877
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-1   ANDREW CHAFFEE               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $491.67        $0.00            $0.00        $0.00          $0.00         $0.00
     74                                             Claims
         901 Arnold Way
         Half Moon Bay CA 94019
Claim Notes: ISU CLAIM
  938-1   MELANIE CHAN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $221.35      $221.35          $221.35        $0.00          $0.00         $0.00
  76-17                                             Claims
      6
          1642 43rd Ave
          San Francisco CA 94122
  938-1   WINNIE CHAN                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $2,596.52    $2,596.52     $2,596.52          $0.00          $0.00         $0.00
     77                                             Claims
         1531 HUMMINGBIRD
         STREET
         San Jose CA 95129
Claim Notes: OLD ADDRESS: 7154 Clarendon Street, CHANGED ADDRESS ON 6/30/14
  938-1   LAURA CHANDLER               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,440.75       $0.00            $0.00        $0.00          $0.00         $0.00
     79                                             Claims
         420 Yerba Buena Ave
         San Francisco CA 94127
Claim Notes: ISU CLAIM
  938-1   ERICA CHEN                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $149.85      $149.85          $149.85        $0.00          $0.00         $0.00
  81-18                                             Claims
      1
          550 East 16th St.
          Brooklyn NY 11226
  938-1   MARILYN CHENAULT             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,205.36       $0.00            $0.00        $0.00          $0.00         $0.00
     82                                             Claims
         14612 Briarley Place
         Upper Marlboro MD 20774
Claim Notes: WORKABLE ASSIGNED CLAIM
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 62                 Exhibit C
                                                                              Document     Page 272 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-1   JEREMY CHOTINER               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,642.79       $0.00            $0.00        $0.00          $0.00         $0.00
     85                                              Claims
           1196 Vinings Place Cir.
           Mableton GA 30126
  938-1   JOSEPH CIRINCIONE             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,182.45       $0.00            $0.00        $0.00          $0.00         $0.00
     87                                              Claims
         7303 Birch Avenue
         Takoma Park MD 20912
Claim Notes: ISU CLAIM
  938-1   RON CLARKE                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,955.26    $5,955.26     $5,955.26          $0.00          $0.00         $0.00
  90-19                                              Claims
      0
           19811 Elm Valley Ct
           Humble TX 77346
  938-1   PAUL CLEMENTI                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $325.03      $325.03          $325.03        $0.00          $0.00         $0.00
  91-19                                              Claims
      1
          P.O. Box 551
          Wayne IL 60184
  938-1   CAROL CLOPTON                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $62.29       $62.29           $62.29        $0.00          $0.00         $0.00
  93-19                                              Claims
      3
          2113 Athene Dr.
          Concord CA 94519
  938-1   LINDA COATS                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $866.67      $866.67          $866.67        $0.00          $0.00         $0.00
  95-19                                              Claims
      5
          526 Harrison St.
          Pueblo CO 81004
  938-1   CRISTINA COBAR                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,104.25       $0.00            $0.00        $0.00          $0.00         $0.00
     96                                              Claims
         1930 Fulton St. #7
         San Francisco CA 94117
Claim Notes: ISU CLAIM
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 63                  Exhibit C
                                                                              Document     Page 273 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-1   JANE COHAN                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $900.00      $900.00          $900.00        $0.00          $0.00         $0.00
  98-19                                              Claims
      8
          35 Proespect Park West 13B
          Brooklyn NY 11215
  938-1   ADINA COHEN                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $13.41       $13.41           $13.41        $0.00          $0.00         $0.00
     99                                              Claims
          21 West St
          New York NY 10006
  938-2   DAVID COLEMAN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.05        $0.00            $0.00        $0.00          $0.00         $0.00
     01                                              Claims
           87 Hicks St Apt 3B
           Brooklyn NY 11021
  938-2   JAMES B. COLES                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.62        $0.00            $0.00        $0.00          $0.00         $0.00
     02                                              Claims
           110 Stoner Drive
           Mechanicsburg PA 17055
  938-2   JANET COMFORT                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $225.76      $225.76          $225.76        $0.00          $0.00         $0.00
  03-20                                              Claims
      3
          19401 E. Navarro Dr.
          Aurora CO 80013
  938-2   WENDY CONNOLLY                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,163.74       $0.00            $0.00        $0.00          $0.00         $0.00
     04                                              Claims
         251 Valencia Ave
         El Granada CA 94018
Claim Notes: ISU CLAIM
  938-2   MILES COOPER                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,996.78       $0.00            $0.00        $0.00          $0.00         $0.00
     06                                              Claims
         2134 15th Street
         San Francisco CA 94114
Claim Notes: ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 64                 Exhibit C
                                                                             Document     Page 274 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-2   ROSEMARY CORDEIRO            06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $2,772.46    $2,772.46     $2,772.46          $0.00          $0.00         $0.00
  09-20                                             Claims
      9
          1055 Mille Ave. P.O. 4356
          Calabash NC 28457
  938-2   AUDREY COSTELLO              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,701.72       $0.00            $0.00        $0.00          $0.00         $0.00
     14                                             Claims
         4589 Pacheco Blvd
         Martinez CA 94553
Claim Notes: ISU CLAIM
  938-2   WILLIAM COSTELLO             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,522.18       $0.00            $0.00        $0.00          $0.00         $0.00
     15                                             Claims
         4589 Pacheco Blvd
         Martinez CA 94553
Claim Notes: ISU CLAIM
  938-2   MARCIA COTE                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.28        $0.00            $0.00        $0.00          $0.00         $0.00
     16                                             Claims
          148 Sherman Court
          Fairfield CT
  938-2   CHARLES COVILL               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $125.26      $125.26          $125.26        $0.00          $0.00         $0.00
     17                                             Claims
          13002 Water Race Court
          Austin TX 78729
  938-2   MINDY COWLES                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $230.39      $230.39          $230.39        $0.00          $0.00         $0.00
  18-21                                             Claims
      8
          4345 Toyon Road
          Riverside CA 92504
  938-2   DAVID COX                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,005.58       $0.00            $0.00        $0.00          $0.00         $0.00
     19                                             Claims
         9825 Kenstdale Dr.
         Potomac MD 20854
Claim Notes: WORKABLE ASSIGNED CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 65                  Exhibit C
                                                                             Document     Page 275 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-2   MARTIN CRABTREE              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $120.04        $0.00            $0.00        $0.00          $0.00         $0.00
     20                                             Claims
         1400 E-West Hwy Apt 1505
         Silver Spring MD 20910
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-2   MATTHEW CRAWFORD             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,435.26       $0.00            $0.00        $0.00          $0.00         $0.00
     23                                             Claims
          5805 Tree Summit Pky
          Duluth GA 30096
  938-2   KAREN CUNNINGHAM             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $131.46      $131.46          $131.46        $0.00          $0.00         $0.00
     31                                             Claims
          4332 22nd Street 103b
          Long Island City NY 11101
  938-2   ALMA DAVIES                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $4,921.26       $0.00            $0.00        $0.00          $0.00         $0.00
     39                                             Claims
         1140 23rd St, N.W. #303
         Washington DC 20037
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-2   ALISHA DAVIS                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $90.10        $0.00            $0.00        $0.00          $0.00         $0.00
     40                                             Claims
         20340 Sitting Bull Rd
         Apple Valley CA 92308
Claim Notes: ISU CLAIM
  938-2   SALETE DE AVILA              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $11.83       $11.83           $11.83        $0.00          $0.00         $0.00
     45                                             Claims
          895 Nebraska Ave W
          St. Paul MN 55117
  938-2   DEBORAH L DEAN               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $337.77      $337.77          $337.77        $0.00          $0.00         $0.00
     46                                             Claims
          6600 NE Sandy Blvd
          Portland OR 97213
  938-2   ANGELA DEMILLE               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $156.06        $0.00            $0.00        $0.00          $0.00         $0.00
     50                                             Claims
         6519 Navion Drive
         Citrus Heights CA 95621
Claim Notes: ISU CLAIM
                                          Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 66                  Exhibit C
                                                                                Document     Page 276 of 541

  Case No.                       09-44943-DLT                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                           Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name            Claim         Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                        Date                            Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                          Balance

  938-2   SHANE DEMILLE                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $244.81        $0.00            $0.00        $0.00          $0.00         $0.00
     51                                                Claims
         6519 Navion Drive
         Citrus Heights CA 95621
Claim Notes: ISU CLAIM
  938-2 POLLYANNA             06/15/2010 Priority Unsecured    Disallowed   5200-000        $0.00      $929.53          $0.00                       $0.00        $0.00          $0.00         $0.00
     54 DEOLIVEIRA-ZITO                  Claims
         734 BERKELEY RUN NE
         Atlanta GA 30342
Claim Notes: ADDRESS CHANGED FROM 4918 Glaze Drive, ATLANTA, GA TO 734 BERKELEY RUN NE, ATLANTA, GA 30342 ON 4/30/15 PER DOJ LIST
  938-2   DON DESONIER                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.13        $0.00            $0.00        $0.00          $0.00         $0.00
     55                                                Claims
          4326 90th Ave. SE
          Mercer Island WA 98040
  938-2   MARY DESROCHES                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $140.61      $140.61          $140.61        $0.00          $0.00         $0.00
  56-25                                                Claims
      6
          2364 Edgewater Drive
          Atlanta GA 30311
  938-2   EDWIN DHAENS                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $853.42        $0.00            $0.00        $0.00          $0.00         $0.00
     59                                                Claims
         3740 24th Street
         San Francisco CA 94114
Claim Notes: ISU CLAIM
  938-2   CHEREE DIAZ                     06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,094.50       $0.00            $0.00        $0.00          $0.00         $0.00
     61                                                Claims
         19 Castellina Circle
         American Canyon CA 94503
Claim Notes: ISU CLAIM
  938-2   BENJAMIN DICKINSON              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $583.24      $583.24          $583.24        $0.00          $0.00         $0.00
  62-26                                                Claims
      2
          1301 North Sixth Street Suite One
          Philadelphia PA 19122
                                         Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                     Desc Page
                                                                                                                                                          Main No: 67                  Exhibit C
                                                                                      Document     Page 277 of 541

  Case No.                      09-44943-DLT                                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class            Claim         Uniform       Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                   Status       Tran Code      Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                                    Balance

  938-2   AUDREY DIEGO                   06/15/2010    Priority Unsecured        Disallowed      5200-000           $0.00     $139.46        $0.00            $0.00        $0.00          $0.00         $0.00
     64                                                Claims
         8961 Clay Station Rd
         Wilton CA 95693
Claim Notes: ISU CLAIM
  938-2   ALLISON DOBBROW                06/15/2010    Priority Unsecured        Disallowed      5200-000           $0.00      $88.46        $0.00            $0.00        $0.00          $0.00         $0.00
     68                                                Claims
         147 Cypress Point Road
         Half Moon Bay CA 94019
Claim Notes: ISU CLAIM
  938-2   GRETCHEN DOERNER               06/15/2010    Priority Unsecured         Allowed        5200-000           $0.00     $120.43      $120.43          $120.43        $0.00          $0.00         $0.00
     69                                                Claims
          4386 Alder Drive
          San Diego CA 92116
  938-2   ROBERT DOVER                   06/15/2010    Priority Unsecured         Allowed        5200-000           $0.00    $1,316.69       $0.00            $0.00        $0.00          $0.00         $0.00
     76                                                Claims
          323 El Paso Blvd. , F
          Manitou Springs CO 80829
Claim Notes:    rbd63@yahoo.com


                Zip code changed to 80829 on 3/3/16 per email from claimant. Check mailed to new address. jz


               THIS IS A DUPLICATE CLAIM OF CLAIM NO. 281 WHICH WAS PAID 3/24/13. STOPPED PAYMENT ON 3/28/16.
  938-2   RUSSELL DRAZIN            06/15/2010 Priority Unsecured Disallowed   5200-000        $0.00      $1,116.20                          $0.00            $0.00        $0.00          $0.00         $0.00
     78                                                Claims
         4411 MacArthur Blvd, NW
         Washington DC 20007
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-2   SAMARA DUN                     06/15/2010    Priority Unsecured        Disallowed      5200-000           $0.00       $5.25        $0.00            $0.00        $0.00          $0.00         $0.00
     81                                                Claims
         538 5th Ave, Apt 4
         San Francisco CA 94118
Claim Notes: ISU CLAIM
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 68                Exhibit C
                                                                              Document     Page 278 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                    10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name         Claim          Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                             Status     Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                       Balance

  938-2   VICTORIA EASTON               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $11.45       $11.45          $11.45        $0.00          $0.00         $0.00
  93-29                                              Claims
      3
          1012 Hygeia Ave.
          Encinitas CA 92024
  938-2   AUDWIEN ELLIOTT               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $604.04        $0.00           $0.00        $0.00          $0.00         $0.00
     96                                              Claims
          5312 Tilden Rd
          Bladensburg MD 20760
  938-2   DANIEL ELLIS                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $49.57       $49.57          $49.57        $0.00          $0.00         $0.00
     97                                              Claims
         447 Fort Washington Avenue
         Bsmt. B
         New York NY 10033-4611
Claim Notes: Updated address on 3/28/14.
  938-2   ALEXANDER ENG                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,539.54       $0.00           $0.00        $0.00          $0.00         $0.00
     99                                              Claims
         515 Montrose Court
         San Ramon CA 94582
Claim Notes: ISU CLAIM
  938-3   JOHN EVERETT                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $3,840.57    $3,840.57     $3,840.57         $0.00          $0.00         $0.00
     05                                              Claims
           1915 East 25th Ave.
           Spokane WA 99203
  938-3   FRED FAVETTA                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $13.81       $13.81          $13.81        $0.00          $0.00         $0.00
     10                                              Claims
          2400 Tallmadge Road
          Ravenna OH 44266
  938-3   CHRIS FAVO                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $2,651.44    $2,651.44     $2,651.44         $0.00          $0.00         $0.00
     11                                              Claims
          1070 Blackwood CT
          Suwanee GA 30024
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 69                Exhibit C
                                                                              Document     Page 279 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                    10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                       Balance

  938-3   JOHN FEDER                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,724.02       $0.00           $0.00        $0.00          $0.00         $0.00
     13                                              Claims
         111 Bay Way
         San Rafael CA 94901
Claim Notes: ISU CLAIM
  938-3   PETER FEDEWA                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,826.67       $0.00           $0.00        $0.00          $0.00         $0.00
     14                                              Claims
         627 41st Ave. #1
         San Francisco CA 94121
Claim Notes: ISU CLAIM
  938-3   JESSE FELDMEYER               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,224.70       $0.00           $0.00        $0.00          $0.00         $0.00
     15                                              Claims
         131 CEDAR ST., #6
         SANTA CRUZ CA 95060
Claim Notes: ADDRESS CHANGED FROM 115 Duane Street #R, REDWOOD CITY, CA TO 131 CEDAR ST., #6, SANTA CRUZ, CA 95060 ON 5/1/15 PER DOJ LIST
  938-3   JOHN FINDLEY                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $13.79       $13.79          $13.79        $0.00          $0.00         $0.00
     18                                              Claims
           7329 Newton Drive
           Overland Park KS 66204
  938-3   JENNIFER FINEMAN              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $7.88        $7.88           $7.88        $0.00          $0.00         $0.00
  19-31                                              Claims
      9
          4807 Woodley #109
          Encino CA 91436
  938-3   CAROLYN FIRMIN                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,113.68    $1,113.68     $1,113.68         $0.00          $0.00         $0.00
  20-32                                              Claims
      0
          3321 Pierce St
          San Francisco CA 94123
  938-3   MOIRA FIRMIN                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,099.81    $1,099.81     $1,099.81         $0.00          $0.00         $0.00
  21-32                                              Claims
      1
          49 North Knoll Road
          Mill Valley CA 94941
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                       Desc Page
                                                                                                                                            Main No: 70                 Exhibit C
                                                                              Document     Page 280 of 541

  Case No.                       09-44943-DLT                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                      Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class      Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                            Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

  938-3   DENNIS FISCHER                06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00      $23.58       $23.58           $23.58        $0.00          $0.00         $0.00
     22                                              Claims
          628 Edward Road
          Naperville IL 60540
  938-3   LOTTIE FISHER                 06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00       $6.04        $6.04            $6.04        $0.00          $0.00         $0.00
     23                                              Claims
          1077 Oenoke Ridge
          New Canaan CT 06840
Claim Notes:     TEMPORARY FLORIDA ADDRESS: 2155 SHEEPSHEAD DRIVE, NAPLES, FL 34102


               WE WILL SEND A REPLACEMENT CHECK TO THIS TEMPORARY ADDRESS.
  938-3   STEFANIE FISHER         06/15/2010 Priority Unsecured Allowed 5200-000                     $0.00    $6,060.99    $6,060.99     $6,060.99          $0.00          $0.00         $0.00
     24                                              Claims
          1077 Oenoke Ridge
          New Canaan CT 06840
  938-3   MICHAEL FLEISCHER             06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00     $557.39      $557.39          $557.39        $0.00          $0.00         $0.00
     26                                              Claims
           124 West Old Mill Way
           Crestview FL 32539
  938-3   JUSTIN FLOYD                  06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00     $721.34      $721.34          $721.34        $0.00          $0.00         $0.00
     27                                              Claims
          4344 East Foundation
          Gilbert AZ 85234
  938-3   DAVID FORMBY                  06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00       $2.60        $2.60            $2.60        $0.00          $0.00         $0.00
     29                                              Claims
          3267 De Ovan Ave
          Stockton CA 95204
  938-3   DOUG FOUCAULT                 06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00      $17.21       $17.21           $17.21        $0.00          $0.00         $0.00
  32-33                                              Claims
      2
          104 Econome Ct
          Folsom CA 95630
                                        Case 09-44943              Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                                    Desc Page
                                                                                                                                                         Main No: 71                 Exhibit C
                                                                                Document     Page 281 of 541

  Case No.                       09-44943-DLT                                                                                             Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                   Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class        Claim       Uniform       Scheduled        Claim          Amount        Amount         Interest         Tax            Net
  No.:                                    Date                               Status     Tran Code       Amount         Amount          Allowed        Paid                                       Remaining
                                                                                                                                                                                                  Balance

  938-3   KAREN FRIEDMAN                06/15/2010   Priority Unsecured     Allowed      5200-000            $0.00        $179.11        $179.11          $179.11        $0.00          $0.00         $0.00
  39-33                                              Claims
      9
          3140 Frye Street
          Oakland CA 94602
  938-3   KEVIN GALINDO                 06/15/2010   Priority Unsecured     Allowed      5200-000            $0.00        $219.03        $219.03          $219.03        $0.00          $0.00         $0.00
     46                                              Claims
          122 E. Gibson
          Stockton CA 95204
  938-3   ELIZABETH GARCIA              06/15/2010   Priority Unsecured     Allowed      5200-000            $0.00         $21.82         $21.82           $21.82        $0.00          $0.00         $0.00
     48                                              Claims
         3203 River Rd
         Wimauma FL 33598-7109
Claim Notes: Address changed from 710 52nd Ave W., Bradenton, FL 34207 to 3203 River Rd., Wimauma, FL 33598-7109 on 7/17/14.
  938-3   RYAN GILBERT                  06/15/2010   Priority Unsecured    Disallowed    5200-000            $0.00        $196.09          $0.00            $0.00        $0.00          $0.00         $0.00
     58                                              Claims
         528 W. Athens Ave.
         Clovis CA 93611
Claim Notes: ISU CLAIM
  938-3   NAT GOODALE                   06/15/2010   Priority Unsecured     Allowed      5200-000            $0.00       $3,122.53      $3,122.53     $3,122.53          $0.00          $0.00         $0.00
  67-36                                              Claims
      7
          2478 Atlantic Hwy
          Lincolnville ME 4899
  938-3   GAIL GRABOWSKI                06/15/2010   Priority Unsecured     Allowed      5200-000            $0.00             $0.25       $0.00            $0.00        $0.00          $0.00         $0.00
     71                                              Claims
          2209 S. 138th Street
          Omaha NE 68144
  938-3   CATHY GREENWALD               06/15/2010   Priority Unsecured    Disallowed    5200-000            $0.00        $973.68          $0.00            $0.00        $0.00          $0.00         $0.00
     76                                              Claims
         84 Memory Lane
         La Honda CA 94020
Claim Notes: ISU CLAIM
  938-3   ANGELA GRIFFITH               06/15/2010   Priority Unsecured     Allowed      5200-000            $0.00        $100.24        $100.24          $100.24        $0.00          $0.00         $0.00
  79-37   LIMA                                       Claims
      9
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 72                 Exhibit C
                                                                             Document     Page 282 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-3   ISA GUCCIARDI                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,458.34       $0.00            $0.00        $0.00          $0.00         $0.00
     81                                             Claims
         420 Yerba Buena Ave
         San Francisco CA 94127
Claim Notes: ISU CLAIM
  938-3   CAROLINE HAEFLING            06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,399.13       $0.00            $0.00        $0.00          $0.00         $0.00
     86                                             Claims
         262 Beachview Ave #2
         Pacifica CA 94044
Claim Notes: ISU CLAIM
  938-3 LOGAN                 06/15/2010            Priority Unsecured   Disallowed   5200-000         $0.00     $522.25        $0.00            $0.00        $0.00          $0.00         $0.00
     87 HAINE-ROBERTS                               Claims
         3407 Ordway St. NW
         Washington DC 20016
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-3   DAVID HALE                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $233.34        $0.00            $0.00        $0.00          $0.00         $0.00
     88                                             Claims
         480 Viewmont St.
         Benicia CA 94510
Claim Notes: ISU CLAIM
  938-3   BRONSON HALL                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $754.57        $0.00            $0.00        $0.00          $0.00         $0.00
     89                                             Claims
         4701 Holly Ridge Rd
         Rockville MD 20853
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-3   REBA HALVERSON               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $369.88      $369.88          $369.88        $0.00          $0.00         $0.00
  94-39                                             Claims
      4
          711 Rose Drive
          Benicia CA 94510
  938-3   DAVID HAMM                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,220.39    $1,220.39     $1,220.39          $0.00          $0.00         $0.00
     96                                             Claims
          2454 Villa Nueva Way
          Mountain View CA 94040
                                         Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                              Desc Page
                                                                                                                                                                   Main No: 73                Exhibit C
                                                                                   Document     Page 283 of 541

  Case No.                       09-44943-DLT                                                                                                    Trustee Name:               Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                          Date:                       10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name          Claim          Claim Class           Claim        Uniform       Scheduled         Claim          Amount            Amount        Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code       Amount          Amount          Allowed             Paid                                     Remaining
                                                                                                                                                                                                           Balance

  938-3   ROCHELLE HAMM                  06/15/2010   Priority Unsecured        Allowed       5200-000            $0.00           $4.78           $4.78              $4.78        $0.00          $0.00         $0.00
     97                                               Claims
           2454 Villa Nueva Way
           Mountain View CA 94040
  938-4   STEPHANIE HANEPEN              06/15/2010   Priority Unsecured      Disallowed      5200-000            $0.00         $365.78           $0.00             $0.00         $0.00          $0.00         $0.00
     00                                               Claims
         595 Reina Del Mar
         Pacifica CA 94044
Claim Notes: ISU CLAIM
  938-4   BRIAN HARDWICK                 06/15/2010   Priority Unsecured        Allowed       5200-000            $0.00          $37.74          $37.74            $37.74         $0.00          $0.00         $0.00
  02-40                                               Claims
      2
          475 Meadowcrest Road
          Wyoming OH 45231
  938-4   RICHARD HARGETT                06/15/2010   Priority Unsecured        Allowed       5200-000            $0.00         $671.01         $671.01           $671.01         $0.00          $0.00         $0.00
  03-40                                               Claims
      3
          1031 State St. NW Unit 101
          Atlanta GA 30318
  938-4   CURTIS HARRIS                  06/15/2010   Priority Unsecured        Allowed       5200-000            $0.00           $0.55           $0.00             $0.00         $0.00          $0.00         $0.00
     05                                               Claims
          7533 Lupine Ct
          Arvada CO 80007
  938-4   DEIDRA HARTMAN                 06/15/2010   Priority Unsecured        Allowed       5200-000            $0.00       $7,594.19       $7,594.19          $7,594.19        $0.00          $0.00         $0.00
     09                                               Claims
         32935-3050
         Melbourne FL 32935-3050
Claim Notes: Address changed from 8949 Lombard Pl. Apt. 410, San Diego, CA to 738 Ryan Ave., Melbourne, FL 32935-3050 on 5/20/14 per google search results.
  938-4   WILLIAM HARTMAN                06/15/2010   Priority Unsecured        Allowed       5200-000            $0.00      $10,749.70      $10,749.70         $10,749.70        $0.00          $0.00         $0.00
     10                                               Claims
         738 Ryan Ave.
         Melbourne FL 32935-3050
Claim Notes: Address changed from 8949 Lombard Pl. Apt. 410, San Diego, CA to 738 Ryan Ave., Melbourne, FL 32935-3050 on 5/20/14 per google search results.
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 74                  Exhibit C
                                                                              Document     Page 284 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-4   HALEH HATAMI                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $521.66        $0.00            $0.00        $0.00          $0.00         $0.00
     11                                              Claims
         1501 Madison Street Apt. 302
         Oakland CA 94612
Claim Notes: ISU CLAIM
  938-4   JANELLE HAUBACH               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,125.91       $0.00            $0.00        $0.00          $0.00         $0.00
     13                                              Claims
          2630 Talley Street 328
          Decatur GA 30030
  938-4   ELIZABETH HAWLEY              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.86        $0.00            $0.00        $0.00          $0.00         $0.00
     17                                              Claims
          3204 West Park Dr
          Burnsville MN 55306
  938-4   MOMOYO HAYASHI                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $403.30        $0.00            $0.00        $0.00          $0.00         $0.00
     18                                              Claims
         2300 Maple Ave., #196
         Torrance CA 90503
Claim Notes: ISU CLAIM
  938-4   PAULINE HAYNES                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,356.63       $0.00            $0.00        $0.00          $0.00         $0.00
     19                                              Claims
         10122 Astill Court
         Waldorf MD 20603
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-4   SEETA HEISTEIN                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $149.88      $149.88          $149.88        $0.00          $0.00         $0.00
  22-42                                              Claims
      2
          5034 Capehart Street
          San Diego CA 92117
  938-4   CRAIG HELLER                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $104.08      $104.08          $104.08        $0.00          $0.00         $0.00
  23-42                                              Claims
      3
          1723 Calle Platico
          Oceanside CA 92056
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 75                  Exhibit C
                                                                               Document     Page 285 of 541

  Case No.                        09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-4   CAROL HEMINGWAY                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $53.39       $53.39           $53.39        $0.00          $0.00         $0.00
     25                                               Claims
          420 North Ontare Rd.
          Santa Barbara CA 93105
  938-4   LARRY HENDERSON                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,725.68       $0.00            $0.00        $0.00          $0.00         $0.00
     26                                               Claims
         20231 Times Ave.
         Hayward CA 94541
Claim Notes: ISU CLAIM
  938-4   JENNIFER HERMAN                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $168.57      $168.57          $168.57        $0.00          $0.00         $0.00
  29-42                                               Claims
      9
          34 Osprey Point Drive
          Osprey FL 34239
  938-4   GEORGE HERNDON                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $32.37        $0.00            $0.00        $0.00          $0.00         $0.00
     30                                               Claims
         5036 Rockwall Way
         Antioch CA 94531
Claim Notes: ISU CLAIM
  938-4   ANDREA HIGGINS                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $49.13        $0.00            $0.00        $0.00          $0.00         $0.00
     33                                               Claims
         5207 Ellington CT.
         Fairfax VA 22032
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-4   DAVID HIGHTOWER                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $55.85       $55.85           $55.85        $0.00          $0.00         $0.00
  34-43                                               Claims
      4
          401221 W 1970 Drive
          Bartlesville OK 74006
  938-4   DAVID HILEY                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $498.26      $498.26          $498.26        $0.00          $0.00         $0.00
  35-43                                               Claims
      5
          12586 Rosy Circle
          Los Angeles CA 90066
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 76                  Exhibit C
                                                                               Document     Page 286 of 541

  Case No.                        09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-4   CAMEO HILL                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $112.55     $112.55          $112.55        $0.00          $0.00         $0.00
     36                                               Claims
          4708 North East 60th
          Portland OR 97218
  938-4   DOUGLAS HIRSCH                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $816.89       $0.00            $0.00        $0.00          $0.00         $0.00
     39                                               Claims
          643 Moreno Avenue
          Los Angeles CA 90049
  938-4   RICHARD HOFFMANN               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.01       $0.00            $0.00        $0.00          $0.00         $0.00
     45                                               Claims
          1135 N Timucuan Trail
          Inverness FL 34453
  938-4   TIMOTHY HOLLEMS                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $129.17     $129.17          $129.17        $0.00          $0.00         $0.00
     47                                               Claims
           2804 Woodbridge Drive
           Muncie IN 47304
  938-4   PHILIP HOLLENBACH              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $805.10       $0.00            $0.00        $0.00          $0.00         $0.00
     48                                               Claims
         9703 Silvertrail Ln
         Elk Grove CA 95624
Claim Notes: ISU CLAIM
  938-4   JILL HOSODA                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $988.97       $0.00            $0.00        $0.00          $0.00         $0.00
     49                                               Claims
         161 Collins Street
         San Francisco CA 94118
Claim Notes: ISU CLAIM
  938-4   MARK HOSODA                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $778.88       $0.00            $0.00        $0.00          $0.00         $0.00
     50                                               Claims
         161 Collins St
         San Francisco CA 94118
Claim Notes: ISU CLAIM
  938-4   NICOLE HSIANG                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $370.95     $370.95          $370.95        $0.00          $0.00         $0.00
  55-45                                               Claims
      5
          866 B Haight Street
          San Francisco CA 94117
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 77                 Exhibit C
                                                                             Document     Page 287 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-4   HE HUANG                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $243.78      $243.78          $243.78        $0.00          $0.00         $0.00
  56-45                                             Claims
      6
          2421 Arf Avenue
          Hayward CA 94545
  938-4   MICHAEL HUCK                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $111.75        $0.00            $0.00        $0.00          $0.00         $0.00
     59                                             Claims
         776 Brianna Way
         Corona CA 92879
Claim Notes: ISU CLAIM
  938-4   JAMES                        06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $3.49        $3.49            $3.49        $0.00          $0.00         $0.00
     64   HUNDERTMARK                               Claims
           16 Briar Hill Dr
           Yonkers NY 10710
  938-4   BETTIE HUTSON                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $31.53       $31.53           $31.53        $0.00          $0.00         $0.00
  66-46                                             Claims
      6
          P. O. Box 5547
          Hercules CA 94547
  938-4   CHRISTOPHER ISAAK            06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $3,129.38    $3,129.38     $3,129.38          $0.00          $0.00         $0.00
  73-47                                             Claims
      3
          2041 Jamaica Street
          Navarre FL 32566
  938-4   LINDY JANKURA                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $305.82      $305.82          $305.82        $0.00          $0.00         $0.00
  78-47                                             Claims
      8
  938-4   DELINO JERMANON              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $930.94        $0.00            $0.00        $0.00          $0.00         $0.00
     82                                             Claims
         3220 Para Dr.
         Modesto CA 95355
Claim Notes: ISU CLAIM
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 78                 Exhibit C
                                                                               Document     Page 288 of 541

  Case No.                        09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-4   PATRICIA JOHNSON               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $3,808.56    $3,808.56     $3,808.56          $0.00          $0.00         $0.00
  87-48                                               Claims
      7
          PO Box 4606
          Vail CO 81658
  938-4   BRENT JONES                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $2.58        $2.58            $2.58        $0.00          $0.00         $0.00
  90-49                                               Claims
      0
          2614 Delwood Place
          Austin TX 78703
  938-4   MELVIN JONES                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $284.87      $284.87          $284.87        $0.00          $0.00         $0.00
  92-49                                               Claims
      2
          115 Jose Ln.
          Martinez CA 94553
  938-4   WALLACE JONES                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,160.19    $5,160.19     $5,160.19          $0.00          $0.00         $0.00
  93-49                                               Claims
      3
          1821 Chastain Pkwy E
          Pacific Palisades CA 90272
  938-4   KARI JORDAHL                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $5.17        $5.17            $5.17        $0.00          $0.00         $0.00
     94                                               Claims
           4974 Gilkeson Road
           Waunakee WI 53597
  938-4   JEFFREY JORDAN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.05        $0.00            $0.00        $0.00          $0.00         $0.00
     95                                               Claims
          124 Saw Mill River Road
          Elmsford NY 10523
  938-4   DOUGLAS KAHN                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,719.20       $0.00            $0.00        $0.00          $0.00         $0.00
     99                                               Claims
         1299 4th Sreet Ste 307
         San Rafael CA 94901
Claim Notes: ISU CLAIM
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 79                  Exhibit C
                                                                              Document     Page 289 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-5   CATHARINE KALIN               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $449.23        $0.00            $0.00        $0.00          $0.00         $0.00
     00                                              Claims
         763 Arguello Blvd.
         San Francisco CA 94118
Claim Notes: ISU CLAIM
  938-5 SHOTARO                         06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,184.17       $0.00            $0.00        $0.00          $0.00         $0.00
     06 KAWARAZAKI                                   Claims
         6826 Hagane Blvd
         El Cerrito CA 94530
Claim Notes: ISU CLAIM
  938-5   JULIE KAWASHIMA               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $300.10      $300.10          $300.10        $0.00          $0.00         $0.00
     07                                              Claims
          1166 Glendora Avenue
          Oakland CA 94602
  938-5   YOLANDA KELLNER               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.02        $0.00            $0.00        $0.00          $0.00         $0.00
     13                                              Claims
          1049 Rudgear Rd.
          Walnut Creek CA 94596
  938-5   MARY KEMP                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $490.39      $490.39          $490.39        $0.00          $0.00         $0.00
  16-51                                              Claims
      6
           3425 NE 121St
           Portland OR 97220
  938-5   PAUL KERNESS                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $2.27        $2.27            $2.27        $0.00          $0.00         $0.00
     17                                              Claims
          186 Keats Avenue
          Elizabeth NJ 72081
  938-5   ANDREW KERVIN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $11.22       $11.22           $11.22        $0.00          $0.00         $0.00
     19                                              Claims
         1352 WHITE OAK RD
         DAYTON TN 37321
Claim Notes: ADDRESS CHANGED FROM 710 4th Avenue, DAYTON, TN TO 1352 WHITE OAK RD., DAYTON, TN 37321 ON 5/4/15 PER DOJ LIST
  938-5   KEVIN KILLOURIE               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $443.82      $443.82          $443.82        $0.00          $0.00         $0.00
     22                                              Claims
          PO Box 444
          Jackson NH 03846
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 80                 Exhibit C
                                                                              Document     Page 290 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-5   AMANDA KING                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $168.57        $0.00            $0.00        $0.00          $0.00         $0.00
     26                                              Claims
         316 Spruce Street
         Half Moon Bay CA 94019
Claim Notes: ISU CLAIM
  938-5   ADAM KIRK                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $729.45      $729.45          $729.45        $0.00          $0.00         $0.00
  27-52                                              Claims
      7
          19A Cushing Dr
          Mill Valley CA 94941
  938-5   KATELYN KIRK                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.73        $0.00            $0.00        $0.00          $0.00         $0.00
     28                                              Claims
          178 Skillman Street Apt. 4
          Brooklyn NY 11205
  938-5   ROBERT KIRK                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $223.95      $223.95          $223.95        $0.00          $0.00         $0.00
  29-52                                              Claims
      9
          2712 Mattlyn Ct
          Raleigh NC 27613
  938-5   KT KISHAN                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $3,562.10    $3,562.10     $3,562.10          $0.00          $0.00         $0.00
  31-53                                              Claims
      1
          903 Glee Miner Dr
          Warsaw IN 46580
  938-5   ALLYSON KITCHEL               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $804.71        $0.00            $0.00        $0.00          $0.00         $0.00
     32                                              Claims
         307 Kentucky Avenue
         Washington DC 20003
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-5   IRENE KITZMAN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $50.74       $50.74           $50.74        $0.00          $0.00         $0.00
     33                                              Claims
          37 Glendale St
          Hamden CT 06517
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 81                Exhibit C
                                                                             Document     Page 291 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                     Balance

  938-5   JESSICA KLOMAN               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $634.14        $0.00          $0.00        $0.00          $0.00         $0.00
     36                                             Claims
         529 Jacala Terrace
         Rockville MD 20850
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-5   RYAN KNIGHT                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.28        $0.00          $0.00        $0.00          $0.00         $0.00
     37                                             Claims
          3183 Wayside Plaza #119
          Walnut Creek CA 94597
  938-5   NORIHISA KOBAYASHI           06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,141.51       $0.00          $0.00        $0.00          $0.00         $0.00
     38                                             Claims
         718 Cornell Ave.
         Albany CA 94706
Claim Notes: ISU CLAIM
  938-5   ELLYN KOHRS                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,384.50       $0.00          $0.00        $0.00          $0.00         $0.00
     39                                             Claims
         233 Valdez Ave
         Half Moon Bay CA 94019
Claim Notes: ISU CLAIM
  938-5   ISAMU KOJI                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $276.16        $0.00          $0.00        $0.00          $0.00         $0.00
     40                                             Claims
         2210 Rivera Street
         San Francisco CA 94116
Claim Notes: ISU CLAIM
  938-5   CAROLINE KOLLAR              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,627.42       $0.00          $0.00        $0.00          $0.00         $0.00
     41                                             Claims
         4615 N. Campbell Ave #3
         Chicago IL 60625
Claim Notes: ISU CLAIM
  938-5   LAURA KOLLAR                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,507.98       $0.00          $0.00        $0.00          $0.00         $0.00
     42                                             Claims
         7456 N. Maplewood Ave
         Chicago IL 60645
Claim Notes: ISU CLAIM
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 82                  Exhibit C
                                                                              Document     Page 292 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-5   MARK KOLLAR                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $598.05        $0.00            $0.00        $0.00          $0.00         $0.00
     43                                              Claims
         1439 W. Norwood
         Chicago IL 60660
Claim Notes: ISU CLAIM
  938-5   JOHN KOYAMA                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,857.04       $0.00            $0.00        $0.00          $0.00         $0.00
     45                                              Claims
         219 - 11th Avenue
         San Francisco CA 94118
Claim Notes: ISU CLAIM
  938-5   RODGER KRAUSE                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $83.22       $83.22           $83.22        $0.00          $0.00         $0.00
  48-54                                              Claims
      8
          117 Trent Ave
          Wyomissing PA 19610
  938-5   TARA KRIEGER                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $197.70      $197.70          $197.70        $0.00          $0.00         $0.00
     50                                              Claims
          2 Bourbon St.
          Wayne NJ 07470
  938-5   DAVID KROFT                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $2.14        $2.14            $2.14        $0.00          $0.00         $0.00
     51                                              Claims
           2418 S Mineral Dr
           Papillion NE 68046
  938-5   STEPHEN KULIN                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $27.85       $27.85           $27.85        $0.00          $0.00         $0.00
     54                                              Claims
          PO Box 111099
          Anchorage AK 99511
  938-5   MARY KWIATKOWSKI              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.01        $0.00            $0.00        $0.00          $0.00         $0.00
     55                                              Claims
          3569 Jericho Dr
          Casselberry FL 32707
  938-5   MENDOZA KWOK                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,727.26       $0.00            $0.00        $0.00          $0.00         $0.00
     56                                              Claims
          2009 Sugar Springs Drive
          Lawrenceville GA 30043
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 83               Exhibit C
                                                                             Document     Page 293 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                     Balance

  938-5   LAURIE LAZENBY               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.36        $0.00          $0.00        $0.00          $0.00         $0.00
     68                                             Claims
          1219 Cleburne Drive
          Fort Myers FL 33919
  938-5   DAI LE                       06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $360.30        $0.00          $0.00        $0.00          $0.00         $0.00
     69                                             Claims
         8729 Koto Drive
         Elk Grove CA 95624
Claim Notes: ISU CLAIM
  938-5   JENNIFER LENZ                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $4,933.27    $4,933.27     $4,933.27        $0.00          $0.00         $0.00
     76                                             Claims
          9 Seymour Lane
          Ridgefield CT 06877
  938-5   DANIEL LEON                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $993.38        $0.00          $0.00        $0.00          $0.00         $0.00
     77                                             Claims
         161 Cove Neck Road
         Oyster Bay NY 11771
Claim Notes: ISU CLAIM
  938-5   THOMAS LEON                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $5,291.59       $0.00          $0.00        $0.00          $0.00         $0.00
     79                                             Claims
         159 Cove Neck Road
         Oyster bay NY 11771
Claim Notes: ISU CLAIM
  938-5   PATRICK LEUE                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,999.25       $0.00          $0.00        $0.00          $0.00         $0.00
     81                                             Claims
         4326 Arden Pl.
         Oakland CA 94602
Claim Notes: ISU CLAIM
  938-5   AARON LEVENTHAL              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,217.81       $0.00          $0.00        $0.00          $0.00         $0.00
     82                                             Claims
         744 Pomona Ave.
         Albany CA 94706
Claim Notes: ISU CLAIM
                                          Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 84                  Exhibit C
                                                                                Document     Page 294 of 541

  Case No.                         09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                       CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                 05/14/2010

 Claim               Creditor Name          Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                          Balance

  938-5   SANDRA LEWIS                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $163.46      $163.46          $163.46        $0.00          $0.00         $0.00
  86-58                                                Claims
      6
           2236 San Jacinto Dr.
           Kerrville TX 78028
  938-5   MICHAEL                         06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $2.06        $2.06            $2.06        $0.00          $0.00         $0.00
     88   LICHTENBERGER                                Claims
           3524 Darien Road
           Bethlehem PA 18020
  938-5   JOHNNY LIM                      06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,032.64       $0.00            $0.00        $0.00          $0.00         $0.00
     89                                                Claims
         1809 Oakdale Ave.
         San Francisco CA 94124
Claim Notes: ISU CLAIM
  938-5   PAUL LINDERSMITH                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $393.33        $0.00            $0.00        $0.00          $0.00         $0.00
     90                                                Claims
         25630 Riverbend Dr APT #34A
         Yorba Linda CA 92887
Claim Notes: ISU CLAIM
  938-5   ROBIN LIPTON                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $5.43        $5.43            $5.43        $0.00          $0.00         $0.00
  92-59                                                Claims
      2
          2233 Mission Ave
          San Diego CA 92116
  938-5   GUANGBIN LIU                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,056.43       $0.00            $0.00        $0.00          $0.00         $0.00
     94                                                Claims
           10985 Regal Forest Dr
           Suwanee GA 30024
  938-6   PAMELA LONG                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.17        $0.00            $0.00        $0.00          $0.00         $0.00
     00                                                Claims
           203 Meadow Green Lane
           Dayton TN 37321
  938-6   SALAMATU LOT                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $144.95      $144.95          $144.95        $0.00          $0.00         $0.00
     03                                                Claims
          392 East 159th Street #1
          Bronx NY 10451
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 85                 Exhibit C
                                                                              Document     Page 295 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
 No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

 938-6   ANGELINA LUGO                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $3,991.50    $3,991.50     $3,991.50          $0.00          $0.00         $0.00
 05-60                                               Claims
     5
          290 Fay
          El Paso TX 79907
 938-6   PATRICK LUMPKINS               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,156.09       $0.00            $0.00        $0.00          $0.00         $0.00
    06                                               Claims
         13801 Pintail Court
         Upper Marlboro MD 20774
Claim Notes: WORKABLE ASSIGNED CLAIM
 938-6   EDMUND MAGUIRE                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $764.72      $764.72          $764.72        $0.00          $0.00         $0.00
    13                                               Claims
          1420 Poinsettia Ave.
          Orlando FL 32804
 938-6   PERRY MALOFF                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,852.67    $5,852.67     $5,852.67          $0.00          $0.00         $0.00
 18-61                                               Claims
     8
         100 S. Citrus Avenue Suite 206
         Covina CA 91723
 938-6   LEISA MANGINO                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.05        $0.00            $0.00        $0.00          $0.00         $0.00
    19                                               Claims
          723 Mustang Ct
          Winter Springs FL
 938-6   STEVEN MANOS                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $6,059.58       $0.00            $0.00        $0.00          $0.00         $0.00
    20                                               Claims
          1114 Garden St
          Park Ridge IL 60068
 938-6   PATRICK MARASCO                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $604.04        $0.00            $0.00        $0.00          $0.00         $0.00
    21                                               Claims
         45 Tindal Springs Court
         Montgomery Village MD 20886
Claim Notes: WORKABLE ASSIGNED CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 86                 Exhibit C
                                                                             Document     Page 296 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-6   JOEL MARTIN                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $5.73        $5.73            $5.73        $0.00          $0.00         $0.00
  29-62                                             Claims
      9
          1621 W Park Ave
          Boone IA 50036
  938-6   KRISTIANNA MASON             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $42.23       $42.23           $42.23        $0.00          $0.00         $0.00
  32-63                                             Claims
      2
           2952 Euclid Ave
           Concord CA 94519
  938-6   JOHN MASSEY                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $118.75      $118.75          $118.75        $0.00          $0.00         $0.00
  33-63                                             Claims
      3
          PO Box 294329
          Kerrville TX 78029
  938-6   GARY MATSUMOTO               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $2,951.87    $2,951.87     $2,951.87          $0.00          $0.00         $0.00
  37-63                                             Claims
      7
           20106 Village Green Dr.
           Lakewood CA 90715
  938-6   JOHN MATTEO                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,252.49       $0.00            $0.00        $0.00          $0.00         $0.00
     38                                             Claims
         7506 Redland Park Place
         Derwood MD 20855
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-6   MCKENZIE MAY                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $70.27        $0.00            $0.00        $0.00          $0.00         $0.00
     40                                             Claims
         2401 East Oakmont Drive
         Bloomington IN 47401
Claim Notes: ISU CLAIM
  938-6   LUCINDA MCCALL               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $90.80       $90.80           $90.80        $0.00          $0.00         $0.00
  44-64                                             Claims
      4
          91 Sherbrook Dr.
          Laceys Spring AL 35754
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 87                Exhibit C
                                                                               Document     Page 297 of 541

  Case No.                        09-44943-DLT                                                                                   Trustee Name:           Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                         Date:                   10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                       Balance

  938-6 NICHOLAS              06/15/2010              Priority Unsecured   Disallowed   5200-000         $0.00    $1,774.97       $0.00          $0.00        $0.00          $0.00         $0.00
     48 MCCONNELL                                     Claims
         5004 Warren St. NW
         Washington DC 20016
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-6   JAMES MCDADE                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,665.25       $0.00          $0.00        $0.00          $0.00         $0.00
     49                                               Claims
         1441 Carleton St
         Berkeley CA 34702
Claim Notes: ISU CLAIM
  938-6 BEVERLEY                         06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $379.49        $0.00          $0.00        $0.00          $0.00         $0.00
     50 MCDERMOTT                                     Claims
         9914 Villa Florence Ln
         Granite Bay CA 95746
Claim Notes: ISU CLAIM
  938-6 STEPHANIE                        06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $201.99        $0.00          $0.00        $0.00          $0.00         $0.00
     51 MCDONOUGH                                     Claims
         15151 Desert Oak Cir
         Victorville CA 92394
Claim Notes: ISU CLAIM
  938-6   KRYSTLE MCEACHRON              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $121.91        $0.00          $0.00        $0.00          $0.00         $0.00
     52                                               Claims
         737-B SOUTH GARFIELD AVE
         ALHAMBRA CA 91801
Claim Notes: ISU CLAIM
  938-6   CHRISTOPHER                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,380.61       $0.00          $0.00        $0.00          $0.00         $0.00
     57   MCNABB                                      Claims
          3530 Ansley Park Dr
          Suwanee GA 30024
  938-6   LORI MCQUISTON                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $3.99        $3.99          $3.99        $0.00          $0.00         $0.00
  58-65                                               Claims
      8
          66153 Hwy 210
          Maxwell IA 50161
                                         Case 09-44943               Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                             Desc Page
                                                                                                                                                                  Main No: 88                   Exhibit C
                                                                                    Document     Page 298 of 541

  Case No.                        09-44943-DLT                                                                                                    Trustee Name:                Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                                          Date:                        10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled         Claim          Amount           Amount          Interest         Tax            Net
  No.:                                       Date                                 Status      Tran Code       Amount          Amount          Allowed           Paid                                        Remaining
                                                                                                                                                                                                             Balance

  938-6   ROGER MELTON                    06/15/2010   Priority Unsecured       Allowed        5200-000             $0.00           $1.99           $1.99           $1.99           $0.00          $0.00         $0.00
  60-66                                                Claims
      0
           8222 Parkland Hills
           San Antonio TX 78254
  938-6   SHAWN MEREDITH                  06/15/2010   Priority Unsecured       Allowed        5200-000             $0.00       $2,878.34       $2,878.34       $2,878.34           $0.00          $0.00         $0.00
     63                                                Claims
         8145 Carrington Pl
         Chagrin Falls OH 44023-4896
Claim Notes: Address changed from 4044 River Ridge Chase SE, Marietta, GA 30067 to 8145 Carrington Pl., Chagrin Falls, OH 44023-4896 on 2/7/14 per forwarding address label.
  938-6   STEVEN MERRELL                  06/15/2010   Priority Unsecured       Allowed        5200-000             $0.00       $1,104.67       $1,104.67       $1,104.67           $0.00          $0.00         $0.00
  64-66                                                Claims
      4
           3080 Carey Way
           Hollister CA 95023
  938-6   JAMES MICHAL                    06/15/2010   Priority Unsecured      Disallowed      5200-000             $0.00       $1,273.72           $0.00           $0.00           $0.00          $0.00         $0.00
     66                                                Claims
         8921 Grotto Court
         Pomfret MD 20675
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-6   SCOTT MIDDLETON                 06/15/2010   Priority Unsecured       Allowed        5200-000             $0.00          $99.07          $99.07          $99.07           $0.00          $0.00         $0.00
  68-66                                                Claims
      8
          602 Chipeta Dr.
          Ridgway CO 81432
  938-6   CLIFFORD MILLER                 06/15/2010   Priority Unsecured       Allowed        5200-000             $0.00        $616.93         $616.93          $616.93           $0.00          $0.00         $0.00
  70-67                                                Claims
      0
          1376 Sidney Court
          Seaford NY 11783
  938-6   CRISTINE MONTALVO               06/15/2010   Priority Unsecured       Allowed        5200-000             $0.00          $44.50          $44.50          $44.50           $0.00          $0.00         $0.00
     80                                                Claims
          1921 Saffron Plum Ln
          Orlando FL 32828
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 89                Exhibit C
                                                                             Document     Page 299 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                      Balance

  938-6   TROY MOODY                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $905.08        $0.00           $0.00        $0.00          $0.00         $0.00
     81                                             Claims
         6600 10th St. #B1
         Alexandria VA 22307
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-6   KATHRYN MOORE                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $929.72        $0.00           $0.00        $0.00          $0.00         $0.00
     82                                             Claims
         366 Burke Drive
         Hayward CA 94544
Claim Notes: ISU CLAIM
  938-6   SYLVIA MORALES               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $234.42        $0.00           $0.00        $0.00          $0.00         $0.00
     84                                             Claims
         13290 Claremont Avenue
         Victorville CA 92392
Claim Notes: ISU CLAIM
  938-6   DOUGLAS MORGAN               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $76.03       $76.03          $76.03        $0.00          $0.00         $0.00
  87-68                                             Claims
      7
          1103 Latisha Ln
          Siloam Springs AR 72761
  938-6   LISA MUCHA                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $594.74        $0.00           $0.00        $0.00          $0.00         $0.00
     90                                             Claims
         13066 Gorham Way
         Woodbridge VA 22192
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-6   JOHN MUELLER                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $754.57        $0.00           $0.00        $0.00          $0.00         $0.00
     92                                             Claims
         1721 U. St. NW Apt. 1
         Washington DC 20009
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-7   ROBERT NAYLOR                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $6,780.98    $6,780.98     $6,780.98         $0.00          $0.00         $0.00
  04-70                                             Claims
      4
          1220 E. 3900 S. #4A
          Salt Lake City UT 84124
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 90                 Exhibit C
                                                                               Document     Page 300 of 541

  Case No.                        09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-7   FRANKLIN NEHS                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $26.29       $26.29           $26.29        $0.00          $0.00         $0.00
     06                                               Claims
          1012 Hygeia Ave.
          Encinitas CA 92024
  938-7   DENNIS NELSON                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $557.41      $557.41          $557.41        $0.00          $0.00         $0.00
  08-70                                               Claims
      8
          520 Cambridge Way, NE
          Atlanta GA 30328
  938-7   NAM NGUYEN                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,049.81    $5,049.81     $5,049.81          $0.00          $0.00         $0.00
  13-71                                               Claims
      3
          1448 SW 13th
          Boca Raton FL 33486
  938-7   LARS NILSON                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $3,874.97       $0.00            $0.00        $0.00          $0.00         $0.00
     16                                               Claims
          442 Oxford Way
          Santa Cruz CA 95060
  938-7   ANDREW NOFSINGER               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $125.42      $125.42          $125.42        $0.00          $0.00         $0.00
     18                                               Claims
          25 2nd Place #3 Apt 3
          Brooklyn NY 11231
  938-7   MARGARET NULL                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $707.31        $0.00            $0.00        $0.00          $0.00         $0.00
     23                                               Claims
         14 West E Street
         Brunswick MD 21716
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-7   MICHAEL NUTTER                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $166.79        $0.00            $0.00        $0.00          $0.00         $0.00
     24                                               Claims
         17665 View Crest Ct
         Victorville CA 92395
Claim Notes: ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 91               Exhibit C
                                                                             Document     Page 301 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                     Balance

  938-7   EILEEN O'BRIEN               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $468.59        $0.00          $0.00        $0.00          $0.00         $0.00
     27                                             Claims
         1724 17th Street, NW No. 76
         Washington DC 20009
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-7   FERNANDO OCHOA               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,292.39    $1,292.39     $1,292.39        $0.00          $0.00         $0.00
  28-72                                             Claims
      8
          3302 SCR 1068
          Midland TX 79706
  938-7   CHRISTINA OCHS               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,883.72       $0.00          $0.00        $0.00          $0.00         $0.00
     29                                             Claims
         2156 W Pierce
         Chicago IL 60622
Claim Notes: DEWITT ASSIGNED CLAIM
  938-7   EVA OCHS                     06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $6,054.66       $0.00          $0.00        $0.00          $0.00         $0.00
     30                                             Claims
         2500 Garden Hill Drive Apt 103
         Raleigh NC
Claim Notes: DEWITT ASSIGNED CLAIM
  938-7   MICHAEL OCHS                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $6,059.58       $0.00          $0.00        $0.00          $0.00         $0.00
     31                                             Claims
         1823 S Prairie Ave.
         Chicago IL 60616
Claim Notes: DEWITT ASSIGNED CLAIM
  938-7   JEANNE O'DEA                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $396.16        $0.00          $0.00        $0.00          $0.00         $0.00
     33                                             Claims
         900 Cragmont Avenue
         Berkeley CA 94708
Claim Notes: ISU CLAIM
  938-7   LISA                         06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $3.93        $3.93          $3.93        $0.00          $0.00         $0.00
     35   OHANESIAN-GAMBILL                         Claims
          5 San Sovino
          Newport Coast CA 92657
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 92                  Exhibit C
                                                                             Document     Page 302 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-7   CAROLE OKOLOWICZ             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,182.62       $0.00            $0.00        $0.00          $0.00         $0.00
     36                                             Claims
         1337 Grove Street
         San Francisco CA 94117
Claim Notes: ISU CLAIM
  938-7   DARREN ORTSMAN               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.13        $0.00            $0.00        $0.00          $0.00         $0.00
     41                                             Claims
           137 Ave A Apt 3E
           New York NY
  938-7   PAUL OSTRANDER               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.08        $0.00            $0.00        $0.00          $0.00         $0.00
     42                                             Claims
           2765 Somerset Avenue
           Castro Valley CA 94546
  938-7   DIONISIOS                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $962.68      $962.68          $962.68        $0.00          $0.00         $0.00
  45-74   PAGOULATOS                                Claims
      5
           1120 Vintage Court
           Vacaville CA 95688
  938-7   JASON PARDO                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $848.50        $0.00            $0.00        $0.00          $0.00         $0.00
     49                                             Claims
         9837 La Duke Drive
         Kensington MD 20895
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-7   SCOTT PARROTT                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.50        $0.00            $0.00        $0.00          $0.00         $0.00
     54                                             Claims
          5842 Laurelwood Dr.
          Crestview FL
  938-7   CYNTHIA PATTERSON            06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $970.94        $0.00            $0.00        $0.00          $0.00         $0.00
     57                                             Claims
         1232 Parkway Court
         Richmond CA 94803
Claim Notes: ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 93                 Exhibit C
                                                                             Document     Page 303 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                       Balance

  938-7   ERNA PATTERSON               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,725.62    $1,725.62      $1,725.62         $0.00          $0.00         $0.00
  59-75                                             Claims
      9
          1908 Enrique Drive
          Lady Lake FL 32159
  938-7   DALE PAYTON-ENGLE            06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00   $14,000.63   $14,000.63     $14,000.63         $0.00          $0.00         $0.00
  62-76                                             Claims
      2
          13348 Wyngate Point
          San Diego CA 92130
  938-7   TANJA PEDERSON               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $120.54        $0.00            $0.00        $0.00          $0.00         $0.00
     63                                             Claims
         7707 Hwy 291
         Ford WA 99013
Claim Notes: ISU CLAIM
  938-7   LOIS PEIFER                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00        $3.74        $3.74           $3.74        $0.00          $0.00         $0.00
  65-76                                             Claims
      5
           1910 Creek Bend Drive
           Corinth TX 76208
  938-7   JOE PENG                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $497.23      $497.23          $497.23        $0.00          $0.00         $0.00
     66                                             Claims
          126 Flagg Place
          Staten Island NY 10304
  938-7   ARMOND PESTONI               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $533.67        $0.00            $0.00        $0.00          $0.00         $0.00
     70                                             Claims
         6181 Bennington Dr
         Newark CA 94560
Claim Notes: ISU CLAIM
  938-7   LASZLO PETRIK                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $2,301.85    $2,301.85      $2,301.85         $0.00          $0.00         $0.00
  71-77                                             Claims
      1
          1854 Earl Lane
          Concord CA 94521
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 94                  Exhibit C
                                                                              Document     Page 304 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

  938-7   MICHAEL PHILLIPS              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $15.59       $15.59           $15.59        $0.00          $0.00         $0.00
     77                                              Claims
          1417 Sterling Road
          Redlands CA 92373
  938-7   MARK PICARD                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.16        $0.00            $0.00        $0.00          $0.00         $0.00
     78                                              Claims
          5225 Keene Cove
          Austin TX 78730
  938-7   TAMI PICKENS                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $466.67        $0.00            $0.00        $0.00          $0.00         $0.00
     79                                              Claims
         13529 Japatul Rd
         Apple Valley CA 92307
Claim Notes: ISU CLAIM
  938-7   DOROTHY PINCKNEY              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $419.07        $0.00            $0.00        $0.00          $0.00         $0.00
     83                                              Claims
         3494 Logstone Drive
         Triangle VA 22172
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-7   JONATHAN PINNEY               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $627.53        $0.00            $0.00        $0.00          $0.00         $0.00
     84                                              Claims
         1120 Chapelhill Lane
         Roseville CA 95747
Claim Notes: ISU CLAIM
  938-7   RYAN PINNEY                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,459.80       $0.00            $0.00        $0.00          $0.00         $0.00
     85                                              Claims
         2598 Woodgate Way
         Roseville CA 95747
Claim Notes: ISU CLAIM
  938-7   KIMBERLEE PIPER               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $102.98      $102.98          $102.98        $0.00          $0.00         $0.00
     86                                              Claims
          30 Zabriskie Street Apt. 1
          Jersey City NJ 73072
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 95                  Exhibit C
                                                                               Document     Page 305 of 541

  Case No.                        09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-7   DANIEL PLEASANT                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $3,020.22       $0.00            $0.00        $0.00          $0.00         $0.00
     88                                               Claims
         8433 Aster Ave
         Oakland CA 94605
Claim Notes: ISU CLAIM
  938-7   DOLORES POLK                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,355.12       $0.00            $0.00        $0.00          $0.00         $0.00
     90                                               Claims
         270 Holyoke Street
         San Francisco CA 94134
Claim Notes: ISU CLAIM
  938-7   BRUCE POLLOCK                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $235.26        $0.00            $0.00        $0.00          $0.00         $0.00
     91                                               Claims
         260 Turnberry Road
         Half Moon Bay CA 94019
Claim Notes: ISU CLAIM
  938-7   THERESA POPRAC                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $746.03      $746.03          $746.03        $0.00          $0.00         $0.00
  95-79                                               Claims
      5
           8404 Holy Cross Pl
           Los Angeles CA 90045
  938-7   STEPHEN PRATT                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $538.74        $0.00            $0.00        $0.00          $0.00         $0.00
     98                                               Claims
         1579 163rd Avenue
         San Leandro CA 97458
Claim Notes: ISU CLAIM
  938-8   SHARON PETTIGREW               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $75.93       $75.93           $75.93        $0.00          $0.00         $0.00
     02                                               Claims
          445 Georgetown Avenue
          San Mateo CA 94402
  938-8   GERALD RADKE                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $17.28       $17.28           $17.28        $0.00          $0.00         $0.00
     08                                               Claims
          32 Holly Lane
          Fair Haven NJ 07704
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                     Desc Page
                                                                                                                                          Main No: 96                  Exhibit C
                                                                              Document     Page 306 of 541

  Case No.                       09-44943-DLT                                                                               Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                     Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class      Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                    Date                            Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                    Balance

  938-8   MARY BETH RADKE               06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00      $17.18      $17.18           $17.18        $0.00          $0.00         $0.00
     09                                              Claims
         32 Holly Lane
         Fair Haven NJ 07704
  938-8 SRIMAN                06/15/2010 Priority Unsecured         Allowed   5200-000          $0.00       $18.42        $18.42          $18.42           $0.00          $0.00         $0.00
     10 RAMABHADRAN                      Claims
         5314 COLESBERRY CT
         KATY TX 77450
Claim Notes: ADDRESS CHANGED FROM Arnhdimer Strasse 14, Dusseldorf GERMANY 40474 TO 5314 COLESBERRY CT., KATY, TX 77450 ON 4/6/15 PER DOJ LIST
  938-8   HECTOR RAMOS                  06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00     $131.52     $131.52          $131.52        $0.00          $0.00         $0.00
     11                                              Claims
          250 6th Avenue Apt 2
          Brooklyn NY 11215
  938-8   ROBERT RATHBUN                06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00       $0.30       $0.00            $0.00        $0.00          $0.00         $0.00
     13                                              Claims
          2303 W Michigan Ave Apt D7
          Pensacola FL
  938-8   CHRISTOPHER REEVES            06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00       $0.57       $0.00            $0.00        $0.00          $0.00         $0.00
     19                                              Claims
          238 Lakeridge Court
          Winter Springs FL 32708
  938-8   BRIAN REISTER                 06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00      $31.45      $31.45           $31.45        $0.00          $0.00         $0.00
     21                                              Claims
           42755 McKenzie Hwy
           Leaburg OR 97489
  938-8   SADIE REISTER                 06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00       $4.99       $4.99            $4.99        $0.00          $0.00         $0.00
     22                                              Claims
          42755 McKenzie Hwy
          Leaburg OR 97489
  938-8   KAREN RETARDO                 06/15/2010   Priority Unsecured   Allowed   5200-000         $0.00      $90.03      $90.03           $90.03        $0.00          $0.00         $0.00
  26-82                                              Claims
      6
          7642 Juliette Low Dr
          Huntington Beach CA 92647
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 97                Exhibit C
                                                                             Document     Page 307 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                      Balance

  938-8   REBECCA ROBINSON             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $10.00       $10.00          $10.00        $0.00          $0.00         $0.00
  43-84                                             Claims
      3
  938-8   CUAUHTEMOC                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,134.48    $1,134.48     $1,134.48         $0.00          $0.00         $0.00
  44-84   ROCHIN                                    Claims
      4
          131 Catalina
          Pacifica CA 94044
  938-8   RAFAEL ROCHIN                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,156.29    $1,156.29     $1,156.29         $0.00          $0.00         $0.00
  45-84                                             Claims
      5
          748 87th Street
          Daly City CA 94015
  938-8   ANDREW ROOT                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $7.56        $7.56           $7.56        $0.00          $0.00         $0.00
  50-85                                             Claims
      0
          730 Gander Rd
          Orono MN 55391
  938-8   GLORICEL ROSARIO             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $99.77       $99.77          $99.77        $0.00          $0.00         $0.00
     52                                             Claims
          5836 Bolling Drive
          Orlando FL 32808
  938-8   BARRY ROSENBLATT             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $30.74       $30.74          $30.74        $0.00          $0.00         $0.00
  54-85                                             Claims
      4
          1033 Clipper Ct
          Del Mar CA 92014
  938-8   ASHLEY ROSS                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $382.48        $0.00           $0.00        $0.00          $0.00         $0.00
     55                                             Claims
         5024 St. Francis Way
         Rocklin CA 95677
Claim Notes: ISU CLAIM
                                           Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                            Desc Page
                                                                                                                                                 Main No: 98                Exhibit C
                                                                                 Document     Page 308 of 541

   Case No.                      09-44943-DLT                                                                                      Trustee Name:           Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                            Date:                   10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                       Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                         Balance

  938-8   KATIE ROWLAND                    06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $215.96        $0.00          $0.00        $0.00          $0.00         $0.00
     58                                                 Claims
         1200 N. Veitch Street #1408
         Arlington VA 22201
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-8   BETH RUBINSTEIN                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.15        $0.00          $0.00        $0.00          $0.00         $0.00
     60                                                 Claims
          1645 Dwight Way
          Berkeley CA 94703
  938-8   DAVID RUTBERG                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.02        $0.00          $0.00        $0.00          $0.00         $0.00
     64                                                 Claims
          3493 East Avenue
          Rochester NY 14618
  938-8   THOMAS RYAN                      06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,153.34       $0.00          $0.00        $0.00          $0.00         $0.00
     66                                                 Claims
         Suite 200 201 California Street
         San Francisco CA 94111
Claim Notes: ISU CLAIM
  938-8   LILIANE SAADEH                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,419.47       $0.00          $0.00        $0.00          $0.00         $0.00
     68                                                 Claims
         459 Neptune Drive
         Redwood City CA 94065
Claim Notes: ISU CLAIM
  938-8   MARYAM SAEEDVAFA                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,325.98       $0.00          $0.00        $0.00          $0.00         $0.00
     70                                                 Claims
         660 W. Wayman Street #203
         Chicago IL 60661
Claim Notes: DEWITT ASSIGNED CLAIM
  938-8   SANDRA SAENZ                     06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $754.57        $0.00          $0.00        $0.00          $0.00         $0.00
     71                                                 Claims
         5207 Danbury Road
         Bethesda MD 20814
Claim Notes: WORKABLE ASSIGNED CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 99                  Exhibit C
                                                                             Document     Page 309 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-8   KELLY SAIIA                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $266.01        $0.00            $0.00        $0.00          $0.00         $0.00
     72                                             Claims
         13689 Buena Vista Dr
         Hesperia CA 92344
Claim Notes: ISU CLAIM
  938-8   DENISE SALMON                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.14        $0.00            $0.00        $0.00          $0.00         $0.00
     74                                             Claims
           2245 Kingcrest Cir
           Apopka FL 32712
  938-8   SHERIDAN SANDERS             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $192.91        $0.00            $0.00        $0.00          $0.00         $0.00
     75                                             Claims
         5107 Boulder Drive
         Oxon Hill MD 20745
Claim Notes: WORKABLE ASSIGNED CLAIM
  938-8   SIMONE SANDY                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $557.18        $0.00            $0.00        $0.00          $0.00         $0.00
     76                                             Claims
         1308 Monterey Ave
         Berkeley CA 94707
Claim Notes: ISU CLAIM
  938-8   KATRINA SANTIAGO             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $379.76        $0.00            $0.00        $0.00          $0.00         $0.00
     78                                             Claims
         1004 Woodglen Dr.
         Roseville CA 95661
Claim Notes: ISU CLAIM
  938-8   RICHARD SANTOS               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $978.24      $978.24          $978.24        $0.00          $0.00         $0.00
     79                                             Claims
           2004 Report Ave
           Stockton CA 95205
  938-8   SEI SASAKI                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,593.62       $0.00            $0.00        $0.00          $0.00         $0.00
     82                                             Claims
         2210 Lake Shore Ave
         Los Angeles CA 90039
Claim Notes: ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                       Desc Page
                                                                                                                                            Main No: 100                 Exhibit C
                                                                             Document     Page 310 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

  938-8   LAURA SCHAFER                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.07       $0.00            $0.00        $0.00          $0.00         $0.00
     86                                             Claims
          539 Terrace Springs Dr
          Orlando FL
  938-8   CASEY SCHIEFELBEIN           06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $302.28       $0.00            $0.00        $0.00          $0.00         $0.00
     88                                             Claims
         5700 Carbon Canyon Rd #115
         Brea CA 92823
Claim Notes: ISU CLAIM
  938-8   DUSTY SCHIEFELBEIN           06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $654.19       $0.00            $0.00        $0.00          $0.00         $0.00
     89                                             Claims
         3773 Lakewood Dr.
         Yorba Linda CA 92886
Claim Notes: ISU CLAIM
  938-9   KATIE SEWELL                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00       $9.52       $0.00            $0.00        $0.00          $0.00         $0.00
     00                                             Claims
         8320 Horseshoe Bar Rd
         Loomis CA 95650
Claim Notes: ISU CLAIM
  938-9   KIM SEWELL                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $54.34       $0.00            $0.00        $0.00          $0.00         $0.00
     01                                             Claims
         8320 Horseshoe Bar Rd
         Loomis CA 95650
Claim Notes: ISU CLAIM
  938-9   CHRISTINE SHAFFER            06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $1.90       $1.90            $1.90        $0.00          $0.00         $0.00
  03-90                                             Claims
      3
           2725 Colfax Ave. S.
           Minneapolis MN 55408
  938-9   JONATHAN SHARP               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $145.26     $145.26          $145.26        $0.00          $0.00         $0.00
     10                                             Claims
         1642 Bonack Loop
         P.O. Box 684
         Three Lakes WI 54562
Claim Notes: UPDATED ADDRESS ON 1/22/15, PER EMAIL FROM JONATHAN SHARP
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 101                Exhibit C
                                                                               Document     Page 311 of 541

  Case No.                        09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-9   ROBERT SHEMWELL                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $37.87       $37.87           $37.87        $0.00          $0.00         $0.00
  13-91                                               Claims
      3
          3698 Deuce Way
          Redding CA 96002
  938-9   NATALEE SHEPERD                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $261.11        $0.00            $0.00        $0.00          $0.00         $0.00
     14                                               Claims
         1810 1/2 Stuart Street
         Berkeley CA 94703
Claim Notes: ISU CLAIM
  938-9   GENE SHIN                      06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $2,066.85    $2,066.85     $2,066.85          $0.00          $0.00         $0.00
  16-91                                               Claims
      6
          1848 Tradan Dr
          San Jose CA 95132
  938-9   RIC SHUMWAY                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $154.12      $154.12          $154.12        $0.00          $0.00         $0.00
  20-92                                               Claims
      0
           1230 NE Hickman Suite 1
           Pullman WA 99163
  938-9   SIMON SIA                      06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $109.31      $109.31          $109.31        $0.00          $0.00         $0.00
     21                                               Claims
         40 Devon Drive
         East Brunswick NJ 08816
  938-9 RACHELLE SHELLY                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,656.54       $0.00            $0.00        $0.00          $0.00         $0.00
     26 SIKKEMA                                       Claims
         1006 Dwight Ave.
         Half Moon Bay CA 94019
Claim Notes: ISU CLAIM
  938-9   DORIS SIMPKINS                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $5.15        $5.15            $5.15        $0.00          $0.00         $0.00
  27-92                                               Claims
      7
          45951 Gate Creek Rd P.O.Box 67
          Vida OR 97488
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 102               Exhibit C
                                                                               Document     Page 312 of 541

  Case No.                        09-44943-DLT                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                         Date:                    10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                        Balance

  938-9   THOMAS SIMPSON                 12/02/2013   Priority Unsecured    Allowed     5200-000         $0.00   $22,076.96   $22,076.96     $22,076.96        $0.00          $0.00         $0.00
     28                                               Claims
          4970 N. BONITA RIDGE
          AVENUE
          TUCSON AZ 85750
  938-9   ALISON SKIDMORE                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $229.03        $0.00           $0.00        $0.00          $0.00         $0.00
     31                                               Claims
         2270 Pinebrook Rd
         Columbus OH 43220
Claim Notes: ISU CLAIM
  938-9   TONY SLADEK                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $3,805.64    $3,805.64      $3,805.64        $0.00          $0.00         $0.00
  32-93                                               Claims
      2
           PO Box 1281
           Pacifica CA 94044
  938-9   SHAWN SLEVIN                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,034.80    $1,034.80      $1,034.80        $0.00          $0.00         $0.00
     33                                               Claims
          30-17 89th Street
          East Elmhurst NY 11369
  938-9   LISA SMITH                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $27.16       $27.16          $27.16        $0.00          $0.00         $0.00
     36                                               Claims
           245 Front St
           Brooklyn NY 11201
  938-9   PENELOPE SMITH                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $9.49        $9.49           $9.49        $0.00          $0.00         $0.00
  40-94                                               Claims
      0
           1415 Libby Loop Road
           Prescott AZ 86303
  938-9   STEPHEN SMITH                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.01        $0.00           $0.00        $0.00          $0.00         $0.00
     41                                               Claims
          439 Walnut Street
          Winnetka IL 60093
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 103                Exhibit C
                                                                             Document     Page 313 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-9   DAVID SNYDER                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00        $4.06       $4.06            $4.06        $0.00          $0.00         $0.00
  43-94                                             Claims
      3
           278 First Avenue
           Dayton TN 37321
  938-9   JODI SOMERS                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $764.50      $764.50          $764.50        $0.00          $0.00         $0.00
  44-94                                             Claims
      4
          2151 Avy Ave
          Menlo Park CA 94025
  938-9   CLINTON SOUTHARD             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,811.70       $0.00            $0.00        $0.00          $0.00         $0.00
     45                                             Claims
         2 Crestline Dr., Apt. 7
         San Francisco CA 94131
Claim Notes: ISU CLAIM
  938-9   ADRIAN ST PIERRE             06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00   $11,946.29       $0.00            $0.00        $0.00          $0.00         $0.00
     49                                             Claims
         13896 River Road
         Destrehan LA 70047
Claim Notes: DUPLICATE CLAIM
  938-9   BILLIE STARK                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $266.01        $0.00            $0.00        $0.00          $0.00         $0.00
     55                                             Claims
         16390 Field St.
         Victorville CA 92395
Claim Notes: ISU CLAIM
  938-9   MALINDA STECKLY              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,841.91    $1,841.91     $1,841.91          $0.00          $0.00         $0.00
  58-95                                             Claims
      8
           29421 S Obannon
           Garden City MO 64747
  938-9   JESSICA STEWART              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $180.02        $0.00            $0.00        $0.00          $0.00         $0.00
     64                                             Claims
         1629 Virginia PO Box 2912
         Wrightwood CA 92397
Claim Notes: ISU CLAIM
                                          Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                            Desc Page
                                                                                                                                                 Main No: 104                Exhibit C
                                                                                Document     Page 314 of 541

  Case No.                         09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                       CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:                 05/14/2010

 Claim               Creditor Name          Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                          Balance

  938-9   SCOTT STROUD                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $342.07      $342.07          $342.07        $0.00          $0.00         $0.00
  72-97                                                Claims
      2
          2168 Rosswood Drive
          San Jose CA 95124
  938-9   ROBERT STROUSE                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,060.14       $0.00            $0.00        $0.00          $0.00         $0.00
     73                                                Claims
         501 Overbrook Drive
         Columbus OH 43214
Claim Notes: ISU CLAIM
  938-9   BEN SUTHERLAND                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,236.47       $0.00            $0.00        $0.00          $0.00         $0.00
     78                                                Claims
         1050 Capp St.
         San Francisco CA 94110
Claim Notes: ISU CLAIM
  938-9   CYNTHIA SWANN                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,527.18       $0.00            $0.00        $0.00          $0.00         $0.00
     81                                                Claims
          7417 Georgetown Ct
          McLean VA 22102
  938-9   GREGORY SWAYNE                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $3,046.50       $0.00            $0.00        $0.00          $0.00         $0.00
     82                                                Claims
          760 Lake Mist Cove
          Alpharetta GA 30004
  938-9   GERALD TALAVERA                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $4,718.45    $4,718.45     $4,718.45          $0.00          $0.00         $0.00
     90                                                Claims
          9 Barrow Street Apt 3E
          New York NY 10014
  938-9   HARLAN TALLEY                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $1.61        $1.61            $1.61        $0.00          $0.00         $0.00
  92-99                                                Claims
      2
          15705 NE 30th Ave
          Vancouver WA 98686
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 105                Exhibit C
                                                                             Document     Page 315 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-9   KEVIN TAN                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.85        $0.00            $0.00        $0.00          $0.00         $0.00
     93                                             Claims
         6279 BACH DR
         WEST CHESTER OH 45069
Claim Notes: ADDRESS CHANGED FROM 8762 Haverhill Lane, Cincinnati, OH 45236 TO 6279 BACH DR, WEST CHESTER, OH 45069 ON 5/7/15 PER DOJ LIST
  938-9   JEFF TANABE                  06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $537.90        $0.00            $0.00        $0.00          $0.00         $0.00
     94                                             Claims
         172 Collins Street
         San Francisco CA 94118
Claim Notes: ISU CLAIM
  938-9   BENJAMIN TAYLOR              10/29/2013   Priority Unsecured    Allowed     5200-000         $0.00    $3,877.35    $3,877.35     $3,877.35          $0.00          $0.00         $0.00
     99                                             Claims
          83 Howe Lane
          Hollis NH 03049
  938-1   DAVID TAYLOR                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,664.35       $0.00            $0.00        $0.00          $0.00         $0.00
    000                                             Claims
           5508 Muirwood Ct
           Powder Springs GA 30127
  938-1   STEWART THOMAS               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $328.62      $328.62          $328.62        $0.00          $0.00         $0.00
    004                                             Claims
          245 Brook Street
          Fort Walton Beach FL 32648
  938-1   CHRISTOPHER                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $6.02        $6.02            $6.02        $0.00          $0.00         $0.00
    005   THOMPSON                                  Claims
          807 Labrook Court
          Fort Walton Beach FL 32547
  938-1   KIMBERLY THURMAN             06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $152.62        $0.00            $0.00        $0.00          $0.00         $0.00
    007                                             Claims
         7624 Windsor Ave
         Hesperia CA 92345
Claim Notes: ISU CLAIM
  938-1   NANCY THWEATT                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,125.71    $1,125.71     $1,125.71          $0.00          $0.00         $0.00
  008-1                                             Claims
    008
          210 S.Juniper St.
          Escondido CA 92025
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 106                 Exhibit C
                                                                             Document     Page 316 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-1   TIMOTHY TIETJEN              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $637.59        $0.00            $0.00        $0.00          $0.00         $0.00
    010                                             Claims
         6 Diablo Circle
         Lafayette CA 94549
Claim Notes: ISU CLAIM
  938-1   GABRIEL TOPETE               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $298.60      $298.60          $298.60        $0.00          $0.00         $0.00
  013-1                                             Claims
    013
          630 11th Ave
          Menlo Park CA 94025
  938-1   AMBER TRAMMELL               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00      $99.79        $0.00            $0.00        $0.00          $0.00         $0.00
    014                                             Claims
         6401 Everest Way
         Sacramento CA 95842
Claim Notes: ISU CLAIM
  938-1   EVALANI TUATOO               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.04        $0.00            $0.00        $0.00          $0.00         $0.00
    020                                             Claims
          33 E Audrey Drive NW
          Fort Walton Beach FL 32548
  938-1   MELINDA TUCKER               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $365.42        $0.00            $0.00        $0.00          $0.00         $0.00
    023                                             Claims
         621 Marnice Rd
         Rio Linda CA 95673
Claim Notes: ISU CLAIM
  938-1   VIRGINIA UNRUH               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,328.49       $0.00            $0.00        $0.00          $0.00         $0.00
    026                                             Claims
         7290 Meadowlark Lane
         Sheridan CA 95681
Claim Notes: ISU CLAIM
  938-1   MARBELY URBINA               06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,020.51       $0.00            $0.00        $0.00          $0.00         $0.00
    027                                             Claims
         2117 Tsushima
         Hercules CA 94547
Claim Notes: ISU CLAIM
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 107                Exhibit C
                                                                             Document     Page 317 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-1   ROBERT VALIK                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $454.70      $454.70          $454.70        $0.00          $0.00         $0.00
    029                                             Claims
          56 70th St
          Guttenberg NJ 70934
  938-1   GABRIEL VERGARA              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $2,684.79       $0.00            $0.00        $0.00          $0.00         $0.00
    040                                             Claims
         239 East Benbow Street
         Covina CA 91722
Claim Notes: ISU CLAIM
  938-1   KELLY VERONA                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.77        $0.00            $0.00        $0.00          $0.00         $0.00
    041                                             Claims
          17432 S. 157th Pl.
          Gilbert AZ 85296
  938-1   RAJATH VIKRAM                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $751.53      $751.53          $751.53        $0.00          $0.00         $0.00
  043-1                                             Claims
    043
           6035 Broadway Apt. 3 E
           The Bronx NY 10471
  938-1   JOHNNY VILLA                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $5,016.78    $5,016.78     $5,016.78          $0.00          $0.00         $0.00
  044-1                                             Claims
    044
          3605 CRB 2170 P O Box 32
          Stanton TX 79782
  938-1   MARIE VLACHOS                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $281.19        $0.00            $0.00        $0.00          $0.00         $0.00
    046                                             Claims
         3160 King Edward Ct.
         West Sacramento CA 95691
Claim Notes: ISU CLAIM
  938-1   DAVID VOLZ                   06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.01        $0.00            $0.00        $0.00          $0.00         $0.00
    049                                             Claims
          2581 Scorpio Drive
          Colorado Springs CO 80906
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 108                 Exhibit C
                                                                              Document     Page 318 of 541

  Case No.                       09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                       Balance

  938-1   OLIVIA WAKEMAN                06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $48.38      $48.38           $48.38        $0.00          $0.00         $0.00
  053-1                                              Claims
    053
           6406 Yaupon Dr.
           Austin TX 78759
  938-1   JAMES F WALLS                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $23.45      $23.45           $23.45        $0.00          $0.00         $0.00
  057-1                                              Claims
    057
          4603 Rosedale Ave
          Austin TX 78756
  938-1   DONNA WASHINGTON              06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $156.33       $0.00            $0.00        $0.00          $0.00         $0.00
    060                                              Claims
         445 E 274th St
         Euclid OH 44132
Claim Notes: ISU CLAIM
  938-1   JAY WEINFUSS                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $170.35     $170.35          $170.35        $0.00          $0.00         $0.00
  065-1                                              Claims
    065
          1565 W Keating Ave
          Mesa AZ 85202
  938-1   CATHERINE                     06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $0.28       $0.00            $0.00        $0.00          $0.00         $0.00
    067   WEITZENKORN                                Claims
          4012 Sinclair Ave
          Austin TX 78756
  938-1   WILLIAM WELCH                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $238.63     $238.63          $238.63        $0.00          $0.00         $0.00
  068-1                                              Claims
    068
          1417 Nebraska Ave
          Palm Harbor FL 34683
  938-1   CHRYSTAL WELLS                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $266.01       $0.00            $0.00        $0.00          $0.00         $0.00
    070                                              Claims
         22356 Broken Lance Rd
         Apple Valley CA 92307
Claim Notes: ISU CLAIM
                                        Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 109               Exhibit C
                                                                              Document     Page 319 of 541

  Case No.                       09-44943-DLT                                                                                   Trustee Name:            Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                         Date:                    10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                    Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                       Balance

  938-1   NICHOLAS WEST                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $688.04        $0.00           $0.00        $0.00          $0.00         $0.00
    073                                              Claims
         7808 Watson Way
         Citrus Heights CA 95610
Claim Notes: ISU CLAIM
  938-1   PEARL WHETZEL                 06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $20.72       $20.72          $20.72        $0.00          $0.00         $0.00
  074-1                                              Claims
    074
          10704 Wynfield Court
          Glenn Dale MD 20769
  938-1   CARLA WHITE                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $250.10        $0.00           $0.00        $0.00          $0.00         $0.00
    075                                              Claims
         1348 San Bruno Ave
         San Francisco CA 94110
Claim Notes: ISU CLAIM
  938-1   JOHN WHITTLE                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $4,486.50    $4,486.50     $4,486.50         $0.00          $0.00         $0.00
  078-1                                              Claims
    078
          805 Barton Blvd.
          Austin TX 78704
  938-1   BOBBIE WILLIS                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $266.01        $0.00           $0.00        $0.00          $0.00         $0.00
    088                                              Claims
         13158 Iroquois Rd
         Apple Valley CA 92308
Claim Notes: ISU CLAIM
  938-1   BRUCE WINNING                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $419.06        $0.00           $0.00        $0.00          $0.00         $0.00
    093                                              Claims
         920 Villa Del Sol
         El Dorado Hills CA 95762
Claim Notes: ISU CLAIM
  938-1   REBECCA WINTON                06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00     $142.26        $0.00           $0.00        $0.00          $0.00         $0.00
    094                                              Claims
         1110 Sinclair Way
         Roseville CA 95747
Claim Notes: ISU CLAIM
                                         Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 110                Exhibit C
                                                                               Document     Page 320 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class       Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                              Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-1   BENSON WONG                    06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $100.25      $100.25          $100.25        $0.00          $0.00         $0.00
  097-1                                               Claims
    097
           167 Ninth Avenue
           San Francisco CA 94118
  938-1   SHEILA WOODS                   06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,706.77       $0.00            $0.00        $0.00          $0.00         $0.00
    101                                               Claims
         611 Francisco St. PO Box 2023
         El Granada CA
Claim Notes: ISU CLAIM
  938-1   HOLLY WOTHERSPOON              06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00     $457.46      $457.46          $457.46        $0.00          $0.00         $0.00
  102-1                                               Claims
    102
          4725 Highland Dr.
          Bellevue WA 98006
  938-1   ALAN YEO                       06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00      $93.43       $93.43           $93.43        $0.00          $0.00         $0.00
  105-1                                               Claims
    105
          8820 SW Morgan Drive
          Beaverton OR 97008
  938-1   KENNETH ZABLOTNY               06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00       $1.45        $1.45            $1.45        $0.00          $0.00         $0.00
  110-1                                               Claims
    110
          17 Waycross Road
          Fairport NY 14450
  938-1   BRADLEY ZIMMER                 06/15/2010   Priority Unsecured   Disallowed   5200-000         $0.00    $1,264.05       $0.00            $0.00        $0.00          $0.00         $0.00
    117                                               Claims
          2500 Peachtree Rd Suite 202
          Atlanta GA 30305
  938-1   ARNOLD ZIPPEL                  06/15/2010   Priority Unsecured    Allowed     5200-000         $0.00    $1,360.64    $1,360.64     $1,360.64          $0.00          $0.00         $0.00
  119-1                                               Claims
    119
          3321 Pierce Street
          San Franisco CA 94123
                                          Case 09-44943              Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                Desc Page
                                                                                                                                                     Main No: 111                Exhibit C
                                                                                      Document     Page 321 of 541

   Case No.                      09-44943-DLT                                                                                         Trustee Name:             Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                               Date:                     10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name         Claim           Claim Class           Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                       Date                                 Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                              Balance

    939   MARY E STEELE                   06/29/2010   Priority Unsecured        Allowed     5200-000         $0.00     $833.33      $833.33          $833.33        $0.00          $0.00         $0.00
                                                       Claims
         3700B W FULTON ST
         SEATTLE WA 98199
Claim Notes:   ADDRESS CHANGED FROM 2602 37TH AVE W, SEATTLE, WA 98199 TO 3700B W FULTON ST, SEATTLE, WA 98199 ON 5/6/15 PER DOJ LIST
    941   STEPHANIE DEITERS               08/10/2010   Priority Unsecured        Allowed     5200-000         $0.00    $1,588.58    $1,588.58     $1,588.87          $0.00          $0.00         $0.00
                                                       Claims
         2075 WASHINGTON ROAD
         WASHINGTON IL 61571
Claim Notes: AMENDED CLAIM
    943   BRENT LLORA                     02/14/2011   Priority Unsecured        Allowed     5200-000         $0.00    $1,271.95    $1,271.95     $1,271.95          $0.00          $0.00         $0.00
                                                       Claims
           232 ELIJAH SIMMONS RD
           WOODRUFF SC 29388
Claim Notes:     AMENDED CLAIM FILED ON 5/17/13


                 ADDRESS CHANGED FROM 3047 CROSS ANCHOR RD, WOODRUFF, SC, 29388 TO 232 ELIJAH SIMMONS RD, WOODRUFF, SC 29388 ON 5/4/15 PER DOJ LIST
    946   SABINE WATERMANN                   Priority Unsecured  Allowed    5200-000           $0.00   $5,750.00   $5,750.00       $5,750.00        $0.00                           $0.00         $0.00
                                             Claims
           105 SERRA WAY #163
           MILIPATAS CA 95035
    951   SABINE WATERMANN        09/26/2011 Priority Unsecured Disallowed  5200-000           $0.00   $5,750.00       $0.00           $0.00        $0.00                           $0.00         $0.00
                                                       Claims
         105 Serra Way #163
         Milpitas CA 95035
Claim Notes:     Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    955   SARA MCCOY                      04/25/2012   Priority Unsecured       Disallowed   5200-000         $0.00    $3,020.00       $0.00            $0.00        $0.00          $0.00         $0.00
                                                       Claims
           211 HARBOR DR
           CLAYMONT DE 19703
Claim Notes:      THIS CLAIM AMENDS CLAIM 668 - COURT FIXED CLAIM 668 TO REFLECT AMENDMENT


                 ADDRESS CHANGED FROM 1057 EAGLE ROAD, APT Q-41, WAYNE, PA 19087 TO 211 HARBOR DR, CLAYMONT, DE 19703 ON 5/4/15 PER DOJ LIST
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 112              Exhibit C
                                                                             Document     Page 322 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim    Uniform     Scheduled     Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                             Status    Tran Code   Amount        Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                    Balance

   958   JOSHUA WEIHNACHT              11/14/2012   Priority Unsecured    Allowed   5200-000         $0.00     $2,331.99    $2,331.99     $2,331.99         $0.00         $0.00         $0.00
                                                    Claims
         360 SMITH ST., APT. 5G
         Brooklyn NY 11231
   959   RANDALL BURKHOLZ              04/01/2013   Priority Unsecured    Allowed   5200-000      $7,897.51    $7,897.51    $7,897.51     $7,897.51         $0.00         $0.00         $0.00
                                                    Claims
         9345 E CARIBBEAN LN.
         SCOTTSDALE AZ 85260
Claim Notes:   WELLFUND CLAIM


                 ADDRESS CHANGED FROM 3864 STONERIDGE ROAD, CARLSBAD, CA 92010 TO 9345 E CARIBBEAN LN., SCOTTSDALE, AZ 85260 ON 4/30/15 PER DOJ LIST
 ACCT    POPOWCER KATTEN,         10/11/2017 Accountant for     Allowed     3420-000         $32.45        $32.45      $32.45           $0.00        $0.00                $0.00        $32.45
         LTD.                                Trustee Expenses
                                             (Other Firm)
          35 E. WACKER DR., SUITE
          1550
          CHICAGO IL 60601
 ACCT    KUTCHINS, ROBBINS &      09/12/2017 Accountant for     Allowed     3410-000          $0.00     $2,766.50   $2,765.00           $0.00        $0.00                $0.00     $2,765.00
         DIAMOND                                    Trustee Fees (Other
                                                    firm)
          35 EAST WACKER DRIVE
          SUITE 690
          CHICAGO IL 60601
 ACCT    POPOWCER KATTEN,              10/11/2017   Accountant for        Allowed   3410-000         $0.00    $39,940.50   $39,940.50         $0.00         $0.00         $0.00    $39,940.50
         LTD.                                       Trustee Fees (Other
                                                    firm)
          35 E. WACKER DR., SUITE
          1550
          CHICAGO IL 60601
         SPERLING & SLATER             07/17/2014
                                           Attorney for Trustee Allowed             3220-000         $0.00     $3,723.95    $3,723.95     $3,723.95         $0.00         $0.00         $0.00
         P.C.                              Expenses (Other
                                           Firm)
Claim Notes:   FINAL EXPENSES PURSUANT TO COURT ORDER DATED 6/3/14
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 113                Exhibit C
                                                                              Document     Page 323 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

         SPERLING & SLATER             09/12/2013
                                           Attorney for Trustee Allowed   3220-000                    $0.00   $17,482.91   $17,482.91     $17,482.91         $0.00          $0.00         $0.00
         P.C.                              Expenses (Other
                                           Firm)
Claim Notes:   SECOND INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 9/11/13
         SPERLING & SLATER             09/27/2012
                                            Attorney for Trustee Allowed    3220-000                  $0.00   $32,326.14   $32,071.94     $32,071.94         $0.00          $0.00         $0.00
         P.C.                               Expenses (Other
                                            Firm)
Claim Notes:   FIRST INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 9/26/12
  1JBE   JENNER & BLOCK LLP            03/29/2018   Attorney for Trustee   Allowed   3220-000         $0.00    $5,152.02    $5,152.02      $5,162.02         $0.00          $0.00         $0.00
                                                    Expenses (Other
                                                    Firm)
Claim Notes:   PAYMENT OF FIRST CHAPTER 7 INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 8/3/10


              NOTE: THE PROPOSED FINAL SEYFARTH FEES HAVE BEEN LOWERED BY $10.00 TO ACCOUNT FOR OVERPAY OF THIS CLAIM.
  6JBE   JENNER & BLOCK LLP     06/28/2012 Attorney for Trustee Allowed 3220-000         $0.00    $2,435.64    $2,435.64                   $2,435.64         $0.00          $0.00         $0.00
                                            Expenses (Other
                                            Firm)
Claim Notes:   EXPENSES FOR SIXTH INTERIM FEE APPLICATION PURSUANT TO COURT ORDER DATED 06/27/12.
  7JBE   JENNER & BLOCK LLP            03/28/2018
                                          Attorney for Trustee Allowed 3220-000         $0.00                  $1,228.43    $1,228.43      $1,228.43         $0.00          $0.00         $0.00
                                          Expenses (Other
                                          Firm)
  8JBE JENNER & BLOCK LLP      12/05/2013 Attorney for Trustee Allowed 3220-000         $0.00                  $1,015.15    $1,015.15      $1,015.15         $0.00          $0.00         $0.00
                                          Expenses (Other
                                          Firm)
Claim Notes: PAYMENT OF EIGHTH INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 11/26/13.
  9JBE   JENNER & BLOCK LLP            06/25/2014
                                           Attorney for Trustee Allowed  3220-000                     $0.00     $602.43      $525.04          $525.04        $0.00          $0.00         $0.00
                                           Expenses (Other
                                           Firm)
Claim Notes:   PAYMENT OF NINTH INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 6/25/14.
 ATTY    WINTHROP &                    03/28/2018
                                           Attorney for Trustee Allowed  3220-000                     $0.00      $11.68       $11.68           $11.68        $0.00          $0.00         $0.00
         WEINSTINE LLC                     Expenses (Other
                                           Firm)
Claim Notes:   FOURTH INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 12/26/12
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 114                Exhibit C
                                                                              Document     Page 324 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

 ATTY    WINTHROP &                    09/07/2012
                                            Attorney for Trustee Allowed    3220-000                  $0.00     $338.56      $338.56          $338.56        $0.00          $0.00         $0.00
         WEINSTINE                          Expenses (Other
                                            Firm)
Claim Notes:   THIRD INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 9/5/12
 ATTY    BALLARD SPAHR LLP             09/07/2012
                                            Attorney for Trustee Allowed    3220-000                  $0.00      $61.40       $61.40           $61.40        $0.00          $0.00         $0.00
                                            Expenses (Other
                                            Firm)
Claim Notes:   FIRST INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 9/5/12
 SPEC    POLSINELLI SHUGHART           10/10/2013
                                             Attorney for Trustee Allowed   3220-000                  $0.00    $1,043.25    $1,043.25     $1,043.25          $0.00          $0.00         $0.00
         PC                                  Expenses (Other
                                             Firm)
Claim Notes:   SIXTH INTERIM EXPENSES - PURSUANT TO COURT ORDER DATED 10/9/13
 10JBE   JENNER & BLOCK LLP            07/14/2016
                                           Attorney for Trustee Allowed 3220-000          $0.00    $1,256.67   $1,256.67     $1,256.67                       $0.00          $0.00         $0.00
                                           Expenses (Other
                                           Firm)
Claim Notes:   PAYMENT OF TENTH INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 7/13/16 PURSUANT TO COURT ORDER DATED 7/13/16
 2ATT    PAINE HAMBLEN LLP             03/28/2018
                                        Attorney for Trustee               Allowed   3220-000         $0.00      $21.60       $21.60           $21.60        $0.00          $0.00         $0.00
    Y                                   Expenses (Other
                                        Firm)
 ATTY STEIN & ROTMAN                    Attorney for Trustee               Allowed   3220-000         $0.00     $500.00      $359.38          $359.38        $0.00          $0.00         $0.00
   EXP                                  Expenses (Other
                                        Firm)
Claim Notes: COLLECTION COUNSEL EXPENSES
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   3220-000         $0.00     $320.05      $320.05          $320.05        $0.00          $0.00         $0.00
 ATTY    PC                                         Expenses (Other
    E                                               Firm)
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   3220-000         $0.00    $5,038.72    $5,038.72     $5,038.72          $0.00          $0.00         $0.00
 ATTY    PC                                         Expenses (Other
    E                                               Firm)
 SPEC    WINTHROP &                                 Attorney for Trustee   Allowed   3220-000         $0.00       $6.24        $6.24            $6.24        $0.00          $0.00         $0.00
 ATTY    WEINSTINE                                  Expenses (Other
    E                                               Firm)
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   3220-000         $0.00    $1,507.58    $1,507.58     $1,507.58          $0.00          $0.00         $0.00
 ATTY    PC                                         Expenses (Other
    E                                               Firm)
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 115                Exhibit C
                                                                              Document     Page 325 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

 SPEC    WINTHROP &                                 Attorney for Trustee   Allowed   3220-000         $0.00     $607.00      $607.00          $607.00        $0.00          $0.00         $0.00
 ATTY    WEINSTINE, P.A.                            Expenses (Other
    F                                               Firm)
 1ATT    SNELL & WILMER                09/07/2012
                                            Attorney for Trustee Allowed    3220-000                  $0.00    $1,857.60    $1,857.60     $1,857.60          $0.00          $0.00         $0.00
    Y                                       Expenses (Other
                                            Firm)
Claim Notes:   FIRST INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 9/5/12
 1ATT    PAINE HAMBLEN LLP             09/07/2012
                                            Attorney for Trustee Allowed    3220-000                  $0.00     $247.80      $247.80          $247.80        $0.00          $0.00         $0.00
    Y                                       Expenses (Other
                                            Firm)
Claim Notes:   FIRST INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 9/5/12
 1ATT   STEARNS WEAVER          03/27/2014 Attorney for Trustee Allowed   3220-000                    $0.00    $1,816.05    $1,816.05     $1,816.05          $0.00          $0.00         $0.00
    Y   MILLER WEISSLER                    Expenses (Other
        ALHADEFF &                         Firm)
        SITTERSON, P.A.
Claim Notes: FIRST INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 3/26/14
  2JBE   JENNER & BLOCK LLP                Attorney for Trustee Allowed  3220-000                     $0.00    $9,584.72    $6,148.97     $6,148.97          $0.00          $0.00         $0.00
                                           Expenses (Other
                                           Firm)
  3ATT PAINE HAMBLEN LLP        05/31/2013 Attorney for Trustee Allowed  3220-000                     $0.00     $180.55      $160.00          $160.00        $0.00          $0.00         $0.00
     Y                                     Expenses (Other
                                           Firm)
Claim Notes: THIRD INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 5/29/13
 4ATT    PAINE HAMBLEN LLP             11/26/2013
                                           Attorney for Trustee Allowed   3220-000                    $0.00       $3.70        $3.70            $3.70        $0.00          $0.00         $0.00
    Y                                      Expenses (Other
                                           Firm)
Claim Notes:   FOURTH INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 11/26/13
 4ATT    SNELL & WILMER                11/26/2013
                                           Attorney for Trustee Allowed   3220-000                    $0.00      $17.59       $17.59           $17.59        $0.00          $0.00         $0.00
    Y                                      Expenses (Other
                                           Firm)
Claim Notes:   FOURTH INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 11/26/13
  5JBE   JENNER & BLOCK LLP                         Attorney for Trustee   Allowed   3220-000         $0.00    $5,082.63    $4,705.34     $4,705.34          $0.00          $0.00         $0.00
                                                    Expenses (Other
                                                    Firm)
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 116                Exhibit C
                                                                              Document     Page 326 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled       Claim          Amount          Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount         Amount          Allowed          Paid                                      Remaining
                                                                                                                                                                                            Balance

 5ATT    PAINE HAMBLEN LLP             03/27/2014
                                             Attorney for Trustee Allowed    3220-000                 $0.00        $564.30         $444.28          $444.28        $0.00          $0.00         $0.00
    Y                                        Expenses (Other
                                             Firm)
Claim Notes:    FIFTH INTERIM EXPENSES, PURSUANT TO COURT ORDER DATED 3/26/14
 1ATT    SEYFARTH SHAW LLP                          Attorney for Trustee   Allowed   3120-000         $0.00    $398,279.54     $383,211.41     $380,171.08         $0.00          $0.00     $3,040.33
   YE                                               Expenses (Trustee
                                                    Firm)
Claim Notes:   1ST EXPENSE APP PURSUANT TO COURT ORDER DATED 5/11/10 (DKT. NO. 251)
               2ND EXPENSE APP PURSUANT TO COURT ORDER DATED 9/14/10 (DKT. NO. 359)
               3RD EXPENSE APP PURSUANT TO COURT ORDER DATED 12/8/10 (DKT. NO. 430)
               4TH EXPENSE APP PURSUANT TO COURT ORDER DATED 3/16/11 (DKT. NO. 510)
               5TH EXPENSE APP PURSUANT TO COURT ORDER DATED 8/10/11 (DKT. NO. 630)
               6TH EXPENSE APP PURSUANT TO COURT ORDER DATED 11/22/11 (DKT. NO. 707)
               7THEXPENSE APP PURSUANT TO COURT ORDER DATED 4/18/12 (DKT. NO. 809)
               8TH EXPENSE APP PURSUANT TO COURT ORDER DATED 9/12/12 (DKT. NO. 891)
               9TH EXPENSE APP PURSUANT TO COURT ORDER DATED 12/28/12 (DKT. NO. 923)
               10TH EXPENSE APP PURSUANT TO COURT ORDER DATED 5/29/13 (DKT. NO. 950)
               11TH EXPENSE APP PURSUANT TO COURT ORDER DATED 11/26/13 (DKT. NO. 991)
               12TH EXPENSE APP PURSUANT TO COURT ORDER DATED 3/26/14 (DKT. NO. 1025)
               13TH EXPENSE APP PURSUANT TO COURT ORDER DATED 8/20/14 (DKT. NO. 1049)
               14TH EXPENSE APP PURSUANT TO COURT ORDER DATED 11/21/14 (DKT. NO. 1056)
               15TH EXPENSE APP PURSUANT TO COURT ORDER DATED 5/12/15 (DKT. NO. 1072)
               16TH EXPENSE APP PURSUANT TO COURT ORDER DATED 9/8/15 (DKT. NO. 1098)
               17TH EXPENSE APP PURSUANT TO COURT ORDER DATED 3/30/16 (DKT. NO. 1130)
               18TH EXPENSE APP PURSUANT TO COURT ORDER DATED 12/28/16 (DKT. NO. 1149)
               19TH EXPENSE APP PURSUANT TO COURT ORDER DATED ____________
               (ADDED $3,040.33 TO AMT. CLAIMED AND AMT. ALLOWED)
         SPERLING & SLATER          09/27/2012 Attorney for Trustee Allowed 3210-000                  $0.00    $268,680.12     $268,680.12     $268,680.12         $0.00          $0.00         $0.00
         P.C.                                Fees (Other Firm)
Claim Notes:    FIRST INTERIM FEES PURUSANT TO COURT ORDER DATED 9/26/12
        SPERLING & SLATER       07/17/2014 Attorney for Trustee            Allowed   3210-000         $0.00   $1,421,725.00   $1,421,725.00   $1,421,725.00        $0.00          $0.00         $0.00
        P.C.                               Fees (Other Firm)
Claim Notes: FINAL FEES PURSANT TO COURT ORDER DATED 6/3/14
        SPERLING & SLATER       09/12/2013 Attorney for Trustee Allowed              3210-000         $0.00    $145,132.00     $145,132.00     $145,132.00         $0.00          $0.00         $0.00
        P.C.                               Fees (Other Firm)
Claim Notes: SECOND INTERIM FEES PURUSANT TO COURT ORDER DATED 9/11/13
                                       Case 09-44943         Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                  Desc Page
                                                                                                                                       Main No: 117                Exhibit C
                                                                        Document     Page 327 of 541

  Case No.                      09-44943-DLT                                                                            Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                  Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim       Claim Class    Claim     Uniform    Scheduled     Claim        Amount         Amount         Interest         Tax            Net
  No.:                                   Date                       Status   Tran Code   Amount       Amount        Allowed          Paid                                      Remaining
                                                                                                                                                                                Balance

  1JBF   JENNER & BLOCK LLP            03/29/2018
                                            Attorney for Trustee Allowed  3210-000          $0.00     $376,470.00   $376,470.00    $376,470.00         $0.00          $0.00         $0.00
                                            Fees (Other Firm)
Claim Notes:   PAYMENT OF FIRST CHAPTER 7 INTERIM FEES PURSUANT TO COURT ORDER DATED 8/3/10
  6JBF   JENNER & BLOCK LLP            06/28/2012
                                             Attorney for Trustee Allowed  3210-000          $0.00     $42,960.70    $42,960.70     $42,960.70         $0.00          $0.00         $0.00
                                             Fees (Other Firm)
Claim Notes:   FEES FOR SIXTH INTERIM FEE APPLICATION PURSUANT TO COURT ORDER DATED 06/27/12.
  7JBF   JENNER & BLOCK, LLP           12/31/2012
                                           Attorney for Trustee Allowed  3210-000             $0.00    $63,364.50    $61,993.50     $61,993.50         $0.00          $0.00         $0.00
                                           Fees (Other Firm)
Claim Notes:   SEVENTH INTERIM FEES & EXPENSES PURSUANT TO COURT ORDER DATED 12/28/12
  8JBF   JENNER & BLOCK LLP            12/05/2013
                                           Attorney for Trustee Allowed  3210-000             $0.00    $21,314.00    $19,641.73     $19,641.73         $0.00          $0.00         $0.00
                                           Fees (Other Firm)
Claim Notes:   PAYMENT OF EIGHTH INTERIM FEES PURSUANT TO COURT ORDER DATED 11/26/13.
  9JBF   JENNER & BLOCK LLP            06/25/2014
                                           Attorney for Trustee Allowed  3210-000             $0.00    $68,474.00    $63,708.90     $63,708.90         $0.00          $0.00         $0.00
                                           Fees (Other Firm)
Claim Notes:   PAYMENT OF NINTH INTERIM FEES PURSUANT TO COURT ORDER DATED 11/26/13.
 ATTY   WINTHROP &              12/26/2012 Attorney for Trustee Allowed       3210-00         $0.00      $433.00       $433.00          $433.00        $0.00          $0.00         $0.00
        WEINSTINE LLC                      Fees (Other Firm)
Claim Notes: FOURTH INTERIM FEES PURSUANT TO COURT ORDER DATED 12/26/12
 ATTY    BALLARD SPAHR LLP             09/07/2012
                                             Attorney for Trustee Allowed     3210-000        $0.00     $3,775.00     $3,775.00      $3,775.00         $0.00          $0.00         $0.00
                                             Fees (Other Firm)
Claim Notes:   FIRST INTERIM FEES, PURSUANT TO COURT ORDER DATED 9/5/12
 ATTY   WINTHROP &               09/07/2012 Attorney for Trustee Allowed      3210-000        $0.00      $475.00       $475.00          $475.00        $0.00          $0.00         $0.00
        WEINSTINE                           Fees (Other Firm)
Claim Notes: THIRD INTERIM FEES, PURSUANT TO COURT ORDER DATED 9/5/12
 SPEC   POLSINELLI SHUGHART       04/18/2012 Attorney for Trustee Allowed     3210-000        $0.00    $18,346.54    $18,346.54     $18,346.54         $0.00          $0.00         $0.00
        PC                                   Fees (Other Firm)
Claim Notes: FIFTH INTERIM FEES - PURSUANT TO COURT ORDER DATED 4/18/12
 SPEC   POLSINELLI SHUGHART      10/10/2013 Attorney for Trustee Allowed      3210-000        $0.00     $7,129.00     $7,129.00      $7,129.00         $0.00          $0.00         $0.00
        PC                                  Fees (Other Firm)
Claim Notes: SIXTH INTERIM FEES PURSUANT TO COURT ORDER ENTERED 10/9/13
 10JBF   JENNER & BLOCK LLP            07/14/2016
                                           Attorney for Trustee Allowed 3210-000              $0.00    $16,400.50    $16,400.50     $16,400.50         $0.00          $0.00         $0.00
                                           Fees (Other Firm)
Claim Notes:   PAYMENT OF TENTH INTERIM FEES PURSUANT TO COURT ORDER DATED 7/13/16
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 118                Exhibit C
                                                                              Document     Page 328 of 541

  Case No.                      09-44943-DLT                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled     Claim        Amount         Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount        Allowed          Paid                                      Remaining
                                                                                                                                                                                        Balance

 SPEC    LEGALPEOPLE, LLC                   Attorney for Trustee Allowed             3210-000         $0.00    $50,895.00    $50,895.00     $50,895.00         $0.00          $0.00         $0.00
 ATTY                                       Fees (Other Firm)
Claim Notes:    FOURTH INTERIM FEES PER COURT ORDER DATED 11/22/11
 SPEC    LEGALPEOPLE, LLC              Attorney for Trustee     Allowed              3210-000         $0.00    $61,306.10    $61,066.45     $61,066.45         $0.00          $0.00         $0.00
 ATTY                                  Fees (Other Firm)
 SPEC   LEGALPEOPLE                    Attorney for Trustee     Allowed              3210-000         $0.00   $119,668.55   $119,668.55    $119,668.55         $0.00          $0.00         $0.00
 ATTY                                  Fees (Other Firm)
Claim Notes: PURSUANT TO COURT ORDER DATED 8/10/11 - 3rd INTERIM FEES
 SPEC    LEGALPEOPLE, LLC                   Attorney for Trustee Allowed     3210-000                 $0.00   $243,382.80   $243,382.80    $243,382.80         $0.00          $0.00         $0.00
 ATTY                                       Fees (Other Firm)
Claim Notes:    SECOND INTERIM FEES & EXPENSES, PER COURT ORDER DATED 3/16/11
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   3210-000         $0.00    $31,452.00    $31,452.00     $31,452.00         $0.00          $0.00         $0.00
 ATTY    PC                                         Fees (Other Firm)
 SPEC    WINTHROP &                                 Attorney for Trustee   Allowed   3210-000         $0.00      $486.52       $486.52          $486.52        $0.00          $0.00         $0.00
 ATTY    WEINSTINE, P.A.                            Fees (Other Firm)
    E
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   3210-000         $0.00    $28,540.00    $28,540.00     $28,540.00         $0.00          $0.00         $0.00
 ATTY    PC                                         Fees (Other Firm)
    F
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   3210-000         $0.00    $83,518.48    $83,518.48     $83,518.48         $0.00          $0.00         $0.00
 ATTY    PC                                         Fees (Other Firm)
    F
 SPEC    WINTHROP &                                 Attorney for Trustee   Allowed   3210-000         $0.00     $2,065.00     $2,065.00      $2,065.00         $0.00          $0.00         $0.00
 ATTY    WEINSTINE                                  Fees (Other Firm)
    F
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   6210-000         $0.00     $5,408.00     $5,408.00      $5,408.00         $0.00          $0.00         $0.00
 ATTY    PC                                         Fees (Other Firm)
    F
 SPEC    POLSINELLI SHUGHART                        Attorney for Trustee   Allowed   3210-000         $0.00    $24,629.50    $24,629.50     $24,629.50         $0.00          $0.00         $0.00
 ATTY    PC                                         Fees (Other Firm)
    F
 1ATT    SNELL & WILMER                09/07/2012
                                             Attorney for Trustee Allowed            3210-000         $0.00    $16,726.00    $16,726.00     $16,726.00         $0.00          $0.00         $0.00
    Y                                        Fees (Other Firm)
Claim Notes:   FIRST INTERIM FEES, PURSUANT TO COURT ORDER DATED 9/5/12
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 119                Exhibit C
                                                                              Document     Page 329 of 541

  Case No.                      09-44943-DLT                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled     Claim        Amount         Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount        Allowed          Paid                                      Remaining
                                                                                                                                                                                        Balance

 1ATT    PAINE HAMBLEN LLP             09/07/2012
                                             Attorney for Trustee Allowed            3210-000         $0.00      $945.00       $945.00          $945.00        $0.00          $0.00         $0.00
    Y                                        Fees (Other Firm)
Claim Notes:   FIRST INTERIM FEES, PURSUANT TO COURT ORDER DATED 9/5/12
 1ATT   STEARNS WEAVER            03/27/2014 Attorney for Trustee Allowed            3210-000         $0.00    $12,410.00    $12,410.00     $12,410.00         $0.00          $0.00         $0.00
    Y   MILLER WEISSLER                      Fees (Other Firm)
        ALHADEFF &
        SITTERSON P.A.
Claim Notes: FIRST INTERIM FEES, PURSUANT TO COURT ORDER DATED 3/26/14
  2JBF   JENNER & BLOCK LLP                Attorney for Trustee Allowed 3210-000                      $0.00   $486,529.50   $473,380.80    $473,380.80         $0.00          $0.00         $0.00
                                           Fees (Other Firm)
  2ATT PAINE HAMBLEN LLP        12/26/2012 Attorney for Trustee Allowed 3210-000                      $0.00     $1,076.25     $1,076.25      $1,076.25         $0.00          $0.00         $0.00
     Y                                     Fees (Other Firm)
Claim Notes: SECOND INTERIM FEES & EXPENSES PURSUANT TO COURT ORDER DATED 12/26/12
  3JBE   JENNER & BLOCK LLP                 Attorney for Trustee Allowed             3220-000         $0.00    $12,297.72    $12,297.72     $12,297.72         $0.00          $0.00         $0.00
                                            Fees (Other Firm)
   3JBF JENNER & BLOCK LLP                  Attorney for Trustee Allowed             3210-000         $0.00   $623,105.00   $623,105.00    $623,105.00         $0.00          $0.00         $0.00
                                            Fees (Other Firm)
  3ATT PAINE HAMBLEN LLP         05/31/2013 Attorney for Trustee Allowed             3210-000         $0.00     $2,607.50     $2,607.50      $2,607.50         $0.00          $0.00         $0.00
      Y                                     Fees (Other Firm)
Claim Notes: THIRD INTERIM FEES, PURSUANT TO COURT ORDER DATED 5/29/13
 3ATT    SNELL & WILMER L.L.P.         05/31/2013
                                            Attorney for Trustee Allowed             3210-000         $0.00      $500.00       $500.00          $500.00        $0.00          $0.00         $0.00
    Y                                       Fees (Other Firm)
Claim Notes:   THIRD INTERIM FEES, PURSUANT TO COURT ORDER DATED 5/29/13
  4JBE   JENNER & BLOCK LLP                Attorney for Trustee Allowed  3220-000                     $0.00    $14,642.13    $14,642.13     $14,642.13         $0.00          $0.00         $0.00
                                           Fees (Other Firm)
  4 JPF JENNER & BLOCK LLP                 Attorney for Trustee Allowed  3210-000                     $0.00   $643,376.00   $643,376.00    $643,376.00         $0.00          $0.00         $0.00
                                           Fees (Other Firm)
  4ATT PAINE HAMBLEN LLP        11/26/2013 Attorney for Trustee Allowed  3210-000                     $0.00     $4,522.50     $4,522.50      $4,522.50         $0.00          $0.00         $0.00
      Y                                    Fees (Other Firm)
Claim Notes: FOURTH INTERIM FEES, PURSUANT TO COURT ORDER DATED 11/26/13
 4ATT    SNELL & WILMER                11/26/2013
                                           Attorney for Trustee Allowed    3210-000                   $0.00     $2,184.50     $2,184.50      $2,184.50         $0.00          $0.00         $0.00
    Y                                      Fees (Other Firm)
Claim Notes:   FOURTH INTERIM FEES, PURSUANT TO COURT ORDER DATED 11/26/13
  5JBF   JENNER & BLOCK LLP                         Attorney for Trustee   Allowed   3210-000         $0.00   $241,418.50   $238,090.10    $238,090.10         $0.00          $0.00         $0.00
                                                    Fees (Other Firm)
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                             Desc Page
                                                                                                                                                  Main No: 120                Exhibit C
                                                                              Document     Page 330 of 541

  Case No.                      09-44943-DLT                                                                                      Trustee Name:              Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                            Date:                      10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled       Claim         Amount          Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount         Amount         Allowed          Paid                                      Remaining
                                                                                                                                                                                           Balance

 5ATT    PAINE HAMBLEN LLP             03/27/2014
                                             Attorney for Trustee Allowed            3210-000         $0.00      $1,037.50      $1,037.50        $1,037.50        $0.00          $0.00         $0.00
    Y                                        Fees (Other Firm)
Claim Notes:   FIFTH INTERIM FEES, PURSUANT TO COURT ORDER DATED 3/26/14
 1ATT    SEYFARTH SHAW LLP                          Attorney for Trustee   Allowed   3110-000         $0.00 $13,018,647.91 $12,801,096.35   $12,747,791.35        $0.00          $0.00    $53,305.00
   YF                                               Fees (Trustee Firm)
Claim Notes:   1ST FEE APP PURSUANT TO COURT ORDER DATED 5/11/10 (DKT. NO. 251) $462,037.80
               2ND FEE APP PURSUANT TO COURT ORDER DATED 9/14/10 (DKT. NO. 359) $550,548.69
               1st SUPP FEE APP PURSUANT TO COURT ORDER DATED 9/14/10 (DKT. NO. 361) $16,782.00
               3RD FEE APP PURSUANT TO COURT ORDER DATED 12/8/10 (DKT. NO. 430) $633,369.00
               4TH FEE APP PURSUANT TO COURT ORDER DATED 3/16/11 (DKT. NO. 510) $557,887.50
               5TH FEE APP PURSUANT TO COURT ORDER DATED 8/10/11 (DKT. NO. 630) $1,194,437.00
               6TH FEE APP PURSUANT TO COURT ORDER DATED 11/22/11 (DKT. NO. 707) $922,927.60
               7TH FEE APP PURSUANT TO COURT ORDER DATED 4/18/12 (DKT. NO. 809) $881,676.00
               8TH FEE APP PURSUANT TO COURT ORDER DATED 9/12/12 (DKT. NO. 891) $1,619,109.50
               9TH FEE APP PURSUANT TO COURT ORDER DATED 12/28/12 (DKT. NO. 923)
               10TH FEE APP PURSUANT TO COURT ORDER DATED 5/29/13 (DKT. NO. 950) $902,665.00
               11TH FEE APP PURSUANT TO COURT ORDER DATED 11/26/13 (DKT. NO. 991) $1,127,202.00
               12TH FEE APP PURSUANT TO COURT ORDER DATED 3/26/14 (DKT. NO. 1024) $734,946.50
               13TH FEE APP PURSUANT TO COURT ORDER DATED 8/20/14 (DKT. NO. 1049) $590,234.00
               14TH FEE APP PURSUANT TO COURT ORDER DATED 11/21/14 (DKT. NO. 1056) $541,038.85
               15TH FEE APP PURSUANT TO COURT ORDER DATED 5/12/15 (DKT. NO. 1071) $301,962.00
               16TH FEE APP PURSUANT TO COURT ORDER DATED 9/8/15 (DKT. NO. 1098) $387,625.00
               17TH FEE APP PURSUANT TO COURT ORDER DATED 3/30/16 (DKT. NO. 1130) $546,747.50
               18TH FEE APP PURSUANT TO COURT ORDER DATED 12/28/16 (DKT. NO. 1149) $31,280.50
               19th FEE APP - FINAL REQUEST - (ADDED FINAL ESTIMATE OF $53,315.00 TO AMT. CLAIMED AND AMOUNT ALLOWED)


               NOTE: FEES WERE LOWERED BY $10.00 TO ACCOUNT FOR $10.00 OVER PAY OF JENNER EXPENSES _______
  ADM    OHIO DEPT. OF JOB &               Other Chapter 7      Allowed      2690-730        $0.00      $997.25                   $997.25         $997.25         $0.00          $0.00         $0.00
    IN   FAMILY SRVS                       Administrative
                                           Expenses
Claim Notes:    ACCOUNT NO. 9957150
               2009, 2010, 2011 IN ADDITIONAL TAX
  ADM    JAMS, INC.                             Other Chapter 7            Allowed   2990-000         $0.00     $18,209.66     $18,209.66      $18,209.66         $0.00          $0.00         $0.00
    IN                                     Administrative
                                           Expenses
Claim Notes:   MEDIATOR FEES, PURSUANT TO COURT ORDER DATED 9-6-11 APPROVING USE OF FUNDS OUTSIDE OF ORDINARY COURSE.
                                          Case 09-44943                 Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 121                Exhibit C
                                                                                   Document     Page 331 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name           Claim            Claim Class      Claim     Uniform    Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                        Date                             Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  ADM    ADVANCED                                        Other Chapter 7      Allowed    2990-000        $0.00     $235.00      $235.00          $235.00        $0.00          $0.00         $0.00
    IN   COLOCATION                                      Administrative
         SOLUTIONS INC.                                  Expenses
  ADM    VERITEXT CHICAGO                                Other Chapter 7      Allowed    2990-000        $0.00     $921.12      $921.12          $921.12        $0.00          $0.00         $0.00
    IN   REPORTING COMPANY                               Administrative
                                                         Expenses
Claim Notes:     For services provided on 2/2/2010 at Jenner & Block.
  ADM   IN DEMAND                                       Other Chapter 7       Allowed    2990-000        $0.00     $200.00      $200.00          $200.00        $0.00          $0.00         $0.00
    IN  DOCUMENT SERVICES,                              Administrative
        LLC                                             Expenses
Claim Notes:  For duplication of production.
  ADM    J. DEFINI                                      Other Chapter 7       Allowed    2990-000        $0.00      $34.00       $34.00           $34.00        $0.00          $0.00         $0.00
    IN                                                  Administrative
                                                        Expenses
Claim Notes:     Transcript of 2/3/2010 hearing.
  ADM    J. DEFINI                                       Other Chapter 7      Allowed    2990-000        $0.00      $42.50       $42.50           $42.50        $0.00          $0.00         $0.00
    IN                                                   Administrative
                                                         Expenses
Claim Notes:     For transcript of 2/3/2010 hearing in Taxi, Inc. matter.
  ADM    UNITED STATES                                    Other Chapter 7     Allowed    2990-000        $0.00     $456.00      $456.00          $456.00        $0.00          $0.00         $0.00
    IN   TREASURY                                         Administrative
                                                          Expenses
Claim Notes:     Payment for copies of prior year tax returns.
  ADM    CDW DIRECT, LLC                   05/11/2010
                                             Other Chapter 7                  Allowed    2990-000        $0.00     $403.74      $403.74          $403.74        $0.00          $0.00         $0.00
    IN                                       Administrative
                                             Expenses
Claim Notes:     FOR PAYMENT OF NUIX SERVER SOFTWARE
  ADM    STATE FARM                                     Other Chapter 7       Allowed    2990-000        $0.00    $2,998.00    $2,998.00     $2,998.00          $0.00          $0.00         $0.00
    IN   INSURANCE                                      Administrative
         COMPANIES                                      Expenses
  ADM    ADVANCED                                       Other Chapter 7       Allowed    2990-000        $0.00     $270.00      $270.00          $270.00        $0.00          $0.00         $0.00
    IN   COLOCATION                                     Administrative
         SOLUTIONS INC.                                 Expenses
                                         Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                  Desc Page
                                                                                                                                                       Main No: 122                Exhibit C
                                                                                     Document     Page 332 of 541

  Case No.                        09-44943-DLT                                                                                          Trustee Name:             Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                                Date:                     10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                       Date                                 Status       Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                                Balance

  ADM     NUIX NORTH AMERICA                           Other Chapter 7           Allowed       2990-000         $0.00   $73,992.00   $73,992.00     $73,992.00         $0.00          $0.00         $0.00
    IN    INC.                                         Administrative
                                                       Expenses
           1101 30th Street, NW
           Washington DC 20007
Claim Notes:   PURSUANT TO COURT ORDER DATED 3/30/10 - PAYMENT OF eDISCOVERY SOFTWARE LICENSE,AND RELATED HARDWARE - 2ND YEAR, MONTHLY
               SUBSCRIPTION FEE
  ADM     PAYCHEX                        Other Chapter 7        Allowed   2990-000        $0.00     $750.00    $750.00      $750.00                                    $0.00          $0.00         $0.00
    IN                                        Administrative
                                              Expenses
Claim Notes:      PREPARARTION OF FORMS 5500 FOR 2010 AND 2011
  ADM     LAW OFFICE OF BRIAN                          Other Chapter 7           Allowed       2990-000         $0.00     $500.00      $500.00          $500.00        $0.00          $0.00         $0.00
    IN    D. SHAPIRO,                                  Administrative
                                                       Expenses
           A NEVADA LLC
           A NEVADA LLC


Claim Notes:      COST FOR ENFORCEMENT OF JUDGMENT AGAINST SAMUEL ERNEST
  ADM     GUIDANCE SOFTWARE                         Other Chapter 7              Allowed       2990-000         $0.00   $60,000.00   $60,000.00     $60,000.00         $0.00          $0.00         $0.00
    IN                                              Administrative
                                                    Expenses
  ADM SIGN A RAMA                                   Other Chapter 7              Allowed       2990-000         $0.00     $225.00      $225.00          $225.00        $0.00          $0.00         $0.00
    IN                                              Administrative
                                                    Expenses
Claim Notes: For removal and shipping of signage at Debtor's former offices in San Francisco
  ADM     NUIX NORTH AMERICA                           Other Chapter 7           Allowed       2990-000         $0.00   $74,000.00   $74,000.00     $74,000.00         $0.00          $0.00         $0.00
    IN    INC.                                         Administrative
                                                       Expenses
         1101 30th Street, NW
         Washington DC 20007
Claim Notes:    PURSUANT TO COURT ORDER DATED 3/30/10 - PAYMENT OF eDISCOVERY SOFTWARE LICENSE,AND RELATED HARDWARE
  ADM     DELL MARKETING L.P.                          Other Chapter 7           Allowed       2990-000         $0.00    $9,717.28    $9,717.28      $9,717.28         $0.00          $0.00         $0.00
    IN                                                 Administrative
                                                       Expenses
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                     Desc Page
                                                                                                                                          Main No: 123                Exhibit C
                                                                             Document     Page 333 of 541

  Case No.                      09-44943-DLT                                                                               Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                     Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class     Claim     Uniform    Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                            Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                   Balance

  ADM    DELL MARKETING L.P.                        Other Chapter 7     Allowed    2990-000        $0.00     $216.21      $216.21          $216.21        $0.00          $0.00         $0.00
    IN                                              Administrative
                                                    Expenses
  ADM    CHICAGO TITLE AND             07/30/2015   Other Chapter 7     Allowed    2990-000        $0.00     $300.00      $300.00          $300.00        $0.00          $0.00         $0.00
    IN   TRUST COMPANY                              Administrative
                                                    Expenses
         ATTN: AMANDA QUAS-LEY
         10 S. LASALLE STREET
         CHICAGO IL 60603
Claim Notes: RE: PALOIAN V. RIDGESTONE SETTLEMENT; ESCROW FEE - ESCROW NO. 201512665
  ADM    EMAG SOLUTIONS, LLC                        Other Chapter 7     Allowed    2990-000        $0.00    $2,886.92    $2,886.92     $2,886.92          $0.00          $0.00         $0.00
    IN                                              Administrative
                                                    Expenses
         3495 Piedmont Road
         Eleven Piedmont Center, Suite
         820
         ATlanta GA 30305
Claim Notes:    PURSUANT TO COURT ORDER DATED 3/20/10
  ADM    ANNEY YOON                                 Other Chapter 7     Allowed    2990-000        $0.00     $500.00      $500.00          $500.00        $0.00          $0.00         $0.00
    IN                                              Administrative
                                                    Expenses
Claim Notes:    ACH SETTLEMENTS
  ADM    CT CORPORATION                      Other Chapter 7            Allowed    2990-000        $0.00    $1,832.83    $1,832.83     $1,832.83          $0.00          $0.00         $0.00
    IN                                       Administrative
                                             Expenses
Claim Notes:    COSTS FROM SALE OF ASSETS (CAREGAIN MERGER)
  ADM    GUIDANCE SOFTWARE,                Other Chapter 7        Allowed          2990-000        $0.00    $7,125.00    $7,125.00     $7,125.00          $0.00          $0.00         $0.00
    IN   INC.                              Administrative
                                           Expenses
 EXPR ALAN D. WALLACE           07/05/2012 Other Chapter 7        Allowed          2990-000        $0.00    $4,025.00    $4,025.00     $4,025.00          $0.00          $0.00         $0.00
     T                                     Administrative
                                           Expenses
Claim Notes: EXPERT WITNESS FEE IN COLDWELL   ADV. PROC. 11-2493.
                                       Case 09-44943         Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                  Desc Page
                                                                                                                                       Main No: 124               Exhibit C
                                                                        Document     Page 334 of 541

  Case No.                      09-44943-DLT                                                                            Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                  Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim       Claim Class    Claim     Uniform    Scheduled     Claim        Amount         Amount        Interest         Tax            Net
  No.:                                   Date                       Status   Tran Code   Amount       Amount        Allowed          Paid                                     Remaining
                                                                                                                                                                               Balance

  A E1  ALVAREZ & MARSAL,        09/07/2012 Other Professional Allowed  3992-000              $0.00     $6,894.18     $6,894.18      $6,894.18        $0.00          $0.00         $0.00
        LLC                                 Expenses
Claim Notes: FIRST CHAPTER 7 EXPENSES PURSUANT TO COURT ORDER DATED 9/22/10
  A E2  ALVAREZ & MARSAL,      04/02/2018 Other Professional Allowed  3992-000          $0.00           $2,630.37     $2,630.37      $2,630.37        $0.00          $0.00         $0.00
        LLC                               Expenses
Claim Notes: SECOND INTERIM PROFESSIONAL EXPENSES PURSUANT TO COURT ORDER DATED 8/10/11
  A E3  ALVAREZ & MARSAL,       04/02/2018 Other Professional Allowed  3992-000          $0.00            $33.03        $33.03          $33.03        $0.00          $0.00         $0.00
        LLC                                Expenses
Claim Notes: THIRD INTERIM PROFESSIONAL & EXPENSES PURSUANT TO COURT ORDER DATED 11/22/11
  A E5  ALVAREZ & MARSAL,       04/02/2018 Other Professional Allowed    3992-000             $0.00       $13.05        $13.05          $13.05        $0.00          $0.00         $0.00
        LLC                                Expenses
Claim Notes: FIFTH AND FINAL EXPENSES PURSUANT TO COURT ORDER DATED 4/26/16
 PROF   STONETURN GROUP,        03/30/2018 Other Professional Allowed    3992-000             $0.00       $33.31        $33.31          $33.31        $0.00          $0.00         $0.00
        LLP                                Expenses
Claim Notes: FIFTH INTERIM EXPENSES PURSUANT TO COURT ORDER DATED 12/26/12
 PROF    STONETURN GROUP,                  Other Professional  Allowed        3992-000        $0.00       $33.18        $33.18          $33.18        $0.00          $0.00         $0.00
         LLP                               Expenses
 PROF    STONETURN GROUP                   Other Professional  Allowed        3992-000        $0.00     $1,138.80     $1,138.80      $1,138.80        $0.00          $0.00         $0.00
         LLP                               Expenses
 PROF    STONETURN GROUP,                  Other Professional  Allowed        3992-000        $0.00     $2,665.51     $2,665.51      $2,665.51        $0.00          $0.00         $0.00
         LLP                               Expenses
  A F1   ALVAREZ & MARSAL                  Other Professional  Allowed        3991-000        $0.00   $162,692.50   $162,692.50    $162,692.50        $0.00          $0.00         $0.00
                                           Fees (Used for m
Claim Notes:   FIRST CHAPTER 7 FEES PURSUANT TO COURT ORDER DATED 9/22/10
  A F2   ALVAREZ & MARSAL              04/02/2018
                                           Other Professional Allowed    3991-000             $0.00   $254,290.00   $254,290.00    $254,290.00        $0.00          $0.00         $0.00
                                           Fees (Used for m
Claim Notes:   SECOND INTERIM PROFESSIONAL FEES PURSUANT TO COURT ORDER DATED 8/10/11
  A F3   ALVAREZ & MARSAL              04/02/2018
                                            Other Professional Allowed   3991-000             $0.00    $52,093.75    $52,093.75     $52,093.75        $0.00          $0.00         $0.00
                                            Fees (Used for m
Claim Notes:   THIRD INTERIM PROFESSIONAL FEES PURSUANT TO COURT ORDER DATED 11/22/11
  A F4   ALVAREZ & MARSAL              04/02/2018
                                           Other Professional Allowed    3991-000             $0.00    $11,880.00    $11,514.00     $11,514.00        $0.00          $0.00         $0.00
                                           Fees (Used for m
Claim Notes:   FOURTH INTERIM PROFESSIONAL FEES PURSUANT TO COURT ORDER DATED 9/5/12
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 125                Exhibit C
                                                                             Document     Page 335 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class      Claim    Uniform     Scheduled     Claim        Amount         Amount         Interest         Tax            Net
  No.:                                   Date                            Status    Tran Code   Amount       Amount        Allowed          Paid                                      Remaining
                                                                                                                                                                                      Balance

  A F5   ALVAREZ & MARSAL              04/02/2018
                                            Other Professional Allowed             3991-000         $0.00    $41,560.00    $41,560.00     $41,560.00         $0.00          $0.00         $0.00
                                            Fees (Used for m
Claim Notes:   FIFTH AND FINAL FEES PURSUANT TO COURT ORDER DATED 4/26/16
 PROF   STONETURN GROUP,         12/17/2013 Other Professional Allowed             3991-000         $0.00     $5,287.50     $5,287.50      $5,287.50         $0.00          $0.00         $0.00
        LLP                                 Fees (Used for m
Claim Notes: SIXTH INTERIM FEES PURSUANT TO COURT ORDER DATED 12/17/13
 PROF   STONETURN GROUP,         12/26/2012 Other Professional Allowed             3991-000         $0.00    $32,590.00    $32,590.00     $32,590.00         $0.00          $0.00         $0.00
        LLP                                 Fees (Used for m
Claim Notes: FIFTH INTERIM FEES PURSUANT TO COURT ORDER DATED 12/26/12
 PROF    ROBERT HALF LEGAL             09/26/2013   Other Professional   Allowed   3991-000         $0.00    $13,086.25    $13,086.25     $13,086.25         $0.00          $0.00         $0.00
                                                    Fees (Used for m
Claim Notes:  PAYMENT OF INVOICE NO. 0019925C - LEGAL FEES FOR CONTRACT ATTORNEY REGARDING LITIGATION DISCOVERY SERVICES - PURSUANT TO COURT ORDER
              DATED 9/4/13
 PROF    STONETURN GROUP,                   Other Professional   Allowed   3991-000      $0.00     $67,197.50 $67,197.50     $67,197.50    $0.00                            $0.00         $0.00
        LLP                                Fees (Used for m
 PROF STONETURN GROUP                      Other Professional Allowed    3991-000                   $0.00   $247,282.50   $247,282.50    $247,282.50         $0.00          $0.00         $0.00
        LLP                                Fees (Used for m
 PROF STONETURN GROUP,                     Other Professional Allowed    3991-000                   $0.00     $5,485.00     $5,485.00      $5,485.00         $0.00          $0.00         $0.00
        LLP                                Fees (Used for m
 PROF STONTURN GROUP,           04/18/2012 Other Professional Allowed    3991-000                   $0.00     $6,225.00     $6,225.00      $6,225.00         $0.00          $0.00         $0.00
        LLP                                Fees (Used for m
Claim Notes: FOURTH INTERIM FEES - PURSUANT TO COURT ORDER DATED 4/18/12
 PROF   STONETURN GROUP,                Other Professional  Allowed   3991-000                      $0.00    $20,000.00     $7,362.50      $7,362.50         $0.00          $0.00         $0.00
        LLP                             Fees (Used for m
Claim Notes: RETAINER FOR INSOLVENCY ADVISOR PURSUANT TO COURT ORDER ENTERED 1/11/11
 2ATT    SNELL & WLMER LLP             12/26/2012
                                           Other Professional Allowed              3991-000         $0.00      $720.00       $720.00          $720.00        $0.00          $0.00         $0.00
    Y                                      Fees (Used for m
Claim Notes:   SECOND INTERIM FEES PURSUANT TO COURT ORDER DATED 12/26/12
  ADM    DELL MARKETING L.P.              U. S. Trustee     Allowed    2990-000        $0.00    $6,528.59   $6,528.59                      $6,528.59         $0.00          $0.00         $0.00
    IN                                    Quarterly Fees
Claim Notes:   PURCHASE OF DELL HARDWARE NECESSARY TO OPERATE NUIX SOFTWARE, PURSUANT TO COURT ORDER DATED 3/30/10
                                        Case 09-44943                  Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 126                Exhibit C
                                                                                  Document     Page 336 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class         Claim     Uniform     Scheduled     Claim        Amount         Amount         Interest         Tax            Net
  No.:                                     Date                                Status    Tran Code   Amount       Amount        Allowed          Paid                                      Remaining
                                                                                                                                                                                            Balance

   533  OFFICE OF THE U.S.          03/02/2010        U. S. Trustee          Withdrawn   2950-000         $0.00     $6,500.00         $0.00           $0.00        $0.00          $0.00         $0.00
        TRUSTEE                                       Quarterly Fees
         219 S DEARBORN ROOM 873
         CHICAGO IL 60604
Claim Notes: Paid. Claim withdrawn.
   JBF   JENNER & BLOCK LLP                           Attorney for D-I-P      Allowed    6210-160         $0.00    $26,014.00    $26,014.00     $26,014.00         $0.00          $0.00         $0.00
                                                      Fees (Chapter 11)
Claim Notes:   Chapter 11 Fees - Pursuant to Court Order dated 7/22/10
   JBF   JENNER & BLOCK LLP               Attorney for D-I-P                  Allowed    6210-160         $0.00   $325,766.00   $320,303.00    $320,303.00         $0.00          $0.00         $0.00
                                          Fees (Chapter 11)
Claim Notes:   ATTORNEY FEES PER COURT ORDER DATED 4/6/10
   JBE   JENNER & BLOCK LLP             11/04/2015
                                          Attorney for                        Allowed    6220-000         $0.00    $11,336.31     $8,796.20      $8,796.20         $0.00          $0.00         $0.00
                                          Trustee/D-I-P
                                          Expenses
Claim Notes:   ATTORNEY EXPENSES PER COURT ORDER DATED 4/6/10
 SPEC    POLSINELLI SHUGHART                          Attorney for            Allowed    6220-000         $0.00      $108.56       $108.56          $108.56        $0.00          $0.00         $0.00
 ATTY    PC                                           Trustee/D-I-P
    E                                                 Expenses
 PROF    ALVAREZ & MARSAL                             Other Professional      Allowed    6710-000         $0.00    $27,096.24         $0.00           $0.00        $0.00          $0.00         $0.00
                                                      Expenses (Prior
                                                      Chapter)
Claim Notes:   FINAL CHAPTER 11 EXPENSES PURSUANT TO COURT ORDERD DATED 7/22/10 ALLOW FOR $23,794.11. COSTS WERE REDUCED BY $3,302.13. PER DKT. NO. 292
               DATED 7/16/10 - A&M SEEKS TO APPLY ITS RETAINER OF $325,259.51, THUS LEAVING A BALANCE OF $244,704.23 IN FEES & EXPENSES, MINUS THE $3,302.13
               REDUCTION IN EXPENSES.


              THIS EXPENSE CLAIM WAS ACTUALLY PAID OUT OF THE RETAINER.
 PROF    ALVAREZ & MARSAL                 Other Professional   Allowed                   6700-000         $0.00   $542,867.50   $241,402.10    $241,402.10         $0.00          $0.00         $0.00
                                                      Fees (Prior Chapter)
Claim Notes:   FINAL CHAPTER 11 FEES PURSUANT TO COURT ORDERD DATED 7/22/10 - SEE ALSO DKT. NO. 292 - ACTUAL AMOUNT TO BE PAID ("ALLOWED") IS $244,704.23.
               ALSO SEE DKT. NO. 309 RE $3,302.13 REDUCTION IN COSTS.
                                          Case 09-44943                Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                                 Desc Page
                                                                                                                                                                      Main No: 127                  Exhibit C
                                                                                      Document     Page 337 of 541

   Case No.                      09-44943-DLT                                                                                                         Trustee Name:                Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                               Date:                        10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim            Claim Class           Claim        Uniform        Scheduled         Claim           Amount          Amount           Interest         Tax            Net
  No.:                                        Date                                  Status      Tran Code        Amount          Amount           Allowed              Paid                                     Remaining
                                                                                                                                                                                                                 Balance

    952 DEPARTMENT OF THE                 10/11/2011 priority 507(a)(8)            Allowed        5800-000             $0.00      $12,132.47            $0.00             $0.00         $0.00          $0.00         $0.00
        TREASURY-INTERNAL                              other
        REVENUE SERVIC
         Centralized Insolvency
         Operations
         PO Box 21126
         Philadelphia PA 19114
Claim Notes:     Claim is not valid. IRS misapplied payment to another EIN. Per R. Angart's correspondence with IRS, Val Thomas as supposed to have withdrawn claim.
    965   PENNSYLVANIA                     12/20/2013   priority 507(a)(8)        Allowed        5800-000             $0.00        $1,211.87       $1,211.87           $1,211.87        $0.00          $0.00         $0.00
          DEPARTMENT OF                                 other
          REVENUE
           Bankruptcy Division
           PO Box 280946
           Harrisburg PA 17128-0946
      8   STEVEN SACCHI                    12/18/2009   Unsecured Claims          Allowed        5200-000             $0.00        $5,119.31       $5,119.31           $5,119.31        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
           5 MEADOW LARK LANE
           BEDFORD NY 10506
Claim Notes:      ADDRESS CHANGED FROM 220 RIVERSIDE BOULEVARD AT TRUMP PLACE, NEW YORK, NY 10069 TO 170 W 74TH ST, NEW YORK, NY 10023 ON 5/6/15 PER DOJ LIST


                  SENT NEW CHECK ON 6/23/15 TO ADDRESS ON DOJ LIST. JZ


                  CHECK SENT TO NEW ADDRESS WAS RETURNED ON 7/8/15. JZ


                  ISSUED STOP PAYMENT ON CHECK ON 9/14/15. JZ


                NEW ADDRESS AS OF MAY 5, 2017, PER CLAIMANT, IS: 5 MEADOW LARK LANE, BEDFORD, NY 10506
      9   LISA LEFEBIRE           12/18/2009 Unsecured Claims       Allowed  5200-000         $0.00                                  $723.08         $723.08            $723.08         $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
           83 SPRING ST N 4
           NYC NY 10012
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 128                Exhibit C
                                                                                    Document     Page 338 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

     10   ELLEN SANDLES                 12/18/2009   Unsecured Claims       Disallowed     5200-000         $0.00    $1,305.89       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         145 EAST 16TH STREET #914
         NEW YORK NY 10003
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
     11   LARRY S GOLUB                 12/18/2009   Unsecured Claims       Disallowed     5200-000         $0.00   $14,453.07       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         4031 THORNGATE DRIVE
         WILLIAMSBURG VA 23188
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
     17   SANTHANA                      12/21/2009   Unsecured Claims         Allowed      5200-000         $0.00    $3,869.59    $3,869.59     $3,869.59          $0.00          $0.00         $0.00
          THIRUMALATSMY                              Allowed Under 502(f)
                                                     to 507(a)(2)
          12227 S 44TH ST
          PHOENIX AZ 85044
     21   ANGELA MENTZ                  12/21/2009   Unsecured Claims         Allowed      5200-000         $0.00     $585.77      $585.77          $585.77        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          63 FORD ST
          HAMDEN CT 06517
     23   RICHARD STEVENSON             12/21/2009   Unsecured Claims         Allowed      5200-000         $0.00    $8,258.48    $8,258.48     $8,258.48          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           PO BOX 23
           PURCELL OK 73080
     24   SHANNON T VAUGHN              12/21/2009   Unsecured Claims         Allowed      5200-000         $0.00     $486.92      $486.92          $486.92        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          9080 W RD 625E
          CAIMI IL 62821
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 129               Exhibit C
                                                                                    Document     Page 339 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                           Balance

     25   MARTIN HANCOCK                12/22/2009   Unsecured Claims         Allowed      5200-000         $0.00        $2.62        $2.62          $2.62        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         5846 CROSS CREEK CIR
         INDIANAPOLIS IN 46254
Claim Notes:   ADDRESS CHANGED FROM 4735 KELVINGTON DRIVE, INDIANAPOLIS, IN 46254 TO 5846 CROSS CREEK CIR, INDIANAPOLIS, IN 46254 ON 5/1/15 PER DOJ LIST
     30   GARY L ACKERMAN               12/22/2009   Unsecured Claims         Allowed      5200-000         $0.00   $18,309.21   $18,309.21     $18,309.21        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           12115 BELLSTEAD DRIVE
           GLEN ALLEN VA 23059
     33   JONATHON GERICKE              12/22/2009   Unsecured Claims         Allowed      5200-000         $0.00    $4,255.38    $4,255.38      $4,255.38        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           8 REDBUD
           HARRISBURG IL 62946
     43   JOSEPH T COOK                 12/22/2009   Unsecured Claims       Disallowed     5200-000         $0.00    $5,221.27        $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         629 CATALINA PL
         CORPUS CHRISTI TX 78411
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
     45   SAMUEL MAINE                  12/23/2009   Unsecured Claims         Allowed      5200-000         $0.00    $6,115.82    $6,115.82      $6,115.82        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          7065 DARK HORSE DR
          COLORADO SPRINGS CO
          80919
     48   TERRY L WICKSTROM             12/23/2009   Unsecured Claims       Disallowed     5200-000         $0.00     $126.69         $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         811 WOODTREAM ST
         STOCKTON CA 95206
Claim Notes: DUPLICATE CLAIM PER COURT ORDER DATED ______________________
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 130                Exhibit C
                                                                              Document     Page 340 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

    56   GAYLE PINN                    12/29/2009   Unsecured Claims       Allowed   5200-000         $0.00     $142.23      $142.23          $142.23        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          109 BRISTOL COMMON
          WILLIAMSBURG VA 23188
    57   FRED JACOBS                   12/29/2009   Unsecured Claims       Allowed   5200-000         $0.00     $561.52      $561.52          $561.52        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         310 GILLETTE DRIVE
         FRANKLIN TN 37069
    60   TIM HARDING                   12/29/2009   Unsecured Claims       Allowed   5200-000         $0.00   $15,756.80   $15,756.80     $15,756.80         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         10644 CLARK FARM DR
         PARKER CO 80134
    63   KAREN MARIE BORLA             12/29/2009   Unsecured Claims       Allowed   5200-000         $0.00    $3,444.46        $0.00           $0.00        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         181 LOOMIS DRIVE #154
         WEST HARTFORD CT 06107
Claim Notes:   DUPE OF 174
    65   WILLIAM C WOOD JR             12/29/2009   Unsecured Claims       Allowed   5200-000         $0.00    $3,597.74    $3,597.74      $3,597.74         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1703 LOCUST HILL RD
         RICHMOND VA 23238
Claim Notes:   ADDRESS CHANGED FROM 4908 MONUMENT AVENUE SUITE 201, RICHMOND, VA 23230 TO 1703 LOCUST HILL RD, RICHMOND, VA 23238 ON 5/8/15 PER DOJ LIST
    70   JEFFREY L MYERS               12/29/2009   Unsecured Claims       Allowed   5200-000         $0.00   $17,774.11   $17,774.11     $17,774.11         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         41737 KENDRA LANE
         WEIRSDALE FL 32195
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 131               Exhibit C
                                                                              Document     Page 341 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

    74   TRACY E BRANTNER              12/31/2009   Unsecured Claims       Allowed   5200-000         $0.00      $89.13       $89.13          $89.13        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          24 NW 125TH ROAD
          WARRENSBURG MO 64093
    75   JOHN C MARIETTA               12/31/2009   Unsecured Claims       Allowed   5200-000         $0.00    $3,254.91    $3,254.91      $3,254.91        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         7605 S SANTA FE
         SALINA KS 67401
    89   MAIRIN ANNE BRYAN             01/05/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,032.52    $4,032.52      $4,032.52        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         503 S. OAKLAND AVE.
         PASADENA CA 91101
Claim Notes:    ADDRESS CHANGED FROM 2429 N BEACHWOOD DR APT 3, LOS ANGELES, CA 90068 TO 503 S. OAKLAND AVE, PASADENA, CA 91101 ON 4/30/15 PER DOJ LIST
    90   JACK A DILL                   01/05/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,768.40    $4,768.40      $4,768.40        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2120 E DEVON COURT
         MARTINSVILLE IN 46151
    92   DANIEL RAY ORMSBY             01/05/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,496.74    $6,496.74      $6,496.74        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 736
         STANLEY NC 28164
    95   KEN CATES                     01/05/2010   Unsecured Claims       Allowed   5200-000         $0.00   $18,478.08   $18,478.08     $18,478.08        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         47 ACKERMAN ST
         SALEM NH 03079
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                                 Desc Page
                                                                                                                                                      Main No: 132                Exhibit C
                                                                              Document     Page 342 of 541

  Case No.                      09-44943-DLT                                                                                           Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                 Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim     Uniform      Scheduled        Claim        Amount           Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code      Amount         Amount        Allowed            Paid                                      Remaining
                                                                                                                                                                                               Balance

    96   RONALD A. BIHLER              01/05/2010   Unsecured Claims       Allowed    5200-000           $0.00        $634.90          $634.90         $634.90        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         5206 S. ANDES CT.
         CENTENNIAL CO 80015
Claim Notes: ADDRESS CHANGED FROM 6218 S. NETHERLAND CIRCLE, CENTENNIAL, CO 80016 TO 5206 S. ANDES CT., CENTENNIAL CO 80015 ON 4/29/15 PER DOJ LIST
    98   EDWARD P NENONEN              01/05/2010   Unsecured Claims       Allowed    5200-000           $0.00      $6,519.72      $6,519.72        $6,519.72         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2340 Raleigh Road
         Eldorado IL 62930
Claim Notes: Changed address from 125 WEST COLLEGE STREET, HARRISBURG, IL 62946 to 2340 Raleigh Road, Eldorado, IL 62930 on 4/26/13.
   101   DIDO GALANG                   01/05/2010   Unsecured Claims       Allowed    5200-000           $0.00     $12,449.14     $12,449.14       $12,449.14         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         7615 DAYHILL DR
         SPRING TX 77379
   103   MICHAEL BISHOP                01/06/2010   Unsecured Claims       Allowed    5200-000           $0.00        $154.21          $154.21         $154.21        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         515 W 52ND ST APR PH3L
         NEW YORK NY 1009
   109   WILLIAM BUTLER                01/08/2010   Unsecured Claims       Allowed    5200-000           $0.00      $7,783.90      $7,783.90        $7,783.90         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         167 CHARLIE SMITH RD
         BRASELTON GA 30517
   110   MELODY HORSEMAN               01/08/2010   Unsecured Claims       Allowed    5200-000           $0.00      $1,711.21      $1,711.21        $1,711.21         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         3860 RALEIGH CHAPEL RD
         RALEIGH IL 62977
                                         Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                       Desc Page
                                                                                                                                                            Main No: 133               Exhibit C
                                                                                     Document     Page 343 of 541

  Case No.                      09-44943-DLT                                                                                                 Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                       Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim         Uniform        Scheduled     Claim        Amount        Amount        Interest         Tax            Net
  No.:                                      Date                                  Status       Tran Code        Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                                    Balance

    113   NAOMI BUTLER                   01/08/2010   Unsecured Claims           Allowed        5200-000             $0.00    $7,783.90    $7,783.90      $7,783.90        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
           167 CHARLIE SMITH RD
           BRASELTON GA 30517
    114   JEFFREY R RUSH                 01/08/2010   Unsecured Claims           Allowed        5200-000             $0.00   $14,091.96   $14,091.96     $14,091.96        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         8150 HWY 34 NORTH
         GALATIA IL 62935
Claim Notes:   ADDRESS CHANGED FROM 7650 HWY 34 N, RALEIGH, IL 62977 TO 8150 HWY 34 NORTH, GALATIA, IL 62935 ON 5/6/15 PER DOJ LIST
    133   JOSHUA WEIHNACHT               01/14/2010   Unsecured Claims          Disallowed      5200-000             $0.00    $2,337.85        $0.00          $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          360 SMITH ST., APT. 5G
          BROOKLYN NY 11231
Claim Notes:     address changed per amended claim filed 11/14/12-old address 901 Grand St., Apt. 4B, Brooklyn, NY 12111


                Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    142   HEIDE RENDLEMAN                01/15/2010 Unsecured Claims            Disallowed      5200-000             $0.00    $5,971.91        $0.00          $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         25 WALNUT GROVE ROAD
         HARRISBURG IL 62946
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    144   DEWITT STERN GROUP             01/15/2010   Unsecured Claims          Disallowed      5200-000             $0.00    $5,950.00        $0.00          $0.00        $0.00          $0.00         $0.00
          INC. (MICHAEL OCHS)                         Allowed Under 502(f)
                                                      to 507(a)(2)
          420 LEXINGTON AVE., STE.
          2700
          NEW YORK NY 10170
Claim Notes:     PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.


                 DEWITT ASSIGNED CLAIM - PAID UNDER CLAIM 447
                                       Case 09-44943             Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 134               Exhibit C
                                                                               Document     Page 344 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class         Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                                Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                       Balance

   146   DEWITT STERN GROUP            01/15/2010   Unsecured Claims       Disallowed   5200-000         $0.00    $6,054.66       $0.00          $0.00        $0.00          $0.00         $0.00
         INC. (EVA OCHS)                            Allowed Under 502(f)
                                                    to 507(a)(2)
         420 LEXINGTON AVE., STE.
         2700
         NEW YORK NY 10170
Claim Notes:  PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.
              DEWITT ASSIGNED CLAIM - PAID UNDER CLAIM 447
   147   DEWITT STERN GROUP     01/15/2010 Unsecured Claims    Disallowed 5200-000                       $0.00    $2,883.72       $0.00          $0.00        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         ATTN: PRESIDENT
         420 LEXINGTON AVE., STE.
         2700
         NEW YORK NY 10170
Claim Notes:    PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.


               DEWITT ASSIGNED CLAIM - PAID UNDER CLAIM 447
   148   DEWITT STERN GROUP      01/15/2010 Unsecured Claims               Disallowed   5200-000         $0.00    $6,059.58       $0.00          $0.00        $0.00          $0.00         $0.00
         (STEVEN N. MANOS)                          Allowed Under 502(f)
                                                    to 507(a)(2)
         ATTN: PRESIDENT
         420 LEXINGTON AVE., STE.
         2700
         NEW YORK NY 10170
Claim Notes:    PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.


               DEWITT ASSIGNED CLAIM - PAID UNDER CLAIM 447
                                       Case 09-44943             Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 135               Exhibit C
                                                                               Document     Page 345 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class         Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                                Status     Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                        Balance

   149   DEWITT STERN GROUP            01/15/2010   Unsecured Claims       Disallowed   5200-000         $0.00    $3,020.52        $0.00          $0.00        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         ATTN: PRESIDENT
         420 LEXINGTON AVE., STE.
         2700
         NEW YORK NY 10170
Claim Notes:    PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.


              DEWITT ASSIGNED CLAIM - PAID UNDER CLAIM 447
   150   DEWITT STERN GROUP     01/15/2010 Unsecured Claims                Disallowed   5200-000         $0.00    $2,325.98        $0.00          $0.00        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         ATTN: PRESIDENT
         420 LEXINGTON AVE., STE.
         2700
         NEW YORK NY 10170
Claim Notes:    PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.


              DEWITT ASSIGNED CLAIM - PAID UNDER CLAIM 447
   151   HELEN GREMLER          01/19/2010 Unsecured Claims                 Allowed     5200-000         $0.00    $7,732.44    $7,732.44      $7,732.44        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1725 SOUTH 50TH STREET
         #402
         WEST DEMOINES IA 50265
Claim Notes: CHANGED ADDRESS FROM P.O. BOX 27, BERWICK, IA 50032
   152   MARK GREMLER                  01/19/2010   Unsecured Claims        Allowed     5200-000         $0.00   $14,306.07   $14,306.07     $14,306.07        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2425 CUMMING
         CUMMING IA 50061
                                          Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 136               Exhibit C
                                                                                 Document     Page 346 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class        Claim       Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                      Date                              Status      Tran Code    Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                           Balance

   155   WILLIAM DUNN                     01/19/2010   Unsecured Claims       Allowed      5200-000         $0.00    $3,311.59    $3,311.59      $3,311.59        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         1485 JAY COURT
         SNELLVILLE GA 30078
   158   LAWRENCE SHAPIRO                 01/20/2010   Unsecured Claims       Allowed      5200-000         $0.00    $9,842.04    $9,842.04      $9,842.04        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         140 S. BLVD. OF PRESIDENTS
         SARASOTA FL 34236
   161   LARRY R. BERNARDINI        01/20/2010         Unsecured Claims       Allowed      5200-000         $0.00    $7,233.77    $7,233.77      $7,233.77        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         220 N. ZAPATA HWY
         SUITE 11
         PMB 713B
         LAREDO TX 78049
Claim Notes:    Address updated 5/23/12


              10/17/16: Address changed to 220 N. Zapata Hwy, Suite 11, PMB 713B, Laredo, TX 78049.
   163   BARBARA SHAPIRO               01/20/2010 Unsecured Claims            Allowed       5200-000        $0.00   $11,829.46   $11,829.46     $11,829.46        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         140 S. BLVD. OF PRESIDENTS
         SARASOTA FL 34236
   164   ALBERT CHIODI              01/20/2010         Unsecured Claims       Allowed      5200-000         $0.00    $1,774.64    $1,774.64      $1,774.64        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         PO BOX 1758
         MOUNT DORA FL 32756
   166   BRIAN FAHSELT                    01/20/2010   Unsecured Claims       Allowed      5200-000         $0.00    $2,473.61    $2,473.61      $2,473.61        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         1600 STOUT ST.
         SUITE 1000
         DENVER CO 80202
                                          Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                           CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 137                Exhibit C
                                                                                       Document     Page 347 of 541

   Case No.                      09-44943-DLT                                                                                                   Trustee Name:              Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                         Date:                      10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim           Claim Class            Claim        Uniform       Scheduled       Claim         Amount          Amount        Interest         Tax            Net
  No.:                                        Date                                  Status      Tran Code      Amount         Amount         Allowed          Paid                                      Remaining
                                                                                                                                                                                                         Balance

    167   MARY ANN                         01/20/2010   Unsecured Claims          Allowed        5200-000           $0.00         $15.35         $15.35          $15.35         $0.00          $0.00         $0.00
          WIRTZ-MACK                                    Allowed Under 502(f)
                                                        to 507(a)(2)
         11933 JAMESTOWN ST NE
         BLAINE MN 55449
Claim Notes:    ADDRESS CHANGED FROM 305 DAYTON AVE #4, SAINT PAUL, MN 55102 TO 11933 JAMESTOWN ST NE, BLAINE, MN 55443 ON 4/25/14.
    171   COVENTRY HEALTH                  01/21/2010   Unsecured Claims          Allowed        5200-000           $0.00 $17,071,916.55 $15,071,916.55   $15,071,916.55        $0.00          $0.00         $0.00
          CARE, INC.                                    Allowed Under 502(f)
                                                        to 507(a)(2)
         C/O ERIC L. SCHERLING, ESQ.
         COZEN O'CONNOR
         1900 MARKET STREET
         PHILADELPHIA PA 19103
Claim Notes: Subject to pending adversary litigation. Per settlement, claim will be reduced by $2,000,000.00
    173   ARNE VAN DER HEYDE               01/25/2010   Unsecured Claims          Allowed        5200-000           $0.00      $1,129.55      $1,129.55        $1,129.55        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          853 N MEDINA LINE RD
          AKRON OH 44333
    174   KAREN BORLA                      01/25/2010   Unsecured Claims          Allowed        5200-000           $0.00      $3,444.46      $3,444.46        $3,444.46        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
         181 LOOMIS
         APT 154
         WEST HEARTFORT CT 06107
Claim Notes: DUPLICATE OF 63
    175   CRAIG FRY                        01/25/2010   Unsecured Claims          Allowed        5200-000           $0.00      $2,773.60      $2,773.60        $2,773.60        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
           10103 N. CANTON CENTER
           PLYMOUTH MI 48170
    178   JEONGHO PARK                     01/25/2010   Unsecured Claims          Allowed        5200-000           $0.00      $1,736.04      $1,736.04        $1,736.04        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
           10590 CARVER DRIVE
           CUPERTINO CA 95014
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 138                Exhibit C
                                                                              Document     Page 348 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   179   JEFFREY COST                  01/25/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,011.05    $5,011.05      $5,011.05         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2939 FAUBUSH CT
         INDEPENDENCE KY 41051
   180   DONALD WOLCOTT                01/25/2010   Unsecured Claims       Allowed   5200-000         $0.00    $8,848.07    $8,848.07      $8,848.07         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         7204 DOGWOOD LN
         BRIMFIELD IL 61517
   181   DIANA M AUSTIN                01/25/2010   Unsecured Claims       Allowed   5200-000         $0.00   $10,453.85   $10,453.85     $10,453.85         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         3544 BERRYHILL DR.
         ROANOKE VA 24018
Claim Notes:   ADDRESS CHANGED FROM PO BOX 21802, ROANOKE, VA 24018 TO 3544 BERRYHILL DR., ROANOKE, VA 24018 ON 4/29/15 PER DOJ LIST.
   184   PETER CONNORS                 01/25/2010   Unsecured Claims       Allowed   5200-000         $0.00     $405.97      $405.97          $405.97        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2576 S. XENON WAY
         LAKEWOOD CO 80228
   186   ALAN HOPFENSPERGER            01/25/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,818.00    $1,818.00      $1,818.00         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         4635 HOWARD AVE.
         CINCINNATI OH 45223
   187   GENE HEUPEL                   01/25/2010   Unsecured Claims       Allowed   5200-000         $0.00     $786.76      $786.76          $786.76        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          6511 FORESTVIEW LANE N
          MAPLE GROVE MN 55369
   188   JAMES HUDSON                  01/25/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,190.67    $5,190.67      $5,190.67         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         3006 OAKHURST AVE.
         AUSTIN TX 78703
                                       Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 139                 Exhibit C
                                                                                  Document     Page 349 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim           Claim Class          Claim       Uniform       Scheduled         Claim         Amount            Amount         Interest         Tax            Net
  No.:                                     Date                                Status     Tran Code       Amount          Amount         Allowed            Paid                                       Remaining
                                                                                                                                                                                                        Balance

   191   LAURIE BATTER                  01/25/2010   Unsecured Claims         Allowed      5200-000            $0.00      $10,481.20      $10,481.20       $10,481.20          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          1201 BOWSPRIT WAY
          CARLSBAD CA 92011
   193   JO ANN FOLEY                   01/25/2010   Unsecured Claims         Allowed      5200-000            $0.00       $2,741.55       $2,741.55        $2,741.55          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         1052 W. DIAMOND
         SHORE LOOP
         HERNANDO FL 34442
   194   KYLE SLADE                     01/25/2010   Unsecured Claims       Disallowed     5200-000            $0.00       $2,019.66             $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         6105 S PARKER RD
         APT. 6201
         CENTENNIAL CO 80016
Claim Notes:    Address changed from 1526 PAWNEE PKWY, Elizabeth, CO 80107 to 6105 S Parker Road, Apt. 6201, Centennial, CO 80016 on 3/25/13.


               Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
   197   JEAN EISEL                     01/26/2010 Unsecured Claims             Allowed    5200-000            $0.00         $633.55        $633.55             $633.55        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          P.O. BOX 6564
          MIRAMAR BEACH FL 32550
   199   JANET GREENWOOD         01/26/2010          Unsecured Claims         Allowed      5200-000            $0.00      $11,054.85      $11,054.85       $11,054.85          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         114 GARNET PL
         MIRAMAR BEACH FL 32550
Claim Notes:    ADDRESS CHANGED FROM C/O GREENWOOD ASHER & ASSOCIATES, 42 BUSINESS CENTRE DR SUITE 206, MIRAMAR BEACH, FL 32550 TO 114 GARNET PL,
                MIRAMAR BEACH, FL 32550 ON 5/1/15 PER DOJ LIST
                                       Case 09-44943             Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 140               Exhibit C
                                                                               Document     Page 350 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class         Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                                Status     Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                        Balance

   201   SHELLEY SULLIVAN              01/26/2010   Unsecured Claims        Allowed     5200-000         $0.00    $1,163.18    $1,163.18      $1,163.18        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         205 MAGNOLIA DRIVE
         FREEPORT FL 32439
   202   CRYSTAL GOODHALL              01/26/2010   Unsecured Claims        Allowed     5200-000         $0.00    $1,564.89    $1,564.89      $1,564.89        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         110 PENTECOST WAY
         Fort Walton Beach FL 32547
   203   MICHAEL GLODICH               01/26/2010   Unsecured Claims        Allowed     5200-000         $0.00    $3,641.42    $3,641.42      $3,641.42        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1308 EAST ELM
         WEST FRANKFORT IL 62896
   204   WILLIAM GLODICH         01/26/2010         Unsecured Claims        Allowed     5200-000         $0.00    $2,984.05    $2,984.05      $2,984.05        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         107 SOUTH CANDY CANE
         LANE
         WEST FRANKFORT IL 62896
   205   RED ANT ARMY            01/26/2010         Unsecured Claims       Disallowed   5200-000         $0.00    $3,150.00        $0.00          $0.00        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         FATIMA HAMEED
         121 READE STREET APT 6K
         NEW YORK NY 10013
Claim Notes:   PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.
   206   SUSAN PATTON                  01/26/2010   Unsecured Claims        Allowed     5200-000         $0.00   $27,758.70   $27,758.70     $27,758.70        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         309 EAST MAIN ST.
         WEST FRANKFORT IL 62896
                                          Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 141              Exhibit C
                                                                                      Document     Page 351 of 541

   Case No.                      09-44943-DLT                                                                                                    Trustee Name:           Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                   10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim           Claim Class           Claim        Uniform        Scheduled          Claim       Amount        Amount       Interest         Tax            Net
  No.:                                        Date                                 Status      Tran Code        Amount           Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                                       Balance

    207   MICHAEL KOBERSTEIN              01/26/2010   Unsecured Claims           Allowed       5200-000              $0.00       $1,958.24    $1,958.24     $1,958.24         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          28 LOUIS WIDES DRIVE
          MURPHYSBORO IL 62966
    211   ERIC ESLICH                     01/26/2010   Unsecured Claims           Allowed       5200-000              $0.00       $4,909.88    $4,909.88     $4,909.88         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
           12054 WEST 54TH DRIVE
           ARAVADA CO 80002
Claim Notes:     Changed address from 2990 N. Indiana Street, Golden, CO 80401 on 3/29/13


               POSSIBLE ALTERNATIVE ADDRESS ON DOJ LIST: 3765 OVERHILL DR. NW, CANTON, OH 44718
    213   RONALD BUCCARELLI      01/26/2010 Unsecured Claims     Allowed     5200-000         $0.00                               $6,498.00    $6,498.00     $6,498.00         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          945 ADAMS ST.
          HOLLYWOOD FL 33019
    214   ROBER & JOAN                    01/26/2010   Unsecured Claims         Disallowed      5200-000              $0.00      $17,395.79       $0.00          $0.00         $0.00         $0.00         $0.00
          KONSDORF                                     Allowed Under 502(f)
                                                       to 507(a)(2)
         1155 PHILLIP ISLAND ST.
         HENDERSON NV 89052
Claim Notes: Claim 635 was mistakenly paid when it should have been disallowed. Disallowing this claim instead - both are for same amounts.
    216   CLAIRE BRENNEMAN                01/26/2010   Unsecured Claims           Allowed       5200-000              $0.00       $5,680.61    $5,680.61     $5,680.61         $0.00         $0.00         $0.00
          MCMILLAN                                     Allowed Under 502(f)
                                                       to 507(a)(2)
           26 FAIRVIEW ROAD
           KIRKWOOD PA 17536
                                          Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                               Desc Page
                                                                                                                                                                    Main No: 142                 Exhibit C
                                                                                     Document     Page 352 of 541

   Case No.                      09-44943-DLT                                                                                                       Trustee Name:               Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                             Date:                       10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name         Claim           Claim Class           Claim         Uniform       Scheduled          Claim          Amount           Amount          Interest        Tax            Net
  No.:                                       Date                                 Status       Tran Code       Amount           Amount          Allowed            Paid                                      Remaining
                                                                                                                                                                                                              Balance

    217   JAMES C                         01/26/2010   Unsecured Claims          Allowed        5200-000             $0.00       $2,978.33        $2,978.33            $0.00          $0.00         $0.00     $2,978.33
          BRAUNWARTH                                   Allowed Under 502(f)
                                                       to 507(a)(2)
           313 E 30TH ST
           APT A
           BREMERTON WA 98310
Claim Notes:     Address changed from 1218 E 4th St, Lowr, Duluth, MN 55805 to 313 E 30th St., Apt A, Bremerton, WA 98310 on 9/5/13 per Westlaw Peoplemap search results. Returned with no
                 forwarding address.


                 Duplicate of Claim 174


               6/29/18 - FOUND BUSINESS ADDRESS AT 407 E. 3RD STREET, DULUTH, MN 55805. DR. BRAUNWARTH DID RESIDENCY HERE BUT NO LONGER AT THIS CLINIC.
               CANNOT FIND NEW ADDRESS. JMM
    218   DENA TAYLOR               01/26/2010 Unsecured Claims     Allowed    5200-000          $0.00     $796.87     $796.87     $796.87       $0.00                                              $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         3200 South 1st
         #1210
         AUSTIN TX 78704
Claim Notes:    12/3/12 - Changed address per Dena Taylor's email to Vince Lazar. Old address: 1718 Palma Plz, Apt. D, Austin, TX 78703
    220   LINDA STANLEY                   01/26/2010   Unsecured Claims          Allowed        5200-000             $0.00       $1,314.06        $1,314.06        $1,314.06          $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          750 S. 7TH ST.
          PO BOX 36
          LYONS NE 68038
    222   WENDY NESTRUD                   01/26/2010   Unsecured Claims          Allowed        5200-000             $0.00         $132.21         $132.21           $132.21          $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          1574 MONROE ST.
          DENVER CO 80206
    223   LON NESTRUD                     01/26/2010   Unsecured Claims          Allowed        5200-000             $0.00       $1,840.69        $1,840.69        $1,840.69          $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
           1574 MONROE ST.
           DENVER CO 80206
                                       Case 09-44943              Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 143                Exhibit C
                                                                               Document     Page 353 of 541

  Case No.                      09-44943-DLT                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                             Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                       Balance

    226   WILLIAM CLODFELDER            01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $9,002.62    $9,002.62      $9,002.62         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          PO BOX 922
          MAHOMET IL 61853
    227   CARI KEENER                   01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00     $759.40      $759.40          $759.40        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          221 W. BUCHANAN RD. #132
          PITTSBURG CA 94565
    228   BETTY ASHER              01/26/2010        Unsecured Claims       Allowed   5200-000         $0.00   $11,969.91   $11,969.91     $11,969.91         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          294 CORINTHIAN PL.
          DESTIN FL 32541
Claim Notes:   ADDRESS CHANGED FROM C/O GREENWOOD ASHER & ASSOCIATES, 42 BUSINESS CENTRE DR SUITE 206, MIRAMAR BEACH, FL 32550 TO 294 CORINTHIAN PL.,
               DESTIN, FL 32541 ON 4/29/15 PER DOJ LIST.
    231   MICHAEL NGUYEN             01/26/2010 Unsecured Claims Allowed 5200-000       $0.00      $6,063.69   $6,063.69     $6,063.69       $0.00                           $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         6323 YAUPON DRIVE
         AUSTIN TX 78759
Claim Notes: Upated address on 10/18/13, per J. Simmons email.
    234   DAVID HUELSMAN                01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00     $299.95      $299.95          $299.95        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           211 CANTWELL CT.
           REYNOLDSBURG OH 40368
    236   JOHN & KARA GOLIAN            01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,431.30    $6,431.30      $6,431.30         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          14609 REINHARDT
          LEAWOOD KS 66224
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 144               Exhibit C
                                                                              Document     Page 354 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

   237   JOHN WATTS                    01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00   $12,156.00   $12,156.00     $12,155.77        $0.00          $0.00         $0.23
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 19093
         ALBUQUERQUE NM 87119
Claim Notes: ADDRESS CHANGED FROM 4200 PARSIFAL ST. NE, ALBUQUERQUE, NM 87111 TO PO BOX 19093, ALBUQUERQUE, NM 87119 ON 5/8/15 PER DOJ LIST
   240   DONALD WOOD                   01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,751.55    $1,751.55      $1,751.55        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 46
         BONNIE IL 62816
   241   ALEXANDER SEARS               01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $3,946.05    $3,946.05      $3,946.05        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         6920 HEATHSTONE CT
         FAIRFAX STATION VA 22039
   242   ERIKA REED               01/26/2010        Unsecured Claims       Allowed   5200-000         $0.00    $3,033.58    $3,033.58      $3,033.58        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         6212 ALAMANDA HILLS
         BOULEVARD
         LAKELAND FL 33813
   243   RYAN REED                     01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $3,033.58    $3,033.58      $3,033.58        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         6212 ALAMANDA HILLS
         BOULEVARD
         LAKELAND FL 33813
   244   THOMAS KUCHARIK               01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,773.02    $4,773.02      $4,773.02        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         29 MANZONI FARM DR
         MADISON CT 06443
                                      Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                       Desc Page
                                                                                                                                            Main No: 145               Exhibit C
                                                                             Document     Page 355 of 541

 Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
 Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
 Claims Bar Date:              05/14/2010

Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
No.:                                    Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                    Balance

  245   JAMES LACOCK III              01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,506.71    $4,506.71      $4,506.71        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        7 RIVERWALK DRIVE
        WEATOGUE CT 06089
  248   KENNETH REMMERT               01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,418.96    $5,418.96      $5,418.96        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        5509 N. KANSAS AVE.
        KANSAS CITY MO 64119
  249   GREGORY NESS                  01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00   $12,808.55   $12,808.55     $12,808.55        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
         13343 TIPPLE POINT RD
         MIDLOTHIAN VA 23114
  250   JULIA WHITE                   01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00   $14,704.73   $14,704.73     $14,704.73        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        1450 LALEIAH DRIVE
        CUMMING GA 30041
  252   ALTA KREINDLER                01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00   $13,260.82   $13,260.82     $13,260.82        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        7080 EAST ARACOMA DRIVE
        CINCINNATI OH 45237
  253   OLEXIY BUYANSKYY        01/26/2010         Unsecured Claims       Allowed   5200-000         $0.00    $2,664.00    $2,664.00      $2,664.00        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
         119 STEINBECK WAY
         APT. F
         MOORESVILLE NC 28117
  254   JOHN MITCHA                   01/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $7,763.50    $7,763.50      $7,763.50        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        118 HIGH TRAIL DR.
        GEORGETOWN TX 78633
                                        Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 146                  Exhibit C
                                                                                   Document     Page 356 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:               Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                       10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim        Uniform       Scheduled         Claim          Amount          Amount          Interest         Tax            Net
  No.:                                      Date                                Status      Tran Code       Amount          Amount          Allowed             Paid                                     Remaining
                                                                                                                                                                                                          Balance

    255   MARGARET NAKAKOJI              01/26/2010   Unsecured Claims         Allowed       5200-000            $0.00       $1,201.66       $1,201.66          $1,201.66        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          230 CENTRAL PARK SOUTH
          #3F
          NEW YORK NY 10019
    256   EDWARD ALKIRE          01/26/2010           Unsecured Claims         Allowed       5200-000            $0.00       $3,253.26       $3,253.26          $3,253.26        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         20 MOUNTAIN VALLEY RD
         WINTHROP WA 98862
Claim Notes:  ADDRESS CHANGED FROM 318 ERIE AVENUE, SEATTLE, WA 98122 TO 20 MOUNTAIN VALLEY RD., WINTHROP, WA 98862 ON 4/29/15 PER ADDRESS FROM DOJ.
    257   SABINE TUCKER                  01/26/2010   Unsecured Claims         Allowed       5200-000            $0.00       $4,197.60       $4,197.60          $4,197.60        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          53 ENGERT AVE.
          BROOKLYN NY 11222
    260   BRAD DENNIS                    01/26/2010   Unsecured Claims         Allowed       5200-000            $0.00       $3,894.55       $3,894.55          $3,894.55        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          32202 AVENGER PLACE
          Rancho Palos Verdes CA 90275
    261   YOLANDA MILLER               01/26/2010     Unsecured Claims         Allowed       5200-000            $0.00       $1,193.48       $1,193.48          $1,193.48        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         3514 FOXBRIAR LN
         SCHERTZ TX 78108
Claim Notes: Address changed from PO Box 6002, Miramar Beach, FL 32550 to 3514 Foxbriar Ln, Schertz, TX 78108 on 9/5/13 per Westlaw Peoplemap search results.
    263   KYMBERLEY DEELY                01/26/2010   Unsecured Claims         Allowed       5200-000            $0.00       $1,568.43       $1,568.43          $1,568.43        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          146 HAMPTON HILL DR
          CAMDEN DE 19934
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 147               Exhibit C
                                                                                    Document     Page 357 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                           Balance

    264   BARBARA KEIM                  01/26/2010   Unsecured Claims         Allowed      5200-000         $0.00    $2,474.21    $2,474.21      $2,474.20        $0.00          $0.00         $0.01
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         120 E. CRESTVIEW
         COLUMBIA IL 62236
Claim Notes: CHANGED ADDRESS FROM: 301 EAST HUNTERS RIDGE, VALMEYER, IL 62295 ON 4/29/13
    265   JANET PEELE                   01/27/2010   Unsecured Claims         Allowed      5200-000         $0.00   $17,176.78   $17,176.78     $17,176.78        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          P O BOX 366
          ABERDEEN NC 28315
    269   MARTIN SANDERS                01/27/2010   Unsecured Claims         Allowed      5200-000         $0.00   $23,523.56   $23,523.56     $23,523.56        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           2020 MALLARD DR.
           NORTHBROOK IL 60062
    270   JOHN JEFFREY                  01/27/2010   Unsecured Claims         Allowed      5200-000         $0.00    $2,348.80    $2,348.80      $2,348.80        $0.00          $0.00         $0.00
          ANZEVINO                                   Allowed Under 502(f)
                                                     to 507(a)(2)
         107 MAIN ST.
         KINGSTON NY 12401
Claim Notes:   ADDRESS CHANGED FROM 31 MILE HILL ROAD, HIGHLAND, NY 12528 TO 107 MAIN ST., KINGSTON, NY 12401 ON 4/29/15 PER ADDRESS FROM DOJ.
    272   JAMES SIMMONS                 01/27/2010   Unsecured Claims         Allowed      5200-000         $0.00    $2,345.22    $2,345.22      $2,345.22        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          1307 CHARLES AVE.
          CARTERVILLE IL 62918
    275   BARRY STEED                   01/27/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $5,994.56        $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         50 EAGLE LANE
         ELDORADO IL 62930
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 148                Exhibit C
                                                                              Document     Page 358 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   277   ERNEST                        01/27/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,333.46    $2,333.46      $2,333.46         $0.00          $0.00         $0.00
         RIEFENHAUSER                               Allowed Under 502(f)
                                                    to 507(a)(2)
         7 GRACE LANE
         CORTLANDT MANOR NY
         10567
   279   MARK ORTTUNG                  01/27/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,183.18    $2,183.18      $2,183.18         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         338 MCKENDRY PLACE
         MENLO PARK CA 94025
   280   LANNY L CUMMINGS              01/27/2010   Unsecured Claims       Allowed   5200-000         $0.00     $732.46      $732.46          $732.46        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         201 SHARON DRIVE
         BARRINGTON IL 60010
   281   RB DOVER                      01/27/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,316.69    $1,316.69      $1,316.69         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         121 BANYAN DR #226
         HILO HI 96720-4603
   282   ANNA MAE GRACE                01/27/2010   Unsecured Claims       Allowed   5200-000         $0.00   $10,687.18   $10,687.18     $10,687.18         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1310 S. CHARLES ST
         BALTIMORE MD 21230
Claim Notes:    ADDRESS CHANGED FROM 1209 NORTH CHARLES STREET, BALTIMORE, MD 21201 TO 1310 S. CHARLES ST., BALTIMORE, MD 21230 ON 5/1/15 PER DOJ LIST
   286   ARTHUR MELVILLE               01/27/2010   Unsecured Claims       Allowed   5200-000         $0.00   $12,121.20   $12,121.20     $12,121.20         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         279 REDDING ROAD
         REDDING CT 06896
                                        Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                  Desc Page
                                                                                                                                                       Main No: 149                Exhibit C
                                                                                  Document     Page 359 of 541

  Case No.                      09-44943-DLT                                                                                            Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                  Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class          Claim        Uniform       Scheduled     Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                Status      Tran Code       Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                                Balance

    287   ADAM WILLIAM                  01/27/2010   Unsecured Claims         Allowed       5200-000            $0.00    $8,207.05    $8,207.05      $8,207.05         $0.00          $0.00         $0.00
          ANGIONE                                    Allowed Under 502(f)
                                                     to 507(a)(2)
         65 Morton St.
         Apt. 5I
         NEW YORK NY 10014
Claim Notes:     Changed address from 1 WEST STREET #2103 to 65 Morton St., Apt. 5I, New York, NY 10014 on 3/12/13.
    288   ERIKA WITLER                  01/28/2010   Unsecured Claims         Allowed       5200-000            $0.00     $314.26      $314.26          $314.26        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           4144 N. SHERIDAN ROAD
           #604
           CHICAGO IL 60613
    289   IDA ZIEWACZ                   01/28/2010   Unsecured Claims         Allowed       5200-000            $0.00    $1,684.43    $1,684.43      $1,684.43         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          1335 W. BYRON ST.
          CHICAGO IL 60613
    290   MARIA TOUCHET                 01/28/2010   Unsecured Claims         Allowed       5200-000            $0.00    $2,077.22    $2,077.22      $2,077.22         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           3521 SMITH AVE SE
           ALBUQUERQUE NM 87106
    292   SHANNON FERGUSON              01/28/2010   Unsecured Claims         Allowed       5200-000            $0.00   $10,471.95   $10,471.95     $10,471.95         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          5044 STATE HWY. 30 W.
          HUNTSVILLE TX 77340
    293   THOMAS ZIMMERMAN              01/28/2010   Unsecured Claims         Allowed       5200-000            $0.00    $8,964.88    $8,964.88      $8,964.88         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          2127 CRESTVIEW CT
          WAUWATOSA WI 53226
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 150               Exhibit C
                                                                              Document     Page 360 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

   294   SHANE E VELTRI                01/28/2010   Unsecured Claims       Allowed   5200-000         $0.00   $10,754.27   $10,754.27     $10,754.27        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1877 MOHAWL LANE
         OGDEN UT 84403
Claim Notes:   ADDRESS CHANGED FROM 1877 MOHAWL LANE, OGDEN, UT 84403 TO 1630 S. STATE, SALT LAKE CITY, UT 84115 ON 5/8/15 PER DOJ LIST
   298   NIKI CONARD                   01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,275.03    $1,275.03      $1,275.03        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 812
         FAIRFIELD IL 62837
   299   GARRY DUNCAN                  01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,025.72    $6,025.72      $6,025.72        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          732 SCENIC LANE
          NELSONVILLE OH 45764
   300   JACQUELIN HENDREX             01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $7,664.24    $7,664.24      $7,664.24        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          2241 VEGA ST
          GRAND PRAIRIE TX 75050
   301   PAULINE & SCOTT               01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $7,283.13    $7,283.13      $7,283.13        $0.00          $0.00         $0.00
         EIDSVOOG                                   Allowed Under 502(f)
                                                    to 507(a)(2)
         8169 GARLAND LANE
         MAPLE GROVE MN 55311
   302   BRIAN WARNER                  01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00   $18,893.24   $18,893.24     $18,893.24        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         8121 SEHOME ROAD
         BLAINE WA 98230
   303   CAROLYN ZARESKI               01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00   $16,625.87   $16,625.87     $16,625.87        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         302 CHESTNUT HILL ROAD
         WILTON CT 06897
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 151               Exhibit C
                                                                              Document     Page 361 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

   307   HUONG LE                      01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00   $11,216.65   $11,216.65     $11,216.65        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         3036 APPLERIDGE DR
         ANN ARBOR MI 48103
Claim Notes:   ADDRESS CHANGED FROM 6082 NW 53RD CT, OCALA, FL 34482 TO 3036 APPLERIDGE DR, ANN ARBOR, MI 48103 ON 5/4/15 PER DOJ LIST
   310   KATHLEEN RILEY                01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00   $14,652.33   $14,652.33     $14,652.33        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          175 AVERY DR. NE
          ATLANTA GA 30309
   311   PAUL VITALI                   01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $7,316.92    $7,316.92      $7,316.92        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         256 NE 117TH ST
         MIAMI FL 33161
   312   ERIC SALTZMAN                 01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $3,022.31    $3,022.31      $3,022.31        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          411 NORTH NEW RIVER
          DRIVE EAST
          STE 605
          FORT LAUDERDALE FL
          33301
   313   STEVEN FABER                  01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00   $12,164.14   $12,164.14     $12,164.14        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          200 HAWTHORN LOOP
          CROSSVILLE TN 38555
   314   STEPHEN OLSON                 01/29/2010   Unsecured Claims       Allowed   5200-000         $0.00   $16,320.04   $16,320.04     $16,320.04        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         767 CAVANAGH ROAD
         GLENDALE CA 91207
                                       Case 09-44943             Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 152               Exhibit C
                                                                               Document     Page 362 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class         Claim      Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                                Status     Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                        Balance

   318   EDWARD POPOVICH               01/29/2010   Unsecured Claims        Allowed     5200-000         $0.00    $9,607.75    $9,607.75      $9,607.75        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         P. O. BOX 811002
         BOCA RATON FL 33481
   320   CRISTINE FERGUSON             01/29/2010   Unsecured Claims        Allowed     5200-000         $0.00    $2,798.91    $2,798.91      $2,798.91        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1064 ROYAL MILE
         BIRMINGHAM AL 35242
   321   BARBARA                       01/29/2010   Unsecured Claims       Disallowed   5200-000         $0.00    $2,539.00        $0.00          $0.00        $0.00          $0.00         $0.00
         CROSS-MADRIGAL                             Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 734
         BRONX NY 10460
Claim Notes:  ADDRESS CHANGED FROM 1505 ST. LAWRENCE AVE., BRONX, NY 10460 TO PO BOX 734, BRONX, NY 10460 ON 4/30/15 PER DOJ LIST
   322   MICHAEL RUDDY                 01/29/2010   Unsecured Claims        Allowed     5200-000         $0.00    $8,185.70    $8,185.70      $8,185.70        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          237 WEST 16 ST.
          NEW YORK NY 10011
   323   DECCAN I SERVICES             01/29/2010   Unsecured Claims        Allowed     7100-000         $0.00   $33,660.00   $33,660.00     $33,660.00        $0.00          $0.00         $0.00
         PVT. LTD.                                  Allowed Under 502(f)
                                                    to 507(a)(2)
         PLOT NO. 12C/1,SOUTH
         PHASE
         THIRU-VI-KA INDUSTRIAL
         ESTATE
         GRUNDY, CHENNAI
         600 032
         INDIA
Claim Notes:   Okay to pay


               ADDRESS WAS INCOMPLETE. FULL ADDRESS ENTERED ON 9/24/2015. JZ
                                        Case 09-44943              Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                               Desc Page
                                                                                                                                                    Main No: 153                Exhibit C
                                                                                 Document     Page 363 of 541

  Case No.                      09-44943-DLT                                                                                         Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                               Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class         Claim      Uniform       Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                               Status     Tran Code     Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                             Balance

   324   ENGERGIZER                      01/29/2010   Unsecured Claims       Disallowed   7100-000           $0.00       $0.00        $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         PLOT NO. 12C/1,SOUTH
         PHASE
         PLOT NO. 12C/1,SOUTH
         PHASE


Claim Notes:   Order disallowing claim entered 1/18/14.
   326   CONNIE TREBING                  02/01/2010   Unsecured Claims        Allowed     5200-000           $0.00    $1,841.27    $1,841.27     $1,841.27          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         1806 PATTON DRIVE
         GARLAND, TX 75042
Claim Notes:   5/9 - RECEIVED NOTICE FROM CLAIMANT THAT ADDRESS IS CORRECT. CHECKS WERE MAILED TWICE TO THIS ADDRESS AND CAME BACK, SO WE STOPPED
               PAYMENT
   328   RUTH PURDY                 02/01/2010 Unsecured Claims     Allowed 5200-000      $0.00     $1,017.66   $1,017.66   $1,017.66       $0.00                                  $0.00         $0.00
                                               Allowed Under 502(f)
                                               to 507(a)(2)
         1460 OAKCREST DR.
         APT. 1910
         COLUMBIA SC 29223
Claim Notes:  Updated address on 6/19/13 from 1815 SENECA BLVD to 1460 Oakcrest Drive, Apartment 1910
              Columbia, SC 29223.
   330   DOREEN SOLOMON                02/01/2010 Unsecured Claims       Allowed        5200-000             $0.00     $323.14      $323.14          $323.14        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         735 ADIDAS ROAD
         WINTER SPRINGS FL 32708
Claim Notes: CHANGED ADDRESS ON 7/9/13 FROM 110 SOUTH RANGE, WINTER PARK, FL 32792
   331   CHRISTINE HARBIN                02/01/2010   Unsecured Claims        Allowed     5200-000           $0.00     $500.00      $500.00          $500.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         1517 THERESA COURT, APT.
         111
         SAINT LOUIS MO 63104
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 154                Exhibit C
                                                                              Document     Page 364 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   333   STEVEN BALT                   02/01/2010   Unsecured Claims       Allowed   5200-000         $0.00     $606.00      $606.00          $606.00        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2439 IVY DRIVE
         OAKLAND CA 94606
Claim Notes:    ADDRESS CHANGED FROM 318 SPEAR ST UNIT 3G, SAN FRANCISCO, CA 94105 TO 2439 IVY DRIVE, OAKLAND, CA 94606 ON 4/29/15 PER DOJ LIST.
   334   CLARK GROVE                   02/01/2010   Unsecured Claims       Allowed   5200-000         $0.00   $14,293.96   $14,293.96     $14,293.96         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         127 GOLDEN HINDE BLVD
         SAN RAFAEL CA 94903
   336   REBECCA JANNEY                02/01/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,850.30    $1,850.30      $1,850.30         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         727 MADISON AVE.
         YORK PA 17404
   337   BERNARD HUSSMAN               02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,383.63    $1,383.63      $1,383.63         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         P.O. BOX 2461
         VASHON WA 98070
   338   ANA GOMES                     02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,464.94    $2,464.94      $2,464.94         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         88 HILLSIDE AVE
         MILFORD CT 06460
   340   CHARLES WRIGHT                02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,665.07    $5,665.07      $5,665.07         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2327 RICHTON ST., APT. 1
         HOUSTON TX 77098
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 155               Exhibit C
                                                                              Document     Page 365 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled     Claim       Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

   341   ALEXANDER WAN                 02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,836.66    $2,836.66      $2,836.66        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          77-34 113TH ST
          APT. 2B
          FOREST HILLS NY 11375
   342   JAMES MALLINSON               02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,513.39    $1,513.39      $1,513.39        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         18 INDEPENDENCE AVE
         BABYLON NY 11702
Claim Notes:   ADDRESS CHANGED FROM 27 VILLAGE PLAZA DRIVE, RONKONKOMA, NY 11779 TO 18 INDEPENDENCE AVE, BABYLON, NY 11702 ON 8/4/15 PER DOJ LIST
   346   KENNETH SWINFORD              02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,070.17    $2,070.17      $2,070.17        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          960 KIMBLEWOOD DR.
          JACKSON MO 63755
   347   JAMES MOODY                   02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,077.58    $5,077.58      $5,077.58        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          9259 SWEET MAPLE AVE
          ORLANDO FL 32832
   349   JASON REGIER                  02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00   $10,668.73   $10,668.73     $10,668.73        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         7802 E 95TH AVE
         BUHLER KS 67522
Claim Notes:    (620) 543-9277 ORIGINAL CHECK STOPPED ON 9/23/13. OVER 90 DAYS. NEW CHECK ISSUED ON 9/23/13.
   353   BEN DOTSON                    02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,722.05    $6,722.05      $6,722.05        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         900 WILDES ROAD
         FALLON NV 89406
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 156                Exhibit C
                                                                              Document     Page 366 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   354   LEAH SIMS                     02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00     $975.33      $975.33          $975.33        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1403 BERKLEY AVE
         DALLAS TX 75224
Claim Notes:   ADDRESS CHANGED FROM 2005 PINEHURST LN #3216 TO 1403 BERKLEY AVE, DALLAS, TX 75224 ON 5/6/15 PER DOJ LIST
   357   CHARLOTTE NOWAK               02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00     $295.89      $295.89          $295.89        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         740 KLEIN DRIVE
         SMITHTON IL 62285
   359   KEVIN NOWAK                   02/02/2010   Unsecured Claims       Allowed   5200-000         $0.00     $893.22      $893.22          $893.22        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         740 KLEIN DRIVE
         SMITHTON IL 62285
   361   LOURDES DIEGUEZ               02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $8,999.77    $8,999.77      $8,999.77         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         4590 SW 68TH COURT
         CIRCLE
         UNIT #9
         MIAMI FL 33155
   362   KATHERINE BENSON              02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00     $872.82      $872.82          $872.82        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          248 COBB ROAD
          KINSTON NC 28501
   364   ELIZABETH                     02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00   $10,117.19   $10,117.19     $10,117.19         $0.00          $0.00         $0.00
         STERNBERG                                  Allowed Under 502(f)
                                                    to 507(a)(2)
         32 DOMINGO AVENUE
         UNIT 1
         BERKELEY CA 94705
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 157                Exhibit C
                                                                              Document     Page 367 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   365   GEORGE SCOTT                  02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,149.65    $4,149.65     $4,149.65          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 281
         GIRDWOOD AK 99587
   368   TAI THACH                     02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $3,656.84    $3,656.84     $3,656.84          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          2223 AUGUSTA PL
          SANTA CLARA CA 95051
   369   JEFFREY SCHULTZ               02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00     $797.65      $797.65          $797.65        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         370 ELY PLACE
         PALO ALTO CA 94306
   370   VIJAY RAGHURAMAN              02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,754.24    $4,754.24     $4,754.24          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         335 ELAN VILLAGE LN
         APT 407
         SAN JOSE CA 95134
   371   ASHOK THOTA                   02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,483.53    $2,483.53     $2,483.53          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         256 HALVESTON ROAD
         POWELL OH 43065
Claim Notes:   PER UNCLAIMED FUND RETRIEVAL FILING BY DEBTOR: NEW ADDRESSS IS 256 HALVESTON ROAD, POWELL, OH 43065


              ADDRESS CHANGED FROM 1247 LAKE SIDE DRIVE APT 1033, SUNNYVALLE, CA 94086 TO 2000 WALNUT AVE, FREMONT, CA 94538 ON 5/7/15 PER DOJ LIST
   372   GALINA KRAMER         02/03/2010 Unsecured Claims     Allowed    5200-000          $0.00       $2.52        $2.52           $2.52        $0.00                     $0.00         $0.00
                                                    Allowed Under 502(f)
                                            to 507(a)(2)
         567A Natoma Street
         SAN FRANCISCO CA 94103
Claim Notes:   ADDRESS UPDATED ON 4/7/15 PER NEW ADDRESS FROM TRUSTEES OFFICE.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 158                Exhibit C
                                                                              Document     Page 368 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                    Date                             Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

    373   DANIEL LIND                  02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,416.49    $1,416.49     $1,416.49          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          374 WALSH ROAD
          ATHERTON CA 94027
    374   ROBERT LAM                   02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,658.06    $6,658.06     $6,658.06          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          1 MANDALAY PLACE
          #1100
          SOUTH SAN FRANCISCO CA
          94080
Claim Notes:    ADDRESS CHANGED FROM 20 MADISON AVE #209, SAN MATEA, CA 94402 TO 1 MANDALAY PLACE, #1100, SOUTH SAN FRANCISCO, CA 94080 ON 5/4/15 PER DOJ
                LIST
    375   RENE LACERTE           02/03/2010 Unsecured Claims   Allowed     5200-000        $0.00      $8,810.15    $8,810.15    $8,810.15         $0.00                     $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          35 ANTONIO COURT
          PORTOLA VALLEY CA 94028
    376   ROGER HORWITZ           02/03/2010        Unsecured Claims       Allowed   5200-000         $0.00     $251.69      $251.69          $251.69        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          348 ENCINAL AVE.
          MENLO PARK CA 94025
    377   OLEG GORODETSKY              02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,833.55    $1,833.55     $1,833.55          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          173 PALMER AVE
          MOUNTAIN VIEW CA 94043
    378   HENRIQUE PEDREIKA      02/03/2010         Unsecured Claims       Allowed   5200-000         $0.00     $250.84        $0.00            $0.00        $0.00          $0.00         $0.00
          DE PREITAS CERIBE                         Allowed Under 502(f)
                                                    to 507(a)(2)
         300 HIGH SCHOOL WAY
         #2112
         MOUNTAIN VIEW CA 94043
Claim Notes:   Claim paid under Shawnee claim.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 159                Exhibit C
                                                                              Document     Page 369 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   381   JESSE LOFTIN                  02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,322.64    $4,322.64      $4,322.64         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         8311 TWIN HILLS DRIVE
         HOUSTON TX 77071
Claim Notes: CHANGED ADDRESS PER J. LOFTIN ON 5/9/13 AND RE-ISSUED CHECK.
   382   AARON DEBORD                  02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,427.85    $6,427.85      $6,427.85         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          20402 CISCO HILL CT
          KATY TX 77450
   383   JOHN WESTERMAN                02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00     $640.63      $640.63          $640.63        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          2502 ALEXANDER LN
          APT# 904
          PEARLAND TX 77581
   384   JAMES FIELDS                  02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,366.79    $6,366.79      $6,366.79         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         11706 KANGAROO CT.
         MEADOWS PLACE TX 77477
   388   RICHARD FIELDS         02/03/2010          Unsecured Claims       Allowed   5200-000         $0.00   $17,573.26   $17,573.26     $17,573.26         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         32 BRADFORD CIRCLE
         SUGAR LAND TX 77479
   390   MARTHA ROWLETT                02/03/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,876.74    $1,876.74      $1,876.74         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         P.O. BOX 110
         CASTELL TX 76831
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 160                Exhibit C
                                                                                    Document     Page 370 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                            Balance

    392   VICKY WHEELER                 02/03/2010   Unsecured Claims         Allowed      5200-000         $0.00    $1,577.89    $1,577.89      $1,577.89         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          708 EAST SAINT CHARLES
          MCLEANSBORO IL 62859
    393   CLAUDE ROLO                   02/03/2010   Unsecured Claims         Allowed      5200-000         $0.00   $19,132.18   $19,132.18     $19,132.18         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          20 UPPER RD
          SALISBURY CT 06068
    394   CHRISTINA KIM                 02/03/2010   Unsecured Claims         Allowed      5200-000         $0.00     $227.60      $227.60          $227.60        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          13202 BRIAR FOREST DR
          #4362
          HOUSTON TX 77077
    395   DONALD O WARREN               02/03/2010   Unsecured Claims       Disallowed     5200-000         $0.00   $12,565.29        $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         PO BOX 37832
         SHREVEPORT LA 71133-7832
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    397   KATHLEEN KENNEDY              02/04/2010   Unsecured Claims         Allowed      5200-000         $0.00    $1,860.71    $1,860.71      $1,860.71         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          707 HUNTINGTON CT
          OSWEGO IL 60543
    400   CARL E & LISA HITES           02/05/2010   Unsecured Claims         Allowed      5200-000         $0.00   $15,679.03   $15,679.03     $15,679.03         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          8789 N MERIDAN RD
          PO BOX 627
          MONON IN 47959
                                        Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                      Desc Page
                                                                                                                                                           Main No: 161                Exhibit C
                                                                                  Document     Page 371 of 541

  Case No.                      09-44943-DLT                                                                                                Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                      Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim       Uniform       Scheduled         Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                Status     Tran Code       Amount           Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                                    Balance

    401   RITA FRIEDRICH                 02/05/2010   Unsecured Claims        Allowed       5200-000                $0.00     $763.52         $0.00           $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         212 BLACK
         CHAFFEE MO 63740
Claim Notes:   Claim was paid under Shawnee claim.
    402   SUSAN COOK                     02/05/2010   Unsecured Claims        Allowed       5200-000                $0.00     $280.35      $280.35          $280.35        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
           7 VISTA DRIVE
           POUGHKEEPSIE NY 12601
    403   DAVID BRETT AND                02/05/2010   Unsecured Claims        Allowed       5200-000                $0.00    $1,925.80    $1,925.80      $1,925.80         $0.00          $0.00         $0.00
          PHOEBE BEASLEY                              Allowed Under 502(f)
                                                      to 507(a)(2)
         14665 WILBURN RD
         WEST FRANKFORT IL
         62896-4238
Claim Notes:    Address changed from 1807 E POPLAR to 14665 Wilburn Rd., West Frankfurt, IL 62896-4238 on 4/2/13.
    404   CHAD BRENNAN                   02/05/2010   Unsecured Claims        Allowed       5200-000                $0.00    $4,722.29    $4,722.29      $4,722.29         $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
           6965 FALLEN TIMBERS DR
           DUBLIN OH 43017
    405   JASON WALLACE                  02/05/2010   Unsecured Claims        Allowed       5200-000                $0.00    $1,658.36    $1,658.36      $1,658.36         $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          1921 VARICK WAY
          CASSELBERRY FL 32707
    413   CRAIG VERWERS                  02/05/2010   Unsecured Claims        Allowed       5200-000                $0.00   $17,365.77   $17,365.77     $17,365.77         $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          5989 WHITE SETTLEMENT
          RD.
          WEATHERFORD TX 76087
                                         Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 162               Exhibit C
                                                                                     Document     Page 372 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform        Scheduled         Claim        Amount        Amount        Interest         Tax            Net
  No.:                                      Date                                  Status      Tran Code        Amount          Amount        Allowed         Paid                                     Remaining
                                                                                                                                                                                                       Balance

    415   KELLY E DRAKE                  02/08/2010   Unsecured Claims           Allowed       5200-000             $0.00      $12,238.83    $12,238.83     $12,238.83        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         4 WOODHOLLOW TR
         ROUND ROCK TX 78664
Claim Notes:  ADDRESS CHANGED FROM 541 LOUIS HENNA BLVD, ROUND ROCK, TX 78664 TO 4 WOODHOLLOW TR., ROUND ROCK, TX 78664 ON 4/30/15 PER DOJ LIST
    416   JULIA                          02/08/2010   Unsecured Claims           Allowed       5200-000             $0.00       $4,681.95     $4,681.95      $4,681.95        $0.00          $0.00         $0.00
          SCHUBERT-COWAN                              Allowed Under 502(f)
                                                      to 507(a)(2)
          246 CHANDLER HILL RD.
          BETHEL ME 04217
    417   MARK BOSSO                     02/08/2010   Unsecured Claims           Allowed       5200-000             $0.00       $8,532.00     $8,532.00      $8,532.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         2251 SW 92 TERRACE, #2202
         APT 2202
         DAVIE FL 33324
    418 SHAWNEE                     02/08/2010 Unsecured Claims              Disallowed        5200-000             $0.00    $2,489,875.25        $0.00          $0.00        $0.00          $0.00         $0.00
        ADMINISTRATIVE                           Allowed Under 502(f)
        SERVICES, LL                             to 507(a)(2)
         204 EAST OAK ST
         WEST FRANKFORT IL 62096
Claim Notes: Shawnee HSA claimants have been paid individually and in full pursuant to court order.
  418-1   MICHELLE JONES                 02/21/2013  Unsecured Claims           Allowed         5200-000             $0.00         $52.62       $52.62          $52.62        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
Claim Notes:     Name changed from Michelle Adams to Michelle Jones per marriage certificate name change (10/31/13).
  418-2   AJAI AGARWAL                   03/04/2013   Unsecured Claims           Allowed       5200-000             $0.00      $18,551.63    $18,551.63     $18,551.63        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         1375 Loma Verde
         El Paso TX 79936
Claim Notes: Address from DOJ (we had no address previously) entered on 4/29/15.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 163                Exhibit C
                                                                              Document     Page 373 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                           Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

  418-3   SAMIR AHMAD                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $1,949.07    $1,949.07     $1,949.07          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          1372 GATE PL.
          EL PASO TX 79936
Claim Notes:   915-383-0590; 512-978-9361


               ADDRESS CHANGED FROM 3213 QUEENS GARDEN CIRCLE, EL PASO, TX 79936 TO 1372 GATE PL., EL PASO, TX 79936 ON 4/29/15 PER ADDRESS FROM DOJ.
  418-4   SHERALYNN APPLE       03/04/2013 Unsecured Claims   Allowed     5200-000           $0.00        $70.50         $70.50        $70.50       $0.00                   $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         10350 SEVERANCE DR
         PARKER CO 80134
Claim Notes: ADDRESS ADDED FROM DOJ LIST. NO ADDRESS IN TES PREVIOUSLY.
  418-5   CARRRIANN APPLE              03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $879.40      $879.40          $879.40        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         10350 SEVERANCE DR
         PARKER CO 80134
Claim Notes: ADDRESS ADDED FROM DOJ LIST. NO ADDRESS IN TES PREVIOUSLY.
  418-6   ANNETTE ARBEL                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $673.02      $673.02          $673.02        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2611 PLANTATION RD
         CHARLOTTE NC 28270
Claim Notes: ADDRESS ADDED FROM DOJ LIST. NO ADDRESS IN TES PREVIOUSLY.
  418-7   JILL ARNOLD                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $100.70      $100.70          $100.70        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         30 PARK AVE.
         New York NY 10016
Claim Notes: ADDRESS CHANGED FROM 201 East 36th Street, 2B, NEW YORK, NY 10016 TO 30 PARK AVE., NEW YORK, NY 10016 ON 4/29/15 PER DOJ LIST.
                                        Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 164                  Exhibit C
                                                                                   Document     Page 374 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:                Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                        10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name        Claim           Claim Class           Claim        Uniform       Scheduled         Claim          Amount           Amount          Interest         Tax            Net
  No.:                                     Date                                 Status      Tran Code       Amount          Amount          Allowed           Paid                                        Remaining
                                                                                                                                                                                                           Balance

  418-8   CECILIA ASHBURN               03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00           $0.47           $0.00              $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          3023 WOOLEYVILLE RD
          CAMPBELLSVILLE KY
          42718-9265
Claim Notes:    CLAIM TOO SMALL TO PAY


                Address changed from 535 Nolleywood Rd., Campbellsville, KY 42718 to PO Box 4285, Campbellsville, KY 42719 on 9/4/13 per Westlaw Peoplemap search.


               Changed to 3023 WOOLEYVILLE RD CAMPBELLSVILLE, KY 42718-9265 on 12/22/14 per address from UST.
  418-9   JAMES BATTAGLIA           03/04/2013 Unsecured Claims   Allowed       5200-000               $0.00                      $0.44           $0.00              $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          192 WHITE PINE CIRCLE
          ELKTON MD 21921
Claim Notes:    CLAIM TOO SMALL TO PAY


               ADDRESS CHANGED FROM 15 LOCUST POINT RD, ELKTON, MD 21921 TO 192 WHITE PINE CIRCLE, ELKTON, MD 21921 ON 4/29/15 PER DOJ LIST.
  418-1   ERLINDA BEARMAN       03/04/2013 Unsecured Claims    Allowed     5200-000          $0.00    $19,708.56   $19,708.56      $19,708.56                                     $0.00          $0.00         $0.00
      0                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          474 S. PECK DRIVE
          BEVERLY HILLS CA 90212
  418-1   LAURA BELMONT                 03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00          $61.28          $61.28          $61.28           $0.00          $0.00         $0.00
      1                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          44 FOREST LANE
          YORKTOWN HGTS NY 10598
  418-1   ROBERT BENBENEK        03/04/2013          Unsecured Claims          Allowed       5200-000             $0.00         $440.26         $440.26         $440.26           $0.00          $0.00         $0.00
      2                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          14918 GREENLEAF VALLEY
          DR
          CHESTERFIELD MO 63017
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 165                Exhibit C
                                                                              Document     Page 375 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
 No.:                                    Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

 418-1   JEFFREY BIERMAN               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $38.17       $38.17           $38.17        $0.00          $0.00         $0.00
     3                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         1059 TRAIL RIDGE DR.
         JACKSON MO 63755
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS PREVIOUSLY)
 418-1   LINDA BINGMAN                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $2.61        $2.61            $2.61        $0.00          $0.00         $0.00
     4                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         1807 CO. ROAD 1150E
         CARMI IL 62821
Claim Notes: ADDRESS FROM DOJ LIST
 418-1   LEE BORTH                     03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $3,712.05    $3,712.05     $3,712.05          $0.00          $0.00         $0.00
     5                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         2629 FOOTHILL BLVD
         LA CRESCENTA CA 91214
Claim Notes: ADDRESS FROM DOJ LIST
 418-1   SHARON BOWELL                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $38.19       $38.19           $38.19        $0.00          $0.00         $0.00
     6                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         402 W. 21ST AVE
         KENNEWICK WA 99338
Claim Notes: ADDRESS FROM DOJ LIST
 418-1   ROBERT BOWELL                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $393.16      $393.16          $393.16        $0.00          $0.00         $0.00
     7                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         4402 W. 21ST AVE
         KENNEWICK WA 99338
Claim Notes: ADDRESS FROM DOJ LIST
                                         Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 166                  Exhibit C
                                                                                   Document     Page 376 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:                Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                        10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class           Claim       Uniform       Scheduled          Claim         Amount              Amount       Interest         Tax            Net
  No.:                                      Date                                 Status     Tran Code       Amount           Amount         Allowed              Paid                                     Remaining
                                                                                                                                                                                                           Balance

  418-1   JOSHUA BRADBERRY               03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00           $8.28           $8.28             $8.28         $0.00          $0.00         $0.00
      8                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         14063 E 700TH AVE
         ROBINSON IL 62454
Claim Notes: Address changed from 1008 N Robb St, Robinson, IL 62454 to 14063 E 700th Ave, Robinson, IL 62454 on 9/5/13 per Westlaw Peoplemap search results.
  418-1   ALEXANDRA BRADTKE              03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00          $37.10          $37.10            $37.10         $0.00          $0.00         $0.00
      9                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          525 E 72ND ST.
          NEW YORK NY 10021
Claim Notes:     ADDRESS FROM DOJ LIST


               CHECK RETURNED ON 8/2/16 WITH NO FORWARDING ADDRESS. STOPPED PAYMENT ON CHECK. JZ
  418-2   DONALD BREWER         03/04/2013 Unsecured Claims   Allowed     5200-000       $0.00                                $1,238.40       $1,238.40          $1,238.40        $0.00          $0.00         $0.00
      0                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         39011 PRIVATE RD. 17
         ELIZABETH CO 80107
Claim Notes: ADDRESS FROM DOJ LIST
  418-2   WILLIAM BUNTYN                 03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00          $91.28          $91.28            $91.28         $0.00          $0.00         $0.00
      1                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         518 COPPER RIDGE DR.
         RICHARDSON TX 75080
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-2   GWENDOLYN BURKE                03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00           $0.69           $0.69             $0.69         $0.00          $0.00         $0.00
      2                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         207 WILLIAMSBURG DR
         MAHOPAC NY 10541
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                        Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                             Desc Page
                                                                                                                                                                  Main No: 167              Exhibit C
                                                                                   Document     Page 377 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:              Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                      10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim        Uniform       Scheduled         Claim          Amount            Amount       Interest         Tax            Net
  No.:                                      Date                                Status      Tran Code       Amount          Amount          Allowed            Paid                                     Remaining
                                                                                                                                                                                                         Balance

  418-2   MICHAEL BYRD                   03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00          $32.32          $32.32            $32.32         $0.00         $0.00         $0.00
      3                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         PO BOX 29
         SOUTHMONT SC 27351
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-2   HENRIQUE CERIBELLI             03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00         $250.84         $250.84           $250.84         $0.00         $0.00         $0.00
      4                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         1600 VILLA ST. APT. 220
         MOUNTAIN VIEW CA 94041
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-2   BRADLEY CHADEZ                 03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00         $633.43         $633.43           $633.43         $0.00         $0.00         $0.00
      5                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         5000 E. JEWELL AVE.
         DENVER CO 80222
Claim Notes: ADDRESS FROM DOJ (NO ADDRESS BEFORE)
  418-2   SHANTI CHALUVADI               03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00         $923.55         $923.55           $923.55         $0.00         $0.00         $0.00
      6                                               Allowed Under 502(f)
                                                      to 507(a)(2)
           34312 Mulberry Terrace
           Fremont CA 94555-1986
  418-2   JAMES CHICOINE                 03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00         $257.74         $257.74           $257.74         $0.00         $0.00         $0.00
      7                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         2901 ALSATIA DR.
         AUSTIN TX 78748
Claim Notes: ADDRESS FROM DOJ (NO ADDRESS BEFORE)
  418-2   ANDREA                         03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00           $0.62           $0.62             $0.62         $0.00         $0.00         $0.00
      8   CHRISTIANSEN                                Allowed Under 502(f)
                                                 to 507(a)(2)
         4555 Marquette St.
         Mandeville LA 70471
Claim Notes: Address changed from 2200 Backwater Ct., Oviedo, FL 32766 to 4555 Marquette St., Mandeville, LA 70471 on 9/4/13 per Westlaw Peoplemap search.
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 168                Exhibit C
                                                                                    Document     Page 378 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim          Claim Class           Claim        Uniform       Scheduled          Claim          Amount          Amount        Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code       Amount           Amount          Allowed           Paid                                     Remaining
                                                                                                                                                                                                          Balance

  418-2   MATTHEW CLUXTON                03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00       $1,184.41       $1,184.41        $1,184.41        $0.00          $0.00         $0.00
      9                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         1341 W. FLETCHER ST.
         CHICAGO IL 60657
Claim Notes: ADDRESS FROM DOJ (NO ADDRESS BEFORE)
  418-3   BILL COBB                      03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00           $2.14           $2.14            $2.14        $0.00          $0.00         $0.00
      0                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         803 CIMARRON HILLS TRAIL
         WEST
         GEORGETOWN TX 78628
Claim Notes: ADDRESS FROM DOJ (NO ADDRESS BEFORE)
  418-3   MATTHEW COGBURN                03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00           $0.87           $0.00            $0.00        $0.00          $0.00         $0.00
      1                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          521 HARDWICK DR
          KNOXVILLE TN 37923
Claim Notes:     CLAIM TOO SMALL TO PAY


               Address changed from 8981 Fox Lake Dr, Knoxville, TN 37923 to 521 Hardwick Dr, Knoxville, TN 37923 on 9/5/13 per Westlaw Peoplemap search results.
  418-3   VICTORIA COIT                03/04/2013 Unsecured Claims            Allowed       5200-000             $0.00           $0.00           $0.01              $0.00        $0.00          $0.00         $0.01
      2                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          1579 MONROE DR
          ATLANTA GA 30324
Claim Notes:     CLAIM TOO SMALL TO PAY


                 ADDRESS CHANGED FROM 1765 POPPY CI , LADY LAKE, FL 32162 TO 1579 MONROE DR., ATLANTA, GA 30324 ON 4/30/15 PER DOJ LIST
                                        Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                            Desc Page
                                                                                                                                                 Main No: 169                 Exhibit C
                                                                                  Document     Page 379 of 541

  Case No.                      09-44943-DLT                                                                                       Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                             Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class          Claim        Uniform    Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                Status      Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                           Balance

  418-3   SHELLY COOK                   03/04/2013   Unsecured Claims         Allowed       5200-000        $0.00       $1.92       $0.00            $0.00        $0.00          $0.00         $0.00
      3                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          616 STATE HWY 34
          JACKSON MO 63755
Claim Notes:     CLAIM TOO SMALL TO PAY


                ADDRESS CHANGED FROM 1530 OAK ST, JACKSON, MO 63755 TO 616 STATE HWY 34, JACKSON, MO 63755 ON 4/30/15 PER DOJ LIST
  418-3   WILLIE COOPER          03/04/2013 Unsecured Claims     Allowed      5200-000        $0.00         $2.36          $2.36                     $2.36        $0.00          $0.00         $0.00
      4                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         2315 DOGWOOD DR
         LITTLE ELM TX 75068
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-3   MITCHELL COOPER               03/04/2013   Unsecured Claims         Allowed       5200-000        $0.00     $161.26     $161.26          $161.26        $0.00          $0.00         $0.00
      5                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         2016 Waterton Ln
         Apex NC 27502-6274
Claim Notes: Address changed to 2016 Waterton Ln, Apex, NC on 4/2/13. No address previously in TES.
  418-3   DONNA CORFE                   03/04/2013   Unsecured Claims         Allowed       5200-000        $0.00      $29.52      $29.52           $29.52        $0.00          $0.00         $0.00
      6                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         2506 BOUNDARY ST.
         BEAUFORT SC 29906
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-3   PAUL CORFE                    03/04/2013   Unsecured Claims         Allowed       5200-000        $0.00     $148.37     $148.37          $148.37        $0.00          $0.00         $0.00
      7                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         2506 BOUNDARY ST.
         BEAUFORT SC 29906
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                             Desc Page
                                                                                                                                                                  Main No: 170                 Exhibit C
                                                                                    Document     Page 380 of 541

  Case No.                      09-44943-DLT                                                                                                       Trustee Name:              Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                             Date:                      10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled         Claim           Amount          Amount         Interest         Tax            Net
  No.:                                      Date                                 Status       Tran Code       Amount          Amount           Allowed           Paid                                      Remaining
                                                                                                                                                                                                            Balance

  418-3   LAURENCE CRISMAN               03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00         $171.73         $171.73          $171.73         $0.00          $0.00         $0.00
      8                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         9 INDIAN HILL RD.
         CONESTOGA PA 17516
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-3   BARBARA                        03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00       $2,539.00       $2,539.00        $2,539.00         $0.00          $0.00         $0.00
      9   CROSS-MADRIGAL                              Allowed Under 502(f)
                                                      to 507(a)(2)
  418-4   MICHAEL DAVIS                  03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00           $0.42           $0.42            $0.42         $0.00          $0.00         $0.00
      0                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         503 N RIVERSIDE DR
         EDGEWATER FL 32132
Claim Notes: Address changed from 824 South Osceola Ave, Orlando, FL 32801 to 503 N Riverside Dr, Edgewater, FL 32132 on 9/5/13 per Westlaw Peoplemap search results.
  418-4   CHANDRA DAVIS                  03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00           $0.83           $0.00            $0.00         $0.00          $0.00         $0.00
      1                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          1564 FOXDEN RD
          APOPKA FL 32712-3003
Claim Notes:     CLAIM TOO SMALL TO PAY


                 Address changed from 1280 W. Peachtree St., NW, #806, Atlanta, GA 30309 to 213 Glenwood Dr., Mooresville, NC 28115 on 9/4/13 per Westlaw Peoplemap search.


               Changed to 1564 FOXDEN RD APOPKA, FL 32712-3003 on 12/22/14 per address from UST.
  418-4   ANDRE DAVIS               03/04/2013 Unsecured Claims        Allowed         5200-000                     $0.00       $3,932.48       $3,932.48        $3,932.48         $0.00          $0.00         $0.00
      2                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         5426 BUCKSKIN DR.
         THE COLONY TX 75056
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-4   LISA DECKER                    03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00         $695.97         $695.97          $695.97         $0.00          $0.00         $0.00
      3                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          200 PERKINS CEMETARY RD.
          MAGNOLIA KY 42757
                                        Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                             Desc Page
                                                                                                                                                                  Main No: 171               Exhibit C
                                                                                   Document     Page 381 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class           Claim         Uniform       Scheduled         Claim           Amount          Amount        Interest         Tax            Net
  No.:                                     Date                                 Status      Tran Code        Amount          Amount           Allowed          Paid                                      Remaining
                                                                                                                                                                                                          Balance

  418-4   DOUG DOHRING                  03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00           $0.66           $0.66            $0.66        $0.00          $0.00         $0.00
      4                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         3000 CORNWALL DR.
         GLENDALE CA 91206
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-4   KIMBERLY DUFFY                03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00         $281.11         $281.11          $281.11        $0.00          $0.00         $0.00
      5                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         250 BEECHWOOD AVE
         POUGHKEEPSIE NY 12601
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-4   JENNIFER DUNCAN               03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00         $100.68         $100.68          $100.68        $0.00          $0.00         $0.00
      6                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         1726 N. 7TH ST
         PHOENIX AZ 85006
Claim Notes: ADDRESS CHANGED FROM 2 RENSSNC SQ 40 N, STE 2250, PHOENIX, AZ 85004 TO 1726 N. 7TH ST., PHOENIX, AZ 85006 ON 4/30/15 PER DOJ LIST
  418-4   DAVID DUNLAP                  03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00           $1.47           $0.00            $0.00        $0.00          $0.00         $0.00
      7                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          2013 MONTCLAIR DR
          FORT WORTH TX 76103-2035
Claim Notes:    CLAIM TOO SMALL TO PAY


                Address changed from PO Box 988, Salado, TX 76571 to 10021 Sunnyside Ln., Temple, TX 76502 on 9/5/13 per Westlaw Peoplemap search results.


               Changed to 2013 MONTCLAIR DR FORT WORTH, TX 76103-2035 on 12/22/14 per address from UST.
  418-4   SHEREE EARLE              03/04/2013 Unsecured Claims     Allowed        5200-000             $0.00                  $1,330.68       $1,330.68       $1,330.68         $0.00          $0.00         $0.00
      8                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         1491 Highpoint St.
         Upland CA 91784
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 172               Exhibit C
                                                                              Document     Page 382 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

  418-4   PAUL EDWARDS                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00        $0.05        $0.05          $0.05        $0.00          $0.00         $0.00
      9                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         7940 MEADOW SPRING LN
         FORT WORTH TX 76120
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-5   ARDEN EVANS                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00   $11,308.32   $11,308.32     $11,308.32        $0.00          $0.00         $0.00
      0                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         10945 ERNIE BANKS DR
         EL PASO TX 79934
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-5   JOSHUA FOWLER                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $12.31       $12.31          $12.31        $0.00          $0.00         $0.00
      1                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          4400A AMB CAFF PKWY #370
          LAFAYETTE LA 70508
Claim Notes:   ADDRESS CHANGED FROM 406 SUTHERLIN PL, DANVILLE, VA 24541 TO 4400A AMB CAFF PKWY #370, LAFAYETTE, LA 70508 ON 5/1/15 PER DOJ LIST


               CHECK RETURNED ON 8/9/16 WITH NO FORWARDING ADDRESS. JZ
  418-5   DAVID FOX             03/04/2013 Unsecured Claims   Allowed                5200-000         $0.00        $1.41        $0.00          $0.00        $0.00          $0.00         $0.00
      2                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         825 ESTATES DR
         LEWISVILLE TX 75077-4815
Claim Notes: CLAIM TOO SMALL TO PAY
  418-5   SOPHIA FRANCO                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $1,280.51    $1,280.51      $1,280.51        $0.00          $0.00         $0.00
      3                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         369 PRESIDENTS AVE
         HEMET CA 92543
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 173                 Exhibit C
                                                                              Document     Page 383 of 541

  Case No.                      09-44943-DLT                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled     Claim        Amount         Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount        Allowed         Paid                                       Remaining
                                                                                                                                                                                        Balance

  418-5   RITA FRIEDRICH               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $763.52       $763.52          $763.52        $0.00          $0.00         $0.00
      4                                             Allowed Under 502(f)
                                                    to 507(a)(2)
           212 BLACK
           CHAFFEE MO 63740
  418-5   JOHN FUGATE                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $19.64        $19.64           $19.64        $0.00          $0.00         $0.00
      5                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         648 SUNSET DR
         JANESVILLE WI 53548
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-5   DAVID GAMBURG                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00        $0.12         $0.00            $0.00        $0.00          $0.00         $0.00
      6                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         5 JOSEPH CT
         UPPER SADDLE RIVER NJ
         07458
Claim Notes: CLAIM TOO SMALL TO PAY
  418-5   JORDAN GANDY                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $839.36       $839.36          $839.36        $0.00          $0.00         $0.00
      7                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          225 BROWN DR
          GLENN HEIGHTS TX 75154
Claim Notes:   ADDRESS CHANGED FROM 4301 W. William Cannon Drive, Suite B150, Austin, TX 78749 TO 225 BROWN DR., GLENN HEIGHTS, TX 75154 ON 5/1/15 PER DOJ LIST


               CHECK RETURNED UNABLE TO FORWARD ON 8/29/16. JZ
  418-5   CHERYL GELATT         03/04/2013 Unsecured Claims                Allowed   5200-000         $0.00       $16.87        $16.87           $16.87        $0.00          $0.00         $0.00
      8                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          1029 GATE POST LN
          LAWRENCEVILLE GA 30044
Claim Notes:  ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                             Desc Page
                                                                                                                                                                  Main No: 174                  Exhibit C
                                                                                    Document     Page 384 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:                Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                        10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled         Claim          Amount          Amount           Interest         Tax            Net
  No.:                                       Date                                 Status     Tran Code        Amount          Amount          Allowed           Paid                                        Remaining
                                                                                                                                                                                                             Balance

  418-5   BRYAN GIBSON                    03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00         $487.35         $487.35             $487.35        $0.00          $0.00         $0.00
      9                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         137 AVONDALE DR
         EAST PEORIA IL 61611
Claim Notes: ADDRESS PER DOJ LIST (NO ADDRESS BEFORE)
  418-6   JEFFREY GLAZIER                 03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00         $573.34         $573.34             $573.34        $0.00          $0.00         $0.00
      0                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         2915 PARKWAY BLVD
         ALLENTOWN PA 18104
Claim Notes: ADDRESS PER DOJ LIST (NO ADDRESS BEFORE)
  418-6   ERIN GLOVER                     03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00         $189.03         $189.03             $189.03        $0.00          $0.00         $0.00
      1                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         116 JEFFERSON CT
         EAST PEORIA IL 61611
Claim Notes: ADDRESS PER DOJ LIST (NO ADDRESS BEFORE)
  418-6   ARTHUR GONZALES                 03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00         $256.39         $256.39             $256.39        $0.00          $0.00         $0.00
      2                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          PO BOX 13803
          ALBUQUERQUE NM
          87192-3803
  418-6   GABRIEL GONZALEZ                03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00         $632.96         $632.96             $632.96        $0.00          $0.00         $0.00
      3                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         150 HIGH PARK AVE
         STRATFORD CT 06615
Claim Notes: Address changed from 424 Rockwell Ave., Stratford, CT 06615 to 150 High Park Ave, Stratford, CT 06615 on 9/5/13 per Westlaw Peoplemap search results.
  418-6   DEBRA GOVOSTES                  03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00          $16.95          $16.95              $16.95        $0.00          $0.00         $0.00
      4                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         51 SWAN POND RD
         NORTH READING MA 18642
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 175                Exhibit C
                                                                              Document     Page 385 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

  418-6   KENNETH GREENE               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $484.19      $484.19          $484.19        $0.00          $0.00         $0.00
      5                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         135 CHILDERS RD
         CANTON GA 30115
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-6   MICHAELA GREGORY             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $2.55        $2.55            $2.55        $0.00          $0.00         $0.00
      6                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          624 FOXBURY CT
          APT 1
          COLUMBUS OH 43228
Claim Notes:   ADDRESS CHANGED FROM 4324 BRITT PL, COLUMBUS, OH 43227 TO 624 FOXBURY CT, APT. 1, COLUMBUS, OH 43228 ON 5/1/15 PER DOJ LIST


               CHECK RETURNED ON 8/4/16 WITH NO FORWARDING ADDRESS. STOPPED PAYMENT ON CHECK. JZ
  418-6   JOANN HALL            03/04/2013 Unsecured Claims   Allowed     5200-000       $0.00                   $16.85       $16.85           $16.85        $0.00          $0.00         $0.00
      7                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          220 S. ELK ST
          HEMET CA 92543
Claim Notes:   ADDRESS CHANGED FROM 5637 CHARLTON AVE, HEMET, CA 92544 TO 220 S. ELK ST., #8, HEMET, CA 92543 ON 5/1/15 PER DOJ LIST


                CHECK RETURNED WITH NO FORWARDING ADDRESS ON 7/26/16. JZ
  418-6   PHILIP HALL            03/04/2013 Unsecured Claims  Allowed                5200-000         $0.00     $351.87      $351.87          $351.87        $0.00          $0.00         $0.00
      8                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         1424 NE 7TH TERRACE
         GAINESVILLE FL 32601
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-6   PAGE HAMSON                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $4,148.15    $4,148.15     $4,148.15          $0.00          $0.00         $0.00
     9                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         70 PENNINGTON DR
         BLUFFTON SC 29910
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 176                Exhibit C
                                                                              Document     Page 386 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

  418-7   JOSEPH HANCOCK               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $1,739.76    $1,739.76     $1,739.76          $0.00          $0.00         $0.00
      0                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         4809 NEPTUNE CT
         FLOWER MOUND TX 75022
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-7   DANIEL HARRIS                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $477.10      $477.10          $477.10        $0.00          $0.00         $0.00
      1                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         4004 WOODLAND DR
         HEMET CA 92544
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-7   DANA HENRY                   03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $2.42        $2.42            $2.42        $0.00          $0.00         $0.00
      2                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          21 FERRY DR
          BEAUFORT SC 29907
Claim Notes:   and/or 183 JOE FRAZIER RD 48 BEAUFORT, SC 29906 per UST.


               OR 37 WADE HAMPTON DR, BEAUFORT, SC 29907 PER DOJ LIST.


               CHECK RETURNED WITH NO FORWARDING ADDRESS ON 7/26/16. JZ
  418-7   KEN HENRY             03/04/2013 Unsecured Claims  Allowed                 5200-000         $0.00     $253.86      $253.86          $253.86        $0.00          $0.00         $0.00
      3                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         144 STANLEY RD
         MONROE CT 64681
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-7   NANCY HILLIS                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $54.61       $54.61           $54.61        $0.00          $0.00         $0.00
      4                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         2065 COX RD
         APTOS CA 95003
Claim Notes: ADDRESS CHANGED FROM 104 JON CIR, HOT SPRINGS NATIONAL, AR 71913 TO 2065 COX RD., APTOS, CA 95003 ON 5/1/15 PER DOJ LIST
                                         Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                                  Desc Page
                                                                                                                                                                       Main No: 177                Exhibit C
                                                                                      Document     Page 387 of 541

  Case No.                      09-44943-DLT                                                                                                           Trustee Name:              Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                                 Date:                      10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class            Claim         Uniform        Scheduled          Claim           Amount           Amount        Interest         Tax            Net
  No.:                                      Date                                   Status       Tran Code        Amount           Amount           Allowed            Paid                                     Remaining
                                                                                                                                                                                                                Balance

  418-7   LENA HIMMELSTEIN               03/04/2013    Unsecured Claims           Allowed        5200-000              $0.00            $0.34            $0.00            $0.00        $0.00          $0.00         $0.00
      5                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          3190 PEBBLE BEACH RD
          APT2
          CONWAY AR 72034-8738
Claim Notes:    CLAIM TOO SMALL TO PAY


                Address changed from 4805 Inverness Ct, Unit 102, Palm Harbor, FL to 8014 Illinois St, Little Rock, AR 72227 on 9/5/13 per Westlaw Peoplemap search results.


                Changed on 3190 PEBBLE BEACH RD APT2 CONWAY, AR 72034-8738 per address from UST.
  418-7   BILL HOCKRIDGE              03/04/2013 Unsecured Claims   Allowed       5200-000                             $0.00         $152.71          $152.71           $152.71        $0.00          $0.00         $0.00
      6                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         13551 BRAEMAR DR
         DALLAS TX 75234
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-7   PAUL HOWARD                    03/04/2013    Unsecured Claims           Allowed        5200-000              $0.00         $101.17          $101.17           $101.17        $0.00          $0.00         $0.00
      7                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         2429 LOCUST ST
         APT 315
         PHILADELPHIA PA 19103
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-7   DENNIS HOWARD                  03/04/2013    Unsecured Claims           Allowed        5200-000              $0.00        $1,523.60       $1,523.60         $1,523.60        $0.00          $0.00         $0.00
      8                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         566 PERRO PL
         HIGHLAND VILLAGE TX
         75077
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                         Case 09-44943                Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 178                  Exhibit C
                                                                                      Document     Page 388 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:               Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                       10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim            Claim Class           Claim        Uniform     Scheduled        Claim          Amount          Amount          Interest         Tax            Net
  No.:                                       Date                                  Status       Tran Code   Amount          Amount          Allowed             Paid                                     Remaining
                                                                                                                                                                                                          Balance

  418-7   WILLIAM HUFF                    03/04/2013   Unsecured Claims           Allowed       5200-000         $0.00       $5,466.54       $5,466.54          $5,466.54        $0.00          $0.00         $0.00
      9                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          104 PALUXY DR
          WHITE OAK TX 75693
Claim Notes:     Address changed to 616 Shadowood Dr on 4/2/13. No address listed previously.


              Address changed from 616 Shadowood Dr, Marshall, TX 75672 to 104 Paluxy Dr, White Oak, TX 75693 on 9/5/13 per Westlaw Peoplemap search results.
  418-8   TOMMY HUI                   03/04/2013 Unsecured Claims           Allowed        5200-000            $0.00         $244.34         $244.34             $244.34         $0.00          $0.00         $0.00
      0                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         57 WILLIAMS LN
         FOSTER CITY CA 94404
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-8   DEBRA HURST                     03/04/2013   Unsecured Claims           Allowed       5200-000         $0.00          $94.85          $94.85            $94.85         $0.00          $0.00         $0.00
      1                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          607 S ROSARIO AVE
          SAN JACINTO CA 92583-4329
  418-8   CHERYL IDLE               03/04/2013         Unsecured Claims           Allowed       5200-000         $0.00          $22.62          $22.62            $22.62         $0.00          $0.00         $0.00
      2                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         3116 FIRST ST
         ALGONQUIN IL 60102
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-8   ALAN JACKSON                    03/04/2013   Unsecured Claims           Allowed       5200-000         $0.00          $70.90          $70.90            $70.90         $0.00          $0.00         $0.00
      3                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         233 CIRCLEVIEW DR. N.
         HURST TX 76054
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                              Desc Page
                                                                                                                                                                   Main No: 179              Exhibit C
                                                                                    Document     Page 389 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class          Claim        Uniform       Scheduled          Claim          Amount           Amount       Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code       Amount           Amount          Allowed           Paid                                     Remaining
                                                                                                                                                                                                          Balance

  418-8   SAMUEL JACOBS                  03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00           $4.86           $4.86            $4.86         $0.00         $0.00         $0.00
      4                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         205 N WASHINGTON BLVD
         WEST FRANKFORT IL 62896
Claim Notes: ADDRESS CHANGED FROM 603 W ILLINOIS ST, STEELEVILLE, IL 62288 TO 205 N WASHINGTON BLVD, WEST FRANKFORT, IL 62896 ON 5/1/15 PER DOJ LIST
  418-8   JOSHUA JEFFERYS                03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00           $2.62           $2.62            $2.62         $0.00         $0.00         $0.00
      5                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         8378 Gladstone St.
         Brooksville FL 34613
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-8   RANDALL JOHNSON                03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00          $23.67          $23.67           $23.67         $0.00         $0.00         $0.00
      6                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         204 MAPLE ST
         CAMBRIDGE IL 61238
Claim Notes: Address changed from 882 Water Tower Rd, Jacksonville, IL to 204 Maple St, Cambridge, IL 61238 on 9/5/13 per Westlaw Peoplemap search results.
  418-8   LILLIAN JOHNSTON               03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00         $136.79         $136.79          $136.79         $0.00         $0.00         $0.00
      7                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         PO BOX 835
         Hudson NY 12534
Claim Notes: ADDRESS CHANGED FROM 72 Green Street, 2ND FL, HUDSON, NY 12534 TO PO BOX 835, HUDSON, NY 12534 ON 5/4/15 PER DOJ LIST
  418-8   RONALD KELLEHER                03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00          $67.06          $67.06           $67.06         $0.00         $0.00         $0.00
      8                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         5488 SW LONGSPUR LN
         PALM CITY FL 34990
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 180                Exhibit C
                                                                              Document     Page 390 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

 418-8   GARY KERR                     03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $29.06       $29.06           $29.06        $0.00          $0.00         $0.00
     9                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         232 FENDALE ST
         FRANKLIN SQUARE NY
         11010
Claim Notes: ADDRESS CHANGED FROM 8375 WOODHAVEN BLVD APT 1N, JAMAICA, NY 11421 TO 232 FENDALE ST., FRANKLIN SQUARE, NY 11010 ON 5/4/15 PER DOJ LIST
 418-9   THOMAS KILPATRICK             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $0.80        $0.80            $0.80        $0.00          $0.00         $0.00
     0                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         410 WAVERLY DR
         AUGUSTA GA 30909
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-9   SEI HEE KIM                   03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $227.60      $227.60          $227.60        $0.00          $0.00         $0.00
     1                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         13202 BRIAR FOREST DR.
         HOUSTON TX 77077
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-9   MATTHEW KNIGHT                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $202.28      $202.28          $202.28        $0.00          $0.00         $0.00
     2                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         41-09 50TH ST
         #5A
         WOODSIDE NY 11377
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-9   TIMOTHY KRANTZ                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $1,125.12    $1,125.12     $1,125.12          $0.00          $0.00         $0.00
     3                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         8360 SUMPTER COURT
         ELIZABETH CO 80107
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 181                 Exhibit C
                                                                              Document     Page 391 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

  418-9   MARY KUBASKY                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $131.73     $131.73          $131.73        $0.00          $0.00         $0.00
      4                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         138 QUARRY ST
         MT PLEASANT PA 15666
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-9   PENNY LAM                    03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $0.20       $0.00            $0.00        $0.00          $0.00         $0.00
      5                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         4564 NILAND ST
         UNION CITY CA 94587-5402
Claim Notes: CLAIM TOO SMALL TO PAY
  418-9   MIRIAM LEWIS                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $32.90      $32.90           $32.90        $0.00          $0.00         $0.00
      6                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          237 LASKY, BEVERLY HILLS
          BEVERLY HILLS CA 90212
Claim Notes:   ADDRESS CHANGED FROM 1096 S BEDFORD DR APT102, LOS ANGELES, CA 90035 TO 237 LASKY, BEVERLY HILLS, CA 90212 ON 5/4/15 PER DOJ LIST


               CHECK RETURNED ON 7/25/16 WITH NO FORWARDING ADDRESS. STOPPED CHECK. JZ.
  418-9   COLLEEN LINDOW        03/04/2013 Unsecured Claims    Allowed    5200-000                    $0.00     $209.98     $209.98          $209.98        $0.00          $0.00         $0.00
      7                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         765 POPLAR ST
         SANTA CLARA CA 95050
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-9   GEORGE LONG                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $376.09     $376.09          $376.09        $0.00          $0.00         $0.00
      8                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         8117 NEWTON GROVE HWY
         DUNN NC 28334
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 182                Exhibit C
                                                                                    Document     Page 392 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim          Claim Class           Claim     Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                 Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

  418-9   NEELAM LOVTE                   03/04/2013   Unsecured Claims          Allowed    5200-000         $0.00    $7,850.66    $7,850.66     $7,850.66          $0.00          $0.00         $0.00
      9                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         23306 RAINBOW
         CLARKSBURG MD 20871
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   HUGH MACPHERSON                03/04/2013   Unsecured Claims          Allowed    5200-000         $0.00     $174.94      $174.94          $174.94        $0.00          $0.00         $0.00
     00                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         2726 SEQUOIA WAY
         BELMONT CA 94002
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   JOSEPH MADDOX                  03/04/2013   Unsecured Claims          Allowed    5200-000         $0.00     $182.79      $182.79          $182.79        $0.00          $0.00         $0.00
     01                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         1129 Marina Dr
         Tarpon Springs FL 34689-6713
Claim Notes: Address changed to 1129 Marina Dr. on 4/2/13. No address listed previously.
  418-1   JEFFREY MAIER                  03/04/2013   Unsecured Claims          Allowed    5200-000         $0.00     $160.69      $160.69          $160.69        $0.00          $0.00         $0.00
     02                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          W314 N1111 YORKTOWN CT
          DELAFIELD WI 53018
  418-1   MICHAEL MARRONE        03/04/2013           Unsecured Claims          Allowed    5200-000         $0.00     $178.79      $178.79          $178.79        $0.00          $0.00         $0.00
     03                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         7323 NW 116TH LN
         PARKLAND FL 33076
Claim Notes: ADDRESS CHANGED FROM 8310 NW 127TH LN, PARKLAND, FL 33076 TO 7323 NW 116TH LN, PARKLAND, FL 33076 ON 5/4/15 PER DOJ LIST
  418-1   GEORGE MARRONE                 03/04/2013   Unsecured Claims          Allowed    5200-000         $0.00     $593.64      $593.64          $593.64        $0.00          $0.00         $0.00
     04                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         5009 NW 123 AVE
         CORAL SPRINGS FL 33076
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 183                Exhibit C
                                                                              Document     Page 393 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

  418-1   LISA MATHIAS                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $3,092.97    $3,092.97      $3,092.97         $0.00          $0.00         $0.00
     05                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          4387 GLENDA WAY
          ATLANTA GA 30360
Claim Notes:    ADDRESS CHANGED FROM 698 Penn Avenue, ATLANTA, GA 30308 TO 4387 GLENDA WAY, ATLANTA, GA 30360 ON 5/4/15 PER DOJ LIST


                CHECK RETURNED ON 8/4/16 WITH NO FORWARDING ADDRESS. STOPPED PAYMENT ON CHECK. JZ
  418-1   ALLISON MCCARTHY       03/04/2013 Unsecured Claims   Allowed     5200-000       $0.00                 $844.52       $844.52         $844.52        $0.00          $0.00         $0.00
     06                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          833 Ashbury Street, Apt 8
          San Francisco CA 94117
Claim Notes:    ADDRESS CHANGED FROM 833 Ashbury Street, Apt 8, SAN FRANCISCO, CA 94117 TO 509 4TH ST, BROOKLYN, NY 11215 ON 5/4/15 PER DOJ LIST


               CHECK RETURNED, OLD ADDRESS 7/21/16. JZ
  418-1   PAUL MERCHANT          03/04/2013 Unsecured Claims               Allowed   5200-000         $0.00    $2,360.29    $2,360.29      $2,360.29         $0.00          $0.00         $0.00
     07                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         1502 WAKELY ST
         GRAND RAPIDS MI 49505
Claim Notes: ADDRESS CHANGED FROM 209 Pearl Street, GRAND LEDGE, MI 48837 TO 1502 WAKELY ST, GRAND RAPIDS, MI 49505 ON 5/4/15 PER DOJ LIST
  418-1   CLARE MILLER                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $441.04       $441.04         $441.04        $0.00          $0.00         $0.00
     08                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         205 ZELKOVA RD
         WILLIAMSBURG VA 23185
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   BETTY MILROY                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00   $14,103.11   $14,103.11     $14,103.11         $0.00          $0.00         $0.00
     09                                             Allowed Under 502(f)
                                          to 507(a)(2)
         4 Piedras Negras
         Santa Fe NM 87507
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 184                Exhibit C
                                                                              Document     Page 394 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

 418-1   TREVOR MINK                   03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $11.13       $11.13           $11.13        $0.00          $0.00         $0.00
    10                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         325 HELEN'S MANOR DR
         LAWRENCEVILLE GA 30045
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   LAURIE MITCHELL               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $3,564.41    $3,564.41     $3,564.41          $0.00          $0.00         $0.00
    11                                              Allowed Under 502(f)
                                                    to 507(a)(2)
 418-1   DEREK MORGAN                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $386.71      $386.71          $386.71        $0.00          $0.00         $0.00
    12                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         15601 E JAMISON DR
         ENGLEWOOD CO 80112
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   SABRINA MORGAN                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $1,301.59    $1,301.59     $1,301.59          $0.00          $0.00         $0.00
    13                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         20489 E BELLEWOOD PL
         AURORA CO 80015
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   ERIC MUELLER                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $175.50      $175.50          $175.50        $0.00          $0.00         $0.00
    14                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         27997 W BROADVIEW DR
         KIOWA CO 80117
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   N MIDORI NAKAMURA             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $2.39        $2.39            $2.39        $0.00          $0.00         $0.00
    15                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         427 15TH ST
         4D
         BROOKLYN NY 11215
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                        Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 185                Exhibit C
                                                                                   Document     Page 395 of 541

  Case No.                      09-44943-DLT                                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class           Claim        Uniform        Scheduled         Claim          Amount         Amount         Interest         Tax            Net
  No.:                                     Date                                 Status      Tran Code        Amount          Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                                         Balance

  418-1   CHERYL NASH                   03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00            $0.21           $0.00           $0.00        $0.00          $0.00         $0.00
     16                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          17098 SW BERKELEY LN
          BEAVERTON OR 97006-4237
Claim Notes:    CLAIM TOO SMALL TO PAY


                Address changed from3148 36th St., #3R, Astoria, NY 11106 to 9602 156th Pl., Redmond, WA 98052 on 9/4/13 per Westlaw Peoplemap search.


               Changed from 9602 156th PL, REDMOND, WA 98052 to 17098 SW BERKELEY LN, BEAVERTON, OR 97006-4237 on 12/22/14 per address from UST.
  418-1   MAESA NELSON                 03/04/2013 Unsecured Claims     Allowed    5200-000        $0.00        $900.05          $900.05          $900.05                        $0.00          $0.00         $0.00
     17                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          31 Chilmark Court
          Bear DE 19701-3816
  418-1   CHARLES NIEMEIER              03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00            $0.62           $0.62           $0.62        $0.00          $0.00         $0.00
     18                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         703 SOUTHVIEW WAY
         WOODSIDE CA 94062
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   MARK NOBLIN                   03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00         $117.13          $117.13         $117.13        $0.00          $0.00         $0.00
     19                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         4070 MEADOWDALE LN
         DALLAS TX 75229
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   RALPH OLIVER                  03/04/2013   Unsecured Claims          Allowed       5200-000             $0.00           $50.11          $50.11          $50.11        $0.00          $0.00         $0.00
     20                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          1408 MONTCLAIR CT
          ORLANDO FL 32812-2717
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 186                Exhibit C
                                                                                    Document     Page 396 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled         Claim          Amount          Amount        Interest         Tax            Net
  No.:                                       Date                                 Status     Tran Code        Amount          Amount          Allowed           Paid                                     Remaining
                                                                                                                                                                                                          Balance

  418-1   JOHNATHAN PAGAN                 03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00         $117.53         $117.53          $117.53        $0.00          $0.00         $0.00
     21                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         11701 SHADY CREEK DR
         LITTLE ROCK AR 72211
Claim Notes: Address changed from 106 North Harshaw, PO Box 1, Cutler, IL to 11701 Shady Creek Dr., Little Rock, AR 72211 on 9/5/13 per Westlaw Peoplemap search results.
  418-1   JONATHAN PANZA                  03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00            $2.79           $2.79           $2.79        $0.00          $0.00         $0.00
     22                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         4956 GIORDANO WA
         FORT WORTH TX 76244
Claim Notes: Address changed from 65 Dawes Ave., Hamden, CT 06517 to 4956 Giordano WA, Fort Worth, TX 76244 on 9/5/13 per Westlaw Peoplemap search results.
  418-1   DAVID PARKER                    03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00          $52.13          $52.13           $52.13        $0.00          $0.00         $0.00
     23                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         1699 EDEN COURT
         CLEARWATER FL 33756
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   STACY PAUL                      03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00         $215.81         $215.81          $215.81        $0.00          $0.00         $0.00
     24                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         17 PINE AVE
         ELIOT ME 03903
Claim Notes: Address changed from 6 Cutts Rd, No 4, Kittery, ME 03904 to 17 Pine Ave, Eliot, ME 03903 on 9/5/13 per Westlaw Peoplemap search results.
  418-1   MARK PETRO                      03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00          $88.36          $88.36           $88.36        $0.00          $0.00         $0.00
     25                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         11881 OAKLAND BEACH RD
         CONNEAUT LAKE PA 16316
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 187               Exhibit C
                                                                              Document     Page 397 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

  418-1   STEVEN PIERCE                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $72.64       $72.64          $72.64        $0.00          $0.00         $0.00
     26                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         7050 WARREN RD
         ANN ARBOR MI 48105
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   GREGORY PISARSKI             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $3,529.26    $3,529.26      $3,529.26        $0.00          $0.00         $0.00
     27                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         213 PEPPERMINT DR
         LAKE JACKSON TX 77566
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   COLIN QUINN                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $44.69       $44.69          $44.69        $0.00          $0.00         $0.00
     28                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         125 HARVARD AVE
         ROCKVILLE CENTRE NY
         11570
Claim Notes: ADDRESS FROM DOJ LIST (NO LIST BEFORE)
  418-1   BHIMA RAO                    03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00   $12,099.99   $12,099.99     $12,099.99        $0.00          $0.00         $0.00
     29                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         11670 RUSHMORE DR
         PLAINFIELD IL 60585
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   GALINA RABINOVISH            03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00        $2.52        $2.52          $2.52        $0.00          $0.00         $0.00
     30                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         701 MINNA #9
         SAN FRANCISCO CA 94103
Claim Notes: ADDRESS CHANGED FROM 567A Natoma Street, SAN FRANCISCO, CA 94103 TO 701 MINNA #9, SAN FRANCISCO, CA 94103 ON 5/5/15 PER DOJ LIST
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 188                Exhibit C
                                                                              Document     Page 398 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

  418-1   MARY RESCH                   03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $2,177.41    $2,177.41     $2,177.41          $0.00          $0.00         $0.00
     31                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         8723 E. BONNIE ROSE AVE
         SCOTTSDALE AZ 85250
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   SARA REYES                   03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $2.02        $2.02            $2.02        $0.00          $0.00         $0.00
     32                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         1115 JUNGLE DR
         DUNCANVILLE TX 75116
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   WILLIAM RILEY                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $463.68      $463.68          $463.68        $0.00          $0.00         $0.00
     33                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         732 HARVARD ST
         HOUSTON TX 77007
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   MARK RISTOW                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $1.24        $1.24            $1.24        $0.00          $0.00         $0.00
     34                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         3623 CASS LN
         LAFAYETTE IN 47909
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   DARELL ROBERSON              03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $491.19      $491.19          $491.19        $0.00          $0.00         $0.00
     35                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          3532 SUNBRIGHT LN
          RALEIGH NC 27610
Claim Notes:   ADDRESS CHANGED FROM 7208 Canaan Lane, Apt 103, RALEIGH, NC 27615 TO 3532 SUNBRIGHT LN, RALEIGH, NC 27610 ON 5/6/15 PER DOJ LIST


               \RECEIVED CALL FROM JESSICA JONES, WHO SAID THAT CLAIMANT IS NO LONGER AT THIS ADDRESS AND SHE HAS LIVED THERE FOR 4 YEARS. 7/20/16 JZ
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 189                 Exhibit C
                                                                              Document     Page 399 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

 418-1   SUZANNE ROBERTS               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $102.44     $102.44          $102.44        $0.00          $0.00         $0.00
    36                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         105 S SPIRAL VINE CIRCLE
         THE WOODLANDS TX 77381
Claim Notes: ADDRESS CHANGED FROM 328 S BONITA AVE, PANAMA CITY, FL 32401 TO 105 S SPIRAL VINE CIRCLE, THE WOODLANDS, TX 77381 ON 5/6/15 PER DOJ LIST
 418-1   MONIQUE ROBINSON              03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $0.14       $0.00            $0.00        $0.00          $0.00         $0.00
    37                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         1455 State Street, 28
         Hemet CA 92543-7957
Claim Notes: CLAIM TOO SMALL TO PAY
 418-1   KELLY ROBINSON                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $279.80     $279.80          $279.80        $0.00          $0.00         $0.00
    38                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         1801 HAWTHORNE ST
         SAN JACINTO CA 92583
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   DIONISIO ROMAN JR.            03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $51.19      $51.19           $51.19        $0.00          $0.00         $0.00
    39                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         220 PRIMO AVE
         SHERRILL NY 13461
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   BRIAN ROSS                    03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $0.25       $0.25            $0.25        $0.00          $0.00         $0.00
    40                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         11727 E OMEGA LN
         YUMA AZ 85367
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                        Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 190                Exhibit C
                                                                                   Document     Page 400 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim        Uniform       Scheduled         Claim          Amount          Amount        Interest         Tax            Net
  No.:                                      Date                                Status      Tran Code       Amount          Amount          Allowed           Paid                                     Remaining
                                                                                                                                                                                                        Balance

  418-1   TIMOTHY RYAN                   03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00          $68.35          $68.35          $68.35         $0.00          $0.00         $0.00
     41                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         4967 EGRET PLACE
         COCONUT CREEK FL 33073
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   JUDITH SABIN                   03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00           $2.48           $2.48            $2.48        $0.00          $0.00         $0.00
     42                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         25945 WESTWINDS DR
         ROMOLAND CA 92585
Claim Notes: ADDRESS CHANGED FROM 1663 W SCOTS PINE ST, TUCSON, AZ 85705 TO 25945 WESTWINDS DR, ROMOLAND, CA 92585 ON 5/6/15 PER DOJ LIST
  418-1   EMILY SAYLOR                   03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00          $49.91          $49.91          $49.91         $0.00          $0.00         $0.00
     43                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         3607 BEAGLE RD
         MIDDLETOWN PA 17057
Claim Notes: Address changed from 330 Sunny Burn Rd., Elizabethtown, PA 17022 to 3607 Beagle Rd., Middletown, PA 17057 on 9/5/13 per Westlaw Peoplemap search results.
  418-1   MARGARET SCANNELL              03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00       $1,021.84       $1,021.84        $1,021.84        $0.00          $0.00         $0.00
     44                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         78 KING RD
         ETNA NH 37503
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   BRIAN SHANNON                  03/04/2013   Unsecured Claims         Allowed       5200-000            $0.00           $1.24           $1.24            $1.24        $0.00          $0.00         $0.00
     45                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         3751 N. HALSTED ST.
         CHICAGO IL 60613
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 191                Exhibit C
                                                                              Document     Page 401 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

  418-1   JEFFREY SIEGRIST             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $325.01      $325.01          $325.01        $0.00          $0.00         $0.00
     46                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         150 CHURCH RD
         MANHEIM PA 17545
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   MICHAEL SIEMON               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00   $10,328.47   $10,328.47     $10,328.47         $0.00          $0.00         $0.00
     47                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         6103 HARWOOD AVE
         OAKLAND CA 94618
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   MARK SINGER                  03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00        $0.04        $0.00           $0.00        $0.00          $0.00         $0.00
     48                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          1308 N NOLAN RIVER RD
          CLEBURNE TX 76033
Claim Notes:    CLAIM TOO SMALL TO PAY


               ADDRESS CHANGED FROM 3949 FM 2331, GODLEY, TX 76044 TO 1308 N NOLAN RIVER RD, CLEBURNE, TX 76033 ON 5/6/15 PER DOJ LIST
  418-1   NICHOLAS SMITH        03/04/2013 Unsecured Claims      Allowed      5200-000        $0.00        $1.03           $0.00                $0.00        $0.00          $0.00         $0.00
     49                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          8794 W 1100 SOUTH
          COVINGTON IN 47932
Claim Notes:    CLAIM TOO SMALL TO PAY


               ADDRESS CHANGED FROM 3524 S STARKEY RD, COVINGTON, IN, 47932 TO 8794 W 1100 SOUTH, COVINGTON, IN 47932 ON 5/6/15 PER DOJ LIST
  418-1   RAJESH SONI           03/04/2013 Unsecured Claims   Allowed       5200-000          $0.00      $992.45       $992.45        $992.45                $0.00          $0.00         $0.00
     50                                             Allowed Under 502(f)
                                        to 507(a)(2)
         11033 N. PINTO DRIVE
         FOUNTAIN HILLS AK 85268
Claim Notes: CHANGED ADDRESS AND RE-MAILED CHECK ON 5/10/13
                                        Case 09-44943                Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 192                    Exhibit C
                                                                                   Document     Page 402 of 541

  Case No.                       09-44943-DLT                                                                                                    Trustee Name:                 Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                          Date:                         10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name         Claim           Claim Class           Claim        Uniform       Scheduled         Claim          Amount          Amount            Interest         Tax            Net
  No.:                                      Date                                 Status     Tran Code        Amount          Amount          Allowed           Paid                                         Remaining
                                                                                                                                                                                                             Balance

  418-1   RACHEL SPALDING                03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00          $88.51          $88.51           $88.51            $0.00          $0.00         $0.00
     51                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          4297 Klump Avenue
          Studio City CA 91602
Claim Notes:     Address changed from 5521 Burnet Ave, Sherman Oaks, CA 91411 to 14639 Weddington St, Sherman Oaks, CA 91411 on 9/5/13 per Westlaw Peoplemap search results.


               Changed to 4297 Klump Avenue, Studio city, CA 91602 on 12/22/14 per address from UST.
  418-1   ADRIAN ST. PIERRE           03/04/2013 Unsecured Claims             Allowed         5200-000            $0.00      $11,946.29      $11,946.29       $11,946.29            $0.00          $0.00         $0.00
     52                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         13896 RIVER RD
         DESTREHAN LA 70047
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   STEWART STEPHENS               03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00           $0.07           $0.00            $0.00            $0.00          $0.00         $0.00
     53                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          85 ASHFORD DR
          OXFORD GA 30054
Claim Notes:     CLAIM TOO SMALL TO PAY


               ADDRESS CHANGED FROM 203 HODGES CIR, MANSFIELD, GA 30055 TO 85 ASHFORD DR, OXFORD, GA 30054 ON 5/4/15 PER DOJ LIST
  418-1   TIMOTHY STEVENS       03/04/2013 Unsecured Claims    Allowed      5200-000        $0.00      $865.86         $865.86                                   $865.86            $0.00          $0.00         $0.00
     54                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         10375 RILLRIDGE CT.
         ALPHARETTA GA 30022
Claim Notes: ADDRESS PER DOJ LIST (NO ADDRESS BEFORE)
  418-1   DEANA STEWART                  03/04/2013   Unsecured Claims         Allowed        5200-000            $0.00           $0.02           $0.00            $0.00            $0.00          $0.00         $0.00
     55                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          11305 ALEXANDRIA DR
          FRISCO TX 75035
Claim Notes:     CLAIM TOO SMALL TO PAY


                 ADDRESS CHANGED FROM 58 SPARROW LN, GORDONVILLE, TX 76245 TO 11305 ALEXANDRIA DR, FRISCO, TX 75035 ON 5/6/15 PER DOJ LIST
                                         Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 193                Exhibit C
                                                                                   Document     Page 403 of 541

  Case No.                      09-44943-DLT                                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class           Claim       Uniform        Scheduled         Claim          Amount          Amount        Interest         Tax            Net
  No.:                                      Date                                 Status     Tran Code        Amount          Amount          Allowed          Paid                                      Remaining
                                                                                                                                                                                                         Balance

  418-1   MILES STONEMAN                 03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00           $0.35           $0.35            $0.35        $0.00          $0.00         $0.00
     56                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         105 S. VIRGINIA
         MARION IL 62959
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   KATHRINE                       03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00         $552.24         $552.24          $552.24        $0.00          $0.00         $0.00
     57   STRASSMAN                                   Allowed Under 502(f)
                                                      to 507(a)(2)
         7622 N. LONGVIEW DR
         MILWAUKEE WI 53209
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   LUDMILA SUPERFIN               03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00           $2.84           $2.84            $2.84        $0.00          $0.00         $0.00
     58                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         71 WINDSOR LN
         RAMSEY NJ 07446
Claim Notes: Address changed from 900 Palisades Ave, Apt. 11K, Fort Lee, NJ 07024 to 71 Windsor Ln, Ramsey, NY 07446 on 9/5/13 per Westlaw Peoplemap search results.
  418-1   JOHN SWEEDEN                   03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00          $27.26          $27.26           $27.26        $0.00          $0.00         $0.00
     59                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          323 E. TYLER
          RICHARDSON TX 75081
  418-1   HEATHER SWINDALL               03/04/2013   Unsecured Claims         Allowed       5200-000             $0.00           $4.42           $4.42            $4.42        $0.00          $0.00         $0.00
     60                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         153 CAMP JACOB RD
         CLINTWOOD VA 24228
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                        Case 09-44943                Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                               Desc Page
                                                                                                                                                                    Main No: 194              Exhibit C
                                                                                     Document     Page 404 of 541

  Case No.                      09-44943-DLT                                                                                                         Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                               Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim            Claim Class           Claim         Uniform        Scheduled         Claim           Amount         Amount       Interest         Tax            Net
  No.:                                      Date                                  Status       Tran Code        Amount          Amount           Allowed         Paid                                     Remaining
                                                                                                                                                                                                           Balance

  418-1   MICHERRI TABB                  03/04/2013   Unsecured Claims           Allowed        5200-000             $0.00            $0.85            $0.00         $0.00         $0.00         $0.00         $0.00
     61                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          715 GREEN TREE CI 202
          CHESAPEAKE VA 23320-3762
Claim Notes:    CLAIM TOO SMALL TO PAY


                Address changed from 14 King George Quay, Chesapeake, VA 23325 to 1155 Georgetown Rd, Norfolk, VA 23502 on 9/5/13 per Westlaw Peoplemap search results.


                Changed to 715 GREEN TREE CI 202 CHESAPEAKE, VA 23320-3762 on 12/22/14 per address from UST.
  418-1   ERIK TANOUYE                03/04/2013 Unsecured Claims     Allowed        5200-000             $0.00                   $1,169.67       $1,169.67      $1,169.67         $0.00         $0.00         $0.00
     62                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         25-20 33RD ST,
         ASTORIA NY 11102
Claim Notes: ADDRESS CHANGED FROM 466 Prospect Avenue, Apt 2L, Brooklyn, NY 11215 TO 25-20 33RD ST, ASTORIA, NY 11102 ON 5/7/15 PER DOJ LIST
  418-1   DALE TERIBERY                  03/04/2013   Unsecured Claims           Allowed        5200-000             $0.00            $2.75            $2.75         $2.75         $0.00         $0.00         $0.00
     63                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          4222 BOB JONES RD APT F1
          SCOTTSBORO AL 35769-7844
Claim Notes:    Address changed from 32 Mystic Circle, Beaufort, SC 29902 to 159 Joe Frazier Rd., Beaufort, SC 29906 on 9/4/13 per Westlaw Peoplemap search.


                Changed to 4222 BOB JONES RD APTF1 SCOTTSBORO, AL 35769-7844 on 12/22/14 per address from UST.


                CHECK RETURNED ON 7/25/16 WITH NO FORWARDING ADDRESS. STOPPED CHECK. JZ.
  418-1   JAY THOMAS             03/04/2013 Unsecured Claims    Allowed    5200-000                                  $0.00            $1.12            $1.12         $1.12         $0.00         $0.00         $0.00
     64                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         7393 MAWELTON RD
         CLINTON WA 09823
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
                                        Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 195                   Exhibit C
                                                                                   Document     Page 405 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:                Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                        10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class           Claim        Uniform       Scheduled          Claim          Amount          Amount           Interest         Tax            Net
  No.:                                     Date                                  Status      Tran Code       Amount           Amount          Allowed           Paid                                        Remaining
                                                                                                                                                                                                             Balance

  418-1   DAVID THOMPSON                03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00          $19.24          $19.24              $19.24        $0.00          $0.00         $0.00
     65                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         9045 MARTIN RD
         ROSWELL GA 30076
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   BRADLEY TUCKER                03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00         $680.19         $680.19          $680.19           $0.00          $0.00         $0.00
     66                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         505 DEVONSHIRE RD
         WASHINGTON IL 61571
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   KAREN TURNBOW                 03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00           $2.34           $2.34               $2.34        $0.00          $0.00         $0.00
     67                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         3 SPLIT OAK CT
         TAYLORS SC 29687
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   JEFFREY                       03/04/2013   Unsecured Claims          Allowed        5200-000             $0.00           $6.50           $6.50               $6.50        $0.00          $0.00         $0.00
     68   VANDEVENTER                                Allowed Under 502(f)
                                                     to 507(a)(2)
          911 W WINNIPEG AVE
          SAN ANTONIO TX 78225-1934
Claim Notes:    Address changed from6608 Dapper Dr., McKinney, TX 75070 to 14504 Briar Forest Dr, Houston, TX 77077 on 9/5/13 per Westlaw Peoplemap search results.


                 Changed to 911 W WINNIPEG AVE SAN ANTONIO, TX 78225-1934 on 12/22/14 per address from UST.
  418-1   K.P. BABU VARADA             03/04/2013 Unsecured Claims    Allowed        5200-000             $0.00                $8,121.07       $8,121.07        $8,121.07           $0.00          $0.00         $0.00
     69                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          1630 CHADWICK PL
          BLUE BELL PA 19422
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 196                 Exhibit C
                                                                              Document     Page 406 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

  418-1   CHRISTINE VARIAN             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $205.09     $205.09          $205.09        $0.00          $0.00         $0.00
     70                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         17 OLD HILL RD
         WESTPORT CT 68803
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   EDWARD VARIAN JR             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $122.29     $122.29          $122.29        $0.00          $0.00         $0.00
     71                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         17 OLD HILL RD
         WESTPORT CT 68803
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   JEFFERY VINCENT              03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $237.31     $237.31          $237.31        $0.00          $0.00         $0.00
     72                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         214 E. MAIN ST
         EARLINGTON KY 42410
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
  418-1   PAMELA VOLKOV                03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $1.90       $0.00            $0.00        $0.00          $0.00         $0.00
     73                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          719 SKINHOUSE RD
          GREENSBURG KY 42743
Claim Notes:   CLAIM TOO SMALL TO PAY


               ADDRESS CHANGED FROM 347 DENNIS HALL LN, GREENSBURG, KY 42743 TO 719 SKINHOUSE RD, GREENSBURG, KY 42743 ON 5/8/15 PER DOJ LIST
  418-1   CHRISTOPHER WAITS     03/04/2013 Unsecured Claims    Allowed    5200-000         $0.00       $45.33       $45.33          $45.33                  $0.00          $0.00         $0.00
     74                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         7047 BISSONNET, #18
         HOUSTON TX 77074
Claim Notes: ADDRESS CHANGED FROM 745 INTERNATIONAL BLVD APT 88, HOUSTON, TX 77024 TO 7047 BISSONNET, #18, HOUSTON, TX 77074 ON 5/8/15 PER DOJ LIST
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 197                Exhibit C
                                                                              Document     Page 407 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

 418-1   JENNIFER WALCHLE              03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00      $41.12       $41.12           $41.12        $0.00          $0.00         $0.00
    75                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         16370 6420 RD.
         MONTROSE CO 81401
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   BRIAN WALSH                   03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $1,769.61    $1,769.61     $1,769.61          $0.00          $0.00         $0.00
    76                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         1609 BERYL WAY
         WATERVLIET NY 12189
Claim Notes: ADDRESS CHANGED FROM 88 NEW TUDOR ROAD, PITTSFORD, NY 14534 TO 1609 BERYL WAY, WATERVLIET, NY 12189 ON 5/8/15 PER DOJ LIST
 418-1   BRIAN WEGER                   03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $164.16      $164.16          $164.16        $0.00          $0.00         $0.00
    77                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         19250 N 475TH ST
         ANNAPOLIS IL 62413
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   MURRAY WIGHTMAN               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $176.17      $176.17          $176.17        $0.00          $0.00         $0.00
    78                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         23424 E DORADO PL, #3B
         AURORA CO 80016
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   PATRICIA WILLIAMS             03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00       $1.31        $1.31            $1.31        $0.00          $0.00         $0.00
    79                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         509 SHERWOOD HILLS DR
         WINSTON-SALEM NC 27104
Claim Notes: ADDRESS FROM THE DOJ LIST (NO ADDRESS BEFORE)
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 198                Exhibit C
                                                                              Document     Page 408 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

 418-1   PAUL YOSANOVICH               03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00    $1,118.74    $1,118.74     $1,118.74          $0.00          $0.00         $0.00
    80                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         909 EAST WASHINGTON ST
         CHRISTOPHER IL 62822
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
 418-1   LINDA YOUMANS                 03/04/2013   Unsecured Claims       Allowed   5200-000         $0.00     $299.24      $299.24          $299.24        $0.00          $0.00         $0.00
    81                                              Allowed Under 502(f)
                                                    to 507(a)(2)
         411 ANNIES PATH
         GRAY GA 31020
Claim Notes: ADDRESS FROM DOJ LIST (NO ADDRESS BEFORE)
   419   PETER TARBOX                  02/08/2010   Unsecured Claims       Allowed   5200-000         $0.00    $8,770.65    $8,770.65     $8,770.65          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          321 EAST ST
          PO BOX 52
          ORLEANS VT 05860
   421   JANIS HILL                    02/08/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,782.20    $1,782.20     $1,782.20          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          158 PARKVIEW AVE.
          BANGOR ME 04401
   422   SHERYL BOWMAN                 02/08/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,449.59    $1,449.59     $1,449.59          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          P.O. BOX 8
          ST. ALBANS ME 04971
   424   JUTTA CARTER                  02/09/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,962.12    $2,962.12     $2,962.12          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         6579 CAMINO DEL REY
         FOUNTAIN CO 80817
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 199                Exhibit C
                                                                              Document     Page 409 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   425   RICHARD MILLER                02/09/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,539.94    $2,539.94      $2,539.94         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         7434 CAMINITO CARLOTTA
         SAN DEIGO CA 92120
   426   MELISSA M WRIGHT       02/09/2010          Unsecured Claims       Allowed   5200-000         $0.00    $1,757.10    $1,757.10      $1,757.10         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         10498 FOUNTAIN LAKE DR
         STAFFORD TX 77477
Claim Notes:    ADDRESS CHANGED FROM 2400 PLD SOUTH DR #3723, RICHMOND, TX 77406 TO 10498 FOUNTAIN LAKE DR, STAFFORD, TX 77477 ON 5/8/15 PER DOJ LIST
   427   AYANA AZIM                    02/09/2010   Unsecured Claims       Allowed   5200-000         $0.00     $460.40      $460.40          $460.40        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 9698
         KANSAS CITY MO 64134
   428   BETH MCGUIRE                  02/09/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,914.20    $1,914.20      $1,914.20         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          31045 SUTHERLAND DRIVE
          REDLANDS CA 92373
   429   STEPHEN WOOD            02/09/2010         Unsecured Claims       Allowed   5200-000         $0.00     $800.45      $800.45          $800.45        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          85 QUARRY ROAD
          GLASTONBURY CT 06033
   430   PATRICK F MALLEOLO            02/09/2010   Unsecured Claims       Allowed   5200-000         $0.00   $12,064.97   $12,064.97     $12,064.97         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         283 HOBBS LN
         CLINTON CORNERS NY 12514
Claim Notes:    ADDRESS CHANGED FROM MALLEOLO ASSOCIATES INC, 2510 ROUTE 44 SUITE 11, SALT POINT, NY 12578 TO 283 HOBBS LN, CLINTON CORNERS, NY 12514 ON
               5/4/15 PER DOJ LIST
                                        Case 09-44943              Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 200                Exhibit C
                                                                                    Document     Page 410 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class           Claim     Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                  Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

   431   ERIN BAST                      02/09/2010   Unsecured Claims           Allowed    5200-000         $0.00     $727.22      $727.22          $727.22        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         510 EAST 82ND ST
         NEW YORK NY 10028
Claim Notes:   ADDRESS CHANGED FROM 18 AVENUE C, APT 2A, NEW YORK, NY 10009 TO 510 EAST 82ND ST., NEW YORK, NY 10028 ON04/29/15 PER DOJ LIST.
   433   CRAIG HANWAY                   02/10/2010   Unsecured Claims           Allowed    5200-000         $0.00    $9,368.63    $9,368.63     $9,368.63          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         303 W. BLAINE ST.
         SEATTLE WA 98119
   434   BRUCE GIBBONS                  02/12/2010   Unsecured Claims           Allowed    5200-000         $0.00     $954.04      $954.04          $954.04        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          3655 HABERSHAM RD
          UNIT 127
          ATLANTA GA 30305
   435   SANDRA WING                    02/12/2010   Unsecured Claims         Disallowed   5200-000         $0.00      $13.00        $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         667 NORTH MAIN ST
         WOLFEBORO NH 03894
Claim Notes:    Adjusted allowed amount to $13,223.74 per Exhibit B to Shawnee Motion


              Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
   436   DOUGLAS WEAVER                02/12/2010 Unsecured Claims             Allowed     5200-000         $0.00    $9,979.95    $9,979.95     $9,979.95          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         538 6TH ST
         JUNEAU AK 99801
   438   KATHRYN SMITH                  02/16/2010   Unsecured Claims           Allowed    5200-000         $0.00    $1,680.03    $1,680.03     $1,680.03          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         312 CROSSTOWN DR #102
         PEACHTREE CITY GA 30269
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 201                Exhibit C
                                                                              Document     Page 411 of 541

  Case No.                      09-44943-DLT                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled       Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code    Amount        Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

   442   LIESELOTTE HEIL               02/17/2010   Unsecured Claims       Allowed   5200-000         $0.00      $9,227.65    $9,227.65     $9,227.65          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         P.O. BOX 1266
         LEWISBURG WV 24901
   443   DESIREE FARMER                02/17/2010   Unsecured Claims       Allowed   5200-000         $0.00        $881.33     $881.33          $881.33        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         71 ATWELL LANE
         MONTICELLO NY 10475
   446   MICHAEL GREEN                 02/17/2010   Unsecured Claims       Allowed   5200-000         $0.00      $7,248.84    $7,248.84     $7,248.84          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         3200 SOCKTON PL
         PALO ALTO CA 94303
Claim Notes:   ADDRESS CHANGED FROM 733 LOMA VERDE AVE, UNIT E, PALO ALTO, CA 94303 TO 3200 SOCKTON PL, PALO ALTO, CA 94303 ON 5/1/15 PER DOJ LIST
   449   PATRICK SMYTHE                02/17/2010   Unsecured Claims       Allowed   5200-000         $0.00      $1,583.40    $1,583.40     $1,583.40          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          2073 S. NUCLA WAY
          AURORA CO 80013
   450   STEPHANIE BISHOP              02/17/2010   Unsecured Claims       Allowed   5200-000         $0.00      $1,445.50    $1,445.50     $1,445.50          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         5536 SOUTH QUEMOY
         CIRCLE
         AURORA CO 80015
Claim Notes:  Address changed from 14400 E FREMONT AVE, APT 12-303, ENGLEWOOD, CO 80112 to 5536 South Quemoy Circle
              Aurora, CO 80015 on 4/12/13.
   451   MICHAEL PETRIE               02/17/2010 Unsecured Claims      Allowed  5200-000              $0.00      $1,593.92    $1,593.92     $1,593.92          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         11229 E. PARKER ROAD
         PARKER CO 80138
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 202                Exhibit C
                                                                                    Document     Page 412 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                            Balance

    452   JAMES WEBER                   02/17/2010   Unsecured Claims         Allowed      5200-000         $0.00    $6,251.35    $6,251.35      $6,251.35         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          10350 SEVERANCE DR.
          PARKER CO 80134
    453   KENNETH W PETRIE              02/17/2010   Unsecured Claims         Allowed      5200-000         $0.00   $11,103.60   $11,103.60     $11,103.60         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           11229 EAST PARKER ROAD
           PARKER CO 80128
    454   JON KITAJI                    02/17/2010   Unsecured Claims         Allowed      5200-000         $0.00   $20,886.57   $20,886.57     $20,886.57         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           5624 CARMEL VALLEY RD
           CARMEL CA 93923
    455   JEREMY CASNER                 02/17/2010   Unsecured Claims         Allowed      5200-000         $0.00     $495.25      $495.25          $495.25        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          PO BOX 278
          ELIZABETH CO 80107
    456   ROBERT RADER                  02/17/2010   Unsecured Claims         Allowed      5200-000         $0.00    $8,697.95    $8,697.95      $8,697.95         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           BOX 715
           Dona Ana NM 88032
    459   JEFFERY PETRIE                02/17/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $5,052.07        $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         10647 SEDGWICK WAY
         PARKER CO 80134
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    460   SUSAN ADAMS                   02/18/2010   Unsecured Claims         Allowed      5200-000         $0.00    $3,873.92    $3,873.92      $3,873.92         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          157 WINTHROP ROAD
          BROOKLINE MA 24454
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 203                Exhibit C
                                                                                    Document     Page 413 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    463   DEBRA CARP                    02/19/2010   Unsecured Claims         Allowed      5200-000         $0.00    $7,016.51    $7,016.51     $7,016.51          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           164 AGOR LANE
           MAHOPAC NY 10541
    466   JOHN CY RAYBURN               02/19/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $5,716.04       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         PO BOX 83
         GIBBON NE 68840
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    467   STONE TURN GROUP              02/19/2010   Unsecured Claims       Disallowed     7100-000         $0.00    $9,625.80       $0.00            $0.00        $0.00          $0.00         $0.00
          LLP                                        Allowed Under 502(f)
                                                     to 507(a)(2)
         AMY CRITTENDEN
         60 STATE STREET 35TH
         FLOOR
         BOSTON MA 02109
Claim Notes: Claim withdrawn.
    468   GARY CORDER                   02/22/2010   Unsecured Claims         Allowed      5200-000         $0.00     $623.49      $623.49          $623.49        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           6828 N. 1350TH ST.
           ROBINSON IL 62454
    469   PHILIP GADDY                  02/22/2010   Unsecured Claims       Disallowed     5200-000         $0.00   $18,587.82       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         2025 SAN PEDRO NE
         ALBUQUERQUE NM 87110
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    478   JAMES J. RICE                 02/23/2010   Unsecured Claims         Allowed      5200-000         $0.00    $8,376.75    $8,376.75     $8,376.75          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         23662 GLENMOOR DRIVE
         PARKER CO 80138
Claim Notes: CHANGED ADDRESS FROM: P.O. BOX 3854, PARKER, CO 80134 ON MAY 20, 2013
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 204                Exhibit C
                                                                                    Document     Page 414 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    481   SCOT WEAVER                   02/23/2010   Unsecured Claims         Allowed      5200-000         $0.00     $108.60      $108.60          $108.60        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          205 N RED SLIDE DRIVE
          WELLSVILLE UT 84339
    482   ANDREW STROH                  02/23/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $3,526.71       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         11 2ND ST. EXTENSION
         DONORA PA 15033
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    483   GEORGENE WHIPKEY              02/23/2010   Unsecured Claims       Disallowed     5200-000         $0.00     $421.78        $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         444 REDSTONE CHURCH
         ROAD
         PERRYOPOLIS PA 15473
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    484   MATTHEW JAKE                  02/23/2010   Unsecured Claims         Allowed      5200-000         $0.00     $300.00        $0.00            $0.00        $0.00          $0.00         $0.00
          CHESNEY                                    Allowed Under 502(f)
                                                     to 507(a)(2)
          OR MATTHEW CHESNEY
          716 LAFAYETTE ST.
          AURORA IL 60505
    487   DANIEL BRAWLEY                02/23/2010   Unsecured Claims       Disallowed     5200-000         $0.00   $16,108.35       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         PO BOX 465
         BORGER TX 79008
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    488   DINESHCHANDRA                 02/23/2010   Unsecured Claims         Allowed      5200-000         $0.00    $3,749.34    $3,749.34     $3,749.34          $0.00          $0.00         $0.00
          SHAH                                       Allowed Under 502(f)
                                                     to 507(a)(2)
          43862 AMITY PLACE
          ASHBURN VA 20147
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 205                Exhibit C
                                                                                    Document     Page 415 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    489   JODY ANDERSON                 02/23/2010   Unsecured Claims         Allowed      5200-000         $0.00    $1,948.80    $1,948.80     $1,948.80          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          2533 GREEN POINT LANE
          DENVER NC 28037
    490   CORNER BAKERY CAFE            02/23/2010   Unsecured Claims         Allowed      7100-000         $0.00     $390.12      $390.12          $390.12        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          12700 PARK CENTRAL DR.
          DALLAS TX 75251
    493   GEORGE ALFONSO                02/23/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $1,351.43       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         308 N. BARRANCA AVE
         GLENDORA CA 91741
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    494   CAROL ROLLINS                 02/23/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $1,170.63       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         9521 SALEM HILLS COURT
         LAS VEGAS NV 89134
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    495   WANDA SHOMAKER                02/23/2010   Unsecured Claims         Allowed      5200-000         $0.00     $746.57      $746.57          $746.57        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          5211 BOWLING STREET
          DUBLIN VA 24084-2038
                                           Case 09-44943                Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                              CLAIM ANALYSIS REPORT
                                                                                                                                                                Desc Page
                                                                                                                                                                     Main No: 206               Exhibit C
                                                                                          Document     Page 416 of 541

  Case No.                       09-44943-DLT                                                                                                         Trustee Name:            Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                               Date:                    10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name            Claim            Claim Class             Claim         Uniform         Scheduled       Claim        Amount         Amount        Interest         Tax            Net
  No.:                                         Date                                    Status       Tran Code         Amount        Amount        Allowed          Paid                                     Remaining
                                                                                                                                                                                                             Balance

    498   GRE MORGAN LANE                  02/24/2010    Unsecured Claims            Allowed         7100-000               $0.00   $379,166.70   $379,166.70    $379,166.70        $0.00          $0.00         $0.00
          LLC                                            Allowed Under 502(f)
                                                         to 507(a)(2)
          C/O WOODMONT
          PROPERTIES
          100 PASSAIC AVE, STE 240
          FAIRFIELD NJ 07004
Claim Notes:     Chris investigating if CareGain was merged into Caregiver; other 502 (b)(6) issues other party recovery.


               ADDRESS CHANGED FROM 119 CHERRY HILL ROAD, STE. 110, PARISPPANY, NJ 07054 TO ON 10/9/15. CHECK RETURNED AND MAILED TO NEW ADDRESS. JZ
    499   DEVON REDDINGIUS      02/24/2010 Unsecured Claims     Allowed     5200-000          $0.00        $511.83     $511.83     $511.83      $0.00                                              $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
           9129 BEARCAT RD
           NEW PORT RICHEY FL 34665
    500   JEANNE MELVIN             02/24/2010           Unsecured Claims            Allowed         5200-000               $0.00     $2,912.56     $2,912.56      $2,912.56        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
           2458 WALNUT AVE.
           VENICE CA 90291
    503   JOHN LANE                        02/24/2010    Unsecured Claims            Allowed         5200-000               $0.00     $5,358.09     $5,358.09      $5,358.09        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
           1332 EAST C ST.
           OAKDALE CA 95361
    504   JILL PERRY                       02/24/2010    Unsecured Claims           Disallowed       5200-000               $0.00     $1,055.28         $0.00          $0.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
         129 NATALIE DR.
         MORAGA CA 94556
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    507   LAUREN A ERICKSON                02/25/2010    Unsecured Claims            Allowed         5200-000               $0.00     $3,950.00         $0.00          $0.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
          42 142ND AVENUE NE
          PORTLAND ND 58274
                                        Case 09-44943              Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 207                Exhibit C
                                                                                    Document     Page 417 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class            Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    508   SUNGARD CORBEL LLC            02/25/2010    Unsecured Claims        Allowed      7100-000         $0.00    $1,245.74    $1,245.74     $1,245.74          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         1660 PRUDENTIAL DRIVE
         JACKSONVILLE FL
         32207-8197
Claim Notes: Okay to pay.
    511   TERRY WICKSTROM               02/26/2010    Unsecured Claims        Allowed      5200-000         $0.00      $84.36       $84.36           $84.36        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         811 WOODSTREAM ST
         STOCKTON CA 95206
Claim Notes:   Returned with no forwarding address.
    517   DAVID METCALFE                02/26/2010    Unsecured Claims       Disallowed    5200-000         $0.00    $5,990.81       $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         4453 WHITE ROAD
         MARION NY 14505
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    518   CAROL POWELL                  02/26/2010    Unsecured Claims       Disallowed    5200-000         $0.00    $1,520.56       $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         210 GILGER AVE.
         MARTINEZ CA 94553
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    522   AMANDA ROWLEY                 02/26/2010    Unsecured Claims        Allowed      5200-000         $0.00     $200.83      $200.83          $200.83        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         318 21ST STREET 2
         BROOKLYN NY 11215
Claim Notes:    ADDRESS CHANGED FROM 590 10TH ST APT, BROOKLYN, NY 11215 TO 318 21ST STREET, BROOKLYN, NY 11215 ON 5/6/15 PER DOJ LIST
                                           Case 09-44943                 Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                              CLAIM ANALYSIS REPORT
                                                                                                                                                              Desc Page
                                                                                                                                                                   Main No: 208               Exhibit C
                                                                                          Document     Page 418 of 541

  Case No.                       09-44943-DLT                                                                                                       Trustee Name:            Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                             Date:                    10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name            Claim            Claim Class             Claim         Uniform         Scheduled      Claim        Amount        Amount        Interest         Tax            Net
  No.:                                         Date                                    Status       Tran Code         Amount        Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                                           Balance

    524   PITNEY BOWES INC                 03/01/2010    Unsecured Claims             Allowed        7100-000               $0.00   $23,657.10   $15,030.00     $15,030.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
          ATTN; FAITH SANTIAGO
          27 WATERVIEW DR., 3RD FL
          SHELTON CT 06484
Claim Notes:     No backup - Jennifer investigating. Placed call to Griselle Betancourt at Pitney Bowes to follow up on 1/10/14.


                 SENT AGREED ORDER REDUCING CLAIM TO 15,030.00 TO EVA MILANOWSKI AT PB ON 5/5/15.


               ADDRESS CHANGED FROM 4901 BELFORT RD STE 120, JACKSONVILLE, FL 32256 ON 1/22/16 PER PHONE CALL WITH FAITH SANTIAGO. JZ
    527   LYNN MCCRARY          03/01/2010 Unsecured Claims     Allowed     5200-000            $0.00   $10,890.78  $10,890.78   $10,890.78                                       $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
           1250 TALL PINE TRAIL
           GULF BREEZE FL 32561
    528   JAMES HERRING                    03/01/2010    Unsecured Claims             Allowed        5200-000               $0.00    $3,031.70        $0.00          $0.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
          12370 BUCHANAN HWY
          TEMPLE GA 30179
    530   AMELIA HERRING                   03/01/2010    Unsecured Claims           Disallowed       5200-000               $0.00    $4,009.58        $0.00          $0.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
         12370 BUCHANAN HWY
         TEMPLE GA 30179
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    531   NEELAM LOVTE                     03/01/2010    Unsecured Claims           Disallowed       5200-000               $0.00    $7,850.66        $0.00          $0.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
         23306 RAINBOW DRIVE
         CLARKSBURG MD 20871
Claim Notes: Changed address from 9394 Penrose Street, Frederick, MD 21704 on 3/22/13
                                        Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 209                Exhibit C
                                                                                    Document     Page 419 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                            Balance

    532   DALE LINDSAY                  03/01/2010   Unsecured Claims         Allowed      5200-000         $0.00   $19,516.30   $19,516.30     $19,516.30         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          1592 ETON WAY
          CROFTON MD 21114
    534   ALAN SALLMAN                  03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00     $326.13         $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         3210 WHEATRIDGE
         PEARLAND TX 77581
Claim Notes: DUPLICATE CLAIM
    535   LIN WANG                      03/02/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $9,115.13        $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         19102 ANGLER COVE DR
         CYPRESS TX 77433
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    537   DANIEL EDELSTEIN              03/02/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $1,381.55        $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         21 STATE ST.
         SARANAC LAKE NY 12983
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    538   DAVID CLARKE                  03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00     $149.71      $149.71          $149.71        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          1836 SEAHAWK LANE
          NAVARRE FL 32566-8530
    539   RICHARD AIRD                  03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00     $846.56      $846.56          $846.56        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          4992 VIEW 17.5 DRIVE
          ESCANABA MI 49829-9450
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 210                Exhibit C
                                                                                    Document     Page 420 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    543   SHARON BURCHAM                03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00    $1,558.60    $1,558.60     $1,558.60          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           1128 WILSON AVE
           PULASKI VA 24301
    545   IAN HOWELL                    03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00     $516.49      $516.49          $516.49        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          2429 LOCUST ST., APT 315
          PHILADELPHIA PA 19103
    546   WALTER BRYANT                 03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00     $558.21        $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          73 LANDS END
          JACKSON TN 38305
    548   CURTIS HALEY                  03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00    $5,416.69    $5,416.69     $5,416.69          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          P.O. BOX 316
          RIO VISTA TX 76093
    549   ROBERT SHEETS                 03/02/2010   Unsecured Claims         Allowed      5200-000         $0.00    $1,139.20    $1,139.20     $1,139.20          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          6784 ROUTE 9
          HUDSON NY 12534
    550   CAROL DEANGELO                03/02/2010   Unsecured Claims       Disallowed     5200-000         $0.00   $21,960.57       $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         3366 SE SNOW RD
         Port Saint Lucie FL 34984
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                         Case 09-44943               Doc 1254            Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                                        Desc Page
                                                                                                                                                             Main No: 211              Exhibit C
                                                                                        Document     Page 421 of 541

  Case No.                      09-44943-DLT                                                                                                  Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                        Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim            Claim Class              Claim    Uniform     Scheduled       Claim          Amount         Amount       Interest         Tax            Net
  No.:                                       Date                                     Status   Tran Code   Amount         Amount          Allowed         Paid                                     Remaining
                                                                                                                                                                                                    Balance

    556   HEIDE RENDLEMAN                 03/02/2010   Unsecured Claims         Disallowed     5200-000         $0.00      $5,971.91           $0.00          $0.00         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         25 WALNUT GROVE ROAD
         HARRISBURG IL 62946
Claim Notes:  Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    557   LARRY GOLUB                     03/02/2010   Unsecured Claims         Disallowed     5200-000         $0.00     $14,715.73           $0.00          $0.00         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         4031 THORNGATE DRIVE
         WILLIAMSBURG VA 23188
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    558   MICHAEL BROWN                   03/02/2010   Unsecured Claims         Disallowed     5200-000         $0.00        $357.44           $0.00          $0.00         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         881 E MEADOW LN
         TUCSON AZ 85719
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    559   LEIGHTON LEE                    03/02/2010   Unsecured Claims           Allowed      5200-000         $0.00      $1,505.49       $1,505.49      $1,505.49         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          7 SHERYL CT.
          PLEASANT HILL CA 94523
    560   VLADIMIR MAKAROV                03/02/2010   Unsecured Claims         Disallowed     5200-000         $0.00      $4,539.12           $0.00          $0.00         $0.00         $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          186 LYNN OAKS AVE.
          THOUSAND OAKS CA 91320
Claim Notes:     Address changed from 879 ST. CHARLES DR, Apt. 2, Thousand Oaks, CA, 91360 to 186 Lynn Oaks Ave., Thousand Oaks, CA 91320 on 3/27/13.


                 Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                          Case 09-44943                 Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                                              Desc Page
                                                                                                                                                                   Main No: 212                Exhibit C
                                                                                        Document     Page 422 of 541

  Case No.                      09-44943-DLT                                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name           Claim              Claim Class           Claim     Uniform       Scheduled          Claim          Amount         Amount         Interest         Tax            Net
  No.:                                       Date                                     Status   Tran Code       Amount           Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                                            Balance

    562   GREGORY BARTON                  03/03/2010    Unsecured Claims        Disallowed      5200-000             $0.00       $1,005.92            $0.00           $0.00        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
         473 FLORENCE DR
         LAFAYETTE CA 94549
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    564   THERESA WOODEN                  03/04/2010    Unsecured Claims          Allowed       5200-000             $0.00         $394.20          $394.20         $394.20        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          20 CARDINAL ROAD #9
          HYDE PARK NY 12538
    565   GREGORY WOOD                    03/04/2010    Unsecured Claims        Disallowed      5200-000             $0.00      $17,381.24            $0.00           $0.00        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          200 SHANNON LAKE CIRCLE
          ANNA IL 62906
Claim Notes:      Updated address per email sent to Jenner:
                 old address 190 Tollgate Rd., Anna, IL 62906


               Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    566   MICHAEL WEISS                 03/05/2010 Unsecured Claims             Allowed         5200-000             $0.00       $1,000.00            $0.00           $0.00        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          34 COUNTY FAIR
          ST LOUIS MO 63141
    569   LINDA FOUNTAINE                 03/05/2010    Unsecured Claims        Disallowed      5200-000             $0.00       $1,591.64            $0.00           $0.00        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          4784 Navigator Ln.
          Boynton Beach FL 33436
Claim Notes:     Previous address was 6729 Coral Lake Dr., Margate, FL 33063. Address updated on 3/11/13 to 4784 Navigator Lane, Boynton Beach, FL 33436.


                 Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 213                Exhibit C
                                                                                    Document     Page 423 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                            Balance

    571   A-1 TECHNOLOGY                03/05/2010   Unsecured Claims        Disallowed    7100-000         $0.00   $14,938.75        $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         115 BROADWAY, STE. 1304
         NEW YORK NY 10006
Claim Notes: Order disallowing claim entered on 1/8/14.
    574   ROBIN MORO                    03/08/2010   Unsecured Claims         Allowed      5200-000         $0.00    $4,521.22    $4,521.22      $4,521.22         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          1228 NEALE ROAD
          LOVELAND OH 45140
    578   RICKY FLOYD                   03/08/2010   Unsecured Claims        Disallowed    5200-000         $0.00    $2,480.50        $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         1298 CO. RD. 100E
         ENFIELD IL 62835
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    580   SHERRI LYN LEFEBRE            03/08/2010   Unsecured Claims        Disallowed    5200-000         $0.00    $2,084.75        $0.00           $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         HC 1 BOX 2101
         MICHIGANE MI 49861
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    581   PLAINSBORO                    03/08/2010   Unsecured Claims         Allowed      7100-000         $0.00     $559.35      $559.35          $559.35        $0.00          $0.00         $0.00
          TOWNSHIP (POLICE)                          Allowed Under 502(f)
                                                     to 507(a)(2)
         641 PLAINSBORO RD.
         PLAINSBORO NJ 08536
Claim Notes: Okay to pay.
    582   DR JANET WEATHERS             03/08/2010   Unsecured Claims         Allowed      5200-000         $0.00   $14,060.84   $14,060.84     $14,060.84         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         11 Frontier Drive
         WALPOLE MA 02081
Claim Notes: Changed address, per claimant, on 1/24/13 from 23 Cinnamon Circle.
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 214               Exhibit C
                                                                                    Document     Page 424 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                           Balance

    585   JOHN HEIMANN                  03/08/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $9,521.15        $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         24 MCMICHAEL DRIVE
         PINEHURST NC 28374
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    587   LARRY WILSON                  03/09/2010   Unsecured Claims         Allowed      5200-000         $0.00   $12,389.82   $12,389.82     $12,389.82        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           727 OLD ORCHARD DRIVE
           BENTON IL 62812
    589   JASON RAYBURN                 03/09/2010   Unsecured Claims         Allowed      5200-000         $0.00    $9,001.43    $9,001.43      $9,001.43        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          P.O. BOX 83
          GIBBON NE 68840
    592   MICHAEL OVERN                 03/09/2010   Unsecured Claims         Allowed      5200-000         $0.00    $7,825.10        $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           305 NORTH BROADWAY
           UPPER NYACK NY 10960
    594   ILLINOIS DEPARTMENT      03/10/2010        Unsecured Claims         Allowed      5200-000         $0.00     $461.03         $0.00          $0.00        $0.00          $0.00         $0.00
          OF EMPLOYMENT                              Allowed Under 502(f)
          SECURITY                                   to 507(a)(2)
           33 SOUTH STATE STREET
           ATTN: BANKRUPTCY UNIT -
           10TH FLR.
           Chicago IL 60603
Claim Notes:     OKAY TO PAY


                CHECK WAS RETURNED BECAUSE THE FILE CLOSED AND MONIES ARE NO LONGER OWED. CHECK VOIDED. 10/30/15 JZ
    596   DOUGLAS CHARLES        03/10/2010 Unsecured Claims     Allowed  5200-000      $0.00     $4,121.55      $4,121.55                       $4,121.55        $0.00          $0.00         $0.00
          TANNER                            Allowed Under 502(f)
                                            to 507(a)(2)
          118 DUCANE ST
          SUMMERVILLE SC 29483
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                Desc Page
                                                                                                                                                     Main No: 215               Exhibit C
                                                                                    Document     Page 425 of 541

  Case No.                      09-44943-DLT                                                                                          Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled     Claim        Amount         Amount        Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount        Allowed          Paid                                     Remaining
                                                                                                                                                                                             Balance

    599   ANDREW SLEEZER                03/12/2010   Unsecured Claims         Allowed      5200-000         $0.00     $2,002.91     $2,002.91      $2,002.91        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         1444 S ELWOOD AVE
         TULSA OK 74119
Claim Notes:    ADDRESS CHANGED FROM 811 S KNOXVILLE AVE, TULSA, OK 74119 TO 1444 S ELWOOD AVE, TULSA, OK 74119 ON 5/6/15 PER DOJ LIST
    600   INTEGRATED DATA               03/12/2010   Unsecured Claims         Allowed      7100-000         $0.00   $242,239.86   $242,239.86    $242,239.86        $0.00          $0.00         $0.00
          STORAGE, LLC                               Allowed Under 502(f)
                                                     to 507(a)(2)
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE 3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
    601   SUSAN CLINTON                 03/12/2010   Unsecured Claims         Allowed      5200-000         $0.00     $5,768.76     $5,768.76      $5,768.76        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          108 CROWN POINT RD
          WILLIAMSBURG VA 23185
Claim Notes:     ADDRESS CHANGED FROM 27070 SAND TRAP COURT, SALISBURY, MD 21801 ON 2/18/16 PER EMAIL FROM CLAIMANT. JZ
                 CHECK WAS SENT TO NEW ADDRESS ON 2/18/16.


                PHONE NUMBER: 443-614-6633
    606   ILJA KRASKE              03/15/2010        Unsecured Claims         Allowed      5200-000         $0.00    $18,371.43    $18,371.43     $18,371.43        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          459 E. RIVER ROAD
          THERMOPOLIS WY 82443
    607   LARISA NIKOULINE              03/15/2010   Unsecured Claims       Disallowed     5200-000         $0.00      $564.08          $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         21323 DUMETZ RD
         WOODLAND HILLS CA
         91364-4411
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                          Case 09-44943             Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 216                Exhibit C
                                                                                    Document     Page 426 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                  Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    609   DENNIS MCCARTHY                 03/15/2010   Unsecured Claims       Allowed      5200-000         $0.00      $36.84       $36.84           $36.84        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          197 LONG MEADOW ROAD
          FAIRFIELD CT 06824
    610   BROOK LEONARD                   03/15/2010   Unsecured Claims       Allowed      5200-000         $0.00     $351.15      $351.15          $351.15        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          1001 SKYLINE DR.
          SENECA MO 64865
    613   CHRISTIANE FISCHER              03/15/2010   Unsecured Claims       Allowed      5200-000         $0.00    $5,614.40    $5,614.40     $5,614.40          $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
           04-74 48TH AVE.
           APARTMENT 21AB
           LONG ISLAND CITY NY 11109
    616   PITNEY BOWES INC          03/16/2010         Unsecured Claims       Allowed      7100-000         $0.00    $3,350.29    $3,200.00     $3,200.00          $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          27 WATERVIEW DR., 3RD FL.
          SHELTON CT 06484
Claim Notes:     Okay to pay $3,200.00.


               ADDRESS CHANGED FROM 4901 BELFORT RD STE 120, JACKSONVILLE, FL 32256 ON 1/22/16 PER PHONE CALL WITH FAITH SANTIAGO. JZ
    617   DIMITRI NIKOULINE     03/15/2010 Unsecured Claims    Disallowed   5200-000            $0.00     $371.42       $0.00         $0.00                        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         21323 DUMETZ RD
         WOODLAND HILLS CA 91364
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                        Case 09-44943              Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                 Desc Page
                                                                                                                                                      Main No: 217               Exhibit C
                                                                                    Document     Page 427 of 541

  Case No.                      09-44943-DLT                                                                                           Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                 Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class            Claim      Uniform    Scheduled     Claim        Amount         Amount        Interest         Tax            Net
  No.:                                      Date                                  Status    Tran Code   Amount       Amount        Allowed          Paid                                     Remaining
                                                                                                                                                                                              Balance

    619   KEVIN COLEMAN                  03/15/2010   Unsecured Claims         Allowed       5200-000        $0.00    $18,252.85    $18,252.85     $18,252.85        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          KEVIN M COLEMAN
          230 MONTE VISTA RIDGE
          ROAD
          ORINDA CA 94563
    620   VIKI TINDLE                    03/15/2010   Unsecured Claims         Allowed       5200-000        $0.00     $1,049.88     $1,049.88      $1,049.88        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
           881 TAYLOR ST
           DETROIT MI 48202
  621A    ILLINOIS DEPARTMENT            03/17/2010   Unsecured Claims       Disallowed      5200-000        $0.00    $12,171.82         $0.00          $0.00        $0.00          $0.00         $0.00
          OF REVENUE                                  Allowed Under 502(f)
                                                      to 507(a)(2)
         BANKRUPTCY UNIT
         100 W. RANDOLPH ST., #7-400
         CHICAGO IL 60601
Claim Notes: Claim withdrawn with amended proof of claim. Amended proof of claim filed on 4/7/11.
  621B    ILLINOIS DEPARTMENT            03/17/2010   Unsecured Claims         Allowed       5200-000        $0.00   $126,265.27   $126,265.27    $126,256.27        $0.00          $0.00         $9.00
          OF REVENUE                                  Allowed Under 502(f)
                                                      to 507(a)(2)
         BANKRUPTCY UNIT
         100 W. RANDOLPH ST., #7-400
         CHICAGO IL 60601
Claim Notes: OKAY TO PAY $126,265.27. AGREED TO AMENDED PROOF OF CLAIM
    624   NORRIS TROY GERTON             03/16/2010   Unsecured Claims       Disallowed      5200-000        $0.00     $5,666.00         $0.00          $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         229 MORNING GLORY DR
         MANCHESTER NH 03109
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 218                 Exhibit C
                                                                                    Document     Page 428 of 541

  Case No.                      09-44943-DLT                                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim     Uniform       Scheduled         Claim         Amount            Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code       Amount          Amount         Allowed            Paid                                       Remaining
                                                                                                                                                                                                         Balance

    625   KYLE SLADE                    03/16/2010   Unsecured Claims        Disallowed     5200-000            $0.00       $2,019.66             $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          6105 S PARKER RD.
          APT. 6201
          CENTENNIAL CO 80016
Claim Notes:     Address changed from 1526 PAWNEE PKWY, Elizabeth, CO 80107 to 6105 S Parker Road, Apt. 6201, Centennial, CO 80016 on 3/25/13.


               Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    628   NATHAN MILLER                 03/16/2010 Unsecured Claims             Allowed     5200-000            $0.00       $2,483.28       $2,483.28        $2,483.28          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         400 CHESAPEAKE LANE
         OSWEGO IL 60543
Claim Notes:   NEW ADDRESS RECEIVED FROM C. BURTON AT USDOJ ON 7/8/16 - SPOKE WITH NATHAN MILLER - MAILING NEW CHECK. JMM
    629   MEGAN MALLOY                  03/16/2010   Unsecured Claims         Allowed       5200-000            $0.00         $959.44        $959.44             $959.44        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         605 EAST 14TH STREET
         APT. 8D
         NEW YORK NY 10009
Claim Notes: CHANGED ADDRESS FROM 321 W. 54TH ST. #311, NEW YORK, NY 10019 ON MAY 10, 2013. MAILED CHECK ON 5/10/13 TO NEW ADDRESS.
    631   COMPENSIA                     03/16/2010   Unsecured Claims         Allowed       7100-000            $0.00         $521.52        $521.52             $521.52        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         1731 TECHNOLOGY DR.,.
         STE. 810
         SAN JOSE CA 95110
Claim Notes: Okay to pay.
    632   SUSAN TANNENBAUM              03/16/2010   Unsecured Claims        Disallowed     5200-000            $0.00       $2,951.31             $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         1 COLUMBUS PLACE #N5-O
         NEW YORK NY 10019
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
                                         Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                Desc Page
                                                                                                                                                     Main No: 219                Exhibit C
                                                                                     Document     Page 429 of 541

  Case No.                      09-44943-DLT                                                                                          Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim     Uniform     Scheduled     Claim        Amount        Amount         Interest         Tax            Net
  No.:                                       Date                                 Status    Tran Code   Amount       Amount        Allowed         Paid                                      Remaining
                                                                                                                                                                                              Balance

    633   SUSHIL CHAWLA                   03/16/2010   Unsecured Claims          Allowed    5200-000         $0.00     $2,059.55    $2,059.55      $2,059.55         $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          6358FIELD FLOWER TRAIL
          CENTREVILLE VA 20121
    635   ROBER & JOAN                    03/17/2010   Unsecured Claims          Allowed    5200-000         $0.00    $17,395.79   $17,395.79     $17,395.79         $0.00          $0.00         $0.00
          KONSDORF                                     Allowed Under 502(f)
                                                       to 507(a)(2)
         1155 PHILLIP ISLAND ST.
         HENDERSON NV 89052
Claim Notes: This claim should have been disallowed, but 214 will be disallowed instead
    636   ELIZABETH PORTER                03/17/2010   Unsecured Claims          Allowed    5200-000         $0.00     $9,341.79    $9,341.79      $9,341.79         $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         1220 Riverland Rd.
         FT LAUDERDALE FL 33312
Claim Notes:    ADDRESS UPDATED ON 4/1/15 PER FAX FROM CLAIMANT.
    637   CURT WILSON                     03/18/2010   Unsecured Claims          Allowed    5200-000         $0.00      $130.00      $130.00          $130.00        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          234 BELLINGHAM DRIVE
          BARRINGTON IL 60010
  638A    DEPARTMENT OF THE               03/19/2010   Unsecured Claims        Disallowed   5200-000         $0.00   $389,069.49        $0.00           $0.00        $0.00          $0.00         $0.00
          TREASURY-INTERNAL                            Allowed Under 502(f)
                                                       to 507(a)(2)
         CENTRALIZED INSOLVENCY
         OPERATIONS
         PO BOX 21126
         PHILADELPHIA PA 19114
Claim Notes: SUPERSEDED
                                       Case 09-44943             Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 220               Exhibit C
                                                                               Document     Page 430 of 541

  Case No.                      09-44943-DLT                                                                                      Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                            Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class         Claim      Uniform     Scheduled     Claim        Amount        Amount       Interest         Tax            Net
 No.:                                    Date                                Status     Tran Code   Amount       Amount        Allowed        Paid                                     Remaining
                                                                                                                                                                                        Balance

  638B   DEPARTMENT OF THE             03/19/2010   Unsecured Claims       Disallowed   5200-000         $0.00   $793,297.56       $0.00          $0.00        $0.00          $0.00         $0.00
         TREASURY-INTERNAL                          Allowed Under 502(f)
                                                    to 507(a)(2)
         CENTRALIZED INSOLVENCY
         OPERATIONS
         PO BOX 21126
         PHILADELPHIA PA 19114
Claim Notes: SUPERSEDED
  638C  DEPARTMENT OF THE              01/22/2014   Unsecured Claims       Disallowed   5200-000         $0.00         $0.00       $0.00          $0.00        $0.00          $0.00         $0.00
        TREASURY-INTERNAL                           Allowed Under 502(f)
        REVENUE SERVICE                             to 507(a)(2)
Claim Notes: SUPERSEDED
 638D   DEPARTMENT OF THE              01/22/2014   Unsecured Claims       Disallowed   5200-000         $0.00         $0.00       $0.00          $0.00        $0.00          $0.00         $0.00
        TREASURY-INTERNAL                           Allowed Under 502(f)
        REVENUE SERVICE                             to 507(a)(2)
Claim Notes: SUPERSEDED
  638E  DEPARTMENT OF THE              01/22/2014   Unsecured Claims       Disallowed   5200-000         $0.00         $0.00       $0.00          $0.00        $0.00          $0.00         $0.00
        TREASURY-INTERNAL                           Allowed Under 502(f)
        REVENUE SERVICE                             to 507(a)(2)
Claim Notes: SUPERSEDED
  638F  DEPARTMENT OF THE              01/22/2014   Unsecured Claims       Disallowed   5200-000         $0.00         $0.00       $0.00          $0.00        $0.00          $0.00         $0.00
        TREASURY-INTERNAL                           Allowed Under 502(f)
        REVENUE SERVICE                             to 507(a)(2)
Claim Notes: SUPERSEDED
 638G   DEPARTMENT OF THE              01/22/2014   Unsecured Claims       Disallowed   5200-000         $0.00         $0.00       $0.00          $0.00        $0.00          $0.00         $0.00
        TREASURY-INTERNAL                           Allowed Under 502(f)
        REVENUE SERVICE                             to 507(a)(2)
Claim Notes: SUPERSEDED
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                               Desc Page
                                                                                                                                                    Main No: 221                Exhibit C
                                                                                    Document     Page 431 of 541

  Case No.                      09-44943-DLT                                                                                         Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                               Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim    Uniform     Scheduled    Claim        Amount         Amount         Interest         Tax            Net
  No.:                                          Date                              Status   Tran Code   Amount       Amount       Allowed          Paid                                      Remaining
                                                                                                                                                                                             Balance

  638H  DEPARTMENT OF THE       01/22/2014             Unsecured Claims        Allowed     5200-000         $0.00       $0.00    $873,581.33    $873,581.33         $0.00          $0.00         $0.00
        TREASURY-INTERNAL                              Allowed Under 502(f)
        REVENUE SERVICE                                to 507(a)(2)
         CENTRALIZED INSOLVENCY
         OPERATIONS
         PO BOX 21126
         PHILADELPHIA PA 19114
Claim Notes: OKAY TO PAY
    639   SARAH FRIERY MILLER             03/19/2010   Unsecured Claims        Allowed     5200-000         $0.00    $3,539.75     $3,539.75      $3,539.75         $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          1535 MINOR RIDGE CT
          CHARLOTESVILLE VA 22901
Claim Notes:     Sarah's 540-421-3278 (12/12)


                ADDRESS CHANGED FROM 1317 RIDGE MASTER DR, STATE COLLEGE, PA 16803 TO 1535 MINOR RIDGE CT., CHARLOTTESVILLE, VA 22901 ON 5/1/15 PER DOJ LIST
    643   JULIAN HUTCHINS, SR.   03/22/2010 Unsecured Claims   Disallowed  5200-000           $0.00    $4,457.31       $0.00         $0.00         $0.00                           $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         414 SCOTTS WAY
         AUGUSTA GA 30909
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    644   ALANA HUTCHINS                  03/22/2010   Unsecured Claims       Disallowed   5200-000         $0.00    $3,800.30         $0.00           $0.00        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         414 SCOTTS WAY
         AUGUSTA GA 30909
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    648   JOANNE BORMAN                   03/23/2010   Unsecured Claims        Allowed     5200-000         $0.00     $629.99       $629.99          $629.99        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          20-03 28TH ST.
          ASTORIA NY 11105
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 222                Exhibit C
                                                                                    Document     Page 432 of 541

  Case No.                      09-44943-DLT                                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim          Claim Class           Claim        Uniform       Scheduled         Claim          Amount          Amount        Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code       Amount          Amount          Allowed           Paid                                     Remaining
                                                                                                                                                                                                         Balance

    649   ROBERT BEYATTE                 03/23/2010   Unsecured Claims          Allowed       5200-000            $0.00        $1,441.80      $1,441.80        $1,441.80        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          275 BODERMAN LANE
          BLOOMSDALE MO 63627
    651   ROBERT MORRISSEY               03/23/2010   Unsecured Claims          Allowed       5200-000            $0.00        $4,028.97      $4,028.97        $4,028.97        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          4591 CLEARWATER CT.
          MONTCLAIR VA 20025
    653   DANIEL YOUNG                   03/23/2010   Unsecured Claims          Allowed       5200-000            $0.00      $21,692.18      $21,692.18       $21,692.18        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         445 S. SNOWMASS CI
         SUPERIOR CO 80027
Claim Notes: Address changed from 479 Eisenhower Dr., Louisville, CO 80027 to 445 S. Snowmass CI, Superior, CO 80027 on 9/5/13 per Westlaw Peoplemap search results.
    656   MICHAEL TURNER                 03/23/2010   Unsecured Claims          Allowed       5200-000            $0.00        $1,684.76      $1,684.76        $1,684.76        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         23309 ALTA WAY
         CHATSWORTH CA 91311
Claim Notes:    ADDRESS CHANGED FROM 9300 HOUSTON ROAD, CHATSWORTH, CA 91311 TO 23309 ALTA WAY, CHATSWORTH, CA 91311 ON 5/8/15 PER DOJ LIST
    660   WHITNEY BENSON                 03/23/2010   Unsecured Claims          Allowed       5200-000            $0.00         $180.54         $180.54          $180.54        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          1804 FAIRWAY LANE
          PARAGOULD AR 72450
    663   KELVIN CHIN                    03/26/2010   Unsecured Claims          Allowed       5200-000            $0.00         $415.27         $415.27          $415.27        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          1265 FIFTH AVE.
          SAN FRANCISCO CA 94122
                                        Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 223                 Exhibit C
                                                                                  Document     Page 433 of 541

  Case No.                      09-44943-DLT                                                                                                  Trustee Name:               Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                        Date:                       10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class          Claim        Uniform       Scheduled         Claim         Amount             Amount       Interest         Tax            Net
  No.:                                     Date                                Status      Tran Code       Amount          Amount         Allowed             Paid                                     Remaining
                                                                                                                                                                                                        Balance

    665   JAMES SMITH                   03/29/2010   Unsecured Claims         Allowed       5200-000            $0.00          $96.12          $96.12           $96.12         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          2875 VISTA MAR DR
          GRAND JUNCTION CO 81503
    666   BRYAN MCFARLAND         03/29/2010         Unsecured Claims         Allowed       5200-000            $0.00       $4,365.99       $4,365.99         $4,365.99        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         912 VALLEY WAY RD
         GREENWOOD IN 46142
Claim Notes: Address changed from 6351 Danville Ct., Newburgh, IN 47630 to 912 Valley Way Rd., Greenwood, IN 46142 on 9/4/13 per Westlaw Peoplemap search.
    671   TUAN-DUNG VU                  03/29/2010   Unsecured Claims         Allowed       5200-000            $0.00       $2,489.65       $2,489.65         $2,489.65        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         1714 SALAMONI CT
         SAN JOSE CA 95133
    672 ADVANSTAR                       03/29/2010   Unsecured Claims         Allowed       7100-000            $0.00       $4,400.00       $4,400.00         $4,400.00        $0.00          $0.00         $0.00
        COMMUNICATIONS                               Allowed Under 502(f)
        INC                                          to 507(a)(2)
         WAGNER FALCONER &
         JUDD
         C/O MICHAEL DUPONT
         80 S 8TH ST SUITE 1700
         MINNEAPOLIS MN 55402
Claim Notes: Okay to pay.
    673   SRINIVASA KOLLI               03/30/2010   Unsecured Claims         Allowed       5200-000            $0.00       $1,566.38       $1,566.38         $1,566.38        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          850 OAK GLN
          IRVINE CA 92618
    675   KENNETH M HENRY SR            03/30/2010   Unsecured Claims         Allowed       5200-000            $0.00         $253.86           $0.00            $0.00         $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          144 STANLEY ROAD
          MONROE CT 06468
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 224                Exhibit C
                                                                                    Document     Page 434 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim       Uniform        Scheduled         Claim          Amount         Amount         Interest         Tax            Net
  No.:                                      Date                                  Status     Tran Code        Amount          Amount          Allowed          Paid                                      Remaining
                                                                                                                                                                                                          Balance

    677   FRANK ROGERS                    03/31/2010   Unsecured Claims         Allowed       5200-000             $0.00       $5,841.43       $5,841.43       $5,841.43         $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          111 COLONIAL DR
          BENNETTSVILLE SC 29512
    678   LARRY GOLUB                     04/01/2010   Unsecured Claims        Disallowed     5200-000             $0.00           $0.00           $0.00            $0.00        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         4031 THORNGATE DRIVE
         WILLIAMSBURG VA 23188
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    679   RUSSELL RYBA                    04/01/2010   Unsecured Claims         Allowed       5200-000             $0.00      $12,027.87      $12,027.87      $12,027.87         $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          325 W SUMMERHILL PLACE
          OAK CREEK WI 53154
    680   TRACY RYBA             04/01/2010            Unsecured Claims         Allowed       5200-000             $0.00         $465.02         $465.02          $465.02        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          325 W SUMMERHILL PLACE
          OAK CREEK WI 53154
    683   HOWARD JIANG           04/02/2010            Unsecured Claims         Allowed       5200-000             $0.00         $538.28         $538.28          $538.28        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          42202 Thyme Cmn
          Fremont CA 94538
Claim Notes:     howard.jiang@gmail.com


                Address changed from 12819 SE 38TH ST. #148, Bellevue, WA 98006 per email from claimant on 3/3/16. Check mailed to new address. JZ
    686   JANE CHEN                     04/02/2010 Unsecured Claims          Allowed         5200-000             $0.00       $4,165.08         $4,165.08      $4,165.08         $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         4015 SHERFORD DR
         FAIRFAX VA 22033
Claim Notes: Address changed from 12868 Williams Meadow Ct., Herndon, VA to 4015 Sherford Dr., Fairfax, VA 22033 on 9/5/13 per Westlaw Peoplemap search results.
                                          Case 09-44943               Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 225               Exhibit C
                                                                                        Document     Page 435 of 541

  Case No.                        09-44943-DLT                                                                                                 Trustee Name:            Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                                       Date:                    10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name          Claim            Claim Class              Claim    Uniform     Scheduled        Claim          Amount         Amount        Interest         Tax            Net
  No.:                                       Date                                     Status   Tran Code   Amount          Amount          Allowed          Paid                                     Remaining
                                                                                                                                                                                                      Balance

   687   ANTHONY FERRIS                   04/02/2010   Unsecured Claims           Allowed      5200-000          $0.00       $1,553.64      $1,553.64       $1,553.64        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         3539 S. NUCLA ST
         AURORA CO 80013
Claim Notes:    ADDRESS CHANGED FROM 19685 CLUBHOUSE DR, APT 19-120, PARKER, CO 80138 TO 3539 S. NUCLA ST., AURORA, CO 80013 ON 5/1/15 PER DOJ LIST
   689   LARRY R BERNARDINI               04/02/2010   Unsecured Claims          Disallowed    5200-000          $0.00       $7,233.77          $0.00           $0.00        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         17544 College Port Dr.
         LAREDO TX 78045
Claim Notes:    Address updated 5/23/12


                Pursuant to omnibus Court Order objecting to claims entered 4/17/13


              Address changed from 220 N. Zapata Hwy, Suite 11, PMB 713B, Laredo, TX 78049 to 17544 College Port Dr., Laredo, TX 78045 on 4/18/13.
   691   GARY BOYER                   04/02/2010 Unsecured Claims           Allowed       5200-000              $0.00       $13,673.44      $13,673.44     $13,673.44        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         3449 146TH ST.
         TOLEDO OH 43611
   693   ALEXANDRA                        04/05/2010   Unsecured Claims           Allowed      5200-000          $0.00       $1,496.16      $1,496.16       $1,496.16        $0.00          $0.00         $0.00
         HOROWITZ                                      Allowed Under 502(f)
                                                       to 507(a)(2)
          353 RIVERSIDE DR.
          4-B
          NEW YORK NY 10025
   694   JONATHAN SPENCER                 04/05/2010   Unsecured Claims           Allowed      5200-000          $0.00       $5,152.97      $5,152.97       $5,152.97        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         91 PARK TERRACE WEST
         NEW YORK NY 10034
                                           Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                                              Desc Page
                                                                                                                                                                   Main No: 226                 Exhibit C
                                                                                        Document     Page 436 of 541

   Case No.                      09-44943-DLT                                                                                                       Trustee Name:              Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                             Date:                      10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name           Claim           Claim Class            Claim        Uniform        Scheduled          Claim        Amount        Amount          Interest         Tax            Net
  No.:                                        Date                                   Status      Tran Code        Amount           Amount        Allowed         Paid                                       Remaining
                                                                                                                                                                                                             Balance

    695   NITIN MITTAL                     04/05/2010    Unsecured Claims           Allowed       5200-000              $0.00        $2,434.44    $2,434.44      $2,434.44          $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
         6 ROCKRIDGE RD
         NATICK MA 01760
Claim Notes:  ADDRESS CHANGED FROM P.O. BOX 3540, NATICK, MA 01760 TO 6 ROCKRIDGE RD., NATICK, MA 17605 ON 5/5/15 PER DOJ LIST
    697   ALLIED NATIONAL,                 04/06/2010    Unsecured Claims           Allowed       7100-000              $0.00       $22,500.00   $22,500.00     $22,500.00          $0.00          $0.00         $0.00
          INC.                                           Allowed Under 502(f)
                                                         to 507(a)(2)
         4551 W 107TH ST SUITE 100
         OVERLAND PARK KS 66207
Claim Notes: Check to see if this is part of Trustee claim; Allied National was a TPA, merged with Fifth Third. Need to follow-up with Bob.
    698   VINCENT HONG                     04/06/2010    Unsecured Claims         Disallowed      5200-000              $0.00        $6,874.60        $0.00            $0.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
         14692 SNOWSHILL DR.
         FRISCO TX 75035
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    699   LI-QING SHI                      04/06/2010    Unsecured Claims         Disallowed      5200-000              $0.00        $6,861.99        $0.00            $0.00        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
         14692 SNOWSHILL DR.
         FRISCO TX 75035
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    701   MARK NATANAEL                    04/06/2010    Unsecured Claims           Allowed       5200-000              $0.00        $2,564.53    $2,564.53      $2,564.53          $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
         104 SUNCREST CT
         CANONSBURG PA 15317
Claim Notes: Address changed from 5218 Sunlight Hill Ct, Spring, TX 77379 to 104 Suncrest Ct, Canonsburg, PA 15317 on 9/5/13 per Westlaw Peoplemap search results.
    702   VIVIAN EBERSMAN                  04/06/2010    Unsecured Claims           Allowed       5200-000              $0.00          $400.79     $400.79           $400.79        $0.00          $0.00         $0.00
                                                         Allowed Under 502(f)
                                                         to 507(a)(2)
           91 CENTRAL PARK WEST
           NEW YORK NY 10023
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 227              Exhibit C
                                                                              Document     Page 437 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                    Date                             Status    Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                    Balance

    705   DE ANNA                      04/06/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,264.18    $2,264.18     $2,264.18         $0.00         $0.00         $0.00
          MIRZADEGAN                                Allowed Under 502(f)
                                                    to 507(a)(2)
           14431 FRUITVALE AVE
           SARATOGA CA 95070
    708   JASON MICHAEL                04/08/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,143.21    $2,143.21     $2,143.21         $0.00         $0.00         $0.00
          PIESZALA                                  Allowed Under 502(f)
                                                    to 507(a)(2)
         30 SEAMAN AVE
         APT 2C
         New York City NY 10034
Claim Notes:   Addressed changed on 4/8/2013 from APT 1C to APT 2C.
    711   LAUREN E BURK                04/09/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,302.62    $1,302.62     $1,302.62         $0.00         $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         236 EAST 13TH ST
         NEW YORK NY 10003
Claim Notes:   ADDRESS CHANGED FROM 6129 CONSTANCE ST, NEW ORLEANS, LA 70118 TO 236 EAST 13TH ST., NEW YORK, NY 10003 ON 4/30/15 PER DOJ LIST
    712   ALFRED DUCHARME              04/12/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,688.59    $6,688.59     $6,688.59         $0.00         $0.00         $0.00
          JR.                                       Allowed Under 502(f)
                                                    to 507(a)(2)
         12028 VALLEYHEART DRIVE
         STUDIO CITY CA 91604
Claim Notes: PER UNCLAIMED FUND RETRIEVAL BY DEBTOR, NEW ADDRESS IS: 12028 VALLEYHEART DRIVE, STUDIO CITY, CA 91604. 5/25/17 JMM
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 228              Exhibit C
                                                                              Document     Page 438 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                    Balance

   713   SIMON A KONO                  04/12/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,055.08    $6,055.08     $6,055.08         $0.00         $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         222 SUMMIT AVE E
         403
         SEATTLE WA 98102
Claim Notes:   ADDRESS CHANGED FROM 31-49 36TH STREET APT 4A, ASTORIA, NY 11106 TO 357 E. 68TH ST., NEW YORK, NY 10021 ON 5/4/15 PER DOJ LIST


               SENT NEW CHECK ON 6/23/15 TO ADDRESS ON DOJ LIST. JZ


               CHECK SENT TO NEW ADDRESS WAS RETURNED ON 7/8/15. JZ


               STOP PAYMENT ISSUED ON RETURNED CHECK 9/14/15. JZ


               NEW ADDRESS AS OF MAY 5, 2017, PER CLAIMANT, IS: 222 SUMMIT AVE E, 403, SEATTLE, WA 98102
   714  THE NORTHERN TRUST       04/12/2010 Unsecured Claims        Allowed   7100-000           $0.00         $1,245.95    $1,245.95     $1,245.95         $0.00         $0.00         $0.00
        COMPANY                              Allowed Under 502(f)
                                             to 507(a)(2)
         LEGAL DEPT -ATTN:
         JENNIFER DIRKIN
         50 SOUTH LASALLE STREET
         CHICAGO IL 60603
Claim Notes: Okay to pay.
   716   IRENE MEES                    04/13/2010   Unsecured Claims       Allowed   5200-000         $0.00    $3,112.02    $3,112.02     $3,112.02         $0.00         $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         28 E. 92ND ST
         3 WEST
         NEW YORK NY 10128
Claim Notes:   ADDRESS CHANGED FROM C/O AXA ART INSURANCE CORP, 3 WEST 35TH ST 11TH FLOOR, NEW YORK, NY 10001 TO 28 E. 92ND ST, NEW YORK, NY 10128 ON 5/4/15
              PER DOJ LIST
   718   LINDA DOHERTY          04/13/2010 Unsecured Claims  Allowed     5200-000          $0.00     $586.11        $586.11       $586.11        $0.00                    $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         PO BOX 856
         ST. MICHAELS MD 21663
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 229               Exhibit C
                                                                                    Document     Page 439 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                           Balance

    719   ELIZABETH WILLIAMS            04/13/2010   Unsecured Claims       Disallowed     5200-000         $0.00    $1,100.00        $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          P.O. BOX 168
          Morley MO 63767
    722   THOUGHTWORKS                  04/15/2010   Unsecured Claims         Allowed      7100-000         $0.00   $98,030.00   $98,030.00     $98,030.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         200 E. RANDOLPH ST., 25TH
         FLR.
         CHICAGO IL 60601
Claim Notes: Okay to pay.
    723   CAPRON LEVINE                 04/16/2010   Unsecured Claims       Disallowed     5200-000         $0.00        $0.00        $0.00          $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         250 W 88TH, 603
         NEW YORK NY 10024
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    724   LAURA C DRUMM                 04/16/2010   Unsecured Claims         Allowed      5200-000         $0.00    $3,582.30    $3,582.30      $3,582.30        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           632 S. TAYLOR AVE.
           OAK PARK IL 60304
    726   EGON ZEHNDER                  04/19/2010   Unsecured Claims         Allowed      7100-000         $0.00   $76,912.00   $76,912.00     $76,912.00        $0.00          $0.00         $0.00
          INTERNATIONAL, INC.                        Allowed Under 502(f)
                                                     to 507(a)(2)
         350 PARK AVE 8TH FLOOR
         NEW YORK NY 10022
Claim Notes: Okay to pay.
                                        Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 230                Exhibit C
                                                                                  Document     Page 440 of 541

  Case No.                      09-44943-DLT                                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class          Claim       Uniform       Scheduled         Claim          Amount          Amount        Interest         Tax            Net
  No.:                                      Date                                Status     Tran Code       Amount          Amount          Allowed           Paid                                     Remaining
                                                                                                                                                                                                       Balance

    727   BRITTA RILEY                   04/20/2010   Unsecured Claims        Allowed       5200-000             $0.00       $2,969.61      $2,969.61        $2,969.61        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          240 BROADWAY
          #502
          BROOKLYN NY 11211
Claim Notes:     ADDRESS CHANGED FROM 240 BROADWAY #502, BROOKLYN, NY 11211 TO 103 HAVEMEYER, 4F, BROOKLYN, NY 11211 ON 5/6/15 PER DOJ LIST


               6/23/15 - SPOKE WITH CLAIMANT TODAY. HER CORRECT ADDRESS IS ACTUALLY 240 BROADWAY. THERE WAS A MAIL PROBLEM AND SHE JUST NOW RECEIVED
               THE CHECK MAILED ON 12/23/14. ADDRESS HAS BEEN CHANGED BACK TO THIS ADDRESS AND CHECK RE-ISSUED TODAY. JMM
    729   KEVIN GUNTER               04/20/2010 Unsecured Claims Allowed    5200-000        $0.00   $1,002.86    $1,002.86  $1,002.86      $0.00     $0.00                                                 $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          2037 MONTHAVEN DRIVE
          WAKE FOREST NC 27587
    738   ACCOUNTEMPS DIV.               04/26/2010   Unsecured Claims        Allowed       7100-000             $0.00       $3,257.40      $3,257.40        $3,257.40        $0.00          $0.00         $0.00
          OF                                          Allowed Under 502(f)
                                                      to 507(a)(2)
         ROBERT HALF
         INTERNATIONAL
         ATTN: KAREN LIMA
         5720 STONERIDGE DR
         PLEASANTON CA 94588
Claim Notes: Okay to pay.
    740   ERIN KANTOLA                   04/26/2010   Unsecured Claims        Allowed       5200-000             $0.00       $2,171.75      $2,171.75        $2,171.75        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         3455 N CRAYCROFT RD
         TUCZON AZ 85718
Claim Notes: Address changed from 12732 N Rodeo Land Ave., Marana, AZ 85653 to 3455 N Craycroft Rd., Tucson, AZ 85718 on 9/5/13 per Westlaw Peoplemap search results.
    743   HENRY RENAUD                   04/27/2010   Unsecured Claims        Allowed       5200-000             $0.00        $807.16         $807.16          $807.16        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          PO BOX 1461
          LOWELL MA 01853
                                        Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 231                Exhibit C
                                                                                    Document     Page 441 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    744   JODY M CAMPBELL               04/27/2010   Unsecured Claims       Disallowed     5200-000         $0.00     $273.39        $0.00            $0.00        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         722 TEXAS AVE
         CORPUS CHRISTI TX 78404
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    746   FRANCHISE TAX                 04/27/2010   Unsecured Claims       Disallowed     7100-000         $0.00     $800.00        $0.00            $0.00        $0.00          $0.00         $0.00
          BOARD                                      Allowed Under 502(f)
                                                     to 507(a)(2)
          BANKRUPTCY SECTION MS
          A340
          PO BOX 2952
          SACRAMENTO CA
          95812-2952
Claim Notes:     PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.


               DUPLICATE. INCLUDED IN CLAIMS 583A AND 583B. DO NOT PAY SEND LETTER REQUESTING WITHDRAWAL, OTHERWISE REJECT.
    748   STEPHEN SCHMIDT        04/27/2010 Unsecured Claims     Allowed     5200-000       $0.00    $5,967.64  $5,967.64                       $5,967.64          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          PO BOX 1038
          GREENWICH CT 06836
    749   DAVID WARREN                  04/27/2010   Unsecured Claims         Allowed      5200-000         $0.00    $1,775.12    $1,775.12     $1,775.12          $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         121 GRAND PRIX DRIVE
         CRESTVIEW FL 32536
Claim Notes: OLD ADDRESS = 4777 MEADOW LAKE DRIVE,CRESTVIEW, FL. 32539. ADDRESS CHANGED 1/17/13
    752   BETH HAUPTLE                  04/27/2010   Unsecured Claims         Allowed      5200-000         $0.00     $309.64      $309.64          $309.64        $0.00          $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          8615 CAMDEN ST.
          ALEXANDRIA VA 22308
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 232                Exhibit C
                                                                              Document     Page 442 of 541

  Case No.                      09-44943-DLT                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled       Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount         Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                        Balance

   755   AARON ALLEN                   04/28/2010   Unsecured Claims       Allowed   5200-000         $0.00        $973.81     $973.81          $973.81        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         5545 Kingdon Rd.
         Lodi CA 95242
Claim Notes:    AMOUNT INCORRECT. ZACKERY HOWELL USED AARON ALLEN'S FORM BY MISTAKE.


               LETTER MAILED TO ZACKERY HOWELL REGARDING INCORRECT CLAIM WAS RETURNED.


               WE'RE HOLDING OFF ON PAYING CLAIM UNTIL ZACKERY HOWELL CAN BE REACHED.
   757  SPECTRUM EQUITY                04/28/2010 Unsecured Claims        Disallowed 7100-000         $0.00 $62,500,007.00        $0.00           $0.00        $0.00          $0.00         $0.00
        INVESTORS V LP                               Allowed Under 502(f)
                                                     to 507(a)(2)
         & SPECTRUM INVESTMENTS
         MGRS' FUND LP
         C/O PROSKAUER ROSE LLP
         70 W MADISON SUITE 3800
         CHICAGO IL 60602
Claim Notes: Withdrawn per stipulation. See Dkt. No. 619.
   760   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $278,832.54   $10,000.00     $10,000.00         $0.00          $0.00         $0.00
         SOLUTIONS, INC.                            Allowed Under 502(f)
                                                    to 507(a)(2)
         7120 LAKE ELLENOR DR.
         ORLANDO FL 32809
Claim Notes: PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM REDUCED TO $10,000.00
   761   WORKABLE                  04/29/2010       Unsecured Claims       Allowed   5200-000         $0.00        $622.55     $622.55          $622.55        $0.00          $0.00         $0.00
         SOLUTIONS INC, AS                          Allowed Under 502(f)
         ASSIGNEE OF LYDIA                          to 507(a)(2)
         AUZOUX
          C/O GEORGE R MESIRES ESQ
         UNGARETTI & HARRIS LLP
         70 W MADISON ST STE 3500
         CHICAGO IL 60602
Claim Notes:   Okay to pay.


               DUPE OF 938-36
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 233                Exhibit C
                                                                              Document     Page 443 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   762   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,060.62    $5,060.62     $5,060.62          $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF R.W.                           to 507(a)(2)
         BRYAN
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   763  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $449.70      $449.70          $449.70        $0.00          $0.00         $0.00
        SOLUTIONS AS                                Allowed Under 502(f)
        ASSIGNEE OF JAMES C.                        to 507(a)(2)
        CANNON
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   764  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $376.15      $376.15          $376.15        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF ROSE M.                         to 507(a)(2)
        CAZEAU
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 234                Exhibit C
                                                                              Document     Page 444 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   765   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,205.36    $1,205.36     $1,205.36          $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF M.                             to 507(a)(2)
         CHENAULT
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   766  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00    $1,005.58    $1,005.58     $1,005.58          $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF DAVID H.                        to 507(a)(2)
        COX
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   767  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $120.04      $120.04          $120.04        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF MARTIN                          to 507(a)(2)
        CRABTREE
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 235                Exhibit C
                                                                              Document     Page 445 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   768   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,921.26    $4,921.26     $4,921.26          $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF ALMA                           to 507(a)(2)
         DAVIES
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   769  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00    $1,116.20    $1,116.20     $1,116.20          $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF R.S.                            to 507(a)(2)
        DRAZIN
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   770  WORKABLE                    04/29/2010      Unsecured Claims       Allowed   5200-000         $0.00     $604.04      $604.04          $604.04        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF                                 to 507(a)(2)
        SHERIDAN L. SANDERS
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST STE. 3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 236                Exhibit C
                                                                              Document     Page 446 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   771   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00     $522.25      $522.25          $522.25        $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF L.                             to 507(a)(2)
         HAINE-ROBERT
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   772  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $754.57      $754.57          $754.57        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF BRONSON                         to 507(a)(2)
        A. HALL
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   773  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00    $1,356.63    $1,356.63     $1,356.63          $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF PAULINE                         to 507(a)(2)
        HAYNES
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 237                 Exhibit C
                                                                              Document     Page 447 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

   774   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00      $49.13      $49.13           $49.13        $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF A.L.                           to 507(a)(2)
         HIGGINS
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   775  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $655.48     $655.48          $655.48        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF ROBERT                          to 507(a)(2)
        N. KELLY
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   776  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $804.71     $804.71          $804.71        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF A.C.                            to 507(a)(2)
        KITCHEL
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 238                Exhibit C
                                                                              Document     Page 448 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   777   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00     $634.14      $634.14          $634.14        $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF J.E.                           to 507(a)(2)
         KLOMAN
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   778  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00    $1,156.09    $1,156.09     $1,156.09          $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF P.                              to 507(a)(2)
        LUMPKINS
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   779  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $604.04      $604.04          $604.04        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF P.T.                            to 507(a)(2)
        MARASCO
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 239              Exhibit C
                                                                              Document     Page 449 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                    Balance

   780   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,252.49    $2,252.49     $2,252.49         $0.00         $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF JOHN J.                        to 507(a)(2)
         MATTEO
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   781  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00    $1,774.97    $1,774.97     $1,774.97         $0.00         $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF N.                              to 507(a)(2)
        MCCONNELL
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   782  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00    $1,273.72    $1,273.72     $1,273.72         $0.00         $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF JAMES R.                        to 507(a)(2)
        MICHAL
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 240                 Exhibit C
                                                                              Document     Page 450 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

   783   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00     $905.08     $905.08          $905.08        $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF TROY L.                        to 507(a)(2)
         MOODY
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   784  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $594.74     $594.74          $594.74        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF LISA A.                         to 507(a)(2)
        MUCHA
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   785  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $754.57     $754.57          $754.57        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF JOHN M.                         to 507(a)(2)
        MUELLER
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 241                Exhibit C
                                                                              Document     Page 451 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   786   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00     $707.31      $707.31          $707.31        $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF                                to 507(a)(2)
         MARGARET NULL
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   787  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $468.59      $468.59          $468.59        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF E.M.                            to 507(a)(2)
        O'BRIEN
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   788  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00    $2,953.86    $2,953.86     $2,953.86          $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF JASON A.                        to 507(a)(2)
        PARDO
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 242                 Exhibit C
                                                                              Document     Page 452 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

   789   WORKABLE                      04/29/2010   Unsecured Claims       Allowed   5200-000         $0.00     $419.07     $419.07          $419.07        $0.00          $0.00         $0.00
         SOLUTIONS, AS                              Allowed Under 502(f)
         ASSIGNEE OF D.M.                           to 507(a)(2)
         PINCKNEY
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   790  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $215.96     $215.96          $215.96        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF K.L.                            to 507(a)(2)
        ROWLAND
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   791  WORKABLE                 04/29/2010         Unsecured Claims       Allowed   5200-000         $0.00     $754.57     $754.57          $754.57        $0.00          $0.00         $0.00
        SOLUTIONS, AS                               Allowed Under 502(f)
        ASSIGNEE OF SANDRA                          to 507(a)(2)
        A. SAENZ
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
                                        Case 09-44943               Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 243                Exhibit C
                                                                                 Document     Page 453 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim            Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

   792   WORKABLE                        04/29/2010    Unsecured Claims       Allowed   5200-000         $0.00     $789.51      $789.51          $789.51        $0.00          $0.00         $0.00
         SOLUTIONS,ASSIGNEE                            Allowed Under 502(f)
         OF SHERIDAN L.                                to 507(a)(2)
         SANDERS
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST STE. 3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   793  WORKABLE                 04/29/2010            Unsecured Claims       Allowed   5200-000         $0.00    $1,527.18    $1,527.18     $1,527.18          $0.00          $0.00         $0.00
        SOLUTIONS, AS                                  Allowed Under 502(f)
        ASSIGNEE OF CYNTHIA                            to 507(a)(2)
        SWANN
         C/O GEORGE R. MESIRES,
         ESQ.
         UNGARETTI & HARRIS LLP
         70 W. MADISON ST., STE.
         3500
         CHICAGO IL 60602
Claim Notes: Okay to pay.
   795   DENNIS MALANGA                  04/30/2010    Unsecured Claims       Allowed   5200-000         $0.00     $280.37      $280.37          $280.37        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         2520 AUTUMN DRIVE
         MANASQUAN NJ 08736
   798   ANDREW PICKHOLTZ                05/03/2010    Unsecured Claims       Allowed   5200-000         $0.00    $8,786.69    $8,786.69     $8,786.69          $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
         1464 CHURCH ST
         SAN FRANCISCO CA 94131
Claim Notes:   Pursuant to Court order entered on 7/9/13


               ADDRESS CHANGED FROM 814 ROSE BLOSSOM DRIVE, CUPERTINO, CA 95014 TO 1464 CHURCH ST, SAN FRANCISCO, CA 94131 ON 5/5/15 PER DOJ LIST
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 244                Exhibit C
                                                                              Document     Page 454 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   800   MICHAEL SANNER                05/04/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,828.94    $4,828.94      $4,828.94         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         POB 1498
         EDWARDS CO 81632
   802   CAROL YOST                    05/04/2010   Unsecured Claims       Allowed   5200-000         $0.00     $302.42      $302.42          $302.42        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         11911 JACARANDA PLACE
         CYPRESS TX 77429
   804   AIMEE VICENCIO                05/04/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,162.27    $1,162.27      $1,162.27         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1641 N. CHERRY HILL RD.
         STATE COLLEGE PA 16803
Claim Notes:  ADDRESS CHANGED FROM 5838 BIRCH CT APT H, OAKLAND, CA 94618 ON 3/28/17 PER PHONE CONVERSATION WITH CLAIMANT. MAILED CHECK TO NEW
              ADDRESS. JZ
   807   KROLL ONTRACK INC.    05/05/2010 Unsecured Claims    Allowed     7100-000          $0.00   $27,350.00  $27,350.00   $27,350.00     $0.00                           $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         ATTN: GENERAL COUNSEL
         9023 COLUMBINE ROAD
         EDEN PRAIRIE MN 55347
Claim Notes: Okay to pay.
   810   RONALD CRANE                  05/06/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,378.31    $1,378.31      $1,378.31         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1476 S OLATHE WAY
         AURORA CO 80017
   811   DAVID PHILOFSKY               05/06/2010   Unsecured Claims       Allowed   5200-000         $0.00   $11,579.91   $11,579.91     $11,579.91         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         3517 LINDALE DR
         MCKINNEY TX 75070
Claim Notes:    ADDRESS CHANGED FROM 3609 SHADOW RIDGE DR, MCKINNEY, TX 75070 TO 3517 LINDALE DR, MCKINNEY, TX 75070 ON 5/5/15 PER DOJ LIST
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 245               Exhibit C
                                                                              Document     Page 455 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                     Balance

   812   LEXISNEXIS/ACCOUNT            05/06/2010   Unsecured Claims       Allowed   7100-000         $0.00    $7,579.17    $7,579.17      $7,579.17        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         6501 PARK OF COMMERCE
         BLVD
         BOCA RATON FL 33487
Claim Notes: Okay to pay.
   815   PATRICIA LEWIS                05/07/2010   Unsecured Claims       Allowed   5200-000         $0.00   $19,647.56   $19,647.56     $19,647.56        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         125 HI WOOD LN
         KERRVILLE TX 78028
   818   KAREN DILL                    05/07/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,737.19    $4,737.19      $4,737.19        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         2120 E DEVON COURT
         MARTINSVILLE IN 46151
   821   BARBARA COLEMAN               05/07/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,906.52    $5,906.52      $5,906.52        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          213 HESSIAN HILLS ROAD
          CROTON ON HUDSON NY
          10520
   822   SONNENSCHEIN NATH             05/10/2010   Unsecured Claims       Allowed   7100-000         $0.00    $7,958.00    $7,958.00      $7,958.00        $0.00          $0.00         $0.00
         & ROSENTHAL LLP                            Allowed Under 502(f)
                                                    to 507(a)(2)
         C/O DENTONS
         233 SOUTH WACKER DRIVE,
         SUITE 5900
         Chicago IL 60606-6404
Claim Notes:   Okay to pay.


               ADDRESS CHANGED FROM 233 S. WACKER, STE. 5900 ON 9/24/15 PER GOOGLE SEARCH. CHECK SENT TO NEW ADDRESS. JZ
                                         Case 09-44943             Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 246                Exhibit C
                                                                                    Document     Page 456 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim           Claim Class            Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                 Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                            Balance

    825   MARGARET                       05/10/2010   Unsecured Claims           Allowed   5200-000         $0.00     $446.53      $446.53          $446.53        $0.00          $0.00         $0.00
          CHABOWSKI                                   Allowed Under 502(f)
                                                      to 507(a)(2)
          181 CONGRESS ST.
          BROOKLYN NY 11201
    827   RUSSELL GUNDLACH               05/10/2010   Unsecured Claims           Allowed   5200-000         $0.00    $6,064.20    $6,064.20     $6,064.20          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          6 BURNS ST.
          #54
          FOREST HILLS NY 11375
    828   AMY NEIMAN                     05/10/2010   Unsecured Claims           Allowed   5200-000         $0.00     $456.83      $456.83          $456.83        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
           103 ROUSE CT.
           PLEASANT HILL CA 94523
    831   JEFFREY WOLSZON                05/11/2010   Unsecured Claims           Allowed   5200-000         $0.00    $6,707.53    $6,707.53     $6,707.53          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          260 E. CHESTNUT ST. #2701
          Chicago IL 60611
    832   U.S. DEPARTMENT OF             05/11/2010   Unsecured Claims           Allowed   5200-000         $0.00       $0.00        $0.00            $0.00        $0.00          $0.00         $0.00
          LABOR-EBSA                                  Allowed Under 502(f)
                                                      to 507(a)(2)
         200 W. ADAMS ST,, STE 1600
         CHICAGO IL 60606
Claim Notes: This claim will be withdrawn when HSA claimants are paid in full.
    833   RAYMOND HILLARY                05/11/2010   Unsecured Claims           Allowed   5200-000         $0.00      $50.68       $50.68           $50.68        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          17915 EAGLE LN
          LUTZ FL 33558
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 247                Exhibit C
                                                                              Document     Page 457 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                      Balance

   834   TARA ERICKSON                 05/11/2010   Unsecured Claims       Allowed   5200-000         $0.00      $50.51       $50.51           $50.51        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         209 LONDON RD
         ASHEVILLE NC 28803
   836   KAREN GALANTI                 05/11/2010   Unsecured Claims       Allowed   5200-000         $0.00     $443.06      $443.06          $443.06        $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         8204 MOORLAND LANE
         BETHESDA MD 20817
   838   RHONDA BURNHAM                05/11/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,915.41    $1,915.41      $1,915.41         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         17304 E DARLEEN DR
         LEANDER TX 78641
   839   MELISSA STEWART               05/11/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,829.02    $1,829.02      $1,829.02         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         68 EVERGREEN ROAD
         CROMWELL CT 06416
Claim Notes:    ADDRESS CHANGED FROM 41 PANCAKE HOLLOW ROAD, HIGHLAND, NY 12528 TO 2570 RTE 44, SALT POINT, NY 12578 ON 5/6/15 PER DOJ LIST. ON JULY 27, 2015,
               MELISSA STEWARD EMAILED US WITH NEW ADDRESS OF 68 EVERGREEN ROAD, CROMWELL, CT 06416.
   841   ERIC LEMONS             05/11/2010 Unsecured Claims  Allowed    5200-000         $0.00      $16,906.67    $16,906.67     $16,906.67       $0.00                    $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1404 GILMORE ST.
         MOUNTAIN VIEW CA 94040
   842   VIRGINIA PHELPS        05/11/2010          Unsecured Claims       Allowed   5200-000         $0.00   $17,385.22   $17,385.22     $17,385.22         $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         1404 GILMORE ST.
         MOUNTAIN VIEW CA 94040
                                        Case 09-44943             Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 248              Exhibit C
                                                                                    Document     Page 458 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class             Claim    Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                     Date                                   Status   Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                          Balance

    844   ANNAMARIA                     05/11/2010   Unsecured Claims         Allowed      5200-000         $0.00    $1,955.33    $1,955.33     $1,955.33         $0.00         $0.00         $0.00
          MASTROCOLA                                 Allowed Under 502(f)
                                                     to 507(a)(2)
         3107 WALNUT RIDGE ESTS
         SANATOGA PA 19464
Claim Notes:   ADDRESS CHANGED FROM 53 LYNROSE CIRCLE, SCHWENKSVILLE, PA 19473 TO 3107 WALNUT RIDGE ESTS, SANATOGA, PA 19464 ON 5/4/15 PER DOJ LIST
    847   STEVEN WHITSELL               05/11/2010   Unsecured Claims       Disallowed     5200-000         $0.00   $10,653.16       $0.00          $0.00         $0.00         $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         208 N 43RD ST
         ARTESIA NM 88210
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    848   ZACHARY BOCKMAN               05/12/2010   Unsecured Claims         Allowed      5200-000         $0.00    $2,736.93    $2,736.93     $2,736.93         $0.00         $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
          1614 18TH AVE
          SAN FRANCISCO CA 94122
Claim Notes:     ADDRESS CHANGED FROM 1525 JACKSON ST #208, OAKLAND, CA 94612 TO 1614 18TH AVE., SAN FRANCISCO, CA 94122 ON 4/29/15 PER DOJ LIST


               CHECK RETURNED ON 8/2/16 WITH NO FORWARDING ADDRESS. STOPPED PAYMENT ON CHECK. JZ
    849   MARSHA BETTIS         05/12/2010 Unsecured Claims   Allowed     5200-000       $0.00                       $3,750.40    $3,750.40     $3,750.40         $0.00         $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
           4401 CHAPEL RD.
           GRAHAM TX 76450
    851   JASON BAKER                   05/12/2010   Unsecured Claims         Allowed      5200-000         $0.00    $9,095.56    $9,095.56     $9,095.56         $0.00         $0.00         $0.00
                                                     Allowed Under 502(f)
                                                     to 507(a)(2)
         41921 CREST DR
         HEMET CA 92544
Claim Notes:    ADDRESS CHANGED FROM 40830 RESEDA SPRINGS RD, HEMET, CA 92544 TO 41921 CREST DR., HEMET, CA 92544 ON 4/29/15 PER DOJ LIST.
                                         Case 09-44943               Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 249                  Exhibit C
                                                                                   Document     Page 459 of 541

  Case No.                      09-44943-DLT                                                                                                      Trustee Name:               Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                            Date:                       10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim             Claim Class         Claim        Uniform       Scheduled         Claim           Amount          Amount          Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code       Amount          Amount           Allowed             Paid                                     Remaining
                                                                                                                                                                                                            Balance

    852   GLENN SOLOMON                  05/12/2010     Unsecured Claims       Allowed        7100-000             $0.00           $0.00           $0.00             $0.00         $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
         C/O JAY POMERANTZ
         FENWICK & WEST, LLP
         801 CALIFORNIA ST.
         MOUNTAIN VIEW CA 94041
Claim Notes: Subject to pending adversary litigation.
    853   PHILIP KLEIN                   05/12/2010     Unsecured Claims       Allowed        5200-000             $0.00       $1,021.10       $1,021.10          $1,021.10        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          506 6th St.
          Brooklyn NY 11215-3609
Claim Notes:     Address changed on 1/6/15 from 1401 N ST NW #1013, Washington, DC 20005 to 506 6th St., Brooklyn, NY 11215-3609 per google white pages search.


               SENT NEW CHECK ON 6/23/15 TO NEW ADDRESS. JZ
    854   KELLY SAPORITO         05/12/2010 Unsecured Claims                   Allowed        5200-000             $0.00         $250.00         $250.00           $250.00         $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          1158 CORAL CLUB DRIVE
          CORAL SPRINGS FL 33071
    856   LAURA KORABIAK                 05/12/2010     Unsecured Claims       Allowed        5200-000             $0.00       $1,780.24       $1,780.24          $1,780.24        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
         5482 KAVENY DR
         SAN JOSE CA 94306
Claim Notes:   ADDRESS CHANGED FROM 151 S BERNARDO AVE #2, SUNNYVALE, CA 94086 TO 5482 KAVENY DR, SAN JOSE, CA 94306 ON 5/4/15 PER DOJ LIST
    857   ANDREW PICKHOLTZ               05/10/2010     Unsecured Claims       Allowed        5200-000             $0.00       $8,786.69           $0.00             $0.00         $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
         814 ROSE BLOSSOM DRIVE
         CUPERTINO CA 95014
Claim Notes: Pursuant to Court order entered on 7/9/13
                                         Case 09-44943               Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                               Desc Page
                                                                                                                                                    Main No: 250               Exhibit C
                                                                                 Document     Page 460 of 541

  Case No.                      09-44943-DLT                                                                                         Trustee Name:            Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                               Date:                    10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class        Claim    Uniform     Scheduled       Claim        Amount         Amount        Interest         Tax            Net
  No.:                                       Date                             Status    Tran Code   Amount         Amount        Allowed          Paid                                     Remaining
                                                                                                                                                                                            Balance

    860   ISU FINANCIAL                   05/13/2010   Unsecured Claims       Allowed   5200-000         $0.00    $166,472.43    $166,472.43    $166,472.43        $0.00          $0.00         $0.00
          SERVICES, INC.                               Allowed Under 502(f)
                                                       to 507(a)(2)
         ATTN: T.J. RYAN
         201 CALIFORNIA STREET,
         SUITE 200
         SAN FRANCISCO CA 94111
Claim Notes: 8/19/15 - OK to pay, per Gus.
    861   ISU FINANCIAL                   05/13/2010   Unsecured Claims       Allowed   5200-000         $0.00   $2,796,904.44   $108,381.24    $108,381.24        $0.00          $0.00         $0.00
          SERVICES, INC.                               Allowed Under 502(f)
                                                       to 507(a)(2)
         ATTN: T.J. RYAN
         201 CALIFORNIA STREET,
         SUITE 200
         SAN FRANCISCO CA 94111
Claim Notes: PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM REDUCED TO $108,381.24
    862   NETJETS                         05/13/2010   Unsecured Claims       Allowed   7100-000         $0.00          $0.00          $0.00          $0.00        $0.00          $0.00         $0.00
          INTERNATIONAL, INC.                          Allowed Under 502(f)
                                                       to 507(a)(2)
         MARK R. OWENS, ESQ.
         BARNES & THORNBURG,
         LLP
         11 S. MERIDIAN STREET
         INDIANAPOLIS IN 46204
Claim Notes: Chris/Drew to send letters asking for signed Agreed Order.
    863   NETJETS SERVICES, INC.          05/13/2010   Unsecured Claims       Allowed   7100-000         $0.00          $0.00          $0.00          $0.00        $0.00          $0.00         $0.00
                                                       Allowed Under 502(f)
                                                       to 507(a)(2)
          C/O MARK R. OWENS, ESQ.
          BARNES & THORNBURG,
         LLP
         11 S. MERIDIAN STREET
         INDIANAPOLIS IN 46204
Claim Notes: Chris/Dres to send letters asking for signed Agreed Order.
                                         Case 09-44943              Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                            Desc Page
                                                                                                                                                 Main No: 251                Exhibit C
                                                                                 Document     Page 461 of 541

  Case No.                      09-44943-DLT                                                                                      Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                            Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim          Claim Class         Claim     Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                               Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                          Balance

    864   NJI SALES, INC.                05/13/2010   Unsecured Claims        Allowed    7100-000         $0.00        $0.00       $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         C/O MARK R. OWENS, ESQ.
         BARNES & THORNBURG,
         LLP
         11 S. MERIDIAN STREET
         INDIANAPOLIS IN 46204
Claim Notes: Chris/Drew to send letters asking for signed Agreed Order.
    865 QWEST                          05/13/2010 Unsecured Claims           Withdrawn   7100-000         $0.00   $29,076.86       $0.00            $0.00        $0.00          $0.00         $0.00
        COMMUNICATIONS                              Allowed Under 502(f)
        COMPANY LLC                                 to 507(a)(2)
         ATTN: JANE FREY
         1801 CALIFORNIA ST RM 900
         DENVER CO 80202-2658
Claim Notes: Claimant filed withdrawal - Dkt. No. 1102
    868   GARELD BILYEW                  05/13/2010   Unsecured Claims        Allowed    5200-000         $0.00    $2,844.74    $2,844.74     $2,844.74          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          1719 E. 935TH AVE.
          OBLONG IL 62449
    869   TRACY ROOKS                    05/13/2010   Unsecured Claims        Allowed    5200-000         $0.00     $406.75      $406.75          $406.75        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          368 HAZEL CLARK RD.
          COLUMBIA KY 42728
                                        Case 09-44943                Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                                 Desc Page
                                                                                                                                                                      Main No: 252                Exhibit C
                                                                                      Document     Page 462 of 541

  Case No.                      09-44943-DLT                                                                                                           Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                                 Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim            Claim Class            Claim         Uniform        Scheduled          Claim            Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                   Status       Tran Code        Amount           Amount            Allowed        Paid                                       Remaining
                                                                                                                                                                                                               Balance

   871   VIKRAM KASHYAP                  05/13/2010   Unsecured Claims          Withdrawn        7100-000              $0.00       $69,000.00           $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         C/O BRUCE C.
         SCALAMBRINO
         SCALAMBRINO & ARNOFF,
         LLP
         ONE NORTH LASALLE
         STREET, SUITE 1600
         CHICAGO IL 60602
Claim Notes:   Resolved via settlement agreement. Review settlement agreement with Chris. Prepare notice of withdrawal. Drew to get agreed order.


              4/29/15 - NOTICE OF WITHDRAWAL OF CLAIM FILED WITH THE COURT.
   873   SUSAN SUTKER               05/13/2010 Unsecured Claims  Allowed    5200-000                                   $0.00          $925.25         $925.25          $925.25        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
          3201 SLEEPY HOLLOW DRIVE
          PLANO TX 75093
   874   SUSAN KRUL               05/13/2010          Unsecured Claims            Allowed        5200-000              $0.00        $1,967.11        $1,967.11     $1,967.11          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         316 NOLL ROAD
         GEORGETOWN PA 15043
   877   VERA MOFFITT-SCOTT              05/13/2010   Unsecured Claims            Allowed        5200-000              $0.00        $1,218.96        $1,218.96     $1,218.96          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         2610 N. 19TH STREET
         TAMPA FL 33605
Claim Notes: CHANGED ADDRESS FROM 401 EAST 7TH AVE, #302, TAMPA, FL 33602 ON 4/8/13
   879   LANCE HAMBLY                    05/13/2010   Unsecured Claims            Allowed        5200-000              $0.00          $918.73         $918.73          $918.73        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         6005 CASTLEGATE DR WEST
         #B18
         CASTLE ROCK CO 80108
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 253              Exhibit C
                                                                              Document     Page 463 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount       Interest         Tax            Net
  No.:                                    Date                             Status    Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                    Balance

    882   CLAUDE-ANDREE                05/13/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,059.12    $5,059.12     $5,059.12         $0.00         $0.00         $0.00
          LOUISSAINT                                Allowed Under 502(f)
                                                    to 507(a)(2)
          420 WEST 47TH ST., #4D
          NEW YORK NY 10036
    883   ALLAN SUTKER                 05/13/2010   Unsecured Claims       Allowed   5200-000         $0.00    $6,887.93    $6,887.93     $6,887.93         $0.00         $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
           3201 SLEEPY HOLLOW DRIVE
           PLANO TX 75093
    884   JOHN F. POWERS           05/13/2010       Unsecured Claims       Allowed   7100-000         $0.00       $0.00        $0.00          $0.00         $0.00         $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
         C/O JEFFREY E. FAUCETTE
         TAYLOR & COMPANY
         ONE FERRY BUILDING,
         SUITE 355
         SAN FRANCISCO CA 94111
    885 FINANCIAL                     05/13/2010 Unsecured Claims          Allowed   7100-000         $0.00       $0.00        $0.00          $0.00         $0.00         $0.00         $0.00
        TECHNOLOGY                                 Allowed Under 502(f)
        PARTNERS LP                                to 507(a)(2)
         & FTP SECURITIES LLC
         SKADDEN ARPS SLATE ET
         AL
         155 N WACKER DR SUITE
         2700
         CHICAGO IL 60606
Claim Notes: Chris/Drew getting withdrawal signed.
    888   CATHY KAMHI                  05/14/2010   Unsecured Claims       Allowed   5200-000         $0.00    $3,000.00    $3,000.00     $3,000.00         $0.00         $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          853 SEACREST DRIVE
          LARGO FL 33771
                                      Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                       Desc Page
                                                                                                                                            Main No: 254                Exhibit C
                                                                             Document     Page 464 of 541

 Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
 Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
 Claims Bar Date:              05/14/2010

Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
No.:                                    Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

  889   CRAIG MCCLOUD                 05/14/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,274.39    $2,274.39     $2,274.39          $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        1053 RAMBLEWOOD WAY
        LEXINGTON KY 40509
  894   CHERYL RIDGE                  05/14/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,080.21    $1,080.21     $1,080.21          $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
         55 SOUTH GORE, APT. 1-G
         WEBSTER GROVES MO 63119
  895   SANDRA DEVOTO            05/14/2010        Unsecured Claims       Allowed   5200-000         $0.00    $1,723.97    $1,723.97     $1,723.97          $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
         614 CARMAN FOREST LN
         MANCHESTER MO 63021
  896   JUDY RE FRIEDMAN              05/14/2010   Unsecured Claims       Allowed   5200-000         $0.00     $881.21      $881.21          $881.21        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        2482 PHEASANT RUN DRIVE
        MARYLAND HEIGHTS MO
        63043
  907   TANYA ZIMMERLI          05/17/2010         Unsecured Claims       Allowed   5200-000         $0.00     $387.81      $387.81          $387.81        $0.00          $0.00         $0.00
                                                   Allowed Under 502(f)
                                                   to 507(a)(2)
        2353 SWAPS COURT
        RESTON VA 20191
  910   LORETTA                       05/17/2010   Unsecured Claims       Allowed   5200-000         $0.00     $948.62      $948.62          $948.62        $0.00          $0.00         $0.00
        CARRA-ESTAY                                Allowed Under 502(f)
                                                   to 507(a)(2)
        9 ANVIL COURT
        WAPPINGERS FALLS NY
        12590
                                        Case 09-44943               Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                    CLAIM ANALYSIS REPORT
                                                                                                                                          Desc Page
                                                                                                                                               Main No: 255                Exhibit C
                                                                                Document     Page 465 of 541

  Case No.                      09-44943-DLT                                                                                    Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                          Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim            Claim Class       Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                             Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                        Balance

   912   JAY JOHNSTON                    05/17/2010   Unsecured Claims       Allowed   5200-000         $0.00     $800.37      $800.37          $800.37        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         51 ROUNDTREE CT APT 2A
         BEACON NY 12508
Claim Notes:    ADDRESS CHANGED FROM 863 CARROLL ST, BROOKLYN, NY 11215 TO 51 ROUNDTREE CT., BEACON, NY 12508 ON 5/4/15 PER DOJ LIST


              SENT NEW CHECK ON 6/23/15 TO ADDRESS ON DOJ LIST. JZ
   913   LINDA HERZOG           05/17/2010 Unsecured Claims       Allowed              5200-000         $0.00    $8,974.88    $8,974.88     $8,974.88          $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         6160 EAST FAIRMOUNT
         TUCSON AZ 85712
   914   AMANDA GEPSON                   05/17/2010   Unsecured Claims       Allowed   5200-000         $0.00      $42.18       $42.18           $42.18        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         1940 FRANCISCAN WAY #114
         ALAMEDA CA 94501
   916   RANDALL WEINSTEIN        05/17/2010          Unsecured Claims       Allowed   5200-000         $0.00     $538.61      $538.61          $538.61        $0.00          $0.00         $0.00
                                                      Allowed Under 502(f)
                                                      to 507(a)(2)
         160 WEST 22ND ST.
         SUITE 204
         NEW YORK NY 10011
   918   KIMBERLY                        05/17/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,502.24    $2,502.24     $2,502.24          $0.00          $0.00         $0.00
         MCGALLIARD                                   Allowed Under 502(f)
                                                      to 507(a)(2)
         372 DEKALB AVE
         6B
         BROOKLYN NY 11205
Claim Notes:    OK to pay per Code, even though late filed claim.


               CHECK RETURNED, OLD ADDRESS 7/21/16. JZ
                                          Case 09-44943              Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                            Desc Page
                                                                                                                                                 Main No: 256                Exhibit C
                                                                                  Document     Page 466 of 541

   Case No.                      09-44943-DLT                                                                                     Trustee Name:             Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                     10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                        Date                             Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                          Balance

    924   CLAY HAWKLEY                     05/18/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,218.81    $2,218.81     $2,218.81          $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          1400 LEE HILL ROAD #2
          BOULDER CO 80304
    926   CHAD MITSDARFFER                 05/18/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,315.51    $2,315.51     $2,315.51          $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
           RR#2, BOX 127
           ENFIELD IL 62835
    928   JOEL TSE                         05/19/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,287.99    $2,287.99     $2,287.99          $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          237 11TH ST.
          2ND FLOOR
          BROOKLYN NY 11215
    929   CHRISTINA                        05/19/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,440.04    $1,440.04     $1,440.04          $0.00          $0.00         $0.00
          KELLER-MCCOMAS                                Allowed Under 502(f)
                                                        to 507(a)(2)
          6427 OAKDALE AVE.
          WOODLAND HILLS CA 91367
    930   MITCHEL PILNICK         05/20/2010            Unsecured Claims       Allowed   5200-000         $0.00     $135.67      $135.67          $135.67        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
          2608 BEDELL ST.
          BELLMORE NY 11710
    934   VENITA RAYEN                     05/26/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,014.09    $1,014.09     $1,014.09          $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
         4255 S. FERDON BLVD
         CRESTVIEW FL 32536
Claim Notes:     OK to pay per Code, even though late filed claim.
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 257                Exhibit C
                                                                              Document     Page 467 of 541

  Case No.                      09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

   935    BRYAN RIPKA                  06/02/2010   Unsecured Claims       Allowed   5200-000         $0.00    $4,281.32    $4,281.32     $4,281.32          $0.00          $0.00         $0.00
                                                    Allowed Under 502(f)
                                                    to 507(a)(2)
          12040 SW 250TH WAY
          VASHON WA 98070
Claim Notes:    bryanripka@gmail.com


               ADDRESS CHANGED FROM 3221 SW AVALON WAY #308, SEATTLE, WA 98126 ON 3/7/16 PER EMAIL FROM CLAIMANT. SENT NEW CHECK. JZ


               STOPPED PAYMENT ON CHECK BECAUSE CLAIMANT DID NOT RECEIVE IT. CONFIRMED ADDRESS WITH HIM AND SENT NEW CHECK ON 5/13/16 VIA CERTIFIED
               MAIL. JZ
   938    CHAPTER 7 TRUSTEE,    06/14/2010 Unsecured Claims  Allowed    5200-000         $0.00       $0.00       $0.00       $0.00          $0.00                           $0.00         $0.00
          GUS A. PALOIAN                            Allowed Under 502(f)
                                                    to 507(a)(2)
          ON BEHALF OF CANOPY
          ACCOUNT HOLDERS
          131 S. DEARBORN STREET
          SUITE 2400
          CHICAGO IL 60603
  938-1   CLAY ALLEN                   12/02/2013   Unsecured Claims       Allowed   5200-000         $0.00      $17.79       $17.79           $17.79        $0.00          $0.00         $0.00
      1                                             Allowed Under 502(f)
                                                    to 507(a)(2)
           11225 GREEN ROAD
           WILTON CA 95963
  938-2   JENNY                        12/02/2013   Unsecured Claims       Allowed   5200-000         $0.00     $311.51      $311.51          $311.51        $0.00          $0.00         $0.00
      4   ARCILLA-GONZALEZ                          Allowed Under 502(f)
                                                    to 507(a)(2)
           755 GONZALEZ DRIVE
           SAN FRANCISCO CA 94132
  938-2   JONATHAN                     12/02/2013   Unsecured Claims       Allowed   5200-000         $0.00      $45.59       $45.59           $45.59        $0.00          $0.00         $0.00
      6   ARMSTRONG                                 Allowed Under 502(f)
                                                    to 507(a)(2)
          7467 SEDGEFIELD AVENUE
          SAN RAMON CA 94583
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                        Desc Page
                                                                                                                                             Main No: 258                Exhibit C
                                                                              Document     Page 468 of 541

 Case No.                       09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
 Case Name:                     CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
 Claims Bar Date:               05/14/2010

Claim               Creditor Name        Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
No.:                                     Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                      Balance

938-3   ALICIA ATILANO                 12/02/2013   Unsecured Claims       Allowed   5200-000         $0.00     $476.83      $476.83          $476.83        $0.00          $0.00         $0.00
    2                                               Allowed Under 502(f)
                                                    to 507(a)(2)
        2133 PORTOLA WAY
        SACRAMENTO CA 95818
938-3   ERIC AUGUSTINE                 12/02/2013   Unsecured Claims       Allowed   5200-000         $0.00      $24.50       $24.50           $24.50        $0.00          $0.00         $0.00
    4                                               Allowed Under 502(f)
                                                    to 507(a)(2)
         15907 W. 154TH TERRACE
         OLATHE KS 66062
938-3   JONEE AUSTIN                   12/02/2013   Unsecured Claims       Allowed   5200-000         $0.00     $206.48      $206.48          $206.48        $0.00          $0.00         $0.00
    5                                               Allowed Under 502(f)
                                                    to 507(a)(2)
         801 6TH AVENUE
         #4
         NEW YORK NY 10001
938-5   JOHN BASSETT                   06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00    $3,144.67    $3,144.67     $3,144.67          $0.00          $0.00         $0.00
    7                                               Allowed Under 502(f)
                                                    to 507(a)(2)
        81 Washington St., #4D
        Brooklyn NY 11201
938-8   ELLEN BLAU                     06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $34.54       $34.54           $34.54        $0.00          $0.00         $0.00
    5                                               Allowed Under 502(f)
                                                    to 507(a)(2)
        4525 89th Ave. SE
        Mercer Island WA 98040
938-9   RENE BOURQUE                   06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $11.30       $11.30           $11.30        $0.00          $0.00         $0.00
    5                                               Allowed Under 502(f)
                                                    to 507(a)(2)
        3923 E. Tremaine Ave.
        Gilbert AZ 85234
938-1   LEWIS BUCHNER                  06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $205.30      $205.30          $205.30        $0.00          $0.00         $0.00
   24                                               Allowed Under 502(f)
                                                    to 507(a)(2)
        875 Ocean Ave.
        Richmond CA 94801
                                        Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 259               Exhibit C
                                                                               Document     Page 469 of 541

 Case No.                        09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
 Case Name:                      CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
 Claims Bar Date:                05/14/2010

Claim               Creditor Name         Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
No.:                                      Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                      Balance

938-1   YESHIMEBET                      06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $84.51       $84.51          $84.51        $0.00          $0.00         $0.00
   50   CAMPBELL                                     Allowed Under 502(f)
                                                     to 507(a)(2)
        117 S. Lake Dr.
        Antioch CA 94509
938-1   ELENA CAMPILI-COLE              06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $77.56       $77.56          $77.56        $0.00          $0.00         $0.00
   51                                                Allowed Under 502(f)
                                                     to 507(a)(2)
        42 Erin Lane
        Half Moon Bay CA 94019
938-1   GARY CARSON                     06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $64.54       $64.54          $64.54        $0.00          $0.00         $0.00
   63                                                Allowed Under 502(f)
                                                     to 507(a)(2)
         P O Box 99
         New Deal TX 79350
938-1   SONYA CHUNG                     06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $50.21       $50.21          $50.21        $0.00          $0.00         $0.00
   86                                                Allowed Under 502(f)
                                                     to 507(a)(2)
        700 E 134th Street #3C
        Bronx NY 10454
938-1   CHANEL CLIFFORD                 06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $3.18        $3.18           $3.18        $0.00          $0.00         $0.00
   92                                                Allowed Under 502(f)
                                                     to 507(a)(2)
        10225 Quails Landing Ave
        Tampa FL 33647
938-2   GREGORY CORLISS                 06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00    $1,021.81    $1,021.81     $1,021.81         $0.00          $0.00         $0.00
   13                                                Allowed Under 502(f)
                                                     to 507(a)(2)
        3400 Stratford Road NE Apt
        4306
        Atlanta GA 30326
938-2   DANIEL DAVIDSON                 06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $2.31        $2.31           $2.31        $0.00          $0.00         $0.00
   38                                                Allowed Under 502(f)
                                                     to 507(a)(2)
        1221 18th St
        San Francisco CA 94107
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 260                 Exhibit C
                                                                              Document     Page 470 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim         Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                     Date                            Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

  938-2   JOHN DOOLEY                  06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $423.35     $423.35          $423.35        $0.00          $0.00         $0.00
     73                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         3111 La Selva Street
         Apt. 2
         San Mateo CA 94403-2174
Claim Notes: Updated address on 3/28/14.
  938-2   DAMON DUNCAN                 06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $144.62     $144.62          $144.62        $0.00          $0.00         $0.00
     82                                             Allowed Under 502(f)
                                                    to 507(a)(2)
           1183 Chesapeake Drive
           Pittsburg CA 94565
  938-2   SONYA DUNN                   06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $14.66      $14.66           $14.66        $0.00          $0.00         $0.00
     85                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          6824 21st Avenue
          Kenosha WI 53143
  938-2   KRISTINE EKMAN               06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $317.03     $317.03          $317.03        $0.00          $0.00         $0.00
     95                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          111 Hicks St. #10D
          Brooklyn NY 11201
  938-3   DAVID FERGUSON JR.           06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $1.67       $0.00            $0.00        $0.00          $0.00         $0.00
     16                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         835 Teton Pl.
         Canon City CO
Claim Notes: Claims under $2.00 are not paid
  938-3   VERENNE FERRARI              06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $216.54     $216.54          $216.54        $0.00          $0.00         $0.00
     17                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          352 East 8th St #1
          New York NY 10009
                                        Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                         Desc Page
                                                                                                                                              Main No: 261               Exhibit C
                                                                               Document     Page 471 of 541

  Case No.                       09-44943-DLT                                                                                  Trustee Name:            Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                        Date:                    10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name        Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount        Interest         Tax            Net
  No.:                                    Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                      Remaining
                                                                                                                                                                                      Balance

  938-3   KAREN FREY                    06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $3.68        $3.68           $3.68        $0.00          $0.00         $0.00
     38                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          41419 McKenzie Highway
          Springfield OR 97478
  938-3   CARLOS JULIO                  06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $97.59       $97.59          $97.59        $0.00          $0.00         $0.00
     65   GONZALEZ                                   Allowed Under 502(f)
                                                     to 507(a)(2)
          1142 Florida St
          San Francisco CA 94110
  938-4   ZACKERY HOWELL                06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $973.81        $0.00           $0.00        $0.00          $0.00         $0.00
     54                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          1176 Rosemarie Ln Unit 14
          Stockton CA 95207
Claim Notes:   CLAIM NO. 755 IS A CLAIM OF ZACKERY HOWELL, IN THE SAME AMOUNT OF $973.81. ADDRESS HAS BEEN UPDATED TO ONE RECEIVED FROM C. BURTON AT
               USDOJ. THIS CLAIM WILL BE ALLOWED AS $0.00.
  938-4   MICHAEL JOHNSON           06/15/2010 Unsecured Claims   Allowed  5200-000          $0.00      $160.04     $160.04      $160.04      $0.00                         $0.00         $0.00
     86                                              Allowed Under 502(f)
                                                     to 507(a)(2)
         8210 West 66th Ave
         Arvada CO 20004
Claim Notes: DECEASED
  938-5   ANDREW KIM                    06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00    $2,636.42    $2,636.42     $2,636.42         $0.00          $0.00         $0.00
     24                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          780 Marlin Ave
          Foster City CA 94404
  938-6   CHRIS MADRID                  06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $2.03        $2.03           $2.03        $0.00          $0.00         $0.00
     11                                              Allowed Under 502(f)
                                                     to 507(a)(2)
          5140 Heavenly Ridge Lane
          El Sobrante CA 94803
                                       Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 262                 Exhibit C
                                                                              Document     Page 472 of 541

  Case No.                      09-44943-DLT                                                                                 Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                       Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled    Claim       Amount        Amount         Interest         Tax            Net
  No.:                                    Date                             Status    Tran Code   Amount       Amount      Allowed        Paid                                       Remaining
                                                                                                                                                                                     Balance

  938-6   CYNTHIA MCCAFFETY            06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $51.31      $51.31           $51.31        $0.00          $0.00         $0.00
     42                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          2711 Ursulines Ave
          New Orleans LA 70119
  938-6   KERRI MCCAFFETY              06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $1.58       $0.00            $0.00        $0.00          $0.00         $0.00
     43                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         2711 Ursulines Ave
         New Orleans LA 70119
Claim Notes: Claims under $2.00 are not paid
  938-6   DENISE MELLERUP              06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $35.65      $35.65           $35.65        $0.00          $0.00         $0.00
     59                                             Allowed Under 502(f)
                                                    to 507(a)(2)
           10534 Rabbit Drive
           New Port Richey FL
  938-6   SHARON MILLER                06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $1.59       $0.00            $0.00        $0.00          $0.00         $0.00
     71                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         1105 N White St
         New Orleans LA
Claim Notes: Claims under $2.00 are not paid
  938-6   DAVID MOATS                  06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $285.92     $285.92          $285.92        $0.00          $0.00         $0.00
     78                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          11809 Narcoossee Rd
          Orlando FL 32832
  938-6   TRAVIS MOORE                 06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $1.08       $0.00            $0.00        $0.00          $0.00         $0.00
     83                                             Allowed Under 502(f)
                                                    to 507(a)(2)
         10931 E Covina
         Mesa AZ 85207
Claim Notes: Claims under $2.00 are not paid
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                  Desc Page
                                                                                                                                                       Main No: 263                Exhibit C
                                                                                    Document     Page 473 of 541

  Case No.                       09-44943-DLT                                                                                           Trustee Name:             Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                 Date:                     10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                       Date                                 Status      Tran Code    Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                                Balance

  938-6   KIERSTEN                       06/15/2010   Unsecured Claims          Allowed        5200-000         $0.00    $5,602.44    $5,602.44     $5,602.44          $0.00          $0.00         $0.00
     93   MUENCHINGER                                 Allowed Under 502(f)
                                                      to 507(a)(2)
           1037 Lea Drive
           San Rafael CA 94903
  938-6   JEAN-JACQUES                   06/15/2010   Unsecured Claims          Allowed        5200-000         $0.00      $14.46       $14.46           $14.46        $0.00          $0.00         $0.00
     95   MULLENEAUX                                  Allowed Under 502(f)
                                                      to 507(a)(2)
          1543 E. Ivanhoe St.
          Gilbert AZ 85296
  938-7   THEP NAMPANNHA                 06/15/2010   Unsecured Claims          Allowed        5200-000         $0.00    $1,487.69    $1,487.69     $1,487.69          $0.00          $0.00         $0.00
     01                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          518 Pardo Way
          Stockton CA 95207
  938-7   CAROLYN NORRIS                 06/15/2010   Unsecured Claims          Allowed        5200-000         $0.00       $3.36        $3.36            $3.36        $0.00          $0.00         $0.00
     20                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          4500 Alhambra Dr #275
          Davis CA 95618
  938-7   TOM NORRIS                     06/15/2010   Unsecured Claims          Allowed        5200-000         $0.00    $5,678.41    $5,678.41     $5,678.41          $0.00          $0.00         $0.00
     21                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          3700 North Jugtown Road
          Morris IL 60450
Claim Notes:     Ttea@sbcglobal.net; 815-634-4928


                Address changed from 1056 Glenwood, Joliet, IL 60435 on 3/2/16 per email from claimant.
  938-7   ERIC O'BANNON                 06/15/2010 Unsecured Claims              Allowed        5200-000        $0.00     $979.69      $979.69          $979.69        $0.00          $0.00         $0.00
     25                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          3401 Adams Ave. A504
          San Diego CA 92116
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 264                   Exhibit C
                                                                                    Document     Page 474 of 541

  Case No.                       09-44943-DLT                                                                                                    Trustee Name:               Gus A. Paloian
  Case Name:                     CANOPY FINANCIAL, INC.                                                                                          Date:                       10/5/2018
  Claims Bar Date:               05/14/2010

 Claim               Creditor Name         Claim           Claim Class           Claim        Uniform       Scheduled         Claim          Amount           Amount          Interest          Tax            Net
  No.:                                      Date                                 Status      Tran Code       Amount          Amount          Allowed           Paid                                         Remaining
                                                                                                                                                                                                             Balance

  938-7   DEXTER PATTERSON               06/15/2010   Unsecured Claims          Allowed       5200-000             $0.00          $11.77          $11.77          $11.77           $0.00           $0.00         $0.00
     58                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          6201 Rockhill Road
          Kansas City MO 64110
  938-7   THE PHAM                       06/15/2010   Unsecured Claims          Allowed       5200-000             $0.00           $1.17           $0.00           $0.00           $0.00           $0.00         $0.00
     73                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          100 E HARTSDALE AVE
          APT mbw
          HARTSDALE NY 10530-3815
Claim Notes:     Address changed from 80 Park Ave Apt 3A, New York, NY 10016 to 100 E. Hartsdale Ave, Apt MBW, Hartsdale, NY 10530-3815 on 5/16/14 per Post Office return address label. MAIL
                 SENT TO THAT ADDRESS WAS ALSO RETURNED ON 5/16/14.


               Claims under $2.00 are not paid
  938-7   HELEN POLYAK                   06/15/2010   Unsecured Claims          Allowed       5200-000             $0.00           $1.42           $0.00           $0.00           $0.00           $0.00         $0.00
     92                                               Allowed Under 502(f)
                                                      to 507(a)(2)
         350 Cabrini Blvd. Apt. 6K
         New York NY 10040
Claim Notes: Claims under $2.00 are not paid
  938-8   MICHAEL RICHARD                06/15/2010   Unsecured Claims          Allowed       5200-000             $0.00         $123.47        $123.47          $123.47           $0.00           $0.00         $0.00
     28                                               Allowed Under 502(f)
                                                      to 507(a)(2)
           4645 E. Cabrillo Dr
           Gilbert AZ 85297
  938-8   SETH RIFE                      06/15/2010   Unsecured Claims          Allowed       5200-000             $0.00           $4.43           $4.43           $4.43           $0.00           $0.00         $0.00
     31                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          31 Plymouth Avenue
          Lancaster PA 17602
  938-8   WAYNE RUNYON                   06/15/2010   Unsecured Claims          Allowed       5200-000             $0.00         $349.45        $349.45          $349.45           $0.00           $0.00         $0.00
     63                                               Allowed Under 502(f)
                                                      to 507(a)(2)
          1017 El Camino Real #478
          Redwood City AR 94063
                                           Case 09-44943             Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                            Desc Page
                                                                                                                                                                 Main No: 265                 Exhibit C
                                                                                    Document     Page 475 of 541

  Case No.                          09-44943-DLT                                                                                                  Trustee Name:              Gus A. Paloian
  Case Name:                        CANOPY FINANCIAL, INC.                                                                                        Date:                      10/5/2018
  Claims Bar Date:                  05/14/2010

 Claim               Creditor Name           Claim           Claim Class         Claim        Uniform       Scheduled          Claim          Amount             Amount      Interest         Tax            Net
  No.:                                       Date                                Status      Tran Code       Amount           Amount          Allowed             Paid                                    Remaining
                                                                                                                                                                                                           Balance

  938-8   HAROLD SEAMAN                    06/15/2010   Unsecured Claims        Allowed       5200-000             $0.00         $169.12         $169.12           $169.12        $0.00          $0.00         $0.00
     95                                                 Allowed Under 502(f)
                                                        to 507(a)(2)
           1760 Silver Creek Cir.
           Stockton CA 95207
  938-9   JENNIFER SHERMAN                 06/15/2010   Unsecured Claims        Allowed       5200-000             $0.00         $202.32         $202.32           $202.32        $0.00          $0.00         $0.00
     15                                                 Allowed Under 502(f)
                                                        to 507(a)(2)
           390 Wadsworth Ave. #6C
           New York NY 10040
  938-9   SASHA ST. DENNY                  06/15/2010   Unsecured Claims        Allowed       5200-000             $0.00         $576.49         $576.49           $576.49        $0.00          $0.00         $0.00
     50                                                 Allowed Under 502(f)
                                                        to 507(a)(2)
           304 Steiner Street Apt B
           San Francisco CA 94117
  938-9   SEMARA ST. DENNY                 06/15/2010   Unsecured Claims        Allowed       5200-000             $0.00         $960.52         $960.52           $960.52        $0.00          $0.00         $0.00
     51                                                 Allowed Under 502(f)
                                                        to 507(a)(2)
           378 Corbett Ave
           San Francisco CA 94114
  938-9   STEVE ST. DENNY                  06/15/2010   Unsecured Claims        Allowed       5200-000             $0.00         $340.15         $340.15           $340.15        $0.00          $0.00         $0.00
     52                                                 Allowed Under 502(f)
                                                        to 507(a)(2)
          378 Corbett Ave
          San Francisco CA 94114
  938-9   CATHERINE STAUBER                06/15/2010   Unsecured Claims        Allowed       5200-000             $0.00           $6.88           $6.88             $6.88        $0.00          $0.00         $0.00
     57                                                 Allowed Under 502(f)
                                                        to 507(a)(2)
         410 E. 16th Ave., Apt. B
         Eugene OR 97401-3393
Claim Notes: Address changed from 45446 Goodpasture Rd., Vida, OR 97488 to 410 E. 16th Ave., Apt. B, Eugene, OR 97401-3393 on 5/16/14 per white pages listing.
  938-9   KARI STRICKLIN                   06/15/2010   Unsecured Claims        Allowed       5200-000             $0.00          $15.59          $15.59            $15.59        $0.00          $0.00         $0.00
     70                                                 Allowed Under 502(f)
                                                        to 507(a)(2)
          3506 Loggerhead Way
          Sacramento CA 95834
                                          Case 09-44943             Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                     CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 266                Exhibit C
                                                                                 Document     Page 476 of 541

  Case No.                         09-44943-DLT                                                                                  Trustee Name:             Gus A. Paloian
  Case Name:                       CANOPY FINANCIAL, INC.                                                                        Date:                     10/5/2018
  Claims Bar Date:                 05/14/2010

 Claim               Creditor Name          Claim           Claim Class        Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                              Status    Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-9   THOMAS TAINTER                  06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $3.33        $3.33            $3.33        $0.00          $0.00         $0.00
     89                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          1458 Kehrs Mill Rd
          Chesterfield MO 63005
  938-1   ALEXANDRA TOMA                  06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $1.28        $0.00            $0.00        $0.00          $0.00         $0.00
    011                                                Allowed Under 502(f)
                                                       to 507(a)(2)
         1416 York Ave. Apt. 1A
         New York NY 10021
Claim Notes: Claims under $2.00 are not paid
  938-1   ANNA VARGO                      06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00      $26.82       $26.82           $26.82        $0.00          $0.00         $0.00
    033                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          7751 Wryneck
          Dublin OH 43017
  938-1   EMILY VOTRUBA                   06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00       $2.86        $2.86            $2.86        $0.00          $0.00         $0.00
    051                                                Allowed Under 502(f)
                                                       to 507(a)(2)
           127 Linn Street Apt 2
           Ithaca NY 14850
  938-1   JOHN WARD                       06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00    $5,463.90    $5,463.90     $5,463.90          $0.00          $0.00         $0.00
    059                                                Allowed Under 502(f)
                                                       to 507(a)(2)
           6637 Wenonga Terr
           Mission Hills KS 66208
  938-1   JASON WERT                      06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $139.69      $139.69          $139.69        $0.00          $0.00         $0.00
    072                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          153 Clinton Avenue #3B
          Brooklyn NY 11205
  938-1   DONALD WIMS                     06/15/2010   Unsecured Claims       Allowed   5200-000         $0.00     $221.00      $221.00          $221.00        $0.00          $0.00         $0.00
    092                                                Allowed Under 502(f)
                                                       to 507(a)(2)
          413 Wyndemere
          Heath TX
                                       Case 09-44943             Doc 1254       Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 267                Exhibit C
                                                                               Document     Page 477 of 541

  Case No.                      09-44943-DLT                                                                                     Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                           Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class         Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                                Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                         Balance

  938-1   JODY ZAIDEN                  06/15/2010   Unsecured Claims        Allowed     5200-000         $0.00      $50.69       $50.69           $50.69        $0.00          $0.00         $0.00
    111                                             Allowed Under 502(f)
                                                    to 507(a)(2)
          102 Starboard
          San Leon TX 77539
  938-1   NATHAN ZALESKI               06/15/2010   Unsecured Claims        Allowed     5200-000         $0.00     $634.14      $634.14          $634.14        $0.00          $0.00         $0.00
    113                                             Allowed Under 502(f)
                                                    to 507(a)(2)
           2451 Midtown Avenue #605
           Alexandria VA 22303
  938-1   SIMON ZHU                    06/15/2010   Unsecured Claims        Allowed     5200-000         $0.00    $2,964.35    $2,964.35     $2,964.35          $0.00          $0.00         $0.00
    116                                             Allowed Under 502(f)
                                                    to 507(a)(2)
           442 Rincon Ave
           Sunnyvale CA 94086
   942    STONE TURNER GROUP           01/07/2011   Unsecured Claims       Withdrawn    5200-000         $0.00    $9,625.80       $0.00            $0.00        $0.00          $0.00         $0.00
          LLP                                       Allowed Under 502(f)
                                                    to 507(a)(2)
           AMY CRITTENDEN
           60 STATE STREET 35TH
           FLOOR
           BOSTON MA 02109
   944    FRANCHISE TAX                03/16/2011   Unsecured Claims       Disallowed   5200-000         $0.00    $6,136.32       $0.00            $0.00        $0.00          $0.00         $0.00
          BOARD                                     Allowed Under 502(f)
                                                    to 507(a)(2)
          BANKRUPTCY SECTION MS
          A340
          PO BOX 2952
          SACRAMENTO CA
          95812-2952
Claim Notes:    AMENDED CLAIM FILED 5/15/15


                DUPLICATE. INCLUDED IN CLAIMS 583A AND 583B. DO NOT PAY SEND LETTER REQUESTING WITHDRAWAL, OTHERWISE REJECT.
                                           Case 09-44943              Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                           CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 268               Exhibit C
                                                                                       Document     Page 478 of 541

  Case No.                        09-44943-DLT                                                                                                 Trustee Name:            Gus A. Paloian
  Case Name:                      CANOPY FINANCIAL, INC.                                                                                       Date:                    10/5/2018
  Claims Bar Date:                05/14/2010

 Claim               Creditor Name           Claim           Claim Class             Claim    Uniform     Scheduled         Claim          Amount         Amount        Interest         Tax            Net
  No.:                                       Date                                    Status   Tran Code    Amount          Amount          Allowed          Paid                                     Remaining
                                                                                                                                                                                                      Balance

   945   LARRY BERNARDINI                               Unsecured Claims       Disallowed     5200-000           $0.00       $7,233.77          $0.00           $0.00        $0.00          $0.00         $0.00
                                                        Allowed Under 502(f)
                                                        to 507(a)(2)
         17544 College Port Dr.
         Laredo TX 78045
Claim Notes:     Address updated 5/23/12


                Pursuant to omnibus Court Order withdrawing claims entered 4/17/13


              Address changed from 220 N. Zapata Hwy, Suite 11, PMB 713B, Laredo, TX 78049 to 17544 College Port Dr., Laredo, TX 78045 on 4/18/13.
         INTERNAL REVENUE             09/09/2013 Claims of                  Allowed       5800-000              $0.00       $25,885.04      $25,885.04     $25,885.04        $0.00          $0.00         $0.00
         SERVICE                                  Governmental Units -
                                                  507(8)
Claim Notes:   EMPLOYER 940 TAX WITHHOLDING (JMM)
               EMPLOYER PORTION MATCH PLUS 941 TAX WITHHOLDING (JMM)
               COMPUTED BY ACCOUNTANT
        ILLINOIS DEPT. OF        09/09/2013 Claims of            Allowed                      5800-000           $0.00           $0.00          $0.00           $0.00        $0.00          $0.00         $0.00
        REVENUE                             Governmental Units -
                                            507(8)
  583B FRANCHISE TAX             03/08/2010 Claims of            Allowed                      5800-000           $0.00       $2,659.39      $2,659.39       $2,659.39        $0.00          $0.00         $0.00
        BOARD                               Governmental Units -
                                            507(8)
         BANKRUPTCY SECTION MS
         A340
         PO BOX 2952
         SACRAMENTO CA
         95812-2952
Claim Notes: OKAY TO PAY
   967   FRANCHISE TAX                     05/05/2015   Claims of                Allowed      5800-000           $0.00           $0.00          $0.00           $0.00        $0.00          $0.00         $0.00
         BOARD                                          Governmental Units -
                                                        507(8)
         BANKRUPTCY SECTION MS
         A340
         PO BOX 2952
         SACRAMENTO CA
         95812-2952
                                         Case 09-44943                Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                           CLAIM ANALYSIS REPORT
                                                                                                                                                                     Desc Page
                                                                                                                                                                          Main No: 269                  Exhibit C
                                                                                       Document     Page 479 of 541

  Case No.                      09-44943-DLT                                                                                                             Trustee Name:                 Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                                   Date:                         10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim            Claim Class            Claim         Uniform        Scheduled           Claim           Amount           Amount           Interest          Tax           Net
  No.:                                       Date                                   Status       Tran Code        Amount            Amount           Allowed            Paid                                        Remaining
                                                                                                                                                                                                                     Balance

   968   DEPARTMENT OF THE                05/08/2015   Claims of                   Allowed        5800-000              $0.00             $0.00            $0.00             $0.00           $0.00          $0.00        $0.00
         TREASURY - IRS                                Governmental Units -
                                                       507(8)
          Centrallized Insolvency
          Operations
          PO BOX 21126
          Pennsylvania PA 19114
   969   FRANCHISE TAX                    05/02/2017   Claims of                   Allowed        5800-000              $0.00        $8,575.77         $8,575.77        $8,575.77            $0.00          $0.00        $0.00
         BOARD                                         Governmental Units -
                                                       507(8)
         BANKRUPTCY SECTION MS
         A340
         PO BOX 2592
         SACRAMENTO CA
         95812-2592
    77   DANIEL M              01/04/2010              Wages - 507(a)(3)           Allowed        5300-000              $0.00        $5,313.65         $5,313.65        $3,379.48            $0.00      $3,629.22        $0.00
         MASCHMEIER
         4435 N. WOLCOTT AVE.
         APT. 2N
         CHICAGO IL 60640
Claim Notes:    Amount discrepancy per Separation Agreement. Prepared letter to claimant requesting that he file an amended claim on 1/16/14. J. Ziegler talked to claimant 9/23/14. He claims he was told by
                Phillip Kelly, HR Manager who signed the Separation Agreement, that total back pay and vacation = $5,313.65.


                9/23/14 - Changed address from 360 E. Southwater Street, Apt. 3707, Chicago, IL 60601 to new address.


                5/5/15 - Amended Claim reducing amount to $3,173.08 was sent on 5/5/15


              Address changed from 4428 N. RACINE AVENUE, Apt. GN, Chicago, IL 60640 to new address per address on amended claim on 6/8/15.
    93   BRUCE R CANNY                01/05/2010 Wages - 507(a)(3)      Allowed        5300-000              $0.00       $7,507.89        $7,507.89                     $4,775.02            $0.00      $2,732.87        $0.00
         410 SAMUEL DR.
         MADISON WI 53717-2143
Claim Notes:     Wage claim


                ADDRESS CHANGED FROM 6060 SOUTHWEST RD APT B, PLATTEVILLE, WI 53818 ON 9/30/15 PER FORWARDING ADDRESS LABEL. JZ
                                          Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                           CLAIM ANALYSIS REPORT
                                                                                                                                                                 Desc Page
                                                                                                                                                                      Main No: 270                  Exhibit C
                                                                                       Document     Page 480 of 541

   Case No.                      09-44943-DLT                                                                                                         Trustee Name:                Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                               Date:                        10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim            Claim Class           Claim        Uniform        Scheduled          Claim          Amount           Amount           Interest         Tax           Net
  No.:                                        Date                                  Status      Tran Code        Amount           Amount          Allowed            Paid                                       Remaining
                                                                                                                                                                                                                 Balance

     99   SCOTT HAZDRA                     01/05/2010   Wages - 507(a)(3)          Allowed       5300-000              $0.00      $10,276.45       $10,276.45        $6,535.82           $0.00      $3,740.63        $0.00
         2815 BOSQUE DEL SOL LANE
         NW
         ALBUQUERQUE NM 87120
Claim Notes: 9/1/15 - Claimant called. This address is still valid: 931 W. 75th St., Suite 137-111, Naperville, IL 60565, but better address is: 2815 Bosque Del Sol Ln NW, Albuquerque, NM 87120. jmm
    102   RYAN JAMES PFISTER               01/06/2010   Wages - 507(a)(3)          Allowed       5300-000              $0.00       $2,884.62        $2,884.62        $1,834.62           $0.00      $1,050.00        $0.00
         300 N STATE ST APT 4925
         CHICAGO IL 60654
Claim Notes:    Duplicate of Claim 563.
    104   JENNIFER NENADOV                 01/07/2010   Wages - 507(a)(3)          Allowed       5300-000              $0.00       $6,966.34        $6,966.34        $4,430.59           $0.00      $2,535.75        $0.00
           2538 W. IRVING PARK RD
           #2W
           CHICAGO IL 60618
Claim Notes:      Address updated on 9/1/15 per phone call with claimant. JZ 312-259-2131


                Address changed from 600 S. DEARBORN ST. APT 2210, Chicago, IL 60605 on 11/18/15 per phone call with claimant. JZ
    107   JEFFERY MARSH                 01/07/2010 Wages - 507(a)(3)      Allowed        5300-000              $0.00        $8,676.25               $8,676.25        $5,518.09           $0.00      $3,158.16        $0.00
         332 BLANKENBAKER LANE
         LOUISVILLE IL 40207
Claim Notes:   7/15/15 - OLD ADDRESS IS 4149 N. KENMORE AVENUE, APT. 3N, CHICAGO, IL 60613
    134   JOSEPH MANSO                     01/14/2010   Wages - 507(a)(3)          Allowed       5300-000              $0.00       $2,684.49        $2,684.49        $1,707.33           $0.00       $977.16         $0.00
           4519 N. ASHLAND AVE. APT.
           3S
           CHICAGO IL 60640-5449
Claim Notes:      Address changed from 1409 N MOHAWK ST APT #2, CHICAGO, IL 60610 ON 9/1/15 PER PHONE CALL WITH DEBTOR. JZ


               IN OCTOBER, HE IS MOVING TO 3911 GREEN ACRES DR., NORTHBROOK, IL 60062. JZ
    135 BERI, TINA                   01/14/2010 Wages - 507(a)(3)            Allowed        5300-000               $0.00           $6,241.55        $6,241.55        $3,969.62           $0.00      $2,271.93        $0.00
        CHITRAKSHI
         133 Grande Drive
         Morrisville NC 27560
Claim Notes: Old Address: 14 Fountayne Ct., Princeton, NJ 08540. Received address change from T. Beri on 12/19/12.
    137   DAVID HAWRELUK                   01/14/2010   Wages - 507(a)(3)          Allowed       5300-000              $0.00       $8,061.54        $8,061.54        $5,127.14           $0.00      $2,934.40        $0.00
           4 LAKERIDGE DR
           MATAWAN NJ 07747
                                         Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                       CLAIM ANALYSIS REPORT
                                                                                                                                                         Desc Page
                                                                                                                                                              Main No: 271                Exhibit C
                                                                                   Document     Page 481 of 541

  Case No.                      09-44943-DLT                                                                                                   Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                         Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class          Claim       Uniform       Scheduled        Claim          Amount         Amount         Interest          Tax           Net
  No.:                                      Date                                Status     Tran Code        Amount         Amount          Allowed         Paid                                       Remaining
                                                                                                                                                                                                       Balance

    139   SCOTT RABIN                    01/14/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $4,838.68       $4,838.68     $3,077.40          $0.00       $1,761.28        $0.00
         7602 CHURCH STREET
         MORTON GROVE IL 60053
Claim Notes: AMENDED CLAIM FILED 10/6/14 TO UPDATE CLAIMANT'S ADDRESS
    141   JASON FOURNIER                 01/14/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $3,515.94       $3,515.94     $2,236.13          $0.00       $1,279.81        $0.00
         5873 S. 33RD CT
         MILWAUKEE WI 53221
Claim Notes:    ADDRESS CHANGED FROM 129 S OAKLEY BLVD 1, CHICAGO, IL 60612 ON 10/2/15 PER PHONE CALL WITH CLAIMANT. JZ
    157   PERLMAN, RYSELLE D             01/20/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $8,979.92       $8,979.92     $5,711.22          $0.00       $3,268.70        $0.00
         7 WEDGEWOOD CT.
         EAST BRUNSWICK NJ 08816
    165 MUSUNURI,                       01/20/2010 Wages - 507(a)(3)      Allowed        5300-000               $0.00      $10,478.49       $10,478.49     $6,664.32          $0.00       $3,814.17        $0.00
        RAMAMOHAN
         4011 Harvest Wood Ct.
         Grapevine TX 76051
Claim Notes:    Address changed from 64 PEBBLE RD., E. WINDSOR. IN 08520 on 4/1/16 per phone call with claimant. Check mailed to new address. jz
    233   PATEL, TINA                    01/26/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $7,982.15       $7,982.15     $5,076.65          $0.00       $2,905.50        $0.00
         10 NORTH ST.
         ROBBINSVILLE NJ 08691
    315 VIRGILIO O                       01/29/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $1,559.62       $1,559.62         $991.92        $0.00        $567.70         $0.00
        JIMENEZ-DEL ORBE
         25718 S BRIDGE PATH
         CHANNAHON IL 60410
Claim Notes:    Phone: 815-467-1375
    407   DUDNICHENKO, INNA              02/05/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $7,822.44       $7,822.44     $4,975.07          $0.00       $2,847.37        $0.00
          3939 SIDNEY RD.
          HUNTINGDON VALLEY PA
          19006
    465   ROZELLE, BRANDON               02/19/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $3,769.23       $3,769.23     $2,397.23          $0.00       $1,372.00        $0.00
         10 E. BURLINGTON ST. #2G
         RIVERSIDE IL 60546
Claim Notes: Mail returned, undeliverable as addressed, no forwarding address
    505   VAN, LINDA                     02/24/2010   Wages - 507(a)(3)         Allowed      5300-000            $0.00       $2,384.62       $2,384.62     $1,516.62          $0.00        $868.00         $0.00
          55 GOETTINGEN ST.
          SAN FRANCISCO CA 94134
                                          Case 09-44943              Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                             Desc Page
                                                                                                                                                  Main No: 272              Exhibit C
                                                                                  Document     Page 482 of 541

  Case No.                      09-44943-DLT                                                                                       Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                             Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class        Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest          Tax           Net
  No.:                                      Date                               Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                         Balance

    506   KOSSMAN, RAY                    02/25/2010   Wages - 507(a)(3)      Allowed     5300-000         $0.00    $5,806.77    $5,806.77     $3,693.11         $0.00      $2,113.66        $0.00
          1614 FOREST RD.
          LAGRANGE PARK IL 60526
    526   RODRIGUEZ, SHANNA               03/01/2010   Wages - 507(a)(3)      Allowed     5300-000         $0.00    $2,516.25    $2,516.25     $1,600.33         $0.00       $915.92         $0.00
         920 W. WINDSOR, UNIT 2E
         CHICAGO IL 60640
Claim Notes:    ADDRESS CHANGED FROM 936 W. SUNNYSIDE, #102 ON 9/29/15 PER PHONE CALL WITH CLAIMANT. JZ
    563   PFISTER, RYAN                   03/03/2010   Wages - 507(a)(3)      Allowed     5300-000         $0.00    $4,283.75    $4,283.75     $2,724.47         $0.00      $1,559.28        $0.00
         300 N. STATE ST., #4925
         CHICAGO IL 60654
Claim Notes:    Duplicate of Claim 102.
    576   COOK, JASON L                   03/08/2010   Wages - 507(a)(3)      Allowed     5300-000         $0.00    $3,230.77    $3,230.77     $2,054.77         $0.00      $1,176.00        $0.00
          339 FRANKLIN AVE.
          RIVER FOREST IL 60305
Claim Notes:   ADDRESS CHANGED FROM 330 N. JEFFERSON, #704, CHICAGO, IL 60661 ON 10/21/15 PER PHONE CALL WITH CLAIMANT. CHECK WAS RETURNED WITH BAD
               ADDRESS. RE-MAILED CHECK TO NEW ADDRESS. JZ
    577   CAMPBELL, MEGHAN        03/08/2010 Wages - 507(a)(3)   Allowed      5300-000           $0.00    $3,193.81  $3,193.81    $2,031.26     $0.00                       $1,162.55        $0.00
          4203 PARK AVENUE
          BROOKFIELD IL 60513
Claim Notes:     814-460-2097 - Meghan Campbell is now Meghan Favel (JMM)


               Updated address on 8/14/15 per email from Eric Favel. (JMM)
    579   FAVEL, ERIC                   03/08/2010 Wages - 507(a)(3)          Allowed     5300-000         $0.00    $3,871.37    $3,871.37     $2,462.20         $0.00      $1,409.17        $0.00
         4203 PARK AVENUE
         BROOKFIELD IL 60513
Claim Notes:   Address updated 8/14/15 per E. Favel email. Ph. No. = 708-567-2542 (JMM)
    588   DING, HONGLIANG                 03/09/2010   Wages - 507(a)(3)      Allowed     5300-000         $0.00    $7,021.74    $7,021.74     $4,465.82         $0.00      $2,555.92        $0.00
          23 LUDLOW CT.
          WEST WINDSOR NJ 08550
    590   HAWKINS, TIFFANY                03/09/2010   Wages - 507(a)(3)      Allowed     5300-000         $0.00    $2,193.82    $2,193.82     $1,395.26         $0.00       $798.56         $0.00
          1113 A NORTH NOBLE
          CHICAGO IL 60613
                                        Case 09-44943              Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                      CLAIM ANALYSIS REPORT
                                                                                                                                             Desc Page
                                                                                                                                                  Main No: 273              Exhibit C
                                                                                  Document     Page 483 of 541

  Case No.                      09-44943-DLT                                                                                       Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                             Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name         Claim          Claim Class          Claim      Uniform     Scheduled    Claim        Amount        Amount       Interest          Tax           Net
  No.:                                     Date                                Status     Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                         Balance

    595   HOLROYD, ALANA                03/10/2010   Wages - 507(a)(3)        Allowed     5300-000         $0.00    $4,996.27    $4,996.27     $3,177.62         $0.00      $1,818.65        $0.00
          7 SOCIETY CT.
          BURLINGTON NJ 08016
    597   EMILY MEYERS                  03/11/2010   Wages - 507(a)(3)        Allowed     5300-000         $0.00    $2,193.86    $2,193.86     $1,395.29         $0.00       $798.57         $0.00
          109 PINEWOOD DRIVE
          WHITE HOUSE TN 37188
Claim Notes:    EMILY MEYERS CHANGED NAME TO EMILY KOZLOW (NOTIFIED JUNE 6, 2014) ADDRESS CHANGE FROM 215 N LISK DR, HAINESVILLE, IL 60030. PHONE NO.
               847-417-7530.
    602   LOCKE, PATRICK         03/12/2010 Wages - 507(a)(3) Allowed    5300-000          $0.00    $4,258.23     $4,258.23    $2,708.24        $0.00                       $1,549.99        $0.00
          920 W. BELL PLAINE
          #2E
          CHICAGO IL 60613
Claim Notes:   10/28/15 - NEW ADDRESS: 920 W. BELL PLAINE, #2E, CHICAGO, IL 60613
               OLD ADDRESS: 3266 N. CLARK, #1E, CHICAGO, IL 60657 JMM
    604   MERRILL, GEFF            03/12/2010 Wages - 507(a)(3)      Allowed      5300-000                 $0.00    $5,140.42    $5,140.42     $3,269.29         $0.00      $1,871.13        $0.00
          2823 N OAKLEY AVE, UNIT N
          CHICAGO IL 60618
Claim Notes:     ADDRESS CHANGED FROM 655 W. IRVING PARK RD., #5010 ON 10/6/15 PER PHONE CALL WITH CLAIMANT. STOPPED PAYMENT ON CHECK AND ISSUED NEW
                ONE. JZ
    605   OLOWOKANDE,             03/15/2010 Wages - 507(a)(3)     Allowed      5300-000        $0.00    $4,193.75    $4,193.75   $2,667.22     $0.00                       $1,526.53        $0.00
          ADEDAYO
          4334 N. HAZEL, #610
          CHICAGO IL 60613
    618   GEIGER, JAY             03/15/2010 Wages - 507(a)(3)     Allowed      5300-000        $0.00    $8,905.13    $8,905.13   $5,663.67     $0.00                       $3,241.46        $0.00
          3307 CHANDON WAY
          HIGHLANDS RANCH CO
          80126-8049
Claim Notes:     10/28/15 - UPDATED ADDRESS: 3307 Chandon Way, Highlands Ranch, CO 80126-8049


              W-2 returned as bad address Sent W-2 to new address on 3/8/16. jz
  627A    ROWND, JOHN W                03/16/2010 Wages - 507(a)(3)             Allowed   5300-000         $0.00   $10,950.00   $10,950.00     $6,964.19         $0.00      $3,985.81        $0.00
         2233 N. Wauwatosa Avenue
         WAUWATOSA WI 53213
Claim Notes: 9/1/15 - Claimant called to update address. 414-839-2920. jmm
                                          Case 09-44943              Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                          CLAIM ANALYSIS REPORT
                                                                                                                                                               Desc Page
                                                                                                                                                                    Main No: 274                 Exhibit C
                                                                                      Document     Page 484 of 541

   Case No.                      09-44943-DLT                                                                                                       Trustee Name:               Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                             Date:                       10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled          Claim          Amount          Amount           Interest         Tax           Net
  No.:                                       Date                                  Status      Tran Code       Amount           Amount          Allowed           Paid                                       Remaining
                                                                                                                                                                                                              Balance

    630   LEWIS, BROOK L                  03/16/2010   Wages - 507(a)(3)          Allowed       5300-000             $0.00       $2,703.40       $2,703.40        $1,719.36           $0.00       $984.04         $0.00
         6700 S. KELLERMAN WAY
         AURORA CO 80016
Claim Notes: BROOK LEWIS MOVED FROM 5618 KNOB RD., NASHVILLE, TN 37209 AND PROVIDED NEW ADDRESS ON 4/13/14.
    641   BUDIDHA, GAUTAM                 03/19/2010   Wages - 507(a)(3)          Allowed       5300-000             $0.00       $3,226.05       $3,226.05        $2,051.76           $0.00      $1,174.29        $0.00
         2100 N. ALBANY AVE., APT. 1
         CHICAGO IL 60647-3899
Claim Notes:    ADDRESS CHANGED FROM 3042 W. WELLINGTON AVE., #2, CHICAGO, IL 60618 ON 9/3/15 PER PHONE CALL WITH CLAIMANT. JZ
    642   CHRIS RZEPKA                    03/19/2010   Wages - 507(a)(3)          Allowed       5300-000             $0.00       $2,129.38       $2,129.38        $1,354.28           $0.00       $775.10         $0.00
           5840 W. 83rd St.
           BURBANK IL 60459
Claim Notes:   Wrong name and address were on claim; Chris was contacted on 5/10/13 and he agreed to file amended claim with correct name and contact information. Name and addresses in TES was
               updated to Chris Rzepka, 5840 W. 83rd St., Burbank, IL 60459 on 5/10/13.
    654   BEN HOFFMAN,                   03/23/2010 Wages - 507(a)(3)            Allowed       5300-000              $0.00        $4,839.07        $4,839.07        $3,077.64           $0.00    $1,761.43        $0.00
           1925 10TH STREET
           CUYAHOGA FALLS OH 44221
Claim Notes:     Okay to pay.


               6/29/15 - UPDATED ADDRESS FROM 92 BELPRE PLACE, WESTERVILLE, OH 43091
    657   AVERBUCH, YEVGENIY        03/23/2010 Wages - 507(a)(3)  Allowed    5300-000                                $0.00       $5,354.89       $5,354.89        $3,405.71           $0.00      $1,949.18        $0.00
         1236 W. OHIO
         UNIT 1
         CHICAGO IL 60642
Claim Notes:    9/1/15 - Claimant called with new address of 1236 W. Ohio, Unit 1, Chicago, IL 60642. jmm
    669   KUPERMAN, VLAD                  03/29/2010   Wages - 507(a)(3)          Allowed       5300-000             $0.00       $6,452.01       $6,452.01        $4,103.49           $0.00      $2,348.52        $0.00
           9417 KENNETH AVE.
           SKOKIE IL 60076
    681   PARIKH, BHAVESH                 04/02/2010   Wages - 507(a)(3)          Allowed       5300-000             $0.00       $5,839.78       $5,839.78        $3,714.10           $0.00      $2,125.68        $0.00
         3732 EDGEBROOK COURT
         AURORA IL 60504
Claim Notes: 5/11/15 - UPDATED ADDRESS PER CLAIMANT FROM 1301 IVY LN APT 103, NAPERVILLE, IL 60563
    692   PAUL, BIJOY                     04/02/2010   Wages - 507(a)(3)          Allowed       5300-000             $0.00       $4,839.07       $4,839.07        $3,077.64           $0.00      $1,761.43        $0.00
           296 HAMPSHIRE DR.
           PLAINSBORO NJ 08536
                                       Case 09-44943              Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                     Desc Page
                                                                                                                                          Main No: 275              Exhibit C
                                                                             Document     Page 485 of 541

  Case No.                      09-44943-DLT                                                                               Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                     Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class     Claim     Uniform    Scheduled    Claim        Amount        Amount       Interest          Tax           Net
  No.:                                   Date                            Status   Tran Code   Amount       Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                 Balance

  696A   MUCHER, THOMAS                04/05/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00   $10,950.00   $10,950.00     $6,964.19         $0.00      $3,985.81        $0.00
         9 BUNTING TERRACE
         MORGANVILLE NJ 07751
   707   OSHEA, MEGHAN                 04/07/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00    $3,931.02    $3,931.02     $2,500.14         $0.00      $1,430.88        $0.00
         123 N. MYRTLE
         ELMHURST IL 60126
   709   DROSCHAK, BRITTANY            04/09/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00    $3,871.33    $3,871.33     $2,462.18         $0.00      $1,409.15        $0.00
         5545 W. EDDY ST.
         CHICAGO IL 60641-3248
Claim Notes: ADDRESS CHANGED FROM 10881 WHEATLANDS WAY, HUNTLEY IL 60142 ON 9/29/15 PER FORWARDING ADDRESS LABEL. CHECK MAILED TO NEW ADDRESS. JZ
   733   RIGGIO, JAMES                 04/23/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00    $2,943.88    $2,943.88     $1,872.30         $0.00      $1,071.58        $0.00
         15628 BADGER LANE
         HOMER GLEN IL 60491
   750   CAROLYN WYSOCKI               04/27/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00    $5,372.60    $5,372.60     $3,416.98         $0.00      $1,955.62        $0.00
         17 BUNKER HILL RUN
         EAST BRUNSWICK NJ 08816
Claim Notes: ADDRESS UPDATED 9/30/15: 601 RIVERSIDE AVENUE, UNIT 616, LYNDHURST, NJ 07071
   799   DIVITO, DAVID                 05/03/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00    $7,875.03    $7,875.03     $5,008.52         $0.00      $2,866.51        $0.00
         1711 S. RIDGE DR.
         ARLINGTON HEIGHTS IL
         60005
   809   BACH, BRADFORD                05/05/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00    $3,871.37    $3,871.37     $2,462.20         $0.00      $1,409.17        $0.00
          1773 DELTA DR.
          AURORA IL 60503
   814   SWANSON, ERIC                 05/06/2010   Wages - 507(a)(3)   Allowed    5300-000        $0.00    $5,161.46    $5,161.46     $3,282.69         $0.00      $1,878.77        $0.00
         954 W. GRACE ST., #J201
         CHICAGO IL 60613
                                         Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                                          Desc Page
                                                                                                                                                               Main No: 276              Exhibit C
                                                                                     Document     Page 486 of 541

  Case No.                      09-44943-DLT                                                                                                    Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform         Scheduled        Claim        Amount        Amount       Interest          Tax           Net
  No.:                                       Date                                 Status      Tran Code        Amount           Amount       Allowed        Paid                                     Remaining
                                                                                                                                                                                                      Balance

    816   HEYMAN, BRUCE                   05/07/2010   Wages - 507(a)(3)         Allowed       5300-000             $0.00        $4,839.05    $4,839.05     $3,077.64         $0.00      $1,761.41        $0.00
           2826 VIA TERRA ST.
           HENDERSON NV 89074
Claim Notes:      Claim amended to change address. Old address 4816 N. Ridgewood Avenue, Norridge, IL 60706. Updated 9/09/13.


                 Okay to pay.


               ADDRESS CHANGED FROM 2790 RED VISTA COURT, HENDERSON, NV 89074 ON 6/29/15 PER TELEPHONE CALL WITH CLAIMANT. CLAIMANT PHONE NUMBER IS
               630-854-2326. JZ
    819   SPAGNOLI, TIMOTHY     05/07/2010 Wages - 507(a)(3)  Allowed     5300-000            $0.00   $3,225.97   $3,225.97    $2,051.72    $0.00   $1,174.25                                             $0.00
          24914 EMERALD AVE.
          PLAINFIELD IL 60585
    824   MOORE, WILLIAM                  05/10/2010   Wages - 507(a)(3)         Allowed       5300-000             $0.00        $4,516.14    $4,516.14     $2,872.26         $0.00      $1,643.88        $0.00
         6101 N. SHERIDAN ROAD
         UNIT 10a
         CHICAGO IL 60660
Claim Notes:    9/1/15 - Claimant updated address to 6101 N. Sheridan Road, Unit 10A, Chicago, IL 60660. jmm
    826   SALLY SHAPIRO                   05/10/2010   Wages - 507(a)(3)         Allowed       5300-000             $0.00        $4,429.92    $4,429.92     $2,817.43         $0.00      $1,612.49        $0.00
           8-B NEW STREET
           RIDGEFIELD CT 06877
Claim Notes:     CELL: 347-675-0824
                 WORK: 212-279-2080, EXT. 11348


                 Okay to pay.


                9/18/17 -ADDRESS CHANGED TO: 8-B NEW STREET, RIDGEFIELD, CT 06877. SENDING NEW CHECK TODAY.
    830   JEFFREY ASCHENBACH        05/10/2010 Wages - 507(a)(3)   Allowed     5300-000         $0.00   $7,419.80                             $7,419.80     $4,718.99         $0.00      $2,700.81        $0.00
          611 CIRCLE AVE
          FOREST PARK IL 60130
    850   CARVAJAL, MANUEL                05/12/2010   Wages - 507(a)(3)         Allowed       5300-000             $0.00        $4,402.60    $4,402.60     $2,800.05         $0.00      $1,602.55        $0.00
          825 SPRING CT.
          LAKE ZURICH IL 60047
    867   LANGE, TIMOTHY                  05/13/2010   Wages - 507(a)(3)         Allowed       5300-000             $0.00        $2,115.38    $2,115.38     $1,345.38         $0.00       $770.00         $0.00
           1163 S. SCOVILLE AVE.
           OAK PARK IL 60304
                                         Case 09-44943               Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                              Desc Page
                                                                                                                                                                   Main No: 277                Exhibit C
                                                                                    Document     Page 487 of 541

  Case No.                      09-44943-DLT                                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim           Claim Class           Claim        Uniform       Scheduled         Claim             Amount        Amount         Interest          Tax           Net
  No.:                                       Date                                 Status      Tran Code       Amount          Amount             Allowed         Paid                                      Remaining
                                                                                                                                                                                                            Balance

    876   MIHALJEVIC, ANTONIA             05/13/2010   Wages - 507(a)(3)        Allowed        5300-000             $0.00       $2,968.14         $2,968.14      $1,887.74         $0.00       $1,080.40        $0.00
          6264 N. KNOX
          CHICAGO IL 60646
    881   MCGILL, TRAJAN                  05/13/2010   Wages - 507(a)(3)        Allowed        5300-000             $0.00       $5,672.93         $5,672.93      $3,607.99         $0.00       $2,064.94        $0.00
          218 TWIN OAKS DR.
          ROCHESTER IL 62563
Claim Notes:  ADDRESS CHANGED FROM 4248 S PINE AVE, MILWAUKEE, WI 53207 ON 10/5/15 PER PHONE CALL WITH CLAIMANT. STOPPED PAYMENT ON CHECK AND ISSUED
              NEW CHECK TO NEW ADDRESS. JZ
    901   BOWEN, KEITH          05/14/2010 Wages - 507(a)(3)   Allowed     5300-000          $0.00     $4,516.14   $4,516.14  $2,872.26     $0.00    $1,643.88                                                  $0.00
         748 Sanborn
         Des Plaines IL 60016
Claim Notes: 9/1/15 Claimant called - 708-250-8225, with new address: changed from 1375 Rebecca Drive, Hoffman Estates, IL 60169 to 748 Sanborn, Des Plaines, IL 60016. jmm
    903   HEATHER TEHENSKY                05/14/2010   Wages - 507(a)(3)        Allowed        5300-000             $0.00       $4,032.54         $4,032.54      $2,564.70         $0.00       $1,467.84        $0.00
          1560 N. SANDBURG TER.
          APT. 3005
          CHICAGO IL 60610-7727
Claim Notes:      ADDRESS CHANGED FROM ARNO GERBRECHT, 2924 LINCOLN AVE SUITE 200, CHICAGO, IL 60657 PER PHONE CALL WITH CLAIMANT ON 9/1/15. JZ


               Phone No. (419) 902-2205. jmm
    904   BRADFORD, DREW               05/14/2010      Wages - 507(a)(3)        Allowed        5300-000             $0.00       $5,370.18         $5,370.18      $3,415.43         $0.00       $1,954.75        $0.00
         2290 CONGRESSIONAL LANE
         RIVERWOODS IL 60015
Claim Notes: 9/22/17 - Drew Bradford is deceased. His father Brian Bradford will take the check. 2290 Congressional Lane, Riverwoods, IL 60015
      1 QWEST                      12/10/2009          General Unsecured        Allowed        7100-000             $0.00      $65,041.28        $65,041.28     $65,041.28         $0.00          $0.00         $0.00
        COMMUNICATIONS                                 726(a)(2)
        COMPANY LLC
         ATTN: JANE FREY
         1801 CALIFORNIA ST RM 900
         DENVER CO 80202-2658
Claim Notes: OKAY TO PAY
                                          Case 09-44943               Doc 1254          Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                           CLAIM ANALYSIS REPORT
                                                                                                                                                           Desc Page
                                                                                                                                                                Main No: 278               Exhibit C
                                                                                       Document     Page 488 of 541

   Case No.                      09-44943-DLT                                                                                                    Trustee Name:            Gus A. Paloian
   Case Name:                    CANOPY FINANCIAL, INC.                                                                                          Date:                    10/5/2018
   Claims Bar Date:              05/14/2010

 Claim                Creditor Name          Claim            Claim Class           Claim        Uniform        Scheduled        Claim        Amount        Amount        Interest         Tax            Net
  No.:                                        Date                                  Status      Tran Code        Amount          Amount       Allowed         Paid                                     Remaining
                                                                                                                                                                                                        Balance

      2 QWEST                        12/10/2009 General Unsecured                Allowed        7100-000               $0.00      $5,439.60    $5,439.60      $5,439.60        $0.00          $0.00         $0.00
        COMMUNICATIONS                            726(a)(2)
        COMPANY LLC
         ATTN: JANE FREY
         1801 CALIFORNIA ST RM 900
         DENVER CO 80202-2658
Claim Notes: Back-up received from Qwest on 11/18/13. Chris to call to substantiate obligation.
      3   IPSWITCH, INC.                   12/14/2009   General Unsecured          Allowed       7100-000              $0.00     $13,475.00   $13,475.00     $13,475.00        $0.00          $0.00         $0.00
                                                        726(a)(2)
           83 HARTWELL AVENUE
           LEXINGTON MA 02421
Claim Notes:      Okay to pay


                  ADDRESS CHANGED FROM 10 MAGUIRE RD., STE. 220, LEXINGTON, MA 02421 ON 10/19/15 PER GOOGLE SEARCH. CHECK SENT TO NEW ADDRESS. JZ
      4   LEAF                     12/15/2009 General Unsecured     Allowed    7100-000            $0.00  $126,410.26 $116,410.26  $116,410.26                                 $0.00          $0.00         $0.00
                                                        726(a)(2)
         P.O. BOX 644006
         CINCINNATI OH 45264-4006
Claim Notes:    Shouldn't be secured. Check with R. Angart about return of equipment. Amount should be reduced for mitigation.
      7   TOP LAYER SECURITY               12/18/2009   General Unsecured          Allowed       7100-000              $0.00     $37,400.67   $37,400.67     $37,400.67        $0.00          $0.00         $0.00
                                                        726(a)(2)
           C/O Corero Network Security
           1 Cabot Road
           HUDSON MA 01581
Claim Notes:      Okay to pay


                  ADDRESS CHANGED FROM 2400 COMPUTER DR., WESTBOROUGH, MA 01581 ON 10/19/15 PER GOOGLE SEARCH. CHECK RE-SENT TO NEW ADDRESS. JZ
                                         Case 09-44943                Doc 1254           Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                                  Desc Page
                                                                                                                                                       Main No: 279                Exhibit C
                                                                                        Document     Page 489 of 541

  Case No.                      09-44943-DLT                                                                                            Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                  Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim            Claim Class              Claim    Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                     Status    Tran Code   Amount       Amount       Allowed         Paid                                      Remaining
                                                                                                                                                                                                Balance

    13   DELL MARKETING, L.P.            12/21/2009    General Unsecured             Allowed   7100-000         $0.00   $57,874.18   $57,874.18     $57,874.18         $0.00          $0.00         $0.00
                                                       726(a)(2)
         C/O SABRINA L.
         STREUSAND, ESQ.
         STREUSAND & LANDON,
         L.L.P.
         811 BARTON SPRINGS RD.,
         SUITE 811
         Austin TX 78704
Claim Notes:   Okay to pay


               ADDRESS CHANGED FROM 515 CONGRESS AVENUE, STE. 2523, AUSTIN TX 78701 ON 1/21/16 PER PHONE CONVERSATION WITH SABRINA STRUESAND. JZ
    14   BROADVIEW              12/21/2009 General Unsecured   Allowed      7100-000           $0.00      $896.54    $896.54     $896.54       $0.00                                  $0.00         $0.00
         NETWORKS                          726(a)(2)
         C/O LISA LACALLE
         800 WESTCHESTER AVE
         RYE BROOK NY 10573
Claim Notes:   Okay to pay


               ADDRESS CHANGED FROM 45-18 COURT SQUARE, LIC, NY 11101 ON 10/19/15 PER GOOGLE SEARCH. CHECK SENT TO NEW ADDRESS. JZ
    37   GENERAL ELECTRIC        12/22/2009 General Unsecured   Allowed      7100-000         $0.00    $57,153.88  $45,371.99   $45,371.99                             $0.00          $0.00         $0.00
         CAPITAL CORP                       726(a)(2)
         1010 THOMAS EDISON BLVD
         SW
         CEDAR RAPIDS IA 52404
Claim Notes:   Call to determine mitigation. Possibly call R. Angart about amount.


              GE FILED AMENDED CLAIM ON 5/5/15
    94   BRUCE R CANNY          01/05/2010 General Unsecured                         Allowed   7100-000         $0.00     $776.14      $776.14          $776.14        $0.00          $0.00         $0.00
                                                       726(a)(2)
         410 SAMUEL DR
         MADISON WI 53717-2143
Claim Notes:   Wage claim


               ADDRESS CHANGED FROM 6060 SOUTHWEST RD APT B, PLATTEVILLE, WI 53818 ON 9/30/15 PER FORWARDING ADDRESS LABEL. JZ
                                            Case 09-44943               Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                            CLAIM ANALYSIS REPORT
                                                                                                                                                                Desc Page
                                                                                                                                                                     Main No: 280               Exhibit C
                                                                                        Document     Page 490 of 541

   Case No.                       09-44943-DLT                                                                                                        Trustee Name:            Gus A. Paloian
   Case Name:                     CANOPY FINANCIAL, INC.                                                                                              Date:                    10/5/2018
   Claims Bar Date:               05/14/2010

 Claim                Creditor Name            Claim            Claim Class          Claim         Uniform       Scheduled          Claim         Amount         Amount        Interest         Tax            Net
  No.:                                          Date                                 Status      Tran Code        Amount           Amount         Allowed          Paid                                     Remaining
                                                                                                                                                                                                             Balance

    195   A-1 TECHNOLOGY                    01/25/2010    General Unsecured         Allowed        7100-000             $0.00       $14,938.75     $14,938.75     $14,938.75        $0.00          $0.00          $0.00
                                                          726(a)(2)
         115 BROADWAY, STE. 1304
         NEW YORK NY 10006
Claim Notes: Okay to pay.
  360A    230 W. MONROE PT LLC              02/02/2010    General Unsecured         Allowed        7100-000             $0.00      $267,259.34    $267,259.34    $161,030.30        $0.00          $0.00    $106,229.04
                                                          726(a)(2)
           WILLIAM B GUTHRIE
           DLA PIPER LLP US
           203 N LASALLE ST
           STE 1900
           CHICAGO IL 60601
Claim Notes:      Rejection order entered 1/27/10. Claim o.k. to pay.


                ADDRESS CHANGED FROM 230 W MONROE ON 9/24/15 PER GOOGLE SEARCH RESULTS. JZ
    423 HSW INTERNATIONAL,           02/09/2010 General Unsecured Allowed  7100-000        $0.00                                    $28,554.82     $28,554.82     $28,554.82        $0.00          $0.00          $0.00
        INC.                                    726(a)(2)
         ARNALL GOLDEN GREGORY
         LLP
         C/O FRANK N. WHITE
         171 17TH ST., NW, STE. 2100
         Atlanta GA 30363-1031
Claim Notes: Okay to pay.
    447 DEWITT STERN GROUP              02/17/2010 General Unsecured                Allowed        7100-000               $0.00      $41,294.46    $41,294.46     $41,294.46        $0.00          $0.00          $0.00
        INC                                           726(a)(2)
         420 LEXINGTON AVE., STE.
         2700
         NEW YORK NY 10170
Claim Notes: Okay to pay. Jennifer to object to the duplicate individual claims as paid by Dewitt: 144, 146, 147, 148, 149, and 150.
                                       Case 09-44943             Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                 CLAIM ANALYSIS REPORT
                                                                                                                                            Desc Page
                                                                                                                                                 Main No: 281                 Exhibit C
                                                                             Document     Page 491 of 541

  Case No.                      09-44943-DLT                                                                                       Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                             Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class       Claim       Uniform       Scheduled     Claim        Amount        Amount         Interest         Tax            Net
  No.:                                   Date                              Status     Tran Code      Amount       Amount        Allowed        Paid                                       Remaining
                                                                                                                                                                                           Balance

  583A  FRANCHISE TAX          03/08/2010           General Unsecured     Allowed      7100-000           $0.00      $428.95      $428.95          $428.95        $0.00          $0.00         $0.00
        BOARD                                       726(a)(2)
         BANKRUPTCY SECTION MS
         A340
         PO BOX 2952
         SACRAMENTO CA
         95812-2952
Claim Notes: OKAY TO PAY
  627B   ROWND, JOHN W.                06/28/2018
                                           General Unsecured              Allowed      7100-000           $0.00      $976.72      $976.72            $0.00        $0.00          $0.00       $976.72
                                           726(a)(2)
Claim Notes:    GENERAL UNSECURED PORTION OF CLAIM
  696B   MUCHER, THOMAS                06/28/2018
                                           General Unsecured              Allowed      7100-000           $0.00      $467.43      $467.43            $0.00        $0.00          $0.00       $467.43
                                           726(a)(2)
Claim Notes:    GENERAL UNSECURED PORTION OF CLAIM
   737   CAMILLE M                     04/26/2010   General Unsecured   Disallowed     7100-000           $0.00   $100,000.00       $0.00            $0.00        $0.00          $0.00         $0.00
         JONES-MITCHELL                             726(a)(2)
          5238 S KENWOOD AVE #3
          CHICAGO IL 60615
Claim Notes:    PURSUANT TO COURT ORDER DATED 11/4/15, CLAIM IS DISALLOWED IN ITS ENTIRETY.


                EEOC judgment claim


              5/5/15 - NOTICE OF WITHDRAWAL OF CLAIM SENT TO CLAIMANT FOR SIGNATURE.
   886  WOLTERS KLUWER                  05/14/2010 General Unsecured              Allowed 7100-000        $0.00     $6,019.09       $0.00            $0.00        $0.00          $0.00         $0.00
        FINANCIAL SERVICES,                           726(a)(2)
         C/O DEBORAH M. GUTFELD,
         ESQ.
         NEAL, GERBER & EISENBERG
         LLP
         2 NORTH LASALLE STREET,
         SUITE 1700
         CHICAGO, ILLINOIS 6060
         6060
Claim Notes: Claim disallowed in its entirety pursuant to Court Order dated 2/24/16.
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 282                 Exhibit C
                                                                                    Document     Page 492 of 541

  Case No.                      09-44943-DLT                                                                                         Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                               Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim          Claim Class           Claim      Uniform     Scheduled    Claim        Amount        Amount         Interest         Tax            Net
  No.:                                      Date                                 Status     Tran Code   Amount       Amount       Allowed        Paid                                       Remaining
                                                                                                                                                                                             Balance

    887 WOLTERS KLUWER                  05/14/2010 General Unsecured              Allowed   7100-000         $0.00   $19,565.53       $0.00            $0.00        $0.00          $0.00         $0.00
        FINANCIAL SERVICES,                           726(a)(2)
         C/O DEBORAH M. GUTFELD,
         ESQ.
         NEAL, GERBER & EISENBERG
         LLP
         2 NORTH LASALLE STREET
         17
Claim Notes: Claim disallowed in its entirety pursuant to Court Order dated 2/24/16.
    905   STEVE MCLAUGHLIN               05/14/2010   General Unsecured         Allowed     7100-000         $0.00        $0.00       $0.00            $0.00        $0.00          $0.00         $0.00
                                                      726(a)(2)
         SKADDEN ARPS SLATE ET
         AL
         155 N WACKER DRIVE SUITE
         2700
         CHICAGO IL 60606
Claim Notes: Get Notice of Withdrawal signed.
    940   MARKETWIRE INC                 07/19/2010   General Unsecured         Allowed     7100-000         $0.00     $748.75      $748.75          $748.75        $0.00          $0.00         $0.00
                                                      726(a)(2)
         100 N SEPULVEDA BLVD
         SUITE 325
         EL SEGUNDO CA 90245
Claim Notes: Okay to pay.
    937   FIFTH THIRD BANK               06/09/2010   Tardy General           Disallowed    7200-000         $0.00   $36,389.74       $0.00            $0.00        $0.00          $0.00         $0.00
                                                      Unsecured 726(a)(3)
         ALAN J STATMAN &
         TERESA M DICKINSON
         200 W MADISON ST SUITE
         3820
         CHICAGO IL 60606
Claim Notes: Claim withdrawn per Court Order entered 6/9/10.
                                         Case 09-44943               Doc 1254        Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                Desc Page
                                                                                                                                                     Main No: 283               Exhibit C
                                                                                    Document     Page 493 of 541

  Case No.                      09-44943-DLT                                                                                           Trustee Name:           Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                 Date:                   10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim            Claim Class          Claim    Uniform     Scheduled       Claim        Amount        Amount       Interest         Tax            Net
  No.:                                       Date                                 Status   Tran Code   Amount         Amount        Allowed        Paid                                     Remaining
                                                                                                                                                                                             Balance

    950 FOUNDATION CAPITAL            09/21/2011       Tardy General          Allowed      7200-000         $0.00   $8,000,000.58       $0.00          $0.00        $0.00          $0.00         $0.00
        VI, LP                                         Unsecured 726(a)(3)
         Pillsbury Winthrop, Shaw,
         Pittman LLP
         650 Town Center Drive, Suite
         700
         Costa Mesa CA 92626
Claim Notes: Subordinated PER Stipulation.
    953   JOHN R INGRAM                   12/07/2011   Tardy General         Disallowed    7200-000         $0.00      $5,235.14        $0.00          $0.00        $0.00          $0.00         $0.00
                                                       Unsecured 726(a)(3)
         8615 Hidden Acre Ct
         Clarkston MI 48348
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    954   CHRISTOPHER PALMER              04/25/2012   Tardy General         Disallowed    7200-000         $0.00      $8,421.00        $0.00          $0.00        $0.00          $0.00         $0.00
                                                       Unsecured 726(a)(3)
         1057 Eagle Rd Apt Q-41
         Wayne PA 19087
Claim Notes:    THIS CLAIM AMENDS CLAIM 670 - COURT FIXED CLAIM 670 TO REFLECT AMENDMENT.
    956   LEWIS STERNBERG                 06/19/2012   Tardy General         Disallowed    7200-000         $0.00      $6,811.25        $0.00          $0.00        $0.00          $0.00         $0.00
                                                       Unsecured 726(a)(3)
         32 Domingo Ave # 1
         Berkeley CA 94705
Claim Notes: Pursuant to omnibus Court Order withdrawing claims entered 4/17/13
    957   LESTER LAMPERT, INC.            10/09/2012   Tardy General          Allowed      7200-000         $0.00    $100,000.00        $0.00          $0.00        $0.00          $0.00         $0.00
                                                       Unsecured 726(a)(3)
         c/o George Apostolides
         ARNSTEIN & LEHR LLP
         120 S. Riverside Plaza, Suite 1200
         Chicago IL 60606
Claim Notes:     Disallowed per Court Order dated 11/20/12
                                         Case 09-44943              Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                        CLAIM ANALYSIS REPORT
                                                                                                                                                        Desc Page
                                                                                                                                                             Main No: 284                Exhibit C
                                                                                    Document     Page 494 of 541

  Case No.                      09-44943-DLT                                                                                                 Trustee Name:              Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                       Date:                      10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name          Claim          Claim Class           Claim        Uniform     Scheduled       Claim          Amount           Amount        Interest         Tax            Net
  No.:                                      Date                                 Status      Tran Code    Amount         Amount          Allowed           Paid                                      Remaining
                                                                                                                                                                                                      Balance

    963   RIDGESTONE BANK                06/07/2013   Tardy General             Allowed       7200-000         $0.00          $0.00           $0.00            $0.00         $0.00          $0.00         $0.00
                                                      Unsecured 726(a)(3)
          ROBERT NACHMAN
          BARACK FERRAZZANO
          KIRSCHBAUM &
          NAGELBERG LLP
          200 W. MADISON STREET
          SUITE 3900
          CHICAGO IL 60606
Claim Notes:     AMOUNT UNKNOWN - SEE ADDENDUM


               Tardy claim. Subject to pending adversary litigation.
    753 SPECTRUM EQUITY                  04/28/2010 Subordinated General         Allowed       7400-000        $0.00 $62,500,007.00 $62,500,007.00     $32,072,991.30        $0.00          $0.00 $30,427,015.70
        INVESTORS V LP                                Unsecured
         & SPECTRUM INVESTMENTS
         MGRS' FUND LP
         C/O PROSKAUER ROSE LLP
         70 W MADISON SUITE 3800
         CHICAGO IL 60602
Claim Notes: Allowed, but subordinated to all allowed claims non subordinated claims. See Dkt. No. 619
    947 STATE STREET BANK &           08/26/2011      Subordinated General      Allowed       7400-000         $0.00   $4,803,000.00   $4,803,000.00    $2,465,976.40        $0.00          $0.00 $2,337,023.60
        TRUST CO., AS                                 Unsecured
        TRUSTEE FOR FIRST
        PLAZA GROUP
         c/o First Plaza Group
         Frank Holozubiec
         c/o Kirkland & Ellis LLP
         601 Lexington Avenue
         New York NY 10022
Claim Notes: Subordinated PER Stipulation.
                                       Case 09-44943              Doc 1254     Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                  CLAIM ANALYSIS REPORT
                                                                                                                                              Desc Page
                                                                                                                                                   Main No: 285                Exhibit C
                                                                              Document     Page 495 of 541

  Case No.                      09-44943-DLT                                                                                        Trustee Name:             Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                              Date:                     10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class        Claim    Uniform     Scheduled       Claim          Amount          Amount        Interest         Tax            Net
  No.:                                   Date                              Status    Tran Code   Amount         Amount          Allowed          Paid                                      Remaining
                                                                                                                                                                                            Balance

   948   PERFORMANCE                   08/26/2011   Subordinated General   Allowed   7400-000         $0.00   $5,197,000.00   $5,197,000.00   $2,668,607.45        $0.00          $0.00 $2,528,392.55
         DIRECT INVESTMENTS                         Unsecured
         II, L.P.
         c/o Frank Holozubiec
         Kirkland & Ellis LLP
         601 Lexington Avenue
         New York NY 10022
Claim Notes: Subordinated PER Stipulation.
   949  FOUNDATION CAPITAL            09/21/2011    Subordinated General   Allowed   7400-000         $0.00   $1,999,993.37   $1,999,993.37   $1,024,622.92        $0.00          $0.00    $975,370.45
        VI, LP                                      Unsecured
         Pillsbury Winthrop, Shaw,
         Pittman LLP
         650 Town Center Drive, Suite
         700
         Costa Mesa CA 92626
Claim Notes: Subordinated PER Stipulation.
        CHAMELEON              09/28/2012 EXP. - OTHER                     Allowed   3992-000         $0.00      $3,865.00       $3,865.00       $3,865.00         $0.00          $0.00          $0.00
        STRATEGIC                          PROF. (CH7)
        OPERATIONS
Claim Notes: PAYMENT OF INVOICE NOS. 4158 AND 4164
 PROF    ROBERT HALF LEGAL             08/06/2014
                                            FEES - OTHER       Allowed    3991-000        $0.00   $78,814.44  $78,814.44   $78,814.44                              $0.00          $0.00          $0.00
                                            PROF. (CH7)
Claim Notes:    LEGAL FEES FOR CONTRACT ATTORNEY REGARDING LITIGATION DISCOVERY SERVICES - PURSUANT TO COURT ORDER DATED 9/4/13
 PROF    ROBERT HALF LEGAL             09/17/2014
                                              FEES - OTHER         Allowed   3991-000                 $0.00     $28,183.58      $28,183.58      $28,183.58         $0.00          $0.00          $0.00
                                              PROF. (CH7)
Claim Notes:    PER COURT ORDER DATED 9/10/14 - FOR LEGAL SERVICES RE SOLOMON CASE
  TEE    INTERNATIONAL                              Bond Payments          Allowed   2300-000         $0.00     $20,000.00      $20,000.00      $20,000.00         $0.00          $0.00          $0.00
  BON    SURETIES, LTD.
    D
Claim Notes:  BOND PREMIUM FOR 1/1/11 - 1/1/12
              BOND #016042002
 PAYR    PAYCHEX                              Chapter 7 Operating          Allowed   2690-000         $0.00        $323.78         $323.78          $323.78        $0.00          $0.00          $0.00
  OLL                                               Expenses
Claim Notes:    PAYROLL PROCESSING FEE
                                       Case 09-44943              Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                                   CLAIM ANALYSIS REPORT
                                                                                                                                                   Desc Page
                                                                                                                                                        Main No: 286                Exhibit C
                                                                               Document     Page 496 of 541

  Case No.                      09-44943-DLT                                                                                           Trustee Name:               Gus A. Paloian
  Case Name:                    CANOPY FINANCIAL, INC.                                                                                 Date:                       10/5/2018
  Claims Bar Date:              05/14/2010

 Claim               Creditor Name       Claim           Claim Class         Claim    Uniform     Scheduled         Claim          Amount            Amount        Interest         Tax            Net
  No.:                                   Date                               Status    Tran Code   Amount           Amount          Allowed             Paid                                     Remaining
                                                                                                                                                                                                 Balance

 PAYR    PAYCHEX                                    Chapter 7 Operating     Allowed   2690-000         $0.00         $8,128.14       $8,128.14         $8,128.14        $0.00          $0.00         $0.00
  OLL                                               Expenses
Claim Notes:    PAYROLL
 PAYR    OHIO DEPT. OF JOB                          Chapter 7 Operating     Allowed   2690-000         $0.00          $486.00         $486.00           $486.00         $0.00          $0.00         $0.00
   OLL   AND FAMILY SERVIC                          Expenses
  ADM    FIFTH THIRD BANK                           Other Operating         Allowed   6950-000         $0.00         $9,240.93       $9,240.93         $9,240.93        $0.00          $0.00         $0.00
    IN                                              Expenses
Claim Notes:    BILL PAY SETTLEMENT
  ADM   DELAWARE              12/20/2013 Other State or Local   Allowed   2820-000         $0.00   $152,786.49 $152,786.49                          $152,786.49         $0.00          $0.00         $0.00
    IN  SECRETARY OF STATE               Taxes (post-petition)
Claim Notes: DELAWARE FRANCHISE TAX - POST-PETITION 2010-2012 (BOB WEBER ASSISTED TRUSTEE IN SETTLEMENT OF TAX AMOUNT)
  ADM   DELAWARE              12/20/2013 Other State or Local               Allowed   2820-000         $0.00         $3,383.84       $3,383.84         $3,383.84        $0.00          $0.00         $0.00
    IN  SECRETARY OF STATE               Taxes (post-petition)
Claim Notes: DELAWARE FRANCHISE TAX - PRE-PETITION
  ADM    ORANGE LEGAL                  12/18/2014
                                             Superpriority       Allowed    2990-000                   $0.00        $41,305.18      $41,305.18       $41,305.18         $0.00          $0.00         $0.00
    IN   TECHNOLOGIES                        Administrative
                                             Expenses
Claim Notes:   PER COURT ORDER DATED 9/10/14, LITIGATION DISCOVERY SERVICES
        CANOPY FINANCIAL,              10/04/2018   Surplus Funds Paid to   Allowed   8200-002         $0.00      $(239,820.94)   $(239,820.94)            $0.00        $0.00          $0.00         $0.00
        INC.                                        Debtor
         230 WEST MONROE
         CHICAGO IL 60606
Claim Notes: Debtor Surplus
  360B   230 W. MONROE PT LLC          02/02/2010   Real Estate -           Allowed   4110-000         $0.00      $161,030.30            $0.00             $0.00        $0.00          $0.00         $0.00
                                                    Consensual Liens
         WILLIAM B GUTHRIE
         DLA PIPER LLP US
         230 W. MONROE ST STE 1900
         CHICAGO IL 60601
Claim Notes: Security Deposit.
                                                                                                               $200,279,034.29 $120,067,398.95    $83,482,187.29        $0.00 $116,562.21 $36,710,382.86
                                         Case 09-44943    Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                         CLAIM ANALYSIS REPORT
                                                                                                                                      Desc Page
                                                                                                                                           Main No: 287               Exhibit C
                                                                     Document     Page 497 of 541

Case No.                      09-44943-DLT                                                                                   Trustee Name:           Gus A. Paloian
Case Name:                    CANOPY FINANCIAL, INC.                                                                         Date:                   10/5/2018
Claims Bar Date:              05/14/2010


      CLAIM CLASS SUMMARY TOTALS

                                            Claim Class                     Claim           Amount           Amount                   Interest            Tax                Net
                                                                           Amount           Allowed           Paid                                                        Remaining
                                                                                                                                                                           Balance


           Accountant for Trustee Expenses (Other Firm)                         $32.45           $32.45              $0.00                   $0.00           $0.00                 $32.45

           Accountant for Trustee Fees (Other firm)                         $42,707.00       $42,705.50              $0.00                   $0.00           $0.00           $42,705.50

           Attorney for D-I-P Fees (Chapter 11)                            $351,780.00      $346,317.00      $346,317.00                     $0.00           $0.00                  $0.00

           Attorney for Trustee Expenses (Other Firm)                       $94,034.36       $89,608.54       $89,618.54                     $0.00           $0.00                  $0.00

           Attorney for Trustee Expenses (Trustee Firm)                    $398,279.54      $383,211.41      $380,171.08                     $0.00           $0.00            $3,040.33

           Attorney for Trustee Fees (Other Firm)                         $5,169,409.41    $5,144,884.29    $5,144,884.29                    $0.00           $0.00                  $0.00

           Attorney for Trustee Fees (Trustee Firm)                      $13,018,647.91   $12,801,096.35   $12,747,791.35                    $0.00           $0.00           $53,305.00

           Attorney for Trustee/D-I-P Expenses                              $11,444.87         $8,904.76        $8,904.76                    $0.00           $0.00                  $0.00

           Bond Payments                                                    $20,000.00       $20,000.00       $20,000.00                     $0.00           $0.00                  $0.00

           Chapter 7 Operating Expenses                                       $8,937.92        $8,937.92        $8,937.92                    $0.00           $0.00                  $0.00

           Claims of Governmental Units - 507(8)                            $37,120.20       $37,120.20       $37,120.20                     $0.00           $0.00                  $0.00

           EXP. - OTHER PROF. (CH7)                                           $3,865.00        $3,865.00        $3,865.00                    $0.00           $0.00                  $0.00

           FEES - OTHER PROF. (CH7)                                        $106,998.02      $106,998.02      $106,998.02                     $0.00           $0.00                  $0.00

           General Unsecured 726(a)(2)                                     $844,721.39      $697,354.88      $589,681.69                     $0.00           $0.00          $107,673.19

           Other Chapter 7 Administrative Expenses                         $260,837.51      $260,837.51      $260,837.51                     $0.00           $0.00                  $0.00

           Other Operating Expenses                                           $9,240.93        $9,240.93        $9,240.93                    $0.00           $0.00                  $0.00

           Other Professional Expenses                                      $13,441.43       $13,441.43       $13,441.43                     $0.00           $0.00                  $0.00

           Other Professional Expenses (Prior Chapter)                      $27,096.24            $0.00              $0.00                   $0.00           $0.00                  $0.00

           Other Professional Fees (Prior Chapter)                         $542,867.50      $241,402.10      $241,402.10                     $0.00           $0.00                  $0.00

           Other Professional Fees (Used for m                             $920,390.00      $907,386.50      $907,386.50                     $0.00           $0.00                  $0.00

           Other State or Local Taxes (post-petition)                      $156,170.33      $156,170.33      $156,170.33                     $0.00           $0.00                  $0.00

           priority 507(a)(8) other                                         $13,344.34         $1,211.87        $1,211.87                    $0.00           $0.00                  $0.00
                                          Case 09-44943         Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55
                                                                               CLAIM ANALYSIS REPORT
                                                                                                                                           Desc Page
                                                                                                                                                Main No: 288               Exhibit C
                                                                           Document     Page 498 of 541

Case No.                       09-44943-DLT                                                                                       Trustee Name:           Gus A. Paloian
Case Name:                     CANOPY FINANCIAL, INC.                                                                             Date:                   10/5/2018
Claims Bar Date:               05/14/2010

           Priority Unsecured Claims                                            $2,677,641.30    $2,333,074.81    $2,333,072.05                   $0.00           $0.00                $210.18

           Real Estate - Consensual Liens                                        $161,030.30            $0.00            $0.00                    $0.00           $0.00                  $0.00

           Subordinated General Unsecured                                      $74,500,000.37   $74,500,000.37   $38,232,198.07                   $0.00           $0.00       $36,267,802.30

           Superpriority Administrative Expenses                                  $41,305.18       $41,305.18       $41,305.18                    $0.00           $0.00                  $0.00

           Surplus Funds Paid to Debtor                                         ($239,820.94)    ($239,820.94)           $0.00                    $0.00           $0.00                  $0.00

           Tardy General Unsecured 726(a)(3)                                    $8,156,857.71           $0.00            $0.00                    $0.00           $0.00                  $0.00

           Trustee Compensation                                                 $2,620,837.25    $2,620,837.25    $2,388,210.92                   $0.00           $0.00          $232,626.33

           Trustee Expenses                                                            $0.00            $0.00            $0.00                    $0.00           $0.00                  $0.00

           U. S. Trustee Quarterly Fees                                           $13,028.59         $6,528.59        $6,528.59                   $0.00           $0.00                  $0.00

           Unsecured Claims Allowed Under 502(f) to 507(a)(2)                  $89,981,219.24   $19,209,177.76   $19,206,190.18                   $0.00           $0.00            $2,987.58

           Wages - 507(a)(3)                                                     $315,568.94      $315,568.94      $200,701.78                    $0.00     $116,562.21                  $0.00
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55                     Desc Main
                                    Document     Page 499 of 541


                                                                                                Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           09-44943-DLT
Case Name:          CANOPY FINANCIAL, INC.
Trustee Name:       Gus A. Paloian

                                                                Balance on hand:                 $1,758,818.34


         Claims of secured creditors will be paid as follows:

Claim No. Claimant                    Claim Asserted             Allowed         Interim              Proposed
                                                                Amount of     Payments to              Amount
                                                                   Claim            Date
      360B 230 W. MONROE PT               $161,030.30                $0.00             $0.00                 $0.00
           LLC


                                          Total to be paid to secured creditors:                         $0.00
                                                           Remaining balance:                    $1,758,818.34

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                    Total        Interim              Proposed
                                                                Requested     Payments to             Payment
                                                                                    Date
Gus A. Paloian, Trustee Fees                              $2,620,837.25      $2,388,210.92          $232,626.33
SEYFARTH SHAW LLP, Attorney for Trustee Fees             $12,801,096.35 $12,747,791.35               $53,305.00
SEYFARTH SHAW LLP, Attorney for Trustee                     $383,211.41        $380,171.08            $3,040.33
Expenses
KUTCHINS, ROBBINS & DIAMOND, Accountant                          $2,765.00             $0.00          $2,765.00
for Trustee Fees
POPOWCER KATTEN, LTD., Accountant for                               $32.45             $0.00                $32.45
Trustee Expenses
Other: BALLARD SPAHR LLP, Attorney for                           $3,775.00          $3,775.00                $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for                         $16,400.50         $16,400.50                $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for                         $19,641.73         $19,641.73                $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for                         $42,960.70         $42,960.70                $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for                         $61,993.50         $61,993.50                $0.00
Trustee Fees



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 500 of 541


Other: JENNER & BLOCK LLP, Attorney for               $63,708.90    $63,708.90         $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $238,090.10   $238,090.10         $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $376,470.00   $376,470.00         $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $473,380.80   $473,380.80         $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $623,105.00   $623,105.00         $0.00
Trustee Fees
Other: JENNER & BLOCK LLP, Attorney for              $643,376.00   $643,376.00         $0.00
Trustee Fees
Other: LEGALPEOPLE, Attorney for Trustee Fees        $119,668.55   $119,668.55         $0.00
Other: LEGALPEOPLE, LLC, Attorney for Trustee         $50,895.00    $50,895.00         $0.00
Fees
Other: LEGALPEOPLE, LLC, Attorney for Trustee         $61,066.45    $61,066.45         $0.00
Fees
Other: LEGALPEOPLE, LLC, Attorney for Trustee        $243,382.80   $243,382.80         $0.00
Fees
Other: PAINE HAMBLEN LLP, Attorney for                   $945.00      $945.00          $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                 $1,037.50     $1,037.50         $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                 $1,076.25     $1,076.25         $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                 $2,607.50     $2,607.50         $0.00
Trustee Fees
Other: PAINE HAMBLEN LLP, Attorney for                 $4,522.50     $4,522.50         $0.00
Trustee Fees
Other: POLSINELLI SHUGHART PC, Attorney for            $5,038.72     $5,038.72         $0.00
Trustee Fees
Other: POLSINELLI SHUGHART PC, Attorney for            $7,129.00     $7,129.00         $0.00
Trustee Fees
Other: POLSINELLI SHUGHART PC, Attorney for           $18,346.54    $18,346.54         $0.00
Trustee Fees
Other: POLSINELLI SHUGHART PC, Attorney for           $24,629.50    $24,629.50         $0.00
Trustee Fees
Other: POLSINELLI SHUGHART PC, Attorney for           $28,540.00    $28,540.00         $0.00
Trustee Fees
Other: POLSINELLI SHUGHART PC, Attorney for           $31,452.00    $31,452.00         $0.00
Trustee Fees
Other: POLSINELLI SHUGHART PC, Attorney for           $83,518.48    $83,518.48         $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55       Desc Main
                                    Document     Page 501 of 541


Trustee Fees
Other: SNELL & WILMER, Attorney for Trustee           $16,726.00      $16,726.00          $0.00
Fees
Other: SNELL & WILMER L.L.P., Attorney for               $500.00         $500.00          $0.00
Trustee Fees
Other: SNELL & WILMER LLP, Attorney for                $2,184.50       $2,184.50          $0.00
Trustee Fees
Other: SPERLING & SLATER P.C., Attorney for          $145,132.00     $145,132.00          $0.00
Trustee Fees
Other: SPERLING & SLATER P.C., Attorney for          $268,680.12     $268,680.12          $0.00
Trustee Fees
Other: SPERLING & SLATER P.C., Attorney for         $1,421,725.00   $1,421,725.00         $0.00
Trustee Fees
Other: STEARNS WEAVER MILLER WEISSLER                 $12,410.00      $12,410.00          $0.00
, Attorney for Trustee Fees
Other: WINTHROP & WEINSTINE , Attorney for               $433.00         $433.00          $0.00
Trustee Fees
Other: WINTHROP & WEINSTINE, Attorney for                $475.00         $475.00          $0.00
Trustee Fees
Other: WINTHROP & WEINSTINE, Attorney for                $486.52         $486.52          $0.00
Trustee Fees
Other: WINTHROP & WEINSTINE, Attorney for              $2,065.00       $2,065.00          $0.00
Trustee Fees
Other: BALLARD SPAHR LLP, Attorney for                    $61.40          $61.40          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                  $525.04         $525.04          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                $1,015.15       $1,015.15          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                $1,228.43       $1,228.43          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                $1,256.67       $1,256.67          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                $2,435.64       $2,435.64          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                $4,705.34       $4,705.34          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                $5,152.02       $5,162.02          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for                $6,148.97       $6,148.97          $0.00
Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $12,297.72      $12,297.72          $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 502 of 541


Trustee Expenses
Other: JENNER & BLOCK LLP, Attorney for               $14,642.13    $14,642.13         $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                     $3.70        $3.70          $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                    $21.60       $21.60          $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                   $160.00      $160.00          $0.00
Trustee Expenses
Other: PAINE HAMBLEN LLP, Attorney for                   $247.80      $247.80          $0.00
Trustee Expenses
Other: PAINE HAMBLEN, LLP, Attorney for                  $444.28      $444.28          $0.00
Trustee Expenses
Other: POLSINELLI SHUGHART PC, Attorney for              $320.05      $320.05          $0.00
Trustee Expenses
Other: POLSINELLI SHUGHART PC, Attorney for            $1,043.25     $1,043.25         $0.00
Trustee Expenses
Other: POLSINELLI SHUGHART PC, Attorney for            $1,507.58     $1,507.58         $0.00
Trustee Expenses
Other: SNELL & WILMER, Attorney for Trustee            $1,857.60     $1,857.60         $0.00
Expenses
Other: SNELL & WILMER LLP, Attorney for                   $17.59       $17.59          $0.00
Trustee Expenses
Other: SPERLING & SLATER P.C., Attorney for            $3,723.95     $3,723.95         $0.00
Trustee Expenses
Other: SPERLING & SLATER P.C., Attorney for           $17,482.91    $17,482.91         $0.00
Trustee Expenses
Other: SPERLING & SLATER P.C., Attorney for           $32,071.94    $32,071.94         $0.00
Trustee Expenses
Other: STEARNS WEAVER MILLER WEISSLER                  $1,816.05     $1,816.05         $0.00
, Attorney for Trustee Expenses
Other: STEIN & ROTMAN, Attorney for Trustee              $359.38      $359.38          $0.00
Expenses
Other: WINTHROP & WEINSTINE , Attorney for                 $6.24        $6.24          $0.00
Trustee Expenses
Other: WINTHROP & WEINSTINE, Attorney for                 $11.68       $11.68          $0.00
Trustee Expenses
Other: WINTHROP & WEINSTINE, Attorney for                $338.56      $338.56          $0.00
Trustee Expenses
Other: WINTHROP & WEINSTINE, Attorney for                $607.00      $607.00          $0.00
Trustee Expenses
Other: LAW OFFICE OF BRIAN D. SHAPIRO,                   $100.00      $100.00          $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 503 of 541


LLC, Special Counsel for Trustee Expenses
Other: POPOWCER KATTEN, LTD., Accountant              $39,940.50         $0.00     $39,940.50
for Trustee Fees
Other: ALVAREZ & MARSAL, Other Professional           $41,560.00    $41,560.00         $0.00
Fees
Other: ALVAREZ & MARSAL, Other Professional           $52,093.75    $52,093.75         $0.00
Fees
Other: ALVAREZ & MARSAL, Other Professional          $162,692.50   $162,692.50         $0.00
Fees
Other: ALVAREZ & MARSAL, Other Professional          $254,290.00   $254,290.00         $0.00
Fees
Other: ALVAREZ & MARSAL, LLC, Other                   $11,514.00    $11,514.00         $0.00
Professional Fees
Other: CHAMELEON STRATEGIC                             $4,121.75     $4,121.75         $0.00
OPERATIONS, Other Professional Fees
Other: IRELL & MANELLA LLP, Other                      $9,000.00     $9,000.00         $0.00
Professional Fees
Other: ROBERT HALF LEGAL, Other Professional          $13,086.25    $13,086.25         $0.00
Fees
Other: ROBERT HALF LEGAL, Other Professional          $28,183.58    $28,183.58         $0.00
Fees
Other: ROBERT HALF LEGAL, Other Professional          $78,814.44    $78,814.44         $0.00
Fees
Other: SNELL & WLMER LLP, Other Professional             $720.00      $720.00          $0.00
Fees
Other: STONETURN GROUP, LLP, Other                     $5,287.50     $5,287.50         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                     $5,485.00     $5,485.00         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                     $7,362.50     $7,362.50         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                    $32,590.00    $32,590.00         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                    $67,197.50    $67,197.50         $0.00
Professional Fees
Other: STONETURN GROUP, LLP, Other                   $247,282.50   $247,282.50         $0.00
Professional Fees
Other: STONTURN GROUP, LLP, Other                      $6,225.00     $6,225.00         $0.00
Professional Fees
Other: ALVAREZ & MARSAL, Other Professional               $33.03       $33.03          $0.00
Expenses
Other: ALVAREZ & MARSAL, Other Professional            $2,630.37     $2,630.37         $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55                  Desc Main
                                      Document     Page 504 of 541


Expenses
Other: ALVAREZ & MARSAL, Other Professional                     $6,894.18            $6,894.18            $0.00
Expenses
Other: ALVAREZ & MARSAL, LLC, Other                                $13.05              $13.05             $0.00
Professional Expenses
Other: CHAMELEON STRATEGIC                                      $3,865.00            $3,865.00            $0.00
OPERATIONS, Other Professional Expenses
Other: STONETURN GROUP, LLP, Other                                 $33.18              $33.18             $0.00
Professional Expenses
Other: STONETURN GROUP, LLP, Other                                 $33.31              $33.31             $0.00
Professional Expenses
Other: STONETURN GROUP, LLP, Other                              $1,138.80            $1,138.80            $0.00
Professional Expenses
Other: STONETURN GROUP, LLP, Other                              $2,665.51            $2,665.51            $0.00
Professional Expenses


                          Total to be paid for chapter 7 administrative expenses:                  $331,709.61
                                                             Remaining balance:                  $1,427,108.73

         Applications for prior chapter fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim             Proposed
                                                               Requested       Payments to            Payment
                                                                                     Date
POLSINELLI SHUGHART PC                     , Attorney           $5,408.00            $5,408.00            $0.00
for Trustee/D-I-P Fees
JENNER & BLOCK LLP, Attorney for Trustee/D-I-                   $8,796.20            $8,796.20            $0.00
P Expenses
Other: JENNER & BLOCK LLP, Attorney for D-I-P                  $26,014.00           $26,014.00            $0.00
Fees
Other: JENNER & BLOCK LLP, Attorney for D-I-P                 $320,303.00       $320,303.00               $0.00
Fees
Other: POLSINELLI SHUGHART PC, Attorney for                       $108.56             $108.56             $0.00
Trustee/D-I-P Expenses
Other: ALVAREZ & MARSAL, Other Professional                   $241,402.10       $241,402.10               $0.00
Fees
Other: FIFTH THIRD BANK                      , Other            $9,240.93            $9,240.93            $0.00
Operating Expenses


                       Total to be paid to prior chapter administrative expenses:                        $0.00
                                                             Remaining balance:                  $1,427,108.73




UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55              Desc Main
                                    Document     Page 505 of 541


         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $20,945,022.73 must be paid in advance of any dividend to general (unsecured)
creditors.

         Allowed priority claims are:

Claim No. Claimant                                      Allowed Amt.          Interim           Proposed
                                                             of Claim      Payments to          Payment
                                                                                 Date
           5 KATHRINE LEHMAN                                  $134.77           $134.77             $0.00
           6 ROBERT BRECKER                                $18,471.25        $18,471.25             $0.00
           8 STEVEN SACCHI                                  $5,119.31         $5,119.31             $0.00
           9 LISA LEFEBIRE                                    $723.08           $723.08             $0.00
          12 ALIS GHEORSHIES                                  $137.71           $137.71             $0.00
          15 RITA CHAN & HENG F LEE                         $1,959.24         $1,959.24             $0.00
          16 GEORGE ALFONSO                                 $1,351.43         $1,351.43             $0.00
          17 SANTHANA THIRUMALATSMY                         $3,869.59         $3,869.59             $0.00
          18 LAUREN A ERICKSON                              $3,721.46         $3,721.46             $0.00
          19 C RICK HARTER                                  $7,225.98         $7,225.98             $0.00
          20 DANIEL E JENNY                                   $783.77           $783.77             $0.00
          21 ANGELA MENTZ                                     $585.77           $585.77             $0.00
          22 ROBERT L SHARP                                 $2,437.42         $2,437.42             $0.00
          23 RICHARD STEVENSON                              $8,258.48         $8,258.48             $0.00
          24 SHANNON T VAUGHN                                 $486.92           $486.92             $0.00
          25 MARTIN HANCOCK                                      $2.62            $2.62             $0.00
          26 DIMITRI NIKOULINE                                $371.42           $371.42             $0.00
          27 LARISA NIKOULINE                                 $564.08           $564.08             $0.00
          28 ROBERT ROBBINS                                 $3,211.67         $3,211.67             $0.00
          29 STEVEN J & CLAUDIA J ARNOLD                      $742.22           $742.22             $0.00
          30 GARY L ACKERMAN                               $18,309.21        $18,309.21             $0.00
          31 PAM NELSON                                       $277.18           $277.18             $0.00
          32 JEFFERY S PETRIE                               $5,052.07         $5,052.07             $0.00
          33 JONATHON GERICKE                               $4,255.38         $4,255.38             $0.00
          34 CAROL ROLLINS                                  $1,170.63         $1,170.63             $0.00
          35 CARL TRELEAVEN HEALTH                          $2,294.36         $2,294.36             $0.00
             SAVINGS ACCOU
          36 CAROL L POWELL                                 $1,520.56         $1,520.56             $0.00
          38 JEFFREY DOERNER                                $3,723.71         $3,723.71             $0.00
          39 JEFFERY WAYNE BURCH                            $4,334.26         $4,334.26             $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 506 of 541


          40 JOHN CY RAYBURN                           $5,716.04     $5,716.04         $0.00
          41 MATTHEW JAKE CHESNEY                        $303.75      $303.75          $0.00
          42 RICHARD L COLES                           $2,687.45     $2,687.45         $0.00
          44 JEANNIE ESTHER ELIAS                        $100.00      $100.00          $0.00
          45 SAMUEL MAINE                              $6,115.82     $6,115.82         $0.00
          47 JODY M CAMPBELL                             $273.39      $273.39          $0.00
          49 THOMAS L PFOST                               $92.67       $92.67          $0.00
          50 ALLAN KYLE SALLMAN                          $325.43      $325.43          $0.00
          51 HEIDE RENDLEMAN                           $5,971.91     $5,971.91         $0.00
          52 MARY PAT BRAUNSTEIN                         $913.21      $913.21          $0.00
          53 STEPHEN BRAUNSTEIN                        $1,273.05     $1,273.05         $0.00
          54 GREGORY BARTON                            $1,005.92     $1,005.92         $0.00
          55 GREGORY ONSTOTT                               $9.06        $9.06          $0.00
          56 GAYLE PINN                                  $142.23      $142.23          $0.00
          57 FRED JACOBS                                 $561.52      $561.52          $0.00
          58 NORRIS TROY GERTON                        $5,666.38     $5,666.38         $0.00
          59 CAMILLE SCHENKEL                          $9,410.54     $9,410.54         $0.00
          60 TIM HARDING                              $15,756.80    $15,756.80         $0.00
          61 JOHN PREVE                                $1,344.35     $1,344.35         $0.00
          62 DARIN RIDDLES                             $1,837.75     $1,837.75         $0.00
          64 CAROL A D'ANGELO                         $21,960.57    $21,960.57         $0.00
          65 WILLIAM C WOOD JR                         $3,597.74     $3,597.74         $0.00
          66 BETTE SPRAGUE                             $2,382.49     $2,382.47         $0.02
          67 MICHAEL MAHONEY                           $9,421.66     $9,421.66         $0.00
          68 ROGER SPRAGUE                             $9,847.83     $9,847.76         $0.07
          69 SUSAN MAHONEY                            $10,204.00    $10,204.00         $0.00
          70 JEFFREY L MYERS                          $17,774.11    $17,774.11         $0.00
          71 PAYCE LOUIS                                 $593.00      $593.00          $0.00
          72 SHARON NIEMEIER                           $2,664.96     $2,664.96         $0.00
          73 BRENT RANDALL                             $1,642.24     $1,642.24         $0.00
          74 TRACY E BRANTNER                             $89.13       $89.13          $0.00
          75 JOHN C MARIETTA                           $3,254.91     $3,254.91         $0.00
          76 KERRY K CLINE                             $3,921.15     $3,921.15         $0.00
          77 DANIEL M MASCHMEIER                       $5,313.65     $5,752.03         $0.00
          78 BRIAN KLEINFELDT                          $1,716.61     $1,716.61         $0.00
          79 RODGER G BURCH                           $21,094.00    $21,094.00         $0.00
          80 KITTY L MCCARTY                          $12,006.00    $12,006.00         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 507 of 541


          81 ELIZABETH HARRIS                          $1,285.76     $1,285.76         $0.00
          83 JOHN C FROGLEY                           $18,553.06    $18,553.06         $0.00
          84 LARRY MACK                                  $148.63      $148.63          $0.00
          85 KRISTINA OWYOUNG                            $851.38      $851.38          $0.00
          86 SUSAN TANNENBAUM                          $2,951.31     $2,951.31         $0.00
          87 NORM DYER                                   $262.63      $262.63          $0.00
          88 JOHN M CRAPUCHETTES                       $7,053.46     $7,053.46         $0.00
          89 MAIRIN ANNE BRYAN                         $4,032.52     $4,032.52         $0.00
          90 JACK A DILL                               $4,768.40     $4,768.40         $0.00
          91 JUSTIN BURCH                             $13,448.04    $13,448.04         $0.00
          92 DANIEL RAY ORMSBY                         $6,496.74     $6,496.74         $0.00
          93 BRUCE R CANNY                             $7,507.89     $8,124.24         $0.00
          95 KEN CATES                                $18,478.08    $18,478.08         $0.00
          96 RONALD A. BIHLER                            $634.90      $634.90          $0.00
          97 MARGARET LEVY                               $116.62      $116.62          $0.00
          98 EDWARD P NENONEN                          $6,519.72     $6,519.72         $0.00
          99 SCOTT HAZDRA                             $10,276.45    $11,104.60         $0.00
        100 MICHAEL OVERN                              $7,825.10     $7,825.10         $0.00
        101 DIDO GALANG                               $12,449.14    $12,449.14         $0.00
        102 RYAN JAMES PFISTER                         $2,884.62     $3,122.61         $0.00
        103 MICHAEL BISHOP                               $154.21      $154.21          $0.00
        104 JENNIFER NENADOV                           $6,966.34     $7,541.06         $0.00
        105 GARY K GARTNER                            $19,784.76    $19,784.76         $0.00
        106 JAMES EDMOND BEYLOTTE                      $2,346.27     $2,346.25         $0.02
        107 JEFFERY MARSH                              $8,676.25     $9,381.99         $0.00
        108 CHRISTINE SCHULTZ                            $907.74      $907.74          $0.00
        109 WILLIAM BUTLER                             $7,783.90     $7,783.90         $0.00
        110 MELODY HORSEMAN                            $1,711.21     $1,711.21         $0.00
        111 KAREN QUEENAN                                $414.61      $414.61          $0.00
        112 BARRY G STEED                              $5,994.56     $5,994.56         $0.00
        113 NAOMI BUTLER                               $7,783.90     $7,783.90         $0.00
        114 JEFFREY R RUSH                            $14,091.96    $14,091.96         $0.00
        115 ALEXANDER WILLIAMS                         $6,000.00     $6,000.00         $0.00
        116 WALTER BRYANT                                $558.21      $558.21          $0.00
        117 LYNETTE MAYHEW                            $15,890.10    $15,889.96         $0.14
        118 STEVEN PORCARO                            $19,000.00    $19,000.00         $0.00
        119 MARC NOVELL                               $12,294.14    $12,294.03         $0.11


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 508 of 541


        120 DARRELL KAY                               $13,323.21    $13,323.21         $0.00
        121 DAVID BEDINGFIELD                          $4,470.32     $4,470.32         $0.00
        124 IRIT LEVY AND JOHN RECINE                 $19,255.55    $19,255.38         $0.17
        125 SCOTT ROSENSWEIG                           $3,808.76     $3,808.76         $0.00
        126 CARL E CAMPOS                                $545.82      $545.82          $0.00
        127 RORY NOVELL                               $11,134.25    $11,134.15         $0.10
        128 CAROL S KAY                               $13,709.12    $13,709.12         $0.00
        129 RICKY FLOYD                                $2,480.50     $2,480.50         $0.00
        130 ALFREDO FLORES                             $9,134.10     $9,134.10         $0.00
        131 THERESA GALVIN                             $7,035.40     $7,035.34         $0.06
        132 JILL PERRY                                 $1,055.28     $1,055.28         $0.00
        134 JOSEPH MANSO                               $2,684.49     $2,905.97         $0.00
        135 BERI, TINA CHITRAKSHI                      $6,241.55     $6,756.48         $0.00
        136 LOREN GACHEN                               $1,520.96     $1,520.96         $0.00
        137 DAVID HAWRELUK                             $8,061.54     $8,720.25         $0.00
        138 TIMOTHY NYSTROM                            $1,520.56     $1,520.56         $0.00
        139 SCOTT RABIN                                $4,838.68     $5,237.87         $0.00
        140 ALLEN GUNTER                              $11,103.83    $11,103.83         $0.00
        141 JASON FOURNIER                             $3,515.94     $3,806.01         $0.00
        143 WARREN & MICHELLE PETERSEN                 $3,430.78     $3,430.78         $0.00
        145 LINDA FOUNTAINE                            $1,591.64     $1,591.64         $0.00
        151 HELEN GREMLER                              $7,732.44     $7,732.44         $0.00
        152 MARK GREMLER                              $14,306.07    $14,306.07         $0.00
        154 CAROLYNE CHALLICE                            $138.50      $138.50          $0.00
        155 WILLIAM DUNN                               $3,311.59     $3,311.59         $0.00
        157 PERLMAN, RYSELLE D                         $8,979.92     $9,708.89         $0.00
        158 LAWRENCE SHAPIRO                           $9,842.04     $9,842.04         $0.00
        159 ANGELA WALLS                                 $816.02      $816.02          $0.00
        160 DONNA CHRISTIANSON                         $1,143.84     $1,143.84         $0.00
        161 LARRY R. BERNARDINI                        $7,233.77     $7,233.77         $0.00
        163 BARBARA SHAPIRO                           $11,829.46    $11,829.46         $0.00
        164 ALBERT CHIODI                              $1,774.64     $1,774.64         $0.00
        165 MUSUNURI, RAMAMOHAN                       $10,478.49    $11,322.10         $0.00
        166 BRIAN FAHSELT                              $2,473.61     $2,473.61         $0.00
        167 MARY ANN WIRTZ-MACK                           $15.35       $15.35          $0.00
        168 STEPHEN JORDAN                             $8,145.91     $8,145.91         $0.00
        169 LINDA JOHNSON                                $681.67      $681.66          $0.01


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55      Desc Main
                                    Document     Page 509 of 541


        170 CHRISTINE C BERKEFELT                     $12,994.46      $12,994.46         $0.00
        171 COVENTRY HEALTH CARE, INC.             $15,071,916.55 $15,071,916.55         $0.00
        172 BRET GILSDORF                              $7,420.87       $7,420.87         $0.00
        173 ARNE VAN DER HEYDE                         $1,129.55       $1,129.55         $0.00
        174 KAREN BORLA                                $3,444.46       $3,444.46         $0.00
        175 CRAIG FRY                                  $2,773.60       $2,773.60         $0.00
        176 PATRICIA MARTIN                           $11,670.36      $11,670.26         $0.10
        177 BENJAMIN JOHANSON                          $1,399.18       $1,399.18         $0.00
        178 JEONGHO PARK                               $1,736.04       $1,736.04         $0.00
        179 JEFFREY COST                               $5,011.05       $5,011.05         $0.00
        180 DONALD WOLCOTT                             $8,848.07       $8,848.07         $0.00
        181 DIANA M AUSTIN                            $10,453.85      $10,453.85         $0.00
        182 SHAMA ALI                                  $5,047.62       $5,047.57         $0.05
        183 PAUL WHITE                                 $9,498.84       $9,498.84         $0.00
        184 PETER CONNORS                                $405.97        $405.97          $0.00
        185 KYLE SLADE                                 $2,019.66       $2,019.66         $0.00
        186 ALAN HOPFENSPERGER                         $1,818.00       $1,818.00         $0.00
        187 GENE HEUPEL                                  $786.76        $786.76          $0.00
        188 JAMES HUDSON                               $5,190.67       $5,190.67         $0.00
        189 JAMES FLEMING                              $8,103.97       $8,103.97         $0.00
        190 DORSEY KINDLER, JR.                       $19,466.24      $19,466.06         $0.18
        191 LAURIE BATTER                             $10,481.20      $10,481.20         $0.00
        192 THOMAS LUCKENBACH                          $6,076.82       $6,076.82         $0.00
        193 JO ANN FOLEY                               $2,741.55       $2,741.55         $0.00
        196 SCOTT KIRBY                                $6,488.45       $6,488.45         $0.00
        197 JEAN EISEL                                   $633.55        $633.55          $0.00
        198 DAVID KROGDAHL                            $14,762.88      $14,762.88         $0.00
        199 JANET GREENWOOD                           $11,054.85      $11,054.85         $0.00
        200 CHRISTINE CHANNING                         $4,986.56       $4,986.56         $0.00
        201 SHELLEY SULLIVAN                           $1,163.18       $1,163.18         $0.00
        202 CRYSTAL GOODHALL                           $1,564.89       $1,564.89         $0.00
        203 MICHAEL GLODICH                            $3,641.42       $3,641.42         $0.00
        204 WILLIAM GLODICH                            $2,984.05       $2,984.05         $0.00
        206 SUSAN PATTON                              $27,758.70      $27,758.70         $0.00
        207 MICHAEL KOBERSTEIN                         $1,958.24       $1,958.24         $0.00
        208 GEORGENE WHIPKEY                             $421.78        $421.78          $0.00
        209 GREGORY PEREZ                             $13,519.00      $13,519.00         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 510 of 541


        210 MICHAEL GRIBBEN                           $12,165.55    $12,165.44         $0.11
        211 ERIC ESLICH                                $4,909.88     $4,909.88         $0.00
        212 JOHN HEIMANN                               $9,521.15     $9,521.15         $0.00
        213 RONALD BUCCARELLI                          $6,498.00     $6,498.00         $0.00
        215 GREGORY WOOD                              $17,381.24    $17,381.24         $0.00
        216 CLAIRE BRENNEMAN MCMILLAN                  $5,680.61     $5,680.61         $0.00
        217 JAMES C BRAUNWARTH                         $2,978.33        $0.00       $2,978.33
        218 DENA TAYLOR                                  $796.87      $796.87          $0.00
        219 DANIEL FITZSIMMONS                        $28,964.24    $28,964.24         $0.00
        220 LINDA STANLEY                              $1,314.06     $1,314.06         $0.00
        221 SHERRI LYN LEFEBRE                         $2,084.75     $2,084.75         $0.00
        222 WENDY NESTRUD                                $132.21      $132.21          $0.00
        223 LON NESTRUD                                $1,840.69     $1,840.69         $0.00
        224 THOMAS BARTZEN                             $7,299.41     $7,299.35         $0.06
        225 BARBARA SWANSON                            $3,836.80     $3,836.80         $0.00
        226 WILLIAM CLODFELDER                         $9,002.62     $9,002.62         $0.00
        227 CARI KEENER                                  $759.40      $759.40          $0.00
        228 BETTY ASHER                               $11,969.91    $11,969.91         $0.00
        229 DAVID METCALFE                             $5,990.81     $5,990.81         $0.00
        230 CARROL EHRHART                             $3,233.95     $3,233.95         $0.00
        231 MICHAEL NGUYEN                             $6,063.69     $6,063.69         $0.00
        232 MICHELLE FOGLE                            $15,572.65    $15,572.65         $0.00
        233 PATEL, TINA                                $7,982.15     $8,634.78         $0.00
        234 DAVID HUELSMAN                               $299.95      $299.95          $0.00
        235 LARRY GOLUB                               $14,715.73    $14,715.73         $0.00
        236 JOHN & KARA GOLIAN                         $6,431.30     $6,431.30         $0.00
        237 JOHN WATTS                                $12,156.00    $12,155.77         $0.23
        238 PATRICIA DUDLEY                           $11,203.00    $11,203.00         $0.00
        239 GARNIE C DRINNON II                          $184.74      $184.74          $0.00
        240 DONALD WOOD                                $1,751.55     $1,751.55         $0.00
        241 ALEXANDER SEARS                            $3,946.05     $3,946.05         $0.00
        242 ERIKA REED                                 $3,033.58     $3,033.58         $0.00
        243 RYAN REED                                  $3,033.58     $3,033.58         $0.00
        244 THOMAS KUCHARIK                            $4,773.02     $4,773.02         $0.00
        245 JAMES LACOCK III                           $4,506.71     $4,506.71         $0.00
        246 STUART IMRIE                              $19,847.15    $19,847.15         $0.00
        247 NEIL WILLIAMS                             $14,748.00    $14,748.00         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 511 of 541


        248 KENNETH REMMERT                            $5,418.96     $5,418.96         $0.00
        249 GREGORY NESS                              $12,808.55    $12,808.55         $0.00
        250 JULIA WHITE                               $14,704.73    $14,704.73         $0.00
        251 DONALD O WARREN                           $12,565.29    $12,565.29         $0.00
        252 ALTA KREINDLER                            $13,260.82    $13,260.82         $0.00
        253 OLEXIY BUYANSKYY                           $2,664.00     $2,664.00         $0.00
        254 JOHN MITCHA                                $7,763.50     $7,763.50         $0.00
        255 MARGARET NAKAKOJI                          $1,201.66     $1,201.66         $0.00
        256 EDWARD ALKIRE                              $3,253.26     $3,253.26         $0.00
        257 SABINE TUCKER                              $4,197.60     $4,197.60         $0.00
        258 WESTON HIPPLER                             $5,029.13     $5,029.13         $0.00
        259 TIMOTHY HARDER                             $7,136.86     $7,136.86         $0.00
        260 BRAD DENNIS                                $3,894.55     $3,894.55         $0.00
        261 YOLANDA MILLER                             $1,193.48     $1,193.48         $0.00
        262 BARRETT & SARAMMA KNUDSEN                  $2,670.90     $2,670.90         $0.00
        263 KYMBERLEY DEELY                            $1,568.43     $1,568.43         $0.00
        264 BARBARA KEIM                               $2,474.21     $2,474.20         $0.01
        265 JANET PEELE                               $17,176.78    $17,176.78         $0.00
        266 VLADIMIR MAKAROV                           $4,539.12     $4,539.12         $0.00
        267 JULIAN HUTCHINS, SR.                       $4,457.31     $4,457.31         $0.00
        268 MECHTHILD PHILLIPS                           $164.65      $164.65          $0.00
        269 MARTIN SANDERS                            $23,523.56    $23,523.56         $0.00
        270 JOHN JEFFREY ANZEVINO                      $2,348.80     $2,348.80         $0.00
        272 JAMES SIMMONS                              $2,345.22     $2,345.22         $0.00
        273 ANDREA HOLMAN                                $506.86      $506.86          $0.00
        274 DIXIE SIMMONS                              $2,906.09     $2,906.09         $0.00
        276 STEVEN LANSINGH                              $521.68      $521.68          $0.00
        277 ERNEST RIEFENHAUSER                        $2,333.46     $2,333.46         $0.00
        278 DENNIS SCHAEFER                            $8,646.91     $8,646.91         $0.00
        279 MARK ORTTUNG                               $2,183.18     $2,183.18         $0.00
        280 LANNY L CUMMINGS                             $732.46      $732.46          $0.00
        281 RB DOVER                                   $1,316.69     $1,316.69         $0.00
        282 ANNA MAE GRACE                            $10,687.18    $10,687.18         $0.00
        283 PHILIP GADDY                              $18,584.82    $18,584.82         $0.00
        284 KAREN BLOOD                                $5,970.65     $5,970.61         $0.04
        285 ALANA HUTCHINS                             $3,800.00     $3,800.00         $0.00
        286 ARTHUR MELVILLE                           $12,121.20    $12,121.20         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 512 of 541


        287 ADAM WILLIAM ANGIONE                       $8,207.05     $8,207.05         $0.00
        288 ERIKA WITLER                                 $314.26      $314.26          $0.00
        289 IDA ZIEWACZ                                $1,684.43     $1,684.43         $0.00
        290 MARIA TOUCHET                              $2,077.22     $2,077.22         $0.00
        291 SANDRA BONAR                               $2,264.84     $2,264.84         $0.00
        292 SHANNON FERGUSON                          $10,471.95    $10,471.95         $0.00
        293 THOMAS ZIMMERMAN                           $8,964.88     $8,964.88         $0.00
        294 SHANE E VELTRI                            $10,754.27    $10,754.27         $0.00
        295 HELEN WALKER                               $8,126.64     $8,126.64         $0.00
        296 THOMAS WALKER                              $7,559.14     $7,559.14         $0.00
        297 RAYMOND SKARUPA                           $21,064.20    $21,064.20         $0.00
        298 NIKI CONARD                                $1,275.03     $1,275.03         $0.00
        299 GARRY DUNCAN                               $6,025.72     $6,025.72         $0.00
        300 JACQUELIN HENDREX                          $7,664.24     $7,664.24         $0.00
        301 PAULINE & SCOTT EIDSVOOG                   $7,283.13     $7,283.13         $0.00
        302 BRIAN WARNER                              $18,893.24    $18,893.24         $0.00
        303 CAROLYN ZARESKI                           $16,625.87    $16,625.87         $0.00
        304 JAYNE REITER                               $5,999.44     $5,999.44         $0.00
        305 JON ENTINE                                $17,042.50    $17,042.50         $0.00
        306 DANIEL BRAWLEY                            $16,108.35    $16,108.35         $0.00
        307 HUONG LE                                  $11,216.65    $11,216.65         $0.00
        308 MICHAEL D MILROY                          $14,466.51    $14,466.38         $0.13
        309 HARVEY PILLERSDORF                         $7,001.92     $7,001.92         $0.00
        310 KATHLEEN RILEY                            $14,652.33    $14,652.33         $0.00
        311 PAUL VITALI                                $7,316.92     $7,316.92         $0.00
        312 ERIC SALTZMAN                              $3,022.31     $3,022.31         $0.00
        313 STEVEN FABER                              $12,164.14    $12,164.14         $0.00
        314 STEPHEN OLSON                             $16,320.04    $16,320.04         $0.00
        315 VIRGILIO O JIMENEZ-DEL ORBE                $1,559.62     $1,688.29         $0.00
        316 LARCHIN MILLER                            $17,219.62    $17,219.62         $0.00
        317 RODNEY OSBORNE                             $1,547.30     $1,547.30         $0.00
        318 EDWARD POPOVICH                            $9,607.75     $9,607.75         $0.00
      319B DUDLEY KENWORTHY                           $18,275.09    $18,275.09         $0.00
        320 CRISTINE FERGUSON                          $2,798.91     $2,798.91         $0.00
        322 MICHAEL RUDDY                              $8,185.70     $8,185.70         $0.00
        325 ANDREW STROH                               $3,526.71     $3,526.71         $0.00
        326 CONNIE TREBING                             $1,841.27     $1,841.27         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 513 of 541


        327 MARGARET GARNIER                           $4,762.80     $4,762.76         $0.04
        328 RUTH PURDY                                 $1,017.66     $1,017.66         $0.00
        329 KIMBERLY PRESCOTT                             $68.51       $68.51          $0.00
        330 DOREEN SOLOMON                               $323.14      $323.14          $0.00
        331 CHRISTINE HARBIN                             $500.00      $500.00          $0.00
        332 NINA SAYLES                                $1,081.59     $1,081.59         $0.00
        333 STEVEN BALT                                  $606.00      $606.00          $0.00
        334 CLARK GROVE                               $14,293.96    $14,293.96         $0.00
        335 BRIAN NORDSCHOW                            $9,157.91     $9,157.91         $0.00
        336 REBECCA JANNEY                             $1,850.30     $1,850.30         $0.00
        337 BERNARD HUSSMAN                            $1,383.63     $1,383.63         $0.00
        338 ANA GOMES                                  $2,464.94     $2,464.94         $0.00
        339 DIMOSTHENIS KATSIS                         $3,504.29     $3,504.26         $0.03
        340 CHARLES WRIGHT                             $5,665.07     $5,665.07         $0.00
        341 ALEXANDER WAN                              $2,836.66     $2,836.66         $0.00
        342 JAMES MALLINSON                            $1,513.39     $1,513.39         $0.00
        343 KENNETH MACKEY                             $2,604.13     $2,604.13         $0.00
        344 ARNOLD GAMBILL                               $761.73      $761.73          $0.00
        345 KRISTI COOPER                              $1,824.57     $1,824.55         $0.02
        346 KENNETH SWINFORD                           $2,070.17     $2,070.17         $0.00
        347 JAMES MOODY                                $5,077.58     $5,077.58         $0.00
        348 ADAM BLUMENSTEIN                           $3,217.65     $3,217.65         $0.00
        349 JASON REGIER                              $10,668.73    $10,668.73         $0.00
        350 JARIS REGIER                               $7,614.04     $7,614.04         $0.00
        351 GARY/KATHY MCDONALD                        $8,869.13     $8,869.13         $0.00
        352 ALAN MIKESELL                              $4,340.75     $4,340.75         $0.00
        353 BEN DOTSON                                 $6,722.05     $6,722.05         $0.00
        354 LEAH SIMS                                    $975.33      $975.33          $0.00
        355 ELIZABETH WILLIAMS                         $1,200.00     $1,200.00         $0.00
        356 ALICIA WEBB                                  $450.00      $450.00          $0.00
        357 CHARLOTTE NOWAK                              $295.89      $295.89          $0.00
        358 MIKE ROWE                                  $5,530.43     $5,530.39         $0.04
        359 KEVIN NOWAK                                  $893.22      $893.22          $0.00
        361 LOURDES DIEGUEZ                            $8,999.77     $8,999.77         $0.00
        362 KATHERINE BENSON                             $872.82      $872.82          $0.00
        363 LEWIS STERNBERG                            $6,811.25     $6,811.25         $0.00
        364 ELIZABETH STERNBERG                       $10,117.19    $10,117.19         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 514 of 541


        365 GEORGE SCOTT                               $4,149.65     $4,149.65         $0.00
        366 DAVID BOGSTAD                                $763.48      $763.48          $0.00
        368 TAI THACH                                  $3,656.84     $3,656.84         $0.00
        369 JEFFREY SCHULTZ                              $797.65      $797.65          $0.00
        370 VIJAY RAGHURAMAN                           $4,754.24     $4,754.24         $0.00
        371 ASHOK THOTA                                $2,483.53     $2,483.53         $0.00
        372 GALINA KRAMER                                  $2.52        $2.52          $0.00
        373 DANIEL LIND                                $1,416.49     $1,416.49         $0.00
        374 ROBERT LAM                                 $6,658.06     $6,658.06         $0.00
        375 RENE LACERTE                               $8,810.15     $8,810.15         $0.00
        376 ROGER HORWITZ                                $251.69      $251.69          $0.00
        377 OLEG GORODETSKY                            $1,833.55     $1,833.55         $0.00
        379 ERIC CHAN                                  $5,512.76     $5,512.76         $0.00
        380 LI-QING SHI                                $6,861.99     $6,861.99         $0.00
        381 JESSE LOFTIN                               $4,322.64     $4,322.64         $0.00
        382 AARON DEBORD                               $6,427.85     $6,427.85         $0.00
        383 JOHN WESTERMAN                               $640.63      $640.63          $0.00
        384 JAMES FIELDS                               $6,366.79     $6,366.79         $0.00
        385 BONGSEOK SUH                               $8,445.91     $8,445.91         $0.00
        386 MARK GRIBBLE                               $8,671.30     $8,671.30         $0.00
        387 VINCENT HONG                               $6,874.66     $6,874.66         $0.00
        388 RICHARD FIELDS                            $17,573.26    $17,573.26         $0.00
        389 CHERYL FORD                               $12,796.76    $12,796.76         $0.00
        390 MARTHA ROWLETT                             $1,876.74     $1,876.74         $0.00
        391 BRIAN FORD                                $13,359.19    $13,359.19         $0.00
        392 VICKY WHEELER                              $1,577.89     $1,577.89         $0.00
        393 CLAUDE ROLO                               $19,132.18    $19,132.18         $0.00
        394 CHRISTINA KIM                                $227.60      $227.60          $0.00
        396 STEPHEN DILL                               $7,380.38     $7,380.38         $0.00
        397 KATHLEEN KENNEDY                           $1,860.71     $1,860.71         $0.00
        398 CHARLES ANDERSON                           $1,683.52     $1,683.52         $0.00
        399 JERI E NICKELL                             $2,256.00     $2,256.00         $0.00
        400 CARL E & LISA HITES                       $15,679.03    $15,679.03         $0.00
        402 SUSAN COOK                                   $280.35      $280.35          $0.00
        403 DAVID BRETT AND PHOEBE                     $1,925.80     $1,925.80         $0.00
            BEASLEY
        404 CHAD BRENNAN                               $4,722.29     $4,722.29         $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 515 of 541


        405 JASON WALLACE                              $1,658.36     $1,658.36         $0.00
        406 DONNA BROWN                                $3,309.19     $3,309.16         $0.03
        407 DUDNICHENKO, INNA                          $7,822.44     $8,462.86         $0.00
        408 DANIEL EDELSTEIN                           $1,381.55     $1,381.55         $0.00
        409 DALE WEST                                 $14,313.21    $14,313.21         $0.00
        410 MICHAEL BURKS                              $8,198.47     $8,198.47         $0.00
        411 SUZANNE TURNER                             $6,629.15     $6,629.15         $0.00
        412 TRACY LUCK                                 $2,473.39     $2,473.37         $0.02
        413 CRAIG VERWERS                             $17,365.77    $17,365.77         $0.00
        414 DEBORAH TROUT                              $1,499.51     $1,499.51         $0.00
        415 KELLY E DRAKE                             $12,238.83    $12,238.83         $0.00
        416 JULIA SCHUBERT-COWAN                       $4,681.95     $4,681.95         $0.00
        417 MARK BOSSO                                 $8,532.00     $8,532.00         $0.00
      418-1 Michelle Jones                                $52.62       $52.62          $0.00
    418-10 Erlinda Bearman                            $19,708.56    $19,708.56         $0.00
   418-100 Hugh Macpherson                               $174.94      $174.94          $0.00
   418-101 Joseph Maddox                                 $182.79      $182.79          $0.00
   418-102 Jeffrey Maier                                 $160.69      $160.69          $0.00
   418-103 Michael Marrone                               $178.79      $178.79          $0.00
   418-104 George Marrone                                $593.64      $593.64          $0.00
   418-105 Lisa Mathias                                $3,092.97     $3,092.97         $0.00
   418-106 Allison McCarthy                              $844.52      $844.52          $0.00
   418-107 Paul Merchant                               $2,360.29     $2,360.29         $0.00
   418-108 Clare Miller                                  $441.04      $441.04          $0.00
   418-109 Betty Milroy                               $14,103.11    $14,103.11         $0.00
    418-11 Laura Belmont                                  $61.28       $61.28          $0.00
   418-110 Trevor Mink                                    $11.13       $11.13          $0.00
   418-111 Laurie Mitchell                             $3,564.41     $3,564.41         $0.00
   418-112 Derek Morgan                                  $386.71      $386.71          $0.00
   418-113 Sabrina Morgan                              $1,301.59     $1,301.59         $0.00
   418-114 Eric Mueller                                  $175.50      $175.50          $0.00
   418-115 N Midori Nakamura                               $2.39        $2.39          $0.00
   418-117 Maesa Nelson                                  $900.05      $900.05          $0.00
   418-118 Charles Niemeier                                $0.62        $0.62          $0.00
   418-119 Mark Noblin                                   $117.13      $117.13          $0.00
    418-12 Robert Benbenek                               $440.26      $440.26          $0.00
   418-120 Ralph Oliver                                   $50.11       $50.11          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 516 of 541


   418-121 Johnathan Pagan                               $117.53      $117.53          $0.00
   418-122 Jonathan Panza                                  $2.79        $2.79          $0.00
   418-123 David Parker                                   $52.13       $52.13          $0.00
   418-124 Stacy Paul                                    $215.81      $215.81          $0.00
   418-125 Mark Petro                                     $88.36       $88.36          $0.00
   418-126 Steven Pierce                                  $72.64       $72.64          $0.00
   418-127 Gregory Pisarski                            $3,529.26     $3,529.26         $0.00
   418-128 Colin Quinn                                    $44.69       $44.69          $0.00
   418-129 Bhima Rao                                  $12,099.99    $12,099.99         $0.00
    418-13 Jeffrey Bierman                                $38.17       $38.17          $0.00
   418-130 Galina Rabinovish                               $2.52        $2.52          $0.00
   418-131 Mary Resch                                  $2,177.41     $2,177.41         $0.00
   418-132 Sara Reyes                                      $2.02        $2.02          $0.00
   418-133 William Riley                                 $463.68      $463.68          $0.00
   418-134 Mark Ristow                                     $1.24        $1.24          $0.00
   418-135 Darell Roberson                               $491.19      $491.19          $0.00
   418-136 Suzanne Roberts                               $102.44      $102.44          $0.00
   418-138 Kelly Robinson                                $279.80      $279.80          $0.00
   418-139 Dionisio Roman Jr.                             $51.19       $51.19          $0.00
    418-14 Linda Bingman                                   $2.61        $2.61          $0.00
   418-140 Brian Ross                                      $0.25        $0.25          $0.00
   418-141 Timothy Ryan                                   $68.35       $68.35          $0.00
   418-142 Judith Sabin                                    $2.48        $2.48          $0.00
   418-143 Emily Saylor                                   $49.91       $49.91          $0.00
   418-144 Margaret Scannell                           $1,021.84     $1,021.84         $0.00
   418-145 Brian Shannon                                   $1.24        $1.24          $0.00
   418-146 Jeffrey Siegrist                              $325.01      $325.01          $0.00
   418-147 Michael Siemon                             $10,328.47    $10,328.47         $0.00
    418-15 Lee Borth                                   $3,712.05     $3,712.05         $0.00
   418-150 RAJESH SONI                                   $992.45      $992.45          $0.00
   418-151 Rachel Spalding                                $88.51       $88.51          $0.00
   418-152 Adrian St. Pierre                          $11,946.29    $11,946.29         $0.00
   418-154 Timothy Stevens                               $865.86      $865.86          $0.00
   418-156 Miles Stoneman                                  $0.35        $0.35          $0.00
   418-157 Kathrine Strassman                            $552.24      $552.24          $0.00
   418-158 Ludmila Superfin                                $2.84        $2.84          $0.00
   418-159 John Sweeden                                   $27.26       $27.26          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 517 of 541


    418-16 Sharon Bowell                                  $38.19       $38.19          $0.00
   418-160 Heather Swindall                                $4.42        $4.42          $0.00
   418-162 Erik Tanouye                                $1,169.67     $1,169.67         $0.00
   418-163 Dale Teribery                                   $2.75        $2.75          $0.00
   418-164 Jay Thomas                                      $1.12        $1.12          $0.00
   418-165 David Thompson                                 $19.24       $19.24          $0.00
   418-166 Bradley Tucker                                $680.19      $680.19          $0.00
   418-167 Karen Turnbow                                   $2.34        $2.34          $0.00
   418-168 Jeffrey Vandeventer                             $6.50        $6.50          $0.00
   418-169 K.P. Babu Varada                            $8,121.07     $8,121.07         $0.00
    418-17 Robert Bowell                                 $393.16      $393.16          $0.00
   418-170 Christine Varian                              $205.09      $205.09          $0.00
   418-171 Edward Varian jr                              $122.29      $122.29          $0.00
   418-172 Jeffery Vincent                               $237.31      $237.31          $0.00
   418-174 Christopher Waits                              $45.33       $45.33          $0.00
   418-175 Jennifer Walchle                               $41.12       $41.12          $0.00
   418-176 Brian Walsh                                 $1,769.61     $1,769.61         $0.00
   418-177 Brian Weger                                   $164.16      $164.16          $0.00
   418-178 Murray Wightman                               $176.17      $176.17          $0.00
   418-179 Patricia Williams                               $1.31        $1.31          $0.00
    418-18 Joshua Bradberry                                $8.28        $8.28          $0.00
   418-180 Paul Yosanovich                             $1,118.74     $1,118.74         $0.00
   418-181 Linda Youmans                                 $299.24      $299.24          $0.00
    418-19 Alexandra Bradtke                              $37.10       $37.10          $0.00
      418-2 Ajai Agarwal                              $18,551.63    $18,551.63         $0.00
    418-20 Donald Brewer                               $1,238.40     $1,238.40         $0.00
    418-21 William Buntyn                                 $91.28       $91.28          $0.00
    418-22 Gwendolyn Burke                                 $0.69        $0.69          $0.00
    418-23 Michael Byrd                                   $32.32       $32.32          $0.00
    418-24 Henrique Ceribelli                            $250.84      $250.84          $0.00
    418-25 Bradley Chadez                                $633.43      $633.43          $0.00
    418-26 Shanti Chaluvadi                              $923.55      $923.55          $0.00
    418-27 James Chicoine                                $257.74      $257.74          $0.00
    418-28 Andrea Christiansen                             $0.62        $0.62          $0.00
    418-29 Matthew Cluxton                             $1,184.41     $1,184.41         $0.00
      418-3 Samir Ahmad                                $1,949.07     $1,949.07         $0.00
    418-30 Bill Cobb                                       $2.14        $2.14          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 518 of 541


    418-32 Victoria Coit                                   $0.01        $0.00          $0.00
    418-34 Willie Cooper                                   $2.36        $2.36          $0.00
    418-35 Mitchell Cooper                               $161.26      $161.26          $0.00
    418-36 Donna Corfe                                    $29.52       $29.52          $0.00
    418-37 Paul Corfe                                    $148.37      $148.37          $0.00
    418-38 Laurence Crisman                              $171.73      $171.73          $0.00
    418-39 Barbara Cross-Madrigal                      $2,539.00     $2,539.00         $0.00
      418-4 Sheralynn Apple                               $70.50       $70.50          $0.00
    418-40 Michael Davis                                   $0.42        $0.42          $0.00
    418-42 Andre Davis                                 $3,932.48     $3,932.48         $0.00
    418-43 Lisa Decker                                   $695.97      $695.97          $0.00
    418-44 Doug Dohring                                    $0.66        $0.66          $0.00
    418-45 Kimberly Duffy                                $281.11      $281.11          $0.00
    418-46 Jennifer Duncan                               $100.68      $100.68          $0.00
    418-48 Sheree Earle                                $1,330.68     $1,330.68         $0.00
    418-49 Paul Edwards                                    $0.05        $0.05          $0.00
      418-5 Carrriann Apple                              $879.40      $879.40          $0.00
    418-50 Arden Evans                                $11,308.32    $11,308.32         $0.00
    418-51 Joshua Fowler                                  $12.31       $12.31          $0.00
    418-53 Sophia Franco                               $1,280.51     $1,280.51         $0.00
    418-54 Rita Friedrich                                $763.52      $763.52          $0.00
    418-55 John Fugate                                    $19.64       $19.64          $0.00
    418-57 Jordan Gandy                                  $839.36      $839.36          $0.00
    418-58 Cheryl Gelatt                                  $16.87       $16.87          $0.00
    418-59 Bryan Gibson                                  $487.35      $487.35          $0.00
      418-6 Annette Arbel                                $673.02      $673.02          $0.00
    418-60 Jeffrey Glazier                               $573.34      $573.34          $0.00
    418-61 Erin Glover                                   $189.03      $189.03          $0.00
    418-62 Arthur Gonzales                               $256.39      $256.39          $0.00
    418-63 Gabriel Gonzalez                              $632.96      $632.96          $0.00
    418-64 Debra Govostes                                 $16.95       $16.95          $0.00
    418-65 Kenneth Greene                                $484.19      $484.19          $0.00
    418-66 Michaela Gregory                                $2.55        $2.55          $0.00
    418-67 JoAnn Hall                                     $16.85       $16.85          $0.00
    418-68 Philip Hall                                   $351.87      $351.87          $0.00
    418-69 Page Hamson                                 $4,148.15     $4,148.15         $0.00
      418-7 Jill Arnold                                  $100.70      $100.70          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 519 of 541


    418-70 Joseph Hancock                              $1,739.76     $1,739.76         $0.00
    418-71 Daniel Harris                                 $477.10      $477.10          $0.00
    418-72 Dana Henry                                      $2.42        $2.42          $0.00
    418-73 Ken Henry                                     $253.86      $253.86          $0.00
    418-74 Nancy Hillis                                   $54.61       $54.61          $0.00
    418-76 Bill Hockridge                                $152.71      $152.71          $0.00
    418-77 Paul Howard                                   $101.17      $101.17          $0.00
    418-78 Dennis Howard                               $1,523.60     $1,523.60         $0.00
    418-79 William Huff                                $5,466.54     $5,466.54         $0.00
    418-80 Tommy Hui                                     $244.34      $244.34          $0.00
    418-81 Debra Hurst                                    $94.85       $94.85          $0.00
    418-82 Cheryl Idle                                    $22.62       $22.62          $0.00
    418-83 Alan Jackson                                   $70.90       $70.90          $0.00
    418-84 Samuel Jacobs                                   $4.86        $4.86          $0.00
    418-85 Joshua Jefferys                                 $2.62        $2.62          $0.00
    418-86 RANDALL JOHNSON                                $23.67       $23.67          $0.00
    418-87 Lillian Johnston                              $136.79      $136.79          $0.00
    418-88 Ronald Kelleher                                $67.06       $67.06          $0.00
    418-89 Gary Kerr                                      $29.06       $29.06          $0.00
    418-90 Thomas Kilpatrick                               $0.80        $0.80          $0.00
    418-91 Sei Hee Kim                                   $227.60      $227.60          $0.00
    418-92 Matthew Knight                                $202.28      $202.28          $0.00
    418-93 Timothy Krantz                              $1,125.12     $1,125.12         $0.00
    418-94 Mary Kubasky                                  $131.73      $131.73          $0.00
    418-96 Miriam Lewis                                   $32.90       $32.90          $0.00
    418-97 Colleen Lindow                                $209.98      $209.98          $0.00
    418-98 George Long                                   $376.09      $376.09          $0.00
    418-99 Neelam Lovte                                $7,850.66     $7,850.66         $0.00
        419 PETER TARBOX                               $8,770.65     $8,770.65         $0.00
        420 STUART M COHEN                            $21,202.94    $21,202.75         $0.19
        421 JANIS HILL                                 $1,782.20     $1,782.20         $0.00
        422 SHERYL BOWMAN                              $1,449.59     $1,449.59         $0.00
        424 JUTTA CARTER                               $2,962.12     $2,962.12         $0.00
        425 RICHARD MILLER                             $2,539.94     $2,539.94         $0.00
        426 MELISSA M WRIGHT                           $1,757.10     $1,757.10         $0.00
        427 AYANA AZIM                                   $460.40      $460.40          $0.00
        428 BETH MCGUIRE                               $1,914.20     $1,914.20         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 520 of 541


        429 STEPHEN WOOD                                 $800.45      $800.45          $0.00
        430 PATRICK F MALLEOLO                        $12,064.97    $12,064.97         $0.00
        431 ERIN BAST                                    $727.22      $727.22          $0.00
        432 OWEN JAY FOLLETTE                          $7,894.07     $7,894.07         $0.00
        433 CRAIG HANWAY                               $9,368.63     $9,368.63         $0.00
        434 BRUCE GIBBONS                                $954.04      $954.04          $0.00
        436 DOUGLAS WEAVER                             $9,979.95     $9,979.95         $0.00
        437 ANDREW NORDQUIST                           $6,201.59     $6,201.59         $0.00
        438 KATHRYN SMITH                              $1,680.03     $1,680.03         $0.00
        439 PETER STACKPOLE                              $741.94      $741.94          $0.00
        440 LIN WANG                                   $9,115.13     $9,115.13         $0.00
        441 BURT WEISS                                $13,637.00    $13,637.00         $0.00
        442 LIESELOTTE HEIL                            $9,227.65     $9,227.65         $0.00
        443 DESIREE FARMER                               $881.33      $881.33          $0.00
        444 LAWRENCE LARRY MUSSELMAN                   $6,629.58     $6,629.58         $0.00
        445 PHILLIP STEGNER                            $6,036.00     $6,036.00         $0.00
        446 MICHAEL GREEN                              $7,248.84     $7,248.84         $0.00
        448 KIM SALONY                                 $1,503.07     $1,503.07         $0.00
        449 PATRICK SMYTHE                             $1,583.40     $1,583.40         $0.00
        450 STEPHANIE BISHOP                           $1,445.50     $1,445.50         $0.00
        451 MICHAEL PETRIE                             $1,593.92     $1,593.92         $0.00
        452 JAMES WEBER                                $6,251.35     $6,251.35         $0.00
        453 KENNETH W PETRIE                          $11,103.60    $11,103.60         $0.00
        454 JON KITAJI                                $20,886.57    $20,886.57         $0.00
        455 JEREMY CASNER                                $495.25      $495.25          $0.00
        456 ROBERT RADER                               $8,697.95     $8,697.95         $0.00
        457 CHRIS BASSETT                                $337.09      $337.09          $0.00
        458 PUI LING TAM                                 $570.83      $570.83          $0.00
        460 SUSAN ADAMS                                $3,873.92     $3,873.92         $0.00
        461 JAMES HERRING                              $3,013.70     $3,013.70         $0.00
        462 AMELIA HERRING                             $4,009.58     $4,009.58         $0.00
        463 DEBRA CARP                                 $7,016.51     $7,016.51         $0.00
        465 ROZELLE, BRANDON                           $3,769.23     $4,080.19         $0.00
        465 SHIRLEY KUCIREK                            $7,210.88     $7,210.82         $0.06
        468 GARY CORDER                                  $623.49      $623.49          $0.00
        470 SHIRLEY A. WISE                            $6,078.05     $6,078.05         $0.00
        471 MICHAEL BROWN                                $357.44      $357.44          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 521 of 541


        472 JERRY RAYNOR                               $5,868.71     $5,868.66         $0.05
        473 BRENDA STEWART                             $2,774.95     $2,774.95         $0.00
        474 ERIKA LLOYD                                $6,109.43     $6,109.43         $0.00
      475B DAVID A GADDIS                              $8,937.96     $8,937.91         $0.05
      476B SHARLA W GADDIS                             $6,612.29     $6,612.26         $0.03
        477 THOMAS M REYNOLDS                         $20,545.04    $20,545.04         $0.00
        478 JAMES J. RICE                              $8,376.75     $8,376.75         $0.00
        479 RONALD HAMSON                                $134.50      $134.50          $0.00
        480 EDWIN TIU                                  $3,101.17     $3,101.17         $0.00
        481 SCOT WEAVER                                  $108.60      $108.60          $0.00
        485 BRET HRBEK                                   $100.00      $100.00          $0.00
        486 CARL JOHNSON                               $1,926.40     $1,926.38         $0.02
        488 DINESHCHANDRA SHAH                         $3,749.34     $3,749.34         $0.00
        489 JODY ANDERSON                              $1,948.80     $1,948.80         $0.00
        491 PRESTON STURKIE                            $4,928.81     $4,928.81         $0.00
        492 RICHARD N. CLEVENGER                      $18,259.42    $18,259.42         $0.00
        495 WANDA SHOMAKER                               $746.57      $746.57          $0.00
      497B GERI LUPARIELLO                            $16,467.22    $16,467.10         $0.12
        499 DEVON REDDINGIUS                             $511.83      $511.83          $0.00
        500 JEANNE MELVIN                              $2,912.56     $2,912.56         $0.00
        502 CHRISTINE FREEMAN                          $4,017.65     $4,017.65         $0.00
        503 JOHN LANE                                  $5,358.09     $5,358.09         $0.00
        505 VAN, LINDA                                 $2,384.62     $2,581.36         $0.00
        506 KOSSMAN, RAY                               $5,806.77     $6,285.83         $0.00
        509 KIMBERLY BAER                                $998.00      $998.00          $0.00
        510 VICTOR PETERSEN                            $1,925.56     $1,925.56         $0.00
        511 TERRY WICKSTROM                               $84.36       $84.36          $0.00
        512 MOIRA WILSON                                  $28.00       $28.00          $0.00
        513 MARTIN ZWISLER                             $9,699.05     $9,699.05         $0.00
        514 DALE LONSFORD                             $13,201.56    $13,201.56         $0.00
        516 MICHAEL SISKIN                             $1,183.94     $1,183.94         $0.00
        519 MORGAN HENRIE                             $28,410.10    $28,410.10         $0.00
        520 JANE ZWISLER                              $12,001.72    $12,001.72         $0.00
        521 RAISSA D'ANTONIO                           $9,581.71     $9,581.71         $0.00
        522 AMANDA ROWLEY                                $200.83      $200.83          $0.00
        523 JOANNE SERINA                                 $37.47       $37.47          $0.00
        525 ELIZABETH ELWELL                           $1,550.00     $1,550.00         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 522 of 541


        526 RODRIGUEZ, SHANNA                          $2,516.25     $2,723.85         $0.00
        527 LYNN MCCRARY                              $10,890.78    $10,890.78         $0.00
        529 GARY JACKSON                                   $8.00        $8.00          $0.00
        532 DALE LINDSAY                              $19,516.30    $19,516.30         $0.00
        536 KATHRYN WATSON                             $3,912.57     $3,912.57         $0.00
        538 DAVID CLARKE                                 $149.71      $149.71          $0.00
        539 RICHARD AIRD                                 $846.56      $846.56          $0.00
        540 LAURA KLIEVES                              $5,800.00     $5,800.00         $0.00
        541 MELANIE STALLINGS                            $242.40      $242.40          $0.00
        542 MARK CARTIER                              $23,182.59    $23,182.39         $0.20
        543 SHARON BURCHAM                             $1,558.60     $1,558.60         $0.00
        544 KEVIN CHAPIN                              $13,616.84    $13,616.84         $0.00
        545 IAN HOWELL                                   $516.49      $516.49          $0.00
        547 EILEEN SHEETS                                $551.19      $551.19          $0.00
        548 CURTIS HALEY                               $5,416.69     $5,416.69         $0.00
        549 ROBERT SHEETS                              $1,139.20     $1,139.20         $0.00
        551 BONNIE PRUSAK                                $486.95      $486.95          $0.00
        552 OLIVIA SANCHEZ                               $450.00      $450.00          $0.00
        553 MICHAEL WEISS                              $1,000.00     $1,000.00         $0.00
        555 DIANNE HEYN                               $11,083.36    $11,083.36         $0.00
        559 LEIGHTON LEE                               $1,505.49     $1,505.49         $0.00
        561 BRANDON NEWMAN                             $1,102.58     $1,102.58         $0.00
        563 PFISTER, RYAN                              $4,283.75     $4,637.15         $0.00
        564 THERESA WOODEN                               $394.20      $394.20          $0.00
        567 NICOLE BOURNAS-NEY                         $1,150.00     $1,150.00         $0.00
        568 TIMOTHY NIXON                                $500.00      $500.00          $0.00
        570 LAI YU LILY WONG                             $987.22      $987.22          $0.00
        573 BARBARA LEONE                                $207.13      $207.13          $0.00
        574 ROBIN MORO                                 $4,521.22     $4,521.22         $0.00
        575 KRIS & LAURA STAVROU                          $10.00       $10.00          $0.00
        576 COOK, JASON L                              $3,230.77     $3,497.31         $0.00
        577 CAMPBELL, MEGHAN                           $3,193.81     $3,457.30         $0.00
        579 FAVEL, ERIC                                $3,871.37     $4,190.75         $0.00
        582 DR JANET WEATHERS                         $14,060.84    $14,060.84         $0.00
      583B FRANCHISE TAX BOARD                         $2,659.39     $2,659.39         $0.00
        584 SANDRA WING                               $13,223.74    $13,223.67         $0.07
        586 MARTHA ARNDT                               $5,735.82     $5,735.82         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 523 of 541


        587 LARRY WILSON                              $12,389.82    $12,389.82         $0.00
        588 DING, HONGLIANG                            $7,021.74     $7,600.91         $0.00
        589 JASON RAYBURN                              $9,001.43     $9,001.43         $0.00
        590 HAWKINS, TIFFANY                           $2,193.82     $2,374.81         $0.00
        591 GARY BRUMBY                               $17,338.46    $17,338.46         $0.00
        595 HOLROYD, ALANA                             $4,996.27     $5,408.46         $0.00
        596 DOUGLAS CHARLES TANNER                     $4,121.55     $4,121.55         $0.00
        597 EMILY MEYERS                               $2,193.86     $2,374.85         $0.00
        598 SEAMUS O'NEILL                             $5,500.00     $5,500.00         $0.00
        599 ANDREW SLEEZER                             $2,002.91     $2,002.91         $0.00
        601 SUSAN CLINTON                              $5,768.76     $5,768.76         $0.00
        602 LOCKE, PATRICK                             $4,258.23     $4,609.52         $0.00
        603 MARGARET LAMBARD                          $13,354.30    $13,354.30         $0.00
        604 MERRILL, GEFF                              $5,140.42     $5,564.51         $0.00
        605 OLOWOKANDE, ADEDAYO                        $4,193.75     $4,539.73         $0.00
        606 ILJA KRASKE                               $18,371.43    $18,371.43         $0.00
        608 JOEL LEVY                                    $216.82      $216.82          $0.00
        609 DENNIS MCCARTHY                               $36.84       $36.84          $0.00
        610 BROOK LEONARD                                $351.15      $351.15          $0.00
        611 RUSSELL PRINCE                             $2,400.00     $2,400.00         $0.00
        612 MIKE BURKE                                   $427.96      $427.96          $0.00
        613 CHRISTIANE FISCHER                         $5,614.40     $5,614.40         $0.00
        614 MICHAEL GOODE                              $8,669.49     $8,669.49         $0.00
        615 SUSAN CLARK                                $2,400.00     $2,400.00         $0.00
        618 GEIGER, JAY                                $8,905.13     $9,628.37         $0.00
        619 KEVIN COLEMAN                             $18,252.85    $18,252.85         $0.00
        620 VIKI TINDLE                                $1,049.88     $1,049.88         $0.00
      621B ILLINOIS DEPARTMENT OF                    $126,265.27   $126,256.27         $9.00
           REVENUE
        622 WILLIAM LONG                              $14,825.00    $14,824.87         $0.13
        623 GLENN FIELITZ                              $1,283.37     $1,283.37         $0.00
        626 JOHN LEMAR                                 $1,214.93     $1,214.93         $0.00
      627A ROWND, JOHN W                              $10,950.00    $11,829.68         $0.00
        628 NATHAN MILLER                              $2,483.28     $2,483.28         $0.00
        629 MEGAN MALLOY                                 $959.44      $959.44          $0.00
        630 LEWIS, BROOK L                             $2,703.40     $2,926.43         $0.00
        633 SUSHIL CHAWLA                              $2,059.55     $2,059.55         $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 524 of 541


        634 ALAN MALCHUK                               $6,864.31     $6,864.31         $0.00
        635 ROBER & JOAN KONSDORF                     $17,395.79    $17,395.79         $0.00
        636 ELIZABETH PORTER                           $9,341.79     $9,341.79         $0.00
        637 CURT WILSON                                  $130.00      $130.00          $0.00
      638H DEPARTMENT OF THE TREASURY-               $873,581.33   $873,581.33         $0.00
           INTERNAL REVENUE SERVICE
        639 SARAH FRIERY MILLER                        $3,539.75     $3,539.75         $0.00
        640 DAVID SPENCER                             $18,181.09    $18,180.93         $0.16
        641 BUDIDHA, GAUTAM                            $3,226.05     $3,492.21         $0.00
        642 CHRIS RZEPKA                               $2,129.38     $2,305.06         $0.00
        645 DA YANG YU                                 $9,274.36     $9,274.36         $0.00
        646 ELLEN SANDLES                              $1,212.66     $1,212.66         $0.00
        647 DARRYL EHLERT                              $2,156.56     $2,156.56         $0.00
        648 JOANNE BORMAN                                $629.99      $629.99          $0.00
        649 ROBERT BEYATTE                             $1,441.80     $1,441.80         $0.00
        650 XAVIER FAN                                 $4,722.87     $4,722.87         $0.00
        651 ROBERT MORRISSEY                           $4,028.97     $4,028.97         $0.00
        652 PAUL WHITE                                   $102.31      $102.31          $0.00
        653 DANIEL YOUNG                              $21,692.18    $21,692.18         $0.00
        654 BEN HOFFMAN,                               $4,839.07     $5,238.29         $0.00
        655 STEVE KLEIN                                $3,095.78     $3,095.78         $0.00
        656 MICHAEL TURNER                             $1,684.76     $1,684.76         $0.00
        657 AVERBUCH, YEVGENIY                         $5,354.89     $5,796.66         $0.00
        658 KEVIN WONG                                $12,310.25    $12,310.25         $0.00
        659 STEVEN BENSON                              $1,394.23     $1,394.23         $0.00
        660 WHITNEY BENSON                               $180.54      $180.54          $0.00
        661 BLAKE PITCHFORD                               $93.40       $93.40          $0.00
        662 ALEXIS FRASZ                               $2,992.53     $2,992.53         $0.00
        663 KELVIN CHIN                                  $415.27      $415.27          $0.00
        664 GREGGORY MCFARLYN                          $2,050.15     $2,050.15         $0.00
        665 JAMES SMITH                                   $96.12       $96.12          $0.00
        666 BRYAN MCFARLAND                            $4,365.99     $4,365.99         $0.00
        667 RIK KINNEY                                 $5,416.97     $5,416.92         $0.05
        668 SARA MCCOY                                 $3,020.22     $3,020.20         $0.02
        669 KUPERMAN, VLAD                             $6,452.01     $6,984.29         $0.00
        670 CHRISTOPHER PALMER                         $8,421.28     $8,421.24         $0.04
        671 TUAN-DUNG VU                               $2,489.65     $2,489.65         $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 525 of 541


        673 SRINIVASA KOLLI                            $1,566.38     $1,566.38         $0.00
        674 SUKHNANDAN GAMBHIR                        $10,259.98    $10,259.98         $0.00
        676 LAURA ALLENFORT                            $1,548.94     $1,548.94         $0.00
        677 FRANK ROGERS                               $5,841.43     $5,841.43         $0.00
        679 RUSSELL RYBA                              $12,027.87    $12,027.87         $0.00
        680 TRACY RYBA                                   $465.02      $465.02          $0.00
        681 PARIKH, BHAVESH                            $5,839.78     $6,321.57         $0.00
        682 DAVID NELSON                              $16,907.96    $16,907.96         $0.00
        683 Howard Jiang                                 $538.28      $538.28          $0.00
        684 MURLYN ZESKE                               $3,428.29     $3,428.29         $0.00
        685 RICHARD HOULE                              $1,577.25     $1,577.25         $0.00
        686 JANE CHEN                                  $4,165.08     $4,165.08         $0.00
        687 ANTHONY FERRIS                             $1,553.64     $1,553.64         $0.00
        688 DAVID LANDIS                                  $78.58       $78.58          $0.00
        690 DANIEL MEAUX                               $5,961.76     $5,961.76         $0.00
        691 GARY BOYER                                $13,673.44    $13,673.44         $0.00
        692 PAUL, BIJOY                                $4,839.07     $5,238.29         $0.00
        693 ALEXANDRA HOROWITZ                         $1,496.16     $1,496.16         $0.00
        694 JONATHAN SPENCER                           $5,152.97     $5,152.97         $0.00
        695 NITIN MITTAL                               $2,434.44     $2,434.44         $0.00
      696A MUCHER, THOMAS                             $10,950.00    $11,829.68         $0.00
        700 VIRGINIA ROTHWEILER                       $12,224.78    $12,224.72         $0.06
        701 MARK NATANAEL                              $2,564.53     $2,564.53         $0.00
        702 VIVIAN EBERSMAN                              $400.79      $400.79          $0.00
        703 WARREN BUCK                                $1,350.79     $1,350.79         $0.00
        704 KELLY PITTS                                  $949.65      $949.65          $0.00
        705 DE ANNA MIRZADEGAN                         $2,264.18     $2,264.18         $0.00
        706 BOB MCNEAL                                 $2,000.00     $2,000.00         $0.00
        707 OSHEA, MEGHAN                              $3,931.02     $4,255.33         $0.00
        708 JASON MICHAEL PIESZALA                     $2,143.21     $2,143.21         $0.00
        709 DROSCHAK, BRITTANY                         $3,871.33     $4,190.71         $0.00
        710 VIKKI SCHANZ                                 $318.41      $318.41          $0.00
        711 LAUREN E BURK                              $1,302.62     $1,302.62         $0.00
        712 ALFRED DUCHARME JR.                        $6,688.59     $6,688.59         $0.00
        713 SIMON A KONO                               $6,055.08     $6,055.08         $0.00
        715 BEN ENGEBRETH                              $1,650.00     $1,650.00         $0.00
        716 IRENE MEES                                 $3,112.02     $3,112.02         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 526 of 541


        717 JOLIE RUELLE                                 $205.28      $205.28          $0.00
        718 LINDA DOHERTY                                $586.11      $586.11          $0.00
        720 NICHOLAS CREFASI                          $11,700.00    $11,700.00         $0.00
        721 JAMES BAKER                               $13,327.00    $13,327.00         $0.00
        724 LAURA C DRUMM                              $3,582.30     $3,582.30         $0.00
        725 CHERYL GRAHAM                              $2,490.67     $2,490.67         $0.00
        727 BRITTA RILEY                               $2,969.61     $2,969.61         $0.00
        728 PETER KIM                                  $3,000.00     $3,000.00         $0.00
        729 KEVIN GUNTER                               $1,002.86     $1,002.86         $0.00
        730 MATTHEW RYBICKI                               $32.05       $32.05          $0.00
        731 JACKSON LOO                                $1,250.57     $1,250.57         $0.00
        732 ROBERT SCHWARTZ                           $18,874.99    $18,874.82         $0.17
        733 RIGGIO, JAMES                              $2,943.88     $3,186.75         $0.00
        734 MARGARET ELLIS                            $11,469.53    $11,469.53         $0.00
        735 FRANK MATULICH                            $10,710.56    $10,710.56         $0.00
        736 WILLIAM VOLLMAR                           $11,548.00    $11,548.00         $0.00
        739 FREDERICK FIX                              $8,736.62     $8,736.62         $0.00
        740 ERIN KANTOLA                               $2,171.75     $2,171.75         $0.00
        741 JOSEPH CALDEIRA                            $3,751.80     $3,751.80         $0.00
        742 DEMETRES VENTOURAS                         $1,440.70     $1,440.70         $0.00
        743 HENRY RENAUD                                 $807.16      $807.16          $0.00
        745 DAVID ORTON                                $5,790.47     $5,790.47         $0.00
        747 MICHAEL KLAUSMEIER                           $419.28      $419.28          $0.00
        748 STEPHEN SCHMIDT                            $5,967.64     $5,967.64         $0.00
        749 DAVID WARREN                               $1,775.12     $1,775.12         $0.00
        750 CAROLYN WYSOCKI                            $5,372.60     $5,815.84         $0.00
        751 JOSEPH COOK                                $5,221.27     $5,221.27         $0.00
        752 BETH HAUPTLE                                 $309.64      $309.64          $0.00
        754 STEVE VONDER HAAR                          $3,144.52     $3,144.52         $0.00
        755 AARON ALLEN                                  $973.81      $973.81          $0.00
        756 MANUEL RODGERS JR.                           $145.30      $145.30          $0.00
        758 JIM PHILLIPS                                  $50.67       $50.67          $0.00
        759 LAWRENCE ALLEN                             $1,871.48     $1,871.48         $0.00
        760 WORKABLE SOLUTIONS, INC.                  $10,000.00    $10,000.00         $0.00
        761 WORKABLE SOLUTIONS INC, AS                   $622.55      $622.55          $0.00
            ASSIGNEE OF LYDIA AUZOUX
        762 WORKABLE SOLUTIONS, AS                     $5,060.62     $5,060.62         $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 527 of 541


              ASSIGNEE OF R.W. BRYAN
        763 WORKABLE SOLUTIONS AS                        $449.70      $449.70          $0.00
            ASSIGNEE OF JAMES C. CANNON
        764 WORKABLE SOLUTIONS, AS                       $376.15      $376.15          $0.00
            ASSIGNEE OF ROSE M. CAZEAU
        765 WORKABLE SOLUTIONS, AS                     $1,205.36     $1,205.36         $0.00
            ASSIGNEE OF M. CHENAULT
        766 WORKABLE SOLUTIONS, AS                     $1,005.58     $1,005.58         $0.00
            ASSIGNEE OF DAVID H. COX
        767 WORKABLE SOLUTIONS, AS                       $120.04      $120.04          $0.00
            ASSIGNEE OF MARTIN CRABTREE
        768 WORKABLE SOLUTIONS, AS                     $4,921.26     $4,921.26         $0.00
            ASSIGNEE OF ALMA DAVIES
        769 WORKABLE SOLUTIONS, AS                     $1,116.20     $1,116.20         $0.00
            ASSIGNEE OF R.S. DRAZIN
        770 WORKABLE SOLUTIONS, AS                       $604.04      $604.04          $0.00
            ASSIGNEE OF SHERIDAN L.
            SANDERS
        771 WORKABLE SOLUTIONS, AS                       $522.25      $522.25          $0.00
            ASSIGNEE OF L. HAINE-ROBERT
        772 WORKABLE SOLUTIONS, AS                       $754.57      $754.57          $0.00
            ASSIGNEE OF BRONSON A. HALL
        773 WORKABLE SOLUTIONS, AS                     $1,356.63     $1,356.63         $0.00
            ASSIGNEE OF PAULINE HAYNES
        774 WORKABLE SOLUTIONS, AS                        $49.13       $49.13          $0.00
            ASSIGNEE OF A.L. HIGGINS
        775 WORKABLE SOLUTIONS, AS                       $655.48      $655.48          $0.00
            ASSIGNEE OF ROBERT N. KELLY
        776 WORKABLE SOLUTIONS, AS                       $804.71      $804.71          $0.00
            ASSIGNEE OF A.C. KITCHEL
        777 WORKABLE SOLUTIONS, AS                       $634.14      $634.14          $0.00
            ASSIGNEE OF J.E. KLOMAN
        778 WORKABLE SOLUTIONS, AS                     $1,156.09     $1,156.09         $0.00
            ASSIGNEE OF P. LUMPKINS
        779 WORKABLE SOLUTIONS, AS                       $604.04      $604.04          $0.00
            ASSIGNEE OF P.T. MARASCO
        780 WORKABLE SOLUTIONS, AS                     $2,252.49     $2,252.49         $0.00
            ASSIGNEE OF JOHN J. MATTEO
        781 WORKABLE SOLUTIONS, AS                     $1,774.97     $1,774.97         $0.00
            ASSIGNEE OF N. MCCONNELL
        782 WORKABLE SOLUTIONS, AS                     $1,273.72     $1,273.72         $0.00
            ASSIGNEE OF JAMES R. MICHAL



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 528 of 541


        783 WORKABLE SOLUTIONS, AS                       $905.08      $905.08          $0.00
            ASSIGNEE OF TROY L. MOODY
        784 WORKABLE SOLUTIONS, AS                       $594.74      $594.74          $0.00
            ASSIGNEE OF LISA A. MUCHA
        785 WORKABLE SOLUTIONS, AS                       $754.57      $754.57          $0.00
            ASSIGNEE OF JOHN M. MUELLER
        786 WORKABLE SOLUTIONS, AS                       $707.31      $707.31          $0.00
            ASSIGNEE OF MARGARET NULL
        787 WORKABLE SOLUTIONS, AS                       $468.59      $468.59          $0.00
            ASSIGNEE OF E.M. O'BRIEN
        788 WORKABLE SOLUTIONS, AS                     $2,953.86     $2,953.86         $0.00
            ASSIGNEE OF JASON A. PARDO
        789 WORKABLE SOLUTIONS, AS                       $419.07      $419.07          $0.00
            ASSIGNEE OF D.M. PINCKNEY
        790 WORKABLE SOLUTIONS, AS                       $215.96      $215.96          $0.00
            ASSIGNEE OF K.L. ROWLAND
        791 WORKABLE SOLUTIONS, AS                       $754.57      $754.57          $0.00
            ASSIGNEE OF SANDRA A. SAENZ
        792 WORKABLE                                     $789.51      $789.51          $0.00
            SOLUTIONS,ASSIGNEE OF
            SHERIDAN L. SANDERS
        793 WORKABLE SOLUTIONS, AS                     $1,527.18     $1,527.18         $0.00
            ASSIGNEE OF CYNTHIA SWANN
        794 MATTHEW HUARD                              $4,975.03     $4,975.03         $0.00
        795 DENNIS MALANGA                               $280.37      $280.37          $0.00
        796 BRIAN GUTKNECHT                           $12,110.98    $12,110.98         $0.00
        797 MICHAEL PRICE                              $1,756.74     $1,756.74         $0.00
        798 ANDREW PICKHOLTZ                           $8,786.69     $8,786.69         $0.00
        799 DIVITO, DAVID                              $7,875.03     $8,519.47         $0.00
        800 MICHAEL SANNER                             $4,828.94     $4,828.94         $0.00
        801 MARY BOYLE                                 $7,259.33     $7,259.27         $0.06
        802 CAROL YOST                                   $302.42      $302.42          $0.00
        803 MARGO HYDE                                 $5,386.88     $5,386.88         $0.00
        804 AIMEE VICENCIO                             $1,162.27     $1,162.27         $0.00
        805 DAVID LEE                                  $3,687.39     $3,687.39         $0.00
        806 ALEXANDER RISHKES                          $6,734.06     $6,734.06         $0.00
        808 GABRIELLE GAGNON                           $4,932.66     $4,932.66         $0.00
        809 BACH, BRADFORD                             $3,871.37     $4,190.75         $0.00
        810 RONALD CRANE                               $1,378.31     $1,378.31         $0.00
        811 DAVID PHILOFSKY                           $11,579.91    $11,579.91         $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 529 of 541


        813 EVELYN PETERSEN                            $2,636.00     $2,636.00         $0.00
        814 SWANSON, ERIC                              $5,161.46     $5,587.28         $0.00
        815 PATRICIA LEWIS                            $19,647.56    $19,647.56         $0.00
        816 HEYMAN, BRUCE                              $4,839.05     $5,238.27         $0.00
        817 DAVID REES                                 $1,869.90     $1,869.90         $0.00
        818 KAREN DILL                                 $4,737.19     $4,737.19         $0.00
        819 SPAGNOLI, TIMOTHY                          $3,225.97     $3,492.12         $0.00
        820 JANA DUBKE                                $14,812.28    $14,812.28         $0.00
        821 BARBARA COLEMAN                            $5,906.52     $5,906.52         $0.00
        823 STEVEN WHITSELL                           $10,653.16    $10,653.16         $0.00
        824 MOORE, WILLIAM                             $4,516.14     $4,888.72         $0.00
        825 MARGARET CHABOWSKI                           $446.53      $446.53          $0.00
        826 SALLY SHAPIRO                              $4,429.92     $4,795.38         $0.00
        827 RUSSELL GUNDLACH                           $6,064.20     $6,064.20         $0.00
        828 AMY NEIMAN                                   $456.83      $456.83          $0.00
        829 ROBERT STATTEL                             $2,926.74     $2,926.74         $0.00
        830 JEFFREY ASCHENBACH                         $7,419.80     $8,029.41         $0.00
        831 JEFFREY WOLSZON                            $6,707.53     $6,707.53         $0.00
        833 RAYMOND HILLARY                               $50.68       $50.68          $0.00
        834 TARA ERICKSON                                 $50.51       $50.51          $0.00
        835 JAMES CUMMINGS                             $9,289.29     $9,289.29         $0.00
        836 KAREN GALANTI                                $443.06      $443.06          $0.00
        837 DEBRA J KARASH                               $935.19      $935.19          $0.00
        838 RHONDA BURNHAM                             $1,915.41     $1,915.41         $0.00
        839 MELISSA STEWART                            $1,829.02     $1,829.02         $0.00
        840 GREGORY HOSPELHORN                         $3,807.00     $3,807.00         $0.00
        841 ERIC LEMONS                               $16,906.67    $16,906.67         $0.00
        842 VIRGINIA PHELPS                           $17,385.22    $17,385.22         $0.00
        843 MATTHEW BABER                              $1,279.48     $1,279.47         $0.01
        844 ANNAMARIA MASTROCOLA                       $1,955.33     $1,955.33         $0.00
        845 JACOB POON                                $17,683.63    $17,683.63         $0.00
        846 JAMES POON                                 $2,967.28     $2,967.28         $0.00
        848 ZACHARY BOCKMAN                            $2,736.93     $2,736.93         $0.00
        849 MARSHA BETTIS                              $3,750.40     $3,750.40         $0.00
        850 CARVAJAL, MANUEL                           $4,402.60     $4,765.81         $0.00
        851 JASON BAKER                                $9,095.56     $9,095.56         $0.00
        853 PHILIP KLEIN                               $1,021.10     $1,021.10         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 530 of 541


        854 KELLY SAPORITO                               $250.00      $250.00          $0.00
      855B KENNETH DAUBER                              $4,131.72     $4,131.72         $0.00
        856 LAURA KORABIAK                             $1,780.24     $1,780.24         $0.00
        858 K H ADAMS                                 $10,888.51    $10,888.51         $0.00
        859 MILTON J ALLEN                             $1,862.19     $1,862.19         $0.00
        860 ISU FINANCIAL SERVICES, INC.             $166,472.43   $166,472.43         $0.00
        861 ISU FINANCIAL SERVICES, INC.             $108,381.24   $108,381.24         $0.00
        866 RAKHEE PATEL                               $6,262.05     $6,262.05         $0.00
        867 LANGE, TIMOTHY                             $2,115.38     $2,289.88         $0.00
        868 GARELD BILYEW                              $2,844.74     $2,844.74         $0.00
        869 TRACY ROOKS                                  $406.75      $406.75          $0.00
        870 JOHN R INGRAM                              $5,235.14     $5,235.14         $0.00
        872 VANESSA HISER                                 $95.68       $95.68          $0.00
        873 SUSAN SUTKER                                 $925.25      $925.25          $0.00
        874 SUSAN KRUL                                 $1,967.11     $1,967.11         $0.00
        876 MIHALJEVIC, ANTONIA                        $2,968.14     $3,213.00         $0.00
        877 VERA MOFFITT-SCOTT                         $1,218.96     $1,218.96         $0.00
        878 DAVID CASTELLO                             $2,912.58     $2,912.58         $0.00
        879 LANCE HAMBLY                                 $918.73      $918.73          $0.00
        880 ALISSE SIKES                               $4,505.20     $4,505.20         $0.00
        881 MCGILL, TRAJAN                             $5,672.93     $6,140.94         $0.00
        882 CLAUDE-ANDREE LOUISSAINT                   $5,059.12     $5,059.12         $0.00
        883 ALLAN SUTKER                               $6,887.93     $6,887.93         $0.00
        888 CATHY KAMHI                                $3,000.00     $3,000.00         $0.00
        889 CRAIG MCCLOUD                              $2,274.39     $2,274.39         $0.00
        890 ESTHER MCCLELLAN                              $34.68       $34.68          $0.00
        891 WILLIAM PAINE                              $3,133.90     $3,133.90         $0.00
        892 CONSTANCE IRONS                              $851.93      $851.93          $0.00
        893 MARY NICHOLSON                             $4,564.96     $4,564.96         $0.00
        894 CHERYL RIDGE                               $1,080.21     $1,080.21         $0.00
        895 SANDRA DEVOTO                              $1,723.97     $1,723.97         $0.00
        896 JUDY RE FRIEDMAN                             $881.21      $881.21          $0.00
        897 GAIL GRESHAM                               $6,579.16     $6,579.16         $0.00
        898 JOHN CARLSON                                 $104.61      $104.61          $0.00
        899 CONNIE BINGMAN                               $450.91      $450.91          $0.00
        900 HELENE BERGMAN-CARLSON                        $95.30       $95.30          $0.00
        901 BOWEN, KEITH                               $4,516.14     $4,888.71         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 531 of 541


        902 JOHN IRONS                                   $188.61      $188.61          $0.00
        903 HEATHER TEHENSKY                           $4,032.54     $4,365.22         $0.00
        904 BRADFORD, DREW                             $5,370.18     $5,813.21         $0.00
        906 KYLE BILYEW                                $2,586.00     $2,586.00         $0.00
        907 TANYA ZIMMERLI                               $387.81      $387.81          $0.00
        908 MIGUEL DRAKE-MCLAUGHLIN                    $3,006.38     $3,006.38         $0.00
        909 KIM BURGON                                $21,226.32    $21,226.32         $0.00
        910 LORETTA CARRA-ESTAY                          $948.62      $948.62          $0.00
        911 KELLY BURGON                              $24,556.69    $24,556.69         $0.00
        912 JAY JOHNSTON                                 $800.37      $800.37          $0.00
        913 LINDA HERZOG                               $8,974.88     $8,974.88         $0.00
        914 AMANDA GEPSON                                 $42.18       $42.18          $0.00
        915 NANCY FEDE                                   $494.26      $494.26          $0.00
        916 RANDALL WEINSTEIN                            $538.61      $538.61          $0.00
        917 SCOTT C BURGON                            $18,342.46    $18,342.46         $0.00
        918 KIMBERLY MCGALLIARD                        $2,502.24     $2,502.24         $0.00
        919 JAMES BEENE                               $10,000.00    $10,000.00         $0.00
        920 MARK LANSBERY                              $1,295.00     $1,294.99         $0.01
        921 ROBERT CLARK                                  $84.51       $84.51          $0.00
        922 LANCE MARTIN                               $1,500.62     $1,500.62         $0.00
        923 SHANA RIGBY                                  $965.53      $965.53          $0.00
        924 CLAY HAWKLEY                               $2,218.81     $2,218.81         $0.00
        925 JEFFREY LEE                                $2,658.06     $2,658.06         $0.00
        926 CHAD MITSDARFFER                           $2,315.51     $2,315.51         $0.00
        927 THOMAS GALBRAITH                           $1,500.00     $1,500.00         $0.00
        928 JOEL TSE                                   $2,287.99     $2,287.99         $0.00
        929 CHRISTINA KELLER-MCCOMAS                   $1,440.04     $1,440.04         $0.00
        930 MITCHEL PILNICK                              $135.67      $135.67          $0.00
        931 CAPRON LEVINE                              $2,764.58     $2,764.58         $0.00
        932 RICHARD GRAS                               $5,524.24     $5,524.24         $0.00
        933 NATALIE TSUKERMAN                          $1,000.00     $1,000.00         $0.00
        934 VENITA RAYEN                               $1,014.09     $1,014.09         $0.00
        935 BRYAN RIPKA                                $4,281.32     $4,281.32         $0.00
        936 JACKSON, CHRISTOPHER D                       $859.34      $859.34          $0.00
  938-1004 Stewart Thomas                                $328.62      $328.62          $0.00
  938-1005 Christopher Thompson                            $6.02        $6.02          $0.00
  938-1008 Nancy Thweatt                               $1,125.71     $1,125.71         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 532 of 541


  938-1013 Gabriel Topete                                $298.60      $298.60          $0.00
  938-1029 Robert Valik                                  $454.70      $454.70          $0.00
  938-1033 Anna Vargo                                     $26.82       $26.82          $0.00
  938-1043 Rajath Vikram                                 $751.53      $751.53          $0.00
  938-1044 Johnny Villa                                $5,016.78     $5,016.78         $0.00
  938-1051 Emily Votruba                                   $2.86        $2.86          $0.00
  938-1053 Olivia Wakeman                                 $48.38       $48.38          $0.00
  938-1057 James F Walls                                  $23.45       $23.45          $0.00
  938-1059 John Ward                                   $5,463.90     $5,463.90         $0.00
  938-1065 Jay Weinfuss                                  $170.35      $170.35          $0.00
  938-1068 William Welch                                 $238.63      $238.63          $0.00
  938-1072 Jason Wert                                    $139.69      $139.69          $0.00
  938-1074 Pearl Whetzel                                  $20.72       $20.72          $0.00
  938-1078 John Whittle                                $4,486.50     $4,486.50         $0.00
   938-109 Jean Brinkman                                  $80.85       $80.85          $0.00
  938-1092 Donald Wims                                   $221.00      $221.00          $0.00
  938-1097 Benson Wong                                   $100.25      $100.25          $0.00
    938-11 CLAY ALLEN                                     $17.79       $17.79          $0.00
   938-110 Jeffrey Brinkman                              $202.52      $202.52          $0.00
  938-1102 Holly Wotherspoon                             $457.46      $457.46          $0.00
  938-1105 Alan Yeo                                       $93.43       $93.43          $0.00
  938-1110 Kenneth Zablotny                                $1.45        $1.45          $0.00
  938-1111 Jody Zaiden                                    $50.69       $50.69          $0.00
  938-1113 Nathan Zaleski                                $634.14      $634.14          $0.00
  938-1116 Simon Zhu                                   $2,964.35     $2,964.35         $0.00
  938-1119 Arnold Zippel                               $1,360.64     $1,360.64         $0.00
   938-112 Richard Broadbooks                         $10,391.58    $10,391.58         $0.00
   938-114 Jeffrey Brower                                 $83.19       $83.19          $0.00
   938-116 Ashley Brown                                  $975.42      $975.42          $0.00
   938-119 Darthea Brown                                  $10.06       $10.06          $0.00
   938-124 Lewis Buchner                                 $205.30      $205.30          $0.00
   938-128 Victoria Burgess                              $207.53      $207.53          $0.00
   938-129 Bradley Burgon                                 $28.13       $28.13          $0.00
   938-134 Meredith Burkholder                         $2,117.39     $2,117.39         $0.00
   938-141 Robert Byrne                                  $235.43      $235.43          $0.00
   938-142 William Cade                               $11,587.34    $11,587.34         $0.00
   938-143 Mark Cadena                                    $70.20       $70.20          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 533 of 541


   938-144 Diego Cadenas                                   $3.29        $3.29          $0.00
   938-145 Aldo Calamari                                  $56.43       $56.43          $0.00
   938-149 Loretta Camp                                    $8.62        $8.62          $0.00
   938-150 Yeshimebet Campbell                            $84.51       $84.51          $0.00
   938-151 Elena Campili-Cole                             $77.56       $77.56          $0.00
   938-154 Oscar Cantu                                 $2,814.64     $2,814.64         $0.00
   938-156 Jenifer Caplan                                  $7.00        $7.00          $0.00
   938-158 Cassandra Carra                               $109.33      $109.33          $0.00
   938-163 Gary Carson                                    $64.54       $64.54          $0.00
    938-17 SHARON ANDERSON                                $70.79       $70.79          $0.00
   938-176 Melanie Chan                                  $221.35      $221.35          $0.00
   938-177 Winnie Chan                                 $2,596.52     $2,596.52         $0.00
   938-181 Erica Chen                                    $149.85      $149.85          $0.00
   938-186 Sonya Chung                                    $50.21       $50.21          $0.00
   938-190 Ron Clarke                                  $5,955.26     $5,955.26         $0.00
   938-191 Paul Clementi                                 $325.03      $325.03          $0.00
   938-192 Chanel Clifford                                 $3.18        $3.18          $0.00
   938-193 Carol Clopton                                  $62.29       $62.29          $0.00
   938-195 Linda Coats                                   $866.67      $866.67          $0.00
   938-198 Jane Cohan                                    $900.00      $900.00          $0.00
   938-199 Adina Cohen                                    $13.41       $13.41          $0.00
      938-2 LUIS ACAJABON                              $1,364.34     $1,364.34         $0.00
   938-203 Janet Comfort                                 $225.76      $225.76          $0.00
   938-209 Rosemary Cordeiro                           $2,772.46     $2,772.46         $0.00
   938-213 Gregory Corliss                             $1,021.81     $1,021.81         $0.00
   938-217 Charles Covill                                $125.26      $125.26          $0.00
   938-218 Mindy Cowles                                  $230.39      $230.39          $0.00
   938-231 Karen Cunningham                              $131.46      $131.46          $0.00
   938-238 Daniel Davidson                                 $2.31        $2.31          $0.00
    938-24 JENNY ARCILLA-GONZALEZ                        $311.51      $311.51          $0.00
   938-245 Salete De Avila                                $11.83       $11.83          $0.00
   938-246 Deborah L Dean                                $337.77      $337.77          $0.00
   938-256 Mary DesRoches                                $140.61      $140.61          $0.00
    938-26 JONATHAN ARMSTRONG                             $45.59       $45.59          $0.00
   938-262 Benjamin Dickinson                            $583.24      $583.24          $0.00
   938-269 Gretchen Doerner                              $120.43      $120.43          $0.00
   938-273 John Dooley                                   $423.35      $423.35          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 534 of 541


   938-282 Damon Duncan                                  $144.62      $144.62          $0.00
   938-285 Sonya Dunn                                     $14.66       $14.66          $0.00
   938-293 Victoria Easton                                $11.45       $11.45          $0.00
   938-295 Kristine Ekman                                $317.03      $317.03          $0.00
   938-297 Daniel Ellis                                   $49.57       $49.57          $0.00
   938-305 John Everett                                $3,840.57     $3,840.57         $0.00
   938-310 Fred Favetta                                   $13.81       $13.81          $0.00
   938-311 Chris Favo                                  $2,651.44     $2,651.44         $0.00
   938-317 Verenne Ferrari                               $216.54      $216.54          $0.00
   938-318 John Findley                                   $13.79       $13.79          $0.00
   938-319 Jennifer Fineman                                $7.88        $7.88          $0.00
    938-32 ALICIA ATILANO                                $476.83      $476.83          $0.00
   938-320 Carolyn Firmin                              $1,113.68     $1,113.68         $0.00
   938-321 Moira Firmin                                $1,099.81     $1,099.81         $0.00
   938-322 Dennis Fischer                                 $23.58       $23.58          $0.00
   938-323 Lottie Fisher                                   $6.04        $6.04          $0.00
   938-324 Stefanie Fisher                             $6,060.99     $6,060.99         $0.00
   938-326 Michael Fleischer                             $557.39      $557.39          $0.00
   938-327 Justin Floyd                                  $721.34      $721.34          $0.00
   938-329 David Formby                                    $2.60        $2.60          $0.00
    938-33 LESLIE H.W. AUGUST                             $13.25       $13.25          $0.00
   938-332 Doug Foucault                                  $17.21       $17.21          $0.00
   938-338 Karen Frey                                      $3.68        $3.68          $0.00
   938-339 Karen Friedman                                $179.11      $179.11          $0.00
    938-34 ERIC AUGUSTINE                                 $24.50       $24.50          $0.00
   938-346 Kevin Galindo                                 $219.03      $219.03          $0.00
   938-348 Elizabeth Garcia                               $21.82       $21.82          $0.00
    938-35 JONEE AUSTIN                                  $206.48      $206.48          $0.00
    938-36 LYDIA AUZOUX                                  $622.55      $622.55          $0.00
   938-365 Carlos Julio Gonzalez                          $97.59       $97.59          $0.00
   938-367 Nat Goodale                                 $3,122.53     $3,122.53         $0.00
    938-37 DAVID AVELLA                                  $226.12      $226.12          $0.00
   938-379 Angela Griffith Lima                          $100.24      $100.24          $0.00
   938-394 Reba Halverson                                $369.88      $369.88          $0.00
   938-396 David Hamm                                  $1,220.39     $1,220.39         $0.00
   938-397 Rochelle Hamm                                   $4.78        $4.78          $0.00
   938-402 Brian Hardwick                                 $37.74       $37.74          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 535 of 541


   938-403 Richard Hargett                               $671.01      $671.01          $0.00
   938-409 Deidra Hartman                              $7,594.19     $7,594.19         $0.00
   938-410 William Hartman                            $10,749.70    $10,749.70         $0.00
   938-422 Seeta Heistein                                $149.88      $149.88          $0.00
   938-423 Craig Heller                                  $104.08      $104.08          $0.00
   938-425 Carol Hemingway                                $53.39       $53.39          $0.00
   938-429 Jennifer Herman                               $168.57      $168.57          $0.00
   938-434 David Hightower                                $55.85       $55.85          $0.00
   938-435 David Hiley                                   $498.26      $498.26          $0.00
   938-436 Cameo Hill                                    $112.55      $112.55          $0.00
   938-447 Timothy Hollems                               $129.17      $129.17          $0.00
   938-455 Nicole Hsiang                                 $370.95      $370.95          $0.00
   938-456 He Huang                                      $243.78      $243.78          $0.00
   938-464 James Hundertmark                               $3.49        $3.49          $0.00
   938-466 Bettie Hutson                                  $31.53       $31.53          $0.00
   938-473 Christopher Isaak                           $3,129.38     $3,129.38         $0.00
   938-478 Lindy Jankura                                 $305.82      $305.82          $0.00
   938-486 Michael Johnson                               $160.04      $160.04          $0.00
   938-487 Patricia Johnson                            $3,808.56     $3,808.56         $0.00
   938-490 Brent Jones                                     $2.58        $2.58          $0.00
   938-492 Melvin Jones                                  $284.87      $284.87          $0.00
   938-493 Wallace Jones                               $5,160.19     $5,160.19         $0.00
   938-494 Kari Jordahl                                    $5.17        $5.17          $0.00
    938-50 Bradley Barket                                $503.61      $503.61          $0.00
   938-507 Julie Kawashima                               $300.10      $300.10          $0.00
    938-51 Marc Barrett                                    $2.39        $2.39          $0.00
   938-516 Mary Kemp                                     $490.39      $490.39          $0.00
   938-517 Paul Kerness                                    $2.27        $2.27          $0.00
   938-519 Andrew Kervin                                  $11.22       $11.22          $0.00
   938-522 Kevin Killourie                               $443.82      $443.82          $0.00
   938-524 Andrew Kim                                  $2,636.42     $2,636.42         $0.00
   938-527 Adam Kirk                                     $729.45      $729.45          $0.00
   938-529 Robert Kirk                                   $223.95      $223.95          $0.00
    938-53 Garret Barry                                    $5.56        $5.56          $0.00
   938-531 KT Kishan                                   $3,562.10     $3,562.10         $0.00
   938-533 Irene Kitzman                                  $50.74       $50.74          $0.00
    938-54 Julia Barry                                    $11.12       $11.12          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 536 of 541


   938-548 Rodger Krause                                  $83.22       $83.22          $0.00
    938-55 Stephen Barsanti                                $6.61        $6.61          $0.00
   938-550 Tara Krieger                                  $197.70      $197.70          $0.00
   938-551 David Kroft                                     $2.14        $2.14          $0.00
   938-554 Stephen Kulin                                  $27.85       $27.85          $0.00
    938-57 John Bassett                                $3,144.67     $3,144.67         $0.00
   938-576 Jennifer Lenz                               $4,933.27     $4,933.27         $0.00
   938-586 Sandra Lewis                                  $163.46      $163.46          $0.00
   938-588 Michael Lichtenberger                           $2.06        $2.06          $0.00
   938-592 Robin Lipton                                    $5.43        $5.43          $0.00
   938-603 Salamatu Lot                                  $144.95      $144.95          $0.00
   938-605 Angelina Lugo                               $3,991.50     $3,991.50         $0.00
   938-611 Chris Madrid                                    $2.03        $2.03          $0.00
   938-613 Edmund Maguire                                $764.72      $764.72          $0.00
   938-618 Perry Maloff                                $5,852.67     $5,852.67         $0.00
    938-62 Arthur Beauverd                               $933.62      $933.62          $0.00
   938-629 Joel Martin                                     $5.73        $5.73          $0.00
   938-632 Kristianna Mason                               $42.23       $42.23          $0.00
   938-633 John Massey                                   $118.75      $118.75          $0.00
   938-637 Gary Matsumoto                              $2,951.87     $2,951.87         $0.00
   938-642 Cynthia McCaffety                              $51.31       $51.31          $0.00
   938-644 Lucinda McCall                                 $90.80       $90.80          $0.00
   938-658 Lori McQuiston                                  $3.99        $3.99          $0.00
   938-659 Denise Mellerup                                $35.65       $35.65          $0.00
   938-660 Roger Melton                                    $1.99        $1.99          $0.00
   938-663 Shawn Meredith                              $2,878.34     $2,878.34         $0.00
   938-664 Steven Merrell                              $1,104.67     $1,104.67         $0.00
   938-668 Scott Middleton                                $99.07       $99.07          $0.00
   938-670 Clifford Miller                               $616.93      $616.93          $0.00
   938-678 David Moats                                   $285.92      $285.92          $0.00
   938-680 Cristine Montalvo                              $44.50       $44.50          $0.00
   938-687 Douglas Morgan                                 $76.03       $76.03          $0.00
   938-693 Kiersten Muenchinger                        $5,602.44     $5,602.44         $0.00
   938-695 Jean-Jacques Mulleneaux                        $14.46       $14.46          $0.00
    938-70 Carol Berinato                             $12,809.00    $12,809.00         $0.00
   938-701 Thep Nampannha                              $1,487.69     $1,487.69         $0.00
   938-704 Robert Naylor                               $6,780.98     $6,780.98         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 537 of 541


   938-706 Franklin Nehs                                  $26.29       $26.29          $0.00
   938-708 Dennis Nelson                                 $557.41      $557.41          $0.00
   938-713 Nam Nguyen                                  $5,049.81     $5,049.81         $0.00
   938-718 Andrew Nofsinger                              $125.42      $125.42          $0.00
    938-72 Elizabeth Berlin                                $1.07        $1.07          $0.00
   938-720 Carolyn Norris                                  $3.36        $3.36          $0.00
   938-721 Tom Norris                                  $5,678.41     $5,678.41         $0.00
   938-725 Eric O'Bannon                                 $979.69      $979.69          $0.00
   938-728 Fernando Ochoa                              $1,292.39     $1,292.39         $0.00
   938-735 Lisa Ohanesian-Gambill                          $3.93        $3.93          $0.00
   938-745 Dionisios Pagoulatos                          $962.68      $962.68          $0.00
    938-75 Saumitra Bhargava                              $54.23       $54.23          $0.00
   938-758 Dexter Patterson                               $11.77       $11.77          $0.00
   938-759 Erna Patterson                              $1,725.62     $1,725.62         $0.00
   938-762 Dale Payton-Engle                          $14,000.63    $14,000.63         $0.00
   938-765 Lois Peifer                                     $3.74        $3.74          $0.00
   938-766 Joe Peng                                      $497.23      $497.23          $0.00
   938-771 Laszlo Petrik                               $2,301.85     $2,301.85         $0.00
   938-777 Michael Phillips                               $15.59       $15.59          $0.00
   938-786 Kimberlee Piper                               $102.98      $102.98          $0.00
   938-795 Theresa Poprac                                $746.03      $746.03          $0.00
   938-802 Sharon Pettigrew                               $75.93       $75.93          $0.00
   938-808 Gerald Radke                                   $17.28       $17.28          $0.00
   938-809 Mary Beth Radke                                $17.18       $17.18          $0.00
   938-810 Sriman Ramabhadran                             $18.42       $18.42          $0.00
   938-811 Hector Ramos                                  $131.52      $131.52          $0.00
   938-821 Brian Reister                                  $31.45       $31.45          $0.00
   938-822 Sadie Reister                                   $4.99        $4.99          $0.00
   938-826 Karen Retardo                                  $90.03       $90.03          $0.00
   938-828 Michael Richard                               $123.47      $123.47          $0.00
   938-831 Seth Rife                                       $4.43        $4.43          $0.00
   938-843 Rebecca Robinson                               $10.00       $10.00          $0.00
   938-844 Cuauhtemoc Rochin                           $1,134.48     $1,134.48         $0.00
   938-845 Rafael Rochin                               $1,156.29     $1,156.29         $0.00
    938-85 Ellen Blau                                     $34.54       $34.54          $0.00
   938-850 Andrew Root                                     $7.56        $7.56          $0.00
   938-852 Gloricel Rosario                               $99.77       $99.77          $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55    Desc Main
                                    Document     Page 538 of 541


   938-854 Barry Rosenblatt                               $30.74       $30.74          $0.00
   938-863 Wayne Runyon                                  $349.45      $349.45          $0.00
   938-879 Richard Santos                                $978.24      $978.24          $0.00
    938-88 Michael Boehm                                 $222.88      $222.88          $0.00
   938-895 Harold Seaman                                 $169.12      $169.12          $0.00
   938-903 Christine Shaffer                               $1.90        $1.90          $0.00
   938-910 Jonathan Sharp                                $145.26      $145.26          $0.00
   938-913 Robert Shemwell                                $37.87       $37.87          $0.00
   938-915 Jennifer Sherman                              $202.32      $202.32          $0.00
   938-916 Gene Shin                                   $2,066.85     $2,066.85         $0.00
    938-92 Michael Borka                                   $2.96        $2.96          $0.00
   938-920 Ric Shumway                                   $154.12      $154.12          $0.00
   938-921 Simon Sia                                     $109.31      $109.31          $0.00
   938-927 Doris Simpkins                                  $5.15        $5.15          $0.00
   938-928 THOMAS SIMPSON                             $22,076.96    $22,076.96         $0.00
   938-932 Tony Sladek                                 $3,805.64     $3,805.64         $0.00
   938-933 Shawn Slevin                                $1,034.80     $1,034.80         $0.00
   938-936 Lisa Smith                                     $27.16       $27.16          $0.00
   938-940 Penelope Smith                                  $9.49        $9.49          $0.00
   938-943 David Snyder                                    $4.06        $4.06          $0.00
   938-944 Jodi Somers                                   $764.50      $764.50          $0.00
    938-95 Rene Bourque                                   $11.30       $11.30          $0.00
   938-950 Sasha St. Denny                               $576.49      $576.49          $0.00
   938-951 Semara St. Denny                              $960.52      $960.52          $0.00
   938-952 Steve St. Denny                               $340.15      $340.15          $0.00
   938-957 Catherine Stauber                               $6.88        $6.88          $0.00
   938-958 Malinda Steckly                             $1,841.91     $1,841.91         $0.00
   938-970 Kari Stricklin                                 $15.59       $15.59          $0.00
   938-972 Scott Stroud                                  $342.07      $342.07          $0.00
   938-989 Thomas Tainter                                  $3.33        $3.33          $0.00
   938-990 Gerald Talavera                             $4,718.45     $4,718.45         $0.00
   938-992 Harlan Talley                                   $1.61        $1.61          $0.00
   938-999 BENJAMIN TAYLOR                             $3,877.35     $3,877.35         $0.00
        939 MARY E STEELE                                $833.33      $833.33          $0.00
        941 STEPHANIE DEITERS                          $1,588.58     $1,588.87         $0.00
        943 BRENT LLORA                                $1,271.95     $1,271.95         $0.00
        946 SABINE WATERMANN                           $5,750.00     $5,750.00         $0.00


UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254    Filed 10/05/18 Entered 10/05/18 11:13:55                  Desc Main
                                    Document     Page 539 of 541


        958 Joshua Weihnacht                                  $2,331.99            $2,331.99           $0.00
        959 RANDALL BURKHOLZ                                  $7,897.51            $7,897.51           $0.00
        965 Pennsylvania Department of Revenue                $1,211.87            $1,211.87           $0.00
        969 FRANCHISE TAX BOARD                               $8,575.77            $8,575.77           $0.00


                                           Total to be paid to priority claims:                    $2,990.62
                                                          Remaining balance:                   $1,424,118.11

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $1,622,600.69 have been allowed and will
be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
timely allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if
applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                       Allowed Amt.           Interim             Proposed
                                                              of Claim       Payments to             Amount
                                                                                   Date
           1 QWEST COMMUNICATIONS                           $65,041.28            $65,041.28           $0.00
             COMPANY LLC
           2 QWEST COMMUNICATIONS                             $5,439.60            $5,439.60           $0.00
             COMPANY LLC
           3 IPSWITCH, INC.                                 $13,475.00            $13,475.00           $0.00
           4 LEAF                                          $116,410.26        $116,410.26              $0.00
           7 Top Layer Security                             $37,400.67            $37,400.67           $0.00
          13 DELL MARKETING, L.P.                           $57,874.18            $57,874.18           $0.00
          14 BROADVIEW NETWORKS                                 $896.54             $896.54            $0.00
          37 GENERAL ELECTRIC CAPITAL                       $45,371.99            $45,371.99           $0.00
             CORP
          94 BRUCE R CANNY                                      $776.14             $776.14            $0.00
        195 A-1 TECHNOLOGY                                  $14,938.75            $14,938.75           $0.00
        323 DECCAN I SERVICES PVT. LTD.                     $33,660.00            $33,660.00           $0.00
      360A 230 W. MONROE PT LLC                            $267,259.34        $161,030.30        $106,229.04
        423 HSW INTERNATIONAL, INC.                         $28,554.82            $28,554.82           $0.00
        447 DEWITT STERN GROUP INC                          $41,294.46            $41,294.46           $0.00
        490 CORNER BAKERY CAFE                                  $390.12             $390.12            $0.00
        498 GRE MORGAN LANE LLC                            $379,166.70        $379,166.70              $0.00
        508 SUNGARD CORBEL LLC                                $1,245.74            $1,245.74           $0.00



UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254         Filed 10/05/18 Entered 10/05/18 11:13:55                  Desc Main
                                         Document     Page 540 of 541


        524 PITNEY BOWES INC                                      $15,030.00           $15,030.00           $0.00
        581 PLAINSBORO TOWNSHIP (POLICE)                             $559.35             $559.35            $0.00
      583A FRANCHISE TAX BOARD                                       $428.95             $428.95            $0.00
        600 INTEGRATED DATA STORAGE,                             $242,239.86       $242,239.86              $0.00
            LLC
        616 PITNEY BOWES INC                                       $3,200.00            $3,200.00           $0.00
      627B ROWND, JOHN W.                                            $976.72               $0.00          $976.72
        631 COMPENSIA                                                $521.52             $521.52            $0.00
        672 ADVANSTAR COMMUNICATIONS                               $4,400.00            $4,400.00           $0.00
            INC
      696B MUCHER, THOMAS                                            $467.43               $0.00          $467.43
        697 ALLIED NATIONAL, INC.                                 $22,500.00           $22,500.00           $0.00
        714 THE NORTHERN TRUST COMPANY                             $1,245.95            $1,245.95           $0.00
        722 THOUGHTWORKS                                          $98,030.00           $98,030.00           $0.00
        726 EGON ZEHNDER INTERNATIONAL,                           $76,912.00           $76,912.00           $0.00
            INC.
        738 ACCOUNTEMPS DIV. OF                                    $3,257.40            $3,257.40           $0.00
        807 KROLL ONTRACK INC.                                    $27,350.00           $27,350.00           $0.00
        812 LEXISNEXIS/ACCOUNT                                     $7,579.17            $7,579.17           $0.00
        822 SONNENSCHEIN NATH &                                    $7,958.00            $7,958.00           $0.00
            ROSENTHAL LLP
        852 GLENN SOLOMON                                               $0.00              $0.00            $0.00
        862 NETJETS INTERNATIONAL, INC.                                 $0.00              $0.00            $0.00
        863 NETJETS SERVICES, INC.                                      $0.00              $0.00            $0.00
        864 NJI SALES, INC.                                             $0.00              $0.00            $0.00
        884 JOHN F. POWERS                                              $0.00              $0.00            $0.00
        885 FINANCIAL TECHNOLOGY                                        $0.00              $0.00            $0.00
            PARTNERS LP
        886 WOLTERS KLUWER FINANCIAL                                    $0.00              $0.00            $0.00
            SERVICES,
        887 WOLTERS KLUWER FINANCIAL                                    $0.00              $0.00            $0.00
            SERVICES,
        905 STEVE MCLAUGHLIN                                            $0.00              $0.00            $0.00
        940 MARKETWIRE INC                                           $748.75             $748.75            $0.00


                                Total to be paid to timely general unsecured claims:                  $107,673.19
                                                                Remaining balance:                  $1,316,444.92




UST Form 101-7-TFR (5/1/2011)
Case 09-44943            Doc 1254      Filed 10/05/18 Entered 10/05/18 11:13:55                 Desc Main
                                      Document     Page 541 of 541


        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows:



                       Total to be paid to tardily filed general unsecured claims:                     $0.00
                                                              Remaining balance:               $1,316,444.92

         Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $74,500,000.37 have been allowed and will be paid pro rata only after
all allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend
for subordinated unsecured claims is anticipated to be 53.1 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows:

Claim No. Claimant                                          Allowed Amt.           Interim           Proposed
                                                                 of Claim       Payments to           Amount
                                                                                      Date
        753 SPECTRUM EQUITY INVESTORS V                    $62,500,007.00 $32,072,991.30         $1,105,403.99
            LP
        947 State Street Bank & Trust Co., as               $4,803,000.00      $2,465,976.40        $83,716.64
            Trustee for First Plaza Group
        948 Performance Direct Investments II, L.P.         $5,197,000.00      $2,668,607.45        $90,242.18
        949 Foundation Capital VI, LP                       $1,999,993.37      $1,024,622.92        $37,082.11


                                        Total to be paid for subordinated claims:              $1,316,444.92
                                                              Remaining balance:                       $0.00

          To the extent funds remain after payment in full of all allowed claims, interest will be paid at the
legal rate of 0.00 percent pursuant to 11 U.S.C. § 726(a)(5). Funds available for interest are $0.00. The
amounts proposed for payment to each claimant, listed above, shall be increased to include the applicable
interest.




UST Form 101-7-TFR (5/1/2011)
